10/1/2020                                                               2pcs Motorcycle
                                                         Case: 1:20-cv-06677    DocumentPU Side #:
                                                                                                Saddle
                                                                                                   10 Bags for Harley
                                                                                                       Filed:         Honda Suzuki
                                                                                                               11/10/20     PageKawasaki Yamaha
                                                                                                                                   1 of 376     KTM | eBay
                                                                                                                                            PageID     #:174
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Side                                2pcs Left+Right                                2pcs Motorcycle                                   2 Motorcycle                                       2pcs L+R Brown
                           Saddle Bags PU…                                Side Motorcycle…                               Leather Side…                                     Saddlebags 2 Sid…                                  Side Motorcycle…
                           $49.99                                         $45.98                                         $45.99                                            $46.49                                             $40.48
                           + shipping                                     + $3.99 shipping                               + $6.99 shipping                                  $49.99                                             Free shipping
                                                                                                                                                                           Free shipping




           Check if this part fits your vehicle                        Select Vehicle



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              2pcs Motorcycle PU Side Saddle Bags for
                                                                                                                                                                                                       Shop with confidence
                                                                                                              Harley Honda Suzuki Kawasaki Yamaha KTM
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                       Buy 1               Buy 2                                       Seller information
                                                                                                                       Bulk
                                                                                                                                     $54.66/ea           $53.02/ea                                     morriscarcam (9182      )
                                                                                                                   savings:
                                                                                                                                                                                                       96.9% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                                                                                           Save this Seller
                                                                                                                                     $52.47/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                       See other items
                                                                                                                      ty:
                                                                                                                  Quantity:      1         4 or more for $51.93/ea

                                                                                                                                5 available / 1 sold



                                                                                                                Price:    US $54.66/ea                                Buy It Now


                                                                                                                                                                     Add to cart



                                            Have one to sell?        Sell now
                                                                                                                     Best                                            Make Offer
                                                                                                                    Offer:

                                                                                                                                                                   Add to Watchlist



                                                                                                                         Free shipping                      Longtime member


                                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Guangzhou, China
                                                                                                                                Ships to: Worldwide See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                       Nov. 18
                                                                                                                                       Please note the delivery estimate is greater than 19
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: Seller does not accept returns |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/2pcs-Motorcycle-PU-Side-Saddle-Bags-for-Harley-Honda-Suzuki-Kawasaki-Yamaha-KTM/193293948271                                                                                                                                    1/4
10/1/2020                                                           2pcs Motorcycle
                                                     Case: 1:20-cv-06677    DocumentPU Side #:
                                                                                            Saddle
                                                                                               10 Bags for Harley
                                                                                                   Filed:         Honda Suzuki
                                                                                                           11/10/20     PageKawasaki Yamaha
                                                                                                                               2 of 376     KTM | eBay
                                                                                                                                        PageID     #:175




     2pcs Custom Motorcycle                 LED Light Dual Odometer          For 7/8" Yamaha Honda         Black Motorcycle Cushion        LED Motorcycle Tachometer   Chrome Motorcycle Driving
     LED Turn Signal For Harley…            Speedometer Gauge For…           Motorcycle Aluminum…          Pillion Passenger Seat Pad…     Gauge For Harley Davidso…   Passing Turn Signal Spot…
     $11.31                                 $17.37                           $12.49                        $14.83                          $17.18                      $56.06
     + $1.59 shipping                       + $1.59 shipping                 + $1.59 shipping              + $1.59 shipping                + $1.59 shipping            + $1.59 shipping




    Description            Shipping and payments                                                                                                                                          Report item



                                                                                                                                                               eBay item number: 193293948271
      Seller assumes all responsibility for this listing.

      Last updated on Sep 30, 2020 20:18:54 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make        Model           Submodel
              -Select-          -Select-    -Select-         -Select-                Go


            [show all compatible vehicles]


                  This part is compatible with 638 vehicle(s).


             Notes       Year                        Make                         Model                                                 Submodel
                         2014                        Honda                        Fury                                                  VT1300CX
                         2012                        Honda                        Fury                                                  VT1300CXA ABS
                         2011                        Honda                        Fury                                                  VT1300CX
                         2011                        Honda                        Fury                                                  VT1300CXA ABS
                         2010                        Honda                        Fury                                                  VT1300CX
                         2014                        Honda                        Interstate 1300                                       VT1300CT
                         2013                        Honda                        Interstate 1300                                       VT1300CT
                         2012                        Honda                        Interstate 1300                                       VT1300CT
                         2012                        Honda                        Interstate 1300                                       VT1300CTA ABS
                         2011                        Honda                        Interstate 1300                                       VT1300CT
                         2011                        Honda                        Interstate 1300                                       VT1300CTA ABS
                         2004                        Honda                        Magna 750                                             VF750C
                         2002                        Honda                        Magna 750                                             VF750C
                         2001                        Honda                        Magna 750                                             VF750C
                         2000                        Honda                        Magna 750                                             VF750C
                         2000                        Honda                        Magna 750                                             VF750CD Deluxe
                         1999                        Honda                        Magna 750                                             VF750C
                         1999                        Honda                        Magna 750                                             VF750CX Black
                         1997                        Honda                        Magna 750                                             VF750C
                         1995                        Honda                        Magna 750                                             VF750C

            Page 1 of 32                                                                            1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by morriscarcam



            Item specifics
            Condition:                     New                                                              Brand:                         CARM
            Material:                      durable PU leather,metal buckle,woven strap                      Manufacturer Part Number:      MRC002112
            Dimension:                     approx 280mm(11")*215mm(8.5")*115mm(4.5")                        Fitment:                       Universal
            Placement on Vehicle:          both rear sides(left and right)                                  Color:                         Black
            UPC:                           Does not apply


            morriscarcam
            morriscarcam (9182       ) 96.9%                                                                                                                           Visit Store: morriscarcam

               Sign up for newsletter




            Other




                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/2pcs-Motorcycle-PU-Side-Saddle-Bags-for-Harley-Honda-Suzuki-Kawasaki-Yamaha-KTM/193293948271                                                                                    2/4
10/1/2020                                                  2pcs Motorcycle
                                            Case: 1:20-cv-06677    DocumentPU Side #:
                                                                                   Saddle
                                                                                      10 Bags for Harley
                                                                                          Filed:         Honda Suzuki
                                                                                                  11/10/20     PageKawasaki Yamaha
                                                                                                                      3 of 376     KTM | eBay
                                                                                                                               PageID     #:176


                                                                                          Welcome




      00582




   Sponsored items based on your recent views 1/2                                                                                                                 Feedback on our suggestions




     1PC Black Fuel Tank Bag Bike   Cylinder 39.5mm Air Cooled      Motorcycle PU Side Saddle       Fork Roll Barrel Tool Bag   2PCS Left+Right Side        SSPEC Black Motorcycle
     Motorcycle Outdoor…            Cylinder Kit 49cc For Ktm…      Bags For Honda Suzuki…          Motorcycle Sissy Bar PU…    Motorcycle PU Leather…      Bike Fuel Tank Bag Magnet…
     $29.96                         $126.00                         $69.66                          $14.24                      $39.44                      $23.71
     $33.29                         + $10.00 shipping               $74.90                          $14.99                      $41.52                      $24.96
     + $18.00 shipping              Seller 100% positive            + $4.00 shipping                + $1.50 shipping            Free shipping               Free shipping
     Last one                                                       New                             New                         New                         New




   Explore more sponsored options: Color

   Brown




     2 Side All Motorcycle Pouch    Left & Right Motorcycle         Goat Leather Motorcycle         Motorcycle Side Pouch       Rear Left Motorcycle
     Brown Leather Bags Pouch…      Motorbike Saddle Bags…          Saddle Bags Saddlebag…          Brown Leather Side Pouch…   Saddlebag Saddle Bag Sid…
     $52.25                         $48.87                          $51.69                          $76.00                      $36.65
     $55.00                         $51.99                          $54.99                          $80.00                      $38.99
     Free shipping                  + $20.00 shipping               + $20.00 shipping               + $5.00 shipping            + $20.00 shipping
     Almost gone                    Last one                        Popular                         Last one




   More from this seller 1/2                                                                                                                                      Feedback on our suggestions


                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/2pcs-Motorcycle-PU-Side-Saddle-Bags-for-Harley-Honda-Suzuki-Kawasaki-Yamaha-KTM/193293948271                                                                           3/4
10/1/2020                                                               2pcs Motorcycle
                                                         Case: 1:20-cv-06677    DocumentPU Side #:
                                                                                                Saddle
                                                                                                   10 Bags for Harley
                                                                                                       Filed:         Honda Suzuki
                                                                                                               11/10/20     PageKawasaki Yamaha
                                                                                                                                   4 of 376     KTM | eBay
                                                                                                                                            PageID     #:177
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                           Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle Side                                2pcs Left+Right                                2pcs Motorcycle                                   2 Motorcycle                                       2pcs L+R Brown
                           Saddle Bags PU…                                Side Motorcycle…                               Leather Side…                                     Saddlebags 2 Sid…                                  Side Motorcycle…
                           $49.99                                         $45.98                                         $45.99                                            $46.49                                             $40.48
                           + shipping                                     + $3.99 shipping                               + $6.99 shipping                                  $49.99                                             Free shipping
                                                                                                                                                                           Free shipping




           Check if this part fits your vehicle                        Select Vehicle



    SAVE UP TO 5% WHEN YOU BUY MORE
                                                                                                              2pcs Motorcycle PU Side Saddle Bags for
                                                                                                                                                                                                       Shop with confidence
                                                                                                              Harley Honda Suzuki Kawasaki Yamaha KTM
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                       Buy 1               Buy 2                                       Seller information
                                                                                                                       Bulk
                                                                                                                                     $54.66/ea           $53.02/ea                                     morriscarcam (9182      )
                                                                                                                   savings:
                                                                                                                                                                                                       96.9% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                                                                                           Save this Seller
                                                                                                                                     $52.47/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                       See other items
                                                                                                                      ty:
                                                                                                                  Quantity:      1         4 or more for $51.93/ea

                                                                                                                                5 available / 1 sold



                                                                                                                Price:    US $54.66/ea                                Buy It Now


                                                                                                                                                                     Add to cart



                                            Have one to sell?        Sell now
                                                                                                                     Best                                            Make Offer
                                                                                                                    Offer:

                                                                                                                                                                   Add to Watchlist



                                                                                                                         Free shipping                      Longtime member


                                                                                                                  Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: Guangzhou, China
                                                                                                                                Ships to: Worldwide See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Oct. 29 and Wed.
                                                                                                                                       Nov. 18
                                                                                                                                       Please note the delivery estimate is greater than 19
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: Seller does not accept returns |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                               Feedback




https://www.ebay.com/itm/2pcs-Motorcycle-PU-Side-Saddle-Bags-for-Harley-Honda-Suzuki-Kawasaki-Yamaha-KTM/193293948271                                                                                                                                    1/3
10/1/2020                                                             2pcs Motorcycle
                                                       Case: 1:20-cv-06677    DocumentPU Side #:
                                                                                              Saddle
                                                                                                 10 Bags for Harley
                                                                                                     Filed:         Honda Suzuki
                                                                                                             11/10/20     PageKawasaki Yamaha
                                                                                                                                 5 of 376     KTM | eBay
                                                                                                                                          PageID     #:178




     2pcs Custom Motorcycle                  LED Light Dual Odometer                   For 7/8" Yamaha Honda                    Black Motorcycle Cushion                  LED Motorcycle Tachometer                 Chrome Motorcycle Driving
     LED Turn Signal For Harley…             Speedometer Gauge For…                    Motorcycle Aluminum…                     Pillion Passenger Seat Pad…               Gauge For Harley Davidso…                 Passing Turn Signal Spot…
     $11.31                                  $17.37                                    $12.49                                   $14.83                                    $17.18                                    $56.06
     + $1.59 shipping                        + $1.59 shipping                          + $1.59 shipping                         + $1.59 shipping                          + $1.59 shipping                          + $1.59 shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab
            Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Taiwan, Vietnam, Bermuda, Canada, Greenland, Saint Pierre
            and Miquelon, Bolivia, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Albania, Andorra, Austria, Belarus, Belgium,
            Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, Gibraltar, Greece, Guernsey, Hungary, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg,
            Macedonia, Malta, Moldova, Monaco, Montenegro, Netherlands, Romania, San Marino, Serbia, Slovenia, Svalbard and Jan Mayen, Switzerland, Ukraine, Vatican City State, Afghanistan,
            Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, PO Box

            Quantity:   1               Change country:       United States                                                          ZIP Code:      60440                  Get Rates


              Shipping and handling           To                          Service                                                                                 Delivery*

              Free shipping                   United States               Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              Return policy details

              Seller does not offer returns.

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.


            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/2pcs-Motorcycle-PU-Side-Saddle-Bags-for-Harley-Honda-Suzuki-Kawasaki-Yamaha-KTM/193293948271                                                                                                                                        2/3
10/1/2020                                                                                 Feedback
                                                   Case: 1:20-cv-06677 Document #: 10 Filed:       Profile Page 6 of 376 PageID #:179
                                                                                             11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet    Help & Contact                                                                    Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                       All Categories                        Search             Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           morriscarcam (9182         )                                                                                                  Member Quick Links
                                           Positive Feedback (last 12 months): 96.9%                                                                                     Contact member
                                           Member since: Jun-25-12 in China                                                                                              View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                1 month       6 months           12 months            Average for the last 12 months

                            Positive               30            214                472               Accurate description                                  Reasonable shipping cost
                                                                                                                   (428)                                                (452)
                            Neutral                   0           4                  7
                                                                                                      Shipping speed                                        Communication
                            Negative                  0           9                 16                             (444)                                                (444)




                           All received Feedback                                  Received as buyer                          Received as seller                                 Left for others

                 16 Feedback received (viewing 1-16)                                                                                                                               Revised Feedback: 44


                 Search Feedback received as seller with an item title or ID:                                                                      Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                Negative (16)                         12 Months



                   FEEDBACK                                                                                                    FROM                                                 WHEN

                          holes did not line up for allen set screw would no tighten                                           Buyer: o***n (448 )                                  Past 6 months
                          7/8" Handlebar Clock For Honda VTX 1300 C R RETRO VTX 1800 TYPE C R S N RETRO                        US $12.99                                            Reciprocal feedback




                                                                                                                                                                                                               Comment?
                          (#193240360199)


                              Reply by morriscarcam. Left within past 6 months.

                              Sorry, we will contact you to solve soon.


                          Clamp bolts were stripped out couldn’t even tighten when I received them                             Buyer: h***s (122 )                                  Past 6 months
                          Motorcycle 1" Chrome Handle Bar Risers Mount Clamp For Harley Suzuki Honda KTM                       US $30.99                                            Reciprocal feedback
                          (#203040765515)


                              Reply by morriscarcam.Left within past 6 months.
                              Sorry, we will contact you to solve soon.


                          seller does not have the product to ship.                                                            Buyer: z***z (1465 )                                 Past 6 months
                          Motorcycle 5.75" 5 3/4 LED Headlight Projector For Dyna Sportster XL1200 XL883                       US $62.92                                            Reciprocal feedback
                          (#203009921048)


                              Reply by morriscarcam. Left within past 6 months.
                              Sorry for all the inconvenience caused,we will do the best in furture.


                          Absolutely horrible seller, bars are dented and threads no good!                                     Buyer: 3***e (423 )                                  Past 6 months
                          US 1" Chrome Drag T-Bar Riser Handlebar For Yamaha Honda Suzuki Kawasaki Triumph                     US $51.99                                            Reciprocal feedback
                          (#193497717874)


                              Reply by morriscarcam.Left within past 6 months.

                              Sorry,we accept to return for full refund.


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Turn signals are not bright at all. One of the fog lights did not work                               Buyer: s***r (19 )                                   Past 6 months
                          Motorcycle LED Driving Passing Spot Turn Signal Light Fog Light Amber Universal                      US $56.99                                            Reciprocal feedback
                          (#193258934030)


                              Reply by morriscarcam. Left within past 6 months.

                              Sorry,we have offered the solution,pls reply


                          Wrong item received - only 25% refund given                                                          Buyer: i***j (1585 )                                 Past 6 months
                          Black ABS Fork Oil Seal&Dust Seals Kit For Honda CR125R Motorcycle (#193193294978)                   US $11.99                                            Reciprocal feedback


                              Reply by morriscarcam.Left within past 6 months.
                              We have solved the problem for u before your feedback.




https://www.ebay.com/fdbk/feedback_profile/morriscarcam?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                 1/3
10/1/2020                                                                                    morriscarcam
                                                         Case: 1:20-cv-06677 Document #: 10 Filed:        on eBay
                                                                                                   11/10/20     Page 7 of 376 PageID #:180
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist         My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                    All Categories                                Search            Advanced



         morriscarcam's profile



                                                                      morriscarcam (9182 )                                                                                         Items for sale            Visit store         Contact
                                                                      96.9% positive feedback

                                                                                                                                  Based in China, morriscarcam has been an eBay member since Jun 25, 2012
                                                                         Save




                                      Feedback ratings                                                                                                                                                                 See all feedback

                                                          428         Item as described                       476                 7                  16                           Perfect thank you
                                                                                                                                                                                  Sep 28, 2020
                                                          444         Communication                       Positive          Neutral              Negative
                                                          444         Shipping time

                                                          452         Shipping charges                            Feedback from the last 12 months



                                   182 Followers | 0 Reviews | Member since: Jun 25, 2012 |               China



         Items for sale(371)                                                                                                                                                                                                                     See all items




            DOT 7" Inch 60W...                               2x 7" 60W LED S...                                   2pcs DOT 7" Inc...                                 DOT 7" Motorcyc...                                     Chrome 7" Round...
            US $80.48                        4m left         US $109.99                         1h left           US $76.85                            2h left       US $67.99                           2h left            US $39.86                  2h left




            About eBay      Announcements        Community       Security Center      Resolution Center           Seller Center       Policies     Affiliates    Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/morriscarcam?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/1/2020                                                    Case: 1:20-cv-06677 Document #: 10 morriscarcam | eBay Stores
                                                                                                Filed: 11/10/20       Page 8 of 376 PageID #:181
                Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                 Sell   Watchlist   My eBay


                                              Shop by
                                              category              Search this Store                                                                        This Store                       Search           Advanced



                eBay      eBay Stores       morriscarcam




                                                         morriscarcam
                                                         182 followers morriscarcam (9182      ) 96.9%

                                                         Welcome to our ebay store.we are Professional LED & Motorcycle Accessories company,Please add me to your list of favourite sellers and come again. welcome to do busin

                                                             Save this seller




                Category

                All                                               All Listings   Auction     Buy It Now                                                                                         Best Match

                Motorcycle Other Parts                           1-48 of 375 Results
                Headlight Passing Light Set
                                                                                        2pcs Motorcycle PU Side Saddle Bags for Harley Honda Suzuki Kawasaki Yamaha KTM
                Motorcycle Turn Signal

                Motorcycle Rear View Mirror                                             $54.66                                                                                                          From China
                                                                                        $1.59 shipping
                Motorcycle Cover
                                                                                        or Best Offer
                Motorcycle Hand Grips

                Motorcycle Foot Peg & Mount
                                                                                        2pcs Motorcycle Passing Fog Light For Harley Honda Yamaha Suzuki Kawasaki KTM
                Motorcycle Handlebar Risers

                Motorcycle Tail Light                                                   $28.79                                                                                                          From China
                                                                                        $1.59 shipping
                Motorcycle Fuel Gas Cap
                                                                                        or Best Offer
                Motorcycle Handguards

                Motorcycle Air Filter
                                                                                        7" Inch LED Headlight DRL Angel Eyes For Harley Davidson Honda Yamaha Motorcycle
                Motorcycle Rectifier

                Motorcycle Round Headlight                                              $39.86                                                                                                          From China

                Motorcycle Luggage &                                                    $1.59 shipping
                Saddlebag                                                               or Best Offer

                Motorcycle Speakers

                Motorcycle Mount Clock                                                  Motorcycle Turn Signal Lights For Yamaha VStar XVS1100 Custom Classic Silverado
                Motorcycle Carburetor
                                                                                        $24.30                                                                                                          From China
                Motorcycle Seat
                                                                                        $1.59 shipping
                Motorcycle Parts US Stock                                               or Best Offer

                Motorcycle Fork&Dust Seal Kit

                Motorcycle Switch                                                       Motorcycle Spot Fog Light Bar Clamp Mount Bracket For Harley Honda Suzuki Yamaha
                5%
                                                                                        $31.09                                                                                                          From China
                8%
                                                                                        $1.59 shipping
                10%                                                                     or Best Offer
                15%

                20%
                                                                                        CHROME BRAKE FOOT PEG PEDAL PADS FOR 2005-UP SUZUKI BOULEVARD C50
                US STOCK
                                                                                        $20.79                                                                                                          From China
                CN STOCK
                                                                                        $1.59 shipping
                Other                                                                   or Best Offer
                                                                                        11 watching

                                                                                        4.5" LED Auxiliary Passing Lights Lamps for Harley Street Glide CVO FLHXSE FLHX

                                                                                        $46.47                                                                                                          From China
                                                                                        $1.59 shipping
                                                                                        or Best Offer
                                                                                        7 watching

                                                                                        Chrome Motorcycle Driving Passing Turn Signal Spot Light Bracket Bar for Harley

                                                                                        $56.06                                                                                                          From China
                                                                                        $1.59 shipping
                                                                                        or Best Offer
                                                                                        5 watching

                                                                                        Universal 22mm 7/8" Spike Motorcycle Hand Grips For Suzuki Honda Cafe Racer KTM

                                                                                        $24.93                                                                                                          From China
                                                                                        $1.59 shipping
                                                                                        or Best Offer



                                                                                        Ignitor CDI Box For Yamaha Gas Golf Cart G9 1990 1991 1992 1993 1994 99999-02368

                                                                                        $38.99                                                                                                          From China
                                                                                        $1.59 shipping
                                                                                        or Best Offer



                                                                                        4pcs Motorcycle Turn Signal Blinker Indicator Lights For Honda Suzuki Yamaha KTM

                                                                                        $17.50                                                                                                          From China
                                                                                        $1.59 shipping
                                                                                        or Best Offer



                                                                                        LED Side Saddlebag Box Run Brake Tail Lights For Harley Davidson Touring 2014-19

                                                                                        $73.59                                                                                                          From China
                                                                                        $1.59 shipping

https://www.ebay.com/str/morriscarcam                                                                                                                                                                                       1/4
10/1/2020                               Case: 1:20-cv-06677 Document #: 10 morriscarcam | eBay Stores
                                                                           Filed: 11/10/20       Page 9 of 376 PageID #:182
                                                        or Best Offer



                                                        7/8" Chrome Handlebar Hand Grips Universal For Honda Suzuki Yamaha Kawasaki KTM

                                                        $29.31                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        2x 4.5" Motorcycle Passing Fog Auxiliary Light Chrome Housing Bucket For Harley

                                                        $38.56                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        5.75" Motorcycle Headlight Bezel Trim Ring For Harley Sportster XL 883 1200 Dyna

                                                        $25.33                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        DOT 7" Motorcycle LED Headlight DRL Sealed Beam For Harley Touring Electra Glide

                                                        $67.99                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        Motorcycle Handlebar Speakers FM Radio Audio For Harley Honda Kawasaki KTM ATV

                                                        $59.46                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        Black Motorcycle Cushion Pillion Passenger Seat Pad For Universal Harley Chopper

                                                        $14.83                                                                                        From China
                                                        $1.59 shipping                                                                     Brand: Harley-Davidson
                                                        or Best Offer



                                                        Motorcycle Headlight Fairing Kit For Honda Halery Kawasaki KTM Ducati Suzuki BMW

                                                        $46.38                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        7" Headlight Decorate Trim Ring Visor For Harley Heritage Softail Classic FLSTC

                                                        $36.06                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        7" Inch 60W Round LED Headlight DRL Universal For Harley Yamaha Honda Motorcycle

                                                        $42.28                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        Black Carburetor Intake Manifold Boots Fit For Yamaha XJ650 XJ750 Maxim Seca

                                                        $30.23                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        2x Ignition Coils For Kawasaki KZ1000 KZ1100 KZ1300 KZ500 KZ550 KZ650 KZ750 Z400

                                                        $48.34                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        5-3/4" 5.75" Round Black LED Projector Headlight DRL For Harley Dyna Sportster

                                                        $32.40                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        12V LED Speedometer Odometer Tachometer For Suzuki Boulevard C50 C90 C109R M109R

                                                        $30.76                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        Chrome Headlight Spot Light for Yamaha Road Star Silverado Midnight Warrior

                                                        $24.10                                                                                        From China
                                                        $1.59 shipping                                                                             Brand: Yamaha
                                                        or Best Offer



                                                        2pcs Motorcycle Turn Signal Lights For Harley Davidson Tour Glide Ultra Classic

                                                        $14.28                                                                                        From China
                                                        $1.59 shipping
                                                        or Best Offer



                                                        M t       l R d T il T   Si   l Li ht Fit F   H l   C f R       C    i   C   t
https://www.ebay.com/str/morriscarcam                                                                                                                               2/4
10/1/2020                                                                  morriscarcam
                                        Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                   11/10/20     Page 10 of 376 PageID #:183
                                                         Motorcycle Red Tail Turn Signals Lights Fit For Harley Cafe Racer Crusier Custom

                                                         $16.14                                                                                        From China
                                                         $1.59 shipping                                                                     Brand: Harley-Davidson
                                                         or Best Offer



                                                         4.5" LED Passing Spot Fog Lights For Harley Touring Electra Glide Ultra Limited

                                                         $50.32                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Motorcycle 7/8" Handle Bar End Side Rearview Mirrors For Street Bike Sport Bike

                                                         $57.99                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Black CNC 7/8" Handle Bar End Side Mirror For Kawasaki Z1000 Z900 Z800 Z750 Z650

                                                         $32.30                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Passing Turn Signals Light Bar for Suzuki Boulevard C50 C90 M50 Intruder VL1500

                                                         $108.56                                                                                       From China
                                                         $1.59 shipping                                                                              Brand: Suzuki
                                                         or Best Offer
                                                         8 watching

                                                         Black Motorcycle Oval Rearview Mirrors For Suzuki Intruder Volusia 750 800 1400

                                                         $37.99                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         1x Chrome Motorcycle Passing Fog Light For Kawasaki Vulcan VN 900 1500 1600 2000

                                                         $16.51                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Motorcycle Rear View Blind Spot Mirror For Suzuki Aprilia Triumph Ducati 8/10mm

                                                         $55.40                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Chrome Air Cleaner Filter Cover For Honda Magna VF750 VF750C 1994-2004 95 96 97

                                                         $39.94                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Motorcycle Odometer Speedometer For Honda VTX 1300 C R S RETRO VTX1800 Cruiser

                                                         $18.63                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         2.75" Universal Motorcycle CCFL LED Headlight Lamp Projector W/Angel&Devil Eyes

                                                         $40.07                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Motorcycle Turn Signal Lights Amber For Suzuki Boulevard C50 C90 C109R M109R M50

                                                         $10.81                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         For 7/8" Yamaha Honda Motorcycle Aluminum Handle Bar Ends Rubber Gel Hand Grips

                                                         $12.49                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         4pcs 39MM Clamp-On Motorcycle Air Filters Pod For Honda Kawasaki Suzuki

                                                         $28.71                                                                                        From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         7" Round Motorcycle LED Headlight Projector For Harley Davidson FLD 2012 Later

                                                         $106.05                                                                                       From China
                                                         $1.59 shipping
                                                         or Best Offer



                                                         Motorcycle Handlebar Clock For Yamaha V-Star Vstar 1100 1300 Classic Stryker

                                                         $14.16                                                                                        From China
                                                         $1 59 shipping
https://www.ebay.com/str/morriscarcam                                                                                                                                3/4
10/1/2020                                                                                 Items
                                                          Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                                              Filed:    by morriscarcam | eBay
                                                                                                                     Page    11 of 376 PageID #:184
        Hi! Sign in or register           Daily Deals    Brand Outlet   Help & Contact                                                                                                Sell   Watchlist       My eBay


                                     Shop by
                                     category              Yamaha KTM                                                                                                All Categories                          Search                Advanced


                                                                                                                                                                                                     Include description
                                                          Items for sale from morriscarcam (9182          )       |   Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                             Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                    75 results for Yamaha KTM          Save this search
            Grips & Levers
            Other Motorcycle Lighting &
            Indicators                                                                                2pcs Motorcycle PU Side Saddle Bags for Harley Honda Suzuki Kawasaki Yamaha KTM (Fits:
            Motorcycle Windshield Connectors                                                          Yamaha)
            & Trim
                                                                                                      Brand New
            Other Motorcycle Accessories
            Other ATV, Side-by-Side & UTV                                                             $54.66                                                From China
            Parts & Accessories
                                                                                                      or Best Offer
            More
                                                                                                      Free Shipping
                                                                                                         Watch
        Format                                 see all
               All Listings
               Auction
               Buy It Now
                                                                                                      7/8" Hand Guards Brush Bar For Honda Yamaha Suzuki KTM ATV Motocross Dirt Bike (Fits:
        Brand                                  see all                                                Yamaha)
               BMW (1)                                                                                Brand New
               Harley-Davidson      (7)
               Honda (2)                                                                              $31.99                                                Save up to 5% when you buy more
               Kawasaki (4)                                                                           or Best Offer                                             Top Rated Plus
               KTM (3)                                                                                Free Shipping
               Suzuki (3)                                                                             Free Returns
               Unbranded (53)
                                                                                                         Watch
               Yamaha (3)


        Machine Type                           see all
               Street Motorcycle (28)
                                                                                                      2pcs Motorcycle Passing Fog Light For Harley Honda Yamaha Suzuki Kawasaki KTM
               Off-road Motorcycle (22)
               Dual Sport Motorcycle (25)                                                             Brand New
               Not Specified (21)
                                                                                                      $28.79                                                From China
                                                                                                      or Best Offer
        Warranty                               see all
                                                                                                      Free Shipping
                                                                                                      Free Returns
        Guaranteed Delivery                    see all
                                                                                                         Watch
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping
                                                                                                      Chrome 1" Z Bar Drag Bar Handlebar For Yamaha Suzuki Honda Harley Kawasaki KTM (Fits:
        Condition                              see all                                                Yamaha)
               New     (75)                                                                           Brand New


        Price                                                                                         $51.99                                                Save up to 5% when you buy more
                                                                                                      or Best Offer                                             Top Rated Plus
               Under $35.00
                                                                                                      Free Shipping
               Over $35.00
                                                                                                      Free Returns
        $                to $
                                                                                                         Watch

        Item Location                          see all
               Default
               Within
                   100 miles    of 60440
                                                                                                      7/8" Handlebar Hand Guards Protector For Yamaha Suzuki KTM BMW Honda Ducati KTM
                                                                                                      Brand New
               US Only
               North America
                                                                                                      $32.99                                                Save up to 5% when you buy more
               Worldwide
                                                                                                      or Best Offer                                             Top Rated Plus
                                                                                                      Free Shipping
        Delivery Options                       see all
                                                                                                      Free Returns
               Free shipping                                                                             Watch

        Show only                              see all
               Free Returns
               Returns accepted
               Completed listings
                                                                                                      7/8" Handlebar Hand Guards Handguard For KTM Honda Yamaha Off road Dirt Bike ATV (Fits:
               Sold listings
                                                                                                      Yamaha)
               Deals & Savings
                                                                                                      Brand New

        More refinements...                                                                           $33.99                                                Save up to 5% when you buy more
                                                                                                      or Best Offer                                             Top Rated Plus
                                                                                                      Free Shipping
              Seller Information                                                                      Free Returns
                                                                                                         Watch
             morriscarcam (9182            )
              Feedback rating: 9,182
              Positive Feedback: 96.9%
              Member since Jun-25-12 in
              Hong Kong                                     2pcs 125W Cree U5 LED Motorcycle Driving Spot Lights Headlights For KTM Yamaha (Fits: Yamaha)
                                                            Brand New
              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!
                     morriscarcam

https://www.ebay.com/sch/m.html?_ssn=morriscarcam&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Yamaha+KTM&_sacat=0                                                                                                                  1/7
10/1/2020                                                                                            Checkout
                                                             Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Page 12 of 376 PageID #:185
                                                                                                       11/10/20
                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $54.66
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $3.42
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $58.08

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd Bolingbrook                                                                                                             See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: morriscarcam | Message to seller

                                                                 2pcs Motorcycle PU Side Saddle Bags for Harley Honda
                                                                 Suzuki Kawasaki Yamaha KTM
                                                                 $54.66

                                                                 Quantity     1


                                                                 Delivery
                                                                 Est. delivery: Oct 29 – Nov 18
                                                                 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                 Free



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          MUSICARES FOUNDATION, INC.
                          Donate today and help MusiCares provide essential financial, health and emergency support
                          to the music community in times of crisis.



                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1427338464011                                                                                                                                                  1/1
10/16/2020                                                      Orange Motorcycle
                                                     Case: 1:20-cv-06677          Led Headlight
                                                                            Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                                10 Filed: 11/10/20  Page 13990
                                                                                                                             of 690
                                                                                                                                376 SUPERMOTO XC | eBay
                                                                                                                                      PageID #:186
                                                                                                                                                                                                Sell     Watchlist        My eBay              2
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search              Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                       | Add to Watchlist
                                                  See more Orange Motorcycle LED Headlight Motocross for ...




            Check if this part fits your vehicle           Contact the seller



       SAVE UP TO 6%              See all eligible items


                                                                                                               Orange Motorcycle Led Headlight
                                                                                                                                                                                                       Shop with confidence
                                                                                                               MOTOCROSS FOR KTM ADVENTURE 990
                                                                                                               690 SUPERMOTO XC                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                Be the first to write a review.
                                                                                                                                                                                                              your money back. Learn more

                                                                                                                 Condition: New

                                                                                                                   Quantity:       1            More than 10 available / 6 sold                        Seller information
                                                                                                                                                                                                       mosokoyoparts (6168         )
                                                                                                                                                                                                       98.8% Positive feedback

                                                                                                                     Price:    US $30.07                              Buy It Now
                                                                                                                                                                                                           Save this Seller
                                                                                                                               US $31.99 (6% off)
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                      Best                                           Make Offer
                                                                                                                     Offer:

                                                                                                                                                                   Add to Watchlist



                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99

                                                                                                                                                                          Longtime
                                                                                                                  30-day returns               11 watchers
                                                                                                                                                                          member
                                           Have one to sell?        Sell now
                                                                                                                   Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: guangzhou, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                                                                                                   Delivery:           Estimated between Tue. Nov. 10 and Tue.
                                                                                                                                       Dec. 1
                                                                                                                                       This item has an extended handling time and a
                                                                                                                                       delivery estimate greater than 17 business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Orange For Ktm Enduro Dirt           Birt Bike Supermoto 12V LED              Black LED Headlight Kit DRL              White Supermoto                           Enduro Supermoto LED                         Motorcycle Front Light
       Bike Streetfighter Headlig…          Vision Headlight For KTM…                Lamp Replacement For 13-…                Motorcycle Headlight For…                 Headlight Front Lamp For…                    Headlight LED For KTM KT…
       $17.69                               $28.20                                   $219.10                                  $28.89                                    $60.45                                       $74.86
       + $4.30 shipping                     $30.00                                   $229.10                                  $30.73                                    $65.00                                       $80.50
       New                                  + $6.99 shipping                         Free shipping                            + $3.50 shipping                          Free shipping                                Free shipping
                                            New                                      New                                      New                                       New                                          New




                                                                                                                                                                                                                                                   Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                                                                   1/5
10/16/2020                                                  Orange Motorcycle
                                                 Case: 1:20-cv-06677          Led Headlight
                                                                        Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                            10 Filed: 11/10/20  Page 14990
                                                                                                                         of 690
                                                                                                                            376 SUPERMOTO XC | eBay
                                                                                                                                  PageID #:187




     Motorcycle Led Headlight            White Motorbike Led                Led Headlight Motorcycle           Motocross Headlight Led             Waterproof Supermoto Led      StreetFighter Motorcycle
     Headlamp 6500K for KTM…             Headlight MOTOCROSS…               Running Light DRL IP67 for…        Lamp LM1500 For KTM EX…             Headlight Head Lamp For…      Headlight Headlamps…
     $230.23                             $30.07                             $465.15                            $75.90                              $175.73                       $25.76
     Free shipping                       $31.99                             Free shipping                      $80.74                              $183.73                       $27.40
                                         + $3.50 shipping                                                      Free shipping                       Free shipping                 + $13.00 shipping




     Description         Shipping and payments                                                                                                                                                       Report item



                                                                                                                                                                          eBay item number: 231639113722
      Seller assumes all responsibility for this listing.

      Last updated on Sep 30, 2020 22:55:34 PDT View all revisions

          Item specifics
          Condition:        New                                                                     Brand:                                 MOSOKOYO
          Dimensions:       33cm L x 32cm W x 9cm                                                   Manufacturer Part Number:              YM-028-OG
          Item Weight:      0.770 kg                                                                Placement on Vehicle:                  Front
          Color:            ORANGE                                                                  Surface Finish:                        Pressure injection molding
          Quantity:         1PC                                                                     Country/Region of Manufacture:         China
          Fit:              Universal motorcycle headlight                                          Bulb Type:                             H3 12V 55W
          UPC:              Does not apply                                                          Material Type:                         PP
          EAN:              699939875423



                                       mosokoyo-USA Store
                                       mosokoyoparts (6168      ) 98.8%                                                                             Search within store

                                            Sign up for newsletter


                                                                                                                                                    Visit Store: mosokoyo-USA Store
                                       Hi              If you like what you see, browse my Store to find more items you may love.
                                       Items On Sale


      Categories




                                                                               Orange Motorcycle Led Headlight MOTOCROSS FOR KTM ADVENTURE 990 690 SUPERMOTO XC




                                                                                                                                                                                                          Feedback




                                                    Product Description


          Taillights                           Features:
                                               The LED Vision headlight features an innovative and compact design that makes it particularly attractive
https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                             2/5
10/16/2020                                        Orange Motorcycle
                                       Case: 1:20-cv-06677          Led Headlight
                                                              Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                  10 Filed: 11/10/20  Page 15990
                                                                                                               of 690
                                                                                                                  376 SUPERMOTO XC | eBay
                                                                                                                        PageID #:188
                                         The LED Vision headlight features an innovative and compact design that makes it particularly attractive.
                                         Material: Polypropylene
         Motorcycle meter                Style: Halogen + LED Off-Road Headlight
                                         Transparent glass lens cover and back cover to protect lights .
                                         The position of the mounting points allow ample room for the brake cable .
                                         Universal fitting with anti-vibration rubber strips, Will mount on your motorcycle's forks with 4 rubber straps .
         Turn singal                     Not DOT approved

                                         Specifications:
         Motorcycle Light                The light bulb type:
                                         Halogen spec: 4", H3 12V 55W large lamp
                                         LED spec: 2", 20 PCS Wilte LED small lamp
         Handlebars &                    9 White LED each side for exceptional visibility (can be used as turn signals, just for show or however you want to wire them)
         Accessories                     Dimensions: 33cm L x 32cm W x 9cmH(Approx)
                                         Dual reflector design allows for optimum illumination of both near and distant terrain
                                         Compact design fits tighter to forks than other headlights
                                         Casing color:ORANGE as shown in pictures
         Motorcycle Fairing              (we have 5 colour ,if you have requirements can tell us in advance)

                                         Condition:
         Bracket                         100% Brand New

                                         Package Includes:
         Mirrors                         1 headlight and 4 rubber straps
                                         Instructions not included

         Brake Clutch lever              Fitment:
                                         Aftermarket headlight kit fits all Dual sport motorcycles, dirt bikes; Street fighter, naked motorcycles.

                                         PLEASE NOTE:
         Foot Peg Parts                  This is an aftermarket custom item, not an OEM part. It will fit the models listed above but modification may or may not be required. This item is intended for professional installa
                                         instruction manual is not included. Make sure it will fit before you buy.
                                         Image shown is for reference only. Actual parts may vary in appearance based on your model.
         Luggage & Saddlebags

                                         Payment
         Radiator Parts & Oil
         cooler
                                         1.We ONLY accept PayPal and ship item(s) to PayPal's verified address ONLY.
                                         2.Our prices do NOT include any customs duty or tax.
                                         3.Payment must be made within 7 days after you win the auction. Non-Paying bidders will be reported
         Gas Tanks , Protector &         4.Non-Paying bidders will be reported.
         Cover                           5.No other payment method will be acceptable.
                                         6.Payment must be made within 7 days.

         Motorcycle Accessories
                                         Delivery details

         Engine Parts                    Shipping Time:
                                         Sometimes shipping time may has a little delay, such as Customs check packages strictly ,Bad weather,Holidays.
                                         NOTE:Working day *Excluding weekend any Holidays If your don't accept the shipping time ,Please don't bidding .
         Exhaust Muffler                 PS::If the project has not reached more than 35 days may be subject to a number of natural factors and the impact of international holidays. (Example: Christmas, volcanic erup
                                         flooding, fires and other factors)

         Sissy Bar Passenger &           International Taxes & Duty fees:
         Cushion                         We will mark "Gifts" on custom form. The buyers are fully responsible for any international taxes & duty fees, which may be charged upon delivery.



         Ajustable Lwering Link          Feedback


                                         1. We hope to give you a positive eBay experience by working hard, and we expect to receive a positive feedback and Detailed Selling Rating (DSR) of 5 Rating in ALL of the fe
         Kickstand & Parts               categories (Item as described, Communication, Shipping Time and Shipping and handling charges) from the buyer upon receiving the item .
                                         2. If you are not satisfied with our items or service, please don’t hesitate to contact us before you leave any Neutral/Negative feedbacks, we will always try our best for 100% cu
                                         satisfaction.
         Recommend Motorcycle
         Model


         other


         Auto Accessories


         Other




                                         About us




                                         Contact us


                                         How to return
                                         1. Please contact us for Return Merchant Authorization Number (RMA) and return address .
                                         2. Shipping back the package . The RMA# must be clearly written on the return package ,Otherwise the package will be refused.
                                         3. Mail us the return tracking number.
                                         4. All returns will be inspected prior to a credit being issued.


                                                                                   China Work Hours: Monday To Friday 9:00am-6:00pm


                                         Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                                     3/5
10/16/2020                                                           Orange Motorcycle
                                                          Case: 1:20-cv-06677          Led Headlight
                                                                                 Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                                     10 Filed: 11/10/20  Page 16990
                                                                                                                                  of 690
                                                                                                                                     376 SUPERMOTO XC | eBay
                                                                                                                                           PageID #:189




    SAVE UP TO 6%                            See all eligible items
 Take 6% off
 Marked down item price reflects all savings. Items provided by mosokoyoparts                                                                                                        All promotional offers from mosokoyoparts




                                                                                                                                                                                                                                         See all



       Motorcycle Headlight                                White Motorbike Led                                    Motorcycle Dirt Bike White             Black Motorbike Led                 Motocross Green Headlight
       Fairing Kit For Honda CB                            Headlight MOTOCROSS                                    Headlight Lamp For                     Headlight MOTOCROSS                 Fit Dirtbike KLX250
       CRF XL XR NX 125 250 350                            FOR KTM BMW KAWASAKI                                   Husqvarna FE TE TX 701                 FOR KAWASAKI KLR650                 KLX250R KLX450R KL KLR
       400 650                                             HONDA Dirt bike                                        Supermoto                              KSR110 KX450 250 125                250 New Hot

       Was:                  US $30.99                     Was:                    US $31.99                      Was:              US $31.99            Was:            US $31.99           Was:                 US $33.99
       Now:                 US $29.13                      Now:                 US $30.07                         Now:            US $30.07              Now:         US $30.07              Now:               US $31.95


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                     You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                             Feedback on our suggestions




     Orange Motorcycle Dirt Bike                Motorcycle LED Headlight                     Racing Dirt Bike 1 Pair Unisex           E8 Emark LED Headlight For     Headlight Head Lamp Light       Dirt Bike Motocross
     Pair Plastic Unisex Helmet…                Head Lamp for KTM SX XC…                     Mohawk Helmet Horns…                     KTM Husqvarna EXC XCF…         Streetfighter For KTM EXC…      Supermoto Universal Blue…
     $11.97                                     $62.25                                       $11.97                                   $60.15                         $22.99                          $25.37
     $12.60                                     $66.22                                       $12.60                                   $63.99                         Free shipping                   $26.99
     + $3.50 shipping                           Free shipping                                + $3.50 shipping                         Free shipping                  Almost gone                     + $3.50 shipping
     New                                        New                                          New                                      New                                                            Seller 99.8% positive




      No ratings or reviews yet                        Be the first to write a review.




   Explore more sponsored options: Brand

   Pazoma                                                                                                                                Yamaha




     Motocross 12V LED                        Enduro Supermoto LED                                                                        Dirt Bike Motocross
     Headlight Head Light For…                Headlight Front Lamp For…                                                                   Supermoto Universal Blu…
     $85.00                                   $60.45                                                                                      $25.37
     $91.40                                   $65.00                                                                                      $26.99
     Free shipping                            Free shipping                                                                               + $3.50 shipping




                                                                                                                                                                                                                                       Feedback
   More from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                                                         4/5
10/16/2020                                                      Orange Motorcycle
                                                     Case: 1:20-cv-06677          Led Headlight
                                                                            Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                                10 Filed: 11/10/20  Page 17990
                                                                                                                             of 690
                                                                                                                                376 SUPERMOTO XC | eBay
                                                                                                                                      PageID #:190
                                                                                                                                                                                                Sell     Watchlist        My eBay              2
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search              Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies >
                                                                                                                                                                                                                                       | Add to Watchlist
                                                  See more Orange Motorcycle LED Headlight Motocross for ...




            Check if this part fits your vehicle           Contact the seller



       SAVE UP TO 6%              See all eligible items


                                                                                                               Orange Motorcycle Led Headlight
                                                                                                                                                                                                       Shop with confidence
                                                                                                               MOTOCROSS FOR KTM ADVENTURE 990
                                                                                                               690 SUPERMOTO XC                                                                               eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                Be the first to write a review.
                                                                                                                                                                                                              your money back. Learn more

                                                                                                                 Condition: New

                                                                                                                   Quantity:       1            More than 10 available / 6 sold                        Seller information
                                                                                                                                                                                                       mosokoyoparts (6168         )
                                                                                                                                                                                                       98.8% Positive feedback

                                                                                                                     Price:    US $30.07                              Buy It Now
                                                                                                                                                                                                           Save this Seller
                                                                                                                               US $31.99 (6% off)
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                      Best                                           Make Offer
                                                                                                                     Offer:

                                                                                                                                                                   Add to Watchlist



                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99

                                                                                                                                                                          Longtime
                                                                                                                  30-day returns               11 watchers
                                                                                                                                                                          member
                                           Have one to sell?        Sell now
                                                                                                                   Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: guangzhou, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                                                                                                   Delivery:           Estimated between Tue. Nov. 10 and Tue.
                                                                                                                                       Dec. 1
                                                                                                                                       This item has an extended handling time and a
                                                                                                                                       delivery estimate greater than 17 business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Orange For Ktm Enduro Dirt           Birt Bike Supermoto 12V LED              Black LED Headlight Kit DRL              White Supermoto                           Enduro Supermoto LED                         Motorcycle Front Light
       Bike Streetfighter Headlig…          Vision Headlight For KTM…                Lamp Replacement For 13-…                Motorcycle Headlight For…                 Headlight Front Lamp For…                    Headlight LED For KTM KT…
       $17.69                               $28.20                                   $219.10                                  $28.89                                    $60.45                                       $74.86
       + $4.30 shipping                     $30.00                                   $229.10                                  $30.73                                    $65.00                                       $80.50
       New                                  + $6.99 shipping                         Free shipping                            + $3.50 shipping                          Free shipping                                Free shipping
                                            New                                      New                                      New                                       New                                          New




                                                                                                                                                                                                                                                   Feedback




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                                                                   1/4
10/16/2020                                                            Orange Motorcycle
                                                           Case: 1:20-cv-06677          Led Headlight
                                                                                  Document        #: MOTOCROSS   FOR KTM ADVENTURE
                                                                                                      10 Filed: 11/10/20  Page 18990
                                                                                                                                   of 690
                                                                                                                                      376 SUPERMOTO XC | eBay
                                                                                                                                            PageID #:191




     Motorcycle Led Headlight                    White Motorbike Led                    Led Headlight Motorcycle                 Motocross Headlight Led                   Waterproof Supermoto Led                  StreetFighter Motorcycle
     Headlamp 6500K for KTM…                     Headlight MOTOCROSS…                   Running Light DRL IP67 for…              Lamp LM1500 For KTM EX…                   Headlight Head Lamp For…                  Headlight Headlamps…
     $230.23                                     $30.07                                 $465.15                                  $75.90                                    $175.73                                   $25.76
     Free shipping                               $31.99                                 Free shipping                            $80.74                                    $183.73                                   $27.40
                                                 + $3.50 shipping                                                                Free shipping                             Free shipping                             + $13.00 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: guangzhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, South America, Russian Federation, Albania, Andorra, Austria, Bosnia and
             Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, Gibraltar, Greece, Guernsey, Iceland, Ireland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia,
             Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic,
             Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook Islands, Fiji, French
             Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
             Cambodia, Laos, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                      Service                                                                                   Delivery*

               US $3.50                            United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Tue. Nov. 10 and Tue. Dec. 1

               US $53.50                           United States           Economy Shipping (USPS Parcel Select Ground®)                                             Estimated between Thu. Oct. 29 and Thu. Nov. 12

                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 6%                            See all eligible items
 Take 6% off
 Marked down item price reflects all savings. Items provided by mosokoyoparts                                                                                                                All promotional offers from mosokoyoparts

                                                                                                                                                                                                                                                     Feedback
                                                                                                                                                                                                                                                      See all




https://www.ebay.com/itm/Orange-Motorcycle-Led-Headlight-MOTOCROSS-FOR-KTM-ADVENTURE-990-690-SUPERMOTO-XC/231639113722                                                                                                                                        2/4
10/16/2020                                     Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 19 of 376 PageID #:192
                                                                                          11/10/20
                                                                                                                                                        Sell   Watchlist      My eBay           2
                  Hi        !         Daily Deals    Brand Outlet     Help & Contact


                                          Shop by
                                          category                  Search for anything                                                All Categories                        Search             Advanced



                 Home     Community       Feedback forum       Feedback profile



                 Feedback profile


                                        mosokoyoparts (6168           )                                                                                              Member Quick Links
                                        Positive Feedback (last 12 months): 98.8%                                                                                    Contact member
                                        Member since: Apr-03-15 in China                                                                                             View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                            Consistently delivers outstanding customer service.
                                                            Learn more



                 Feedback ratings                                                           Detailed seller ratings

                                             1 month       6 months         12 months               Average for the last 12 months

                          Positive              58             330                711               Accurate description                                Reasonable shipping cost
                                                                                                                 (618)                                              (635)
                          Neutral                1              5                 10
                                                                                                    Shipping speed                                      Communication
                          Negative               1              6                 9                              (611)                                              (600)




                         All received Feedback                                  Received as buyer                          Received as seller                               Left for others

                 9 Feedback received (viewing 1-9)                                                                                                                             Revised Feedback: 24


                 Search Feedback received as seller with an item title or ID:                                                                   Rating type:                       Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                             Negative (9)                         12 Months



                   FEEDBACK                                                                                                  FROM                                               WHEN

                        Cracked windscreen, won't let me return it.                                                          Buyer: m***t (38 )                                 Past month
                        Front Headlight ABS Fairing Smoke Adjustable 15" Windshield Fit Harley Davidson                      AU $212.78 (Best offer was accepted)               Reciprocal feedback




                                                                                                                                                                                                           Comment?
                        (#233015903756)


                        I never received the order                                                                           Buyer: 5***1 (1)                                   Past 6 months
                        Front Headlight Fairing Windshield For Harley Dyna Super Glide FXR FXDXT T-Sport                     US $274.99                                         Reciprocal feedback
                        (#233616900593)


                            Reply by mosokoyoparts. Left within past 6 months.
                            Hi, any questions you have please let me know first ,thanks


                        Way smaller than pictured. Wires not long enough. Seller gave refund.                                Buyer: e***r (161 )                                Past 6 months
                        Polish Motorcycle LED Tail Brake Light Lamp For Harley Bobber Chopper Cafe Racer                     US $18.04                                          Reciprocal feedback
                        (#232657877521)


                        Was spsd to fit 7/8 bars smallest the mount goes is1 1/8 wayy to big useless                         Buyer: j***s (49 )                                 Past 6 months
                        Motorcycle 7/8" Handlebar Handguard White Hand Guards Dirt Bike ATV Universal                        US $46.99                                          Reciprocal feedback
                        (#233159878789)


                            Reply by mosokoyoparts. Left within past 6 months.
                            Hi, any questions you have please let me know first ,thanks


                                                         Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Cheap                                                                                                Buyer: 5***c (122 )                                Past 6 months
                        Motorcycle Chrome Brake Tail Light Rear Stop Lamp For Cruiser Honda Shadow Sabre                     US $15.92                                          Reciprocal feedback
                        (#232856346170)


                            Reply by mosokoyoparts. Left within past 6 months.

                            Solving the problem ,thanks .


                        Does not fit seler does not reply                                                                    Buyer: 7***l (122 )                                Past 6 months
                        Motorcycle 7 In Headlight Housing Shells Side Mount Chrome For Harley Care Racer                     US $37.99 (Best offer was accepted)                Reciprocal feedback
                        (#233518373079)


                            Reply by mosokoyoparts.Left within past 6 months.

                            Hi, any questions you have please contact us first , thanks .


                        Item arrived way before estimated delivery. Very pleased.                                            Buyer: n***a (65 )                                 Past year
                        Complete Set Stainless Steel Fairing Bolt Kit For Suzuki GSX-R 600 750 2006-07                       US $17.39                                          Reciprocal feedback
                        (#232486338961)


                        Very baaad ,                                                                                         Buyer: 9***s (58 )                                 Past year
                        Chrome Engine Guard Highway Crash Bar For Harley Davidson Touring FLHT FLHR FLHX                     US $83.29 (Best offer was accepted)                Reciprocal feedback
                        (#232493448664)


https://www.ebay.com/fdbk/feedback_profile/mosokoyoparts?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                            1/2
10/16/2020                                                                                   mosokoyoparts
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20 on eBay
                                                                                                               Page 20 of 376 PageID #:193
                                                                                                                                                                                                Sell      Watchlist         My eBay          2
         Hi              !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                         All Categories                                Search           Advanced



         mosokoyoparts's profile



                                                                     mosokoyoparts (6168 )                                                                                   Items for sale            Visit store         Contact
                                                                     98.8% positive feedback

                                                                                                                   We are is a leading manufacturer and exporter which is concerned with the design,
                                                                          Save
                                                                                                                   development and production of motorcycle parts and accessories.All of our parts
                                                                                                                   comply with international quality standards and are greatly appreciated in a variety of



                                       Feedback ratings                                                                                                                                                          See all feedback

                                                          618        Item as described                      711                 10              9                           An outstanding transaction in every respect!
                                                          600        Communication                      Positive          Neutral           Negative                        Thanks
                                                                                                                                                                            Oct 12, 2020
                                                          611        Shipping time

                                                          635        Shipping charges                           Feedback from the last 12 months



                                   277 Followers | 0 Reviews | Member since: Apr 03, 2015 |             China



         Items for sale(4384)                                                                                                                                                                                                              See all items




             Handlebar Switc...                              Black Oil Filte...                                 CNC Bullet Rear...                             Aluminum Heel T...                                     ABS Chrome Air ...
             US $4.39                        11m left        US $8.46                        20m left           US $54.51                      20m left        US $24.72                         36m left             US $33.18                  45m left




             About eBay      Announcements        Community        Security Center     Resolution Center        Seller Center    Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/mosokoyoparts                                                                                                                                                                                                                      1/1
10/30/2020                                                                                  mosokoyo-USA
                                                           Case: 1:20-cv-06677 Document #: 10            Store | eBay
                                                                                              Filed: 11/10/20         Stores21 of 376 PageID #:194
                                                                                                                   Page
                                                                                                                                                                                Sell   Watchlist    My eBay          1
                     Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                                      Shop by
                                                      category                   Search for anything                                                                          All Categories                  Search


                    eBay       eBay Stores      mosokoyo-USA Store




                                                                mosokoyo-USA Store
                                                                281 followers mosokoyoparts (6189            ) 98.9%

                                                                We are is a leading manufacturer and exporter which is concerned with the design, development and production of motorcycle parts and accessories.All of our parts comply with in

                                                                    Save this seller




                    Category

                    All                                                    Search this Store                                                         Search                                           Best Match

                    Taillights

                    Motorcycle meter
                                                                          All Listings   Auction      Buy It Now
                    Turn singal

                    Motorcycle Light                                    1-48 of 4,199 Results

                    Handlebars & Accessories
                                                                                                   Supermoto Enduro Headlight Fairing For Yamaha WR YZ 250 450 Motocross Head Light
                    Motorcycle Fairing
                                                                                                   $30.17                                                                                                     From China
                    Bracket
                                                                                                   $3.50 shipping                                                                                     Brand: MOSOKOYO
                    Mirrors
                                                                                                   or Best Offer                                                                       Seller: mosokoyoparts (6187) 98.9%
                    Brake Clutch lever                                                             34 watching

                    Foot Peg Parts
                                                                                                   Motorcycle Headlight Headlamp For YAMAHA WR250F WR450F Enduro DirtBike Universal
                    Luggage & Saddlebags

                    Radiator Parts & Oil cooler
                                                                                                   $30.17                                                                                                     From China
                                                                                                   $3.50 shipping                                                                                     Brand: MOSOKOYO
                    Gas Tanks , Protector & Cover
                                                                                                   or Best Offer                                                                       Seller: mosokoyoparts (6187) 98.9%
                    Motorcycle Accessories                                                         23 sold
                    Engine Parts
                                                                                                   E8 LED Headlight Lamp For KTM EXC SX SXF XC XCF XCW EXCF 250 300 350 450 500 530
                    Exhaust Muffler
                                                                                                   Enduro Dual Sport Head Light For Husqvarna TE TC FE TX
                    Sissy Bar Passenger & Cushion
                                                                                                   $85.92                                                                                                     From China
                    Ajustable Lwering Link
                                                                                                   Was: $91.40                                                                                        Brand: MOSOKOYO
                    Kickstand & Parts                                                              Free shipping                                                                       Seller: mosokoyoparts (6188) 98.9%
                    Recommend Motorcycle Model                                                     or Best Offer

                    other
                                                                                                   Plastic Front Number Plate + Fender For KTM 250/350/450/500 SX SXF XCF XCW EXCF
                    Auto Accessories
                                                                                                   $29.99                                                                                                     From China
                    Other
                                                                                                   $7.50 shipping                                                                                     Brand: MOSOKOYO
                                                                                                   or Best Offer                                                                       Seller: mosokoyoparts (6188) 98.9%
                    Condition                           see all

                          New
                          Used                                                                     Frame Guard Protector For 2017 HUSQVARNA TE250 TE300 FE250 FE350 FE450 FE500

                                                                                                   $20.30                                                                                                     From China
                    Price
                                                                                                   Was: $21.60                                                                                        Brand: MOSOKOYO
                          Under $35.00                                                             $3.50 shipping                                                                      Seller: mosokoyoparts (6188) 98.9%
                          Over $35.00                                                              or Best Offer
                    $               - $
                                                                                                   Front Number Plate Plastic Cover For KTM 250/350/450 SXF/XCF/EXCF 125 250 300 SX

                    Buying Format                       see all                                    $8.82                                                                                                      From China

                          All Listings                                                             Was: $9.28                                                                                         Brand: MOSOKOYO

                          Best Offer                                                               $3.50 shipping                                                                      Seller: mosokoyoparts (6187) 98.9%

                          Auction                                                                  or Best Offer

                          Buy It Now
                                                                                                   Orange Dirt Bike Headlight Mask Led Lamp For KTM EXC / EXC-F / SX / SX-F 300 350
                          Classified Ads
                                                                                                   $77.28                                                                                                     From China
                    Item Location                       see all                                    Was: $82.21                                                                                        Brand: MOSOKOYO
                          Default                                                                  Free shipping                                                                       Seller: mosokoyoparts (6187) 98.9%

                          Within                                                                   or Best Offer
                                                                                                   9 watching
                          100 mile        of 60106

                          US Only                                                                  Waterproof Supermoto Led Headlight Head Lamp For KTM EXC / XC-W / XC-F 300 350
                          North America
                          Worldwide                                                                $175.73                                                                                                    From China
                                                                                                   Was: $183.73                                                                                       Brand: MOSOKOYO
                    Delivery Options                    see all                                    Free shipping                                                                       Seller: mosokoyoparts (6187) 98.9%
                                                                                                   or Best Offer
                          Free Shipping
                          Free In-store Pickup                                                     Motorcycle Dirt Bike Headlight Headlamp Fairing For KTM EXC XCF SX F SMR Enduro

                    Show only                           see all                                    $33.70                                                                                                     From China
                                                                                                   Was: $35.85                                                                                        Brand: MOSOKOYO
                          Returns Accepted
                                                                                                   $3.50 shipping                                                                      Seller: mosokoyoparts (6187) 98.9%
                          Completed Items
                                                                                                   or Best Offer
                          Sold Items
                          Deals & Savings                                                          Motocross Headlight Led Lamp LM1500 For KTM EXC / XCF / SMR 2014-2020 White 12V
                          Authorized Seller
                          Authenticity Guarantee                                                   $75.90                                                                                                     From China
                                                                                                   Was: $80.74                                                                                        Brand: MOSOKOYO
                    More refinements...                                                            Free shipping                                                                       Seller: mosokoyoparts (6188) 98.9%
                                                                                                   or Best Offer
                                                                                                   5 watching


https://www.ebay.com/str/mosokoyousastore?_dmd=1&rt=nc                                                                                                                                                                                      1/4
10/30/2020                                                                  mosokoyo-USA
                                           Case: 1:20-cv-06677 Document #: 10            Store | eBay
                                                                              Filed: 11/10/20         Stores22 of 376 PageID #:195
                                                                                                   Page
                                                              Motocross White Enduro Headlight Off-Road Headlamp For Honda CRF150F CRF230F NEW

                                                              $23.17                                                                                                     From China
                                                              $3.50 shipping                                                                                     Brand: MOSOKOYO
                                                              or Best Offer                                                                       Seller: mosokoyoparts (6188) 98.9%
                                                              24 sold

                                                               NEW LISTING   Motocross Dirt Bike Headlight Lamp For Honda Yamaha YZ125 YZ250F WR250 Enduro

                                                              $30.17                                                                                                     From China
                                                              $3.50 shipping                                                                                     Brand: MOSOKOYO
                                                              or Best Offer                                                                       Seller: mosokoyoparts (6187) 98.9%



                                                              Motorcycle Orange Headlight For Enduro Motocross Dirt Bike Lamp SX XCF SXF KTM

                                                              $32.10                                                                                                     From China
                                                              Was: $34.15                                                                                        Brand: MOSOKOYO
                                                              $3.50 shipping                                                                      Seller: mosokoyoparts (6189) 98.9%
                                                              or Best Offer

                                                              Motoball Dual Sport Led Headlight Lamp For KTM EXC / XCW / SX-F/ ECX-F 250 350

                                                              $171.43                                                                                                    From China
                                                              Was: $179.43                                                                                       Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer

                                                              Motorcycle LED Rear Brake Tail Light Running Lamp ABS Housing For Harley Chopper

                                                              $18.89                                                                                                     From China
                                                              Was: $19.88                                                                                        Brand: MOSOKOYO
                                                              $3.50 shipping                                                                      Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer
                                                              56 watching

                                                              Enduro Motocross Dirt Bike Front Fender + Number Plate For KTM SX SXF XCF XCW XC

                                                              $29.99                                                                                                     From China
                                                              $7.50 shipping                                                                                     Brand: MOSOKOYO
                                                              or Best Offer                                                                       Seller: mosokoyoparts (6187) 98.9%



                                                              Supermoto Headlight Headlamp DRL Fit Husqvarna FE / TX / TE 300 450 501 701 2017

                                                              $163.14                                                                                                    From China
                                                              Was: $171.14                                                                                       Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6188) 98.9%
                                                              or Best Offer
                                                              8 watching

                                                              Fit KTM SX / SX-F / EXC / XCW / ECX-F 150 250 350 450 Motorcycle Led Headlight

                                                              $171.43                                                                                                    From China
                                                              Was: $179.43                                                                                       Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer

                                                              Universal Motorcycle Headlight Lamp For Enduro Dirt Bike KTM SX EXC XCF SXF SMR

                                                              $33.70                                                                                                     From China
                                                              Was: $35.85                                                                                        Brand: MOSOKOYO
                                                              $3.50 shipping                                                                      Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer

                                                              Dirt Bike Seat X-seat For KTM SX EXC-F XC SXF XC-F 125 150 250 300 350 450 500

                                                              $89.49                                                                                                     From China
                                                              Was: $95.20                                                                                        Brand: MOSOKOYO
                                                              $60.00 shipping                                                                     Seller: mosokoyoparts (6188) 98.9%
                                                              or Best Offer

                                                              For KTM Husqvarna LED Headlight Dual Spot E-Mark E8 MX Enduro EXC SX SXF XC XCF
                                                              Front Light For Husqvarna TE TC FE TX KTM EXC Six Days

                                                              $85.92                                                                                                     From China
                                                              Was: $91.40                                                                                        Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6188) 98.9%
                                                              or Best Offer

                                                              Vintage Retro Motorcycle Bike 4 1/2" Headlight Lamp For Harley Chopper Touring

                                                              $53.49                                                                                                     From China
                                                              Was: $56.90                                                                                        Brand: MOSOKOYO
                                                              $14.10 shipping                                                                     Seller: mosokoyoparts (6188) 98.9%
                                                              or Best Offer

                                                              LED E8 Headlamp For KTM SX F EXC XCF XCW 250 350 500 Six Day MX Enduro Headlight

                                                              $80.40                                                                                                     From China
                                                              Was: $85.53                                                                                        Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6189) 98.9%
                                                              or Best Offer

                                                              Motorcycle Headlight Fairing Kit For Honda CB CRF XL XR NX 125 250 350 400 650
                                                                               2 product ratings

                                                              $29.13                                                                                                     From China
                                                              Was: $30.99                                                                                        Brand: MOSOKOYO
                                                              $3.50 shipping                                                                      Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer
                                                              42 watching

                                                              For KTM LED E8 Headlight Enduro Dual Sport Head Light Front Mask EXC XCW XCF SX
                                                              Headlight Fairing For Husqvarna FC FE TC TE Dirt Bike

                                                              $85.92                                                                                                     From China
                                                              Was: $91.40                                                                                        Brand: MOSOKOYO
                                                              Free shipping                                                                       Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer

                                                              Red Headlight For Honda Universal Motocross Motorcycle Head Light CRF XR 150 250
                                                                               1 product rating

                                                              $26.31                                                                                                     From China
https://www.ebay.com/str/mosokoyousastore?_dmd=1&rt=nc                                                                                                                                 2/4
10/30/2020                                                                  mosokoyo-USA
                                           Case: 1:20-cv-06677 Document #: 10            Store | eBay
                                                                              Filed: 11/10/20         Stores23 of 376 PageID #:196
                                                                                                   Page
                                                              $ 6.3                                                                                                           From China
                                                              Was: $27.99                                                                                             Brand: MOSOKOYO
                                                              $3.50 shipping                                                                           Seller: mosokoyoparts (6188) 98.9%
                                                              or Best Offer

                                                              Motorcycle Frame Guard Protector Plastic For KTM SX125 SX150 SXF250 350 450 2016

                                                              $20.30                                                                                                          From China
                                                              Was: $21.60                                                                                             Brand: MOSOKOYO
                                                              $3.50 shipping                                                                           Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer

                                                              Motorcycle Vintage Headlight Lamp With Mount Bracket For Harley Custom Bobber

                                                              $41.03                                                                                                          From China
                                                              Was: $43.65                                                                                             Brand: MOSOKOYO
                                                              Free shipping                                                                            Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer
                                                              12 watching

                                                               NEW LISTING   Motorcycle ABS Headlight Fairing Smoked 15" Windshields For Harley Dyna T-Sport

                                                              $192.00                                                                                                 Brand: MOSOKOYO
                                                              Was: $200.00                                                                             Seller: mosokoyoparts (6189) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Orange Motorcycle Headlight Fairing For Yamaha TT-R WR XT YZ 125 250 350 400 450

                                                              $20.67                                                                                                  Brand: MOSOKOYO
                                                              Was: $21.99                                                                              Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Motorcycle Front Headlight Windshield Fairing Windscreen For Harley Dyna T-Sport

                                                              $112.99                                                                                                 Brand: MOSOKOYO
                                                              Was: $119.99                                                                             Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              30L Portable Fridge Freezer Car Refrigerator 12V/24V/100-240V Camping Cooler NEW

                                                              $299.99                                                                                  Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer



                                                              For Can-am Maverick X3 Max Turbo R 2017-2019 Racing UTV Side Rear View Mirrors

                                                              $46.05                                                                                                  Brand: MOSOKOYO
                                                              Was: $48.99                                                                              Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              White Portable Car Fridge Freezer Travel Cooler Warmer 12V/24V 12 Liter Capacity

                                                              $191.99                                                                                  Seller: mosokoyoparts (6188) 98.9%
                                                              Was: $199.99
                                                              Free shipping
                                                              or Best Offer

                                                              Universal Motorcycle LED Turn Dual Signal Light For Harley Dyna Chopper Bobber

                                                              $22.55                                                                                                  Brand: MOSOKOYO
                                                              Was: $23.99                                                                              Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              ABS Adjustable Windshield Front Headlight Fairing For Harley T-Sport Dyna FXR

                                                              $112.99                                                                                                 Brand: MOSOKOYO
                                                              Was: $119.99                                                                             Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Motorcycle Rearview Racing Side Mirror For Can-am Maverick X3 Max R UTV Off-road

                                                              $46.05                                                                                                  Brand: MOSOKOYO
                                                              Was: $48.99                                                                              Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Motorcycle ABS Headlight Fairing Windshield Screen For Harley Dyna T-Sport FXR

                                                              $112.99                                                                                                 Brand: MOSOKOYO
                                                              Was: $119.99                                                                             Seller: mosokoyoparts (6188) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              4 x LED Light Bar Universal 2" For Can-Am Commander Maverick Kawasaki Teryx RTV

                                                              $75.19                                                                                                  Brand: MOSOKOYO
                                                              Was: $79.99                                                                              Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Timing Cam Chain Tensioner + Gasket Adjuster For Yamaha YFM 250X Bear Tracker

                                                              $21.99                                                                                                  Brand: MOSOKOYO
                                                              Free shipping                                                                            Seller: mosokoyoparts (6187) 98.9%
                                                              or Best Offer



                                                              ATV Quad LED Conversion Headlight Kit For Polaris RZR 800 900 4 900 2011-2014

                                                              $161.99                                                                                                 Brand: MOSOKOYO
                                                              Was: $169.99                                                                             Seller: mosokoyoparts (6187) 98.9%
                                                              Free shipping
                                                              or Best Offer

                                                              Timing Cam Chain Tensioner Manual Adjuster For Yamaha YFM 250 Big Bear Raptor

                                                              $20.67                                                                                                  Brand: MOSOKOYO
                                                              Was: $21.99                                                                              Seller: mosokoyoparts (6188) 98.9%
                                                              Free shipping
https://www.ebay.com/str/mosokoyousastore?_dmd=1&rt=nc                                                                                                                                      3/4
10/16/2020                                                                                ItemsFiled:
                                                          Case: 1:20-cv-06677 Document #: 10    for sale 11/10/20
                                                                                                         by mosokoyoparts
                                                                                                                    Page  | eBay
                                                                                                                              24 of 376 PageID #:197
        Hi             (Sign in)      Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay               1



                                         Shop by
                                         category             KTM                                                                                                        All Categories                         Search                 Advanced


                                                                                                                                                                                                         Include description
                                                          Items for sale from mosokoyoparts (6168             )       |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Parts                             425 results for KTM          Save this search
         Other Motorcycle Handlebars,
         Grips & Levers
         Motorcycle Fairings & Bodywork                       Find your Motorcycle
         Motorcycle Decals & Stickers                                                                                                                                             Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                      0
                                                              Make & Model                                  Year From / To                Distance
        Format                                 see all                                                                                                                          matching results
                                                               KTM                                          Year From                      Any Distance of
               All Listings
               Auction                                         Any Model                                    Year To                        60106                                  Find Results
               Buy It Now
                                                                                                       White Motocross Front Number Plate For KTM SX SX-F XC EXC 150 450 350 250 125 (Fits: KTM)
        Guaranteed Delivery                    see all                                                 Brand New
               No Preference
               1 Day Shipping                                                                          $10.82                                                   From China
               2 Day Shipping                                                                          Was: $11.39
                                                                                                                                                                Seller: mosokoyoparts (6,167) 98.8%
               3 Day Shipping                                                                          or Best Offer
               4 Day Shipping                                                                                                                                   Item: 232406294800
                                                                                                       +$3.50 shipping
                                                                                                       5% off                                                   Brand: MOSOKOYO
        Condition                              see all                                                      Watch
              New   (425)



        Price

              Under $15.00                                                                             Front Number Plate Plastic Cover For KTM 250/350/450 SXF/XCF/EXCF 125 250 300 SX (Fits:
              $15.00 - $35.00                                                                          KTM)
              Over $35.00                                                                              Brand New
        $             to $
                                                                                                       $8.82                                                    From China
        Item Location                          see all                                                 Was: $9.28
                                                                                                                                                                Seller: mosokoyoparts (6,167) 98.8%
                                                                                                       or Best Offer
               Default                                                                                                                                          Item: 233443722065
               Within                                                                                  +$3.50 shipping
                                                                                                       5% off                                                   Brand: MOSOKOYO
                100 miles     of 60106
                                                                                                            Watch
               US Only
               North America
               Worldwide
                                                                                                       Enduro Motocross Dirt Bike Front Fender + Number Plate For KTM SX SXF XCF XCW XC
        Delivery Options                       see all                                                 Brand New
              Free shipping
                                                                                                       $29.99                                                   From China
                                                                                                       or Best Offer
        Show only                              see all                                                                                                          Seller: mosokoyoparts (6,167) 98.8%
                                                                                                       +$7.50 shipping
              Free Returns                                                                                                                                      Item: 233444645972
                                                                                                            Watch
              Returns accepted                                                                                                                                  Brand: MOSOKOYO
              Completed listings
              Sold listings
              Deals & Savings


        More refinements...
                                                                                                       Motorcycle Front Brake Disc Guard Cover For KTM 125-530 SX/SX-F EXC/EXC-F 03-15 (Fits:
                                                                                                       KTM)
                                                                                                       Brand New
              Seller Information

             mosokoyoparts (6168           )                                                           $20.48                                                   From China
              Feedback rating: 6,168                                                                   or Best Offer
                                                                                                                                                                Seller: mosokoyoparts (6,167) 98.8%
              Positive Feedback: 98.8%                                                                 +$3.50 shipping
                                                                                                                                                                Item: 233411153331
              Member since Apr-03-15 in                                                                     Watch
              Hong Kong                                                                                                                                         Brand: MOSOKOYO


              Read feedback profile
              Add to my favorite sellers

                                                                                                       Motorcycle Black Aero Dynamic Wing Kit Universal For Yamaha Honda CBR Ducati KTM
                                                                                                       Brand New
        Sponsored items for you
                                                                                                       $9.49                                                    From China
                                                                                                       Was: $9.99
                                                                                                                                                                Seller: mosokoyoparts (6,167) 98.8%
                                                                                                       or Best Offer
                                                                                                                                                                Item: 233090376064
                                                                                                       +$3.50 shipping
                                                                                                       Free Returns                                             Brand: MOSOKOYO
                                                                                                       5% off
                                                                                                            Watch




                                                            Orange Front Number Plate For KTM 500 EXC 85 SXS 250 350 450 SX-F 250 350 XCF-W (Fits: KTM)
                 Motorcycle LED Headlight
                                                            Brand New
                 for KTM Endu...
                 $171.43
                 Buy It Now




https://www.ebay.com/sch/m.html?_ssn=mosokoyoparts&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                            1/8
10/16/2020                                                               ItemsFiled:
                                         Case: 1:20-cv-06677 Document #: 10    for sale 11/10/20
                                                                                        by mosokoyoparts
                                                                                                   Page  | eBay
                                                                                                             25 of 376 PageID #:198

                                                                             $12.02                                      From China
                                                                             Was: $12.65
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             or Best Offer
                                                                                                                         Item: 233388575112
                                                                             +$3.50 shipping
                                                                             5% off                                      Brand: MOSOKOYO
             $10.28
             Buy It Now
                                                                                Watch




                                                                             Motorcycle Front Fender + Number Plate For KTM 250SX 500 EXC 300 XC-W 350 EXC-F
                                                                             Brand New

                                                                             $75.20                                      From China
             Front Number Plate For                                          Was: $80.00
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
             KTM 350 SX-F 2...                                               or Best Offer
                                                                                                                         Item: 233437800650
             $11.38                                                          +$3.50 shipping
                                                                             6% off                                      Brand: MOSOKOYO
             Buy It Now
                                                                                Watch




                                                                             Plastic Front Number Plate + Fender For KTM 250/350/450/500 SX SXF XCF XCW EXCF
                                                                             Brand New

                                                                             $29.99                                      From China
                                                                             or Best Offer
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             +$7.50 shipping
             White Front Fender                                                                                          Item: 233444692515
                                                                                Watch
             Number Plate Fairi...                                                                                       Brand: MOSOKOYO
             $73.50
             Buy It Now




                                                                             Motorcycle 27mm Flywheel Puller Extractor For Honda Kawasaki Suzuki Yamaha KTM (Fits: KTM)
                                                                             Brand New

                                                                             $13.40                                      From China
                                                                             Was: $14.10
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             or Best Offer
                                                                                                                         Item: 233588136323
                                                                             +$0.65 shipping
                                                                             12 Watching                                 Brand: MOSOKOYO
             Supermoto Dirt Pit Bike
                                                                             5% off
             Headlight Mas...
                                                                                Watch
             $15.58
             Buy It Now


                                                                             Motorcycle Dirt Bike Headlight Headlamp Fairing For KTM EXC XCF SX F SMR Enduro
                                                                             Brand New

                                                                             $33.70                                      From China
                                                                             Was: $35.85
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             or Best Offer
                                                                                                                         Item: 233271973526
                                                                             +$3.50 shipping
                                                                             6% off                                      Brand: MOSOKOYO

                                                                                Watch

             Motocross LED Headlight
             for KTM EXC E...

             $60.45
             Buy It Now                                                      Orange Motorcycle Led Headlight MOTOCROSS FOR KTM ADVENTURE 990 690 SUPERMOTO
                                                                             XC
                                                                             Brand New

                                                                             $30.07                                      From China
                                                                             Was: $31.99
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             or Best Offer
                                                                                                                         Item: 231639113722
                                                                             +$3.50 shipping
                                                                             6% off                                      Brand: MOSOKOYO

                                                                                Watch


             LED Dirt Bike Headlight
             for KTM SX-F ...
                                                                             Universal Motorcycle Rear Mudguard Fender For KTM 250/125SX 300/450/525MXC
             $79.52                                                          Brand New
             Buy It Now

                                                                             $19.99                                      From China
                                                                             or Best Offer
                                                                                                                         Seller: mosokoyoparts (6,167) 98.8%
                                                                             +$7.50 shipping
                                                                                                                         Item: 232870516825
                                                                             Free Returns
                                                                                                                         Brand: MOSOKOYO
                                                                                Watch




                                          Motorcycle Parking Rack Triangle Side Kick Stand Kickstand For KTM Honda Green (Fits: KTM)
             Motorcycle LED Headlight
             For KTM 125 ...              Brand New

             $73.47
             Buy It Now




https://www.ebay.com/sch/m.html?_ssn=mosokoyoparts&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                    2/8
10/16/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBayPage 26 of 376 PageID #:199

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $30.07
                                                                                                                                             Shipping                                                     $3.50
                                                     New card                                                                                Tax*                                                          $2.10
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $35.67

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: mosokoyoparts | Message to seller

                                                                       Orange Motorcycle Led Headlight MOTOCROSS FOR KTM
                                                                       ADVENTURE 990 690 SUPERMOTO XC
                                                                       $30.07
                                                                       $31.99


                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 10 – Dec 1
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $3.50

                                                                             Est. delivery: Oct 29 – Nov 12
                                                                             USPS Parcel Select Ground
                                                                             $53.50



                                                                       Save up to 6%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1437253957015                                                                                                                                                       1/1
10/16/2020                                                             White Motocross
                                                       Case: 1:20-cv-06677   Document  Front #:
                                                                                             Number Plate For11/10/20
                                                                                                10 Filed:    KTM SX SX-FPage
                                                                                                                         XC EXC27
                                                                                                                                150of
                                                                                                                                    450 350 250
                                                                                                                                      376       125 | eBay
                                                                                                                                            PageID      #:200
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist        My eBay              1



                              Shop by
                              category                  Search for anything                                                                                                     All Categories                             Search              Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work >
                                                                                                                                                                                                                                        | Add to Watchlist
                                                       See more for KTM SX Sx-f XC EXC 150 450 350 250 125 Mot...




            This fits a KTM                    Select Year



      SAVE UP TO 5%                 See all eligible items

                                                                                                                White Motocross Front Number Plate For
                                                                                                                                                                                                        Shop with confidence
                                                                                                                KTM SX SX-F XC EXC 150 450 350 250 125
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                                    Condition: New                                                                             Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:

                                                                                                                                                 More than 10 available / 31 sold                       Seller information
                                                                                                                     Quantity:     1
                                                                                                                                                                                                        mosokoyoparts (6168         )
                                                                                                                                                                                                        98.8% Positive feedback

                                                                                                                      Price:     US $10.82                             Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                                 US $11.39 (5% off)
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                      Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items


                                                                                                                       Best                                           Make Offer
                                                                                                                      Offer:

                                                                                                                                                                    Add to Watchlist


                                                                                                                                           More than 54%
                                                                                                                        31 sold                                        30-day returns
                                                                                                                                               sold

                                                                                                                    Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                             Have one to sell?        Sell now                                                    Item location: guangzhou, China
                                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                                     Delivery:          Estimated between Tue. Nov. 10 and Tue.
                                                                                                                                        Dec. 1
                                                                                                                                        This item has an extended handling time and a
                                                                                                                                        delivery estimate greater than 17 business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                  Special financing available. | See terms and apply now

                                                                                                                                           Earn up to 5x points when you use your
                                                                                                                                           eBay Mastercard. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




      Similar sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




      Motocross Front Number                   White Plastic Front Number             White Front Number Plate                 Plastics Motocross Front                  For KTM 125 150 SX 150XCW                    Dirt Bike Plastic Front
      Plate For KTM 125 150 250…               Plate For KTM 200 250 350…             For KTM 350 SX-F 450 250…                Number Plate White For KT…                250 350 450 SXF XCF CN…                      Number Plate For KTM 200…
      $8.65                                    $12.99                                 $10.28                                   $10.82                                    $9.98                                        $10.82
      $9.20                                    Free shipping                          $10.82                                   $11.39                                    $12.48                                       $11.39
      + $5.80 shipping                         Seller 99.2% positive                  + $5.50 shipping                         + $5.50 shipping                          Free shipping                                + $5.50 shipping
      New                                                                             New                                      New                                       Last one                                     New

                                                                                                                                                                                                                                                    Feedback




      Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/White-Motocross-Front-Number-Plate-For-KTM-SX-SX-F-XC-EXC-150-450-350-250-125/232406294800?fits=Make%3AKTM&hash=item361c7ea110:g:laMAAOSw0TxZZb0V                                                                                1/4
10/16/2020                                                            Front Number
                                                       Case: 1:20-cv-06677         Plate Plastic
                                                                              Document       #: Cover For KTM11/10/20
                                                                                                 10 Filed:    250/350/450 Page
                                                                                                                          SXF/XCF/EXCF
                                                                                                                                28 of 125
                                                                                                                                       376250PageID
                                                                                                                                              300 SX | eBay
                                                                                                                                                        #:201
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist         My eBay             1



                              Shop by
                              category                  Search for anything                                                                                                     All Categories                             Search              Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




            This fits a KTM                    Select Year



      SAVE UP TO 5%                 See all eligible items

                                                                                                                Front Number Plate Plastic Cover For KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                                250/350/450 SXF/XCF/EXCF 125 250 300
                                                                                                                SX                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                  Condition: New

                                                                                                                Compatibili See compatible vehicles
                                                                                                                       ty:                                                                              Seller information
                                                                                                                                                                                                        mosokoyoparts (6168         )
                                                                                                                   Sale ends 07d 13h 04m
                                                                                                                                                                                                        98.8% Positive feedback
                                                                                                                          in:

                                                                                                                   Quantity:       1             9 available / 1 sold
                                                                                                                                                                                                            Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                      Price:    US $8.82                               Buy It Now
                                                                                                                                                                                                        See other items
                                                                                                                                US $9.28 (5% off)

                                                                                                                                                                      Add to cart




                                                                                                                       Best                                           Make Offer
                                                                                                                      Offer:

                                                                                                                                                                    Add to Watchlist



                                                                                                                        30-day returns                       Longtime member

                                             Have one to sell?        Sell now
                                                                                                                   Shipping: $3.50 Standard SpeedPAK from China/Hong
                                                                                                                                  Kong/Taiwan | See details
                                                                                                                                  International shipment of items may be subject to customs
                                                                                                                                  processing and additional charges.
                                                                                                                                  Item location: guangzhou, China
                                                                                                                                  Ships to: Worldwide See exclusions

                                                                                                                    Delivery:           Estimated between Tue. Nov. 10 and Tue.
                                                                                                                                        Dec. 1
                                                                                                                                        This item has an extended handling time and a
                                                                                                                                        delivery estimate greater than 17 business days.
                                                                                                                                        Please allow additional time if international delivery
                                                                                                                                        is subject to customs processing.

                                                                                                                  Payments:

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                  See details




      Similar sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




      Motocross Front Number                   White Front Number Plate               White Plastic Front Number               Dirt Bike Plastic Front                   For KTM 125 150 SX 150XCW                    ABS Front Number Plate Fit
      Plate For KTM 125 150 250…               Plastic Cover For KTM 125-…            Plate For KTM 200 250 350…               Number Plate For KTM 200…                 250 350 450 SXF XCF CN…                      For KTM 125 200 250 300…
      $8.65                                    $8.82                                  $12.99                                   $10.82                                    $9.98                                        $13.39
      $9.20                                    $9.28                                  Free shipping                            $11.39                                    $12.48                                       Free shipping
      + $5.80 shipping                         + $5.80 shipping                       Seller 99.2% positive                    + $5.50 shipping                          Free shipping                                Seller 99.4% positive
      New                                      New                                                                             New                                       Last one




                                                                                                                                                                                                                                                    Feedback




      Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/Front-Number-Plate-Plastic-Cover-For-KTM-250-350-450-SXF-XCF-EXCF-125-250-300-SX/233443722065?fits=Make%3AKTM&hash=item365a548351:g:WFwAAOSwWEdeAEPz                                                                             1/7
10/19/2020                                                       Motorcycle
                                                  Case: 1:20-cv-06677       Dirt Bike Headlight
                                                                         Document        #: 10MXFiled:
                                                                                                 Enduro 11/10/20
                                                                                                        Supermoto ForPage
                                                                                                                      KTM SX
                                                                                                                           29F EXC XCF SMR
                                                                                                                                of 376     H4 B | eBay
                                                                                                                                        PageID    #:202
 Hi! Sign in or register      Daily Deals     Brand Outlet    Help & Contact                                                                                                     Sell     Watchlist        My eBay


                              Shop by
                              category               Search for anything                                                                                        All Categories                             Search              Advanced


       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                           | Add to Watchlist




    People who viewed this item also viewed

                           Headlight Lamp                            12V 35W                                      Dirt Bike Front                                 FXCNC For KTM                                    Universal
                           For KTM EXC…                              Headlight For…                               Mudguard…                                       SX EXC XCF…                                      Motorcycle Du…
                           $32.94                                    $23.64                                       $27.89                                          $13.99                                           $23.06
                           $35.05                                    + $5.01 shipping                             $29.99                                          + $6.99 shipping                                 $24.80
                           + $4.55 shipping                                                                       + $5.50 shipping                                                                                 + $8.60 shipping




            Check if this part fits your vehicle            Contact the seller



                                                                                          Motorcycle Dirt Bike Headlight MX Enduro
                                                                                                                                                                                        Shop with confidence
                                                                                          Supermoto For KTM SX F EXC XCF SMR H4 B
                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                             Condition: New                                                                                    Get the item you ordered or get
                                                                                                                                                                                               your money back. Learn more
                                                                                                  Color:      - Select -


                                                                                               Quantity:                     4 available / 7 sold
                                                                                                              1                                                                         Seller information
                                                                                                                                                                                        moto_siksik (732       )
                                                                                                                                                                                        95.6% Positive feedback
                                                                                                 Price:    US $37.99                                   Buy It Now
                                                                                                                                                                                            Save this Seller

                                                                                                                                                    Add to cart                         Contact seller
                                                                                                                                                                                        Visit store

                                                                                                                                                  Add to Watchlist                      See other items




                                                                                             30-day returns                6 watchers              Longtime member


                                                                                              Shipping: $1.90 Overnight shipping | See details
                                                                                                             International shipment of items may be subject to customs
                                                                                                             processing and additional charges.
                                  Have one to sell?       Sell now                                           Item location: Guangdong , China
                                                                                                             Ships to: Worldwide See exclusions


                                                                                               Delivery: Varies
                                                                                                             Please allow additional time if international delivery is subject
                                                                                                             to customs processing.

                                                                                             Payments:



                                                                                                             Special financing available. | See terms and apply now

                                                                                                                      Earn up to 5x points when you use your
                                                                                                                      eBay Mastercard. Learn more

                                                                                                Returns: Free 30 day returns |           See details




    Related sponsored items 1/2                                                                                                                                                                            Feedback on our suggestions




     Motorcycle Dirt Bike                   Motorcycle Headlight               Supermoto Dirt Bike                  12V 35W Headlight Head                   White Motorcycle Dirt Bike               Black Headlight For KTM
     Headlight Headlamp…                    Lamp For KTM Headlamp…             Headlight For KTM SX F…              Light For 2017 2018 KTM…                 Supermoto Universal…                     EXC XCF SX F SMR Bike…
     $33.70                                 $26.96                             $60.54                               $33.45                                   $31.71                                   $32.94
     $35.85                                 $28.99                             $65.10                               $35.59                                   $34.10                                   $35.05
     + $8.16 shipping                       + $4.50 shipping                   + $1.00 shipping                     + $5.00 shipping                         + $8.00 shipping                         + $4.55 shipping


                                                                                                                                                                                                                                 Feedback



    Description             Shipping and payments                                                                                                                                                                          Report item



                                                                                                                                                                                           eBay item number: 183515867342
      Seller assumes all responsibility for this listing.

      Last updated on Oct 02, 2020 06:46:20 PDT View all revisions

https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-MX-Enduro-Supermoto-KTM-SX-F-EXC-XCF-SMR-H4-B-/183515867342                                                                                                                       1/4
10/19/2020                                               Motorcycle
                                          Case: 1:20-cv-06677       Dirt Bike Headlight
                                                                 Document        #: 10MXFiled:
                                                                                         Enduro 11/10/20
                                                                                                Supermoto ForPage
                                                                                                              KTM SX
                                                                                                                   30F EXC XCF SMR
                                                                                                                        of 376     H4 B | eBay
                                                                                                                                PageID    #:203
         Item specifics
         Condition:                      New                                                 Wattage:                         35W
         Type:                           Rear Fairing                                        Country/Region of Manufacture:   China
         Surface Finish:                 None                                                Brand:                           unbranded
         Material:                       ABS Plastic                                         Model:                           865245
         Modified Item:                  No                                                  MPN:                             MOTO365975
         Non-Domestic Product:           No                                                  Item Type:                       Headlight Assembly
         Motorcross headlamp:            EXC XCW 6days                                       Custom Bundle:                   No
         Motorcycle fairing:             Headlight                                           Holes:                           Self-Drill
         Placement on Vehicle:           Rear                                                Number of Pieces:                1
         Manufacturer Part Number:       Does Not Apply                                      Warranty:                        No Warranty
         Fit:                            Universal Fit


         Moto_Siksik                                                                                                                               Visit my eBay store




                                                                Sign up for newsletter
                                                                                    Search Store



                Helmets    Motorcycle&Car accessories       Stickers    Other

                     Items On Sale




        Store Categories

        Store home
        Motorcycle&Car accessories
        Bags
        Yamaha
        Helmets
        Kawasaki
        Suzuki
        BMW
        KTM
        Honda
        Reservoir socks
        Aprilia
        Ducati
        Gloves
        Stickers
        Toys & Hobbies
        Fashion
        Home & Garden
        Other




                                                                                                                                                                         Feedback




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-MX-Enduro-Supermoto-KTM-SX-F-EXC-XCF-SMR-H4-B-/183515867342                                                            2/4
10/19/2020                                               Motorcycle
                                          Case: 1:20-cv-06677       Dirt Bike Headlight
                                                                 Document        #: 10MXFiled:
                                                                                         Enduro 11/10/20
                                                                                                Supermoto ForPage
                                                                                                              KTM SX
                                                                                                                   31F EXC XCF SMR
                                                                                                                        of 376     H4 B | eBay
                                                                                                                                PageID    #:204


                                            Motorcycle Dirt Bike Headlight MX Enduro Supermoto For KTM SX F
                                            EXC XCF SMR H4 Bulb
                                                   Product Description:

                                                   Tem Type:Headlight Assembly
                                                   Wattage:35W
                                                   Color:White / Orane / Black
                                                   Model :2014 2015 2016
                                                   Motorcycle Fairing:Headlight
                                                   Motorcross Headlamp:EXC XCW 6days




                                                                                  Base on ebay rules,we can only accept PayPal payment.

                                                If you want to delay the payment because of financial problem, please contact me by the ebay message within 3 days.




                                                     We ship the package within 24 hours from China,We ship to ebay address ONLY. The delivery time is about:

                                                                                           United Kingdom,United States:2-3 weeks

                                                                                                    Other Country:3-5 weeks

                                                                       Express Mail Service is available. You need to contact us about this service.




                                                       In case the item is defective, please inform us within 30 days of receipt, we will arrange resend or refund.

                                                                         Buyers have to pay for the return cost and we will pay the cost for resend.




                                                          We have factory make the CNC motorcycle accessory,if you need customer order,please contact us.




    Sponsored items based on your recent views 1/4                                                                                                           Feedback on our suggestions




                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-MX-Enduro-Supermoto-KTM-SX-F-EXC-XCF-SMR-H4-B-/183515867342                                                                        3/4
10/19/2020                                                       Motorcycle
                                                  Case: 1:20-cv-06677       Dirt Bike Headlight
                                                                         Document        #: 10MXFiled:
                                                                                                 Enduro 11/10/20
                                                                                                        Supermoto ForPage
                                                                                                                      KTM SX
                                                                                                                           32F EXC XCF SMR
                                                                                                                                of 376     H4 B | eBay
                                                                                                                                        PageID    #:205
 Hi! Sign in or register      Daily Deals     Brand Outlet    Help & Contact                                                                                                     Sell     Watchlist        My eBay


                              Shop by
                              category               Search for anything                                                                                        All Categories                             Search              Advanced


       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                           | Add to Watchlist




    People who viewed this item also viewed

                           Headlight Lamp                            12V 35W                                      Dirt Bike Front                                 FXCNC For KTM                                    Universal
                           For KTM EXC…                              Headlight For…                               Mudguard…                                       SX EXC XCF…                                      Motorcycle Du…
                           $32.94                                    $23.64                                       $27.89                                          $13.99                                           $23.06
                           $35.05                                    + $5.01 shipping                             $29.99                                          + $6.99 shipping                                 $24.80
                           + $4.55 shipping                                                                       + $5.50 shipping                                                                                 + $8.60 shipping




            Check if this part fits your vehicle            Contact the seller



                                                                                          Motorcycle Dirt Bike Headlight MX Enduro
                                                                                                                                                                                        Shop with confidence
                                                                                          Supermoto For KTM SX F EXC XCF SMR H4 B
                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                             Condition: New                                                                                    Get the item you ordered or get
                                                                                                                                                                                               your money back. Learn more
                                                                                                  Color:      - Select -


                                                                                               Quantity:                     4 available / 7 sold
                                                                                                              1                                                                         Seller information
                                                                                                                                                                                        moto_siksik (732       )
                                                                                                                                                                                        95.6% Positive feedback
                                                                                                 Price:    US $37.99                                   Buy It Now
                                                                                                                                                                                            Save this Seller

                                                                                                                                                    Add to cart                         Contact seller
                                                                                                                                                                                        Visit store

                                                                                                                                                  Add to Watchlist                      See other items




                                                                                             30-day returns                6 watchers              Longtime member


                                                                                              Shipping: $1.90 Overnight shipping | See details
                                                                                                             International shipment of items may be subject to customs
                                                                                                             processing and additional charges.
                                  Have one to sell?       Sell now                                           Item location: Guangdong , China
                                                                                                             Ships to: Worldwide See exclusions


                                                                                               Delivery: Varies
                                                                                                             Please allow additional time if international delivery is subject
                                                                                                             to customs processing.

                                                                                             Payments:



                                                                                                             Special financing available. | See terms and apply now

                                                                                                                      Earn up to 5x points when you use your
                                                                                                                      eBay Mastercard. Learn more

                                                                                                Returns: Free 30 day returns |           See details




    Related sponsored items 1/2                                                                                                                                                                            Feedback on our suggestions




     Motorcycle Dirt Bike                   Motorcycle Headlight               Supermoto Dirt Bike                  12V 35W Headlight Head                   White Motorcycle Dirt Bike               Black Headlight For KTM
     Headlight Headlamp…                    Lamp For KTM Headlamp…             Headlight For KTM SX F…              Light For 2017 2018 KTM…                 Supermoto Universal…                     EXC XCF SX F SMR Bike…
     $33.70                                 $26.96                             $60.54                               $33.45                                   $31.71                                   $32.94
     $35.85                                 $28.99                             $65.10                               $35.59                                   $34.10                                   $35.05
     + $8.16 shipping                       + $4.50 shipping                   + $1.00 shipping                     + $5.00 shipping                         + $8.00 shipping                         + $4.55 shipping


                                                                                                                                                                                                                                 Feedback



    Description             Shipping and payments                                                                                                                                                                          Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling


https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-MX-Enduro-Supermoto-KTM-SX-F-EXC-XCF-SMR-H4-B-/183515867342                                                                                                                       1/3
10/19/2020                                                            Motorcycle
                                                       Case: 1:20-cv-06677       Dirt Bike Headlight
                                                                              Document        #: 10MXFiled:
                                                                                                      Enduro 11/10/20
                                                                                                             Supermoto ForPage
                                                                                                                           KTM SX
                                                                                                                                33F EXC XCF SMR
                                                                                                                                     of 376     H4 B | eBay
                                                                                                                                             PageID    #:206
             Item location: Guangdong , China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Saudi Arabia, Turkey,
             United Arab Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue,
             Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Indonesia, Laos, Macau, Malaysia,
             Singapore, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, Georgia, India, Kazakhstan, Korea, South,
             Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

             Quantity:    1                 Change country:           United States                                            ZIP Code:         60440               Get Rates


               Shipping and handling                                               To                                              Service                                                              Delivery*

               US $1.90                                                            United States                                   Overnight shipping                                                   Varies
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery
                times may vary, especially during peak periods.




               Taxes

               Taxes may be applicable at checkout. Learn more



             Return policy
               After receiving the item, contact seller within                                                              Return shipping

               30 days                                                                                                      Seller pays for return shipping

             Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




             Payment details
              Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the
                                                                                             balance is not paid in full within 6 months. Minimum monthly payments are
                                                                                             required. Subject to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                            Feedback on our suggestions




     Magnetic Motorcycle Oil                  Motorcycle Pocket                         High Quality Motorcycle            Headlight Lamp For KTM                  12V 35W Headlight For                Motorcycle Headlight
     Fuel Tank Bag Waterproo…                 Magnetic Oil Fuel Tank…                   Rear Tail Seat Back Sadd…          EXC XCF SX F SMR Endu…                  2017 2018 KTM EXC XCF…               Headlamp For KTM EXC…
     $19.99                                   $18.99                                    $34.19                             $32.94                                  $23.64                               $85.00
     Free shipping                            Free shipping                             $35.99                             $35.05                                  + $5.01 shipping                     $91.40
     Seller 99% positive                      New                                       Free shipping                      + $4.55 shipping                        New                                  + $1.60 shipping
                                                                                        New                                New                                                                          New




 Back to home page                                                                                                                                                                                                              Return to top
 More to explore : KTM EXC Motorcycles, Unbranded Motorcycle Headlight Assemblies for KTM Supermoto, KTM EXC, Salvage Motorcycles for KTM Supermoto,
 Motorcycle Accessories for KTM Supermoto, Athena Motorcycle Parts for KTM Supermoto, Motorcycle Brake Rotors for KTM Supermoto, WPS Motorcycle Batteries for KTM Supermoto,
 Krator Motorcycle Parts for KTM Supermoto, Grips for KTM Supermoto




                                                                                                                                                                                                                                    Feedback
     About eBay        Announcements        Community            Security Center    Resolution Center   Seller Center   Policies    Affiliates    Help & Contact     Site Map


     Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-Dirt-Bike-Headlight-MX-Enduro-Supermoto-KTM-SX-F-EXC-XCF-SMR-H4-B-/183515867342                                                                                                                         2/3
10/19/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 34 of 376 PageID #:207
                                                                                              11/10/20
             Hi! Sign in or register    Daily Deals     Brand Outlet         Help & Contact                                                                                  Sell     Watchlist         My eBay


                                          Shop by
                                          category                       Search for anything                                                              All Categories                               Search             Advanced



             Home        Community        Feedback forum         Feedback profile



             Feedback profile


                                        moto_siksik (732         )                                                                                                                             Member Quick Links
                                        Positive Feedback (last 12 months): 95.6%                                                                                                              Contact member
                                        Member since: Nov-16-13 in Israel                                                                                                                      View items for sale
                                                                                                                                                                                               View seller's Store




             Feedback ratings                                                                         Detailed seller ratings

                                              1 month        6 months            12 months                     Average for the last 12 months

                        Positive                  8              70                    92                      Accurate description                                          Reasonable shipping cost
                                                                                                                             (86)                                                         (87)
                        Neutral                   1                  1                 1
                                                                                                               Shipping speed                                                Communication
                        Negative                  1                  4                 4                                    (86)                                                         (84)




                       All received Feedback                                      Received as buyer                                    Received as seller                                             Left for others

             4 Feedback received (viewing 1-4)                                                                                                                                                            Revised Feedback: 3


             Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                               Period:

                e.g. Vintage 1970's Gibson Guitars                                                                                                                        Negative (4)                            12 Months


               FEEDBACK                                                                                                                     FROM                                                          WHEN

                      It’s been over 10days since I bought/paid for my order and no communication.                                          Buyer: a***m (52          )                                   Past month




                                                                                                                                                                                                                                     Comment?
                      19 Rcs 19rcs Motorcycle Brake Master Cylinder Radial Brake 22mm Universal New                                         US $49.90                                                     Reciprocal feedback
                      (#184182849976)


                      The product is not the same as the photo.                                                                             Buyer: r***i (6)                                              Past 6 months
                      Yamaha Motorcycle Radiator Protection Accessories Grill Cover Kit Mt10 Mt New                                         US $45.00                                                     Reciprocal feedback
                      (#184289566209)


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                      the anti slippers pads arrive with one side stickers! i sent question but no ans                                      Buyer: i***e (44      )                                       Past 6 months
                      BMW Motorcycle Protector Anti slip Tank Pad tank Side Traction 3M Sticker New                                         US $19.90                                                     Reciprocal feedback
                      (#184259825924)


                      No communication ,Tracking system not up dated ,HAS NOT ARRIVED! Waste of time                                        Buyer: t***n (487         )                                   Past 6 months
                      Motocross Pit Dirt Bike Handle Bar Renthal 1 1/8" 28mm For ATV KTM CRF YZF KLX                                        US $39.99                                                     Reciprocal feedback
                      (#183516009230)



             Page 1 of 1
                                                                                                                       1



                                                 Member Quick Links                         Contact member                      Suggested Next                 Leave Feedback
                                                                                            View items for sale                                                Reply to received Feedback
                                                                                            View seller's Store                                                Follow up to given Feedback
                                                                                                                                                               Request feedback revision




             About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates    Help & Contact           Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/moto_siksik?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                         1/1
10/19/2020                                                                                    moto_siksik
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20 on eBay
                                                                                                               Page 35 of 376 PageID #:208
     Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist         My eBay


                                   Shop by
                                   category                  Search for anything                                                                                                 All Categories                                Search             Advanced



     moto_siksik's profile



                                                                  moto_siksik (732 )                                                                                           Items for sale            Visit store         Contact
                                                                  95.6% positive feedback

                                                                                                                 Motorcycle Parts Only Best Qualty For:
                                                                     Save
                                                                                                                 Yamaha/Suzuki/Honda/Kawasaki/BMW/KTM/Ducati/ Husqvarna and More. I have
                                                                                                                 helmets all model masei lens all color. Parts for Motorcycle To Tmax 500/530 MT07
                                                                                                                 MT09 MT10 tracer09 Z650 Z800 Z900 Z1000 CRF Ninja Ducati.


                                  Feedback ratings                                                                                                                                                                 See all feedback

                                                      86          Item as described                       92                1                  4                              TOP
                                                                                                                                                                              Oct 12, 2020
                                                      84          Communication                       Positive         Neutral             Negative
                                                      86          Shipping time

                                                      87          Shipping charges                          Feedback from the last 12 months



                               73 Followers | 1 Review | Member since: Nov 16, 2013 |            Israel



     Items for sale(2325)                                                                                                                                                                                                                     See all items




       Motorcycle Yama...                                Motorcycle Yama...                                Kawasaki Z650 Z...                                    Kawasaki Z650 Z...                                     Kawasaki Z650 Z...
       US $110.00                        2h left         US $110.00                         2h left        US $24.99                               6h left       US $24.99                           6h left            US $24.99                   6h left




     Reviews (1)                                                                                                                                                                                                                             See all reviews



                      DARK TINT VISOR FITS ARAI RR5 I-
                      TYPE RX7-GP Chaser-V Quantum 2
                      Axces 2 Helmet

                                                                  Jul 11, 2016

       Thanks
       Thanks




       About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/moto_siksik?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/19/2020                                                                           Moto Siksik
                                                Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                           11/10/20      Page 36 of 376 PageID #:209
                  Hi! Sign in or register   Daily Deals    Brand Outlet    Help & Contact                                                              Sell    Watchlist        My eBay




                                                 Stores
                  Home > eBay Stores > Moto_Siksik > All Categories                                                                                              Save this seller | Sign up for Store newsletter

                                                               Moto_Siksik
                                                               Maintained by: moto_siksik ( 732           )
                                                               Motorcycle Parts Only Best Qualty For: Yamaha/Suzuki/Honda/Kawasaki/BMW/KTM/Ducati/ Husqvarna and More. I have helmets all model masei lens
                                                               all color. Parts for Motorcycle To Tmax 500/530 MT03 MT07 MT09 MT10 tracer07 Z400 Z650 Z800 Z900 Z1000 CRF Ninja Ducati Gs800 Gs1200 KTM
                                                               R1 R6 R3 and more mode

                   WELCOME TO MOTO SIKSIK STORE..                                                                                              HOME       ABOUT US         RETURNS    DELIVERY      CONTACT US




                                                                                                                                            FEEDBACK          ADD TO FAVORITE SELLER            JOIN MAILING LIST




                   Home
                   Motorcycle Accessories
                   Bags
                   Helmets
                   Motorbike Suits
                   All Parts
                   Headlights
                   Others


                                    Fast Delivery On All Orders                                      30 DAYS Return Or Exchange                                    Safe And Secure Payments




                    STORE SEARCH                                      2,336 results found in all categories                                                                      View: All Items | Buy It Now

                                        Search                        View as: List     Sort by: Best Match

                      in titles & description                          Picture [hide]   Item title                                                                                      Price        Time Left



                    STORE CATEGORIES
                                                                                          Aprilia Suzuki Yamaha Honda bmw Brembo
                     MOTORCYCLE&CAR ACCESSORIES
                                              (795)                                       hydraulic Mechanical Clutch Lever                                                          $52.50
                                                                                                                                                                                         Free    11d 21h 13m
                                                                                               More options                                                                          shipping
                     BAGS                                   (72)


                     YAMAHA                                (112)


                     HELMETS                               (383)


                     KAWASAKI                               (43)                          Universal Car Or Motorcycle Led Headlight, Moto
                                                                                          Lantern,cafe Racer 7 Inch New                                                              $120.00
                                                                                                                                                                                          Free    14d 0h 10m
                     SUZUKI                                 (13)
                                                                                               More options                                                                           shipping

                     BMW                                    (38)


                     KTM                                    (50)


                     HONDA                                  (38)                          Retro Motorcycle Handlebar Drag Bar Harley Sportster
                                                                                          Bobber Touring Chopper New                                                                   $47.80
                                                                                                                                                                                           Free    16d 7h 3m
                     RESERVOIR SOCKS                       (141)
                                                                                               More options                                                                            shipping

                     APRILIA                                (61)


                     DUCATI                                  (5)


                     GLOVES                                 (69)                          Motorbike Windshield Windscreen for YAMAHA T-
                                                                                          MAX560 TMAX530 SX DX 2017-2020 New                                                         $57.00
                                                                                                                                                                                         Free    23d 16h 40m
                     STICKERS                               (84)
                                                                                                                                                                                     shipping
                                                                                               More options

                     TOYS & HOBBIES                          (2)


                     FASHION                               (113)


                     HOME & GARDEN                         (115)
                                                                                          Motocross Motorcycle Embroidery Strap Key Ring                                             $11.90
                                                                                          Honda HRC CBR 250 600 1000 RR VFR                                                              Free    30d 10h 10m
                     OTHER                                (1693)
                                                                                                                                                                                     shipping



                    DISPLAY
                                                                                          Motorcycle Car Metal Key Ring Pendant Akrapovic                                              $6.99 24d 8h 56m
                     GALLERY VIEW                                                         Travel Bag Decoration Hanging


www.ebaystores.com/Moto-Siksik/_i.html?rt=nc&_dmd=1&_sid=1203634529&_trksid=p4634.c0.m14&_vc=1                                                                                                                      1/5
10/19/2020                                                                     Moto Siksik
                                          Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                     11/10/20      Page 37 of 376 PageID #:210
                                                                                   More options                                            Free
                     VIEW TIME LEFT                                                                                                    shipping




                    STORE PAGES


                     ABOUT US


                     HOME                                                      Universal Honda Motorcycle Fluid Oil Brake Reservoir
                                                                               Cuff Sock Tank Cover New                                  $9.90
                                                                                                                                            Free    17d 7h 1m
                     DELIVERY                                                                                                           shipping
                                                                                   More options


                     RETURNS



                    WHY SHOP WITH US
                                                                               Motocross Dirt Bike Headlight 3M Sticker Mask For       $47.99
                                                                               KTM 6days EXC EXCF SX 125-500                               Free    16d 8h 20m
                                                                                                                                       shipping




                                                                               Motorcycle Front Brake Reservoir Cover Sock            $14.99
                                                                               Sleeve For Honda CBR600RR F5 2003-13                       Free    19d 11h 13m
                                                                                                                                      shipping




                                                                               Motorcycle Keychain Car Key Strap ID Card Phone
                                                                               Lanyards For iPhone Honda Ducati                         $9.90
                                                                                                                                           Free    27d 8h 20m
                                                                                   More options                                        shipping




                                                                               Motorbike Embroidery Key Ring For Kawasaki Z900 Z        $11.99
                                                                               900 Motorcycles Scooters                                     Free    2d 7h 39m
                                                                                                                                        shipping




                                                                               Motorcycle Dirt Bike Motocross Headlight For KTM        $47.99
                                                                               6day EXC XCW SX 125-500 2017-18                             Free    14d 7h 34m
                                                                                                                                       shipping




                                                                               Honda Motorcycle Fuel Tank Pad Cap Africa Twin
                                                                               Stickers best quality                                   $29.90
                                                                                                                                           Free    27d 8h 30m
                                                                                   More options                                        shipping




                                                                               19 Rcs 19rcs Motorcycle Brake Master Cylinder Radial     $49.90
                                                                               Brake 22mm Universal New                                     Free    4d 9h 53m
                                                                                                                                        shipping




                                                                               Motorcycle Keychain Keyring Keyfob Rubber Key
                                                                               Moto Gp Racing Two Side Printed                         $10.90
                                                                                                                                           Free    27d 7h 22m
                                                                                   More options                                        shipping




                                                                               YAMAHA TMAX 530 2012-2016 Windshield SPORTY
                                                                               Decoration Wildscreen's Visor New                       $89.99
                                                                                                                                           Free    25d 6h 58m
                                                                                   More options                                        shipping




                                                                               Engine Water Pump Cover for YAMAHA MT-09                 $49.48
                                                                               Motorcycle Accessories                                       Free    13d 6h 8m
                                                                                                                                        shipping




                                                                               Motocross Pit Dirt Bike Handle Bar Renthal 1 1/8"      $39.99
                                                                               28mm For ATV KTM CRF YZF KLX                               Free    14d 13h 59m
                                                                                                                                      shipping




                                                                               PDR Tools, Paintless Dent Repair Tools, Dent Repair
                                                                               Kit, Glue Car Dent Remover,                            $30.50
                                                                                                                                          Free    16d 16h 38m
                                                                                   More options                                       shipping




                                                                               Motorcycle Windshield Visor Wind Deflector Fits
                                                                               Yamaha MT-09 FZ-09 2017 Bubble
                                                                                                                                       $77.75 29d 8h 56m
                                                                                                                                           Free
                                                                                                                                       shipping
                                                                                   More options




www.ebaystores.com/Moto-Siksik/_i.html?rt=nc&_dmd=1&_sid=1203634529&_trksid=p4634.c0.m14&_vc=1                                                                  2/5
10/19/2020                                                                     Moto Siksik
                                          Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                     11/10/20      Page 38 of 376 PageID #:211




                                                                               Motorcycle Top Case Aluminum Cargo Tail Box Street
                                                                               Bike Rear Luggage Saddle Bag                               $252.75
                                                                                                                                                Free    28d 4h 53m
                                                                                   More options                                             shipping




                                                                               Professional Use Alloy Steel 58-62HRC Tap DIE Set
                                                                               Metric Tap Wrench Thread Tools                              $45.99
                                                                                                                                               Free    26d 18h 43m
                                                                                   More options                                            shipping




                                                                               Avengers Super Heroes Thanos Black Panther Thor
                                                                               Hulk Action Figure 12" 30cm                                  $31.99
                                                                                                                                                Free    12d 1h 15m
                                                                                   More options                                             shipping




                                                                               Men's Summer Mesh Motorcycle Jackets Moto
                                                                               Racing Windproof Fit For SUZUKI Motor                      $121.75
                                                                                                                                               Free    16d 10h 38m
                                                                                   More options                                            shipping




                                                                               Ball Head Black Phone GPS Holder Mount
                                                                               Motorcycle Base with 10mm Hole autocycle                     $4.18
                                                                                                                                               Free    13d 10h 52m
                                                                                   More options                                            shipping




                                                                               Motorcycle racing helmet bear doll toys carry small doll      $45.00
                                                                                                                                                 Free    2d 6h 17m
                                                                                   More options                                              shipping




                                                                               Yamaha Motorcycle Radiator Protection Accessories
                                                                               Grill Cover Kit Mt10 Mt New                                 $45.00
                                                                                                                                               Free    24d 14h 48m
                                                                                   More options                                            shipping




                                                                               Motorcycle Accessories Front Footrest Fit Tmax 530
                                                                               560 Aluminum Brushed Material                                $45.00
                                                                                                                                                Free    25d 6h 50m
                                                                                   More options                                             shipping




                                                                               Motorbike Embroidery Key Ring For Kawasaki Z800 Z             $11.99
                                                                               800 Motorcycle Scooter Keychai                                    Free    2d 7h 59m
                                                                                                                                             shipping




                                                                               BMW, Motorcycle Fluid Oil Brake Reservoir Cover Sock
                                                                               Socks S1000RR S100R New                                         $11.90
                                                                                                                                                   Free   15h 28m
                                                                                   More options                                                shipping




                                                                               PRACMANU 18V Electric Brushless Impact Wrench                $43.00
                                                                               Rechargeable 1/2 Socket Wrench Pow                               Free    14d 8h 23m
                                                                                                                                            shipping




                                                                               Honda Motorcycle Africa Twin Adventure Sports
                                                                               Keychain Leather Metal New Brand                             $14.99
                                                                                                                                                Free    12d 15h 3m
                                                                                   More options                                             shipping




                                                                               Motorcycle Dirt Bike MX Enduro Supermoto Headlight           $44.99
                                                                               With Sticker For KTM SX EXC                                      Free    14d 4h 31m
                                                                                                                                            shipping




                                                                               Universal HRC Motorcycle Brake Fluid Reservoir               $14.99 22d 6h 18m
                                                                               Clutch Tank Oil Cup Cover Socks
                                                                                                                                                Free
                                                                                                                                            shipping


www.ebaystores.com/Moto-Siksik/_i.html?rt=nc&_dmd=1&_sid=1203634529&_trksid=p4634.c0.m14&_vc=1                                                                       3/5
10/19/2020                                       Case: 1:20-cv-06677 Document #:Great deals from
                                                                                 10 Filed:       Moto Siksik Page
                                                                                               11/10/20      | eBay stores
                                                                                                                      39 of 376 PageID #:212
                       Hi! Sign in or register    Daily Deals   Brand Outlet   Help & Contact                                                               Sell    Watchlist        My eBay




                                                      Stores
                      Home > eBay Stores > Moto_Siksik > All Categories                                                                                               Save this seller | Sign up for Store newsletter

                                                            Moto_Siksik
                                                            Maintained by: moto_siksik ( 732             )
                                                            Motorcycle Parts Only Best Qualty For: Yamaha/Suzuki/Honda/Kawasaki/BMW/KTM/Ducati/ Husqvarna and More. I have helmets all model masei lens all color.
                                                            Parts for Motorcycle To Tmax 500/530 MT03 MT07 MT09 MT10 tracer07 Z400 Z650 Z800 Z900 Z1000 CRF Ninja Ducati Gs800 Gs1200 KTM R1 R6 R3 and more
                                                            mode

                       WELCOME TO MOTO SIKSIK STORE..                                                                                               HOME       ABOUT US         RETURNS    DELIVERY      CONTACT US




                                                                                                                                                 FEEDBACK          ADD TO FAVORITE SELLER            JOIN MAILING LIST




                       Home
                       Motorcycle Accessories
                       Bags
                       Helmets
                       Motorbike Suits
                       All Parts
                       Headlights
                       Others


                                         Fast Delivery On All Orders                                     30 DAYS Return Or Exchange                                     Safe And Secure Payments




                         STORE SEARCH                                     160 results found for KTM                                                                                   View: All Items | Buy It Now

                        KTM                  Search                       View as: List     Sort by: Best Match

                           in titles & description                         Picture [hide]   Item title                                                                                       Price        Time Left



                         STORE CATEGORIES
                                                                                              Motocross Dirt Bike Headlight 3M Sticker Mask For                                            $47.99
                          MOTORCYCLE&CAR ACCESSORIES(47)                                      KTM 6days EXC EXCF SX 125-500                                                                    Free    16d 7h 26m
                                                                                                                                                                                           shipping

                          KTM                                    (29)


                          RESERVOIR SOCKS                        (16)


                          OTHER                                 (133)
                                                                                              Motorcycle Dirt Bike Motocross Headlight For KTM                                             $47.99
                                                                                              6day EXC XCW SX 125-500 2017-18                                                                  Free    14d 6h 40m
                         See all items in the store
                                                                                                                                                                                           shipping



                         DISPLAY


                          GALLERY VIEW
                                                                                              Motorcycle Dirt Bike MX Enduro Supermoto Headlight                                           $44.99
                                                                                              With Sticker For KTM SX EXC                                                                      Free    14d 3h 37m
                          VIEW TIME LEFT                                                                                                                                                   shipping



                         STORE PAGES


                          ABOUT US                                                            Motorcycle Dirt Bike Headlight MX Enduro
                                                                                              Supermoto For KTM SX F EXC XCF SMR H4 B                                                     $37.99
                                                                                                                                                                                              Free    14d 11h 10m
                          HOME                                                                                                                                                            shipping
                                                                                                   More options


                          DELIVERY


                          RETURNS
                                                                                              Motorcycle Accessories Rubber Keychain Ktm Keyring
                                                                                              Model 10cm New Brand                                                                             $9.90
                                                                                                                                                                                                Free    27d 4h 5m
                         WHY SHOP WITH US                                                                                                                                                   shipping
                                                                                                   More options




                                                                                              Motorcycle Front Fluid Oil Brake Reservoir Socks
                                                                                              For BMW YAMAHA HONDA DUCATI KTM                                                             $14.99
                                                                                                                                                                                              Free    20d 10h 27m
                                                                                                   More options                                                                           shipping




                                                                                              KTM Motorcycle Edge Outer Rim 17inch Wheel                                                   $29.99 14d 9h 19m
                                                                                              Waterproof Decals RC 125 200 250 390
                                                                                                                                                                                               Free
                                                                                                                                                                                           shipping


www.ebaystores.com/Moto-Siksik/_i.html?rt=nc&_nkw=KTM&_dmd=1&_sid=1203634529&_trksid=p4634.c0.m14&_vc=1                                                                                                                  1/4
10/19/2020                                                   Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                       11/10/20| eBayPage 40 of 376 PageID #:213

                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout                                                                                                           To add more items, go to cart.



                      Pay with                                                                                                      Subtotal (1 item)                                           $37.99
                                                                                                                                    Shipping                                                     $1.90
                                            New card                                                                                Tax*                                                          $2.49
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $42.38

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: moto_siksik | Message to seller

                                                             Motorcycle Dirt Bike Headlight MX Enduro Supermoto For
                                                             KTM SX F EXC XCF SMR H4 B
                                                             Color: White
                                                             $37.99

                                                             Quantity     1


                                                             Delivery
                                                             Overnight shipping
                                                             $1.90



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      North Shore Animal League America
                      Join our no-kill mission and save homeless animals--donate $1 to NSALA.




                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439228450011                                                                                                                                                 1/1
10/5/2020                                                                RiderDocument
                                                        Case: 1:20-cv-06677   Motorcycle Drop#:
                                                                                              Leg
                                                                                                10BagFiled:
                                                                                                      Black Polyester
                                                                                                             11/10/20 Travel Outdoor41
                                                                                                                          Page       Sports Waist PageID
                                                                                                                                       of 376     Pack | eBay #:214

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                         Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                        | Add to Watchlist
                                                       Clothing, Shoes & Accessories > Men > Men's Accessories > Bags




    People who viewed this item also viewed

                           Motorcycle Rider                                Polyester Outdoor                               Black Outdoor                                       Universal                                         Waist Pack Drop
                           Black Waterproof…                               Sport Leg Bag Hi…                               Sport Drop Bag…                                     Reflective…                                       Leg Bag For Men…
                           $30.49                                          $25.59                                          $30.49                                              $26.10                                            $33.99
                           $33.88                                          $37.63                                          $33.88                                              $27.47                                            $35.78
                           Free shipping                                   + $8.00 shipping                                Free shipping                                       Free shipping                                     Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                              Rider Motorcycle Drop Leg Bag Black Polyester Travel
                                                                                                                                                                                                         Shop with confidence
                                                                                              Outdoor Sports Waist Pack
                                                                                                                                                                                                                 Top Rated Plus
                                                                                                                                                                                                                 Trusted seller, fast shipping, and
                                                                                                                                                                                                                 easy returns. Learn more
                                                                                                    Condition: New
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                           Buy 1               Buy 2                Buy 3                                       Get the item you ordered or get
                                                                                                Bulk savings:
                                                                                                                         $38.42/ea           $36.50/ea             $36.11/ea                                    your money back. Learn more



                                                                                               Compatibility: See compatible vehicles                                                                    Seller information
                                                                                                 Sale ends in: 01d 17h 27m                                                                               moto-car (1140    )
                                                                                                                                                                                                         98.7% Positive feedback
                                                                                                     Quantity:       1         4 or more for $35.73/ea

                                                                                                                    More than 10 available / 5 sold                                                          Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                        Price:    US $38.42/ea                                       Buy It Now
                                                                                                                                                                                                         See other items
                                                                                                                  US $42.69 (10% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                    Free shipping and returns                                   17 watchers


                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                    See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: CN, China
                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                      Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                           Please note the delivery estimate is greater than 15 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: Free 60 day returns |            See details




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions


                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Rider-Motorcycle-Drop-Leg-Bag-Black-Polyester-Travel-Outdoor-Sports-Waist-Pack/223695554524?fits=Make%3AKTM&hash=item34154b47dc:g:vPAAAOSwWbVdmq3a                                                                                  1/4
10/5/2020                                                           RiderDocument
                                                   Case: 1:20-cv-06677   Motorcycle Drop#:
                                                                                         Leg
                                                                                           10BagFiled:
                                                                                                 Black Polyester
                                                                                                        11/10/20 Travel Outdoor42
                                                                                                                     Page       Sports Waist PageID
                                                                                                                                  of 376     Pack | eBay #:215




     Universal Motorcycle                  Black Waterproof Waist          Black Leather Saddlebag         Motorcycle Front Fork Dust        Motorcycle Engine Guard        Motorcycle Handlebar Sissy
     Polyester Hip Waist Pack…             Thigh Hip Pack Motorcycle…      Roll Barrel Tool Bag For…       Waterproof Cover Black…           Frame Storage Bag Small…       Bar Pannier Saddle-bag…
     $38.42                                $38.42                          $18.77                          $17.90                            $15.75                         $18.77
     $42.69                                $42.69                          $20.85                          $19.89                            $17.50                         $20.85
     Free shipping                         Free shipping                   Free shipping                   Free shipping                     Free shipping                  Free shipping




    Description            Shipping and payments                                                                                                                                             Report item



                                                                                                                                                                 eBay item number: 223695554524
      Seller assumes all responsibility for this listing.

      Last updated on Sep 26, 2020 21:09:42 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make        Model          Submodel
              -Select-          -Select-    -Select-        -Select-              Go


            [show all compatible vehicles]


                  This part is compatible with 430 vehicle(s) matching KTM.


             Notes       Year                    Make                                                              Model                                          Submodel
                         2010                    All American Choppers                                             Apprentice                                     --
                         2009                    All American Choppers                                             Bragger                                        --
                         2007                    All American Choppers                                             Godzilla                                       --
                         2007                    All American Choppers                                             Greem Reaper                                   --
                         2010                    All American Choppers                                             Gunslinger                                     --
                         2010                    All American Choppers                                             Interceptor                                    --
                         2010                    All American Choppers                                             Rockzilla                                      --
                         2006                    All American Choppers                                             Sand Man Trible                                --
                         2015                    KTM                                                               50                                             SX
                         2015                    KTM                                                               50                                             SX Mini
                         2015                    KTM                                                               65                                             SX
                         2015                    KTM                                                               85                                             SX 17/14
                         2011                    KTM                                                               105                                            SX
                         2010                    KTM                                                               105                                            SX
                         2010                    KTM                                                               105                                            XC
                         2009                    KTM                                                               105                                            SX
                         2009                    KTM                                                               105                                            XC
                         2008                    KTM                                                               105                                            SX
                         2008                    KTM                                                               105                                            XC
                         2007                    KTM                                                               105                                            SX

            Page 1 of 22                                                                         1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by moto-car



            Item specifics
            Condition:          New                                                               Manufacturer Part Number:      Does Not Apply
            Warranty:           90 Day                                                            Brand:                         Unbranded
            UPC:                Does Not Apply




                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Rider-Motorcycle-Drop-Leg-Bag-Black-Polyester-Travel-Outdoor-Sports-Waist-Pack/223695554524?fits=Make%3AKTM&hash=item34154b47dc:g:vPAAAOSwWbVdmq3a                                2/4
10/5/2020                                                             RiderDocument
                                                     Case: 1:20-cv-06677   Motorcycle Drop#:
                                                                                           Leg
                                                                                             10BagFiled:
                                                                                                   Black Polyester
                                                                                                          11/10/20 Travel Outdoor43
                                                                                                                       Page       Sports Waist PageID
                                                                                                                                    of 376     Pack | eBay #:216




   Sponsored items based on your recent views 1/4                                                                                                                                                          Feedback on our suggestions




     1PCS Waterproof                         Oxford Cloth Motorcycle                   Waterproof Car Travel Drop                Waist Pack Drop Leg Bag               1x Rider Motorcycle Leg Bag   Black Waterproof Waist
     Motorcycle Rear Seat Bag…               Bike Leg Thigh Bag Pouch…                 Leg Bag Hip Thigh Pack…                   For Men Women Motorcycl…              Hip Drop Men Nylon Militar…   Thigh Hip Pack Motorcycle…
     $48.89                                  $24.82                                    $24.82                                    $33.99                                $30.49                        $38.42
     $71.89                                  $27.58                                    $27.58                                    $35.78                                $33.88                        $42.69
     + $19.00 shipping                       Free shipping                             Free shipping                             Free shipping                         Free shipping                 Free shipping
     New                                     Seller 99.2% positive                     Seller 99.2% positive                     New                                   New                           New




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     Universal Motorcycle                    Universal Black Travel Drop               Waist Bag Thigh Drop                      Motorcycle Leather Roll               Black Leather Saddlebag       Waterproof Phone Bag Case
     Polyester Hip Waist Pack…               Belt Pouch Hip Ride Leg B…                Motorcycle Leg Bag Riding…                Barrel Tool Bag Luggage…              Roll Barrel Tool Bag For…     Handlebar Mount Holder…
     $38.42                                  $38.42                                    $24.68                                    $15.20                                $18.77                        $14.30
     $42.69                                  $42.69                                    + shipping                     0 bids     $16.89                                $20.85                        $15.89
     + shipping                              + shipping                                                                          + shipping                            + shipping                    + shipping




 Back to search results                                                                                                                                                                                                   Return to top
 More to explore : Rider Black Motorcycle Shirts, Rider Black Motorcycle Clothing, Rider Black Motorcycle Trousers, Rider Black Motorcycle Merchandise, Rider Black Other Motorcycle Clothing,
 Alpha Rider Motorcycle Parts for Kawasaki, Motorcycle Parts for Harley-Davidson Alpha Rider, Alpha Rider Motorcycle Parts for BMW, Alpha Rider Motorcycle Body & Frames for Honda,
 Alpha Rider Motorcycle Body & Frame for Yamaha




                                                                                                                                                                                                                               Feedback
        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Rider-Motorcycle-Drop-Leg-Bag-Black-Polyester-Travel-Outdoor-Sports-Waist-Pack/223695554524?fits=Make%3AKTM&hash=item34154b47dc:g:vPAAAOSwWbVdmq3a                                                              3/4
10/5/2020                                                                RiderDocument
                                                        Case: 1:20-cv-06677   Motorcycle Drop#:
                                                                                              Leg
                                                                                                10BagFiled:
                                                                                                      Black Polyester
                                                                                                             11/10/20 Travel Outdoor44
                                                                                                                          Page       Sports Waist PageID
                                                                                                                                       of 376     Pack | eBay #:217

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                         Search                Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts
                                                                                                                                                                                                                                        | Add to Watchlist
                                                       Clothing, Shoes & Accessories > Men > Men's Accessories > Bags




    People who viewed this item also viewed

                           Motorcycle Rider                                Polyester Outdoor                               Black Outdoor                                       Universal                                         Waist Pack Drop
                           Black Waterproof…                               Sport Leg Bag Hi…                               Sport Drop Bag…                                     Reflective…                                       Leg Bag For Men…
                           $30.49                                          $25.59                                          $30.49                                              $26.10                                            $33.99
                           $33.88                                          $37.63                                          $33.88                                              $27.47                                            $35.78
                           Free shipping                                   + $8.00 shipping                                Free shipping                                       Free shipping                                     Free shipping




           This fits a KTM                    Select Year



    SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                              Rider Motorcycle Drop Leg Bag Black Polyester Travel
                                                                                                                                                                                                         Shop with confidence
                                                                                              Outdoor Sports Waist Pack
                                                                                                                                                                                                                 Top Rated Plus
                                                                                                                                                                                                                 Trusted seller, fast shipping, and
                                                                                                                                                                                                                 easy returns. Learn more
                                                                                                    Condition: New
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                           Buy 1               Buy 2                Buy 3                                       Get the item you ordered or get
                                                                                                Bulk savings:
                                                                                                                         $38.42/ea           $36.50/ea             $36.11/ea                                    your money back. Learn more



                                                                                               Compatibility: See compatible vehicles                                                                    Seller information
                                                                                                 Sale ends in: 01d 17h 27m                                                                               moto-car (1140    )
                                                                                                                                                                                                         98.7% Positive feedback
                                                                                                     Quantity:       1         4 or more for $35.73/ea

                                                                                                                    More than 10 available / 5 sold                                                          Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                        Price:    US $38.42/ea                                       Buy It Now
                                                                                                                                                                                                         See other items
                                                                                                                  US $42.69 (10% off)

                                                                                                                                                                     Add to cart
                                  Have one to sell?         Sell now


                                                                                                 Best Offer:                                                         Make Offer


                                                                                                                                                                   Add to Watchlist



                                                                                                    Free shipping and returns                                   17 watchers


                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                    See details
                                                                                                                    International shipment of items may be subject to customs processing and
                                                                                                                    additional charges.
                                                                                                                    Item location: CN, China
                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                      Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                           Please note the delivery estimate is greater than 15 business days.
                                                                                                                           Please allow additional time if international delivery is subject to
                                                                                                                           customs processing.

                                                                                                    Payments:



                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your eBay
                                                                                                                              Mastercard. Learn more

                                                                                                      Returns: Free 60 day returns |            See details




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions


                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Rider-Motorcycle-Drop-Leg-Bag-Black-Polyester-Travel-Outdoor-Sports-Waist-Pack/223695554524?fits=Make%3AKTM&hash=item34154b47dc:g:vPAAAOSwWbVdmq3a                                                                                  1/3
10/5/2020                                                                  RiderDocument
                                                          Case: 1:20-cv-06677   Motorcycle Drop#:
                                                                                                Leg
                                                                                                  10BagFiled:
                                                                                                        Black Polyester
                                                                                                               11/10/20 Travel Outdoor45
                                                                                                                            Page       Sports Waist PageID
                                                                                                                                         of 376     Pack | eBay #:218




     Universal Motorcycle                       Black Waterproof Waist                 Black Leather Saddlebag                  Motorcycle Front Fork Dust                Motorcycle Engine Guard                   Motorcycle Handlebar Sissy
     Polyester Hip Waist Pack…                  Thigh Hip Pack Motorcycle…             Roll Barrel Tool Bag For…                Waterproof Cover Black…                   Frame Storage Bag Small…                  Bar Pannier Saddle-bag…
     $38.42                                     $38.42                                 $18.77                                   $17.90                                    $15.75                                    $18.77
     $42.69                                     $42.69                                 $20.85                                   $19.89                                    $17.50                                    $20.85
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: CN, China
            Shipping to: Worldwide
            Excludes: Africa, Argentina, Bolivia, Chile, Afghanistan, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Mongolia, Nepal, Pakistan, Tajikistan,
            Turkmenistan, Uzbekistan, Iraq, Kuwait, Lebanon, Qatar, United Arab Emirates, Dominica, Dominican Republic, Guatemala, Cambodia, Laos, Macau

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60440                  Get Rates


              Shipping and handling              To                       Service                                                                                  Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              60 days                                                                                                             Seller pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Rider-Motorcycle-Drop-Leg-Bag-Black-Polyester-Travel-Outdoor-Sports-Waist-Pack/223695554524?fits=Make%3AKTM&hash=item34154b47dc:g:vPAAAOSwWbVdmq3a                                                                                  2/3
10/5/2020                                                                                Feedback
                                                  Case: 1:20-cv-06677 Document #: 10 Filed:       Profile Page 46 of 376 PageID #:219
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals    Brand Outlet   Help & Contact                                                                   Sell   Watchlist      My eBay


                                           Shop by
                                           category               Search for anything                                                     All Categories                        Search             Advanced



                 Home        Community       Feedback forum       Feedback profile



                 Feedback profile


                                           motorbike (1140       )                                                                                                      Member Quick Links
                                           Positive Feedback (last 12 months): 98.7%                                                                                    Contact member
                                           Member since: Apr-15-19 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                 1 month       6 months       12 months             Average for the last 12 months

                            Positive               74             548            1009                Accurate description                                  Reasonable shipping cost
                                                                                                                  (948)                                                (993)
                            Neutral                   0              7               15
                                                                                                     Shipping speed                                        Communication
                            Negative                  1              9               14                           (938)                                                (952)




                           All received Feedback                               Received as buyer                            Received as seller                                 Left for others

                 14 Feedback received (viewing 1-14)                                                                                                                               Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (14)                         12 Months



                   FEEDBACK                                                                                                   FROM                                                 WHEN

                          Order incomplete My car have two air intakes not one and I only received one cov                    Buyer: l***o (18 )                                   Past month
                          Carbon Fiber Style Stainless Steel Car Cold Air Intake Filter Cover Heat Shield                     US $32.30                                            Reciprocal feedback




                                                                                                                                                                                                              Comment?
                          (#223979017495)


                          PACKAGE ARRIVED DAMAGED. ONE OF THE CAMERAS IS NOT WORKING.                                         Buyer: c***8 (13 )                                   Past 6 months
                          Car Rear View Reverse Backup Night Vision Camera Parking HD 170° Wide Angle CCD                     US $30.40                                            Reciprocal feedback
                          (#224081154942)


                          Seller seems to be a Scammer, NOT HONEST! I Never got my order since July.                          Buyer: r***_ (34 )                                   Past 6 months
                          Android 7in FHD 1080P Car Dual Lens DVR Camera Recorder Video Dash Cam GPS Navi                     US $141.20 (Best offer was accepted)                 Reciprocal feedback
                          (#224022350482)


                          Missing pieces to my part                                                                           Buyer: s***6 (10 )                                   Past 6 months
                          Carbon Fiber Style Stainless Steel Car Cold Air Intake Filter Cover Heat Shield                     US $32.30                                            Reciprocal feedback
                          (#223979017495)


                          Set me the wrong product                                                                            Buyer: 1***s (408 )                                  Past 6 months
                          120x46cm Car Retractable Front/Rear Window Car Windshield Sun Shade Visor Cover                     US $22.55                                            Reciprocal feedback
                          (#223540248236)


                                                            Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Had radio installed in car, and the radio does not come on.                                         Buyer: b***r (12 )                                   Past 6 months
                          2Din 6.2" Bluetooth Car DVD Player HD Touch GPS Sat Navi Stereo Radio Receiver                      US $202.37                                           Reciprocal feedback
                          (#223825508338)


                          Bad quality                                                                                         Buyer: c***h (599 )                                  Past 6 months
                          4x16mm Flat Sensor LED Display Car Parking Reverse Backup Radar Monitor Detector                    US $25.96                                            Reciprocal feedback
                          (#223941676253)


                          These mirrors are plastic!! Not billet aluminum!!                                                   Buyer: o***j (83 )                                   Past 6 months
                          2Pcs Billet Aluminum Universal Rear Side Rearview Mirrors For Motorcycle Bike                       US $35.56                                            Reciprocal feedback
                          (#223714553470)


                          I did not receive it                                                                                Buyer: h***t (273 )                                  Past 6 months
                          Car Accessories Carbon Fiber Door Sill Scuff Cover Anti-Scratch Reflective Strip                    US $11.60                                            Reciprocal feedback
                          (#223954687031)


                          Started the return process to get the refund but it cost me for the shipping.                       Buyer: d***g (3323 )                                 Past year
                          Universal 4Pcs Black EVA Plastic Car Mud Flaps Splash Guard Fender Mudguards                        US $13.20                                            Reciprocal feedback
                          (#223740207335)


                          Not what is shown in the picture at all                                                             Buyer: 2***n (35 )                                   Past year
                          Carbon Fiber Auto Rear Wing Lip Spoiler Tail Car Trunk Roof Trim Sticker Decor                      US $10.58                                            Reciprocal feedback
                          (#223864037178)


https://www.ebay.com/fdbk/feedback_profile/moto-car?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                    1/2
10/5/2020                                                                                       moto-car
                                                         Case: 1:20-cv-06677 Document #: 10 Filed:       on eBayPage 47 of 376 PageID #:220
                                                                                                   11/10/20
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                 All Categories                                 Search           Advanced



         moto-car's profile



                                                                       moto-car (1140 )                                                                                          Items for sale            Visit store          Contact
                                                                       98.7% positive feedback

                                                                                                                                                                                  Car and motorcycle accessories supply
                                                                          Save




                                      Feedback ratings                                                                                                                                                               See all feedback

                                                           948         Item as described                    1,009               15                  14                          Good stuff, thx!
                                                                                                                                                                                Sep 28, 2020
                                                           952         Communication                    Positive          Neutral               Negative
                                                           938         Shipping time

                                                           993         Shipping charges                         Feedback from the last 12 months



                                   115 Followers | 0 Reviews | Member since: Apr 15, 2019 |             China



         Items for sale(1111)                                                                                                                                                                                                                  See all items




            2x Front Car Se...                                2Pcs Polyester ...                                1Pair Polyester...                                 63mm Car Stainl...                                     12"x3.35" Car I...
            US $24.82                        14h left         US $24.82                      14h left           US $24.82                           14h left       US $31.40                          15h left            US $18.80                 15h left




            About eBay      Announcements        Community        Security Center      Resolution Center        Seller Center        Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/moto-car?_trksid=p2047675.l2559                                                                                                                                                                                                       1/1
10/5/2020                                                                                   moto-car
                                                       Case: 1:20-cv-06677 Document #: 10 Filed:     | eBay Stores
                                                                                                 11/10/20      Page 48 of 376 PageID #:221
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                          This Store                        Search            Advanced



     eBay      eBay Stores       moto-car




                                              moto-car
                                              115 followers moto-car (1140        ) 98.7%


                                                  Save this seller




     Category

     All                                               All Listings   Auction       Buy It Now                                                                                  Time: ending soonest

     Other                                            1-48 of 1,103 Results

                                                                              2x Front Car Seat Cover 3D Skull Printing Universal Polyester Fiber Seat Cushion

                                                                              $24.82                                                                                                         Top Rated Plus
                                                                              Was: $27.58                                                                                                        From China
                                                                              Free shipping
                                                                              or Best Offer

                                                                              2Pcs Polyester 3D Skull Printing One-Piece Bucket Car Front Seat Cover Cushions

                                                                              $24.82                                                                                                         Top Rated Plus
                                                                              Was: $27.58                                                                                                        From China
                                                                              Free shipping
                                                                              or Best Offer

                                                                              1Pair Polyester Fiber 3D Skull Printing Front Car Seat Cover Cushions Protectors

                                                                              $24.82                                                                                                             From China
                                                                              Was: $27.58
                                                                              Free shipping
                                                                              or Best Offer

                                                                              63mm Car Stainless Steel 1 To 2 Dual Exhaust Tip Muffler Tail Pipe Square Chrome

                                                                              $31.40                                                                                                             From China
                                                                              Was: $34.89
                                                                              Free shipping
                                                                              or Best Offer

                                                                              12"x3.35" Car Interior Clip-On Wide Angle Curve Convex Rear View Rearview Mirror

                                                                              $18.80                                                                                                             From China
                                                                              Was: $20.89
                                                                              Free shipping
                                                                              or Best Offer

                                                                              Carbon Fiber Look Car Dashboard Mount Phone Holder Silicone Non-slip Mat Pad

                                                                              $21.27                                                                                                         Top Rated Plus
                                                                              Was: $23.63                                                                                                        From China
                                                                              Free shipping
                                                                              or Best Offer
                                                                              14 watching

                                                                              4PCS 6.5'' Car Speaker Ring Bass Door Trim Sound Insulation Foam Accessories

                                                                              $22.55                                                                                                             From China
                                                                              Was: $25.05
                                                                              Free shipping
                                                                              or Best Offer
                                                                              38 watching

                                                                              Black PU Leather Armrest Box Holder Arm Rest Pad For Car Seat Center Console Gap

                                                                              $50.90                                                                                                             From China
                                                                              Was: $56.56
                                                                              Free shipping
                                                                              or Best Offer

                                                                              Car Dashboard Silicone Anti-Slip Pad Holder Mount For 3-7" Cell Phone Tablet GPS

                                                                              $21.27                                                                                                             From China
                                                                              Was: $23.63
                                                                              Free shipping
                                                                              or Best Offer

                                                                              Car Armrest Storage Box Seat Gap Organizer Black PU Leather Elbow Rest Support

                                                                              $50.90                                                                                                             From China
                                                                              Was: $56.56

https://www.ebay.com/str/motocar                                                                                                                                                                                   1/5
10/5/2020                                                               moto-car
                                   Case: 1:20-cv-06677 Document #: 10 Filed:     | eBay Stores
                                                                             11/10/20      Page 49 of 376 PageID #:222
                                                 Free shipping
                                                 or Best Offer

                                                 Car Blind Spot Detection Safety Monitoring System Rear View 4Sensors Ultrasonic

                                                 $98.90                                                                             Top Rated Plus
                                                 Was: $109.89                                                                          From China
                                                 Free shipping
                                                 or Best Offer

                                                 2x1.5M Car Wheel Eyebrow Arch Trim Fender Flares Protector Strip Widening 6.5cm

                                                 $57.50                                                                                From China
                                                 Was: $63.89
                                                 Free shipping
                                                 or Best Offer
                                                 10 watching

                                                 Motorcycle Spring Shock Absorber 7" Round Hook C Spanner Wrench Tool Adjustable

                                                 $18.87                                                                                From China
                                                 Was: $20.97
                                                 Free shipping
                                                 or Best Offer
                                                 47 watching

                                                 2Pcs 6.5x150CM Rubber Car Fender Flares Wheel Well Arch Cover Carbon Fibre Look

                                                 $57.50                                                                                From China
                                                 Was: $63.89
                                                 Free shipping
                                                 or Best Offer

                                                 2-piece Polyester Fabric T-shirt Design Car Front Seat Cover Cushion Washable

                                                 $29.85                                                                                From China
                                                 Was: $33.17
                                                 Free shipping
                                                 or Best Offer

                                                 Black/Gray Polyester T-shirt Vest-style Car 2-Front Seat Cover Protector Cushion

                                                 $29.85                                                                                From China
                                                 Was: $33.17
                                                 Free shipping
                                                 or Best Offer

                                                 1pair Car Body Side Door Vinyl Decal Sticker Black Flame Graphics Racing Stripes

                                                 $21.42                                                                                From China
                                                 Was: $23.80
                                                 Free shipping
                                                 or Best Offer
                                                 39 watching

                                                 10M L-Shape Double Layer Rubber Seal Sealing Strip For Car Door Trunk Hood Edge

                                                 $23.43                                                                             Top Rated Plus
                                                 Was: $26.03                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 L-Shape Rubber Seal Strip Car Door Trunk Hood Trim Edge Moulding Weatherstrip

                                                 $23.43                                                                             Top Rated Plus
                                                 Was: $26.03                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Universal 2Pc Car Body Side Door Vinyl Scratch Decal Black Flame Styling Sticker

                                                 $21.42                                                                                From China
                                                 Was: $23.80
                                                 Free shipping
                                                 or Best Offer

                                                 M3/M5 Motorcycle Armrest Rear Shelf Tail Luggage Rack Black Hollow Core Tube

                                                 $62.00                                                                                From China
                                                 Was: $68.89
                                                 Free shipping
                                                 or Best Offer

                                                 Universal Car CD Slot Phone Stand Holder Quick Release One-button Mount Cradle

                                                 $11.84                                                                                From China
                                                 Was: $13.16
                                                 Free shipping
                                                 or Best Offer

                                                 Motorcycle Rear Seat Extension Bracket Luggage Rack Tool Box Armrest Tail Shelf

                                                 $62.00                                                                                From China
                                                 Was: $68.89
                                                 Free shipping
                                                 or Best Offer
https://www.ebay.com/str/motocar                                                                                                                     2/5
10/5/2020                                                               moto-car
                                   Case: 1:20-cv-06677 Document #: 10 Filed:     | eBay Stores
                                                                             11/10/20      Page 50 of 376 PageID #:223
                                                 or Best Offer
                                                 76 watching

                                                 Black Car Steering Wheel Quick Release Hub Racing Adapter Snap Off Boss Kits

                                                 $32.76                                                                                From China
                                                 Was: $36.40
                                                 Free shipping
                                                 or Best Offer

                                                 Racing 6-Hole Steering Wheel Ball Quick Release Hub Adapter Snap Off Boss Kits

                                                 $32.76                                                                                From China
                                                 Was: $36.40
                                                 Free shipping
                                                 or Best Offer

                                                 Universal Racing Car Quick Release Snap Off Steering Wheel Hub Adapter Accessory

                                                 $32.76                                                                                From China
                                                 Was: $36.40
                                                 Free shipping
                                                 or Best Offer
                                                 6 watching

                                                 250x Rubber Grommet Firewall Hole Plug Set Electrical Wire Gasket Assortment Kit

                                                 $31.37                                                                             Top Rated Plus
                                                 Was: $34.85                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Silver 330mm CNC Aluminum Front Fork Steering Damper Stabilizer Linear Reversed

                                                 $41.45                                                                                From China
                                                 Was: $46.05
                                                 Free shipping
                                                 or Best Offer

                                                 1080P Full HD Car DVR Dash Camera Video 170° Wide Angle Night Vision Recorder

                                                 $25.96                                                                             Top Rated Plus
                                                 Was: $28.84                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Motorcycle 33cm Anti-oxidation Aluminum Steering Damper Stabilizer Accessories

                                                 $41.45                                                                                From China
                                                 Was: $46.05
                                                 Free shipping
                                                 or Best Offer

                                                 2Pcs Water Hose Clamp Pliers Set Swivel Jaw Self-Locking Automotive Hand Tools

                                                 $27.59                                                                             Top Rated Plus
                                                 Was: $30.65                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 57Pcs Car Wire Harness Plug Connector Pins Terminals Repair Removal Key Tool Set

                                                 $16.25                                                                             Top Rated Plus
                                                 Was: $18.05                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Universal 3Pcs PU leather Car 5-Seat Full Set Front+Rear Seat Cushion Cover Set

                                                 $56.57                                                                             Top Rated Plus
                                                 Was: $62.85                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 2Pcs Black Car Side Window Screen UV Protection Sun Shades Curtains w/Track Kit

                                                 $21.29                                                                             Top Rated Plus
                                                 Was: $23.65                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Universal 2Pcs Track Interlock UV Sun Shade Side Window Curtain Car Accessories

                                                 $21.29                                                                                From China
                                                 Was: $23.65
                                                 Free shipping
                                                 or Best Offer

                                                 XL Size Motorcycle Seat Cover TPU Film Cushion Protector Mat Waterproof Anti-UV

                                                 $14.30                                                                             Top Rated Plus
                                                 Was: $15.89                                                                           From China
                                                 Free shipping
                                                 or Best Offer

                                                 Waterproof Sunscreen TPU Film Seat Cover Cushion Motorcycle Scooter Universal

https://www.ebay.com/str/motocar                                                                                                                     3/5
10/5/2020                                             Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                                          Filed:       by moto-carPage
                                                                                                   11/10/20        | eBay 51 of 376 PageID #:224

        Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                                      Sell   Watchlist       My eBay


                                      Shop by
                                      category         Bag Black                                                                                                       All Categories                          Search                Advanced


                                                                                                                                                                                                       Include description
                                                      Items for sale from moto-car (1140          )       |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                   Sort: Best Match           View:
        Clothing, Shoes & Accessories
            Men's Bags                                  14 results for Bag Black         Save this search
        See all categories

                                                                                                      Rider Motorcycle Drop Leg Bag Black Polyester Travel Outdoor Sports Waist Pack
        Format                             see all                                                    Brand New
               All Listings
               Auction                                                                                $38.42                                                 From China
               Buy It Now                                                                             Was: $42.69                                                   Top Rated Plus
                                                                                                      or Best Offer
        Guaranteed Delivery                see all                                                    Free Shipping
                                                                                                      Free Returns
               No Preference
                                                                                                      10% off
               1 Day Shipping
               2 Day Shipping                                                                            Watch
               3 Day Shipping
               4 Day Shipping
                                                                                                      Black Drop Leg Bag Waist Belt Pack Waterproof Outdoor Hip Storage Pouch Travel
        Condition                          see all                                                    Brand New
              New   (14)
                                                                                                      $38.42                                                 From China
        Price                                                                                         Was: $42.69
        $             to $                                                                            or Best Offer
                                                                                                      Free Shipping
        Item Location                      see all                                                    31 Watching
                                                                                                      10% off
               Default
               Within                                                                                    Watch

                100 miles     of 60440

               US Only
               North America                                                                          Universal Black Travel Drop Belt Pouch Hip Ride Leg Bag Waterproof Waist Pack
               Worldwide                                                                              Brand New


        Delivery Options                   see all                                                    $38.42                                                 From China
                                                                                                      Was: $42.69
              Free shipping
                                                                                                      or Best Offer
                                                                                                      Free Shipping
        Show only                          see all
                                                                                                      10% off
              Free Returns                                                                               Watch
              Returns accepted
              Completed listings
              Sold listings
              Deals & Savings
                                                                                                      Black Waterproof Waist Thigh Hip Pack Motorcycle Rider Travel Hiking Leg Bag
        More refinements...                                                                           Brand New

                                                                                                      $38.42                                                 From China
                                                                                                      Was: $42.69                                                   Top Rated Plus
              Seller Information                                                                      or Best Offer
            moto-car (1140        )                                                                   Free Shipping
              Feedback rating: 1,140
                                                                                                      Free Returns
              Positive Feedback: 98.7%                                                                10% off
              Member since Apr-15-19 in                                                                  Watch
              Hong Kong


              Read feedback profile                                                                   Polyester Multi-functional Black Drop Leg Bag Waist Pack Luggage Storage Pouch
              Add to my favorite sellers
                                                                                                      Brand New
              Visit seller's eBay Store!
                  moto-car                                                                            $38.42                                                 From China
                                                                                                      Was: $42.69
                                                                                                      or Best Offer
                                                                                                      Free Shipping
                                                                                                      10% off
                                                                                                         Watch




                                                                                                      Black PU Leather Multi-Pocket Car Rear Row Seat Back Organizer Storage Bag Box
                                                                                                      Brand New

                                                                                                      $39.50                                                 From China
                                                                                                      Was: $43.89                                                   Top Rated Plus
                                                                                                      or Best Offer
                                                                                                      Free Shipping
                                                                                                      Free Returns
                                                                                                      10% off
                                                                                                         Watch




                                                        Universal Black Magnetic Motorcycle Fuel Tank Shoulder Sling Bag Phone Holder
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=moto-car&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Bag+Black+&_sacat=0                                                                                                                        1/6
10/5/2020                                                                                            Checkout
                                                             Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Page 52 of 376 PageID #:225
                                                                                                       11/10/20
                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout                                                                                                           To add more items, go to cart.



                          Pay with                                                                                                      Subtotal (1 item)                                           $38.42
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $2.40
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $40.82

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd                                                                                                                         See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: moto-car | Edit message
                          Message: Item Id: 223695554524 Buyer's Vehicle: KTM

                                                                 Rider Motorcycle Drop Leg Bag Black Polyester Travel
                                                                 Outdoor Sports Waist Pack
                                                                 $38.42
                                                                 $42.69


                                                                 Quantity     1


                                                                 Delivery
                                                                 Est. delivery: Oct 28 – Nov 17
                                                                 Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                 Free



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          Musicians On Call
                          Support Musicians On Call and help deliver the healing power of music to hospital patients



                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1430077893011                                                                                                                                                     1/1
10/8/2020                                                            CNC Brake
                                                       Case: 1:20-cv-06677     Clutch For KTM
                                                                             Document       #:690
                                                                                               10Duke/SMC/SMCR/ Enduro
                                                                                                  Filed: 11/10/20      R 2014-2017
                                                                                                                     Page    53 ofLong
                                                                                                                                   376Adjust Lever | eBay
                                                                                                                                        PageID       #:226
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                           Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                                 All Categories                           Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                             | Add to Watchlist




    People who viewed this item also viewed

                           US Ship Short                                 Short Adjust                                  For KTM 690                                        Short CNC Brake                                   For KTM 690 Duke
                           Brake Clutch…                                 Brake Clutch…                                 Duke/SMC/SM…                                       Clutch Levers fo…                                 R 2014-2017 201…
                           $25.99                                        $20.39                                        $25.99                                             $20.23                                            $29.99
                           $30.99                                        $39.99                                        + $5.00 shipping                                   $22.99                                            Free shipping
                           + $2.00 shipping                              + $2.00 shipping                                                                                 + $0.80 shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 11%                    See all eligible items

                                                                                                    CNC Brake Clutch For KTM 690
                                                                                                                                                                                                 Shop with confidence
                                                                                                    Duke/SMC/SMCR/ Enduro R 2014-2017 Long
                                                                                                    Adjust Lever                                                                                        eBay Money Back Guarantee
                                                                                                                                                                                                        Get the item you ordered or get
                                                                                                                                                                                                        your money back. Learn more
                                                                                                        Condition: New

                                                                                                     Compatibilit See compatible vehicles
                                                                                                              y:                                                                                 Seller information
                                                                                                                                                                                                 moto-decal (6009       )
                                                                                                     Sale ends in: 01d 11h 01m
                                                                                                                                                                                                 99.1% Positive feedback
                                                                                                             Color:      - Select -
                                                                                                                                                                                                     Save this Seller
                                                                                                         Quantity:       1              5 available
                                                                                                                                                                                                 Contact seller
                                                                                                                                                                                                 Visit store

                                                                                                            Price:    US $31.13                                 Buy It Now                       See other items
                                                                                                                      US $34.98 (11% off)

                                                                                                                                                               Add to cart


                                                                                                                                                              Add to Watchlist



                                                                                                         Free shipping             30-day returns             Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou City, Guangdong Province, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Wed. Oct. 28 and Tue.
                                Have one to sell?         Sell now                                                            Nov. 17
                                                                                                                              Please note the delivery estimate is greater than 13
                                                                                                                              business days.
                                                                                                                              Please allow additional time if international delivery is
                                                                                                                              subject to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your
                                                                                                                                 eBay Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                            Feedback
     CNC Brake And Clutch For                 CNC Brake Clutch For                  3D Anti-Slip Brake Clutch                CNC Front Footplate For                  Raised 3D Chrome For                     Real Carbon Fiber For
     Yamaha YZF R1 1999 2000…                 Aprilia TUONO V4 1100 R…              For Honda CBR 600…                       TMAX TMAX530 XP530…                      Burgman AN125/200/400…                   Yamaha YZF R6 2010-201…
     $27.57                                   $32.02                                $31.13                                   $84.58                                   $16.98                                   $50.58
     $30.98                                   $35.98                                $34.98                                   $89.98                                   Free shipping                            Free shipping
     Free shipping                            Free shipping                         Free shipping                            Free shipping




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                                                                                             1/4
10/8/2020                                                    CNC Brake
                                               Case: 1:20-cv-06677     Clutch For KTM
                                                                     Document       #:690
                                                                                       10Duke/SMC/SMCR/ Enduro
                                                                                          Filed: 11/10/20      R 2014-2017
                                                                                                             Page    54 ofLong
                                                                                                                           376Adjust Lever | eBay
                                                                                                                                PageID       #:227
    Description            Shipping and payments                                                                                                                                      Report item



                                                                                                                                                                eBay item number: 124147925416
      Seller assumes all responsibility for this listing.

      Last updated on Sep 28, 2020 21:08:17 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model        Submodel
              -Select-          -Select-   -Select-      -Select-                Go


            [show all compatible vehicles]


                This part is compatible with 11 vehicle(s).


             Notes     Year                             Make                             Model                                   Submodel
                         2018                            KTM                             690                                     Enduro R
                         2017                            KTM                             690                                     Duke
                         2017                            KTM                             690                                     Enduro R
                         2016                            KTM                             690                                     Duke
                         2016                            KTM                             690                                     Enduro R
                         2015                            KTM                             690                                     Duke
                         2015                            KTM                             690                                     Enduro R
                         2014                            KTM                             690                                     Duke
                         2014                            KTM                             690                                     Enduro R
                         2018                            KTM                             1090                                    Adventure R
                         2017                            KTM                             1090                                    Adventure R


            Portions of the information contained in this table have been provided by moto-decal



            Item specifics
            Condition:                             New                                             Handle Bars, Levers & Mirror Part Type:     Levers
            Country/Region of Manufacture:         China                                           Surface Finish:                             CNC Anodized Coating
            Placement on Vehicle:                  Left, Right                                     Manufacturer Part Number:                   Does Not Apply
            Brand:                                 moto-decal




                                                                                                                                                                                           Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                                               2/4
10/8/2020                                               CNC Brake
                                          Case: 1:20-cv-06677     Clutch For KTM
                                                                Document       #:690
                                                                                  10Duke/SMC/SMCR/ Enduro
                                                                                     Filed: 11/10/20      R 2014-2017
                                                                                                        Page    55 ofLong
                                                                                                                      376Adjust Lever | eBay
                                                                                                                           PageID       #:228



                      Description:
                      Add Some Bling To Your lovely Motor, catching everybody's eye on the road .
                      Material: CNC brake and clutch lever from T6061-T6 billet Aluminum

                      Easy installation - No extra parts needed, direct bolt on.

                      Lever Color: As your choice
                      Adjusters Color: All levers with Black Adjusters .
                      Besides Gold ,Red ,Green,Blue and Orange Adjusters Available too ,Pls tell us the
                      adjuster's color by note or message , thanks !
                      6 Position Lever Adjustment stainless steel fasteners .

                      Quantity: 1 pair (Left & Right)

                      Fitment: KTM        690 Duke/SMC/SMCR (2014-2017) .
                      It also can fit these models /years ,
                                KTM 690 Enduro R (2014-2018)
                                KTM ADVENTURE 1050 ( 2016 )
                                KTM 1090 Adventure/R (2017-2018) .
                      These lever heads in the photos are for example only, the ones we send will differ
                      depending on your order !
                      Other colors and models available , please check our other listing or contact us, thanks !

                      Payments :
                      We accept Paypal only, and only Ship to the Confirmed address provided by paypal. Before you pay, please make sure your
                      address in ebay is same as the address you would like us to ship to.

                      Tax and Duty Fees :
                      Your country may charge additional taxes or duties on your order when it enters your
                      country. You are responsible for paying any additional charges.

                      Shipping:
                      1. Handling time: 1-2 working days .

                      2. It will be delayed a few days if it catches Chinese Traditional Festival .your understanding is appreciated.

                      3. Shipping by registered International Airmail parcel, Delivery time : United States / United Kingdom / Australia 7-13
                      days,Canada /France 7-15 days, Most European country 15-30 days.The estimated Time of South America and some remote
                      areas probably takes 3-7 weeks due to strictly custom inspection.

                      4. Tracking number will be provided.


                      Contact Us：
                      If you have suffer from following issue please contact us first ! Your aren't satisfaction with quality of the item . The item arrives in
                      damaged or defective condition. Your don't receive the item. or get a wrong item.


                      Feedback：
                      We appreciate your positive feedback Once we receive the feedback，we will do the same for you．No hasty negative
                      feedbacks，please！




                                                                                                                                                                      Feedback




     SAVE UP TO 11%               See all eligible items
 Save up to 11.0% lever
 Marked down item price reflects all savings. Items provided by moto-decal                                                              All promotional offers from moto-decal


https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                       3/4
10/8/2020                                                              CNC Brake
                                                         Case: 1:20-cv-06677     Clutch For KTM
                                                                               Document       #:690
                                                                                                 10Duke/SMC/SMCR/ Enduro
                                                                                                    Filed: 11/10/20      R 2014-2017
                                                                                                                       Page    56 ofLong
                                                                                                                                     376Adjust Lever | eBay
                                                                                                                                          PageID       #:229

                                                                                                                                                                                                                                          See all




        CNC Brake Clutch Triumph                           CNC Brake Clutch For                               CNC Brake Clutch For                        CNC Handle Bar End 7/8"               CNC Brake Clutch For
        Scrambler 1200 XC/SPEED                            Triumph BONNEVILLE                                 Triumph Bonneville T120 /                   For YAMAHA YZF R1/R3/R6               Suzuki
        TWIN 1200cc 2019 Long                              /SE/T100 2006-2015 Long                            T100 2016-2019 Long                         1999-2019 Lever Protect               HAYABUSA/GSXR1300
        Lever                                              Adjust Lever                                       Adjust Lever                                Guard                                 2008-2020 Folding
                                                                                                                                                                                                Extending Lever
        Was:                 US $34.98                     Was:                 US $34.98                     Was:              US $38.98                 Was:              US $37.98           Was:            US $40.98
        Now:                 US $31.13                     Now:                 US $31.13                     Now:            US $34.69                   Now:           US $33.80              Now:            US $36.47


        * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                     You can change quantities in your cart.
        Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                            Feedback on our suggestions




     Front Rear Brake Clutch                    Engine Oil Filter Cover For                 Folding Extendable Brake               2pc 7/8“ Handlebar Brake             7/8" Brake Clutch Lever        CNC 3D Short/Long
     Reservoir Cover For KTM…                   KTM DUKE 200 250 390 R…                     Clutch Levers For KTM…                 Clutch Lever Guard…                  Guard Protect For KTM…         Camber Brake Clutch Lev…
     $28.15                                     $8.79                                       $30.79                                 $15.99                               $15.97                         $29.99
     $31.99                                     $9.99                                       $34.99                                 $18.32                               $17.94                         Free shipping
     + $2.50 shipping                           + $2.50 shipping                            + $2.50 shipping                       Free shipping                        Free shipping                  New
     Seller 99.1% positive                      Seller 99.1% positive                       Seller 99.1% positive                  Seller 100% positive                 Last one




   Explore more sponsored options: Brand

    KTM                                                                    More               FXCNC                                                           More          Yamaha




     Motorcycle Handlebar                   Motorcycle Foldy Extend                            For Honda CRF230F                   3D Fold Extend Brake                      For Yamaha YZF
     Brake Clutch Levers For…               Brake Clutch Levers For…                           2003-2017 CNC…                      Clutch Levers For KTM…                    R6/R1/R3/R25/125…

     $26.26                                 $26.39                                             $35.99                              $39.99                                    $27.23
     Free shipping                          $29.00                                             $39.99                              $44.43                                    $41.25
                                            Free shipping                                      Free shipping                       Free shipping                             + $2.00 shipping
                                                                                               Last one




 Back to search results                                                                                                                                                                                                           Return to top
 More to explore : Motorcycle Brake Levers for 2017 KTM 690, Motorcycle KTM Duke 690s, Motorcycle Brake Levers for KTM 690, Brake Pads for 2014 KTM 690,
 Motorcycle Handlebars, Grips & Levers for 2017 KTM 690, Clutch Master Cylinders for KTM 690, Motorcycle Handlebars, Grips & Levers for KTM 690,
 Unbranded Motorcycle Shift Levers for KTM 690, Motorcycle Foot Levers Pads for KTM 690, Complete Motorcycle Clutches & Kits for KTM 690




      About eBay       Announcements          Community        Security Center       Resolution Center        Seller Center   Policies   Affiliates   Help & Contact   Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                        Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                                                                                           4/4
10/8/2020                                                            CNC Brake
                                                       Case: 1:20-cv-06677     Clutch For KTM
                                                                             Document       #:690
                                                                                               10Duke/SMC/SMCR/ Enduro
                                                                                                  Filed: 11/10/20      R 2014-2017
                                                                                                                     Page    57 ofLong
                                                                                                                                   376Adjust Lever | eBay
                                                                                                                                        PageID       #:230
 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                           Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                                 All Categories                           Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                             | Add to Watchlist




    People who viewed this item also viewed

                           US Ship Short                                 Short Adjust                                  For KTM 690                                        Short CNC Brake                                   For KTM 690 Duke
                           Brake Clutch…                                 Brake Clutch…                                 Duke/SMC/SM…                                       Clutch Levers fo…                                 R 2014-2017 201…
                           $25.99                                        $20.39                                        $25.99                                             $20.23                                            $29.99
                           $30.99                                        $39.99                                        + $5.00 shipping                                   $22.99                                            Free shipping
                           + $2.00 shipping                              + $2.00 shipping                                                                                 + $0.80 shipping




           Check if this part fits your vehicle                         Select Vehicle



    SAVE UP TO 11%                    See all eligible items

                                                                                                    CNC Brake Clutch For KTM 690
                                                                                                                                                                                                 Shop with confidence
                                                                                                    Duke/SMC/SMCR/ Enduro R 2014-2017 Long
                                                                                                    Adjust Lever                                                                                        eBay Money Back Guarantee
                                                                                                                                                                                                        Get the item you ordered or get
                                                                                                                                                                                                        your money back. Learn more
                                                                                                        Condition: New

                                                                                                     Compatibilit See compatible vehicles
                                                                                                              y:                                                                                 Seller information
                                                                                                                                                                                                 moto-decal (6009       )
                                                                                                     Sale ends in: 01d 11h 01m
                                                                                                                                                                                                 99.1% Positive feedback
                                                                                                             Color:      - Select -
                                                                                                                                                                                                     Save this Seller
                                                                                                         Quantity:       1              5 available
                                                                                                                                                                                                 Contact seller
                                                                                                                                                                                                 Visit store

                                                                                                            Price:    US $31.13                                 Buy It Now                       See other items

                                                                                                                      US $34.98 (11% off)

                                                                                                                                                               Add to cart


                                                                                                                                                              Add to Watchlist



                                                                                                         Free shipping             30-day returns             Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou City, Guangdong Province, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Wed. Oct. 28 and Tue.
                                Have one to sell?         Sell now                                                            Nov. 17
                                                                                                                              Please note the delivery estimate is greater than 13
                                                                                                                              business days.
                                                                                                                              Please allow additional time if international delivery is
                                                                                                                              subject to customs processing.

                                                                                                        Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your
                                                                                                                                 eBay Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                            Feedback
     CNC Brake And Clutch For                 CNC Brake Clutch For                  3D Anti-Slip Brake Clutch                CNC Front Footplate For                  Raised 3D Chrome For                     Real Carbon Fiber For
     Yamaha YZF R1 1999 2000…                 Aprilia TUONO V4 1100 R…              For Honda CBR 600…                       TMAX TMAX530 XP530…                      Burgman AN125/200/400…                   Yamaha YZF R6 2010-201…
     $27.57                                   $32.02                                $31.13                                   $84.58                                   $16.98                                   $50.58
     $30.98                                   $35.98                                $34.98                                   $89.98                                   Free shipping                            Free shipping
     Free shipping                            Free shipping                         Free shipping                            Free shipping




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                                                                                             1/3
10/8/2020                                                             CNC Brake
                                                        Case: 1:20-cv-06677     Clutch For KTM
                                                                              Document       #:690
                                                                                                10Duke/SMC/SMCR/ Enduro
                                                                                                   Filed: 11/10/20      R 2014-2017
                                                                                                                      Page    58 ofLong
                                                                                                                                    376Adjust Lever | eBay
                                                                                                                                         PageID       #:231
    Description              Shipping and payments                                                                                                                                                                                   Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Guangzhou City, Guangdong Province, China
            Shipping to: Worldwide
            Excludes: Africa, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon
            Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau, Philippines, Taiwan, Bermuda, Greenland, Saint Pierre and
            Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Gibraltar, Guernsey,
            Jersey, Macedonia, Moldova, Montenegro, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India,
            Kyrgyzstan, Maldives, Mongolia, Nepal, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen,
            Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada,
            Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines,
            Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.)

            Quantity:    1                 Change country:         United States                                                    ZIP Code:      60106               Get Rates


              Shipping and handling       Each additional item      To                      Service                                                                        Delivery*

              Free shipping               Free                      United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                  Estimated between Wed. Oct. 28 and Tue. Nov. 17

              US $24.50                   US $5.00                  United States           Expedited Shipping from China/Hong Kong/Taiwan to worldwide                    Estimated between Wed. Oct. 14 and Wed. Oct. 21
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may
               vary, especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                    Return shipping

              30 days                                                                                                            Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                                 Special financing available
                                                                                                 Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                 Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                 purchases of $99 or more. Other offers may also be available.

                                                                                                 Interest will be charged to your account from the purchase date if the balance
                                                                                                 is not paid in full within 6 months. Minimum monthly payments are required.
                                                                                                 Subject to credit approval. See terms

                                                                                                 The PayPal Credit account is issued by Synchrony Bank.




     SAVE UP TO 11%                          See all eligible items
 Save up to 11.0% lever
 Marked down item price reflects all savings. Items provided by moto-decal                                                                                                                 All promotional offers from moto-decal




                                                                                                                                                                                                                                             See all



       CNC Brake Clutch Triumph                           CNC Brake Clutch For                               CNC Brake Clutch For                     CNC Handle Bar End 7/8"                       CNC Brake Clutch For
       Scrambler 1200 XC/SPEED                            Triumph BONNEVILLE                                 Triumph Bonneville T120 /                For YAMAHA YZF R1/R3/R6                       Suzuki
       TWIN 1200cc 2019 Long                              /SE/T100 2006-2015 Long                            T100 2016-2019 Long                      1999-2019 Lever Protect                       HAYABUSA/GSXR1300
       Lever                                              Adjust Lever                                       Adjust Lever                             Guard                                         2008-2020 Folding
                                                                                                                                                                                                    Extending Lever
       Was:                   US $34.98                   Was:                 US $34.98                     Was:            US $38.98                Was:               US $37.98                  Was:            US $40.98
       Now:                  US $31.13                    Now:                 US $31.13                     Now:          US $34.69                  Now:            US $33.80                     Now:              US $36.47


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                                               Feedback
                                                                                                                                                                                                           You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-690-Duke-SMC-SMCR-Enduro-R-2014-2017-Long-Adjust-Lever/124147925416                                                                                                                              2/3
10/8/2020                                                                                Feedback
                                                  Case: 1:20-cv-06677 Document #: 10 Filed:       Profile Page 59 of 376 PageID #:232
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals    Brand Outlet        Help & Contact                                                                      Sell   Watchlist      My eBay


                                           Shop by
                                           category                Search for anything                                                            All Categories                         Search                Advanced



                 Home        Community       Feedback forum        Feedback profile



                 Feedback profile


                                           moto-decal (6009         )                                                                                                           Member Quick Links
                                           Positive Feedback (last 12 months): 99.1%                                                                                            Contact member
                                           Member since: Mar-27-14 in China                                                                                                     View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                              View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                                     Detailed seller ratings

                                                1 month        6 months            12 months                 Average for the last 12 months

                            Positive                75             519                 894                   Accurate description                                  Reasonable shipping cost
                                                                                                                          (795)                                                (827)
                            Neutral                   2             8                   11
                                                                                                             Shipping speed                                        Communication
                            Negative                  1             5                   8                                 (793)                                                (790)




                           All received Feedback                                    Received as buyer                               Received as seller                                 Left for others

                 8 Feedback received (viewing 1-8)                                                                                                                                         Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                            Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                         Negative (8)                        12 Months



                   FEEDBACK                                                                                                           FROM                                                 WHEN

                          Disappointed, connectors doesn’t match my RC390 as advertised, doesn’t worth it                             Buyer: c***c (535 )                                  Past month
                          Turn Signals Light For KTM 200/390/690/1050/1290 Duke RC125/200/390 2010-2019                               US $38.52                                            Reciprocal feedback




                                                                                                                                                                                                                          Comment?
                          (#124024874438)


                          Item did not arrive with lightbulbs and packaging was poor, will not buy again                              Buyer: s***d (11 )                                   Past 6 months
                          Front Turn Signals Light Lens Cover For Kawasaki Ninja ZX14R/ZX10R/ZX6R/636/650R                            US $32.98                                            Reciprocal feedback
                          (#123756609351)


                          Taillight received broken! Signals don‘t fit well. Want my Money back !!                                    Buyer: 2***3 (7)                                     Past 6 months
                          Integrated LED Tail Light For Aprilia RSV1000/RSV4R 2005-2008 Brake Turn Signals                            US $51.28                                            Reciprocal feedback
                          (#123849887743)


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                          NOT made from real carbon! Too small. It’s plastic badges with carbon effect.                               Buyer: y***n (490 )                                  Past 6 months
                          Real Carbon Fiber Fit Ninja ZX-6R ZX-10R ZZR600 Z750 Petrol Fuel Cover 3D Decal                             GBP 11.98                                            Reciprocal feedback
                          (#124019638227)


                          DON'T PURCHASE HERE AS YOU WILL GET A MASSIVE CUSTOMS CHARGE OF                                             Buyer: g***i (private)                               Past 6 months
                          100%                                                                                                        GBP 14.58                                            Reciprocal feedback
                          New Real Carbon Fiber For ZZR1400 Emblem Decal Raised 3D Tank Fairing Sticker
                          (#122602601047)


                              Follow-up by g***i. Left within past 6 months.

                              DO NOT TRUST THIS SELLER LIES LIES & MORE LIES SHOULD BE BANNED FROM EBAY 4 GOOD


                          Doesn’t fit grom don’t buy for grom                                                                         Buyer: i***e (721 )                                  Past year
                          Real Carbon Fiber For CB500 /CB300F/ CBR 500R/300R Grom Fuel Gas Cover 3D Decal                             US $14.98                                            Reciprocal feedback
                          (#123856094990)


                          A+++                                                                                                        Buyer: u***l (37 )                                   Past year
                          CNC Handle Bar End 7/8" For Aprilia RSV Mille/R/RSV4/R/RF/RR/RXV450 Lever Guard                             US $37.98                                            Reciprocal feedback
                          (#123733566097)


                          Cant fit to the bike...                                                                                     Buyer: i***s (66 )                                   Past year
                          CNC 3D Handle Bar End 7/8" For BMW S1000R/S1000RR/S1000XR/C600/C650 Lever                                   US $36.08                                            Reciprocal feedback
                          Guard (#123733555166)



                 Page 1 of 1
                                                                                                                    1



                                                    Member Quick Links                       Contact member               Suggested Next              Leave Feedback
                                                                                             View items for sale                                      Reply to received Feedback
                                                                                             View seller's Store                                      Follow up to given Feedback

https://www.ebay.com/fdbk/feedback_profile/moto-decal?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                              1/2
10/8/2020                                                                                    moto-decal
                                                      Case: 1:20-cv-06677 Document #: 10 Filed:         on eBay
                                                                                                 11/10/20     Page 60 of 376 PageID #:233
    Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist         My eBay


                               Shop by
                               category                  Search for anything                                                                                                                  All Categories                              Search


    moto-decal's profile



                                                                 moto-decal (6009 )                                                                                          Items for sale           Visit store         Contact
                                                                 99.1% positive feedback

                                                                                                                              Based in China, moto-decal has been an eBay member since Mar 27, 2014
                                                                    Save




                                 Feedback ratings                                                                                                                                                               See all feedback

                                                     795         Item as described                       894                 11              8                              one turn signal blinks faster than the other
                                                                                                                                                                            Oct 05, 2020
                                                     790         Communication                       Positive         Neutral            Negative
                                                     793         Shipping time

                                                     827         Shipping charges                            Feedback from the last 12 months



                              216 Followers | 0 Reviews | Member since: Mar 27, 2014 |               China



    Items for sale(5663)                                                                                                                                                                                                                    See all items




      CNC Brake Clutc...                                CNC Brake Clutc...                                   CNC Brake Clutc...                                CNC Brake Clutc...                                    CNC Brake Clutc...
      US $31.48                         2h left         US $31.48                          2h left           US $31.48                           2h left       US $31.48                          2h left            US $31.48                     2h left




      About eBay      Announcements        Community        Security Center      Resolution Center           Seller Center    Policies     Affiliates      Help & Contact      Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/moto-decal                                                                                                                                                                                                                          1/1
10/8/2020                                                                                  moto-decal
                                                       Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                                                 11/10/20      Page 61 of 376 PageID #:234
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                              Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                      This Store                      Search           Advanced



     eBay      eBay Stores       moto-decal




                                              moto-decal
                                              216 followers moto-decal (6009       ) 99.1%


                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                      Best Match

     Decal/Sticker                                    1-48 of 1,238 Results
     Real Carbon Fiber Decal
                                                                              CNC Brake Clutch For KTM 690 Duke/SMC/SMCR/ Enduro R 2014-2017 Long Adjust Lever
     Handle Bars, Levers, Mirrors

     Lighting & Indicators                                                    $31.13                                                                                                      From China
                                                                              Was: $34.98                                                                                         Brand: moto-decal
     Yamaha TMAX Parts
                                                                              Free shipping
     Honda MSX125 Grom Parts

     Gas / Fuel Caps
                                                                              CNC Brake Clutch For Triumph BONNEVILLE /SE/T100 2006-2015 Long Adjust Lever
     Grips

     Mirrors                                                                  $31.13                                                                                                      From China
                                                                              Was: $34.98                                                                                         Brand: moto-decal
     Swingarm Spools-Sliders
                                                                              Free shipping
     Windscreens

     Engine Stator Coil
                                                                              Turn Signals Light For KTM 200/390/690/1050/1290 Duke RC125/200/390 2010-2019
     Lowering Links

     Other                                                                    $40.98                                                                                                      From China
                                                                              Free shipping                                                                                       Brand: moto-decal
                                                                              56 sold



                                                                              CNC Brake Clutch For BMW R1200R / R1200GS Adventure 2006-2013 Long Adjust Lever

                                                                              $31.48                                                                                                      From China
                                                                              Was: $34.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              CNC 3D Handle Bar End 7/8" For KTM 690 SM/SMC/SMCR/Duke/R/Enduro R Lever Guard

                                                                              $29.35                                                                                                      From China
                                                                              Was: $32.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              CNC Brake Clutch For Triumph STREET CUP/ Scrambler 2017-2018 Short Adjust Lever

                                                                              $31.48                                                                                                      From China
                                                                              Was: $34.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              3D Anti-Slip CNC Brake Clutch For Ducati MONSTER 1200/S/R 2014-2018 short Lever

                                                                              $33.28                                                                                                      From China
                                                                              Was: $36.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              CNC Brake Clutch For KTM 1090 Adventure/R 690 Enduro R 2017-2018 Short Lever

                                                                              $34.69                                                                                                      From China
                                                                              Was: $38.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              3D Anti-Slip CNC Brake Clutch For BMW K1300 S/R/GT 2009-2016 Adjust Long Lever

                                                                              $31.13                                                                                                      From China
                                                                              Was: $34.98                                                                                         Brand: moto-decal
                                                                              Free shipping



                                                                              CNC Brake Clutch For KTM Super Adventure 1290 S/T/R 2015-2018 2017 Folding Lever

                                                                              $35.98                                                                                                      From China
                                                                              Was: $39.98                                                                                         Brand: moto-decal
                                                                              Free shipping



https://www.ebay.com/str/motodecal                                                                                                                                                                          1/4
10/8/2020                                                                moto-decal
                                     Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                               11/10/20      Page 62 of 376 PageID #:235
                                                   CNC Brake Clutch For KTM 1290 Super Duke R/GT 2014-2018 Folding Extending Lever

                                                   $36.88                                                                                   From China
                                                   Was: $40.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Yamaha YZF-R6 R6 2017-2019 Folding Stretch Adjust Lever

                                                   $35.98                                                                                   From China
                                                   Was: $39.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For BMW R1200GS Adventure 2014-2018 Adjustable Short Lever

                                                   $31.48                                                                                   From China
                                                   Was: $34.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   Front Turn Signals Light Lens Cover For Kawasaki Ninja ZX14R/ZX10R/ZX6R/636/650R

                                                   $32.98                                                                                   From China
                                                   Free shipping                                                                      Brand: moto-decal
                                                   33 sold



                                                   CNC Brake Clutch For Ducati 821 MONSTER/Dark/Stripe 2014-2019 2018 Short Lever

                                                   $31.48                                                                                   From China
                                                   Was: $34.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake And Clutch For Yamaha YZF R1 1999 2000 2001 Adjustable Long Lever

                                                   $27.57                                                                                   From China
                                                   Was: $30.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Husqvarna 701 Supermoto/Enduro Svartpilen 2019 Long Lever

                                                   $29.35                                                                                   From China
                                                   Was: $32.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Kawasaki Ninja ZX10R/RR/KRT/SE 2016-2020 2019 Short Lever

                                                   $31.48                                                                                   From China
                                                   Was: $34.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Honda CBR1100XX/BLACKBIRD 1997-2007 2006 Long Adjust Lever

                                                   $31.48                                                                                   From China
                                                   Was: $34.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Suzuki VSTROM 250/GSX250R 2018-2020 Folding Stretch Lever

                                                   $36.88                                                                                   From China
                                                   Was: $40.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC 7/8" Handle Bar End For KTM Super Adventure 1290 S/T Lever Protect 3D Guard

                                                   $35.08                                                                                   From China
                                                   Was: $38.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch Buell 1125R 2008-2009/ 1125CR 2009 Folding Stretch Adjust Lever

                                                   $35.98                                                                                   From China
                                                   Was: $39.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Triumph STREET TWIN/BONNEVILLE T120/T100 2016-19 Long Lever

                                                   $34.69                                                                                   From China
                                                   Was: $38.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC 3D Handle Bar End 7/8" For KTM RC125/125 /1290 Super Duke S/T/R Lever Guard

                                                   $34.18                                                                                   From China
                                                   Was: $37.98                                                                        Brand: moto-decal
                                                   Free shipping

https://www.ebay.com/str/motodecal                                                                                                                        2/4
10/8/2020                                                                moto-decal
                                     Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                               11/10/20      Page 63 of 376 PageID #:236

                                                   3D Anti-Slip CNC Brake Clutch For BMW S1000R/S1000RR 2015-2019 Long Adjust Lever

                                                   $33.28                                                                                   From China
                                                   Was: $36.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For Ducati SUPER SPORT/S 2017 2018 2019 Long Adjustable Lever

                                                   $34.69                                                                                   From China
                                                   Was: $38.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For KTM 1290 Super Duke R/GT 2014-2020 RC8/R 09-16 Short Lever

                                                   $28.46                                                                                   From China
                                                   Was: $31.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   LED Rear/Tail Light For Kawasaki Ninja ZX10R/ZX1000 2006-2007 Brake Turn Signals

                                                   $33.98                                                                                   From China
                                                   Free shipping                                                                      Brand: moto-decal




                                                   CNC High Quality For Honda MSX125 Grom 2014-2018 Gold-Silver Engine Cam Cover

                                                   $39.46                                                                                   From China
                                                   Was: $41.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For KTM 990 Super Duke 2005-2012 Folding Adjust Extending Lever

                                                   $36.88                                                                                   From China
                                                   Was: $40.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   LED Tail Light For Suzuki GSX 1300R Hayabusa 2014-2019 Brake Turn Signals Smoke

                                                   $50.58                                                                                   From China
                                                   Free shipping                                                                      Brand: moto-decal




                                                   CNC Brake Clutch For Husqvarna 701 Supermoto/Enduro Svartpilen Folding Lever

                                                   $33.80                                                                                   From China
                                                   Was: $37.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   CNC Brake Clutch For MSX125 CB300R Monkey CB125/F/R CB500 Folding Stretch Lever

                                                   $32.02                                                                                   From China
                                                   Was: $35.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   3D Anti-Slip Brake Clutch For MT-07/FZ07/FZ09/MT-09/SR 2014-2019 2018 Long Lever

                                                   $33.28                                                                                   From China
                                                   Was: $36.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   Front Turning Signals Light Lens Cover For Suzuki Hayabusa GSX 1300R 1999-2007

                                                   $32.88                                                                                   From China
                                                   Was: $34.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   Integrated LED Tail Light For Suzuki TL1000S/TL1000R/SV650 Brake Turn Signals

                                                   $50.58                                                                                   From China
                                                   Free shipping                                                                      Brand: moto-decal




                                                   CNC Brake Clutch For Yamaha TMAX530 2012-2017 TMAX500 2008-2011 Folding Lever

                                                   $35.58                                                                                   From China
                                                   Was: $39.98                                                                        Brand: moto-decal
                                                   Free shipping



                                                   Integrated LED Rear/Tail Light For VTX 1300 / VTX1800 Custom Brake Turn Signals

                                                   $48.58                                                                                   From China
                                                   Free shipping                                                                      Brand: moto-decal
https://www.ebay.com/str/motodecal                                                                                                                        3/4
10/8/2020                                                                               Items
                                                       Case: 1:20-cv-06677 Document #: 10     for sale
                                                                                           Filed:      by moto-decal
                                                                                                     11/10/20        | eBay64 of 376 PageID #:237
                                                                                                                  Page
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                    Shop by
                                    category            ktm brake lever                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                      Include description
                                                       Items for sale from moto-decal (6009           )     |      Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                 Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Handlebars,                 120 results for ktm brake lever           Save this search
            Grips & Levers

                                                                                                     CNC Brake Clutch For KTM 690 Duke/SMC/SMCR/ Enduro R 2014-2017 Long Adjust Lever (Fits:
        Format                              see all                                                  KTM)
               All Listings                                                                          Brand New
               Auction
               Buy It Now                                                                            $31.13                                                 From China
                                                                                                     Was: $34.98
        Brand                               see all                                                  Buy It Now
                                                                                                     Free Shipping
        Guaranteed Delivery                 see all                                                  11% off
               No Preference
               1 Day Shipping                                                                        CNC Brake Clutch For KTM 1090 Adventure/R 690 Enduro R 2017-2018 Short Lever (Fits: KTM)
               2 Day Shipping                                                                        Brand New
               3 Day Shipping
               4 Day Shipping                                                                        $34.69                                                 From China
                                                                                                     Was: $38.98
        Condition                           see all                                                  Buy It Now
                                                                                                     Free Shipping
               New   (120)
                                                                                                     11% off
        Price
        $             to $                                                                           CNC Brake Clutch For KTM Super Adventure 1290 S/T/R 2015-2018 2017 Folding Lever
                                                                                                     Brand New
        Item Location                       see all
               Default                                                                               $35.98                                                 From China
               Within                                                                                Was: $39.98
                100 miles     of 60106                                                               Buy It Now

               US Only                                                                               Free Shipping
               North America                                                                         10% off
               Worldwide

                                                                                                     CNC Brake Clutch For KTM 1190 Adventure/R 2013-2016 2015 Short Adjustable Lever (Fits:
        Delivery Options                    see all
                                                                                                     KTM)
               Free shipping
                                                                                                     Brand New

        Show only                           see all                                                  $31.13                                                 From China
               Free Returns                                                                          Was: $34.98
               Returns accepted                                                                      Buy It Now
               Completed listings                                                                    Free Shipping
               Sold listings                                                                         11% off
               Deals & Savings
                                                                                                     CNC Brake Clutch For KTM 1290 Super Duke R/GT 2014-2018 Folding Extending Lever (Fits:
        More refinements...                                                                          KTM)
                                                                                                     Brand New

                                                                                                     $36.88                                                 From China
              Seller Information
                                                                                                     Was: $40.98
             moto-decal (6009       )                                                                Buy It Now
              Feedback rating: 6,009                                                                 Free Shipping
              Positive Feedback: 99.1%                                                               10% off
              Member since Mar-27-14 in
              Hong Kong                                                                              CNC Brake Clutch For KTM 990 Super Duke 2005-2012 Folding Adjust Extending Lever (Fits:
                                                                                                     KTM)
              Read feedback profile                                                                  Brand New
              Add to my favorite sellers
                                                                                                     $36.88                                                 From China
                                                                                                     Was: $40.98
                                                                                                     Buy It Now
                                                                                                     Free Shipping
                                                                                                     10% off

                                                                                                     CNC Brake Clutch For KTM RC8/R 2009-2016/690 Duke 2008-2011 Folding Extend Lever (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $36.88                                                 From China
                                                                                                     Was: $40.98
                                                                                                     Buy It Now
                                                                                                     Free Shipping
                                                                                                     10% off

                                                                                                     CNC Brake Clutch For KTM 1290 Super Duke R/GT 2014-2020 RC8/R 09-16 Short Lever (Fits:
                                                                                                     KTM)
                                                                                                     Brand New

                                                                                                     $28.46                                                 From China
                                                                                                     Was: $31.98
                                                                                                     Buy It Now
                                                                                                     Free Shipping
                                                                                                     11% off

                                                         CNC Brake Clutch For KTM 1190 Adventure/R 2013-2016 Folding Stretch Adjust Lever (Fits: KTM)
                                                         Brand New

https://www.ebay.com/sch/m.html?_odkw=ktm&_ssn=moto-decal&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=ktm+brake+lever&_sacat=0                                                                                                        1/6
10/8/2020                                                                                           Checkout
                                                            Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Page 65 of 376 PageID #:238
                                                                                                      11/10/20

                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $31.13
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $1.95
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $33.08

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option



                                                                                                                                                           See details
               Ship to

               1001 Foster Ave
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: moto-decal | Edit message
               Message: Item Id: 124147925416 Buyer's Vehicle: KTM

                                                      CNC Brake Clutch For KTM 690 Duke/SMC/SMCR/ Enduro
                                                      R 2014-2017 Long Adjust Lever
                                                      Color: Orange
                                                      $31.13
                                                      $34.98

                                                      Quantity     1


                                                      Delivery

                                                            Est. delivery: Oct 28 – Nov 17
                                                            Standard SpeedPAK from China/Hong Kong/Taiwan
                                                            Free

                                                            Est. delivery: Oct 14 – Oct 21
                                                            Expedited Shipping from China/Hong Kong/Taiwan to
                                                            worldwide
                                                            $24.50



                                                      Save up to 11%



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Musicians On Call
               Support Musicians On Call and help deliver the healing power of music to hospital patients




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440328078013                                                                                                                                       1/2
10/8/2020                                                               CNC Brake
                                                        Case: 1:20-cv-06677       Clutch For #:
                                                                             Document        KTM 1090
                                                                                                10    Adventure/R
                                                                                                   Filed:         690 Enduro
                                                                                                           11/10/20     Page R 2017-2018
                                                                                                                                66 of 376ShortPageID
                                                                                                                                              Lever | eBay#:239

 Hi! Sign in or register      Daily Deals      Brand Outlet      Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




           This fits a KTM                     Select Year



    SAVE UP TO 11%                    See all eligible items

                                                                                                    CNC Brake Clutch For KTM 1090 Adventure/R 690
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Enduro R 2017-2018 Short Lever
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                       Sale ends in: 02d 23h 45m                                                                          Seller information
                                                                                                                                                                                                          moto-decal (6009       )
                                                                                                               Color:     - Select -                                                                      99.1% Positive feedback

                                                                                                           Quantity:      1               2 available / 5 sold
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller

                                                                                                             Price:     US $34.69                                     Buy It Now                          Visit store
                                                                                                                        US $38.98 (11% off)                                                               See other items

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist



                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou City, Guangdong Province, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                Have one to sell?         Sell now                                                             days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     CNC Short Brake Clutch                    Folding Brake Clutch Levers             3D Clutch Brake Lever For               CNC Extending Folding                      US Ship Short Brake Clutch                    CNC Short Brake Clutch
     Lever For KTM 690 1050…                   For KTM 690 DUKE/SMC-…                  KTM 690 Duke Enduro R…                  Brake Clutch Levers Pair Fit…              Levers For KTM 690…                           Levers For KTM 690 Endur…
     $27.59                                    $26.69                                  $21.04                                  $26.99                                     $25.99                                        $27.59
     $29.99                                    $29.99                                  $26.30                                  $29.99                                     $30.99                                        $29.99
     + $3.99 shipping                          + $3.99 shipping                        + $2.00 shipping                        + $5.99 shipping                           + $2.00 shipping                              + $3.99 shipping
     New                                       New                                     New                                     New                                        New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions


                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-1090-Adventure-R-690-Enduro-R-2017-2018-Short-Lever/124153510465?fits=Make%3AKTM&hash=item1ce8203a41:g:6C8AAOSwPWRZSqK3                                                                                   1/4
10/8/2020                                                              CNC Brake
                                                        Case: 1:20-cv-06677      Clutch For KTM
                                                                             Document        #: Super Adventure
                                                                                                10 Filed:       1290 S/T/RPage
                                                                                                            11/10/20       2015-2018
                                                                                                                                 67 2017 Folding
                                                                                                                                     of 376      Lever | eBay
                                                                                                                                              PageID       #:240
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 10%                    See all eligible items


                                                                                                    CNC Brake Clutch For KTM Super Adventure 1290
                                                                                                                                                                                                          Shop with confidence
                                                                                                    S/T/R 2015-2018 2017 Folding Lever
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                               Color:     - Select -


                                                                                                           Quantity:                      5 available / 2 sold
                                                                                                                          1                                                                               Seller information
                                                                                                                                                                                                          moto-decal (6009       )
                                                                                                                                                                                                          99.1% Positive feedback
                                                                                                             Price:     US $35.98                                     Buy It Now
                                                                                                                        US $39.98 (10% off)                                                                   Save this Seller

                                                                                                                                                                     Add to cart                          Contact seller
                                                                                                                                                                                                          Visit store

                                                                                                                                                                   Add to Watchlist                       See other items




                                                                                                          Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou City, Guangdong Province, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:
                                Have one to sell?         Sell now

                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     For KTM Super Adventure                  Folding Adjustable Brake                 Short Brake Clutch Levers               Folding Brake Clutch Lever                 LOGO Folding extend brake                     Folding Brake Clutch Levers
     1290 S/T/R 2015-2018…                    Clutch Lever For KTM Supe…               For KTM 1190 1290 ADV…                  For KTM 950 990 1190 1290…                 clutch levers For KTM Sup…                    For KTM 690 DUKE/SMC-…
     $29.99                                   $34.28                                   $29.69                                  $29.36                                     $36.99                                        $26.69
     + $3.99 shipping                         $37.67                                   $32.99                                  $32.99                                     + $1.99 shipping                              $29.99
     New                                      Free shipping                            + $3.99 shipping                        + $3.99 shipping                           New                                           + $3.99 shipping
                                              New                                      New                                     New                                                                                      New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/CNC-Brake-Clutch-For-KTM-Super-Adventure-1290-S-T-R-2015-2018-2017-Folding-Lever/123999279601?hash=item1cdeeed9f1:g:AbEAAOSwMvtZSpq4                                                                                               1/4
10/12/2020                                                             Front Document
                                                      Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                            #: Cowl Protector11/10/20
                                                                                               10 Filed:      Fender for KTM 1190 1290
                                                                                                                          Page    68 ofADV 2013-2017
                                                                                                                                         376  PageID | eBay
                                                                                                                                                          #:241
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                 Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                       All Categories                          Search

       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                     | Add to Watchlist




    People who viewed this item also viewed

                           Front Nose                                  Front Nose                                  KTM 1050 1090                                  Front Fender                                   Brand new KTM
                           Fairing Beak…                               Fairing Beak…                               1190 1290…                                     Beak Extension…                                All…
                           $47.99                                      $47.99                                      $25.30                                         $49.89                                         $27.19
                           + $8.99 shipping                            + $8.99 shipping                            Free shipping                                  + $9.99 shipping                               $29.88
                                                                                                                                                                                                                 Free shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                   Front Nose Fairing Beak Cowl Protector
                                                                                                                                                                                       Shop with confidence
                                                                                                   Fender for KTM 1190 1290 ADV 2013-2017
                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                     Condition: New                                                                           Get the item you ordered or get
                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibili See compatible vehicles
                                                                                                          ty:

                                                                                                                                   2 available / 1 sold                                Seller information
                                                                                                      Quantity:       1
                                                                                                                                                                                       motofactory7788 (513       )
                                                                                                                                                                                       98.3% Positive feedback

                                                                                                         Price:    US $41.99                           Buy It Now
                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                       Contact seller
                                                                                                                                                       Add to cart
                                                                                                                                                                                       Visit store
                                                                                                                                                                                       See other items
                                                                                                                                                     Add to Watchlist


                                                                                                                                                           Longtime
                                                                                                     30-day returns               5 watchers
                                                                                                                                                           member

                                                                                                      Shipping: $15.99 ePacket delivery from China | See details
                                                                                                                    International shipment of items may be subject to customs
                                                                                                                    processing and additional charges.
                                                                                                                    Item location: China, China
                                                                                                                    Ships to: Americas, Europe, Asia, Australia
                                                                                                                     See exclusions

                                                                                                       Delivery:          Estimated between Tue. Oct. 27 and
                                                                                                                          Mon. Nov. 30
                                                                                                                          This item has an extended handling time and a
                                                                                                                          delivery estimate greater than 9 business days.
                                                                                                                          Please allow additional time if international delivery
                                                                                                                          is subject to customs processing.

                                                                                                     Payments:
                                Have one to sell?         Sell now


                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                             Earn up to 5x points when you use your
                                                                                                                             eBay Mastercard. Learn more

                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                    See details




    Sponsored items from this seller 1/2                                                                                                                                                                  Feedback on our suggestions




     Front Headlight Lens                   CNC Aluminum Front                   For BMW R NINE T R9T                Motorcycle Windscreen                   Smoke Windscreen                        GPS Smart Phone
     Screen Cover Protector…                Sprocket Chain Cover…                2014-2019 Rear Seat Co…             Windshield Fly Screen Fi…               Windshield For Honda…                   Navigation Mount Brack…
     $19.69                                 $38.99                               $62.99                              $50.99                                  $41.99                                  $16.99
     + $7.99 shipping                       + $1.99 shipping                     + $13.99 shipping                   + $9.99 shipping                        + $1.99 shipping                        + $6.99 shipping
                                            Popular                                                                                                                                                  Last one




    Description             Shipping and payments                                                                                                                                                                         Report item



https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                                                     1/5
10/12/2020                                                    Front Document
                                             Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                   #: Cowl Protector11/10/20
                                                                                      10 Filed:      Fender for KTM 1190 69
                                                                                                                 Page    1290of
                                                                                                                              ADV 2013-2017
                                                                                                                                376  PageID | eBay
                                                                                                                                                 #:242
                                                                                                                                                                     eBay item number: 123715150705
      Seller assumes all responsibility for this listing.

      Last updated on Sep 29, 2020 21:55:40 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year            Make        Model           Submodel
              -Select-       -Select-    -Select-         -Select-                  Go


         [show all compatible vehicles]


               This part is compatible with 9 vehicle(s).


             Notes   Year                              Make                               Model                                    Submodel
                      2016                             KTM                                1190                                     Adventure
                      2016                             KTM                                1190                                     Adventure R
                      2015                             KTM                                1190                                     Adventure
                      2015                             KTM                                1190                                     Adventure R
                      2015                             KTM                                1190                                     RC8R
                      2014                             KTM                                1190                                     Adventure
                      2014                             KTM                                1190                                     Adventure R
                      2014                             KTM                                1190                                     RC8R
                      2013                             KTM                                1190                                     RC8R


         Portions of the information contained in this table have been provided by motofactory7788



         Item specifics
         Condition:                       New                                                          Manufacturer Part Number:          Does Not Apply
         Placement on Vehicle:            Front                                                        Brand:                             LJBKOALL
         Fit:                             For 2015-2017 KTM 1290 Adventure                             Material:                          ABS Plastic
         Modified Item:                   no                                                           Number of Pieces:                  2 pcs
         Modification Description:        easy to install                                              Color:                             Black
         Custom Bundle:                   no                                                           Warranty:                          yes
         Bundle Description:              with mounting hardware and insctuction                       UPC:                               Does not apply


         motofactory7788
         motofactory7788 (513       ) 98.3%                                                                                            Search within store

               Sign up for newsletter


                                                                                                                                       Visit Store: motofactory7788



         Items On Sale         Mudguard Fender       Steering Damper         Luggage Racks        Engine Stator    License Plate


      Categories




                                                   For Kawasaki Z800 Z900 Z65     Rear Front Wheel Fork Slider     Front Rear Brake Fluid Reser      Rear Pillion Passenger Seat B    For KTM Duke 200 390 13-15
                                                   0 Ninja 650 CNC Front brake    Protector For DUCATI MONS        voir Cover Cylinder Cap For K     ack Fairing Cover for Yamaha     Motorcycle Kickstand Foot S
                                                   Fluid Reservoir Cap Cover      TER 821 1000 696 749 999         TM DUKE 790 ADV 17-2020           YZF-R125 2008-2018               e Stand Extension Plate
                                                   9.99 USD                       45.99 USD                        23.99 USD                         29.99 USD                        13.99 USD
                                                   Buy it now                     Buy it now                       Buy it now                        Buy it now                       Buy it now
                                                                                  Free shipping                    Free shipping                     Free shipping




                                                   Motorcycle Pillion Rear Seat   LED Taillight Turn Brake Licen   Rear Tail Cowl Cover Fairing      CNC Engine Case Stator Cras      Balance Shock Front Fork Br
                                                   Cover Cowl Fairing For Yama    se Plate Signal Light for BMW    Seat Cover for Ducati Monster     h Pad Slider Protector For 201   ce Clamp Bracket for 2015-2
                                                   ha YZF R6 2008-2016 Blk        R NINE T 2014-2017               796 795 696 1100 S                1-2015 HONDA CBR250RR            16 Yamaha YZF R3 YZFR3
                                                   26.99 USD                      69.99 USD                        55.99 USD                         37.00 USD                        32.99 USD
                                                   Buy it now                     Buy it now                       Buy it now                        Buy it now                       Buy it now




https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                            2/5
10/12/2020                                                    Front Document
                                             Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                   #: Cowl Protector11/10/20
                                                                                      10 Filed:      Fender for KTM 1190 1290
                                                                                                                 Page    70 ofADV 2013-2017
                                                                                                                                376  PageID | eBay
                                                                                                                                                 #:243

          Traction Pad
                                                  CNC Aluminum Rearset Rear        Rear Mudguard Passenger Si
                                                  Set Foot Pegs Pedal Footrest     de Cover Fairing for Honda R
          Screen Protector                        For BMW G310R 2017-2019          ebel CMX 500 300 2017-2019
                                                  59.00 USD                        31.98 USD
                                                  Buy it now                       Buy it now
          Radiator Guard                                                           Free shipping



          Crash Bar


          Tail Light
                                                               Front Nose Fairing Beak Cowl Protector for 2013-2016 KTM 1190 ADV
          Tensioner Catena
                                                                  Condition: 100% Brand New
                                                                  Color: Black
          Windshield                                              Package: 1pc
                                                                  Material: ABS Plastic
                                                                  Fitment:
          Headlight & Covers                                            2013-2016 ktm 1190 Adventure
                                                                        2015-2017 KTM 1290 Adventure

          Seat Cover
                                                               Shipment
          Sprocket Cover
                                                                  The items you ordered will be shipped out in 1-2 business day by Hong Kong Air Mail when your payment is clear. The arrival time is 5-20
                                                                  business days to United States usually.
          Kickstand Support                                       Customs duty is obligation and liability of a citizen in your country, so buyer should be responsible for any tax and custom duty incurred.
                                                                  Generally, the delay or failure delivery is sometimes caused by the policy of different customs. For example, Laser Pointer is unacceptable
                                                                  in some countries. Therefore, please double check your local customs policy carefully before purchase. Or, we will NOT be responsible for
          Engine Frame Slider
                                                                  any failure delivery related destination customs issue.
                                                                  We ensure dispatch the item within 1-2 business days. However, you bought the item from opposite side of the earth, so it needs
          Engine Stator                                           a little longer time to deliver. Please place order only if you agree with the shipping time and all the terms below.


          Foot Pegs & Pedal Pads


          Fairing Bolts


          Speedometer


          License Plate


          Mudguard Fender


          Handlebar Raiser


          Luggage Racks


          Other




                                                                                                                                   Powered by SoldEazy




                                                  for 2017-2020 Suzuki GSX-S       Carrier Support Mount Holder       for 2015-2019 BMW F800R W          for BMW R nine T Pure Racer      For 2017-2020 Honda Rebel
                                                  GSX S 750 Stunt Cage Crash       Bracket Luggage Rack for Ho        indshield Windscreen Fly Scre      Scrambler G S Luggage Rack       CMX 300 500 Luggage Rear
                                                  Bar Engine Frame Guard           nda Rebel CMX 300 500              en                                 Carrier Rear Rack Mount          Rack Backrest Carrier Mount
                                                  129.00 USD                       39.00 USD                          24.99 USD                          69.00 USD                        119.00 USD
                                                  Buy it now                       Buy it now                         Buy it now                         Buy it now                       Buy it now




                                                   For 2017-2019 Kawasaki Z90      25mm Handlebar Riser Mount   Seat Frame Side Infill Panels            Rear Footrests Passenger Ext     Hand Guards Brake Clutch L
                                                   0 Fairing Bodywork Injection A  for Yamaha FZ-07 MT-07 Trac  Cover Cowl Fairing for BMW               ensions Foot Pegs For Vespa      ver Protector Handguards Fo
                                                   BS Pl ti                           700 M t C     2014 2017   F750GS F850GS 2018 2020                  Pi        S i t 125 150          H d XADV 750 2017 2020
https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                                 3/5
10/12/2020                                                   Front Document
                                            Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                  #: Cowl Protector11/10/20
                                                                                     10 Filed:      Fender for KTM 1190 1290
                                                                                                                Page    71 ofADV 2013-2017
                                                                                                                               376  PageID | eBay
                                                                                                                                                #:244
                                                 BS Plastic                     er 700 Moto Cage 2014-2017      F750GS F850GS 2018-2020      Primavera Sprint 125 150           Honda XADV 750 2017-2020
                                                 459.00 USD                     21.99 USD                       69.99 USD                    64.99 USD                          52.00 USD
                                                 Buy it now                     Buy it now                      Buy it now                   Buy it now                         Buy it now




                                                 Engine Clutch Cover Spring R   Radiator Guard Cover Net Gril
                                                 etainer For BMW S1000R S10     l Protector for KTM Duke 250
                                                 00RR 2014-2019 S1000XR H       390 RC EXC 2017-2020
                                                 299.00 USD                     29.99 USD
                                                 Buy it now                     Buy it now




    Sponsored items based on your recent views 1/4                                                                                                                          Feedback on our suggestions




     CNC Aluminum Front              100x 6mm Motorcycle              10x Aluminum M5 5mm for          Left Engine Cover Case       Motorcycle Fairing                  Pair Carbon Fiber Front
     Sprocket Chain Cover…           Fairing Panel Clips Scre…        KTM Motorcycle Fairing…          Slider Guard Protector F…    Aerodynamic Winglets…               Brake Disc Cooling Air…
     $38.99                          $13.87                           $4.74                            $45.99                       $42.89                              $90.24
     + $1.99 shipping                $14.76                           $4.99                            + $1.99 shipping             Free shipping                       $94.99
     New                             Free shipping                    Free shipping                    Seller 99.5% positive        Seller 99.3% positive               + $19.99 shipping
                                     Seller 99.3% positive            Last one                                                                                          New




    Explore more sponsored options:




     HOT Front and Rear Heel         Plastics Fender Kit Side         Front Rear Brake Clutch          For KTM 1050 1090 1190       Moto Front and Rear Heel            CNC Frame Sliders Crash
     Protective Cover Guard…         Cover Fairing Cowling Fo…        Reservoir Cover For KTM…         1290 Super Adventure…        Protective Cover Guard…             Protector Kit For KTM 125…
     $51.29                          $33.24                           $28.15                           $33.29                       $51.29                              $54.99
     $56.99                          $34.99                           $31.99                           $36.99                       $56.99                              + $4.99 shipping
     Free shipping                   + $10.00 shipping                + $3.88 shipping                 Free shipping                Free shipping                       Almost gone




    More from this seller 1/2                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                       4/5
10/12/2020                                                              Front Document
                                                       Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                             #: Cowl Protector11/10/20
                                                                                                10 Filed:      Fender for KTM 1190 1290
                                                                                                                           Page    72 ofADV 2013-2017
                                                                                                                                          376  PageID | eBay
                                                                                                                                                           #:245
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                          Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                    All Categories                        Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                               | Add to Watchlist




    People who viewed this item also viewed

                           Front Nose Fairing                            Front Nose Fairing                            KTM 1050 1090                                      Front Fender Beak                            Brand new KTM All
                           Beak Cowl…                                    Beak Cowl…                                    1190 1290…                                         Extension Cover…                             Models&Years…
                           $47.99                                        $47.99                                        $25.30                                             $49.89                                       $27.19
                           + $8.99 shipping                              + $8.99 shipping                              Free shipping                                      + $9.99 shipping                             $29.88
                                                                                                                                                                                                                       Free shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                   Front Nose Fairing Beak Cowl Protector Fender for
                                                                                                                                                                                                Shop with confidence
                                                                                                   KTM 1190 1290 ADV 2013-2017
                                                                                                                                                                                                       eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                  Get the item you ordered or get
                                                                                                                                                                                                       your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                               :

                                                                                                                                       2 available / 1 sold                                     Seller information
                                                                                                         Quantity:      1
                                                                                                                                                                                                motofactory7788 (513        )
                                                                                                                                                                                                98.3% Positive feedback

                                                                                                           Price:    US $41.99                                   Buy It Now
                                                                                                                                                                                                    Save this Seller

                                                                                                                                                                                                Contact seller
                                                                                                                                                                Add to cart
                                                                                                                                                                                                Visit store
                                                                                                                                                                                                See other items
                                                                                                                                                              Add to Watchlist



                                                                                                       30-day returns                 5 watchers               Longtime member


                                                                                                        Shipping: $15.99 ePacket delivery from China | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: China, China
                                                                                                                       Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                         Delivery:           Estimated between Tue. Oct. 27 and Mon. Nov.
                                                                                                                             30
                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 9 business days.
                                                                                                                             Please allow additional time if international delivery is
                                                                                                                             subject to customs processing.

                                                                                                       Payments:
                                Have one to sell?         Sell now

                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |               See details




    Sponsored items from this seller 1/2                                                                                                                                                                            Feedback on our suggestions




     Front Headlight Lens                     CNC Aluminum Front                     For BMW R NINE T R9T                   Motorcycle Windscreen                     Smoke Windscreen                        GPS Smart Phone
     Screen Cover Protector…                  Sprocket Chain Cover…                  2014-2019 Rear Seat Cowl…              Windshield Fly Screen Fit…                Windshield For Honda…                   Navigation Mount Bracket…
     $19.69                                   $38.99                                 $62.99                                 $50.99                                    $41.99                                  $16.99
     + $7.99 shipping                         + $1.99 shipping                       + $13.99 shipping                      + $9.99 shipping                          + $1.99 shipping                        + $6.99 shipping
                                              Popular                                                                                                                                                         Last one




    Description             Shipping and payments                                                                                                                                                                                   Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: China, China


https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                                                                1/3
10/12/2020                                                                 Front Document
                                                          Case: 1:20-cv-06677    Nose Fairing Beak
                                                                                                #: Cowl Protector11/10/20
                                                                                                   10 Filed:      Fender for KTM 1190 1290
                                                                                                                              Page    73 ofADV 2013-2017
                                                                                                                                             376  PageID | eBay
                                                                                                                                                              #:246
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Africa, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea,
             Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Laos, Macau, Taiwan, Bermuda, Greenland, Mexico, Saint Pierre
             and Miquelon, Albania, Andorra, Belarus, Bosnia and Herzegovina, Croatia, Republic of, Cyprus, Estonia, Gibraltar, Greece, Guernsey, Hungary, Iceland, Jersey, Latvia, Liechtenstein,
             Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Poland, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State,
             Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan,
             Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman
             Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua,
             Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.)

             Quantity:    1                 Change country:        United States                                                     ZIP Code:      60106                  Get Rates


               Shipping and handling               Each additional item        To                          Service                                            Delivery*

               US $15.99                           US $15.00                   United States               ePacket delivery from China                        Estimated between Tue. Oct. 27 and Mon. Nov. 30
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



             Return policy
               After receiving the item, contact seller within                                                                    Return shipping

               30 days                                                                                                            Buyer pays for return shipping

             Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




             Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                        Feedback on our suggestions




     CNC Aluminum Front                          100x 6mm Motorcycle                   10x Aluminum M5 5mm for                  Left Engine Cover Case                    Motorcycle Fairing                      Pair Carbon Fiber Front
     Sprocket Chain Cover…                       Fairing Panel Clips Screw…            KTM Motorcycle Fairing…                  Slider Guard Protector For…               Aerodynamic Winglets…                   Brake Disc Cooling Air…
     $38.99                                      $13.87                                $4.74                                    $45.99                                    $42.89                                  $90.24
     + $1.99 shipping                            $14.76                                $4.99                                    + $1.99 shipping                          Free shipping                           $94.99
     New                                         Free shipping                         Free shipping                            Seller 99.5% positive                     Seller 99.3% positive                   + $19.99 shipping
                                                 Seller 99.3% positive                 Last one                                                                                                                   New




   Explore more sponsored options:




https://www.ebay.com/itm/Front-Nose-Fairing-Beak-Cowl-Protector-Fender-for-KTM-1190-1290-ADV-2013-2017/123715150705                                                                                                                                     2/3
10/12/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 74 of 376 PageID #:247
                                                                                              11/10/20
                 Hi! Sign in or register    Daily Deals     Brand Outlet       Help & Contact                                                                                 Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                             Search             Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            motofactory7788 (513           )                                                                                                                    Member Quick Links
                                            Positive Feedback (last 12 months): 98.3%                                                                                                           Contact member
                                            Member since: Mar-06-17 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                 19              96                 188                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (173)                                                       (173)
                            Neutral                   0               0                  2
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               3                  3                                    (172)                                                       (174)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 3 Feedback received (viewing 1-3)                                                                                                                                                         Revised Feedback: 7


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (3)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                          Item was used and missing part. Seller is unable to offer solution.                                                  Buyer: a***a (1299 )                                        Past 6 months
                          Aluminum Footrest Adjustable Rearset Rear Footpeg for Kawasaki Z900RS 2018-2020                                      US $99.00                                                   Reciprocal feedback




                                                                                                                                                                                                                                      Comment?
                          (#123364197090)


                              Reply by motofactory7788. Left within past 6 months.

                              reship refund no problem. we ask for inform but he refused to answer which part


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Wrong year for part to fit listed. Refund from e-bay. I paid shipping.                                               Buyer: 0***n (1042 )                                        Past 6 months
                          CNC Aluminum Engine Guard Frame Slider Pad for 2004-2008 Yamaha YZF R1 YZF-1000                                      US $24.00                                                   Reciprocal feedback
                          (#123668455968)


                          Didn’t receive anything, two month later!!!!                                                                         Buyer: r***e (808 )                                         Past 6 months
                          Carbon Rear Pillion Seat Cowl Hump Cover Trunk For 2014-2020 BMW R NINE T R9T                                        US $60.99                                                   Reciprocal feedback
                          (#123954891306)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motofactory7788?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                     1/1
10/12/2020                                                                                    motofactory7788
                                                          Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  on eBay
                                                                                                                 Page 75 of 376 PageID #:248
         Hi! Sign in or register      Daily Deals        Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist           My eBay


                                     Shop by
                                     category                   Search for anything                                                                                                    All Categories                                 Search           Advanced



         motofactory7788's profile



                                                                        motofactory7788 (513 )                                                                                       Items for sale            Visit store          Contact
                                                                        98.3% positive feedback

                                                                                                                           Based in China, motofactory7788 has been an eBay member since Mar 06, 2017
                                                                           Save




                                       Feedback ratings                                                                                                                                                                  See all feedback

                                                            173         Item as described                       188               2                  3                              Everything ok and in time.
                                                                                                                                                                                    Oct 05, 2020
                                                            174         Communication                       Positive       Neutral               Negative
                                                            172         Shipping time

                                                            173         Shipping charges                          Feedback from the last 12 months



                                   42 Followers | 0 Reviews | Member since: Mar 06, 2017 |              China



         Items for sale(1338)                                                                                                                                                                                                                      See all items




             CNC Engine Case...                                CNC Engine Case...                                Universal Motor...                                    Motorcycle Pill...                                     Motorcycle Pill...
             US $114.00                        2h left         US $114.00                         2h left        US $44.99                               2h left       US $34.99                           4h left            US $34.99                  4h left




             About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motofactory7788?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/12/2020                                             Case: 1:20-cv-06677 Document #: 10 motofactory7788
                                                                                          Filed: 11/10/20 | eBayPage
                                                                                                                Stores 76 of 376 PageID #:249

     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                              Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                     This Store                         Search            Advanced



     eBay       eBay Stores      motofactory7788




                                              motofactory7788
                                              42 followers motofactory7788 (513       ) 98.3%

                                              100% Good Quality Guarantee & Best Service for you!

                                                  Save this seller




     Category

     All                                              Featured Items
     Traction Pad

     Screen Protector

     Radiator Guard

     Crash Bar

     Tail Light

     Tensioner Catena

     Windshield

     Backrest

     Headlight & Covers                               For Kawasaki Z900 2017-2019
     Seat Cover                                       Motorcycle Frame Side…

     Sprocket Cover                                   $77.98
     Turn Signal Light

     Kickstand Support

     Engine Frame Slider
                                                       All Listings   Auction     Buy It Now                                                                                Time: ending soonest
     Speaker & Covers
                                                      1-48 of 465 Results
     Engine Stator

     Foot Pegs & Pedal Pads                                                  CNC Engine Case Cover Set Frame Slider Protector Guard for Kawasaki Z900RS 2018
     Fairing Bolts
                                                                             $114.00                                                                                                         From China
     Speedometer                                                             $12.99 shipping
     License Plate

     Lowering Link Kit

     BMW Fairing                                                             Universal Motorcycle Headlight H4 Bulbs For Suzuki Honda Kawasaki Yamaha
     Mudguard Fender
                                                                             $44.99                                                                                                          From China
     Handlebar Raiser
                                                                             $4.99 shipping
     Luggage Racks

     Skid Plate

     Rearset                                                                 Motorcycle Pillion Rear Seat Cover Cowl Fairing for Honda CBR1000RR 2017-2018
     Other
                                                                             $34.99                                                                                                          From China
                                                                             $1.99 shipping




                                                                             Front & Rear Axle Wheel Fork Slider Protector For Yamaha TMAX 500 530 2008-2011

                                                                             $28.00                                                                                                          From China
                                                                             $21.99 shipping




                                                                             Motorcycle Frame Hole Caps Frame Cap Set For BMW R Nine T R9T 2014-2019

                                                                             $23.50                                                                                                          From China
                                                                             Free shipping
                                                                             2 watching



                                                                             For Yamaha MT07 FZ07 2013-2018 Motorcycle Adjustable Rear Set Rearsets Footrest

                                                                             $80.89                                                                                                          From China
https://www.ebay.com/str/motofactory7788                                                                                                                                                                       1/5
10/12/2020                                 Case: 1:20-cv-06677 Document #: 10 motofactory7788
                                                                              Filed: 11/10/20 | eBayPage
                                                                                                    Stores 77 of 376 PageID #:250

                                                         $21.99 shipping




                                                         Engine Protective Guard Crash Bars Protector Black For Kawasaki ER-6N 2012-2015

                                                         $78.58                                                                             From China
                                                         $25.99 shipping
                                                         or Best Offer



                                                         Motorcycle ABS Rear Seat Cover Cowl Fairing For Kawasaki Ninja ZX10R 2011-2015

                                                         $35.99                                                                             From China
                                                         $12.99 shipping




                                                         Motorcycle Exhaust Muffler Bracket Mount for BMW R NINE T R9T 2014 2015 2016

                                                         $30.99                                                                             From China
                                                         $7.99 shipping                                                                     Brand: BMW
                                                         or Best Offer
                                                         6 watching

                                                         Rear Fender Mudguard + License Plate Holder Bracket for BMW R NINE T 2014-2019

                                                         $35.49 to $102.99                                                                  From China
                                                         $1.99 shipping




                                                         Cluster Scratch Film Screen Protector for Suzuki GSXS750 GSXS1000 2016 2017 2018

                                                         $15.89                                                                             From China
                                                         $1.99 shipping




                                                         Rear Seat Cover Cowl Fairing For Kawasaki Ninja 300 250 R Z250 EX300 2013-2018

                                                         $45.98                                                                             From China
                                                         $1.99 shipping




                                                         Rear Axle Chain Adjuster Tensioner Spool For Honda CBR600RR CBR 600RR 2007-2016

                                                         $43.00                                                                             From China
                                                         $11.99 shipping




                                                         Front Headlight Lens Screen Cover Protector Guard for Kawasaki Z650 2017-2018

                                                         $19.69                                                                             From China
                                                         $7.99 shipping




                                                         Axle Drive Shaft Housing Cardan Crash Swingarm Slider Protector For BMW R NINE T

                                                         $24.99                                                                             From China
                                                         $4.99 shipping
                                                         or Best Offer



                                                         Rear Seat Cowl Fairing Cover Pillion For 2017-2020 Suzuki GSXR 1000 GSX-R 1000

                                                         $24.99                                                                             From China
                                                         $12.99 shipping




                                                         Carbon Windscreen Windshield Fairing w/ Bracket for Yamaha MT-09 FZ-09 2014-2016

                                                         $36.99                                                                             From China
                                                         $16.99 shipping




                                                         CNC Side Stand Pad Enlargement Plate Kickstand Extension for YAMAHA MT-09 FZ-09

                                                         $11.51                                                                             From China
                                                         $6.99 shipping




                                                         Round 22mm 28mm Handlebar Riser Clamp Mount Adaptor for BMW G310R G310GS R1200GS

                                                         $38.99                                                                             From China
                                                         $6.99 shipping




                                                         Aluminum Adjustable Rearset Footrest Foot Rest Pegs For Yamaha MT-09 FZ-09 13-18

https://www.ebay.com/str/motofactory7788                                                                                                                 2/5
10/12/2020                                 Case: 1:20-cv-06677 Document #: 10 motofactory7788
                                                                              Filed: 11/10/20 | eBayPage
                                                                                                    Stores 78 of 376 PageID #:251

                                                         $80.99                                                                             From China
                                                         $22.99 shipping




                                                         Chain Adjusters Tensioner Catena w/ Spool For BMW S1000R S1000RR HP4 2009-2016

                                                         $41.50                                                                             From China
                                                         $11.99 shipping




                                                         Front & Rear Axle Fork Wheel Protector For Kawasaki Z800 13-16 Crash Slider Pad

                                                         $39.00                                                                             From China
                                                         $21.99 shipping




                                                         2Pcs Axle Fork Wheel Crash Protector Slider Cap Pads for Suzuki GSXR750 GSXR 600

                                                         $36.99                                                                             From China
                                                         $11.99 shipping




                                                         Radiator Water Coolant Reservoir Tank Guard Cover For Yamaha FZ-09 MT-09 13-2018

                                                         $26.98                                                                             From China
                                                         $1.99 shipping




                                                         Engine Crash Guard Side Protector Cover Frame Slider for Kawasaki Z800 2013-2016

                                                         $15.91                                                                             From China
                                                         $11.99 shipping




                                                         Engine Guard Frame Slider Crash Pads for Suzuki GSXR1000 GSX-R 1000 2007-2008

                                                         $40.99                                                                             From China
                                                         $1.99 shipping




                                                         Fender Eliminator LED License Plate Holder Bracket For Yamaha YZF R1 2004-2008

                                                         $43.99                                                                             From China
                                                         $11.99 shipping




                                                         CNC Engine Stator Cover Frame Sliders Crash Pads For Honda CBR1000RR 2012-2016

                                                         $34.99                                                                             From China
                                                         $6.99 shipping




                                                         Exhaust Muffler Pipe Protector Heat Shield Cover for BMW R1200GS F700GS F800GS

                                                         $16.99                                                                             From China
                                                         $9.00 shipping




                                                         LED License Plate Frame Holder Bracket Mount For Yamaha MT-10 FZ-10 2016-2019 18

                                                         $36.99                                                                             From China
                                                         $5.99 shipping




                                                         Smoke Windscreen Windshield For Honda CB125R CB250R CB300R NEO SPORTS CAFE 18-20

                                                         $41.99                                                                             From China
                                                         $1.99 shipping




                                                         Motorcycle Acrylic Headlight Screen Protective Cover For Yamaha TMAX 530 2017

                                                         $18.99                                                                             From China
                                                         $9.99 shipping




                                                         1 Pair Headlight Screen Guard Protective Cover For 2017-2018 Yamaha Xmax 300 250

                                                         $25.50                                                                             From China
                                                         $10.99 shipping




https://www.ebay.com/str/motofactory7788                                                                                                                 3/5
10/12/2020                                                Case: 1:20-cv-06677 Document #: Items for sale by
                                                                                           10 Filed:        motofactory7788
                                                                                                         11/10/20      Page | eBay
                                                                                                                               79 of 376 PageID #:252
        Hi! Sign in or register       Daily Deals        Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                    Shop by
                                    category               KTM                                                                                                           All Categories                          Search                Advanced


                                                                                                                                                                                                         Include description
                                                          Items for sale from motofactory7788 (513            )       |      Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Parts                             147 results for KTM          Save this search
         Motorcycle Fairings & Bodywork
         Other Motorcycle Handlebars,
         Grips & Levers                                       Find your Motorcycle
         Other Motorcycle Accessories                                                                                                                                             Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                      0
                                                              Make & Model                                  Year From / To                Distance
        Format                                 see all                                                                                                                          matching results
                                                               KTM                                          Year From                      Any Distance of
               All Listings
               Auction                                         Any Model                                    Year To                        60106                                  Find Results
               Buy It Now
                                                                                                       CNC Aluminum Front Sprocket Chain Cover Guard For KTM DUKE 250 390 RC 2017-2020 (Fits:
        Guaranteed Delivery                    see all                                                 KTM)
               No Preference                                                                           Brand New
               1 Day Shipping
               2 Day Shipping                                                                          $38.99                                                   From China
               3 Day Shipping                                                                          Buy It Now
               4 Day Shipping                                                                          Free Shipping
                                                                                                       21+ Watching
        Condition                              see all
               New   (147)



        Price

              Under $35.00                                                                             Front Nose Fairing Beak Cowl Protector Fender for KTM 1190 1290 ADV 2013-2017 (Fits: KTM)
              Over $35.00                                                                              Brand New
        $             to $
                                                                                                       $41.99                                                   From China
        Item Location                          see all                                                 Buy It Now
                                                                                                       +$15.99 shipping
               Default
                                                                                                       5 Watching
               Within
                              of 60106
                                                                                                            Watch
                100 miles

               US Only
               North America
               Worldwide


        Delivery Options                       see all                                                 Left Right Engine Case Slider Guard Protector Cover For KTM 1290 Super Duke R GT (Fits: KTM)
               Free shipping                                                                           Brand New

                                                                                                       $39.99                                                   From China
        Show only                              see all
                                                                                                       Buy It Now
               Free Returns                                                                            +$9.99 shipping
               Returns accepted                                                                        7+ Sold
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...

                                                                                                       Rear Passenger Seat Hand Rail Grab Bar For KTM Duke 390 250 125 2017 2018 2019 (Fits:
                                                                                                       KTM)
              Seller Information
                                                                                                       Brand New
             motofactory7788 (513          )
              Feedback rating: 513                                                                     $86.00                                                   From China
              Positive Feedback: 98.3%                                                                 Buy It Now                                               Brand: KTM
              Member since Mar-06-17 in                                                                Free Shipping
              Hong Kong                                                                                10 Watching
                                                                                                            Watch
              Read feedback profile
              Add to my favorite sellers


                                                                                                       Right Side Engine Case Slider Stator Cover For KTM 1290 Super Duke R GT RC8/R (Fits: KTM)
                                                                                                       Brand New

                                                                                                       $22.99                                                   From China
                                                                                                       Buy It Now
                                                                                                       +$3.99 shipping
                                                                                                       8+ Watching




                                                            Stainless Steel Radiator Guard Cover Protector for KTM 690 Duke 2012-2016 2015 (Fits: KTM)
                                                            Brand New




https://www.ebay.com/sch/m.html?_odkw=K+TM&_ssn=motofactory7788&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                 1/6
10/12/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBayPage 80 of 376 PageID #:253

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout                                                                                                          To add more items, go to cart.



                               Pay with                                                                                                      Subtotal (1 item)                                           $41.99
                                                                                                                                             Shipping                                                    $15.99
                                                     New card                                                                                Tax*                                                          $3.62
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $61.60

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motofactory... | Message to seller

                                                                       Front Nose Fairing Beak Cowl Protector Fender for KTM
                                                                       1190 1290 ADV 2013-2017
                                                                       $41.99

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 27 – Nov 30
                                                                       ePacket delivery from China
                                                                       $15.99



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Save the Children Federation, Inc.
                               Donate to Save the Children to help us support children’s needs in times of crisis.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1433343394012                                                                                                                                                          1/1
10/12/2020                                                             CNC Aluminum
                                                        Case: 1:20-cv-06677         Front Sprocket
                                                                              Document       #: 10Chain Cover11/10/20
                                                                                                    Filed:    Guard For KTM DUKE
                                                                                                                         Page  81250of
                                                                                                                                     390 RC 2017-2020
                                                                                                                                       376  PageID| eBay
                                                                                                                                                      #:254
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   CNC Aluminum Front Sprocket Chain Cover Guard
                                                                                                                                                                                                        Shop with confidence
                                                                                                   For KTM DUKE 250 390 RC 2017-2020
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       21 viewed per day
                                                                                                                                                                                                               Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                        Condition: New

                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :                                                                                      Seller information
                                                                                                                                                                                                        motofactory7788 (513        )
                                                                                                             Color:     Black
                                                                                                                                                                                                        98.3% Positive feedback

                                                                                                         Quantity:       1              9 available
                                                                                                                                        21 sold / See feedback                                              Save this Seller
                                                                                                                                                                                                        Contact seller

                                                                                                            Price:    US $38.99                                     Buy It Now
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                                                                                   Add to cart


                                                                                                                                                                 Add to Watchlist


                                                                                                          100% buyer
                                                                                                                                          21 sold                More than 69% sold
                                                                                                          satisfaction

                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: China, China
                                                                                                                       Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                Have one to sell?         Sell now                                                           This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 15 business days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     with logo Motorcycle Clutch              Orang Engine Guard Case                 FOR KTM DUKE 125 250 390               HOT Front and Rear Heel                    Moto Front and Rear Heel                      Black For KTM 125 250 390
     Brake Lever Adjustable…                  Slider Cover Protector For…             2017 2018 2019 Front /Rear…            Protective Cover Guard Fo…                 Protective Cover Guard Fo…                    Duke CNC Radiator Grille…
     $30.93                                   $47.69                                  $31.49                                 $51.29                                     $51.29                                        $26.09
     $33.99                                   $52.99                                  $34.99                                 $56.99                                     $56.99                                        $28.99
     Free shipping                            Free shipping                           Free shipping                          Free shipping                              Free shipping                                 Free shipping
     New                                      New                                     New                                    New                                        New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/CNC-Aluminum-Front-Sprocket-Chain-Cover-Guard-For-KTM-DUKE-250-390-RC-2017-2020/124050280393?fits=Make%3AKTM&hash=item1ce1f90fc9:g:X5wAAOSw4iNeu3I6                                                                               1/5
10/12/2020                                                              Left Right
                                                        Case: 1:20-cv-06677        Engine Case#:
                                                                               Document       Slider
                                                                                                 10Guard Protector
                                                                                                     Filed:        Cover For
                                                                                                            11/10/20         KTM 1290
                                                                                                                          Page        Super
                                                                                                                                  82 of  376Duke R GT | eBay
                                                                                                                                               PageID     #:255
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                       | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   Left Right Engine Case Slider Guard Protector
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Cover For KTM 1290 Super Duke R GT
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                             Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                        motofactory7788 (513        )

                                                                                                         Quantity:                      4 available                                                     98.3% Positive feedback
                                                                                                                         1
                                                                                                                                        10 sold / See feedback
                                                                                                                                                                                                            Save this Seller

                                                                                                            Price:    US $39.99                                     Buy It Now
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                   Add to cart


                                                                                                                                                                 Add to Watchlist


                                                                                                          100% buyer                Limited quantity
                                                                                                                                                                 More than 66% sold
                                                                                                          satisfaction                 remaining

                                                                                                         Shipping: $9.99 Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: China, China
                                                                                                                       Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                             This item has an extended handling time and a delivery
                                                                                                                             estimate greater than 15 business days.
                                Have one to sell?         Sell now                                                           Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Motorcycle Fairing                       Orang Engine Guard Case                 NEW Radiator Guard                     Left Engine Cover Case                     For 2014-2019 KTM 1290                        Engine Guard Protector
     Aerodynamic Winglets…                    Slider Cover Protector For…             Protector Grille Cover For…            Slider Guard Protector For…                Super Duke R/ GT Radiato…                     Case Slider Cover For KTM…
     $42.89                                   $47.69                                  $37.79                                 $45.99                                     $33.82                                        $42.89
     Free shipping                            $52.99                                  $41.99                                 + $1.99 shipping                           $35.98                                        Free shipping
     Seller 99.3% positive                    Free shipping                           Free shipping                          Seller 99.5% positive                      + $4.95 shipping                              New
                                              New                                     New                                                                               Seller 99.3% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Left-Right-Engine-Case-Slider-Guard-Protector-Cover-For-KTM-1290-Super-Duke-R-GT/124021488380?fits=Make%3AKTM&hash=item1ce041bafc:g:6k0AAOSwbTVeAb1l                                                                              1/4
10/22/2020                                                             For KTM
                                                      Case: 1:20-cv-06677      DUKE 125 200
                                                                            Document     #: 390
                                                                                            10 2012-2017 Radiator Grille
                                                                                                Filed: 11/10/20          Cover 83
                                                                                                                      Page     Stainless
                                                                                                                                   of 376SteelPageID
                                                                                                                                              Mesh | eBay#:256

  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                            Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Engine Cooling > Radiator Guards                                                                                         | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 6%               See all eligible items

                                                                                                   For KTM DUKE 125 200 390 2012-2017 Radiator
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Grille Cover Stainless Steel Mesh
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                        4 available / 1 sold                                            Seller information
                                                                                                         Quantity:      1
                                                                                                                                                                                                        moto-langni (400       )
                                                                                                                                                                                                        99% Positive feedback

                                                                                                           Price:    US $28.09                                      Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                     US $29.88 (6% off)
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                 Add to Watchlist



                                                                                                                                    30-day returns


                                                                                                         Shipping: $9.99 Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                         Delivery:           Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                             Please note the delivery estimate is greater than 13 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.


                                Have one to sell?        Sell now                                      Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       Motorcycle Radiator Cover              Aluminum Brand new                     Radiator Grill Grille Guard            Brand new KTM Duke 125                      Grille Radiator Cover Guard                   Motorcycle New Stainless
       Guard Protector for KTM…               Radiator Grille Guard Cov…             Cover Protector For KTM…               200 390 Stainless Radiator…                 Motorcycle Protector Fit…                     Steel Radiator Guard For…
       $27.62                                 $31.70                                 $29.99                                 $28.39                                      $34.51                                        $29.55
       Free shipping                          $34.09                                 Free shipping                          $29.88                                      Free shipping                                 Free shipping
       New                                    Free shipping                          New                                    Free shipping                               Seller 99% positive                           Seller 99.2% positive
                                              New                                                                           Seller 100% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN                                                                                1/5
10/22/2020                                                       For KTM
                                                Case: 1:20-cv-06677      DUKE 125 200
                                                                      Document     #: 390
                                                                                      10 2012-2017 Radiator Grille
                                                                                          Filed: 11/10/20          Cover 84
                                                                                                                Page     Stainless
                                                                                                                             of 376SteelPageID
                                                                                                                                        Mesh | eBay#:257




     Motorbike New Aluminum              For Honda CBR1000RR           Exhaust Tip Muffler Outlet     For Kawasaki Z750 2007        Motorcycle Left Engine        New Motorcycle Engine
     Radiator For Kawasaki…              2004-2007 2005 2006…          Polished For 2003-2006…        2008 2009 Crankcase…          Stator Cover Crankcase Fit…   Water Cooling Radiator Fo…
     $92.96                              $24.20                        $18.37                         $32.95                        $31.00                        $65.70
     $98.89                              $25.74                        $19.54                         $35.05                        $32.98                        $69.89
     + $39.99 shipping                   + $5.99 shipping              + $4.99 shipping               + $6.99 shipping              + $6.99 shipping              + $39.99 shipping




    Description            Shipping and payments                                                                                                                                      Report item



                                                                                                                                                           eBay item number: 392252634203
      Seller assumes all responsibility for this listing.

      Last updated on Oct 20, 2020 06:31:13 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make         Model           Submodel
              -Select-      -Select-     -Select-         -Select-              Go


         [show all compatible vehicles]


               This part is compatible with 17 vehicle(s) matching KTM.


             Notes       Year                               Make                             Model                                 Submodel
                         2017                               KTM                              125                                   SX
                         2016                               KTM                              125                                   SX
                         2015                               KTM                              125                                   SX
                         2014                               KTM                              125                                   SX
                         2013                               KTM                              125                                   SX
                         2012                               KTM                              125                                   SX
                         2016                               KTM                              200                                   XCW
                         2015                               KTM                              200                                   XCW
                         2014                               KTM                              200                                   XCW
                         2013                               KTM                              200                                   XCW
                         2012                               KTM                              200                                   XCW
                         2017                               KTM                              390                                   Duke
                         2017                               KTM                              390                                   RC
                         2016                               KTM                              390                                   Duke
                         2016                               KTM                              390                                   RC
                         2015                               KTM                              390                                   Duke
                         2015                               KTM                              390                                   RC


         Portions of the information contained in this table have been provided by moto-langni



         Item specifics
         Condition:                                New                                               Manufacturer Part Number:     Does Not Apply
         Warranty:                                 60 Day                                            Brand:                        Unbranded
         Country/Region of Manufacture:            China                                             UPC:                          Does not apply



                                          Showcase Presentation



                                          Feature:
                                          Prevent the Radiator from being damaged by Stones, and Extend the Service Life of Radiator
                                          High Quality Stainless Steel Material for better durable
                                          Perfectly reduces Air Resistance, and helps rider to feel the Pleasure of Speed completely
                                          Protect the Radiator from being covered with Mud thereby keep the Heat Dissipation Effect Easy Installation

                                          Description:
                                          Condition: 100% Brand New
                                          Material: aluminum alloy + stainless steel
                                          Color: Silver

                                          FITMENT:
                                          KTM DUKE 125 200 390 2012-2017


                                          Package Included:
                                          1X Radiator Grille (Mounting Hardware are not included in package)

                                          Note: because manual measurement, there will be some error, which is normal.
                                          Due to the light and screen setting difference the color may be slightly different from the pictures
https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN                          2/5
10/22/2020                                                   For KTM
                                            Case: 1:20-cv-06677      DUKE 125 200
                                                                  Document     #: 390
                                                                                  10 2012-2017 Radiator Grille
                                                                                      Filed: 11/10/20          Cover 85
                                                                                                            Page     Stainless
                                                                                                                         of 376SteelPageID
                                                                                                                                    Mesh | eBay#:258
                                      Due to the light and screen setting difference, the color may be slightly different from the pictures.

                                      All orders will shipped within 24 hours! Because we have plenty of inventory!!




                          cross ad2
                             Shipping Information

                             We provide economical international shipping via Hong Kong post office, and don't even charge the packaging cost!!
                             Please understand that parcel not have tracking number, normally it will reach most of the countries within 10 to 20 business days!!
                             We make statistics, goods arrived at destination country / region roughly as shown below:

                                                                                                                         Delivery Time

                                                        Country         Working Days (not including holiday)                 5-7    8-11   12-14 15-19 20-22          >22

                                                                         Working Days + Saturday + Sunday                    5-9   10-15   16-20 21-25 26-30          >31

                                                     United States                  Rate (item arrived)                  20%        30%     45%    4.5% 0.5%         Refund

                                                   United Kingdom                   Rate (item arrived)                  20%        50%     20%    9.5% 0.5%         Refund

                                                        Australia                   Rate (item arrived)                  10%        20%     45%     23%    2%        Refund

                                                         France                     Rate (item arrived)                  12%        30%     40%     13%    5%        Refund

                                                       Germany                      Rate (item arrived)                      5%     25%     30%     30%    10%       Refund

                                                        Canada                      Rate (item arrived)                  10%        25%     40%     23%    2%        Refund

                                                          Spain                     Rate (item arrived)                  10%        30%     40%     15%    5%        Refund

                                                    Other countries                 Rate (item arrived)                       2-6 weeks, if more than 6 weeks will be refund.

                             * EMS / Speedpost service is available, normally it takes it 5 - 7 working days to arrive.
                             * For the enquiry about the extra shipping cost, please contact our customer service support.
                             * Thanks for your patience!!


                             Payment Method

                             We will ship to the shown address on you PayPal Payment notice, Please confirm your shipping address in the PayPal Account.
                             Payment must be settling within 3 days of auction end or please notify us if you have multiple items.
                             If you are bidding for more items, please ignore the automatic payment reminders for individual items. Make your payment after you receive the
                             combined invoice.
                             Unpaid dispute will be filed to eBay for the non payable bidders except getting buyer's updated news.

                             Returns Policy

                             All sales come with us 30 days warranty.
                             Return items must not be used or have any sign of abuse or intentional damage.
                             We reserve the right not to refund S&H when the item has been posted.
                             If you have any questions, Please contact with us via eBay message or our customer service e-mail. please be advised that message will be replied
                             by our customer services officers on 08:00 - 20:00 (Excluding Weekends and Public Holidays)
                             * You may expect to receive a response to your inquiry within 24 hours. (Excluding Weekends and Public Holidays)

                             Contact us

                             We are an auto body parts manufacturer and wholesalers, We can supply good quality goods with best prices to you!
                             We have a lot of stock and can shipping goods to you in one day after you paid.
                             Thank you!!

                             We always leave positive feedback!! Thanks for looking!!




https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN       3/5
10/22/2020                                                                 For KTM
                                                          Case: 1:20-cv-06677      DUKE 125 200
                                                                                Document     #: 390
                                                                                                10 2012-2017 Radiator Grille
                                                                                                    Filed: 11/10/20          Cover 86
                                                                                                                          Page     Stainless
                                                                                                                                       of 376SteelPageID
                                                                                                                                                  Mesh | eBay#:259




    SAVE UP TO 6%                            See all eligible items
 October discount
 Marked down item price reflects all savings. Items provided by moto-langni                                                                                                                  All promotional offers from moto-langni




                                                                                                                                                                                                                                               See all



       For Suzuki GSX1300R                                 For Honda CBR600RR 2003-                               For Kawasaki Ninja ZX10R                     For Honda CBR500R 2013-             For Suzuki GSXR1000 2003-
       HAYABUSA 1999-2007                                  2006 2004 2005 Motorbike                               2004-2005 Motorbike                          2015 2014 Radiator Grille           2004 Motorcycle Engine
       Motorcycle Engine Water                             Engine Water Cooling                                   Engine Water Cooling                         Cover Stainless Steel Mesh          Water Cooling Radiator
       Cooling Radiator                                    Radiator                                               Radiator

       Was:                  US $129.89                    Was:                   US $113.63                      Was:              US $106.89                 Was:              US $29.88         Was:                US $133.28
       Now:                US $122.10                      Now:                 US $106.81                        Now:            US $100.48                   Now:            US $28.09           Now:             US $125.28


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                           You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                   Feedback on our suggestions




     For kTM 390 Duke/RC390                     Motorcycle CNC Frame                         Black Motorcycle Headlight                Motorcycle 10W High/low               Aluminum Brand new            Carbon Stainless steel
     200 Duke/RC200 690 Duk…                    Slider Crash Pad Protector…                  with H4 Bulb Fit For KTM…                 Beam LED Headlight…                   Radiator Grille Guard Cov…    Radiator Guard Cover For…
     $22.25                                     $65.70                                       $28.99                                    $41.24                                $31.70                        $32.35
     $23.67                                     $69.89                                       $36.24                                    $54.99                                $34.09                        $35.55
     + $7.99 shipping                           Free shipping                                Free shipping                             Free shipping                         Free shipping                 Free shipping
     New                                        New                                          New                                       New                                   New                           New




   More from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




     For Kawasaki Z650 2017-                    For Kawasaki Z900 2017-                      For Honda X-ADV750 2017-                  For Honda CBR650F 2015-               For Honda CB650F 2014-        For Suzuki GSX-S1000 2016-
     2018 Radiator Grille Cover…                2018 Stainless Radiator…                     2018 Radiator Grille Cover…               2016 Radiator Grille Cover…           2016 Motorcycle Radiator…     2018 2017 Radiator Grille…
     $29.06                                     $32.05                                       $28.09                                    $28.09                                $26.23                        $32.95
     $30.91                                     $34.10                                       $29.88                                    $29.88                                $27.90                        $35.05
     + shipping                                 + shipping                                   + shipping                                + shipping                            + shipping                    + shipping




 Back to previous page                                                                                                                                                                                                                 Return to top
 More to explore : Stainless Steel Mesh Grilles Grilles, Stainless Steel Tachometers for KTM 125, Other Motorcycle KTM Duke 390s, Stainless Steel Mesh Bumper Grilles Grilles,
 Motorcycle Radiators for KTM 390, Unbranded Stainless Steel Motorcycle Mufflers for KTM 125, Stainless Steel Motorcycle Silencers, Mufflers & Baffles for KTM 125,
 Stainless Steel Chains, Sprockets & Parts for KTM 200, Stainless Steel Front Brake Rotors for KTM 125 unfloating, Sunstar Stainless Steel Chains, Sprockets & Parts for KTM 125




        About eBay        Announcements          Community        Security Center       Resolution Center         Seller Center   Policies   Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN                                                                           4/5
10/22/2020                                                             For KTM
                                                      Case: 1:20-cv-06677      DUKE 125 200
                                                                            Document     #: 390
                                                                                            10 2012-2017 Radiator Grille
                                                                                                Filed: 11/10/20          Cover 87
                                                                                                                      Page     Stainless
                                                                                                                                   of 376SteelPageID
                                                                                                                                              Mesh | eBay#:260

  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                            Sell     Watchlist         My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Engine Cooling > Radiator Guards                                                                                         | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 6%               See all eligible items

                                                                                                   For KTM DUKE 125 200 390 2012-2017 Radiator
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Grille Cover Stainless Steel Mesh
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                                                        4 available / 1 sold                                            Seller information
                                                                                                         Quantity:      1
                                                                                                                                                                                                        moto-langni (400       )
                                                                                                                                                                                                        99% Positive feedback

                                                                                                           Price:    US $28.09                                      Buy It Now
                                                                                                                                                                                                            Save this Seller
                                                                                                                     US $29.88 (6% off)
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                   Add to cart
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items
                                                                                                                                                                 Add to Watchlist



                                                                                                                                    30-day returns


                                                                                                         Shipping: $9.99 Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                         Delivery:           Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                             Please note the delivery estimate is greater than 13 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.


                                Have one to sell?        Sell now                                      Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       Motorcycle Radiator Cover              Aluminum Brand new                     Radiator Grill Grille Guard            Brand new KTM Duke 125                      Grille Radiator Cover Guard                   Motorcycle New Stainless
       Guard Protector for KTM…               Radiator Grille Guard Cov…             Cover Protector For KTM…               200 390 Stainless Radiator…                 Motorcycle Protector Fit…                     Steel Radiator Guard For…
       $27.62                                 $31.70                                 $29.99                                 $28.39                                      $34.51                                        $29.55
       Free shipping                          $34.09                                 Free shipping                          $29.88                                      Free shipping                                 Free shipping
       New                                    Free shipping                          New                                    Free shipping                               Seller 99% positive                           Seller 99.2% positive
                                              New                                                                           Seller 100% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN                                                                                1/3
10/22/2020                                                                  For KTM
                                                           Case: 1:20-cv-06677      DUKE 125 200
                                                                                 Document     #: 390
                                                                                                 10 2012-2017 Radiator Grille
                                                                                                     Filed: 11/10/20          Cover 88
                                                                                                                           Page     Stainless
                                                                                                                                        of 376SteelPageID
                                                                                                                                                   Mesh | eBay#:261




     Motorbike New Aluminum                      For Honda CBR1000RR                    Exhaust Tip Muffler Outlet               For Kawasaki Z750 2007                    Motorcycle Left Engine                    New Motorcycle Engine
     Radiator For Kawasaki…                      2004-2007 2005 2006…                   Polished For 2003-2006…                  2008 2009 Crankcase…                      Stator Cover Crankcase Fit…               Water Cooling Radiator Fo…
     $92.96                                      $24.20                                 $18.37                                   $32.95                                    $31.00                                    $65.70
     $98.89                                      $25.74                                 $19.54                                   $35.05                                    $32.98                                    $69.89
     + $39.99 shipping                           + $5.99 shipping                       + $4.99 shipping                         + $6.99 shipping                          + $6.99 shipping                          + $39.99 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Worldwide
             Excludes: Africa, Middle East, Southeast Asia, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay,
             Venezuela, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Cyprus, Estonia, Gibraltar, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Macedonia, Malta, Moldova, Monaco,
             Montenegro, Romania, San Marino, Serbia, Svalbard and Jan Mayen, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, Georgia, Kazakhstan, Kyrgyzstan, Mongolia, Nepal,
             Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey, United Arab Emirates, Yemen, Anguilla, Antigua and
             Barbuda, Aruba, Bahamas, Barbados, Belize, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica,
             Martinique, Montserrat, Nicaragua, Panama, Saint Kitts-Nevis, Cook Islands, Fiji, New Caledonia, Niue, Papua New Guinea, Solomon Islands, Tuvalu, Vanuatu, Brunei Darussalam, Cambodia,
             Bermuda

             Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


               Shipping and handling          Each additional item         To                   Service                                                                       Delivery*

               US $9.99                       Free                         United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Thu. Nov. 12 and Wed. Dec. 2
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 6%                            See all eligible items
 October discount
 Marked down item price reflects all savings. Items provided by moto-langni                                                                                                                        All promotional offers from moto-langni



                                                                                                                                                                                                                                                      See all




       For Suzuki GSX1300R                                  For Honda CBR600RR 2003-                      For Kawasaki Ninja ZX10R                        For Honda CBR500R 2013-                          For Suzuki GSXR1000 2003-
       HAYABUSA 1999-2007                                   2006 2004 2005 Motorbike                      2004-2005 Motorbike                             2015 2014 Radiator Grille                        2004 Motorcycle Engine

https://www.ebay.com/itm/For-KTM-DUKE-125-200-390-2012-2017-Radiator-Grille-Cover-Stainless-Steel-Mesh/392252634203?fits=Make%3AKTM&hash=item5b5414345b:g:vz0AAOSw~jpcfOCN                                                                                    2/3
10/22/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 89 of 376 PageID #:262
                                                                                              11/10/20
                  Hi      !          Daily Deals     Brand Outlet        Help & Contact                                                                                        Sell     Watchlist         My eBay


                                              Shop by
                                              category                       Search for anything                                                              All Categories                             Search             Advanced



                 Home          Community      Feedback forum         Feedback profile



                 Feedback profile


                                            moto-langni (400         )                                                                                                                           Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                                              Contact member
                                            Member since: Nov-04-18 in China                                                                                                                     View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                              View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                         Detailed seller ratings

                                                   1 month       6 months           12 months                      Average for the last 12 months

                              Positive               14              116                   219                     Accurate description                                        Reasonable shipping cost
                                                                                                                                (184)                                                      (190)
                              Neutral                 0                  0                 0
                                                                                                                   Shipping speed                                              Communication
                              Negative                0                  0                 2                                    (182)                                                      (180)




                              All received Feedback                                  Received as buyer                                     Received as seller                                           Left for others

                 2 Feedback received (viewing 1-2)                                                                                                                                                          Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                             Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (2)                              12 Months



                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                       Comment?
                          Absolutely disgusting to deal with they wouldn’t refund and then force the sale                                       Buyer: i***n (543 )                                         Past year
                          For Kawasaki Ninja ZX10R 2011-2015 2014 Motorcycle Rear Seat Passenger Pillion                                        US $29.89                                                   Reciprocal feedback
                          (#392519021408)


                          Incorrect part. Responded with generic answer. DO NOT TRUST THIS eBay company.                                        Buyer: i***j (140 )                                         Past year
                          Passenger Handgrips Hand Grip Tank Grab Bar For Kawasaki Ninja ZX6RR ZX9R ZX12R                                       US $39.89                                                   Reciprocal feedback
                          (#392519052136)



                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                          Contact member                     Suggested Next                Leave Feedback
                                                                                                 View items for sale                                              Reply to received Feedback
                                                                                                 View seller's Store                                              Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay       Announcements       Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/moto-langni?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                          1/1
10/22/2020                                                                                     moto-langni
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20 on eBay
                                                                                                                Page 90 of 376 PageID #:263
          Hi        !          Daily Deals     Brand Outlet     Help & Contact                                                                                                                   Sell      Watchlist         My eBay


                                        Shop by
                                        category                  Search for anything                                                                                           All Categories                               Search            Advanced



         moto-langni's profile



                                                                     moto-langni (400 )                                                                                       Items for sale            Visit store         Contact
                                                                     99% positive feedback

                                                                                                                                  Based in China, moto-langni has been an eBay member since Nov 04, 2018
                                                                          Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          184        Item as described                      219               0                  2                           Very nice Ignition, just as pictured. Lightweight
                                                          180        Communication                      Positive        Neutral              Negative                        and Shiny Black tits. Caps tit
                                                                                                                                                                             Oct 12, 2020
                                                          182        Shipping time

                                                          190        Shipping charges                         Feedback from the last 12 months



                                   33 Followers | 0 Reviews | Member since: Nov 04, 2018 |            China



         Items for sale(2580)                                                                                                                                                                                                               See all items




             10mm Bolt 7/8" ...                               For Suzuki Haya...                              For Suzuki Haya...                                Motorcycle Rear...                                     For Yamaha YZF ...
             US $16.42                        1m left         US $35.86                      12m left         US $35.86                         15m left        US $18.44                         15m left             US $25.16                26m left




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/moto-langni?_trksid=p2047675.l2559                                                                                                                                                                                                 1/1
10/22/2020                                                                                     moto-langni
                                                           Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                                     11/10/20      Page 91 of 376 PageID #:264
      Hi         !         Daily Deals      Brand Outlet     Help & Contact                                                                                         Sell   Watchlist     My eBay


                                     Shop by
                                     category                  Search for anything                                                                 All Categories                        Search            Advanced



     eBay       eBay Stores      moto-langni




                                             moto-langni
                                             33 followers moto-langni (400          ) 99.0%


                                                   Save this seller




     Category

     All                                               Featured Items
     Engine Crank Case Stator Cover

     Headlight Bracket

     Windshield

     Foot Pegs Bracket

     Tank side Gas Pad Knee Grips

     Rear Brake Pedal

     Gear Shift Lever

     License plate bracket

     Gas Cap Fueltank                                  Engine Crank Case Stator               Blakc Double Bubble       Side Engine Stator Cover
     LED Tail Turn Signal Light                        Cover for Honda…                       Windscreen Windshield…    Crankcase For Suzuki…

     Frame Sliders                                     $29.06                                 $15.44                    $33.92
                                                       $30.91 | 6% OFF                        $16.43 | 6% OFF           $36.08 | 6% OFF
     Rear view Mirror

     Ignition Switch Fuel Gas Cap

     Brake Discs

     Air Cleaner Intake Filter
                                                            Search this Store                                                Search                                               Time: ending soonest
     Speedometer Case Cover

     Rear Seat Cover
                                                           All Listings   Auction   Buy It Now
     Lowering Links

     Headlight Head Lamp Assembly
                                                       1-48 of 1,348 Results
     Radiator Grill Grille Guard
                                                                               For Suzuki Hayabusa GSXR1300 1999-2007 Motorcycle Rear Seat Cover Cowl ABS
     Exhaust Tip

     Voltage Rectifier Regulator                                               $35.86                                                                                                               From China

     Clutch Brake Levers Set                                                   Was: $38.15                                                                                     Seller: moto-langni (400) 99.0%
                                                                               $8.99 shipping
     Chain Guards Cover
                                                                               Only 2 left
     Passenger handrail

     Switch Housing Cover                                                      For Suzuki Hayabusa GSXR1300 2008-2016 Motorcycle Rear Seat Cover Cowl ABS

     Other                                                                     $35.86                                                                                                               From China
                                                                               Was: $38.15                                                                                     Seller: moto-langni (400) 99.0%
     Condition                           see all                               $8.99 shipping
                                                                               5 watching
           New

                                                                               Motorcycle Rearview Mirror For Honda CBR900RR CBR919RR CBR929RR CBR954RR 98-03
     Price

           Under $35.00
                                                                               $18.44                                                                                                               From China

           $35.00 to $75.00                                                    Was: $19.62                                                                                     Seller: moto-langni (400) 99.0%
                                                                               $9.99 shipping
           Over $75.00

     $               - $
                                                                               Motorcycle Black Rearview Mirror For HYOSUNG GT125R/GT250R/GT650R/GT650S
     Buying Format                       see all
                                                                               $18.44                                                                                                               From China
           All Listings
                                                                               Was: $19.62                                                                                     Seller: moto-langni (400) 99.0%
           Best Offer                                                          $9.99 shipping
           Auction
           Buy It Now
           Classified Ads                                                      Motorcycle Black Rearview Mirror For Honda CBR600 F4 F4i 1999-2006 2003 2004 05


     Item Location                       see all
                                                                               $18.44                                                                                                               From China
                                                                               Was: $19.62                                                                                     Seller: moto-langni (400) 99.0%
           Default                                                             $9.99 shipping
           Within
           100 mile        of 60440
                                                                               For Yamaha YZF R1 2015-2018 2016 2017 Motorcycle Rear Seat Cover Cowl ABS
           US Only
           North America                                                       $25.16                                                                                                               From China
           Worldwide                                                           Was: $26.77                                                                                     Seller: moto-langni (400) 99.0%
                                                                               $8.99 shipping
     Delivery Options                    see all

           Free Shipping
                                                                               For Yamaha YZF R6 2017-2018 Motorcycle Rear Seat Cover Cowl ABS
           Free In-store Pickup

                                                                               $27.19                                                                                                               From China
https://www.ebay.com/str/motolangni?_dmd=1&rt=nc                                                                                                                                                                      1/5
10/22/2020                                  Case: 1:20-cv-06677                 moto-langni
                                                                Document #: 10 Filed:       | eBay Stores
                                                                                      11/10/20      Page 92 of 376 PageID #:265
                                                          $
     Show only                see all
                                                          Was: $28.93                                                                        Seller: moto-langni (400) 99.0%
        Returns Accepted                                  $8.99 shipping
        Completed Items
        Sold Items
                                                          For Yamaha YZF R25 R3 2013-2018 MT-03 2014 Motorcycle Rear Seat Cover Cowl ABS
        Deals & Savings
        Authorized Seller                                 $33.92                                                                                                From China
        Authenticity Guarantee                            Was: $36.08                                                                        Seller: moto-langni (400) 99.0%
                                                          $29.99 shipping
     More refinements...


                                                          For Yamaha YZF-R6 2003-2005 2004 Motorcycle Rear Seat Cover Cowl ABS

                                                          $29.06                                                                                                From China
                                                          Was: $30.91                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping
                                                          5 watching

                                                          For Yamaha YZF-R6 2006-2007 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R6 2008-2015 2012 2013 2014 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 1998-1999 Motorcycle Rear Seat Cover Cowl ABS

                                                          $29.06                                                                                                From China
                                                          Was: $30.91                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 2000-2001 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 2002-2003 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 2004-2006 2005 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 2007-2008 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          For Yamaha YZF-R1 2009-2014 2011 2012 2013 Motorcycle Rear Seat Cover Cowl ABS

                                                          $30.02                                                                                                From China
                                                          Was: $31.94                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping
                                                          3 watching

                                                          Motorcycle Middle Fender ABS For Yamaha YZF R3 R25 2015-2016

                                                          $33.92                                                                                                From China
                                                          Was: $36.08                                                                        Seller: moto-langni (400) 99.0%
                                                          $8.99 shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX10R 2004-2005

                                                          $28.35                                                                                                From China
                                                          Was: $30.16                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX10R 2006-2007

                                                          $28.35                                                                                                From China
                                                          Was: $30.16                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX10R 2008-2010 09
https://www.ebay.com/str/motolangni?_dmd=1&rt=nc                                                                                                                               2/5
10/22/2020                                                                      moto-langni
                                            Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                      11/10/20      Page 93 of 376 PageID #:266
                                                          $28.35                                                                                                From China
                                                          Was: $30.16                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX10R ZX1000 11-14

                                                          $37.49                                                                                                From China
                                                          Was: $39.88                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX6R ZX636 2005-08

                                                          $28.35                                                                                                From China
                                                          Was: $30.16                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Front Upper Stay Fairing Headlight Bracket For Kawasaki Ninja ZX6R 2009-2012

                                                          $36.50                                                                                                From China
                                                          Was: $38.83                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          Motorcycle Timing Chain Cover Chrome For Honda GL1800 Goldwing 2001-2013 2012

                                                          $46.55                                                                                                From China
                                                          Was: $49.52                                                                        Seller: moto-langni (400) 99.0%
                                                          Free shipping



                                                          For Suzuki GSXR600 GSXR-750 2004-2005 K4 Black Windscreen Windshield Shield ABS

                                                          $18.37                                                                                                From China
                                                          Was: $19.54                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping
                                                          Only 2 left

                                                          For Suzuki GSXR600 GSXR-750 2006-2007 K6 Black Windscreen Windshield Shield ABS

                                                          $18.37                                                                                                From China
                                                          Was: $19.54                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR600 GSXR-750 2008-2010 K8 Black Windscreen Windshield Shield ABS

                                                          $17.39                                                                                                From China
                                                          Was: $18.50                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR1000 K5 2005-2006 Speedometer Tachometer Gauge Case Cover ABS

                                                          $24.28                                                                                                From China
                                                          Was: $25.83                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR600 GSXR-750 2011-2015 K11 Black Windscreen Windshield Shield ABS

                                                          $17.39                                                                                                From China
                                                          Was: $18.50                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR1000 K7 2007-2008 Speedometer Tachometer Gauge Case Cover ABS

                                                          $24.28                                                                                                From China
                                                          Was: $25.83                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR1000 K5 2005-2006 Black Windscreen Windshield Shield ABS

                                                          $17.39                                                                                                From China
                                                          Was: $18.50                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR1000 K9 2009-2016 Speedometer Tachometer Gauge Case Cover ABS

                                                          $31.97                                                                                                From China
                                                          Was: $34.01                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



                                                          For Suzuki GSXR1000 K7 2007-2008 Black Windscreen Windshield Shield ABS

                                                          $17.39                                                                                                From China
                                                          Was: $18.50                                                                        Seller: moto-langni (400) 99.0%
                                                          $5.99 shipping



https://www.ebay.com/str/motolangni?_dmd=1&rt=nc                                                                                                                               3/5
10/22/2020                                                                                     moto-langni
                                                           Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                                     11/10/20      Page 94 of 376 PageID #:267
      Hi         !         Daily Deals      Brand Outlet     Help & Contact                                                                                                                Sell   Watchlist     My eBay


                                     Shop by
                                     category                  Search for anything                                                                                        All Categories                        Search            Advanced



     eBay       eBay Stores      moto-langni




                                             moto-langni
                                             33 followers moto-langni (400              ) 99.0%


                                                   Save this seller




     Category

     All                                                   ktm                                                                                       Search                                               Time: ending soonest

     Frame Sliders

     Rear Seat Cover
                                                           All Listings      Auction   Buy It Now
     Radiator Grill Grille Guard

     Other                                             1-6 of 6 Results

                                                                                   For kTM 1290 Super Duke R/GT 690 Duke/SMC/SMCR Complete Fairing Bolt Kit Screws
     Condition                           see all

           New                                                                     $22.25                                                                                                                                  From China
                                                                                   Was: $23.67
     Price                                                                         $7.99 shipping

           Under $35.00
           $35.00 to $75.00                                                        For kTM 390 Duke/RC390 200 Duke/RC200 690 Duke Complete Fairing Bolt Kit Screws
           Over $75.00
                                                                                   $22.25                                                                                                                                  From China
     $               - $
                                                                                   Was: $23.67
                                                                                   $7.99 shipping
     Buying Format                       see all

           All Listings
           Best Offer                                                              For KTM DUKE 125 200 390 2012-2017 Radiator Grille Cover Stainless Steel Mesh (Fits: KTM)
           Auction
                                                                                   $28.09                                                                                                                                  From China
           Buy It Now
                                                                                   Was: $29.88
           Classified Ads
                                                                                   $9.99 shipping

     Item Location                       see all

           Default                                                                 For KTM 125 200 390 Duke 2012-2017 Rear Seat Passenger Pillion Artificial Lea (Fits: KTM)
           Within
                                                                                   $51.60                                                                                                                                  From China
           100 mile        of 60440
                                                                                   Was: $54.89
           US Only                                                                 $8.89 shipping
           North America
           Worldwide
                                                                                   Motorcycle CNC Frame Slider Crash Pad Protector Fit For KTM DUKE 390 2017-2018 (Fits: KTM)
     Delivery Options                    see all
                                                                                   $65.70                                                                                                                                  From China
           Free Shipping                                                           Was: $69.89
           Free In-store Pickup                                                    Free shipping

     Show only                           see all
                                                                                   For KTM 125 200 390 Duke 2012-2015 Motorcycle Rear Seat Cover Cowl ABS (Fits: KTM)
           Returns Accepted
           Completed Items                                                         $54.41                                                                                                                                  From China
           Sold Items                                                              Was: $57.88
           Deals & Savings                                                         $29.99 shipping
           Authorized Seller
           Authenticity Guarantee


     More refinements...




  About eBay         Announcements        Community        Security Center     Resolution Center   Seller Center     Policies    Affiliates   Help & Contact   Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/motolangni?_bkw=ktm                                                                                                                                                                                                 1/1
10/22/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBayPage 95 of 376 PageID #:268

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $28.09
                                                                                                                                             Shipping                                                     $9.99
                                                     New card                                                                                Tax*                                                          $2.38
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $40.46

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option



                                                                                                                                                                           See details
                               Ship to

                               375 West Briarcliff Rd
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: moto-langni | Edit message
                               Message: Item Id: 392252634203 Buyer's Vehicle: KTM

                                                                       For KTM DUKE 125 200 390 2012-2017 Radiator Grille
                                                                       Cover Stainless Steel Mesh
                                                                       $28.09
                                                                       $29.88


                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 12 – Dec 2
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       $9.99



                                                                       Save up to 6%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1440428992014                                                                                                                                                       1/1
10/22/2020                                                            For kTMDocument
                                                       Case: 1:20-cv-06677   1290 Super Duke
                                                                                          #:R/GT 690 Duke/SMC/SMCR
                                                                                             10 Filed:             Complete96
                                                                                                        11/10/20 Page       Fairing Bolt Kit
                                                                                                                               of 376        Screws | eBay
                                                                                                                                          PageID       #:269
  Hi      !          Daily Deals      Brand Outlet      Help & Contact                                                                                                                           Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                     All Categories                             Search             Advanced


         Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




             Check if this part fits your vehicle                      Select Vehicle



       SAVE UP TO 6%                See all eligible items

                                                                                                   For kTM 1290 Super Duke R/GT 690
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Duke/SMC/SMCR Complete Fairing Bolt Kit Screws
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                           Colour:      Black                                                                           Seller information
                                                                                                                                                                                                        moto-langni (400       )

                                                                                                         Quantity:                      5 available                                                     99% Positive feedback
                                                                                                                        1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $22.25                                     Buy It Now                          Contact seller
                                                                                                                      US $23.67 (6% off)                                                                Visit store

                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                         Shipping: $7.99 Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                             Please note the delivery estimate is greater than 13 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:
                                 Have one to sell?        Sell now


                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




       Brake Fluid Oil Reservoir Tan           Complete Fairing & Screen              10MM Swingarm Spools For              200x Complete Fairing Bolt                  CNC Motor Fairing Bolts For                   Right Engine Cover Case
       k Cup For KTM 690 950 12…               Bolt Kit For KTM 690 SMC…              KTM DUKE 690 SMC DUEK…                Kit body screws Clips For…                  KTM 790 990 1050 1190 129…                    Slider Guard Protector For…
       $18.47                                  $32.79                                 $7.61                                 $26.39                                      $28.79                                        $26.99
       $20.99                                  $36.43                                 $8.45                                 $29.99                                      $31.99                                        Free shipping
       Free shipping                           Free shipping                          + $0.99 shipping                      Free shipping                               Free shipping                                 New
       Seller 99.2% positive                   New                                    New                                   Seller 99% positive                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/For-kTM-1290-Super-Duke-R-GT-690-Duke-SMC-SMCR-Complete-Fairing-Bolt-Kit-Screws/392823111440?hash=item5b7614ff10:g:4dQAAOSwMspdciDc&var=661714341392                                                                             1/4
10/22/2020                                                            For kTMDocument
                                                      Case: 1:20-cv-06677     390 Duke/RC390
                                                                                          #: 200
                                                                                             10Duke/RC200 690 Duke Complete
                                                                                                 Filed: 11/10/20   Page 97  Fairing Bolt KitPageID
                                                                                                                                of 376       Screws | eBay
                                                                                                                                                       #:270
  Hi      !         Daily Deals      Brand Outlet      Help & Contact                                                                                                                           Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                    | Add to Watchlist




             Check if this part fits your vehicle                     Select Vehicle



       SAVE UP TO 6%               See all eligible items

                                                                                                  For kTM 390 Duke/RC390 200 Duke/RC200 690
                                                                                                                                                                                                       Shop with confidence
                                                                                                  Duke Complete Fairing Bolt Kit Screws
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                          Colour:      Black                                                                           Seller information
                                                                                                                                                                                                       moto-langni (400       )

                                                                                                        Quantity:                      5 available                                                     99% Positive feedback
                                                                                                                       1

                                                                                                                                                                                                           Save this Seller
                                                                                                           Price:    US $22.25                                     Buy It Now                          Contact seller
                                                                                                                     US $23.67 (6% off)                                                                Visit store

                                                                                                                                                                  Add to cart                          See other items



                                                                                                                                                                Add to Watchlist



                                                                                                        Shipping: $7.99 Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangzhou, China
                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                         Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                            Please note the delivery estimate is greater than 13 business
                                                                                                                            days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:
                                Have one to sell?        Sell now


                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                         Returns: Seller does not accept returns |              See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       Front Brake Caliper                    Motorcycle Fairing Bolts For           Rear Brake Fluid Reservoir            Hot Moto Folding Brake                      4PCS NEW Frame Slider                         Motorcycle Front Fork
       Protector Cover For KTM R…             KTM 200 250 390 690 990…               Guard for KTM Duke…                   Clutch Levers For KTM 690…                  Protector For KTM DUKE…                       Suspension Top Cover Ca…
       $18.35                                 $28.79                                 $19.50                                $30.59                                      $21.59                                        $20.89
       $23.99                                 $31.99                                 + $12.50 shipping                     $33.99                                      $23.99                                        $21.99
       + $0.99 shipping                       Free shipping                          Last one                              Free shipping                               Free shipping                                 + $3.00 shipping
       New                                    New                                                                          New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/For-kTM-390-Duke-RC390-200-Duke-RC200-690-Duke-Complete-Fairing-Bolt-Kit-Screws/392823115249?hash=item5b76150df1:g:4dQAAOSwMspdciDc&var=661714343519                                                                            1/5
10/14/2020                                                                 Motorcycle
                                                          Case: 1:20-cv-06677 DocumentFront Clear
                                                                                               #:Headlight
                                                                                                  10 Filed:Lamp11/10/20
                                                                                                                Assembly For KTM 200
                                                                                                                           Page   98DUKE 2012-2013
                                                                                                                                     of 376  PageID| eBay#:271

                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   Motorcycle Front Clear Headlight Lamp
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   Assembly For KTM 200 DUKE 2012-2013
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                       2 viewed per hour
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                       Quantity:       1             2 available
                                                                                                                                                                                                            Seller information
                                                                                                                                                                                                            motomart11 (74933       )

                                                                                                                          Price:    US $120.00                             Buy It Now
                                                                                                                                                                                                            99% Positive feedback

                                                                                                                                    No Interest if paid in
                                                                                                                                                                                                                Save this Seller
                                                                                                                                    full in 6 mo on $99+*
                                                                                                                                                                          Add to cart
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items
                                                                                                                           Best                                           Make Offer
                                                                                                                          Offer:

                                                                                                                                                                         Add to Watchlist



                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $14.99


                                                                                                                                                                               Longtime
                                                                                                                       Free shipping            30-day returns
                                                                                                                                                                               member
                                              Have one to sell?         Sell now
                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: Guang Zhou, China
                                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                                        Delivery:           Estimated between Mon. Nov. 23 and Fri.
                                                                                                                                            Dec. 11
                                                                                                                                            This item has an extended handling time and a
                                                                                                                                            delivery estimate greater than 27 business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                      terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Clear Headlight Lamp                     Black LED Headlight Kit DRL              Motorcycle Front Head Light               Fit For KTM Duke 200 Head                 12V LED DRL Headlight Head                   For KTM 2012 2013 Duke 200
       Assembly Head Light For…                 Lamp Replacement For 13-…                Headlight Headlamp…                       Light Assembly                            Lamp Assembly Kit For KT…                    Motorcycle Headlight Hea…
       $113.52                                  $219.10                                  $150.74                                   $109.56                                   $218.99                                      $150.73
       $119.50                                  $229.10                                  Free shipping                             Free shipping                             $228.99                                      Free shipping
       Free shipping                            Free shipping                            New                                       Seller 100% positive                      Free shipping                                New
       Seller 99.2% positive                    New                                                                                                                          New




                                                                                                                                                                                                                                                      Feedback
   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                                                                                        1/4
10/14/2020                                                       Motorcycle
                                                Case: 1:20-cv-06677 DocumentFront Clear
                                                                                     #:Headlight
                                                                                        10 Filed:Lamp11/10/20
                                                                                                      Assembly For KTM 200
                                                                                                                 Page   99DUKE 2012-2013
                                                                                                                           of 376  PageID| eBay#:272




     Motorcycle Front Headlight          Clear Lens Front Headlight   Front Clear Headlight Lamp   Front Clear Headlamp            ABS Plastic Front HeadLight   Front Headlight Head Light
     Lamp Assembly For Yamah…            Lamp Assembly For Suzuki…    Assembly For Kawasaki…       Assembly Headlight Clear…       Lamp Assembly For…            Lamp Assembly For 2011-…
     $88.99                              $180.95                      $135.50                      $160.00                         $170.50                       $49.46
     + $25.00 shipping                   Free shipping                Free shipping                Free shipping                   Free shipping                 + $34.49 shipping
                                                                      Last one




    Description         Shipping and payments                                                                                                                                        Report item



                                                                                                                                                         eBay item number: 333753408511
      Seller assumes all responsibility for this listing.


         Item specifics
         Condition:       New                                                             Brand:                        TCMT
         Warranty:        Yes                                                             Manufacturer Part Number:     Does Not Apply
         Fitment:         For KTM 200 DUKE 2012-2013                                      UPC:                          Does not apply



         motomart11
                                                                                                                                                                  Visit Store: motomart11
         motomart11 (74933       ) 99%
             Sign up for newsletter




      Categories




                                                                                                                                                                                            Feedback




         Cowling Upper Cowl

https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                             2/4
10/14/2020                                                  Motorcycle
                                          Case: 1:20-cv-06677 Document Front Clear Headlight
                                                                               #: 10  Filed: Lamp Assembly For
                                                                                                11/10/20       KTM 200
                                                                                                            Page    100DUKE 2012-2013
                                                                                                                         of 376       | eBay #:273
                                                                                                                                 PageID

         Engines Components


         Oil Air Seal


         Lighting


         Meter


         Steering


         Brake Wheel


         Transmissions Chains


         Exhaust


         Step


         Electrical


         Cooling System


         Sliders Luggage


         Fuel System


         GL1800


         Carburetor Interface


         Clutch Plate Kit


         Ignitor


         Seat Cover


         CMX250


         XV250


         Front Brake Disc Rotors


         handlebar


         Swingarm Sliders


         YBR125


         key+keychain


         Air Shock Absorber


         Chain Parts


         Axle Sliders


         Harley Parts &
         Accessories




   Sponsored items based on your recent views 1/4                                                                                                        Feedback on our suggestions




                                                                                                                                                                             Feedback




https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                 3/4
10/14/2020                                                            Motorcycle
                                                    Case: 1:20-cv-06677 Document Front Clear Headlight
                                                                                         #: 10  Filed: Lamp Assembly For
                                                                                                          11/10/20       KTM 200
                                                                                                                      Page    101DUKE 2012-2013
                                                                                                                                   of 376       | eBay #:274
                                                                                                                                           PageID




     Black Headlight Fairing Light           Enduro Dirt Bike LED                      LED Head Lamp Mask For                    Enduro MX Headlight Mask              White Headlight Dual Sport    Clear Headlight Lamp
     Lamp Cowling For KTM…                   Headlight Kit For EXC SX…                 KTM XC XC-W SX-F 250 35…                  Fairing For Honda Yamaha…             For KTM EXC MXC LC4 52…       Assembly Head Light For…
     $35.50                                  $85.00                                    $73.47                                    $79.52                                $31.71                        $113.52
     Free shipping                           $91.40                                    $79.00                                    $85.50                                $34.10                        $119.50
     New                                     Free shipping                             Free shipping                             Free shipping                         + $3.50 shipping              Free shipping
                                             New                                       New                                       New                                   New                           Seller 99.2% positive




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     Motorcycle Front Headlight              Clear Lens Front Headlight                Front Clear Headlight Lamp                Front Clear Headlamp                  ABS Plastic Front HeadLight   Front Headlight Head Light
     Lamp Assembly For Yamah…                Lamp Assembly For Suzuki…                 Assembly For Kawasaki…                    Assembly Headlight Clear…             Lamp Assembly For…            Lamp Assembly For 2011-…
     $88.99                                  $180.95                                   $135.50                                   $160.00                               $170.50                       $49.46
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                    + shipping
                                                                                       Last one




 Back to search results                                                                                                                                                                                                      Return to top
 More to explore : Motorcycle Headlight Assemblies for 2012 KTM 200, Motorcycle Headlight Assemblies for KTM 200, Unbranded Motorcycle Headlight Assemblies for KTM 200,
 Pazoma Motorcycle Headlight Assemblies for KTM 200, Areyourshop Motorcycle Headlight Assemblies for KTM 200, Motorcycle Headlight Assemblies for 200 0 KTM 200,
 Trail Tech Motorcycle Headlight Assemblies for KTM 200, Motorcycle Headlight Assemblies for 2015 KTM 200, KTM Motorcycle Headlight Assemblies for KTM,
 Motorcycle Indicator Assemblies for KTM 200




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                                                                   4/4
10/14/2020                                                                 Motorcycle
                                                         Case: 1:20-cv-06677 Document Front Clear Headlight
                                                                                              #: 10  Filed: Lamp Assembly For
                                                                                                               11/10/20       KTM 200
                                                                                                                           Page    102DUKE 2012-2013
                                                                                                                                        of 376       | eBay #:275
                                                                                                                                                PageID
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   Motorcycle Front Clear Headlight Lamp
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   Assembly For KTM 200 DUKE 2012-2013
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                       2 viewed per hour
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                     Condition: New

                                                                                                                       Quantity:       1             2 available
                                                                                                                                                                                                            Seller information
                                                                                                                                                                                                            motomart11 (74933       )

                                                                                                                          Price:    US $120.00                             Buy It Now
                                                                                                                                                                                                            99% Positive feedback

                                                                                                                                    No Interest if paid in
                                                                                                                                                                                                                Save this Seller
                                                                                                                                    full in 6 mo on $99+*
                                                                                                                                                                          Add to cart
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                                                                                                            See other items
                                                                                                                           Best                                           Make Offer
                                                                                                                          Offer:

                                                                                                                                                                         Add to Watchlist



                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $14.99


                                                                                                                                                                               Longtime
                                                                                                                       Free shipping            30-day returns
                                                                                                                                                                               member
                                              Have one to sell?         Sell now
                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: Guang Zhou, China
                                                                                                                                      Ships to: Worldwide See exclusions


                                                                                                                        Delivery:           Estimated between Mon. Nov. 23 and Fri.
                                                                                                                                            Dec. 11
                                                                                                                                            This item has an extended handling time and a
                                                                                                                                            delivery estimate greater than 27 business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      *No Interest if paid in full in 6 months on $99+. | See
                                                                                                                                      terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Clear Headlight Lamp                     Black LED Headlight Kit DRL              Motorcycle Front Head Light               Fit For KTM Duke 200 Head                 12V LED DRL Headlight Head                   For KTM 2012 2013 Duke 200
       Assembly Head Light For…                 Lamp Replacement For 13-…                Headlight Headlamp…                       Light Assembly                            Lamp Assembly Kit For KT…                    Motorcycle Headlight Hea…
       $113.52                                  $219.10                                  $150.74                                   $109.56                                   $218.99                                      $150.73
       $119.50                                  $229.10                                  Free shipping                             Free shipping                             $228.99                                      Free shipping
       Free shipping                            Free shipping                            New                                       Seller 100% positive                      Free shipping                                New
       Seller 99.2% positive                    New                                                                                                                          New




                                                                                                                                                                                                                                                      Feedback
   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                                                                                        1/3
10/14/2020                                                                 Motorcycle
                                                         Case: 1:20-cv-06677 Document Front Clear Headlight
                                                                                              #: 10  Filed: Lamp Assembly For
                                                                                                               11/10/20       KTM 200
                                                                                                                           Page    103DUKE 2012-2013
                                                                                                                                        of 376       | eBay #:276
                                                                                                                                                PageID




     Motorcycle Front Headlight                  Clear Lens Front Headlight             Front Clear Headlight Lamp               Front Clear Headlamp                      ABS Plastic Front HeadLight               Front Headlight Head Light
     Lamp Assembly For Yamah…                    Lamp Assembly For Suzuki…              Assembly For Kawasaki…                   Assembly Headlight Clear…                 Lamp Assembly For…                        Lamp Assembly For 2011-…
     $88.99                                      $180.95                                $135.50                                  $160.00                                   $170.50                                   $49.46
     + $25.00 shipping                           Free shipping                          Free shipping                            Free shipping                             Free shipping                             + $34.49 shipping
                                                                                        Last one




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guang Zhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Albania, Andorra, Bosnia and Herzegovina, Germany, Gibraltar, Iceland, Jersey, Liechtenstein, Lithuania, Macedonia, Moldova, Monaco,
             Montenegro, San Marino, Serbia, Slovakia, Slovenia, United Kingdom, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan,
             Maldives, Nepal, Tajikistan, Turkmenistan, Iraq, Lebanon, Saudi Arabia, Turkey, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Costa Rica,
             Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Nicaragua, Puerto Rico, Saint Kitts-Nevis, Saint Lucia, Saint
             Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Australia, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall
             Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Hong Kong, Macau, Bermuda,
             Canada, Greenland, Saint Pierre and Miquelon, Bolivia, Chile, Ecuador, French Guiana, Paraguay, Suriname, Uruguay, Venezuela, Algeria, Angola, Benin, Burundi, Cameroon, Cape Verde
             Islands, Central African Republic, Comoros, Equatorial Guinea, Eritrea, Gambia, Guinea, Guinea-Bissau, Lesotho, Liberia, Libya, Malawi, Mauritania, Mauritius, Mayotte, Namibia, Reunion, Saint
             Helena, Seychelles, Sierra Leone, Somalia, Swaziland, Tanzania, Togo, Zambia, Zimbabwe, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                      Service                                                                                   Delivery*

               Free shipping                       United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Mon. Nov. 23 and Fri. Dec. 11
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 15 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Motorcycle-Front-Clear-Headlight-Lamp-Assembly-For-KTM-200-DUKE-2012-2013/333753408511?hash=item4db540dbff:g:xHsAAOxyHIlTZ1e-                                                                                                        2/3
10/14/2020                                     Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                         11/10/20Profile
                                                                                                       Page 104 of 376 PageID #:277
                                                                                                                                                          Sell   Watchlist      My eBay           2
                  Hi        !         Daily Deals      Brand Outlet       Help & Contact


                                       Shop by
                                       category                 Search for anything                                                      All Categories                        Search             Advanced



                 Home     Community         Feedback forum      Feedback profile



                 Feedback profile


                                        motomart11 (74933             )                                                                                                Member Quick Links
                                        Positive Feedback (last 12 months): 99%                                                                                        Contact member
                                        Member since: Oct-26-11 in China                                                                                               View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                        View seller's Store
                                                              Consistently delivers outstanding customer service.
                                                              Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                              1 month        6 months           12 months            Average for the last 12 months

                          Positive               299           2131                3770              Accurate description                                 Reasonable shipping cost
                                                                                                                  (3299)                                              (3466)
                          Neutral                 2              18                  35
                                                                                                     Shipping speed                                       Communication
                          Negative                5              21                  38                           (3389)                                              (3296)




                         All received Feedback                                   Received as buyer                          Received as seller                                Left for others

                 38 Feedback received (viewing 1-25)                                                                                                                           Revised Feedback: 303


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (38)                         12 Months



                   FEEDBACK                                                                                                   FROM                                                WHEN

                        Seat does not fit perfect on motorcycle                                                               Buyer: i***0 (2)                                    Past month
                        Rear Pillion Passenger Seat For 2008-2010 Suzuki GSXR GSX-R 600 750 08 09 10 K8                       US $23.99                                           Reciprocal feedback




                                                                                                                                                                                                             Comment?
                        (#223317578972)


                        catastrophic quality, can not be used, the seller does not respond                                    Buyer: m***m (private)                              Past month
                        Gauges Speedometer Techometer Cover For Yamaha XJR400R XJR1300 2004-2008 05 06                        US $30.95                                           Reciprocal feedback
                        (#333485124286)


                        it wasn't wrap just in the box looking crazy                                                          Buyer: d***e (4)                                    Past month
                        Unpainted ABS Fairing Bodywork Body Set For YAMAHA YZF 1000 R1 YZF-R1 2000-2001                       US $159.99                                          Reciprocal feedback
                        (#322900641217)


                        Not good quality, brittle and cracks easily                                                           Buyer: k***t (81 )                                  Past month
                        ABS Plastic Unpainted Fairing Body Kit For Kawasaki Ninja 250R EX250 2008-2012                        US $169.08                                          Reciprocal feedback
                        (#323654408435)


                        NEVER SHIPPED THE ITEM HAS NOT REFUNDED MONEY. LIARS, CHEATS,                                         Buyer: o***f (41 )                                  Past month
                        UNPROFESSIONAL                                                                                                                                            Reciprocal feedback
                        (Private listing)


                        The item didn’t fit my motorcycle like the description said it would                                  Buyer: m***d (23 )                                  Past 6 months
                        Front Footrest Foot Pegs left right For Honda CBR600RR CBR 600RR 2003-2018 04 05                      US $6.58                                            Reciprocal feedback
                        (#332974061121)


                        Very poor brightness of the LEDs used                                                                 Buyer: c***m (34 )                                  Past 6 months
                        Clear LED Turn Signals Blinker Light For Honda CBR600 F3 f4 F4I CBR900RR CBR929                       US $29.98                                           Reciprocal feedback
                        (#323912797854)


                        Deceptive and obstinate seller. Be very aware.                                                        Buyer: w***v (97 )                                  Past 6 months
                        Inner Outer Fairing Dual LED Headlight For Harley Touring Road Glide FLTR 98-13                       US $189.00                                          Reciprocal feedback
                        (#323994822525)


                        ~ LOW QUALITY ~ POOR MACHINING ~ POOR FINISH ~ NOT IMPRESSED                                          Buyer: g***2 (1465 )                                Past 6 months
                        (Private listing)                                                                                                                                         Reciprocal feedback


                        Spiked air filter will not mount to bike.Holes don't match up to mount to TB.                         Buyer: u***l (39 )                                  Past 6 months
                        Aluminum Spike Air Cleaner Kits Intake Filter For Honda VTX 1800 02-09 03 05 07                       US $84.50                                           Reciprocal feedback
                        (#223264007115)


                        Ordered gloss black, seller sent a matte black and quality is C-                                      Buyer: .***n (118 )                                 Past 6 months
                        NEW Front Fender Fit For Harley Forty Eight XL1200X 2010-2017 Gloss/Matte Black                       US $21.58                                           Reciprocal feedback
                        (#324092147712)


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.




https://www.ebay.com/fdbk/feedback_profile/motomart11?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                 1/2
10/14/2020                                                                                     motomart11
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20on eBay
                                                                                                              Page 105 of 376 PageID #:278
                                                                                                                                                                                                 Sell      Watchlist          My eBay           2
         Hi              !          Daily Deals     Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                                              All Categories                                Search             Advanced



         motomart11's profile



                                                                     motomart11 (74933              )                                                                         Items for sale            Visit store         Contact
                                                                     99% positive feedback
                                                                                                                                  Based in China, motomart11 has been an eBay member since Oct 26, 2011
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          3,299      Item as described                       3,770               35              38                          Great product
                                                                                                                                                                             Oct 12, 2020
                                                          3,296      Communication                       Positive         Neutral            Negative
                                                          3,389      Shipping time

                                                          3,466      Shipping charges                            Feedback from the last 12 months



                                   2,485 Followers | 1 Review | Member since: Oct 26, 2011 |             China



         Items for sale(9179)                                                                                                                                                                                                                See all items




             Black Front Dri...                              Two Piece Drive...                                  DOT Youth Green...                             Amber Turn Sign...                                     Rear Trunk lugg...
             US $120.00                       3m left        US $249.00                        7m left           US $45.00                        3m left       US $84.99                         35m left             US $160.00                   4m left




         Reviews (1)                                                                                                                                                                                                                        See all reviews



                             Painted Hard Saddle bags Trunk &Lid
                             Latch Key For 94-13 Harley Touring Road
                             King

                                                                    Aug 13, 2019

             Great Saddlebags
             Recommend it! Great quality!




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center    Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motomart11?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/14/2020                                                                                      motomart11
                                                          Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                                     11/10/20     Page 106 of 376 PageID #:279
                                                                                                                                                                       Sell   Watchlist     My eBay            2
      Hi             !             Daily Deals     Brand Outlet   Help & Contact


                                   Shop by
                                   category                 Search this Store                                                                             This Store                        Search              Advanced



     eBay       eBay Stores      motomart11




                                                 motomart11
                                                 2485 followers motomart11 (74933          ) 99.0%

                                                 Welcome to my eBay Store. Please add me to your list of favorite sellers and visit often. Thank you for your business.

                                                     Save this seller




     Category

     All                                                    Search this Store                                                        Search                                          Time: ending soonest

     Cowling Upper Cowl

     Engines Components
                                                           All Listings   Auction     Buy It Now
     Oil Air Seal

     Lighting                                            1-48 of 7,009 Results

     Meter
                                                                                   Black Front Driver Rider Backrest Fit For Harley Touring Electra Glide 09-20
     Steering
                                                                                   $120.00                                                                                                             From China
     Brake Wheel
                                                                                   Free shipping                                                                                                      Brand: TCMT
     Transmissions Chains
                                                                                   or Best Offer
     Exhaust

     Step
                                                                                   DOT Youth Green/Silver Dirt Bike ATV Motocross Helmet Goggles With Gloves S M L
     Electrical

     Cooling System
                                                                                   $45.00                                                                                                             Brand: TCMT
                                                                                   Free shipping
     Sliders Luggage

     Fuel System

     GL1800
                                                                                   Rear Trunk luggage Rack LED Brake Light For Honda Goldwing GL1800 2018-2020 New
     Carburetor Interface

     Clutch Plate Kit                                                              $160.00                                                                                                            Brand: TCMT
                                                                                   Free shipping
     Ignitor
                                                                                   or Best Offer
     Seat Cover                                                                    4 watching
     CMX250
                                                                                   Cylinder Head Rebuild Intake Valve For Honda Sportrax 400 TRX400EX 2x4 1999-2008
     XV250

     Front Brake Disc Rotors                                                       $64.00                                                                                                             Brand: TCMT
                                                                                   Free shipping
     handlebar
                                                                                   or Best Offer
     Swingarm Sliders

     YBR125
                                                                                   Two Piece Driver Passenger Seat Fit For Harley CVO Street Glide 10-12 15-20 19
     key+keychain

     Air Shock Absorber                                                            $249.00                                                                                                                   0 bids

     Chain Parts                                                                   Free shipping                                                                                                             8m 42s
                                                                                                                                                                                                      Brand: Rider
     Axle Sliders

     Harley Parts & Accessories

     Sound Dampening Material
                                                                                   Driver Floorboard Brake Lever Pedal Kit Fit For Honda Goldwing 1800 2001-2017 US

     Motorcycle Cover                                                              $192.00                                                                                                            Brand: TCMT
     Hand Switch Control                                                           Free shipping
                                                                                   or Best Offer
     Helmet

     Other
                                                                                   Chopped Tour Pack Trunk Bracket Rack Fit for Harley Touring Street Glide 97-08

                                                                                   $270.00                                                                                                            Brand: TCMT
                                                                                   Free shipping
                                                                                   or Best Offer



                                                                                   Motorcycle Fuel Gas Tank 3.4 gallons For Honda CMX 250 CMX250 Rebel 1985-2016

                                                                                   $64.99                                                                                                             Brand: TCMT
                                                                                   Free shipping
                                                                                   or Best Offer



                                                                                   One Piece Driver Passenger Seat For Harley Electra Glide Standard FLHT 2009-2020

                                                                                   $199.00                                                                                                             From China
                                                                                   $80.00 shipping                                                                                                    Brand: Rider
                                                                                   or Best Offer



                                                                                   Front Brake Caliper Set For Yamaha Banshee 350 1989-2006 Bear Tracker 250 99-04

                                                                                   $37.68                                                                                                             Brand: TCMT
https://www.ebay.com/str/motomart11                                                                                                                                                                                        1/4
10/14/2020                                                                  motomart11
                                      Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                 11/10/20     Page 107 of 376 PageID #:280
                                                     Free shipping




                                                     Chopped Trunk Backrest Mount Rack For Harley Tour Pak Street Road Glide 09-13

                                                     $260.28                                                                            Brand: TCMT
                                                     $20.00 shipping
                                                     or Best Offer



                                                     Front Headlight Light Lamp Assembly For Honda CBR600 F4i 2001-2007 03 04 05 06

                                                     $106.70                                                                             From China
                                                     $40.00 shipping
                                                     Only 1 left!



                                                     Amber Turn Signal Light Rear View Mirror For Ducati 1299 Panigale S 15-16 959 16

                                                     $84.99                                                                                  0 bids
                                                     Free shipping                                                                         36m 27s
                                                                                                                                        Brand: TCMT



                                                     Left & Right Case Engine Guards Bars For Honda Goldwing GL1800 2001-2017 14 15

                                                     $115.86                                                                             From China
                                                     $100.00 shipping                                                                   Brand: TCMT
                                                     or Best Offer



                                                     Motorcycle 7" Projector High Low LED Bulb Headlight for Harley Touring Softail

                                                     $40.00                                                                             Brand: TCMT
                                                     $3.79 shipping
                                                     or Best Offer



                                                     7" HID LED Headlights Mounting Ring Bracket fit For Harley Touring 1994-2013 11

                                                     $17.14                                                                             Brand: TCMT
                                                     Free shipping




                                                     LED Smoke Brake Turn Light fit For Harley Touring Electra Glide Ultra Classic

                                                     $124.38                                                                             From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer
                                                     Only 2 left

                                                     Synthetic Leather Sissy Bar Backrest For Harley Road Glide Special FLTRXS 15-20

                                                     $59.00                                                                              From China
                                                     $20.00 shipping                                                                    Brand: Rider




                                                     Black Front Left & Right Footrest Foot Pegs For Honda CB1000R 2008-2015 2009 10

                                                     $5.65                                                                               From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     Only 2 left



                                                     Rear Passenger Foot Peg Footrest Bracket Set For SUZUKI GSXR 1000 2005 2006 New

                                                     $29.50                                                                              From China
                                                     $6.99 shipping                                                                     Brand: TCMT
                                                     38 sold



                                                     Shift Shifter Lever Pedal Fit For Harley Softail 86-17 Touring Road King 88-18

                                                     $19.95                                                                             Brand: TCMT
                                                     Free shipping




                                                     6x 9" Saddlebag Speakers Fit For Harley Touring Electra Street Road Glide 93-13

                                                     $69.55                                                                              From China
                                                     $33.00 shipping                                                                    Brand: TCMT
                                                     or Best Offer
                                                     11 watching

                                                     Pair Chrome ABS Frame Neck Cover Cowl For Honda Shadow VT600 VLX 600 STEED400

                                                     $29.20                                                                              From China
                                                     $12.99 shipping                                                                    Brand: TCMT
                                                     or Best Offer
                                                     4 watching

                                                     Fender Tip LED Brake Vertical Light Strips For Honda Goldwing GL1800 12-17

https://www.ebay.com/str/motomart11                                                                                                                    2/4
10/14/2020                                                                  motomart11
                                      Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                 11/10/20     Page 108 of 376 PageID #:281
                                                     $135.62                                                                             From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer
                                                     Only 2 left

                                                     2 Rubber Seal Gasket Weather Strip Seal For Harley Saddlebag Lid Electra 2014-18

                                                     $19.92                                                                              From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer
                                                     3 watching

                                                     Turn Signal Wiring Adapter Plug For Yamaha YZF 600 R6 YZF-R6 1998-2012 11 10 09

                                                     $4.59                                                                               From China
                                                     $2.00 shipping                                                                     Brand: TCMT
                                                     2 watching



                                                     Vented Lower Fairing 6.5" Speakers +Box Pods For Harley Touring Road King 04-13

                                                     $126.05                                                                             From China
                                                     $100.00 shipping
                                                     or Best Offer
                                                     6 watching

                                                     4" Hard Stretched SaddleBag Extension For Harley Touring FL Electra Road Glide

                                                     $90.00                                                                              From China
                                                     $110.00 shipping                                                                   Brand: TCMT
                                                     or Best Offer



                                                     Saddlebags Hardware Hinges Latch Lids Lock Fit for Harley Touring Street Glide

                                                     $92.58                                                                              From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer



                                                     Saddlebag Lids Upper Covers For Harley Road King Electra Glide Ultra 1994-2013

                                                     $85.65                                                                              From China
                                                     $26.00 shipping                                                                    Brand: TCMT




                                                     Chrome Airflow Groove Shifter Peg Footpeg For Harley Touring Sportster 883 1200

                                                     $13.30                                                                             Brand: TCMT
                                                     Free shipping




                                                     Saddlebag Bags Steel Guard Bracket For Harley Davidson Touring Models 1997-2013

                                                     $74.95                                                                              From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer



                                                     Pair Saddlebag Lock Hinges Fit For Indian chieftain dark horse limited 2019-2020

                                                     $99.08                                                                              From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer



                                                     Front Footrest Footpegs For Suzuki Marauder 800 1997-2004 1998 1999 00 01 02 03

                                                     $20.00                                                                              From China
                                                     Free shipping                                                                      Brand: TCMT
                                                     or Best Offer



                                                     DOT Red Motorcycle Helmet Full Face Goggles Gloves Dirt Bike Youth S/M/L/XL TCMT

                                                     $45.00                                                                             Brand: TCMT
                                                     Free shipping




                                                     Docking Hardware Kit Fit For Harley Street Bob FXBB Fat Bob FXFB FLHC 2018-2020

                                                     $35.50                                                                             Brand: TCMT
                                                     Free shipping




                                                     Right Engine Cover Crankcase For Suzuki GSF600 BANDIT 600 Katana 1996-2004 97

                                                     $23.29                                                                              From China
                                                     $5.00 shipping                                                                     Brand: TCMT
                                                     199 sold



https://www.ebay.com/str/motomart11                                                                                                                   3/4
10/14/2020                                             Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                                           Filed:       by motomart11
                                                                                                    11/10/20     Page | eBay
                                                                                                                          109 of 376 PageID #:282
                                                                                                                                                                                        Sell   Watchlist       My eBay               2
         Hi              !        Daily Deals        Brand Outlet   Help & Contact


                                   Shop by
                                   category              KTM                                                                                                           All Categories                         Search                 Advanced


                                                                                                                                                                                                       Include description
                                                        Items for sale from motomart11 (74933           )       |       Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction   Buy It Now                                                                                                   Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                     240 results for KTM        Save this search
         Grips & Levers
         Other Motorcycle Parts
         Other Motorcycle Accessories                       Find your Motorcycle
         Motorcycle Fairings & Bodywork                                                                                                                                        Clear selections
         Motorcycle Parts
         More

                                                                                                                                                                                    0
                                                            Make & Model                                Year From / To                  Distance
        Format                             see all                                                                                                                         matching results
                                                             KTM                                            Year From                     Any Distance of
               All Listings
               Auction                                       Any Model                                      Year To                      60106                                 Find Results
               Buy It Now
                                                                                                   New White Plastic Front Number Plate For KTM 250 300 450 500 XC-W 150 250 300 XC (Fits:
        Guaranteed Delivery                see all                                                 KTM)
               No Preference                                                                       Brand New
               1 Day Shipping
               2 Day Shipping                                                                      $13.19                                                      From China
               3 Day Shipping                                                                      Buy It Now
                                                                                                                                                               Seller: motomart11 (74,868) 99%
               4 Day Shipping                                                                      Free Shipping
                                                                                                        Watch
        Condition                          see all
              New   (240)



        Price

              Under $15.00                                                                         Throttle Cable For KTM SXF 250 2005-2012 SXF EXCF 450 2007-2012 77002091000 (Fits: KTM)
              Over $15.00                                                                          Brand New
        $             to $
                                                                                                   $10.69                                                      From China
        Item Location                      see all                                                 Buy It Now
                                                                                                                                                               Seller: motomart11 (74,830) 99%
                                                                                                   Free Shipping
               Default                                                                                                                                         Brand: TCMT
               Within                                                                                   Watch

                100 miles     of 60106

               US Only
               North America
               Worldwide


        Delivery Options                   see all                                                 Blue Silicone Radiator Hose Kit For KTM 350 SX-F 350SXF 2011-2012 11 12 Y Design
              Free shipping                                                                        Brand New

                                                                                                   $16.42                                                      From China
        Show only                          see all
                                                                                                   Buy It Now
                                                                                                                                                               Seller: motomart11 (74,771) 99%
              Free Returns                                                                         Free Shipping
              Returns accepted                                                                                                                                 Brand: TCMT
                                                                                                        Watch
              Completed listings
              Sold listings
              Deals & Savings


        More refinements...

                                                                                                   NEW LISTING        Motorcycle Front Clear Headlight Lamp Assembly For KTM 200 DUKE 2012-2013
                                                                                                   Brand New
              Seller Information

             motomart11 (74933        )                                                            $120.00                                                     From China

              Feedback rating: 74,933                                                              or Best Offer
                                                                                                                                                               Seller: motomart11 (74,933) 99%
              Positive Feedback: 99%                                                               Free Shipping
                                                                                                                                                               Brand: TCMT
              Member since Oct-26-11 in                                                                 Watch
              Hong Kong


              Read feedback profile
              Add to my favorite sellers


                                                                                                   Left Clutch Case Cover Guard Protector For KTM 250/300 EXC SX XC XC-W 2013-2016 (Fits:
        Sponsored items for you                                                                    KTM)
                                                                                                   Brand New

                                                                                                   $17.99                                                      From China
                                                                                                   Buy It Now
                                                                                                                                                               Seller: motomart11 (74,699) 99%
                                                                                                   Free Shipping
                                                                                                                                                               Brand: TCMT
                                                                                                   Only 2 left!
                                                                                                   13 Sold
                                                                                                        Watch




                 Black Headlight Fairing                  Red Easy Adjust Fuel Mixture Screw For Keihin FCR Carb Ktm Honda Yamaha Suzuki (Fits: KTM)
                 Light Lamp Co...
                                                          Brand New
                 $35.50
                 Buy It Now
                 Free shipping




https://www.ebay.com/sch/m.html?_ssn=motomart11&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                             1/10
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 110 of 376 PageID #:283
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $120.00
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $7.50
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $127.50

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        No Interest if paid in full in 6 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motomart11 | Message to seller

                                                                       Motorcycle Front Clear Headlight Lamp Assembly For KTM
                                                                       200 DUKE 2012-2013
                                                                       $120.00

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 23 – Dec 11
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435885455015                                                                                                                                                       1/1
10/14/2020                                                              Left Clutch
                                                        Case: 1:20-cv-06677         Case Cover#:
                                                                               Document       Guard
                                                                                                 10Protector
                                                                                                    Filed: For KTM 250/300
                                                                                                             11/10/20      EXC 111
                                                                                                                        Page   SX XCof
                                                                                                                                     XC-W
                                                                                                                                       3762013-2016
                                                                                                                                            PageID  | eBay
                                                                                                                                                        #:284
                                                                                                                                                                                                   Sell     Watchlist        My eBay            2
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Engines & Engine Parts > Other Engines & Engine Parts                                                                    | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                                  Left Clutch Case Cover Guard Protector For
                                                                                                                                                                                                          Shop with confidence
                                                                                                                  KTM 250/300 EXC SX XC XC-W 2013-2016
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                    Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                                  Compatibili See compatible vehicles
                                                                                                                         ty:

                                                                                                                                                   2 available / 13 sold                                  Seller information
                                                                                                                      Quantity:      1
                                                                                                                                                                                                          motomart11 (74933       )
                                                                                                                                                                                                          99% Positive feedback

                                                                                                                        Price:    US $17.99                              Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                        Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                       Add to Watchlist



                                                                                                                          1-year accident protection plan from
                                                                                                                          SquareTrade - $5.99


                                                                                                                    Limited quantity         More than 86%
                                                                                                                                                                          Free shipping
                                                                                                                       remaining                 sold

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                    Kong/Taiwan | See details
                                             Have one to sell?         Sell now                                                     International shipment of items may be subject to customs
                                                                                                                                    processing and additional charges.
                                                                                                                                    Item location: Guang Zhou, China
                                                                                                                                    Ships to: Worldwide See exclusions

                                                                                                                      Delivery:           Estimated between Mon. Nov. 23 and Fri.
                                                                                                                                          Dec. 11
                                                                                                                                          This item has an extended handling time and a
                                                                                                                                          delivery estimate greater than 27 business days.
                                                                                                                                          Please allow additional time if international delivery
                                                                                                                                          is subject to customs processing.

                                                                                                                    Payments:



                                                                                                                                    Special financing available. | See terms and apply now

                                                                                                                                             Earn up to 5x points when you use your
                                                                                                                                             eBay Mastercard®. Learn more

                                                                                                                       Returns: 30 day Buyer pays for return shipping |
                                                                                                                                    See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       For KTM 250 300 EXC SX XC               KTM clutch cover case                    Clutch Case Cover Guard                  Engine Right Clutch Case                  Orange Clutch Cover                          Plastic Clutch Case Cover
       XC-W FREERIDE 13-16…                    protector for 2 Stroke…                  Protector For KTM 250 EX…                Cover Guard Protector For…                Protector For KTM…                           Guard Protector For KTM…
       $12.95                                  $21.90                                   $17.69                                   $16.70                                    $14.10                                       $12.95
       $14.39                                  Free shipping                            Free shipping                            Free shipping                             $15.00                                       $14.39
       Free shipping                           Seller 99.6% positive                    Seller 99.3% positive                    New                                       + $3.50 shipping                             Free shipping
       New                                                                                                                                                                 New                                          New




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions



                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Left-Clutch-Case-Cover-Guard-Protector-For-KTM-250-300-EXC-SX-XC-XC-W-2013-2016/333081367990?fits=Make%3AKTM&hash=item4d8d3255b6:g:emgAAOSwA65byEoE                                                                                1/4
10/14/2020                                                              New White
                                                        Case: 1:20-cv-06677       Plastic Front#:
                                                                             Document           Number Plate For
                                                                                                  10 Filed:      KTM 250 300
                                                                                                              11/10/20       450 500
                                                                                                                           Page      XC-W
                                                                                                                                   112  of150
                                                                                                                                           376250PageID
                                                                                                                                                 300 XC | eBay
                                                                                                                                                            #:285
                                                                                                                                                                                                  Sell     Watchlist         My eBay           2
  Hi           !          Daily Deals      Brand Outlet       Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                       All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                                 New White Plastic Front Number Plate For
                                                                                                                                                                                                         Shop with confidence
                                                                                                                 KTM 250 300 450 500 XC-W 150 250 300
                                                                                                                 XC                                                                                             eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                                   Condition: New

                                                                                                                 Compatibili See compatible vehicles
                                                                                                                        ty:                                                                              Seller information
                                                                                                                                                  2 available / 3 sold                                   motomart11 (74933       )
                                                                                                                    Quantity:       1
                                                                                                                                                                                                         99% Positive feedback



                                                                                                                       Price:    US $13.19                              Buy It Now
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                       Add to cart
                                                                                                                                                                                                         See other items

                                                                                                                                                                      Add to Watchlist


                                                                                                                  Limited quantity          More than 59%
                                                                                                                                                                         Free shipping
                                                                                                                     remaining                  sold

                                                                                                                    Shipping: FREE Economy Shipping from outside US |
                                                                                                                                   See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Guang Zhou, China
                                                                                                                                   Ships to: Worldwide See exclusions
                                             Have one to sell?         Sell now
                                                                                                                     Delivery:           Estimated between Fri. Nov. 20 and Mon.
                                                                                                                                         Jan. 18
                                                                                                                                         This item has an extended handling time and a
                                                                                                                                         delivery estimate greater than 26 business days.
                                                                                                                                         Please allow additional time if international delivery
                                                                                                                                         is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                     Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Handlebar Handguards For                CNC Rear Grab Handle For                White Plastic Front Number               Headlight Mask Assembly                   Kick Side Stand Sidestand                    ABS Front Number Plate Fit
       KTM EXC-F 250 350 450…                  KTM 125 150 200 250 300…                Plate For KTM 200 250 350…               For KTM 125 150 200 250…                  Repair Kit For KTM 200 25…                   For KTM 125 200 250 300…
       $19.99                                  $20.67                                  $12.99                                   $38.53                                    $15.99                                       $13.39
       $23.99                                  $21.99                                  Free shipping                            $40.99                                    Free shipping                                Free shipping
       Free shipping                           Free shipping                           Seller 99.2% positive                    Free shipping                             Seller 99.7% positive                        Seller 99.4% positive
       New                                     Seller 99.1% positive                                                            Seller 99.2% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/New-White-Plastic-Front-Number-Plate-For-KTM-250-300-450-500-XC-W-150-250-300-XC/223439742606?fits=Make%3AKTM&hash=item34060be68e:g:4kkAAOSwqbZXEaxP                                                                              1/4
10/13/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         Frame Slider
                                                                             Document        #: Protector
                                                                                                 10 Filed:Anti 11/10/20
                                                                                                               Crash For KTM 125 200
                                                                                                                           Page      390 Duke
                                                                                                                                   113        2015-2019
                                                                                                                                         of 376   PageID| eBay#:286

                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi                   Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




            Check if this part fits your vehicle                        Select Vehicle



                                                                                                    Motorcycle Frame Slider Protector Anti Crash For
                                                                                                                                                                                                          Shop with confidence
                                                                                                    KTM 125 200 390 Duke 2015-2019
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                              Color:     - Select -                                                                       Seller information
                                                                                                                                                                                                          motomike01 (1362       )
                                                                                                                                                                                                          95.1% Positive feedback
                                                                                                                               Buy 1               Buy 2
                                                                                                      Bulk savings:
                                                                                                                             $65.25/ea           $64.60/ea
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                          Quantity:      1
                                                                                                                                                                                                          Visit store

                                                                                                                        2 available / 8 sold                                                              See other items




                                                                                                             Price:    US $65.25/ea                                   Buy It Now
                                                                                                                       US $71.70 (9% off)

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                   More than 61% sold                  Free shipping
                                                                                                           remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                Have one to sell?          Sell now                                                     Item location: GuangZhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 21 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Motorcycle Frame Slider                 Motorcycle Frame Slider                 For KTM Duke 390 250 200                CNC Frame Sliders Crash                    HOT Front and Rear Heel                       Motorcycle Anti Crash Pad
       Protect Wear-resistant For…             Anti Crash Pad Protector F…             125 Duke CNC Frame Slide…               Protector Kit For KTM 125…                 Protective Cover Guard Fo…                    Protector Frame Slider For…
       $59.86                                  $55.00                                  $31.79                                  $48.39                                     $51.29                                        $65.78
       $65.78                                  Free shipping                           $37.85                                  $54.99                                     $56.99                                        Free shipping
       Free shipping                           Last one                                + $6.99 shipping                        + $7.99 shipping                           Free shipping                                 New
       New                                                                             Seller 99.5% positive                   Last one                                   New




    Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Frame-Slider-Protector-Anti-Crash-For-KTM-125-200-390-Duke-2015-2019/143361520615                                                                                                                                       1/4
10/13/2020                                                           Motorcycle
                                                    Case: 1:20-cv-06677         Frame Slider
                                                                         Document        #: Protector
                                                                                             10 Filed:Anti 11/10/20
                                                                                                           Crash For KTM 125 200
                                                                                                                       Page      390 Duke
                                                                                                                               114        2015-2019
                                                                                                                                     of 376   PageID| eBay#:287




     Motorcycle Frame Slider                CNC Frame Sliders Crash         Frame Slider Anti Crash Pad      Motorcycle Anti Crash         Motorcycle Frame Slider        Motorcycle Frame Slider
     Anti Crash Pad Protector F…            Protector Kit For KTM 125…      Falling Protector For KTM…       Protector Frame Slider For…   Anti Crash Pads Protector…     Anti Crash Pads Protector…
     $55.00                                 $48.39                          $55.34                           $55.93                        $55.34                         $48.06
     Free shipping                          $54.99                          $59.50                           $59.50                        $59.50                         $50.59
     Last one                               + $7.99 shipping                + $3.50 shipping                 + $3.50 shipping              + $3.50 shipping               + $6.00 shipping
                                            Almost gone




    Description           Shipping and payments                                                                                                                                              Report item



                                                                                                                                                                   eBay item number: 143361520615
      Seller assumes all responsibility for this listing.

      Last updated on Sep 21, 2020 09:56:46 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make            Model          Submodel
              -Select-      -Select-        -Select-        -Select-                Go


         [show all compatible vehicles]


                This part is compatible with 5 vehicle(s).


             Notes                                     Year                       Make                            Model                              Submodel
             Important part details

             125 200 390 Duke                          2019                       KTM                             390                                Duke
             125 200 390 Duke                          2018                       KTM                             390                                Duke
             125 200 390 Duke                          2017                       KTM                             390                                Duke
             125 200 390 Duke                          2016                       KTM                             390                                Duke
             125 200 390 Duke                          2015                       KTM                             390                                Duke


         Portions of the information contained in this table have been provided by motomike01



         Item specifics
         Condition:                   New                                                           Manufacturer Part Number:       Does Not Apply
         Material:                    Aluminum                                                      Brand:                          Unbranded
         Fit:                         Custom Fit                                                    Type2:                          Frame Sliders Crash Pad Sturzpad Crashpads Protector
         Number of Pieces:            1                                                             Compatible Make:                For KTM
         Feature:                     Wear-resistant and Durable                                    EAN:                            Does not apply
         UPC:                         Does not apply                                                Type:                           Fairing/Body Work Kit
         Holes:                       Pre-Drilled




https://www.ebay.com/itm/Motorcycle-Frame-Slider-Protector-Anti-Crash-For-KTM-125-200-390-Duke-2015-2019/143361520615                                                                                      2/4
10/13/2020                                                   Motorcycle
                                            Case: 1:20-cv-06677         Frame Slider
                                                                 Document        #: Protector
                                                                                     10 Filed:Anti 11/10/20
                                                                                                   Crash For KTM 125 200
                                                                                                               Page      390 Duke
                                                                                                                       115        2015-2019
                                                                                                                             of 376   PageID| eBay#:288
      Product Description
      These frame sliders are easy to install. Mounting bolts are included. No cutting on your fairings. They are High Quality Aftermarket Frame Sliders (Left & Right Sides).
      Product Details:
      -- Condition:100% Brand New
      -- Color: Same As Pictures Show
      -- Material: 6061-T6 aluminium + ABS Plastic
      -- Mounting bolts are included. No cutting on your fairings.
      -- Easy installation, No Installation Instruction
      Package Including:
      1 Pair x Frame Sliders (Left & Right)
      Include all hard ware bolts and nuts
      Fitment: ( For KTM models as follow )
      KTM 125 Duke 2015-2019
      KTM 200 Duke 2015-2019
      KTM 390 Duke 2015-2019
      Terms
      Payments: Paypal is the preferred method.
      Returns: Returns are accepted within 30 days of receiving your item, be sure to contact us prior to returning your item. Returns must be in New condition in the original packaging with the
      receipt in the box.
      Import charges: Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer's responsibility. Please check with your country's customs
      office to determine what these additional costs will be prior to bidding/buying.

        New Arrival




       CNC Frame          CNC Frame           CNC Frame           CNC Frame            Motorcycle        Motorcycle          Motorcycle         Brake Clutch        7/8" Brake          Motorcycle
       Exhaust Slider…    Exhaust Slider…     Exhaust Slider…     Exhaust Slider…      Frame Exhaust…    Frame Exhaust…      Frame Crash P…     Levers Guards…      Clutch Lever…       Frame Exhaust…
       USD 15.42          USD 15.45           USD 15.41           USD 15.42            USD 15.44         USD 15.42           USD 15.42          USD 16.82           USD 16.82           USD 15.45




       CNC 7/8" Brake     7/8" CNC Brake      CNC 7/8" Brake      7/8" 22mm            7/8" 22 mm        7/8" Motorcycle     Motorcycle         7/8" Handlebar      7/8" 22mm           7/8" 22mm
       Clutch Lever…      Clutch Lever…       Clutch Lever…       Handlebar Bra…       Motorcycle…       CNC Handle…         Frame Crash…       Brake Clutch…       Handlebar Bra…      Brake Clutch…
       USD 16.79          USD 16.72           USD 16.82           USD 16.78            USD 16.75         USD 16.73           USD 15.5           USD 16.76           USD 16.81           USD 16.72




    Sponsored items based on your recent views 1/4                                                                                                                               Feedback on our suggestions




     CNC Aluminum Frame               22/ 25/ 28mm Universal           Universal Aluminum Alloy         Full Electric Start Engine       49cc Engine Motor 2-Stroke       For KTM Duke 390 250 200
     Sliders Crash Protector Kit…     Motorcycle Hand Guard…           Motorcycle CNC Scooter…          Wiring Harness For 50cc…         Pull Start & Transmission…       125 Duke CNC Frame Slide…
     $69.99                           $44.64                           $20.85                           $35.99                           $68.88                           $31.79
     Free shipping                    $46.99                           Free shipping                    Free shipping                    Free shipping                    $37.85
     New                              Free shipping                    New                              New                              New                              + $6.99 shipping
                                      New                                                                                                                                 Seller 99.5% positive




   Explore more sponsored options: Brand

    Yamaha                                                              KTM                                                    More           Heinmo                                                 More




     LED Brake Tail Light Turn
     Signals Integrated For…
     $31.49
     $34.99
     Free shipping


https://www.ebay.com/itm/Motorcycle-Frame-Slider-Protector-Anti-Crash-For-KTM-125-200-390-Duke-2015-2019/143361520615                                                                                          3/4
10/13/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677         Frame Slider
                                                                             Document        #: Protector
                                                                                                 10 Filed:Anti 11/10/20
                                                                                                               Crash For KTM 125 200
                                                                                                                           Page      390 Duke
                                                                                                                                   116        2015-2019
                                                                                                                                         of 376   PageID| eBay#:289

                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi                   Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




            Check if this part fits your vehicle                        Select Vehicle



                                                                                                    Motorcycle Frame Slider Protector Anti Crash For
                                                                                                                                                                                                          Shop with confidence
                                                                                                    KTM 125 200 390 Duke 2015-2019
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                              Color:     - Select -                                                                       Seller information
                                                                                                                                                                                                          motomike01 (1362       )
                                                                                                                                                                                                          95.1% Positive feedback
                                                                                                                               Buy 1               Buy 2
                                                                                                      Bulk savings:
                                                                                                                             $65.25/ea           $64.60/ea
                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                          Quantity:      1
                                                                                                                                                                                                          Visit store

                                                                                                                        2 available / 8 sold                                                              See other items




                                                                                                             Price:    US $65.25/ea                                   Buy It Now
                                                                                                                       US $71.70 (9% off)

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist


                                                                                                        Limited quantity
                                                                                                                                   More than 61% sold                  Free shipping
                                                                                                           remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                Have one to sell?          Sell now                                                     Item location: GuangZhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 21 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Motorcycle Frame Slider                 Motorcycle Frame Slider                 For KTM Duke 390 250 200                CNC Frame Sliders Crash                    HOT Front and Rear Heel                       Motorcycle Anti Crash Pad
       Protect Wear-resistant For…             Anti Crash Pad Protector F…             125 Duke CNC Frame Slide…               Protector Kit For KTM 125…                 Protective Cover Guard Fo…                    Protector Frame Slider For…
       $59.86                                  $55.00                                  $31.79                                  $48.39                                     $51.29                                        $65.78
       $65.78                                  Free shipping                           $37.85                                  $54.99                                     $56.99                                        Free shipping
       Free shipping                           Last one                                + $6.99 shipping                        + $7.99 shipping                           Free shipping                                 New
       New                                                                             Seller 99.5% positive                   Last one                                   New




    Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Frame-Slider-Protector-Anti-Crash-For-KTM-125-200-390-Duke-2015-2019/143361520615                                                                                                                                       1/3
10/13/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677         Frame Slider
                                                                              Document        #: Protector
                                                                                                  10 Filed:Anti 11/10/20
                                                                                                                Crash For KTM 125 200
                                                                                                                            Page      390 Duke
                                                                                                                                    117        2015-2019
                                                                                                                                          of 376   PageID| eBay#:290




     Motorcycle Frame Slider                     CNC Frame Sliders Crash                Frame Slider Anti Crash Pad              Motorcycle Anti Crash                     Motorcycle Frame Slider                   Motorcycle Frame Slider
     Anti Crash Pad Protector F…                 Protector Kit For KTM 125…             Falling Protector For KTM…               Protector Frame Slider For…               Anti Crash Pads Protector…                Anti Crash Pads Protector…
     $55.00                                      $48.39                                 $55.34                                   $55.93                                    $55.34                                    $48.06
     Free shipping                               $54.99                                 $59.50                                   $59.50                                    $59.50                                    $50.59
     Last one                                    + $7.99 shipping                       + $3.50 shipping                         + $3.50 shipping                          + $3.50 shipping                          + $6.00 shipping
                                                 Almost gone




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: GuangZhou, China
             Shipping to: Worldwide
             Excludes: Africa, Andorra, Belarus, Gibraltar, Malta, San Marino, Svalbard and Jan Mayen, Ukraine, Vatican City State, China, Sri Lanka, Bahrain, Kuwait, Qatar, Saudi Arabia, Yemen, Antigua
             and Barbuda, Grenada, Guadeloupe, Martinique, Netherlands Antilles, Nicaragua, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos
             Islands, Virgin Islands (U.S.), American Samoa, Fiji, French Polynesia, Guam, Marshall Islands, Micronesia, Nauru, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu,
             Laos, Bermuda, Greenland, Saint Pierre and Miquelon, Bolivia, Falkland Islands (Islas Malvinas), French Guiana, Peru, Uruguay, Venezuela

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                       Service                                                                                    Delivery*

               Free shipping                       United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                              Estimated between Fri. Nov. 13 and Thu. Dec. 3
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 10 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Frame-Slider-Protector-Anti-Crash-For-KTM-125-200-390-Duke-2015-2019/143361520615                                                                                                                                         2/3
10/13/2020                                     Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                         11/10/20Profile
                                                                                                       Page 118 of 376 PageID #:291
                                                                                                                                                             Sell   Watchlist      My eBay           1
                  Hi                 Daily Deals       Brand Outlet        Help & Contact


                                       Shop by
                                       category                   Search for anything                                                       All Categories                         Search                Advanced



                 Home     Community         Feedback forum        Feedback profile



                 Feedback profile


                                        motomike01 (1362               )                                                                                                  Member Quick Links
                                        Positive Feedback (last 12 months): 95.1%                                                                                         Contact member
                                        Member since: Nov-26-14 in China                                                                                                  View items for sale
                                                                                                                                                                          View seller's Store




                 Feedback ratings                                                               Detailed seller ratings

                                              1 month          6 months            12 months            Average for the last 12 months

                          Positive                 35             264                  567              Accurate description                                 Reasonable shipping cost
                                                                                                                     (479)                                               (504)
                          Neutral                  0                  10                15
                                                                                                        Shipping speed                                       Communication
                          Negative                 2                  10                24                           (475)                                               (476)




                         All received Feedback                                      Received as buyer                          Received as seller                                Left for others

                 24 Feedback received (viewing 1-24)                                                                                                                                 Revised Feedback: 6


                 Search Feedback received as seller with an item title or ID:                                                                       Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                 Negative (24)                         12 Months



                   FEEDBACK                                                                                                      FROM                                                WHEN

                        I installed it like a guide they sent. My engine has damaged and It’s like $2-3K                         Buyer: i***p (66 )                                  Past month
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        He says it came with the ninja logo and it didn't come with the logo, it took a long time Buyer: l***0 (99 )                                                 Past month




                                                                                                                                                                                                                    Comment?
                        to arrive                                                                                                                                                    Reciprocal feedback
                        (Private listing)


                        The Item was not as shown. Motomike has offered to replace them still waiting                            Buyer: a***f (349 )                                 Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        The parts not fit the bike at all.....2 cm to long.bad seller.                                           Buyer: r***e (500 )                                 Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Haven't received it in 2 months                                                                          Buyer: 2***r (9)                                    Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                        The rack doesnt fit on a 2019 honda crf250 i need to find new bolt                                       Buyer: d***r (33 )                                  Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Buyer beware! Did not ship until I filed a claim through PayPal. based in China!                         Buyer: e***3 (98 )                                  Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Seller said shipped. USPS said label created but never left seller. Never rec it                         Buyer: 0***8 (24 )                                  Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        No shipping info, no answer                                                                              Buyer: n***n (337 )                                 Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        you suck                                                                                                 Buyer: 3***s (6)                                    Past 6 months
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Does not fit aprilia rsv4. Diameter of fitment is too large.                                             Buyer: 1***6 (17 )                                  Past year
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        No instructions, extra parts, the color is not a match. Rude communication.                              Buyer: -***l (146 )                                 Past year
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Does not fit 1994 xv1100 virago fuel pump is in the way of back cylinder pipe                            Buyer: 0***0 (52 )                                  Past year
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        Doesn’t fit ok Kymco AK 550 No way                                                                       Buyer: 6***6 (352 )                                 Past year
                        (Private listing)                                                                                                                                            Reciprocal feedback


                        The object is not CNC machined but printed. The description is bogus.                                    Buyer: m***s (29 )                                  Past year
                        (Private listing)                                                                                                                                            Reciprocal feedback


https://www.ebay.com/fdbk/feedback_profile/motomike01?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                        1/2
10/13/2020                                                                                       motomike01
                                                          Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20on eBay
                                                                                                                Page 119 of 376 PageID #:292
                                                                                                                                                                                               Sell      Watchlist          My eBay         1
         Hi           !           Daily Deals      Brand Outlet    Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                                            All Categories                                 Search             Advanced



        motomike01's profile



                                                                     motomike01 (1362 )                                                                                     Items for sale            Visit store         Contact
                                                                     95.1% positive feedback

                                                                                                                               Based in China, motomike01 has been an eBay member since Nov 26, 2014
                                                                         Save




                                       Feedback ratings                                                                                                                                                         See all feedback

                                                           479       Item as described                       567               15              24                          Thank you very much A+++
                                                                                                                                                                           Oct 12, 2020
                                                           476       Communication                       Positive       Neutral            Negative
                                                           475       Shipping time

                                                           504       Shipping charges                          Feedback from the last 12 months



                                   67 Followers | 0 Reviews | Member since: Nov 26, 2014 |            China



        Items for sale(5680)                                                                                                                                                                                                              See all items




             Motorcycle Exte...                              Motorcycle Radi...                               Motorcycle Exte...                              Chrome Adjustab...                                     Motorcycle Exte...
             US $33.90                          2m left      US $26.99                        21h left        US $33.90                         2m left       US $27.99                          21h left            US $33.90                   2m left




             About eBay      Announcements         Community      Security Center      Resolution Center       Seller Center    Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motomike01?_trksid=p2047675.l2559                                                                                                                                                                                                 1/1
10/13/2020                                                                                  motomike01
                                                       Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                                 11/10/20     Page 120 of 376 PageID #:293
                                                                                                                                                                 Sell   Watchlist     My eBay          1
      Hi           !           Daily Deals    Brand Outlet   Help & Contact


                                   Shop by
                                   category              Search this Store                                                                          This Store                         Search              Advanced



     eBay       eBay Stores      motomike01




                                              motomike01
                                              67 followers motomike01 (1362       ) 95.1%


                                                  Save this seller




     Category

     All                                                  Search this Store                                                    Search                                          Time: ending soonest

     eBay Motors

       Parts & Accessories
                                                        All Listings   Auction   Buy It Now


                                                      1-48 of 970 Results

                                                                              Rear Brake Lever Gear Shift Lever Rubber Tip Pad for Ducati 696 796 795 1100

                                                                              $6.97                                                                                                              From China
                                                                              Was: $7.74
                                                                              Free shipping



                                                                              CNC Rear Brake Reservoir Cover Caps For Benelli BN302 BN302 TNT300 TNT 300

                                                                              $7.79                                                                                                              From China
                                                                              Was: $8.66
                                                                              Free shipping



                                                                              CNC Rear Brake Fluid Reservoir Cover Cap For Yamaha YZF R3 2015-2018

                                                                              $7.81                                                                                                              From China
                                                                              Was: $8.68
                                                                              Free shipping



                                                                              CNC Motorcycle Rear Brake Fluid Reservoir Cover Cap For Yamaha YZF R6 2001-2018

                                                                              $7.79                                                                                                              From China
                                                                              Was: $8.65
                                                                              Free shipping



                                                                              CNC Motorcycle Rear Brake Fluid Reservoir Cover Cap For Yamaha YZF R1 1998-2018

                                                                              $7.79                                                                                                              From China
                                                                              Was: $8.65
                                                                              Free shipping



                                                                              7/8" Handle Bar Grip End Cap Plug For Honda CB919 CB600 CB599 CB500 CB300 CB650F

                                                                              $8.36                                                                                                              From China
                                                                              Was: $9.29
                                                                              Free shipping



                                                                              7/8" Handlebar Bar End Hand Grips End Cap Plugs For KTM 125 200 390 690 790 DUKE

                                                                              $8.54                                                                                                              From China
                                                                              Was: $9.49
                                                                              Free shipping



                                                                              Motorcycle Handle Bar Hand Grips End Caps Plugs For SUZUKI V-strom DL1000 DL 650

                                                                              $8.36                                                                                                              From China
                                                                              Was: $9.29
                                                                              Free shipping



                                                                              Motorcycle 7/8" CNC Handlebar Grip End Plug Cap For Honda CBR1000RR CBR 1000RR

                                                                              $8.36                                                                                                              From China
                                                                              Was: $9.29
                                                                              Free shipping



                                                                              CNC Frame Exhaust Sliders Crash Pads Protector For KAWASAKI ZX14R ZZR1400 Ninja

                                                                              $19.93 to $25.92                                                                                                   From China
https://www.ebay.com/str/motomike01                                                                                                                                                                                   1/4
10/13/2020                                                                 motomike01
                                      Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                11/10/20     Page 121 of 376 PageID #:294
                                                    Was: $28.80
                                                    Free shipping



                                                    Motorcycle Radiator Grille Guard Silver For HONDA NC750 NC750S NC750X 2014-2017

                                                    $26.99                                                                                 0 bids
                                                    Free shipping                                                                          21h 2m
                                                                                                                                       From China



                                                    Chrome Adjustable Handle Brake Clutch Levers Fits Harley Sportster XL 883 1200

                                                    $27.99                                                                                 0 bids
                                                    Free shipping                                                                          21h 3m
                                                                                                                                       From China



                                                    1" Motorcycle HandleBar Low Rise Drag Bar Fits Harley Sportster XL883 XL1200 US

                                                    $30.99                                                                                 0 bids
                                                    Free shipping                                                                         21h 5m




                                                    Front Headlight Guard Protector Mash Cover Fit F850GS F750GS Adventure 2018 2019

                                                    $30.99                                                                                 0 bids
                                                    Free shipping                                                                         21h 6m
                                                                                                                                       From China



                                                    7/8" 22MM Motorcycle Drag Bar Handlebar Chrome For Ducati Monster 696 2008-2014

                                                    $35.99                                                                                 0 bids
                                                    $25.00 shipping                                                                        21h 7m
                                                                                                                                       From China



                                                    Motorcycle chrome accessories Rotor LED Covers For Honda Goldwing GL1800 18-20

                                                    $275.49                                                                            From China
                                                    Was: $289.99
                                                    Free shipping



                                                    2pc 7/8" Handlebar Motorcycle Hand Guard Protection Universal Dirt Bike ATV Grip

                                                    $41.39                                                                             From China
                                                    Was: $45.99
                                                    Free shipping



                                                    U.S. Brake Clutch Levers For Victory KINGPIN VEGAS 8 BALL CROSS COUNTRY Roads

                                                    $46.79
                                                    Was: $51.99
                                                    Free shipping



                                                    Non-Adjustable Center Stand Jack Service Stand For Kawasaki KLR650 2008-2018

                                                    $227.99                                                                            From China
                                                    Was: $239.99
                                                    Free shipping
                                                    or Best Offer

                                                    Motorcycle Sportbike Windscreen Fairing Bolts Kit Fastener Clips Screws Aluminum

                                                    $20.69                                                                             From China
                                                    Was: $22.99
                                                    Free shipping



                                                    Engine Guard Side Crash Bar Protector Kit For Honda CTX700N 2014-2018 2017 2015

                                                    $180.99                                                                                0 bids
                                                    Free shipping                                                                             2d
                                                                                                                                       From China



                                                    Durable Front Engine Guard Crash Bar Protector Kit Fits Honda CB500x 2013-2017

                                                    $196.99                                                                                0 bids
                                                    Free shipping                                                                             2d
                                                                                                                                       From China



                                                    Engine Guard Front Lower Crash Bar Silver Protect Kit Fits BMW R1200RT 2005-2013

                                                    $224.99                                                                                0 bids
                                                    Free shipping                                                                             2d
                                                                                                                                       From China



                                                    1 1/4" Engine Guard Crash Bar For Harley Street XG500 XG750 2014-UP US STOCK

https://www.ebay.com/str/motomike01                                                                                                                 2/4
10/13/2020                                                                 motomike01
                                      Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                11/10/20     Page 122 of 376 PageID #:295
                                                    $68.99                                                                                 0 bids
                                                    Free shipping                                                                             2d




                                                    US STOCK Passenger Foot Pegs Footrest For Indian Scout Sixty Bobber 2015-2018 US

                                                    $98.99                                                                                 0 bids
                                                    Free shipping                                                                             2d




                                                    1.25" Highway Engine Guard Crash Bar Kit For Indian Scout Sixty Bobber 16 17 18

                                                    $168.03                                                                            From China
                                                    Was: $178.75
                                                    Free shipping



                                                    Backrest Sissy Bar Fits Harley-Davidson Dyna Street Bob Super Glide Low Rider

                                                    $120.97                                                                            From China
                                                    Was: $128.69
                                                    Free shipping



                                                    Off Road Rear Support Luggage Rack Shield For YAMAHA TW200 1987-2008 MT

                                                    $105.87                                                                            From China
                                                    Was: $112.63
                                                    Free shipping



                                                    Highway Engine Guard Crash bars Black For Honda CB1100 2010 2011 2012 2013 2014

                                                    $155.67                                                                            From China
                                                    Was: $165.61
                                                    Free shipping



                                                    Headlight Guard Grille Cover Mash Protector Black Kit Fit HONDA X-ADV XADV 750

                                                    $64.92                                                                             From China
                                                    Was: $71.34
                                                    Free shipping



                                                    Motorcycle Frame Slider Cover Crash Pad Protect Fit KTM 125 200 390 Duke 2015-19

                                                    $70.86                                                                             From China
                                                    Was: $77.87
                                                    Free shipping



                                                    Motorcycle Black 10 Gauge Front Pulley Cover For Indian Scout & Sixty 2015-2018

                                                    $160.62                                                                            From China
                                                    Was: $170.87
                                                    Free shipping
                                                    or Best Offer

                                                    2pcs Freeway Upper Engine Guard Crash Bars Protector Kit For BMW G310GS 2018

                                                    $152.05                                                                            From China
                                                    Was: $161.75
                                                    Free shipping
                                                    or Best Offer

                                                    Left Side Engine Ignition Cover Fit Indian Scout Sixty Bobber 2015-2019

                                                    $129.50                                                                            From China
                                                    Was: $137.77
                                                    Free shipping
                                                    or Best Offer

                                                    Shortshots Staggered Exhaust Pipe For Kawasaki Vulcan 900S EN900 VN900 S900 New

                                                    $371.44                                                                            From China
                                                    Was: $390.99
                                                    Free shipping



                                                    Shortshots Staggered Exhaust Pipes For Kawasaki Vulcan 900/S EN900 VN900 S900

                                                    $351.49                                                                            From China
                                                    Was: $369.99
                                                    Free shipping
                                                    Only 1 left!

                                                    Rear Oil Brake Reservoir Fluid Cover Cap For YAMAHA MT-09 FZ-09 2013-2018

                                                    $7.78                                                                              From China
                                                    Was: $8.64
                                                    Free shipping



https://www.ebay.com/str/motomike01                                                                                                                 3/4
10/13/2020                                           Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                                          Filed:      by motomike01
                                                                                                   11/10/20     Page| eBay
                                                                                                                        123 of 376 PageID #:296
                                                                                                                                                                                      Sell   Watchlist       My eBay               1
         Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                   Shop by
                                   category           KTM                                                                                                            All Categories                          Search                    Advanced


                                                                                                                                                                                                     Include description
                                                     Items for sale from motomike01 (1362        )        |       Save this seller | Show results from all sellers




        Categories
                                                         All Listings   Auction   Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                  2,015 results for KTM       Save this search
         Grips & Levers
         Other Motorcycle Parts
         Motorcycle Fairings & Bodywork                  Find your Motorcycle
         Other Motorcycle Accessories                                                                                                                                       Clear selections
         More



        Format                             see all                                                                                                                               0
                                                         Make & Model                                Year From / To                Distance
               All Listings                                                                                                                                              matching results
                                                          KTM                                         Year From                      Any Distance of
               Auction
               Buy It Now                                 Any Model                                   Year To                       60106-1445                              Find Results


        Guaranteed Delivery                see all                                             Motorcycle Frame Slider Protector Anti Crash For KTM 125 200 390 Duke 2015-2019 (Fits: KTM)
               No Preference                                                                   Brand New
               1 Day Shipping
               2 Day Shipping                                                                  $65.25                                                     From China
               3 Day Shipping                                                                  Was: $71.70
               4 Day Shipping                                                                  Buy It Now
                                                                                               Free Shipping
        Condition                          see all                                             8+ Sold
              New   (2,015)                                                                    9% off


        Price

              Under $15.00
              Over $15.00                                                                      Orange Anodized Chain Guard Cover For KTM 125 200 390 Duke 2011-2016 (Fits: KTM)
        $             to $                                                                     Brand New


        Item Location                      see all                                             $22.79                                                     From China
                                                                                               Was: $25.32
               Default
               Within                                                                          Buy It Now
                              of 60106
                                                                                               Free Shipping
                100 miles
                                                                                               10% off
               US Only
                                                                                                     Watch
               North America
               Worldwide


        Delivery Options                   see all
              Free shipping
                                                                                               Motorcycle Frame Slider Cover Crash Pad Protect Fit KTM 125 200 390 Duke 2015-19 (Fits: KTM)
                                                                                               Brand New

        Show only                          see all
                                                                                               $70.86                                                     From China
              Free Returns                                                                     Was: $77.87
              Returns accepted                                                                 Buy It Now
              Completed listings
                                                                                               Free Shipping
              Sold listings
                                                                                               9% off
              Deals & Savings


        More refinements...



                                                                                               Skid Plate Engine Guard Protective For KTM Duke 250 390 2013 2014 2015 2016 (Fits: KTM)
              Seller Information
                                                                                               Brand New
             motomike01 (1362         )
              Feedback rating: 1,362                                                           $55.59                                                     From China
              Positive Feedback: 95.1%                                                         Was: $61.09
              Member since Nov-26-14 in                                                        Buy It Now
              Hong Kong                                                                        Free Shipping
                                                                                               9% off
              Read feedback profile
              Add to my favorite sellers




        Sponsored items for you                                                                6/8/10mm Swingarm Stand Spools Sliders Bobbins For KTM RC 125/200/390 Duke 690 (Fits:
                                                                                               KTM)
                                                                                               Brand New

                                                                                               $7.17 to $10.52                                            From China
                                                                                               Was: $11.69
                                                                                               Buy It Now
                                                                                               Free Shipping
                                                                                               10% off




                 CNC Aluminum Frame
                 Sliders Crash Prot...                 Motorcycle SwingArm Paddocks Stand Bobbins Sliders Spool For KTM 1290 Super Adv
                 $69.99                                Brand New
                 Buy It Now
                 Free shipping




https://www.ebay.com/sch/m.html?_ssn=motomike01&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                               1/7
10/13/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 124 of 376 PageID #:297
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $65.25
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $4.08
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $69.33

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motomike01 | Message to seller

                                                                       Motorcycle Frame Slider Protector Anti Crash For KTM 125
                                                                       200 390 Duke 2015-2019
                                                                       Color: Orange
                                                                       $65.25
                                                                       $71.70

                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Nov 13 – Dec 3
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                                                                       Save up to 9%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435286847015                                                                                                                                                       1/1
10/13/2020                                              Case: 1:20-cv-06677Orange Anodized#:
                                                                            Document      Chain
                                                                                             10Guard Cover
                                                                                                Filed:     For KTM 125
                                                                                                        11/10/20       200 390
                                                                                                                    Page    125Duke
                                                                                                                                  of2011-2016 | eBay #:298
                                                                                                                                     376 PageID
                                                                                                                                                                                                   Sell     Watchlist        My eBay            1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                    Orange Anodized Chain Guard Cover For KTM 125
                                                                                                                                                                                                          Shop with confidence
                                                                                                    200 390 Duke 2011-2016
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                         Condition: New

                                                                                                                               Buy 1               Buy 2                  Buy 3                           Seller information
                                                                                                      Bulk savings:
                                                                                                                             $22.79/ea           $22.56/ea              $22.33/ea                         motomike01 (1362       )
                                                                                                                                                                                                          95.1% Positive feedback

                                                                                                     Compatibility See compatible vehicles
                                                                                                                                                                                                              Save this Seller
                                                                                                                  :
                                                                                                                                                                                                          Contact seller
                                                                                                          Quantity:      1
                                                                                                                                                                                                          Visit store
                                                                                                                        3 available                                                                       See other items



                                                                                                             Price:    US $22.79/ea                                   Buy It Now
                                                                                                                       US $25.32 (10% off)

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist



                                                                                                         Free shipping                30-day returns                Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GuangZhou, China
                                Have one to sell?          Sell now
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 21 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       2019 Hand Guards                        CNC Brake Cylinder Cover                2020 NEW Front Brake Fluid              Engine Case Plugs Brake                    CNC Front Brake Fluid                         Tank Traction Side Pad Gas
       Handlebar Handguard For…                Oil Filler Cap Plugs for KT…            Reservoir Cover Black…                  Cylinder Cover Oil Filler C…               Reservoir Master Cover C…                     Knee Grip Protector For…
       $22.49                                  $35.99                                  $17.80                                  $35.99                                     $10.79                                        $18.99
       $24.99                                  $39.99                                  Free shipping                           $39.99                                     $11.36                                        Free shipping
       + $2.99 shipping                        Free shipping                           New                                     Free shipping                              + $2.99 shipping                              Last one
       New                                     Seller 99.4% positive                                                           Seller 99.5% positive                      New




   Related sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/Orange-Anodized-Chain-Guard-Cover-For-KTM-125-200-390-Duke-2011-2016/143724307460?fits=Make%3AKTM&hash=item2176a2e404:g:MDwAAOSw5e5dgqfb                                                                                           1/4
10/13/2020                                                              Motorcycle
                                                        Case: 1:20-cv-06677        Frame Slider
                                                                             Document        #: Cover Crash Pad
                                                                                                10 Filed:       Protect Fit KTM
                                                                                                             11/10/20       Page125126
                                                                                                                                   200 390
                                                                                                                                        of Duke
                                                                                                                                           3762015-19
                                                                                                                                                PageID| eBay
                                                                                                                                                           #:299
                                                                                                                                                                                                  Sell     Watchlist        My eBay            1
  Hi         !         Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                    Motorcycle Frame Slider Cover Crash Pad Protect
                                                                                                                                                                                                         Shop with confidence
                                                                                                    Fit KTM 125 200 390 Duke 2015-19
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                      Sale ends in: 02d 01h 08m                                                                          Seller information
                                                                                                                                                                                                         motomike01 (1362       )
                                                                                                              Color:     - Select -                                                                      95.1% Positive feedback

                                                                                                          Quantity:      1               1 available
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller

                                                                                                             Price:    US $70.86                                     Buy It Now                          Visit store
                                                                                                                       US $77.87 (9% off)                                                                See other items

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist



                                                                                                         Free shipping                30-day returns               Longtime member


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GuangZhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Fri. Nov. 13 and Thu. Dec. 3
                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 21 business days.
                                Have one to sell?          Sell now                                                           Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Motorcycle Frame Slider                 Motorcycle Frame Slider                 Motorcycle Frame Slider               CNC Frame Sliders Crash                     Motorcycle Frame Slider                       CNC Aluminum Frame
       Protect Wear-resistant For…             Cover Crash Pad Protect Fi…             Protect Wear-resistant For…           Protector Kit For KTM 125…                  Anti Crash Pad Protector F…                   Sliders Crash Protector Kit…
       $59.86                                  $66.59                                  $60.52                                $48.39                                      $55.00                                        $69.99
       $65.78                                  $73.99                                  $65.78                                $54.99                                      Free shipping                                 Free shipping
       Free shipping                           Free shipping                           Free shipping                         + $7.99 shipping                            Last one                                      New
       New                                     Seller 99.6% positive                   New                                   Last one




   Related sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Frame-Slider-Cover-Crash-Pad-Protect-Fit-KTM-125-200-390-Duke-2015-19/143738240476?fits=Make%3AKTM&hash=item2177777ddc:g:AIQAAOSwP8tdXXCb                                                                              1/4
10/9/2020                                                              Supermoto
                                                        Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                              Document         Complete Wheel11/10/20
                                                                                                 10 Filed:   Hubs Set For Page
                                                                                                                          KTM SX 127
                                                                                                                                 SXF EXC 125-530
                                                                                                                                      of 376     03-14 | eBay
                                                                                                                                              PageID      #:300
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search               Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                      | Add to Watchlist



                                                                                                                Ads by
                                                                                                   Stop seeing this ad           Why this ad?




           Check if this part fits your vehicle                          Select Vehicle



                                                                                                    Supermoto 17*3.5 17*5.0 Complete Wheel Hubs Set
                                                                                                                                                                                                          Shop with confidence
                                                                                                    For KTM SX SXF EXC 125-530 03-14
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          2 available / 7 sold                                            Seller information
                                                                                                           Quantity:      1
                                                                                                                                                                                                          motomodification (101       )
                                                                                                                                                                                                          96.9% Positive feedback

                                                                                                             Price:    US $599.90                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                       $52 for 12 months with
                                                                                                                                                                                                          Contact seller
                                                                                                                       PayPal Credit*
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                   Add to Watchlist

                                                                                                                                                                                                                        Ads by
                                                                                                        Limited quantity
                                                                                                                                   More than 77% sold                  Free shipping                                    Stop seeing this ad
                                                                                                           remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong                                                               Why this ad?
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: SHANGHAI, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.


                                Have one to sell?          Sell now                                      Payments:



                                                                                                                         *$52 for 12 months. Minimum purchase required. |
                                                                                                                         See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 60 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       KTM Supermoto 17" & 17"                 17" 3.5" 5.0" Supermoto                 Supermoto 17'' KTM                     17" & 17 Complete                           Compatible For KTM Duke                       Front SM Wheel 3.5 x 17
       Complete Wheel Set SX S…                Wheel Rim Set Hub For KT…               Complete Wheels Set for…               Supermoto Wheel Set Rim…                    390 Racing Bike Front &…                      Warp 9
       $566.99                                 $549.00                                 $550.00                                $662.39                                     $343.98                                       $225.00
       $629.99                                 $577.90                                 Free shipping                          $735.99                                     Free shipping                                 + $40.00 shipping
       Free shipping                           Free shipping                           New                                    Free shipping                               Last one                                      Seller 99.7% positive
       Almost gone                             Seller 99.9% positive                                                          Seller 99.3% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                                                                                       1/5
10/9/2020                                                      Supermoto
                                                Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                      Document         Complete Wheel11/10/20
                                                                                         10 Filed:   Hubs Set For Page
                                                                                                                  KTM SX 128
                                                                                                                         SXF EXC 125-530
                                                                                                                              of 376     03-14 | eBay
                                                                                                                                      PageID      #:301




     17*3.5 17*4.25 Orange MX              17*3.5 17*4.25 Orange MX      Supermoto Complete                 For Honda CR125 250R        Red Rim Complete Set          17*3.5 4.25 Supermoto
     Complete Wheel Hub Set…               Complete Wheel Hub Set…       Wheel Rims 17*3.5 4.25 For…        CRF250 450R 17*3.5 4.25…    Wheel Rims For Honda…         Complete Wheel Rim For…
     $640.00                               $585.40                       $563.00                            $562.00                     $586.00                       $599.90
     Free shipping                         Free shipping                 Free shipping                      Free shipping               Free shipping                 Free shipping




    Description            Shipping and payments                                                                                                                                      Report item



                                                                                                                                                                eBay item number: 163125434047
      Seller assumes all responsibility for this listing.

      Last updated on Aug 29, 2020 21:14:28 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make       Model           Submodel
              -Select-          -Select-   -Select-         -Select-             Go


            [show all compatible vehicles]


                This part is compatible with 836 vehicle(s).


             Notes       Year                                  Make                              Model                                  Submodel
                         2011                                   KTM                              105                                    SX
                         2010                                   KTM                              105                                    SX
                         2010                                   KTM                              105                                    XC
                         2009                                   KTM                              105                                    SX
                         2009                                   KTM                              105                                    XC
                         2008                                   KTM                              105                                    SX
                         2008                                   KTM                              105                                    XC
                         2007                                   KTM                              105                                    SX
                         2006                                   KTM                              105                                    SX
                         2005                                   KTM                              105                                    SX
                         2004                                   KTM                              105                                    SX
                         2018                                   KTM                              125                                    SX
                         2017                                   KTM                              125                                    SX
                         2016                                   KTM                              125                                    SX
                         2015                                   KTM                              125                                    SX
                         2014                                   KTM                              125                                    SX
                         2013                                   KTM                              125                                    SX
                         2012                                   KTM                              125                                    SX
                         2011                                   KTM                              125                                    SX
                         2010                                   KTM                              125                                    SX

            Page 1 of 42                                                                      1 2 3 4 5 6 7 8 9 10

            Portions of the information contained in this table have been provided by motomodification



            Item specifics
            Condition:                       New                                                       Modified Item:                   No
            Surface Finish:                  CNC Anodized                                              Country/Region of Manufacture:   China
            Manufacturer Part Number:        WH1717FRO-KT                                              Custom Bundle:                   No
            Brand:                           Unbranded                                                 Material:                        Aluminum & Stainless Steel
            Non-Domestic Product:            No                                                        Type:                            Spoked Wheel
            Rim Diameter:                    17in.                                                     Color:                           Black+Orange
            Rim Width:                       3.5in 5.0in                                               UPC:                             Does not apply




            International Buyers – Please Note
            1.Imporduties,taxes and charges are not included in the item price or shipping charges.These charges are the buyer's responisbility.
            2.Pls check with your country's customs office to determine what these additional cost will be prior to bidding.
            3.These charges are normaly colected by the delivering freight company or when you pick the item up-don't confuse them for additional shipping charges.
            4.We don't mrke merchandise values below value or mark items as "gifts" International goverment regulations prohibit such behaivior.


                                                                                               Description


https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                              2/5
10/9/2020                                                Supermoto
                                          Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                Document         Complete Wheel11/10/20
                                                                                   10 Filed:   Hubs Set For Page
                                                                                                            KTM SX 129
                                                                                                                   SXF EXC 125-530
                                                                                                                        of 376     03-14 | eBay
                                                                                                                                PageID      #:302




            Wheel Bearings Included:
            Orange Hub / Black Rim
            FRONT Wheel= 3.5" X 17" 36 holes
            REAR Wheel= 5.0" X 17" 36 holes
            -Brand New Complete Set of FRONT & REAR Hub Wheels.
            -Professional quality wheel sets built of the best components available.
            -6061 T6 Aluminum CNC Machined Hub.
            -304 Stainless steel spoke with nipple.
            -7075 T7 Alloy Rims.
            -Each wheel set have been tested, guaranteeing the best in quality and performance.
            -Will last for years of top performance.
            -Professional installation recommended.

            Fitment:
            KTM 125CC-530CC ALL MODEL 2003-2014
            HUSABERG ALL MODELS       2003-2013                                                          .

            Pls check size before purchase to avoid buying wrong item!

              Payment

            We accept PayPal ONLY



              Shipping

            Item will be shipped from CHINA within 2-3 business days, after your full payment has been received. If your country is not in the listing we ship to, please contact us
            before you bidding them. We offer a 60-days 100% money back guarantee. Buyer pays return shipping and when we received will refund your money. All returned
            products must be in new, re-salable condition.



              Feedback

            Customer satisfaction is very important to us and our feedback rating reflects this satisfaction. If you have any question during this transaction, welcome you to contact
            us directly through EBAY MESSAGE before you leave any comments. Due to different time zone, Pls forgive us maybe we couldn't reply you as quickly as you
            expected.Since your feedback is very important to our business development, we sincerely invite you to leave positive feedback for us if you are satisfied with our
            product and service. It'll just take you 1 minute or less. Thank you very much!



               Returns

            100% Satisfaction Guarantee/Money Back Guarantee We offer a 60 days money back guarantee. We will take any products with which you are not completely satisfied
            within the 7 days from the date of your delivery. All returned products must be in new,re-salable condition and include original packaging. All manuals,registration cards
            and accessories must be included. We will promptly refund your purchase price. Shipping cost is not refundable. Customer pays all return shipping. If you want to
            exchange you want to exchange an item for another item(such as a different size or color), the buyer must cover the shipping fees. Due to the policy of eBay, we can't
            withdraw any negative feedback, Please contact us to resolve any problem before leaving Negative feedback.

                                                                Welcome To Our Store




https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                   3/5
10/9/2020                                                Supermoto
                                          Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                Document         Complete Wheel11/10/20
                                                                                   10 Filed:   Hubs Set For Page
                                                                                                            KTM SX 130
                                                                                                                   SXF EXC 125-530
                                                                                                                        of 376     03-14 | eBay
                                                                                                                                PageID      #:303



   Sponsored items based on your recent views 1/4                                                                                                                       Feedback on our suggestions




     MX 18" Rear Wheel Rim Hub      21"x1.6" Enduro Front Wheel      Dirt Bike MX Enduro LED      For KTM SX XC EXC XCW           17*3.5 17*4.25 Orange MX      17'' Supermoto Spoked
     For KTM 125 250 300 400…       Rim Hub KTM 125-540 250…         Headlight Fairing For KTM…   SXF XCF125 250 350 450…         Complete Wheel Hub Set…       Wheels Set for KTM 125-53…
     $299.75                        $299.75                          $167.20                      $168.90                         $640.00                       $549.00
     $318.88                        $318.88                          $177.20                      $178.90                         Free shipping                 Free shipping
     + $100.00 shipping             + $100.00 shipping               Free shipping                Free shipping                   New                           New
     Seller 99.6% positive          Seller 99.6% positive            Seller 99% positive          Seller 99.1% positive




   Explore more sponsored options: Brand

   Honda                                                    More      Tarazon                                             More       Pro-Wheel




     17'' Supermoto Wheels       SUPERMOTO COMPLETE                     17" & 17 Complete         17/17 Complete                       Pro-Wheel 1220KSBK           Pro-Wheel 12-KLXGOR
     Set for Honda CRF250R…      17" WHEELS HUBS RIMS…                  Supermoto Wheel Set…      Supermoto Spoked…                    Front/Rear Rim - 12x1.60 …   Rear Rim - 12in. - Gold

     $550.00                     $449.99                                $662.39                   $569.99                              $73.75                       $90.94
     Free shipping               $499.99                                $735.99                   $633.32                              $103.95                      $103.95
     Popular                     + $99.95 shipping                      Free shipping             + $99.95 shipping                    Free shipping                Free shipping
                                                                        Popular




   Explore more sponsored options: Color

   Orange                                                                                  More      Red




     Compatible For KTM Duke       Compatible For KTM RC           Compatible For KTM RC              17" Supermoto Wheel Rim
     390 Racing Bike Front &…      390 Racing Bike Front &…        390 Front and Rear Wheel…          Hub Front Rear Brake Dis…

     $343.98                       $344.03                         $378.98                            $620.96
     Free shipping                 Free shipping                   Free shipping                      $689.96
     Last one                      Last one                                                           Free shipping




   More from this seller 1/2                                                                                                                                            Feedback on our suggestions




     17*3.5 17*4.25 Orange MX       Supermoto Complete               For Honda CR125 250R         Red Rim Complete Set            Motorcycle rims 17*3.5 &      Motorcycle Supermoto rims
     Complete Wheel Hub Set…        Wheel Rims 17*3.5 4.25 For…      CRF250 450R 17*3.5 4.25…     Wheel Rims For Honda…           17*5.0 Supermoto Aluminu…     17*3.5 & 17*3.0 Aluminum…
     $640.00                        $563.00                          $562.00                      $586.00                         $285.00                       $269.00
     + shipping                     + shipping                       + shipping                   + shipping                      + shipping                    + shipping



https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                                4/5
10/9/2020                                                              Supermoto
                                                        Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                              Document         Complete Wheel11/10/20
                                                                                                 10 Filed:   Hubs Set For Page
                                                                                                                          KTM SX 131
                                                                                                                                 SXF EXC 125-530
                                                                                                                                      of 376     03-14 | eBay
                                                                                                                                              PageID      #:304
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search               Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                      | Add to Watchlist



                                                                                                                Ads by
                                                                                                   Stop seeing this ad           Why this ad?




           Check if this part fits your vehicle                          Select Vehicle



                                                                                                    Supermoto 17*3.5 17*5.0 Complete Wheel Hubs Set
                                                                                                                                                                                                          Shop with confidence
                                                                                                    For KTM SX SXF EXC 125-530 03-14
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          2 available / 7 sold                                            Seller information
                                                                                                           Quantity:      1
                                                                                                                                                                                                          motomodification (101       )
                                                                                                                                                                                                          96.9% Positive feedback

                                                                                                             Price:    US $599.90                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                       $52 for 12 months with
                                                                                                                                                                                                          Contact seller
                                                                                                                       PayPal Credit*
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                   Add to Watchlist

                                                                                                                                                                                                                        Ads by
                                                                                                        Limited quantity
                                                                                                                                   More than 77% sold                  Free shipping                                    Stop seeing this ad
                                                                                                           remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong                                                               Why this ad?
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: SHANGHAI, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Fri. Oct. 30 and Thu. Nov. 19

                                                                                                                               Please note the delivery estimate is greater than 14 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.


                                Have one to sell?          Sell now                                      Payments:



                                                                                                                         *$52 for 12 months. Minimum purchase required. |
                                                                                                                         See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 60 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       KTM Supermoto 17" & 17"                 17" 3.5" 5.0" Supermoto                 Supermoto 17'' KTM                     17" & 17 Complete                           Compatible For KTM Duke                       Front SM Wheel 3.5 x 17
       Complete Wheel Set SX S…                Wheel Rim Set Hub For KT…               Complete Wheels Set for…               Supermoto Wheel Set Rim…                    390 Racing Bike Front &…                      Warp 9
       $566.99                                 $549.00                                 $550.00                                $662.39                                     $343.98                                       $225.00
       $629.99                                 $577.90                                 Free shipping                          $735.99                                     Free shipping                                 + $40.00 shipping
       Free shipping                           Free shipping                           New                                    Free shipping                               Last one                                      Seller 99.7% positive
       Almost gone                             Seller 99.9% positive                                                          Seller 99.3% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                                                                                       1/4
10/9/2020                                                              Supermoto
                                                        Case: 1:20-cv-06677      17*3.5 17*5.0#:
                                                                              Document         Complete Wheel11/10/20
                                                                                                 10 Filed:   Hubs Set For Page
                                                                                                                          KTM SX 132
                                                                                                                                 SXF EXC 125-530
                                                                                                                                      of 376     03-14 | eBay
                                                                                                                                              PageID      #:305




     17*3.5 17*4.25 Orange MX                   17*3.5 17*4.25 Orange MX               Supermoto Complete                       For Honda CR125 250R                      Red Rim Complete Set                      17*3.5 4.25 Supermoto
     Complete Wheel Hub Set…                    Complete Wheel Hub Set…                Wheel Rims 17*3.5 4.25 For…              CRF250 450R 17*3.5 4.25…                  Wheel Rims For Honda…                     Complete Wheel Rim For…
     $640.00                                    $585.40                                $563.00                                  $562.00                                   $586.00                                   $599.90
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: SHANGHAI, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Iraq, Israel, Saudi Arabia, Turkey, United Arab Emirates, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize,
            British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat,
            Netherlands Antilles, Nicaragua, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, American Samoa, French Polynesia, Nauru,
            Niue, Solomon Islands, Vanuatu, Western Samoa, Hong Kong, Indonesia, Macau, Malaysia, Vietnam, Bermuda, Saint Pierre and Miquelon, Argentina, Bolivia, Brazil, Chile, Ecuador, Falkland
            Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Suriname, Uruguay, Venezuela, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central African
            Republic, Chad, Comoros, Congo, Democratic Republic of the, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Equatorial Guinea, Eritrea, Gabon Republic, Gambia, Guinea,
            Guinea-Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Mozambique, Namibia, Nigeria, Reunion, Rwanda, Saint Helena, Senegal, Seychelles,
            Sierra Leone, Somalia, Swaziland, Tanzania, Togo, Uganda, Western Sahara, Zambia, Zimbabwe, Albania, Bosnia and Herzegovina, Bulgaria, Macedonia, Moldova, Romania, Serbia, Svalbard
            and Jan Mayen, Ukraine, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, China, Georgia, India, Kazakhstan, Kyrgyzstan, Pakistan, Tajikistan, Turkmenistan,
            Uzbekistan, PO Box

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling           To                     Service                                                                                             Delivery*

              Free shipping                   United States          Standard SpeedPAK from China/Hong Kong/Taiwan                                                       Estimated between Fri. Oct. 30 and Thu. Nov. 19

              US $5.00                        United States          Standard Shipping from outside US                                                                   Estimated between Wed. Oct. 21 and Wed. Nov. 18

              US $14.80                       United States          Expedited Shipping from China/Hong Kong/Taiwan to worldwide                                         Estimated between Fri. Oct. 16 and Fri. Oct. 23
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              60 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/Supermoto-17-3-5-17-5-0-Complete-Wheel-Hubs-Set-For-KTM-SX-SXF-EXC-125-530-03-14/163125434047                                                                                                                                       2/4
10/9/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 133 of 376 PageID #:306
                                                                                             11/10/20
                  Hi        !          Daily Deals        Brand Outlet        Help & Contact                                                                                   Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                      All Categories                              Search                Advanced



                 Home       Community         Feedback forum         Feedback profile



                 Feedback profile


                                            motomodification (101               )                                                                                                                Member Quick Links
                                            Positive Feedback (last 12 months): 96.9%                                                                                                            Contact member
                                            Member since: Mar-03-18 in China                                                                                                                     View items for sale
                                                                                                                                                                                                 View seller's Store




                 Feedback ratings                                                                         Detailed seller ratings

                                                  1 month         6 months            12 months                    Average for the last 12 months

                            Positive                  1                  15                32                      Accurate description                                        Reasonable shipping cost
                                                                                                                                 (29)                                                       (32)
                            Neutral                   0                  0                 0
                                                                                                                   Shipping speed                                              Communication
                            Negative                  1                  1                 1                                    (29)                                                       (30)




                           All received Feedback                                       Received as buyer                                   Received as seller                                           Left for others

                 1 Feedback received (viewing 1-1)                                                                                                                                                          Revised Feedback: 2


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (1)                              12 Months



                   FEEDBACK                                                                                                                     FROM                                                        WHEN

                          Did not receive item...                                                                                               Buyer: e***e (141 )                                         Past month
                          (Private listing)                                                                                                                                                                 Reciprocal feedback




                                                                                                                                                                                                                                           Comment?
                 Page 1 of 1
                                                                                                                           1



                                                     Member Quick Links                         Contact member                      Suggested Next                Leave Feedback
                                                                                                View items for sale                                               Reply to received Feedback
                                                                                                View seller's Store                                               Follow up to given Feedback
                                                                                                                                                                  Request feedback revision




                 About eBay      Announcements        Community          Security Center       Resolution Center    Seller Center    Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motomodification?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                         1/1
10/9/2020                                                                                    motomodification
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20    on Page
                                                                                                                 eBay 134 of 376 PageID #:307
            Hi       !          Daily Deals      Brand Outlet     Help & Contact                                                                                                                    Sell      Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                                 Search           Advanced



         motomodification's profile



                                                                    motomodification (101 )                                                                                      Items for sale            Visit store         Contact
                                                                    96.9% positive feedback

                                                                                                                          Please contact us if you have any questions, we also help find products, thanks
                                                                        Save




                                      Feedback ratings                                                                                                                                                               See all feedback

                                                         29         Item as described                       32                0                  1                              Did not receive item...
                                                                                                                                                                                Sep 28, 2020
                                                         30         Communication                       Positive       Neutral               Negative
                                                         29         Shipping time

                                                         32         Shipping charges                          Feedback from the last 12 months



                                  49 Followers | 0 Reviews | Member since: Mar 03, 2018 |           China



         Items for sale(57)                                                                                                                                                                                                                    See all items




             Aluminum ATV QU...                             230mm Upswept C...                               Motorcycle Rim ...                                    Custom Motorcyc...                                     2.4 Gallon 9L M...
             US $49.00                        4d left       US $69.90                         5d left        US $127.90                              5d left       US $69.00                          10d left            US $126.00                15d left




            About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motomodification?_trksid=p2047675.l2559                                                                                                                                                                                               1/1
10/9/2020                                                                                  motomodification
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBayPage
                                                                                                                   Stores 135 of 376 PageID #:308

         Hi          !           Daily Deals    Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                     Shop by
                                     category              Search this Store                                                                      This Store                      Search             Advanced



        eBay      eBay Stores      motomodification




                                                motomodification
                                                49 followers motomodification (101      ) 96.9%

                                                We are leading brand NEW motorcycle parts in the market.We provide our items in new styles and high quality!Want to change the NEW LOOK, don't miss this chanc

                                                    Save this seller




        Category

        All                                               All Listings   Auction   Buy It Now                                                                                       Best Match

        Brake Rotors                                    1-48 of 57 Results
        Radiators
                                                                                Supermoto 17*3.5 17*5.0 Complete Wheel Hubs Set For KTM SX SXF EXC 125-530 03-14
        Wheel & Rims

        Harley Davidson Accessories                                             $599.90                                                                                                      From China
                                                                                Free shipping
        Cafe Racer Parts
                                                                                50 watching
        Other


                                                                                17*3.5 17*4.25 Orange MX Complete Wheel Hub Set For KTM SX SXF EXC 125-530 03-16

                                                                                $640.00                                                                                                      From China
                                                                                Free shipping
                                                                                5 watching



                                                                                For Kawasaki KX250F KX450F 06-18 17*3.5 17*4.25 MX Wheels Complete Set Hub Rims

                                                                                $569.86                                                                                                      From China
                                                                                Free shipping                                                                                          Brand: Kawasaki




                                                                                17*3.5 4.25 Supermoto Complete Wheel Rim For Honda CR125 02 13 CRF250 450R 04 12

                                                                                $599.90                                                                                                      From China
                                                                                Free shipping                                                                                               Brand: Honda
                                                                                24 watching



                                                                                Complete Set 21/18 Front Rear Wheel Rim For Honda CR250R 02 13 CRF450R 02 12

                                                                                $589.90                                                                                                      From China
                                                                                Free shipping                                                                                               Brand: Honda




                                                                                Motorcycle rims 17*3.5 & 17*4.25 Supermoto Aluminum Rim Fit For Honda Yamaha

                                                                                $256.00                                                                                                      From China
                                                                                Free shipping
                                                                                6 watching



                                                                                Supermoto Motorcycle 17 3.5 Aluminum Rim Enduro Motocross Bike For Honda Yamaha

                                                                                $132.60                                                                                                      From China
                                                                                Free shipping
                                                                                32 watching



                                                                                Motorcycle rims 17*3.0 & 17*4.25 Supermoto Aluminum Rim Fit For Honda Yamaha

                                                                                $269.00                                                                                                      From China
                                                                                Free shipping




                                                                                Motorcycle Front Rear Complete Set Weels Rims Fit HONDA CG125 Cafe Race 2.15*18

                                                                                $336.00                                                                                                      From China
                                                                                Free shipping

https://www.ebay.com/str/motomodification                                                                                                                                                                       1/4
10/9/2020                                                                      motomodification
                                            Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBayPage
                                                                                                       Stores 136 of 376 PageID #:309




                                                            Motorcycle Rims 17*3.5 & 17*4.25 Supermoto Aluminum Rim and Spokes Nipples

                                                            $389.00                                                                             From China
                                                            Free shipping
                                                            43 watching



                                                            For Honda CR125 250R CRF250 450R 17*3.5 4.25 Red Rim Complete Set Wheel Rims

                                                            $562.00                                                                             From China
                                                            Free shipping




                                                            Red Rim Complete Set Wheel Rims For Honda CR125 250R CRF250 450R 17*3.5 4.25

                                                            $586.00                                                                             From China
                                                            Free shipping




                                                            2 Pcs Motorcycle 17*3.5 & 17*2.5 Supermoto Aluminum Rim Enduro Motocross Bike

                                                            $226.00                                                                             From China
                                                            Free shipping




                                                            Motorcycle rims 17*3.5 & 17*5.0 Supermoto Aluminum Rim Fit For Honda Yamaha

                                                            $285.00                                                                             From China
                                                            Free shipping
                                                            8 watching



                                                            Motorcycle Supermoto rims 17*3.5 & 17*3.0 Aluminum Rim Fit For Honda Yamaha

                                                            $269.00                                                                             From China
                                                            Free shipping
                                                            3 watching



                                                            21/19 MX Wheel Rim Hub Red Fit Honda CR125R 250R 02 13 CRF250R 04-13 450R 02 03

                                                            $580.00                                                                             From China
                                                            Free shipping                                                                      Brand: Honda
                                                            5 watching



                                                            Thicken 2.9gal 11L Motorcycle Universal Cafe Racer Fuel Gas Tank For Honda CG125

                                                            $151.00                                                                             From China
                                                            Free shipping
                                                            Only 1 left!



                                                            Motorcycle Rim 2.5 by 17 inch 28 spokes Motocross Bike For Honda Yamaha Kawasaki

                                                            $127.90                                                                             From China
                                                            Free shipping




                                                            2.9gal 11L Motorcycle Universal Thicken Cafe Racer Fuel Gas Tank Fit Honda CG125

                                                            $168.00                                                                             From China
                                                            Free shipping
                                                            65 watching



                                                            Motorcycle 17 2.5 Supermoto Aluminum Rim Enduro Motocross Bike 40 Holes

                                                            $106.90                                                                             From China
                                                            Free shipping
                                                            10 watching



                                                            Custom Motorcycle Stainless Steel Spoke Kit Nipples For Honda Suzuki Yamaha Ktm

                                                            $69.00                                                                              From China
                                                            Free shipping




                                                            Motorcycle Fuel Gas Tanks Cafe Racer Tank Fit HONDA CG125 Retro Style Street car

                                                            $148.00                                                                             From China
                                                            Free shipping
                                                            2 watching



                                                            21/18 Complete Set Wheel Rim Fit Honda CRF250R CRF450R 02 04-13 CR125 250R 02-13

                                                            $499.83                                                                             From China
                                                            Free shipping



https://www.ebay.com/str/motomodification                                                                                                                     2/4
10/9/2020                                                                      motomodification
                                            Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBayPage
                                                                                                       Stores 137 of 376 PageID #:310



                                                            Motorcycle Rim 19inch 1.85 40 spokes Motocross Bike For Honda Yamaha Kawasaki

                                                            $129.80                                                                            From China
                                                            Free shipping
                                                            13 watching



                                                            Motorcycle 17 2.5 Supermoto Aluminum Rim Enduro Motocross Bike For Honda Yamaha

                                                            $126.90                                                                            From China
                                                            Free shipping




                                                            11.5" Motorcycle Front Brake Disc Rotor For Harley Touring 1984-2013 Stainless

                                                            $65.60                                                                             From China
                                                            Free shipping
                                                            11 watching



                                                            Motorcycle Universal Cafe Racer Vintage Fuel Gas Tank 2.4gal 9L For Yamaha RD50

                                                            $161.00                                                                            From China
                                                            Free shipping
                                                            8 watching



                                                            Motorcycle Front Brake Disc Rotor Super Spoke Polished For Harley Touring 11.8"

                                                            $70.00                                                                             From China
                                                            Free shipping




                                                            2.4gal 9L Fuel Gas Tank Motorcycle Universal Cafe Racer Fit Honda CG125 Red Blue

                                                            $99.80                                                                             From China
                                                            Free shipping
                                                            22 watching



                                                            Motorcycle Water Engine Cooling Aluminum Radiator For KTM SXF250/350/450 11-14

                                                            $118.60                                                                            From China
                                                            Free shipping




                                                            Blue Motorcycle Universal Cafe Racer Fuel Gas Tank 2.4gal 9L Fit Honda CG125

                                                            $109.90                                                                            From China
                                                            Free shipping
                                                            18 watching



                                                            8L Cafe Racer Tank 2gal Retro Style Motorcycle Fuel Gas Tanks Fit Honda CG JH70

                                                            $90.00                                                                             From China
                                                            Free shipping




                                                            Front L+R Brake Disc Rotors Set Fit YAMAHA YZF R1 1000 98-03 1998 1999 2000 2001

                                                            $159.90                                                                            From China
                                                            Free shipping
                                                            5 watching



                                                            2.4 Gallon 9L Motorcycle Fuel Gas Tank Universal Cafe Racer Fit Honda Yamaha

                                                            $126.00                                                                            From China
                                                            Free shipping




                                                            Universal Motorcycle Cafe Racer Vintage Fuel Gas Tank 2.4gal 9L Fit Yamaha RD50

                                                            $129.90                                                                            From China
                                                            Free shipping
                                                            11 watching



                                                            10L Iron Motorcycle Fuel Gas Tank Fit Honda Yamaha 2.6 Gallon Cafe Racer Retro

                                                            $169.90                                                                            From China
                                                            Free shipping




                                                            230mm Cafe Racer Seat Frame Hoop Loop End Brat Large CC With LED Brake Light CG

                                                            $45.90                                                                             From China
                                                            Free shipping
                                                            11 watching



https://www.ebay.com/str/motomodification                                                                                                                   3/4
10/9/2020                                                   Case: 1:20-cv-06677 Document #: Items for sale by
                                                                                            10 Filed:         motomodification
                                                                                                           11/10/20     Page| eBay
                                                                                                                               138 of 376 PageID #:311
            Hi          !          Daily Deals         Brand Outlet   Help & Contact                                                                                                       Sell    Watchlist       My eBay


                                      Shop by
                                      category               KTM                                                                                                          All Categories                           Search                Advanced


                                                                                                                                                                                                           Include description
                                                            Items for sale from motomodification (101             )       |    Save this seller | Show results from all sellers




        Categories
                                                                All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match          View:
        eBay Motors
            Motorcycle Wheels & Rims                          7 results for KTM          Save this search
            More


                                                                Find your Motorcycle
        Format                                    see all
                                                                                                                                                                                    Clear selections
                 All Listings
                 Auction
                 Buy It Now
                                                                                                                                                                                        0
                                                                Make & Model                                  Year From / To               Distance
        Guaranteed Delivery                       see all                                                                                                                         matching results
                                                                 KTM                                           Year From                    Any Distance of
                 No Preference
                                                                 Any Model                                     Year To                      60106-1445                              Find Results
                 1 Day Shipping
                 2 Day Shipping
                 3 Day Shipping                                                                             Motorcycle Water Engine Cooling Aluminum Radiator For KTM SXF250/350/450 11-14
                 4 Day Shipping                                                                             Brand New

        Condition                                 see all                                                   $118.60                                              From China

                 New   (7)                                                                                  Buy It Now
                                                                                                            Free Shipping
        Price                                                                                                 Watch

        $                to $


        Item Location                             see all
                 Default
                 Within
                   100 miles     of 60106                                                                   17*3.5 17*4.25 Orange MX Complete Wheel Hub Set For KTM SX SXF EXC 125-530 03-16 (Fits:
                                                                                                            KTM)
                 US Only
                 North America                                                                              Brand New
                 Worldwide
                                                                                                            $640.00                                              From China
                                                                                                            Buy It Now
        Delivery Options                          see all
                                                                                                            Free Shipping
                 Free shipping
                                                                                                            5 Watching
                                                                                                              Watch
        Show only                                 see all
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings                                                                              Custom Motorcycle Stainless Steel Spoke Kit Nipples For Honda Suzuki Yamaha Ktm
                 Deals & Savings                                                                            Brand New


        More refinements...
                                                                                                            $69.00                                               From China
                                                                                                            Buy It Now
                                                                                                            Free Shipping
                                                                                                              Watch
                 Seller Information

             motomodification (101            )
                 Feedback rating: 101
                 Positive Feedback: 96.9%
                 Member since Mar-03-18 in
                 Hong Kong
                                                                                                            Supermoto 17*3.5 17*5.0 Complete Wheel Hubs Set For KTM SX SXF EXC 125-530 03-14 (Fits:
                                                                                                            KTM)
                 Read feedback profile                                                                      Brand New
                 Add to my favorite sellers
                                                                                                            $599.90                                              From China
                                                                                                            Buy It Now
        Sponsored items for you                                                                             Free Shipping
                                                                                                            50 Watching
                                                                                                              Watch




                                                                                                            Motorcycle Aluminum Rim 18in. 2.5" Fit Honda Suzuki Yamaha Ktm Enduro Motocross
                                                                                                            Brand New

                                                                                                            $129.90                                              From China
                                                                                                            Buy It Now
                    MX 18" Rear Wheel Rim                                                                   Free Shipping
                    Hub For KTM 125...                                                                        Watch
                    $299.75
                    Buy It Now




                                                              Motorcycle Aluminum Rim 18in. 2.15" Fit Honda Suzuki Yamaha Ktm Enduro Motocross
                                                              Brand New




https://www.ebay.com/sch/m.html?_ssn=motomodification&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                           1/5
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBayPage 139 of 376 PageID #:312

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $599.90
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                        $37.49
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $637.39

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $28.40 for 24 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motomodific... | Message to seller

                                                                       Supermoto 17*3.5 17*5.0 Complete Wheel Hubs Set For
                                                                       KTM SX SXF EXC 125-530 03-14
                                                                       $599.90

                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Oct 30 – Nov 19
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             Free

                                                                             Est. delivery: Oct 21 – Nov 18
                                                                             Standard Shipping from outside US
                                                                             $5.00

                                                                             Est. delivery: Oct 16 – Oct 23
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $14.80



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Musicians On Call
                               Support Musicians On Call and help deliver the healing power of music to hospital patients




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432633316015                                                                                                                                                      1/1
10/9/2020                                                               17*3.5 17*4.25
                                                         Case: 1:20-cv-06677           Orange MX
                                                                                Document       #:Complete Wheel
                                                                                                  10 Filed:     Hub Set ForPage
                                                                                                             11/10/20      KTM SX140
                                                                                                                                 SXF EXC 125-530
                                                                                                                                     of 376      03-16 | eBay
                                                                                                                                              PageID      #:313
  Hi         !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist        My eBay


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                            Search               Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                      | Add to Watchlist




            This fits a KTM                     Select Year



                                                                                                     17*3.5 17*4.25 Orange MX Complete Wheel Hub Set
                                                                                                                                                                                                           Shop with confidence
                                                                                                     For KTM SX SXF EXC 125-530 03-16
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                         2 watched in last 24 hours
                                                                                                                                                                                                                   Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                          Condition: New

                                                                                                      Compatibility See compatible vehicles
                                                                                                                   :                                                                                       Seller information
                                                                                                                                                                                                           motomodification (101       )
                                                                                                            Quantity:      1               2 available / 1 sold
                                                                                                                                                                                                           96.9% Positive feedback


                                                                                                                                                                                                                Save this Seller
                                                                                                              Price:    US $640.00                                     Buy It Now
                                                                                                                                                                                                           Contact seller
                                                                                                                        $29 for 24 months with
                                                                                                                                                                                                           Visit store
                                                                                                                        PayPal Credit*                                Add to cart
                                                                                                                                                                                                           See other items

                                                                                                                                                                                                       LEGAL
                                                                                                                                                                    Add to Watchlist



                                                                                                           Free shipping               60-day returns                     5 watchers


                                                                                                           Shipping: FREE Economy Shipping from China/Hong
                                                                                                                          Kong/Taiwan to worldwide | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.                                                    ¡Cámbiate a Allstate y ahorra!
                                                                                                                          Item location: SHANGHAI, China                                                        Los conductores que ahorran
                                                                                                                          Ships to: Worldwide See exclusions                                                       promedian $718 al año.
                                                                                                            Delivery:           Estimated between Thu. Oct. 29 and Mon. Dec. 28                                Cotiza ya

                                                                                                                                Please note the delivery estimate is greater than 13 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.
                                 Have one to sell?          Sell now
                                                                                                          Payments:



                                                                                                                          *$29 for 24 months. Minimum purchase required. |
                                                                                                                          See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 60 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       17" 3.5" 5.0" Supermoto                  Front SM Wheel 3.5 x 17                 Warp 9 Racing Wheel                    17'' 3.5 4.25 Supermoto                     3.5*17'' 4.25*17'' Supermoto                  KTM Supermoto 17" & 17"
       Wheel Rim Set Hub For KT…                Warp 9                                  Assembly, Rear SM, 4.25" …             Front Rear Wheel Rim Hub…                   Wheels Set Blue Hubs for…                     Complete Wheel Set SX S…
       $549.00                                  $225.00                                 $225.00                                $548.06                                     $550.00                                       $566.99
       $577.90                                  + $40.00 shipping                       + $40.00 shipping                      $576.90                                     Free shipping                                 $629.99
       Free shipping                            Seller 99.7% positive                   Seller 99.7% positive                  Free shipping                               New                                           Free shipping
       Seller 99.9% positive                                                                                                   Seller 99.9% positive                                                                     Almost gone




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/17-3-5-17-4-25-Orange-MX-Complete-Wheel-Hub-Set-For-KTM-SX-SXF-EXC-125-530-03-16/164399515005?fits=Make%3AKTM&hash=item2646f9857d:g:ZosAAOSwm69ekTpF                                                                                 1/4
10/9/2020                                                              17*3.5 17*4.25
                                                        Case: 1:20-cv-06677           Orange MX
                                                                               Document       #:Complete Wheel
                                                                                                 10 Filed:     Hub Set ForPage
                                                                                                            11/10/20      KTM SX141
                                                                                                                                SXF EXC 125-530
                                                                                                                                    of 376      03-16 | eBay
                                                                                                                                             PageID      #:314
  Hi        !          Daily Deals      Brand Outlet        Help & Contact                                                                                                                         Sell     Watchlist         My eBay


                          Shop by
                          category                     Search for anything                                                                                                         All Categories                            Search               Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                      | Add to Watchlist




           This fits a KTM                     Select Year



                                                                                                    17*3.5 17*4.25 Orange MX Complete Wheel Hub Set
                                                                                                                                                                                                          Shop with confidence
                                                                                                    For KTM SX SXF EXC 125-530 03-16
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                     Compatibility See compatible vehicles
                                                                                                                  :

                                                                                                                                          3 available                                                     Seller information
                                                                                                           Quantity:      1
                                                                                                                                                                                                          motomodification (101       )
                                                                                                                                                                                                          96.9% Positive feedback

                                                                                                             Price:    US $585.40                                     Buy It Now
                                                                                                                                                                                                              Save this Seller
                                                                                                                       $51 for 12 months with
                                                                                                                                                                                                          Contact seller
                                                                                                                       PayPal Credit*
                                                                                                                                                                     Add to cart
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items
                                                                                                                                                                   Add to Watchlist



                                                                                                                 Free shipping                                60-day returns


                                                                                                          Shipping: FREE Economy Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: SHANGHAI, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Thu. Oct. 29 and Mon. Dec. 28

                                                                                                                               Please note the delivery estimate is greater than 13 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.


                                Have one to sell?          Sell now                                      Payments:



                                                                                                                         *$51 for 12 months. Minimum purchase required. |
                                                                                                                         See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 60 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




       KTM Supermoto 17" & 17"                 MX Complete Wheel Hub                   MX Orange17*3.5 17*5.0                 3.5*17'' 4.25*17'' Supermoto                21'' 19'' Full Set F&R Wheel                  17" Supermoto Front Rear
       Complete Wheel Set SX S…                Set Fit For KTM SX SXF EX…              Complete Wheels Hubs Se…               Wheels Set Blue Hubs for…                   Rim Hubs for KTM 125-530…                     Wheel Rim Hub for KTM 12…
       $566.99                                 $569.00                                 $589.00                                $550.00                                     $449.96                                       $590.80
       $629.99                                 Free shipping                           Free shipping                          Free shipping                               $499.96                                       $621.90
       Free shipping                           Seller 100% positive                    Seller 100% positive                   New                                         + $90.00 shipping                             + $200.00 shipping
       Almost gone                                                                                                                                                        Seller 99.7% positive                         Seller 99.9% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/17-3-5-17-4-25-Orange-MX-Complete-Wheel-Hub-Set-For-KTM-SX-SXF-EXC-125-530-03-16/164419096708?fits=Make%3AKTM&hash=item2648245084:g:m18AAOSwrzxbNNBP                                                                                1/4
10/21/2020                                                             Motorcycle
                                                      Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                            For10
                                                                                                KTM R SX EXC
                                                                                                  Filed:     XCF XC SXF
                                                                                                          11/10/20      65 85142
                                                                                                                     Page     105 250
                                                                                                                                   of 350
                                                                                                                                      376 450PageID
                                                                                                                                              525 | eBay#:315

 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle                                     FCR Carburetor                                 Headlight For KTM                                   CMC Rear Lift                                      Rear Compression
                           Headlight For KT…                              Accelerator Pum…                               R SX EXC XC XCF…                                    Grab Handle Bar…                                   Adjustment Tool…
                           $26.39                                         $29.43                                         $26.73                                              $17.99                                             $16.99
                           $28.69                                         $31.99                                         + $5.00 shipping                                    Free shipping                                      $18.47
                           Free shipping                                  Free shipping                                                                                                                                         Free shipping




            Check if this part fits your vehicle             Contact the seller



    SAVE $2 FOR EVERY $69                             See all eligible items


                                                                                                   Motorcycle Headlight For KTM R SX EXC XCF XC
                                                                                                                                                                                                         Shop with confidence
                                                                                                   SXF 65 85 105 250 350 450 525
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               More than 10 available / 96 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $17.19                                      Buy It Now                          motopartsport (11161      )
                                                                                                                      US $19.53 (12% off)                                                                99% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                          100% buyer
                                                                                                                                           96 sold                More than 85% sold
                                                                                                          satisfaction

                                                                                                         Shipping: $10.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: China, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:


                                Have one to sell?         Sell now                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     12pc Oil Filter For Yamaha               10mm Clutch Brake Throttle              Air Filter For Polaris                 38mm Air Filter Clearner                    ATV Stator Pickup Pulsar                      Gas Fuel Petcock Switch
     YZ 250 250F 450F XT250…                  Cable Adjuster For…                     7080369 250 Trail Boss Tra…            Blue For Honda TRX250 TR…                   Coil For Quad Yamaha YF…                      Valve Tap Tank For Honda…
     $26.45                                   $5.89                                   $11.31                                 $7.44                                       $10.23                                        $8.08
     $29.07                                   $6.55                                   $12.57                                 $8.45                                       $11.63                                        $9.18
     + $2.30 shipping                         Free shipping                           Free shipping                          + $1.00 shipping                            Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item



                                                                                                                                                                                                          eBay item number: 252308920642
      Seller assumes all responsibility for this listing.

      Last updated on Oct 04, 2020 08:02:22 PDT View all revisions

          Item specifics

https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                                                           1/6
10/21/2020                                                     Motorcycle
                                              Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                    For10
                                                                                        KTM R SX EXC
                                                                                          Filed:     XCF XC SXF
                                                                                                  11/10/20      65 85143
                                                                                                             Page     105 250
                                                                                                                           of 350
                                                                                                                              376 450PageID
                                                                                                                                      525 | eBay#:316
         Condition:                              New                                                          Brand:                              Unbranded
         Warranty:                               Yes                                                          Type:                               Motorcycle Head Light
         Country/Region of Manufacture:          China                                                        Manufacturer Part Number:           Does not apply
         Application Models:                     KTM R SX EXC XC XCF SXF 65 85 105 250 350 450                Placement on Vehicle:               Front
                                                 525
         UPC:                                    Does not apply



       Hot Products




      Carburetor & Intake   Carb Air Filter Intake   Performance            PERFORMANCE            Carburetor Air Filter   PD24 Carburetor Air     PD24 Carburetor         YX150 Engine           YX140 Engine
      Manifold for Baja…    Manifold for…            Carburetor & Air…      CARBURETOR A…          for DAZON RAID…         Filter For Yerf-Dog…    42mm Foam Air…          Cylinder Pistion Ki…   Cylinder 56mm…
      $35.99                $39.99                   $30.99                 $30.2                  $30.2                   $30.25                  $30.25                  $76.29                 $55.99




      UL Approved L14-      NEMA L14-20R             Lifan 150cc Engine     Aluminum Mono          Battery Holder          Chain Adjuster          ATV Alum Oil            Rear Brake Caliper     Front Brake Caliper
      30P NEMA L14-3…       L14-20P 20A…             Oil Dipstick Cap…      Shock Extender…        Bracket for Monke…      Tensioner for Chin…     Dipstick For Roket…     For Honda CRF 25…      For Yamaha YZ12…
      $12.65                $12.65                   $6.1                   $32.55                 $10.7                   $6.9                    $5                      $39.7                  $39.65




      Front Brake Caliper   Front Brake Caliper      Carburetor For 1988-   19mm Mikuni VM16       Carby Air Filter        26mm Carburetor For     Carburetor Air Filter   Mikuni Carb VM22       VM22 26mm
      Mount Pads Assy F…    For Honda CRF25…         1999 Kawasaki AT…      Carburetor for 50cc…   Mainfold For…           Predator 212cc…         Mainfold For…           Carburetor Kit For…    Carburetor Kit For…
      $39.7                 $39.72                   $22.62                 $27.8                  $52.5                   $52.5                   $52.5                   $52.5                  $52.5




                                               Motorcycle Headlight For KTM R SX EXC XCF XC SXF 65 85 105 250 350 450 525




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                        2/6
10/21/2020                                                 Motorcycle
                                          Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                For10
                                                                                    KTM R SX EXC
                                                                                      Filed:     XCF XC SXF
                                                                                              11/10/20      65 85144
                                                                                                         Page     105 250
                                                                                                                       of 350
                                                                                                                          376 450PageID
                                                                                                                                  525 | eBay#:317




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                    3/6
10/21/2020                                                 Motorcycle
                                          Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                For10
                                                                                    KTM R SX EXC
                                                                                      Filed:     XCF XC SXF
                                                                                              11/10/20      65 85145
                                                                                                         Page     105 250
                                                                                                                       of 350
                                                                                                                          376 450PageID
                                                                                                                                  525 | eBay#:318




                                         ● Condition: New, never used.

                                         ● Color: Orange, As shown in the picture.

                                         ● Specifications:

                                         Material: Polypropylene

                                         Approx. Dimension: L: 33cm W: 32cm H: 9cm

                                         Light Bulb Type: S2, 12V, 35W
                                         ●Package Included:

                                         1 headlight and 4 rubber straps

                                         Instructions not included
                                         ● Dimension: Please check pictures for dimensions.




                                                                                       ***International Buyers***
                                             Please allow about 20-50 business days for delivery, as your purchase will be shipped from CHINA,

                                                                     not from your country. Thanks for your kind understanding!




                                                                            Country                                             Approx. Delivery time

                                                                          United States                                           18-25 business days


                                                               European Countries/New Zealand                                     22-25 business days


                                                                         Other Countries                                          30-50 business days




                                              ● Item will be sent out within 1 business day (excludes weekends and holidays) once your payment is completed.

                                              ● The international shipping highly depends on Post Office and local customs. Sometimes, it will probably take longer
                                              time to arrive, particularly during the holiday season. Thanks for your kind understanding!

                                              ● Generally, all of our items are shipped by China Post Air Mail (economy international flat rate shipping). If you would
                                              prefer EMS or other express shipping service, please contact us for a quotation before buying.

                                              ● We do our best to provide you the most reliable and affordable way of shipping service. If you don't receive your item
                                              on time, please contact us immediately for further assistance. We take responsibility for any damages or losses
                                              occurred in the shipping process.




                                              ● We accept PayPal Only. Please ensure you have a valid PayPal account prior to buying.

https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                          4/6
10/21/2020                                                             Motorcycle
                                                      Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                            For10
                                                                                                KTM R SX EXC
                                                                                                  Filed:     XCF XC SXF
                                                                                                          11/10/20      65 85146
                                                                                                                     Page     105 250
                                                                                                                                   of 350
                                                                                                                                      376 450PageID
                                                                                                                                              525 | eBay#:319
                                                            ● Please make payment within 5 days of receiving winning notification, or we can't make sure the item is still in stock.

                                                            ● Import duties, taxes and charges are NOT included in the item price or shipping charges. These charges are the
                                                            buyer's responsibility. Please check with your country's custom office to determine what these additional costs will be
                                                            prior to buying.




                                                                                     Customer Service
                                                            ● Please do not hesitate to contact us anytime before or after your purchase, we are happy to respond to any
                                                            questions you may have as soon as possible. However, due to the time zone difference between us, sometimes we
                                                            may not be able to reply your emails immediately. Please allow 1 business day for us to respond. Thanks for your
                                                            patience!

                                                            ● The Positive Feedback will be left to the buyer once we received the full payment, we respect every valued customer
                                                            to us!

                                                            ● Your FEEDBACK is extremely important to us!

                                                            ● If you are satisfied with our items and services, please leave us a Positive Feedback with an overall Detailed Selling
                                                            Rating (DSR) of 5 stars. It is really important to eBay sellers. When you rate the shipping time section, please take
                                                            international shipping into consideration. Thank you so much for your support!

                                                            ● If you have any problems with our items or services, please contact us immediately so that we could do our best to
                                                            solve your problem. We understand the concerns and frustrations you might have, and will try our best to solve the
                                                            issues. Please email us BEFORE leaving any 1, 2 or 3 ratings, negative/neutral feedbacks or open any disputes. Your
                                                            understanding and help will be highly appreciated!




                                                                                  Have a nice day! :)


                                                                                     DO NOT DUPLICATE OR COPY! Template Made By: © Inkfrog Template Center
                                                                                                  Auction Templates, Logos, Store fronts and more!




    SAVE $2 FOR EVERY $69*                                       See all eligible items
 Save $2 for every $69 you spend
 Discount will be applied when you add promotional items from motopartsport to your cart                                                                                       All promotional offers from motopartsport




                                                                                                                                                                                                                                   See all



       Carb Carburetor 49cc 70cc                         Carburetor Carb For                        Rear Disc Brake Caliper Red                Mikuni Carb Carburetor Jet              Gear Shifter Lever For XR50
       90cc 100cc 110cc 125cc                            Tecumseh 632242                            For Motovox MBX10 MBX11                    VM22 VM24 VM26 125cc                    CRF 50 70 KLX110 TTR SSR
       Chinese ATV Coolster NST                          Carburetor fit HM100 10HP                  MBX12 Mini Bike Moto MM-                   150cc 200cc 250cc Dirt Pit              125 110 160cc Pit Dirt Bike
                                                         tecumseh engine                            B80                                        Bike

       Was:                  US $17.88                   Was:               US $18.39               Was:               US $12.02               Was:               US $10.29            Was:                  US $10.21
       Now:                US $15.73                     Now:              US $16.18                Now:             US $10.58                 Now:               US $9.06             Now:                US $9.09


       * Discount amount will be applied once per transaction.                                                                                                                                You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/3                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                                         5/6
10/21/2020                                                            Motorcycle
                                                     Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                           For10
                                                                                               KTM R SX EXC
                                                                                                 Filed:     XCF XC SXF
                                                                                                         11/10/20      65 85147
                                                                                                                    Page     105 250
                                                                                                                                  of 350
                                                                                                                                     376 450PageID
                                                                                                                                             525 | eBay#:320




     For KTM Adventure Enduro                 For KTM DUKE/RC                           Motorcycle Headlight For                  For KTM CR EXC WRF                    For Honda XR650L LED light        For Honda Rear Fender
     tail light Motorcycle…                   Motorcycle Clutch Brake…                  KTM R SX EXC XC XCF SX…                   Enduro tail light Motorcycl…          plastic light Enduro tail ligh…   Enduro tail light plastic ligh…
     $10.00                                   $18.99                                    $26.39                                    $10.00                                $10.00                            $10.00
     Free shipping                            Free shipping                             $28.69                                    Free shipping                         Free shipping                     Free shipping
     Seller 99.2% positive                    Seller 99.2% positive                     Free shipping                             Seller 99% positive                   Seller 99.2% positive             Seller 99% positive
                                                                                        Seller 99.6% positive




   More from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     12pc Oil Filter For Yamaha               Air Filter For Polaris                    38mm Air Filter Clearner                  ATV Stator Pickup Pulsar              Gas Fuel Petcock Switch           Brake Master Cylinder For
     YZ 250 250F 450F XT250…                  7080369 250 Trail Boss Tra…               Blue For Honda TRX250 TR…                 Coil For Quad Yamaha YF…              Valve Tap Tank For Honda…         90 110 125 150 200 250 cc…
     $26.45                                   $11.31                                    $7.44                                     $10.23                                $8.08                             $28.37
     $29.07                                   $12.57                                    $8.45                                     $11.63                                $9.18                             $31.52
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                        + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                         Return to top
 More to explore : KTM EXC Motorcycles, Motorcycle Headlight Assemblies for KTM 525, Motorcycle Headlight Assemblies for KTM 85, Motorcycle Headlight Assemblies for KTM 105, KTM EXC,
 Unbranded Motorcycle Headlight Assemblies for KTM 85, R Motorcycle Tires & Tubes for KTM 450, Motorcycle Headlight Assemblies for KTM 450,
 Trail Tech Motorcycle Headlight Assemblies for KTM 85, KTM Motorcycle Parts for KTM 525




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                                              6/6
10/21/2020                                                             Motorcycle
                                                      Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                            For10
                                                                                                KTM R SX EXC
                                                                                                  Filed:     XCF XC SXF
                                                                                                          11/10/20      65 85148
                                                                                                                     Page     105 250
                                                                                                                                   of 350
                                                                                                                                      376 450PageID
                                                                                                                                              525 | eBay#:321

 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                              Shop by
                              category                  Search for anything                                                                                                       All Categories                            Search              Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




    People who viewed this item also viewed

                           Motorcycle                                     FCR Carburetor                                 Headlight For KTM                                   CMC Rear Lift                                      Rear Compression
                           Headlight For KT…                              Accelerator Pum…                               R SX EXC XC XCF…                                    Grab Handle Bar…                                   Adjustment Tool…
                           $26.39                                         $29.43                                         $26.73                                              $17.99                                             $16.99
                           $28.69                                         $31.99                                         + $5.00 shipping                                    Free shipping                                      $18.47
                           Free shipping                                  Free shipping                                                                                                                                         Free shipping




            Check if this part fits your vehicle             Contact the seller



    SAVE $2 FOR EVERY $69                             See all eligible items


                                                                                                   Motorcycle Headlight For KTM R SX EXC XCF XC
                                                                                                                                                                                                         Shop with confidence
                                                                                                   SXF 65 85 105 250 350 450 525
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               More than 10 available / 96 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $17.19                                      Buy It Now                          motopartsport (11161      )
                                                                                                                      US $19.53 (12% off)                                                                99% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                          100% buyer
                                                                                                                                           96 sold                More than 85% sold
                                                                                                          satisfaction

                                                                                                         Shipping: $10.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: China, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                              Please note the delivery estimate is greater than 13 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:


                                Have one to sell?         Sell now                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     12pc Oil Filter For Yamaha               10mm Clutch Brake Throttle              Air Filter For Polaris                 38mm Air Filter Clearner                    ATV Stator Pickup Pulsar                      Gas Fuel Petcock Switch
     YZ 250 250F 450F XT250…                  Cable Adjuster For…                     7080369 250 Trail Boss Tra…            Blue For Honda TRX250 TR…                   Coil For Quad Yamaha YF…                      Valve Tap Tank For Honda…
     $26.45                                   $5.89                                   $11.31                                 $7.44                                       $10.23                                        $8.08
     $29.07                                   $6.55                                   $12.57                                 $8.45                                       $11.63                                        $9.18
     + $2.30 shipping                         Free shipping                           Free shipping                          + $1.00 shipping                            Free shipping                                 Free shipping




    Description             Shipping and payments                                                                                                                                                                                          Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: China, China
             Shipping to: Worldwide

https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                                                           1/3
10/21/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677 DocumentHeadlight#:
                                                                                               For10
                                                                                                   KTM R SX EXC
                                                                                                     Filed:     XCF XC SXF
                                                                                                             11/10/20      65 85149
                                                                                                                        Page     105 250
                                                                                                                                      of 350
                                                                                                                                         376 450PageID
                                                                                                                                                 525 | eBay#:322

             Excludes: Africa, South America, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Japan, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan,
             Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Saudi Arabia, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British
             Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands
             Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook
             Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna,
             Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines, Taiwan, Vietnam, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon, Albania,
             Andorra, Belarus, Bosnia and Herzegovina, Gibraltar, Guernsey, Iceland, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, San Marino, Serbia, Svalbard and Jan Mayen,
             Ukraine, Vatican City State

             Quantity:    1                 Change country:          United States                                                    ZIP Code:      60106                  Get Rates


               Shipping and handling          Each additional item         To                  Service                                                                       Delivery*

               US $10.00                      US $9.00                     United States       Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Mon. Nov. 9 and Mon. Nov. 30
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 1 business day of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.




    SAVE $2 FOR EVERY $69*                                            See all eligible items
 Save $2 for every $69 you spend
 Discount will be applied when you add promotional items from motopartsport to your cart                                                                                                       All promotional offers from motopartsport




                                                                                                                                                                                                                                                        See all



       Carb Carburetor 49cc 70cc                            Carburetor Carb For                          Rear Disc Brake Caliper Red                      Mikuni Carb Carburetor Jet                       Gear Shifter Lever For XR50
       90cc 100cc 110cc 125cc                               Tecumseh 632242                              For Motovox MBX10 MBX11                          VM22 VM24 VM26 125cc                             CRF 50 70 KLX110 TTR SSR
       Chinese ATV Coolster NST                             Carburetor fit HM100 10HP                    MBX12 Mini Bike Moto MM-                         150cc 200cc 250cc Dirt Pit                       125 110 160cc Pit Dirt Bike
                                                            tecumseh engine                              B80                                              Bike

       Was:                     US $17.88                   Was:                 US $18.39               Was:                  US $12.02                  Was:                  US $10.29                  Was:                   US $10.21
       Now:                    US $15.73                    Now:                US $16.18                Now:                US $10.58                    Now:                 US $9.06                    Now:                 US $9.09


       * Discount amount will be applied once per transaction.                                                                                                                                                     You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-For-KTM-R-SX-EXC-XCF-XC-SXF-65-85-105-250-350-450-525/252308920642                                                                                                                                              2/3
10/21/2020                                          Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                              11/10/20Profile
                                                                                                            Page 150 of 376 PageID #:323
                  Hi! Sign in or register      Daily Deals   Brand Outlet       Help & Contact                                                                    Sell   Watchlist      My eBay


                                                Shop by
                                                category                 Search for anything                                                     All Categories                         Search                Advanced



                 Home         Community         Feedback forum      Feedback profile



                 Feedback profile


                                            motopartsport (11161            )                                                                                                  Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                            Contact member
                                            Member since: Aug-19-12 in China                                                                                                   View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                            View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                     Detailed seller ratings

                                                   1 month       6 months           12 months                Average for the last 12 months

                             Positive                 124           839                1409                  Accurate description                                 Reasonable shipping cost
                                                                                                                          (1196)                                              (1232)
                             Neutral                   0             4                   9
                                                                                                             Shipping speed                                       Communication
                             Negative                  0             6                  12                                (1189)                                              (1244)




                            All received Feedback                                    Received as buyer                              Received as seller                                Left for others

                 12 Feedback received (viewing 1-12)                                                                                                                                      Revised Feedback: 9


                 Search Feedback received as seller with an item title or ID:                                                                            Rating type:                        Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                     Negative (12)                         12 Months



                    FEEDBACK                                                                                                          FROM                                                WHEN

                           Its to long don .t fit in my carburetor                                                                    Buyer: e***4 (56 )                                  Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback




                                                                                                                                                                                                                         Comment?
                           DID not fit, some of the gears were correct but the shafts were both to small                              Buyer: c***c (1159 )                                Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                                                              Detailed item information is not available for the following items because the feedback is over 90 days old.


                           unable to acquire jets of different sizes                                                                  Buyer: 8***n (691 )                                 Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           i didnt got the item yey, it is few months all ready                                                       Buyer: _***_ (2)                                    Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           The room is too small                                                                                      Buyer: m***m (78 )                                  Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Not a perfect fit.                                                                                         Buyer: p***s (34 )                                  Past 6 months
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Been sitting in royol oak mi sence friday the 25th.                                                        Buyer: 5***1 (150 )                                 Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Goods arrived in 2 days                                                                                    Buyer: r***o (29 )                                  Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Does not fit a klx110 completely back to front... fix your description                                     Buyer: 5***d (17 )                                  Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           very bad .... did not send the item                                                                        Buyer: s***n (110 )                                 Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Thankyou very much                                                                                         Buyer: 4***1 (unregistered)                         Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback


                           Fuel shut off and choke are on wrong side of carb and will not fit                                         Buyer: e *** o ( 122 )                              Past year
                           (Private listing)                                                                                                                                              Reciprocal feedback



                 Page 1 of 1
                                                                                                                    1



                                                       Member Quick Links                    Contact member               Suggested Next             Leave Feedback
                                                                                             View items for sale                                     Reply to received Feedback
                                                                                             View seller's Store                                     Follow up to given Feedback


https://www.ebay.com/fdbk/feedback_profile/motopartsport?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                          1/2
10/21/2020                                                                                         motopartsport
                                                            Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20  on eBay
                                                                                                                     Page 151 of 376 PageID #:324
         Hi! Sign in or register         Daily Deals        Brand Outlet      Help & Contact                                                                                                              Sell      Watchlist          My eBay


                                          Shop by
                                          category                     Search for anything                                                                                               All Categories                                Search            Advanced



         motopartsport's profile



                                                                           motopartsport (11161              )                                                                        Items for sale             Visit store         Contact
                                                                           99% positive feedback

                                                                                                                                     Based in China, motopartsport has been an eBay member since Aug 19, 2012
                                                                               Save




                                         Feedback ratings                                                                                                                                                                  See all feedback

                                                               1,196       Item as described                     1,409                9                  12                          very satisfied
                                                                                                                                                                                     Oct 19, 2020
                                                               1,244       Communication                     Positive            Neutral             Negative
                                                               1,189       Shipping time

                                                               1,232       Shipping charges                          Feedback from the last 12 months



                                      441 Followers | 0 Reviews | Member since: Aug 19, 2012 |               China



         Items for sale(3182)                                                                                                                                                                                                                        See all items




             3x Oil Filter F...                                   5x Oil Filter F...                                 12x Oil Filter ...                                 Oil Filter Clut...                                      Carburetor Carb...
             US $8.13                             1m left         US $13.15                        4m left           US $28.97                           11m left       US $8.78                             4h left            US $12.26                  4h left




             About eBay           Announcements      Community         Security Center     Resolution Center         Seller Center        Policies     Affiliates   Help & Contact       Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motopartsport                                                                                                                                                                                                                               1/1
10/21/2020                                                                                 motopartsport
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20| eBay Page
                                                                                                                Stores 152 of 376 PageID #:325

     Hi! Sign in or register        Daily Deals    Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                     Shop by
                                     category                Search this Store                                                                      This Store                       Search           Advanced



     eBay       eBay Stores      motopartsport




                                             motopartsport
                                             441 followers motopartsport (11161          ) 99.0%

                                             We focus on Motorcycle Parts for Chinese Dirt Pit Bike, Pocket Bike, Mini Bike,Minimoto, ATV Quad, Go Kart, Buggy, Moped Scooter and Gas/Electric Motor Bike.

                                                   Save this seller




     Category

     All                                                All Listings   Auction     Buy It Now                                                                                          Best Match

     Mini Bike Parts                                   1-48 of 2,728 Results
     Pit Dirt Bike Parts
                                                                               Motorcycle Headlight For KTM R SX EXC XCF XC SXF 65 85 105 250 350 450 525
     Scooter Parts

     Tools                                                                     $17.19                                                                                                          From China
                                                                               Was: $19.53
     ATV Quad Parts
                                                                               $10.00 shipping
     YX Engine Parts                                                           96 sold
     Generator Parts
                                                                               Headlight Headlamp For KTM XCF EXC F W SX SXF 125 250 300 450 500 530 Dirt Bike
     Monkey Bike Parts

     Garden Machine Parts                                                      $33.11                                                                                                          From China

     Other                                                                     Was: $36.79
                                                                               Free shipping
                                                                               7 watching
     Condition                          see all

           New                                                                 Motorcycle Headlight Orange For 2017 2018 KTM EXC XCF SX F SMR Enduro Dirt Bike

     Price
                                                                               $33.11                                                                                                          From China
                                                                               Was: $36.79
           Under $15.00                                                        Free shipping
           Over $15.00

     $               - $
                                                                               Mikuni Carb VM22 Carburetor Kit For Predator 212cc GX200 196cc Mini Bike Go Kart

     Buying Format                      see all                                $60.35                                                                                                          From China
           All Listings                                                        Free shipping
           Best Offer                                                          173 sold
           Auction
           Buy It Now
                                                                               Upgraded Hydraulic Brake For Go Karts Mini Bike Baja Doodlebug DB30, 50inch hose
           Classified Ads
                                                                               $46.21                                                                                                          From China
     Item Location                      see all                                Was: $51.34
           Default                                                             Free shipping
           Within                                                              84 sold

           100 mile        of 60106
                                                                               MIKUNI Carburetor Carb Honda ATC200 ATC200S ATC200E ATC 200 ATC200X ATC 200 X
           US Only
           North America                                                       $32.06                                                                                                          From China
           Worldwide                                                           Was: $36.43
                                                                               Free shipping
     Delivery Options                   see all                                32 sold

           Free Shipping
                                                                               Fairing Plastic Fender Kits For 2003-2008 KTM 50 SX Mini Adventure Senior Junior
           Free In-store Pickup
                                                                               $34.34                                                                                                          From China
     Show only                          see all                                Was: $38.16
                                                                               Free shipping
           Returns Accepted
           Completed Items
           Sold Items
                                                                               12V Motorcycle Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-500 2017 2018
           Deals & Savings
           Authorized Seller                                                   $33.11                                                                                                          From China
           Authenticity Guarantee                                              Was: $36.79
                                                                               Free shipping
     More refinements...

                                                                               1 1/8" Fat Handle Bar Clamp Risers Taper For ATV Honda Trx 450r 250r 300ex 400ex

                                                                               $11 72
https://www.ebay.com/str/motopartsport?_dmd=1&rt=nc                                                                                                                                                              1/5
10/21/2020                                                                     motopartsport
                                           Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20| eBay Page
                                                                                                    Stores 153 of 376 PageID #:326
                                                          $11.72                                                                             From China
                                                          Was: $13.32
                                                          $2.00 shipping
                                                          103 sold

                                                          FRONT BRAKE CALIPER W PAD FOR HONDA ATC250R 1985 1986 1990-97 YAMAHA YZ125 YZ250

                                                          $42.94                                                                             From China
                                                          Was: $47.71
                                                          Free shipping



                                                          Oil Filter For HF116 KN116 Honda CRF150F CRF450X CRF250X CRF150R CRF250R CRF450R

                                                          $9.20                                                                              From China
                                                          Was: $9.89
                                                          Free shipping



                                                          26mm Adjuster Carburetor Inlet Manifold Spinner Plate Adaptor For Pit Dirt Bike

                                                          $7.03                                                                              From China
                                                          Was: $7.99
                                                          Free shipping
                                                          49 sold

                                                          Carburetor Air Filter Intake For Predator 212cc GX200 196cc Mini Bike Go Kart

                                                          $60.35                                                                             From China
                                                          Free shipping
                                                          84 sold



                                                          Carburetor Intake Manifold Kit For GX200 196cc Predator 212cc Go Kart Mini Bike

                                                          $60.35                                                                             From China
                                                          Free shipping
                                                          56 sold



                                                          6T Gear Box + 25H Chain + 68T 29mm Rear Sprocket 49cc Pocket Quad Dirt Bike ATV

                                                          $26.10                                                                             From China
                                                          Was: $29.00
                                                          $2.00 shipping



                                                          60 Tooth #35 Rear Sprocket For Mini Bike Go Kart Trike ATV Predator 79cc 212cc

                                                          $22.19                                                                             From China
                                                          Was: $24.66
                                                          Free shipping
                                                          43 sold

                                                          Rubber Intake Manifold Boot For KTM 50 SX Pro Senior KTM 50SX LC Water-cooled

                                                          $23.38                                                                             From China
                                                          Was: $25.98
                                                          Free shipping



                                                          CRF50 XR50 Fairing Plastic Fender Kit For SDG SSR Honda 50cc-160cc Pit Dirt Bike

                                                          $21.19                                                                             From China
                                                          Was: $23.55
                                                          Free shipping



                                                          Flywheel Puller Remover M33x1.5mm For ATV Quad YAMAHA WR250F WR450F YFZ450 Rotor

                                                          $26.49                                                                             From China
                                                          Was: $29.43
                                                          Free shipping



                                                          2x Air Filter For 613022 650821 697152 698413 797007 794421 5079 21A902 21B902

                                                          $9.15                                                                              From China
                                                          Was: $10.17
                                                          Free shipping
                                                          165 sold

                                                          Kick Starter Lever For KTM50 KTM 50 50cc SX Junior Mini Adventure 2002-2008

                                                          $17.79                                                                             From China
                                                          Was: $19.77
                                                          Free shipping



                                                          VM22 26mm Carburetor Kit For Predator 212cc GX200 196cc Clones Mini Bike Go Kart

                                                          $60.35                                                                             From China
                                                          Free shipping
                                                          123 sold



                                                          White Headlight Fairing For KTM Honda Yamaha Kawasaki Suzuki Ducati Dirt Bike
https://www.ebay.com/str/motopartsport?_dmd=1&rt=nc                                                                                                       2/5
10/21/2020                                                                     motopartsport
                                           Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20| eBay Page
                                                                                                    Stores 154 of 376 PageID #:327
                                                          White Headlight Fairing For KTM Honda Yamaha Kawasaki Suzuki Ducati Dirt Bike

                                                          $32.06                                                                             From China
                                                          Was: $35.62
                                                          Free shipping



                                                          Hyosung United Motors Brake Pads For GT650R GT250R GT125 GT250 GV650 GV250 GV125

                                                          $10.24                                                                             From China
                                                          Was: $11.51
                                                          Free shipping
                                                          81 sold

                                                          Dirt Bike Headlight Head Lamp For KTM Suzuki DRZ RM 125 250 400 Yamaha TTR WR YZ

                                                          $26.56                                                                             From China
                                                          Was: $29.51
                                                          Free shipping
                                                          15 watching

                                                          Plastic Fairing Body Kits Tall Foam Seat For Chinese Pit Dirt Trail Motor Bike

                                                          $41.85                                                                             From China
                                                          Was: $46.50
                                                          Free shipping
                                                          20 watching

                                                          Motorcycle Plastic Front Fender Mudguard White for Dirt Bike Motocross Supermoto

                                                          $13.45                                                                             From China
                                                          Was: $14.94
                                                          Free shipping



                                                          Brake Master Cylinder For Tomberlin Crossfire 150 150R Go Kart Buggy ATV UTV

                                                          $46.27                                                                             From China
                                                          Was: $51.41
                                                          Free shipping



                                                          DNM MK-AR 290mm 350LBS Rebound Spring Rear Shock for Pit Dirt Bike Honda CRF110

                                                          $124.94                                                                            From China
                                                          Was: $138.82
                                                          Free shipping



                                                          Handlebar Clamp Risers Taper For ATV Honda TRX450r TRX250r Sport Quad 4 Wheeler

                                                          $13.88                                                                             From China
                                                          Was: $15.77
                                                          Free shipping



                                                          Fuel Gas Tank For Yamaha YZ85 2002-2018 Dirt Bike Replace OEM #5PA-24110-30-00

                                                          $75.69                                                                             From China
                                                          Was: $84.10
                                                          Free shipping
                                                          25 sold

                                                          2x Air Filter Cleaner For Stihl TS400 BR350 BR430 SR430 SR450 4223-141-0300

                                                          $7.70                                                                              From China
                                                          Was: $8.56
                                                          Free shipping



                                                          12pc Oil Filter For Yamaha YZ 250 250F 450F XT250 WR 250F 450F YFZ 450 450X 450R

                                                          $26.45                                                                             From China
                                                          Was: $29.07
                                                          $2.30 shipping



                                                          Kill Start Light Choke Switch For 50 70 90 110 125cc ATV Quad Taotao Sunl Roketa

                                                          $8.71                                                                              From China
                                                          Was: $9.68
                                                          Free shipping
                                                          160 sold

                                                          LEFT & RIGHT Tie Rod End TOMBERLIN CROSSFIRE 150 BAJA DN150 GO KART BALL JOINT

                                                          $21.03                                                                             From China
                                                          Free shipping




                                                          Orange Fairing Plastic Kits Fender Grips For Dirt Bike KTM50 KTM 50cc SX SR JR

                                                          $37.51                                                                             From China
                                                          Was: $41.68
                                                          Free shipping


https://www.ebay.com/str/motopartsport?_dmd=1&rt=nc                                                                                                       3/5
10/21/2020                                                                              Items
                                                       Case: 1:20-cv-06677 Document #: 10     for sale
                                                                                           Filed:      by motopartsport
                                                                                                    11/10/20      Page  | eBay
                                                                                                                            155 of 376 PageID #:328
        Hi! Sign in or register       Daily Deals      Brand Outlet   Help & Contact                                                                                                     Sell   Watchlist       My eBay


                                         Shop by
                                         category           ktm                                                                                                         All Categories                          Search                Advanced


                                                                                                                                                                                                        Include description
                                                        Items for sale from motopartsport (11161             )       |     Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction     Buy It Now                                                                                                  Sort: Best Match           View:
        eBay Motors
         Motorcycle Fairings & Bodywork                   36 results for ktm         Save this search
         Other Motorcycle Parts
         Motorcycle Parts
                                                            Find your Motorcycle
         Motorcycle Headlight Assemblies
         Motorcycle Carburetors & Parts                                                                                                                                         Clear selections

         More



        Format                               see all
                                                                                                                                                                                    0
                                                            Make & Model                                  Year From / To                Distance
                                                                                                                                                                              matching results
               All Listings                                  KTM                                           Year From                      Any Distance of
               Auction
               Buy It Now                                    Any Model                                     Year To                       60106                                  Find Results


        Guaranteed Delivery                  see all                                                    Motorcycle Headlight For KTM R SX EXC XCF XC SXF 65 85 105 250 350 450 525
               No Preference                                                                            Brand New
               1 Day Shipping
               2 Day Shipping                                                                           $17.19                                                 From China
               3 Day Shipping                                                                           Was: $19.53
               4 Day Shipping                                                                           Buy It Now
                                                                                                        +$10.00 shipping
        Condition                            see all                                                    96 Sold
                                                                                                        12% off
               New   (36)
                                                                                                          Watch

        Price

              Under $15.00
              $15.00 - $35.00                                                                           Fairing Plastic Fender Kits For 2003-2008 KTM 50 SX Mini Adventure Senior Junior
              Over $35.00                                                                               Brand New
        $             to $
                                                                                                        $34.34                                                 From China
                                                                                                        Was: $38.16
        Item Location                        see all
                                                                                                        Buy It Now
               Default
                                                                                                        Free Shipping
               Within
                                                                                                        10% off
                100 miles     of 60106
                                                                                                          Watch
               US Only
               North America
               Worldwide


        Delivery Options                     see all
                                                                                                        Headlight Headlamp For KTM XCF EXC F W SX SXF 125 250 300 450 500 530 Dirt Bike
                                                                                                        Brand New
               Free shipping

                                                                                                        $33.11                                                 From China
        Show only                            see all                                                    Was: $36.79
               Free Returns                                                                             Buy It Now
               Returns accepted                                                                         Free Shipping
               Completed listings                                                                       7 Watching
               Sold listings                                                                            10% off
               Deals & Savings
                                                                                                          Watch

        More refinements...

                                                                                                        Motorcycle Headlight Orange For 2017 2018 KTM EXC XCF SX F SMR Enduro Dirt Bike
                                                                                                        Brand New
              Seller Information

             motopartsport (11161        )
                                                                                                        $33.11                                                 From China
                                                                                                        Was: $36.79
              Feedback rating: 11,161
                                                                                                        Buy It Now
              Positive Feedback: 99%
              Member since Aug-19-12 in                                                                 Free Shipping
              Hong Kong                                                                                 10% off
                                                                                                          Watch
              Read feedback profile
              Add to my favorite sellers


                                                                                                        12V Motorcycle Headlight Headlamp For KTM EXC XCW EXCF SX-F 125-500 2017 2018
                                                                                                        Brand New

                                                                                                        $33.11                                                 From China
                                                                                                        Was: $36.79
                                                                                                        Buy It Now
                                                                                                        Free Shipping
                                                                                                        10% off
                                                                                                          Watch




                                                          Plastic Farings Plate Fender Kit For 2002-2008 KTM50 KTM 50 SX MTK50 JUNIOR 50cc
                                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=motopartsport&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                           1/5
10/21/2020                                  Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                      11/10/20| eBay
                                                                                                   Page 156 of 376 PageID #:329

                                                                                                                                         How do you like our checkout? Tell us what you think
                                  Checkout

             Review item and shipping                                                                                      Subtotal (1 item)                                           $17.19
                                                                                                                           Shipping                                                    $10.00
             Seller: motopartsport | Message to seller
                                                                                                                           Tax*                                                         $1.70
                                       Motorcycle Headlight For KTM R SX EXC XCF XC SXF 65
                                       85 105 250 350 450 525
                                                                                                                           Order total                                                $28.89
                                       $17.19
                                       $19.53                                                                                 *We're required by law to collect sales tax and applicable fees
                                                                                                                              for certain tax authorities. Learn more
                                       Quantity       1


                                       Delivery                                                                                                      Confirm and pay
                                       Est. delivery: Nov 9 – Nov 30
                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                                                                                                Select a payment option
                                       $10.00



                                       Save up to 12%                                                                                                    See details




             Ship to

             100 W Roosevelt Ave
             Bensenville, IL 60106
             United States


             Change




             Pay with


                     Credit or debit card




                     Special financing available.
                     Apply now. See terms




             Add coupons



             Enter code:                                             Apply




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rgxo?action=view&sessionid=1138708859                                                                                                                                      1/1
10/21/2020                                                            Headlight
                                                      Case: 1:20-cv-06677       Headlamp For#:KTM
                                                                            Document           10XCF EXC F
                                                                                                  Filed:   W SX SXF 125
                                                                                                         11/10/20       250 300
                                                                                                                     Page    157450of
                                                                                                                                    500 530 Dirt
                                                                                                                                      376        Bike | eBay
                                                                                                                                            PageID        #:330
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                             Shop by
                             category                   Search for anything                                                                                                       All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                              | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



    SAVE $2 FOR EVERY $69                             See all eligible items


                                                                                                   Headlight Headlamp For KTM XCF EXC F W SX SXF
                                                                                                                                                                                                         Shop with confidence
                                                                                                   125 250 300 450 500 530 Dirt Bike
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               7 available / 18 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $33.11                                      Buy It Now                          motopartsport (11161     )
                                                                                                                      US $36.79 (10% off)                                                                99% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                           1-year accident protection plan from SquareTrade - $5.99


                                                                                                       Limited quantity
                                                                                                                                  More than 71% sold                  Free shipping
                                                                                                          remaining

                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: China, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Tue. Nov. 10 and Tue. Dec. 1
                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:
                               Have one to sell?          Sell now


                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Dirt Bike Headlight For KTM              White Headlight Head Lamp               Headlight Head Lamp Light               White Head Light Headlight                 E8 Emark LED Headlight For                    For KTM 450 SX-F 250 SX
     EXC SX SXF XC XCF EXC…                   Light StreetFighter For KT…             Streetfighter For KTM EXC…              For Kawasaki Suzuki Yama…                  KTM Husqvarna EXC XCF…                        200 EXC XC-W Motocross…
     $85.00                                   $28.80                                  $19.36                                  $23.58                                     $60.15                                        $20.45
     $91.40                                   Free shipping                           Free shipping                           $26.20                                     $63.99                                        $21.99
     Free shipping                            Almost gone                             Almost gone                             Free shipping                              Free shipping                                 Free shipping
     New                                                                                                                      New                                        New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Headlight-Headlamp-For-KTM-XCF-EXC-F-W-SX-SXF-125-250-300-450-500-530-Dirt-Bike/253931985444?hash=item3b1f869a24:g:SX8AAOSwMWNbwe3O                                                                                               1/4
10/21/2020                                                            Motorcycle
                                                      Case: 1:20-cv-06677        Headlight Orange
                                                                            Document        #: 10ForFiled:
                                                                                                     2017 2018 KTM EXCPage
                                                                                                           11/10/20   XCF SX158
                                                                                                                            F SMR
                                                                                                                                ofEnduro
                                                                                                                                   376 Dirt Bike | eBay
                                                                                                                                         PageID      #:331
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                             Shop by
                             category                   Search for anything                                                                                                       All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            Check if this part fits your vehicle             Contact the seller



    SAVE $2 FOR EVERY $69                             See all eligible items


                                                                                                   Motorcycle Headlight Orange For 2017 2018 KTM
                                                                                                                                                                                                         Shop with confidence
                                                                                                   EXC XCF SX F SMR Enduro Dirt Bike
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               More than 10 available / 17 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:    US $33.11                                      Buy It Now                          motopartsport (11161     )
                                                                                                                      US $36.79 (10% off)                                                                99% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items

                                                                                                           1-year accident protection plan from SquareTrade - $5.99


                                                                                                         Free shipping               30-day returns                     10 watchers


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: China, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Tue. Nov. 10 and Tue. Dec. 1
                                                                                                                              Please note the delivery estimate is greater than 14 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:
                               Have one to sell?          Sell now


                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Universal Motorcycle                     Motorcycle Headlight Front              Motorcycle Headlight Lamp               New Orange Headlight                       Orange Motorcycle                             White Dirt Bike Motorcycle
     Headlight Head Lamp for…                 Light For Enduro Motocros…              For KTM Headlamp EXC X…                 Head Light Lamp…                           Streetfighter Dirt Bike…                      Enduro Headlight Lamp…
     $27.44                                   $20.67                                  $26.96                                  $27.77                                     $20.67                                        $32.10
     Free shipping                            $21.99                                  $28.99                                  Free shipping                              $21.99                                        $34.15
     New                                      Free shipping                           + $1.50 shipping                        Almost gone                                Free shipping                                 + $3.50 shipping
                                              Seller 99.8% positive                   New                                                                                Almost gone                                   New




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Orange-For-2017-2018-KTM-EXC-XCF-SX-F-SMR-Enduro-Dirt-Bike/263988015758?hash=item3d76e9728e:g:0PwAAOSwE-5bwe0x                                                                                               1/5
10/14/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677         Headlight #:
                                                                              Document         Enguro
                                                                                                  10 Road Legal
                                                                                                      Filed:    Cowling ForPage
                                                                                                             11/10/20       KTM 250 450 of
                                                                                                                                  159   520376
                                                                                                                                           525 530 SX | eBay#:332
                                                                                                                                                PageID
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   Motorcycle Headlight Enguro Road Legal
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   Cowling For KTM 250 450 520 525 530 SX
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                     Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                       Quantity:       1             5 available


                                                                                                                                                                                                            Seller information
                                                                                                                          Price:    US $35.65                              Buy It Now                       motopros (19225        )
                                                                                                                                                                                                            99.2% Positive feedback

                                                                                                                                                                          Add to cart
                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                           Best                                           Make Offer
                                                                                                                          Offer:                                                                            See other items

                                                                                                                                                                         Add to Watchlist



                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $5.99


                                                                                                                                                                               Longtime
                                                                                                                       Free shipping            30-day returns
                                                                                                                                                                               member

                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                              Have one to sell?         Sell now                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: Guang Zhou, China
                                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                                        Delivery:           Estimated between Mon. Nov. 23 and Fri.
                                                                                                                                            Dec. 11
                                                                                                                                            This item has an extended handling time and a
                                                                                                                                            delivery estimate greater than 27 business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Green Headlight Enduro                   Led Headlight Enduro Road                White Motorcycle Headlight                Black Motorcycle Headlight                Motorcycle Bike Headlight                    Road Legal Streetfighter
       Road Legal Fit For KTM 25…               Legal Streetfighter For KT…              Enduro Road Legal For KT…                 for Enduro Road Legal KTM…                Lamp For Enduro Road Leg…                    Enduro LED Headlight For…
       $34.93                                   $30.07                                   $20.45                                    $32.90                                    $38.40                                       $27.89
       Free shipping                            $31.99                                   $21.99                                    Free shipping                             Free shipping                                $29.99
       Seller 99.4% positive                    + $3.50 shipping                         Free shipping                             New                                       New                                          + $3.50 shipping
                                                Almost gone                              Almost gone                                                                                                                      New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions

                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Enguro-Road-Legal-Cowling-For-KTM-250-450-520-525-530-SX/224044657491                                                                                                                                           1/4
10/14/2020                                                      Motorcycle
                                               Case: 1:20-cv-06677         Headlight #:
                                                                    Document         Enguro
                                                                                        10 Road Legal
                                                                                            Filed:    Cowling ForPage
                                                                                                   11/10/20       KTM 250 450 of
                                                                                                                        160   520376
                                                                                                                                 525 530 SX | eBay#:333
                                                                                                                                      PageID




     Retro Electroline Vintage           Chrome Old School            7" CNC Aluminum Headlight      Bullet 5-3/4" H4 Headlight      Universal Headlight Light    7" LED Headlight Bulb
     Headlight For Motorcycle…           Headlamp Headlight For…      Grill Cover For Harley Dyna…   Lamp Fit For Harley Cruiser…    HeadLamp For Harley…         Bucket Assembly Fit For…
     $49.85                              $37.55                       $20.99                         $49.99                          $36.99                       $172.00
     Free shipping                       Free shipping                + $5.00 shipping               + $10.00 shipping               Free shipping                Free shipping




    Description          Shipping and payments                                                                                                                                          Report item



                                                                                                                                                           eBay item number: 224044657491
      Seller assumes all responsibility for this listing.

      Last updated on Sep 13, 2020 17:16:28 PDT View all revisions

         Item specifics
         Condition:        New                                                           Brand:                          Unbranded/Generic
         Color:            Black                                                         Manufacturer Part Number:       Does not apply
         UPC:              Does not apply


        motopros                                                                                                                                                  Visit my eBay store


             Sign up for newsletter




        Store Categories

        Store home
        Foot Pedal
        Rear Mirror Parts
        Chain Parts
        Stator Engine Cover                                                                             Please Ensure This Part Fits For Your Motorcycle Before Bidding
        seat
        Engine Guard
        Foot Peg
        Other




                                                                                                                                                                                             Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Enguro-Road-Legal-Cowling-For-KTM-250-450-520-525-530-SX/224044657491                                                                                   2/4
10/14/2020                                                  Motorcycle
                                           Case: 1:20-cv-06677         Headlight #:
                                                                Document         Enguro
                                                                                    10 Road Legal
                                                                                        Filed:    Cowling ForPage
                                                                                               11/10/20       KTM 250 450 of
                                                                                                                    161   520376
                                                                                                                             525 530 SX | eBay#:334
                                                                                                                                  PageID




   Sponsored items based on your recent views 1/4                                                                                                                      Feedback on our suggestions




     Orange Front Fender Front       Green Headlight Enduro          Orange Bar Hand Guard For       Supermoto Front Headlight    Plastic Front Number Plate +   White Motocross Front Feedback
     Number Plate For KTM…           Road Legal Fit For KTM 25…      KTM 390 Duke 2013 2014…         Head Lamp For Enduro Dirt…   Fender For KTM…                Number Plate For KTM SX…
     $56.13                          $34.93                          $11.39                          $15.85                       $28.19                         $10.82
     Free shipping                   Free shipping                   $11.99                          $16.68                       $29.99                         $11.39
     Seller 99.4% positive           Seller 99.4% positive           + $3.50 shipping                + $3.50 shipping             + $7.50 shipping               + $3.50 shipping
                                                                     Seller 99.2% positive           Seller 99.2% positive        New                            New




https://www.ebay.com/itm/Motorcycle-Headlight-Enguro-Road-Legal-Cowling-For-KTM-250-450-520-525-530-SX/224044657491                                                                                  3/4
10/14/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677         Headlight #:
                                                                              Document         Enguro
                                                                                                  10 Road Legal
                                                                                                      Filed:    Cowling ForPage
                                                                                                             11/10/20       KTM 250 450 of
                                                                                                                                  162   520376
                                                                                                                                           525 530 SX | eBay#:335
                                                                                                                                                PageID
                                                                                                                                                                                                     Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet       Help & Contact


                           Shop by
                           category                     Search for anything                                                                                                         All Categories                             Search             Advanced


         Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                             | Add to Watchlist




            Check if this part fits your vehicle                Contact the seller



                                                                                                                   Motorcycle Headlight Enguro Road Legal
                                                                                                                                                                                                            Shop with confidence
                                                                                                                   Cowling For KTM 250 450 520 525 530 SX
                                                                                                                                                                                                                   eBay Money Back Guarantee
                                                                                                                     Condition: New                                                                                Get the item you ordered or get
                                                                                                                                                                                                                   your money back. Learn more
                                                                                                                       Quantity:       1             5 available


                                                                                                                                                                                                            Seller information
                                                                                                                          Price:    US $35.65                              Buy It Now                       motopros (19225        )
                                                                                                                                                                                                            99.2% Positive feedback

                                                                                                                                                                          Add to cart
                                                                                                                                                                                                                Save this Seller
                                                                                                                                                                                                            Contact seller
                                                                                                                                                                                                            Visit store
                                                                                                                           Best                                           Make Offer
                                                                                                                          Offer:                                                                            See other items

                                                                                                                                                                         Add to Watchlist



                                                                                                                           1-year accident protection plan from
                                                                                                                           SquareTrade - $5.99


                                                                                                                                                                               Longtime
                                                                                                                       Free shipping            30-day returns
                                                                                                                                                                               member

                                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                              Have one to sell?         Sell now                                                      Kong/Taiwan | See details
                                                                                                                                      International shipment of items may be subject to customs
                                                                                                                                      processing and additional charges.
                                                                                                                                      Item location: Guang Zhou, China
                                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                                        Delivery:           Estimated between Mon. Nov. 23 and Fri.
                                                                                                                                            Dec. 11
                                                                                                                                            This item has an extended handling time and a
                                                                                                                                            delivery estimate greater than 27 business days.
                                                                                                                                            Please allow additional time if international delivery
                                                                                                                                            is subject to customs processing.

                                                                                                                      Payments:



                                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                                               Earn up to 5x points when you use your
                                                                                                                                               eBay Mastercard®. Learn more

                                                                                                                        Returns: 30 day Buyer pays for return shipping |
                                                                                                                                      See details




   Similar sponsored items 1/2                                                                                                                                                                                                  Feedback on our suggestions




       Green Headlight Enduro                   Led Headlight Enduro Road                White Motorcycle Headlight                Black Motorcycle Headlight                Motorcycle Bike Headlight                    Road Legal Streetfighter
       Road Legal Fit For KTM 25…               Legal Streetfighter For KT…              Enduro Road Legal For KT…                 for Enduro Road Legal KTM…                Lamp For Enduro Road Leg…                    Enduro LED Headlight For…
       $34.93                                   $30.07                                   $20.45                                    $32.90                                    $38.40                                       $27.89
       Free shipping                            $31.99                                   $21.99                                    Free shipping                             Free shipping                                $29.99
       Seller 99.4% positive                    + $3.50 shipping                         Free shipping                             New                                       New                                          + $3.50 shipping
                                                Almost gone                              Almost gone                                                                                                                      New




   Sponsored items from this seller 1/2                                                                                                                                                                                         Feedback on our suggestions

                                                                                                                                                                                                                                                      Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Enguro-Road-Legal-Cowling-For-KTM-250-450-520-525-530-SX/224044657491                                                                                                                                           1/3
10/14/2020                                                                Motorcycle
                                                         Case: 1:20-cv-06677         Headlight #:
                                                                              Document         Enguro
                                                                                                  10 Road Legal
                                                                                                      Filed:    Cowling ForPage
                                                                                                             11/10/20       KTM 250 450 of
                                                                                                                                  163   520376
                                                                                                                                           525 530 SX | eBay#:336
                                                                                                                                                PageID




     Retro Electroline Vintage                   Chrome Old School                      7" CNC Aluminum Headlight                Bullet 5-3/4" H4 Headlight                Universal Headlight Light                 7" LED Headlight Bulb
     Headlight For Motorcycle…                   Headlamp Headlight For…                Grill Cover For Harley Dyna…             Lamp Fit For Harley Cruiser…              HeadLamp For Harley…                      Bucket Assembly Fit For…
     $49.85                                      $37.55                                 $20.99                                   $49.99                                    $36.99                                    $172.00
     Free shipping                               Free shipping                          + $5.00 shipping                         + $10.00 shipping                         Free shipping                             Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Guang Zhou, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Angola, Botswana, Central African Republic, Côte d'Ivoire (Ivory Coast), Congo, Democratic Republic of the, Congo, Republic of the,
             Eritrea, Libya, Mauritania, Sierra Leone, Somalia, Chad, Tunisia, South Africa, China, Sri Lanka, Maldives, Mongolia, Nepal, Aruba, Anguilla, Antigua and Barbuda, Barbados, Costa Rica,
             Cayman Islands, Dominica, Dominican Republic, Guatemala, Saint Kitts-Nevis, Saint Lucia, Martinique, Panama, Puerto Rico, Bosnia and Herzegovina, Belarus, Czech Republic, Germany,
             United Kingdom, Jersey, Liechtenstein, Lithuania, Moldova, Montenegro, Vatican City State, Kuwait, Oman, Saudi Arabia, Turkey, Yemen, Bermuda, Canada, Greenland, Saint Pierre and
             Miquelon, Australia, Fiji, Micronesia, Guam, Kiribati, Marshall Islands, Nauru, French Polynesia, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Bolivia, Brazil,
             Chile, Ecuador, French Guiana, Peru, Paraguay, Suriname, Uruguay, Venezuela, Brunei Darussalam, Indonesia, Philippines, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling               To                      Service                                                                                   Delivery*

               Free shipping                       United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                             Estimated between Mon. Nov. 23 and Fri. Dec. 11
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 15 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Enguro-Road-Legal-Cowling-For-KTM-250-450-520-525-530-SX/224044657491                                                                                                                                           2/3
10/14/2020                                    Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                        11/10/20Profile
                                                                                                      Page 164 of 376 PageID #:337
                                                                                                                                                       Sell   Watchlist      My eBay           2
                  Hi        !         Daily Deals     Brand Outlet     Help & Contact


                                       Shop by
                                       category                  Search for anything                                                  All Categories                        Search             Advanced



                 Home     Community       Feedback forum         Feedback profile



                 Feedback profile


                                      motopros (19225        )                                                                                                      Member Quick Links
                                      Positive Feedback (last 12 months): 99.2%                                                                                     Contact member
                                      Member since: Sep-17-12 in China                                                                                              View items for sale
                                      Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                          Consistently delivers outstanding customer service.
                                                          Learn more



                 Feedback ratings                                                           Detailed seller ratings

                                              1 month       6 months         12 months            Average for the last 12 months

                          Positive              137              881            1690              Accurate description                                 Reasonable shipping cost
                                                                                                               (1463)                                              (1550)
                          Neutral                 0               8                 17
                                                                                                  Shipping speed                                       Communication
                          Negative                1               7                 13                         (1488)                                              (1472)




                         All received Feedback                                Received as buyer                          Received as seller                                Left for others

                 13 Feedback received (viewing 1-13)                                                                                                                          Revised Feedback: 78


                 Search Feedback received as seller with an item title or ID:                                                                 Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                           Negative (13)                         12 Months



                   FEEDBACK                                                                                                FROM                                                WHEN

                        Gasket came ripped. Did not want to provide a new one or issue partial refund.                     Buyer: 8***h (122 )                                 Past month
                        Engine Stator Crank Case Cover For Suzuki GSXR 600 750 GSXR600 GSXR750 06-19 K6                    US $29.99                                           Reciprocal feedback




                                                                                                                                                                                                          Comment?
                        (#324011089325)


                            Reply by motopros. Left within past month.

                            we gave resend and partial refund for you to choose but you don't reply back


                        Purchased this fender thinking it was made to fit a 23" wheel but does not fit!                    Buyer: p***r (155 )                                 Past 6 months
                        Unpainted 23" Wheel Front Fender Fairing Fit For Harley Touring Custom Bagger                      US $114.99                                          Reciprocal feedback
                        (#323994929743)


                                                          Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Item was broken when delivered company has yet to make it right. Bad over all                      Buyer: n***n (155 )                                 Past 6 months
                        Universal Headlight Light HeadLamp For Harley Davidson Bobber Cafe racer Chopper                   US $36.99                                           Reciprocal feedback
                        (#223798627991)


                        Did not fit well bolt holes do not line up just a bad fit                                          Buyer: t***6 (169 )                                 Past 6 months
                        Right Left Trunk Pocket Saddlebag For Honda gold wing GL1800 goldwing 2006-2011                    US $76.50                                           Reciprocal feedback
                        (#223937090272)


                        The chrome metal screws could not be tightened enough to hold the pedals.                          Buyer: 3***7 (1)                                    Past 6 months
                        Chrome Adjustable Foot Rest Foot Pegs For Honda Goldwing GL1800 GL 1800                            US $90.00                                           Reciprocal feedback
                        (#323834766829)


                        Ordered march 13 never received package asked for a refund twice had ebay stepin                   Buyer: 5***a (23 )                                  Past 6 months
                        21" Wrap Front Fender For Harley Bagger Touring Street Glide FLTR FLHT FLHR FLHX                   US $159.99 (Best offer was accepted)                Reciprocal feedback
                        (#323800884360)


                        Pump leaked right after I installed it. Chinese Crap. Dont Buy, waste of money                     Buyer: t***9 (112 )                                 Past 6 months
                        Fuel Pump For Suzuki Boulevard S50 GSX1100G Intruder 1400 1500 700 750 800 RF600                   US $16.32                                           Reciprocal feedback
                        (#323644670085)


                        Mounting holes match up on my 2005 gsxr 600 that's about it wrong mirror crap!                     Buyer: e***2 (106 )                                 Past year
                        Rear View Mirrors For Suzuki GSXR 600 750 2004-2005 Katana GSX 650F 2008-2012                      US $19.96                                           Reciprocal feedback
                        (#323851118125)


                        Wrong item received. 2 weeks arguing, receive refund & lost $50 on exchange rate                   Buyer: u***t (484 )                                 Past year
                        Red Flames Hand Made Fairing Bodywork For Honda VTR1000F 97-05 98 99 01 02 03 04                   US $353.40                                          Reciprocal feedback
                        (#323826020811)


                        Arrive crushed and unusable was shipped in a plastic bag                                           Buyer: s***e (45 )                                  Past year
                        King Size Pak Carpet Liner Hard Trunk For Harley Touring Models Road King 93-13                    US $47.49                                           Reciprocal feedback
                        (#223551097382)




https://www.ebay.com/fdbk/feedback_profile/motopros?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                1/2
10/14/2020                                              Case: 1:20-cv-06677 Document #: 10 Filed:motopros
                                                                                                  11/10/20on eBay
                                                                                                               Page 165 of 376 PageID #:338
                                                                                                                                                                                               Sell      Watchlist         My eBay          2
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                     Shop by
                                     category                  Search for anything                                                                                            All Categories                                Search           Advanced



         motopros's profile



                                                                     motopros (19225             )                                                                          Items for sale            Visit store         Contact
                                                                     99.2% positive feedback
                                                                                                                                   Based in China, motopros has been an eBay member since Sep 17, 2012
                                                                         Save




                                       Feedback ratings                                                                                                                                                         See all feedback

                                                          1,463      Item as described                       1,690            17               13                          Awesome thanks
                                                                                                                                                                           Oct 12, 2020
                                                          1,472      Communication                      Positive         Neutral           Negative
                                                          1,488      Shipping time

                                                          1,550      Shipping charges                         Feedback from the last 12 months



                                   0 Followers | 0 Reviews | Member since: Sep 17, 2012 |            China



         Items for sale(4544)                                                                                                                                                                                                             See all items




             Shifter Shift G...                              4" CVO Extended...                               Clutch Cable LW...                              Turn Signal Run...                                     Detachable Back...
             US $13.99                       11m left        US $499.99                      11m left         US $9.99                         11m left       US $189.99                        11m left             US $65.19                  11m left




             About eBay       Announcements       Community        Security Center     Resolution Center      Seller Center     Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motopros                                                                                                                                                                                                                          1/1
10/14/2020                                                                               motopros
                                                   Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                                             11/10/20      Page 166 of 376 PageID #:339
   Hi! Sign in or register    Daily Deals   Brand Outlet   Help & Contact                                                                                                 Sell     Watchlist      My eBay




                             Stores
  Home > eBay Stores > motopros >All Categories                                                                                                                                     Save this seller | Sign up for Store newsletter

                       motopros
    motopros
                       Maintained by: motopros ( 19225        )
                       Dear, welcome to our store, we are professional motorcycle parts seller.you can select parts what you need like Saddlebags&Luggage,Fairing Bodywork,footpegs, motorcycle cover, headlight,fender,
                       handlebar and so on,Enjoy Your Purchase!



      Store search                            New Arrivals!                                                                                    Ending Soon!

                             Search              Rider Driver Passenger Pillion Seat Fit For Harley Sportster XL Models 2010-2020                                   4" CVO Extended Saddlebags Fit F...
                                                 Two-Up Luggage Rack Backrest For Harley Street 500 750 15-20 Detachable                                                            $499.99
         in titles & description                 Chrome                                                                                                             Time left:4m


      Store categories
                                                                                                                             See all items                                                                         See all items
     Store home
     Brake Pads (6)                                                                                                                                                                                View: All Items | Buy It Now

     Brake & Clutch Lever (3)                   4,544 results found in all categories
     Filter (12)                                View as: List         Sort by: Time: ending soonest

     Foot Pedal (99)                           Picture
                                               [hide]             Item title                                                                                                                            Price      Time Left
     Rear Mirror Parts (60)
                                                                               4" CVO Extended Saddlebags Fit For Harley Touring Street Electra Glide 2014-                                           $499.99                4m
     Disc Brake Rotor (14)                                                     2019
     Sprocket (5)
     Passenger Seat (17)
     Clutch Plates (19)
     Spark Plug (1)
     Carburetor Parts (12)
                                                                               Clutch Cable LW Fit For Harley Softail Super Glide Fat Bob Low Rider Wide Glide                                           $9.99               4m
     Handle Bar (19)
     Light (136)
     Master Cylinder Assy (3)
     Rectifier (9)
     Key Set (3)
     Cable (10)
                                                                               Shifter Shift Gear Lever Foot Pedal For Honda CBR 600RR CBR1000RR 1000RR                                                $13.99                4m
     Oil Seal (1)                                                              CBR600                                                                                                                     Free
                                                                                                                                                                                                      shipping
     Gasket (7)
     Speedometer Assy (4)
     Exhaust Cover (6)
     Chain Parts (4)
     Brake Oil Cup (3)
                                                                               L R Windshield Windshield Cover Bracket For Honda Goldwing GL1800 2018-2020                                             $29.95                4m
     Windscreen Windshield                                                     1800                                                                                                                       Free
     Screws (10)                                                                                                                                                                                      shipping

     Relay (1)
     Gauges Meter Cover (16)
     Stator Engine Cover (29)
     Discount product (2)
     upper fairing Bracket (5)                                                 Turn Signal Running Fog Light Kit For Honda Goldwing GL1800 12-17 F6B                                                  $189.99                4m
                                                                               Valkyrie                                                                                                                   Free
                                                                                                                                                                                                      shipping
     oil filter (7)
     Vehicle Parts (23)
     Fuel system (10)
     Tail Box (1)
     Ignition Coil (7)
                                                                               Detachable Backrest Sissy Bar For Harley Touring FLHT FLH FLHR FLTR 2009-                                               $65.19                4m
     Engine cover (11)
                                                                               2019                                                                                                                       Free
                                                                                                                                                                                                      shipping
     seat (114)
     Gear Shift Lever (13)
     Rear Brake Lever (1)
     ignition switch (6)
     Windscreen (233)
                                                                               Clutch Cable LW For Harley Sportster 1100 1200 883 XLH883 Deluxe XLH1200                                                  $9.99               4m
     Fuel Fitting Adapter (6)
                                                                               XLH1100
     Seat Cowl Lock (5)
     Fairing (4)
     switch housing (2)
     Air Filter (41)
     Starter Motor (18)
                                                                               LED Foglights + Attachment Kit Fit For Honda Goldwing GL1800 1800 2018-2020                                            $220.00                4m
     Intercooler (1)
                                                                               19                                                                                                                         Free
                                                                                                                                                                                                      shipping
     Air Shock Absorber (3)
     Stator Coil (12)
     Hose (2)
     Engine Guard (15)
     Crankshaft (3)
                                                                               L UV protective Youth Kid DOT Blue Flame Dirt Bike ATV Helmet + Goggles                                                 $45.00              25m
     Yamaha YBR125 (1)                                                         Gloves                                                                                                                     Free
                                                                                                                                                                                                      shipping
     Regulator (12)
     CMX250 (5)
     Foot Peg (124)
     Crank Case Cover (3)
     Radiator (29)
www.ebaystores.com/motopros/_i.html?rt=nc&_dmd=1&_sid=1131165765&_trksid=p4634.c0.m14&_vc=1                                                                                                                                           1/5
10/14/2020                                                                     motopros
                                         Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                                   11/10/20      Page 167 of 376 PageID #:340
    Other (3326)                                            2 × Turn Signal Lights For Kawasaki VN650 Vulcan S 2015-2016 KLX 250SF 2009-     $19.89      26m
                                                            2011

     Display

      Gallery view
      View new listed


     Store pages                                            1'' Fat 10" Rise Ape Hangers Handlebar For Harley Softail Sportster XL 1200     $125.00      26m

      Motorcycle Pros


    Store Newsletter!

    Add my Store to your Favorites
    and receive my email
    newsletters about new items and
    special promotions!                                     Oil Cooler Cover Fit For Harley Touring Road King Electra Street Glide Trike     $15.36      41m
                                                                                                                                                Free
       General Interest                                                                                                                     shipping


     Sign Up




                                                            Front Footrest Foot Pegs For KAWASAKI ZX6R 2005-2008 2007 ZX636 2005-            $19.90      41m
                                                            2006 05 06




                                                            Vintage Style 12V LED Chrome Brake Tail Light For Harley Davidson Bobber         $31.95      50m
                                                            Chopper




                                                            Unpainted Front Side Panel Fairing Cover Fit For Yamaha YZF R1 YZFR1 09-14       $79.99    1h 16m
                                                            2013




                                                            10.7" Chopped Pack Trunk Razor Backrest +Rack For Harley Tour Pak Touring 14-   $356.00    1h 21m
                                                            20




                                                            Oil Filter For Yamaha V Star XVS1100 XVS650 XV1100 XV920 XV750 XV250              $5.59    1h 27m
                                                            Virago                                                                              Free
                                                                                                                                            shipping




                                                            Oil Filter For Yamaha YFM600FW Grizzly 4x4 1998-2001 YFM700R Raptor 2006-         $5.59    1h 27m
                                                            2009                                                                                Free
                                                                                                                                            shipping




                                                            Inner Panel Headlight Splash Guard Nose Fairing For Yamaha YZ-FR1 YZFR1 09-      $26.00    1h 29m
                                                            14                                                                                  Free
                                                                                                                                            shipping




                                                            Tank Side Cover cowl Panel Fairing Fit For Yamaha YZF R1 YZFR1 2009-2014         $19.99    1h 32m
                                                            2013 12                                                                             Free
                                                                                                                                            shipping




                                                            35mm Fuel Pump Fit For Suzuki GSXR 600 GSXR 750 2008-2012 GSXR600                $14.00    1h 39m
                                                            GSXR750 2012




                                                            Braided 71" Clutch Cable Wire For Harley XL883N XL1200 11-15 XL1200X 13-15       $42.90    2h 4m
                                                            New                                                                                 Free
                                                                                                                                            shipping




www.ebaystores.com/motopros/_i.html?rt=nc&_dmd=1&_sid=1131165765&_trksid=p4634.c0.m14&_vc=1                                                                     2/5
10/14/2020                                                                     motopros
                                         Case: 1:20-cv-06677 Document #: 10 Filed:      | eBay Stores
                                                                                   11/10/20      Page 168 of 376 PageID #:341




                                                            Razor Pack Trunk Top Rack Backrest Pad Fit For Harley Tour Pak Road Glide 97-    $242.00    2h 6m
                                                            13                                                                                   Free
                                                                                                                                             shipping




                                                            23" Front Wheel Rim Dual Disc Wheel Hub Fit For Harley Touring Non ABS models    $830.00    2h 11m




                                                            Sissy Bar Backrest Stealth Luggage Rack For Harley Touring FLH FLTR FLHR 09-     $120.00    2h 17m
                                                            20                                                                                   Free
                                                                                                                                             shipping




                                                            4 point Dock Hardware + Backrest Sissy Bar For Harley Touring Models 2009-2013    $90.29    2h 21m
                                                                                                                                                 Free
                                                                                                                                             shipping




                                                            Tri Line Stereo Trim Fairing Cover For Harley Touring Road Electra Glide 14-20    $27.99    2h 31m
                                                                                                                                                 Free
                                                                                                                                             shipping




                                                            6.5" Speaker Box Lower Vented Fairing For Harley Touring Models Road King 14-    $119.89    2h 36m
                                                            20                                                                                   Free
                                                                                                                                             shipping




                                                            Chopped Trunk Razor Backrest Rack For Harley Tour Pak Touring Road King 14-      $260.00    2h 41m
                                                            20                                                                                   Free
                                                                                                                                             shipping




                                                            Backrest Sissy Bar Luggage Rack Docking Hardware Fit For Harley Touring          $145.50    2h 46m
                                                            Models                                                                               Free
                                                                                                                                             shipping




                                                            Streamliner Rear Footpeg Pedal For Harley Softail FLS /FLSS and '08-'11 FLSTSB    $52.99    2h 51m
                                                                                                                                                 Free
                                                                                                                                             shipping




                                                            Chopped Tour Pak Pack Trunk Backrest + Luggage Rack For Harley Road King         $270.50    2h 56m
                                                            09-13                                                                                Free
                                                                                                                                             shipping




                                                            2.25" Passenger Foot Peg Support Mount Clevis For Harley Softail Fat Boy 00-06    $17.19    3h 41m
                                                                                                                                                 Free
                                                                                                                                             shipping




                                                            Detachable Backrest Sissy Bar Luggage Rack For Harley Electra Gilde 2009-2020    $119.00    4h 33m
                                                                                                                                                 Free
                                                               More options                                                                  shipping




www.ebaystores.com/motopros/_i.html?rt=nc&_dmd=1&_sid=1131165765&_trksid=p4634.c0.m14&_vc=1                                                                      3/5
10/14/2020                                                                     Great#:
                                                      Case: 1:20-cv-06677 Document   deals
                                                                                       10from motopros
                                                                                           Filed:      on KTM headlight
                                                                                                  11/10/20     Page 169 | eBayof
                                                                                                                              Stores
                                                                                                                                 376 PageID #:342
   Hi! Sign in or register    Daily Deals    Brand Outlet      Help & Contact                                                                                               Sell   Watchlist      My eBay




                             Stores
  Home > eBay Stores > motopros >All Categories                                                                                                                                     Save this seller | Sign up for Store newsletter

                       motopros
    motopros
                       Maintained by: motopros ( 19225           )
                       Dear, welcome to our store, we are professional motorcycle parts seller.you can select parts what you need like Saddlebags&Luggage,Fairing Bodywork,footpegs, motorcycle cover, headlight,fender,
                       handlebar and so on,Enjoy Your Purchase!



      Store search                                                                                                                                                                                 View: All Items | Buy It Now

                                                  4 results found for KTM headlight
      KTM headlight          Search
                                                  View as: List          Sort by: Time: ending soonest
         in titles & description
                                                  Picture
                                                  [hide]             Item title                                                                                                                         Price      Time Left
                                                                                  CHROME Right&Left Side New Headlight Bracket for Kawasaki/Suzuki                                                       $8.88     3d 23h 30m
      Store categories
                                                                                  /Honda/Yamaha                                                                                                           Free
                                                                                                                                                                                                      shipping
     Store home
     Light (3)
     Other (1)


     See all items in the store
                                                                                  Black 5-3/4" Headlight + Fork Mount Brackets For Harley Chopper Bobber Cafe                                          $48.98     17d 21h 35m
                                                                                  BSA                                                                                                                     Free
      Display                                                                                                                                                                                         shipping

       Gallery view
       View new listed


      Store pages

       Motorcycle Pros                                                            Amber 5.75 inch Headlight Lamp w/ Fork Brackets For Harley Chopper project Bike                                      $48.95     23d 22h 20m
                                                                                                                                                                                                          Free
                                                                                                                                                                                                      shipping

    Store Newsletter!

     Add my Store to your Favorites
     and receive my email
     newsletters about new items and
     special promotions!

        General Interest                                                          Motorcycle Headlight Enguro Road Legal Cowling For KTM 250 450 520 525 530                                           $35.65     30d 21h 56m
                                                                                  SX                                                                                                                      Free
      Sign Up                                                                                                                                                                                         shipping




                                                      Page 1 of 1




     An eBay Store maintained by: motopros ( 19225                   )                                                                                                                                     Seller, manage Store


     Tools: My eBay                                                                                                                                                                                    Learn more about feeds




    About eBay       Announcements       Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


    Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




www.ebaystores.com/motopros/_i.html?rt=nc&_nkw=KTM+headlight&_dmd=1&_sacat=motopros&_sid=1131165765&_trksid=p4634.c0.m14&_vc=1                                                                                                        1/1
10/14/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 170 of 376 PageID #:343
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $35.65
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.23
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $37.88

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motopros | Message to seller

                                                                       Motorcycle Headlight Enguro Road Legal Cowling For KTM
                                                                       250 450 520 525 530 SX
                                                                       $35.65

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 23 – Dec 11
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1435872111015                                                                                                                                                       1/1
10/15/2020                                                           17'' Supermoto
                                                      Case: 1:20-cv-06677           Rear Spoked
                                                                              Document          Wheel
                                                                                            #: 10     Hub Rim
                                                                                                   Filed:     HUSABERG
                                                                                                           11/10/20    FE FC 171
                                                                                                                     Page    04-13 of
                                                                                                                                   KTM 125-540
                                                                                                                                      376      03-14 | eBay
                                                                                                                                           PageID      #:344
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                           Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           KKE 14/12 Spoked                              04-06 HARLEY-                                  2003 Harley                                        Suzuki Marauder                                    2008 Triumph
                           Kids' Wheels Rim…                             DAVIDSON…                                      Davidson Sportst…                                  GZ125 - REAR…                                      Bonneville T100…
                           $429.00                                       $179.10                                        $199.77                                            $38.95                                             $224.99
                           + $180.00 shipping                            $199.00                                        + shipping                                         + $102.01 shipping                                 + shipping
                                                                         + shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                              17'' Supermoto Rear Spoked Wheel Hub Rim
                                                                                                                                                                                                       Shop with confidence
                                                                                                              HUSABERG FE FC 04-13 KTM 125-540 03-14
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                Buy 2                                     Seller information
                                                                                                                       Bulk
                                                                                                                                     $349.88/ea            $342.88/ea                                  motoradiator (203      )
                                                                                                                   savings:
                                                                                                                                                                                                       99% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                                                                                           Save this Seller
                                                                                                                                     $339.38/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                       See other items
                                                                                                                      ty:

                                                                                                                 Sale ends 05d 02h 01m
                                                                                                                        in:
                                                                                                                  Quantity:      1

                                                                                                                                3 available



                                                                                                              Price:   US $349.88/ea                                  Buy It Now
                                                                                                                       $30 for 12 months with
                                                                                                                       PayPal Credit*                                Add to cart
                                            Have one to sell?        Sell now
                                                                                                                       US $411.62 (15% off)

                                                                                                                                                                   Add to Watchlist



                                                                                                                                          30-day returns


                                                                                                                  Shipping: $70.00 Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 15
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$30 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                                                                                                     1/4
10/15/2020                                                           17'' Supermoto
                                                      Case: 1:20-cv-06677           Rear Spoked
                                                                              Document          Wheel
                                                                                            #: 10     Hub Rim
                                                                                                   Filed:     HUSABERG
                                                                                                           11/10/20    FE FC 172
                                                                                                                     Page    04-13 of
                                                                                                                                   KTM 125-540
                                                                                                                                      376      03-14 | eBay
                                                                                                                                           PageID      #:345




     1988-2008 Honda Shadow                      75 Honda CB500T CB 500         Deep Dish 350mm Racing           SUZUKI GS250 GS400             SKF Front Wheel Bearing         Wheel Bearing and Hub
     VT600c Oem rear wheel…                      Rear Spoked Wheel Rim…         Spoked Steering Wheel+…          REAR BRAKE HUB & SHOE…         Hub for 2003-2009 Mazda…        Assembly Front,Rear WJB…
     $68.46                                      $128.19                        $38.15                           $45.44                         $122.84                         $108.20
     $76.07                                      $191.79                        + $28.64 shipping                + $102.11 shipping             $245.74                         + $48.62 shipping
     + $22.84 shipping                           + $129.99 shipping                                                                             + $68.13 shipping




    Description            Shipping and payments                                                                                                                                                    Report item



                                                                                                                                                                         eBay item number: 184412038035
      Seller assumes all responsibility for this listing.

      Last updated on Oct 06, 2020 18:23:44 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make             Model        Submodel
              -Select-          -Select-         -Select-      -Select-                  Go


         [show all compatible vehicles]


               This part is compatible with 241 vehicle(s).


             Notes       Year                                  Make                                              Model                                    Submodel
                         2005                                  Husaberg                                          FC450                                    --
                         2004                                  Husaberg                                          FC450                                    --
                         2005                                  Husaberg                                          FC550                                    --
                         2004                                  Husaberg                                          FC550                                    --
                         2013                                  Husaberg                                          FE250                                    --
                         2013                                  Husaberg                                          FE350                                    --
                         2012                                  Husaberg                                          FE390                                    --
                         2011                                  Husaberg                                          FE390                                    --
                         2010                                  Husaberg                                          FE390                                    --
                         2013                                  Husaberg                                          FE450                                    --
                         2012                                  Husaberg                                          FE450                                    --
                         2011                                  Husaberg                                          FE450                                    --
                         2010                                  Husaberg                                          FE450                                    --
                         2009                                  Husaberg                                          FE450                                    --
                         2008                                  Husaberg                                          FE450E                                   --
                         2007                                  Husaberg                                          FE450E                                   --
                         2006                                  Husaberg                                          FE450E                                   --
                         2005                                  Husaberg                                          FE450E                                   --
                         2004                                  Husaberg                                          FE450E                                   --
                         2013                                  Husaberg                                          FE501                                    --

         Page 1 of 13                                                                               1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by motoradiator



         Item specifics
         Condition:                        New                                                          Brand:                         Motoradiator
         Bundle Description:               Wheels, Rims, Hubs, Spokes, Nipples, Spacers                 Manufacturer Part Number:      RW17KTM651FBOR20-mr
         Modified Item:                    Yes                                                          Type:                          Spoked Wheel
         UPC:                              Does not apply                                               Rim Diameter:                  17in.
         EAN:                              Does not apply                                               Rim Width:                     5in.
         Features:                         fit OEM Sprocket, Disc                                       Surface Finish:                CNC Billet Anodized
         Hub made::                        CNC Billet Aluminum 6061                                     Color:                         Blue+Black
         Rim made::                        Aluminum 7075                                                Material:                      Aluminum & Stainless Steel
         Spoke made::                      Stainless Steel                                              Warranty:                      1 Year


         Motorradiator
         motoradiator (203          ) 99%                                                                                                       Search within store

               Sign up for newsletter


                                                                                                                                                Visit Store: Motorradiator
                                                                                                                                                                                                         Feedback

         Items On Sale            Harley Accessories         Street Bike Accessories     Offroad Motocross Accessories      Cruiser/Touring Accessories        ATV/UTV/QUAD Accessories




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                                                               2/4
10/15/2020                                              17'' Supermoto
                                         Case: 1:20-cv-06677           Rear Spoked
                                                                 Document          Wheel
                                                                               #: 10     Hub Rim
                                                                                      Filed:     HUSABERG
                                                                                              11/10/20    FE FC 173
                                                                                                        Page    04-13 of
                                                                                                                      KTM 125-540
                                                                                                                         376      03-14 | eBay
                                                                                                                              PageID      #:346




                              Home             About us       Contact us


                              Store Categories                       Product Overview

                            Harley Accessories ▸


                            Street Bike Accessories ▸


                            Offroad Motocross Accessories ▸


                            ATV/UTV/QUAD Accessories ▸


                            Cruiser/Touring Accessories ▸


                            Cafe Racer Accessories


                            Car Accessories


                            Golf Accessories


                            Other




                                                                     Description
                                                                  Brand New 17"Supermoto Rear Spoked Wheel Hub Rim Set
                                                                  Color: Black Rim & Blue Hub
                                                                  Material: Hub made of CNC Billet Aluminum 6061, anodized in Blue
                                                                           Alloy Rims Made of Aluminum 7075 in Black
                                                                          Spokes and Nipples made of Stainless Steel

                                                                  Rear Wheel= 17" X 5.0" 36 Spokes Black Rim+ Blue Hub, will fit Rear Tire Size:160-170-
                                                                  180/70-17

                                                                  Detailed Models:
                                                                  KTM 125CC-540CC ALL MODEL 2003-2014
                                                                  (125, 144, 150, 200, 250, 300, 350, 380, 400, 450, 525, 530, 540)

                                                                  HUSABERG FE/FC ALL MODEL 2004-2013


                                                                  Features:
                                                                  - Each wheel set have been good tested, guaranteeing the best in quality and performance.
                                                                  - Will last for years of top performance.
                                                                  - Professional installation recommended.
                                                                  - Bearings, spacers and seals are also included
                                                                  - Certification: DOT
                                                                  - Super Fast Delivery & Longer Warranty than other Sellers
                                                                  We also have other color for the rims and hubs, contact us if you need.

                                                                           About us               Payment             Shipping and Return           Contact us


                                                                    Why Choose us?

                                                                    We are a professinal factory specialized in high quality aluminum motorcycle parts and
                                                                    accesseries from year 2004. our products cover almost all the brand ,bike type, all the
                                                                    motorcyle model and popular year on the market.

                                                                    Main products including: brake disc rotors, levers , rearsets, clip ons , frame sliders, gas
                                                                    caps, wheel sets, footpegs, radiators ,forward controls and other aluminum parts.

                                                                    We are A team, strong support for sales ,design and research, QC and logistic, enough
                                                                    capacity of manufature, ensure our customer have good service.




                                                                                                                                                                   Feedback




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                      3/4
10/15/2020                                                          17'' Supermoto
                                                     Case: 1:20-cv-06677           Rear Spoked
                                                                             Document          Wheel
                                                                                           #: 10     Hub Rim
                                                                                                  Filed:     HUSABERG
                                                                                                          11/10/20    FE FC 174
                                                                                                                    Page    04-13 of
                                                                                                                                  KTM 125-540
                                                                                                                                     376      03-14 | eBay
                                                                                                                                          PageID      #:347

   More from this seller 1/2                                                                                                                                                                              Feedback on our suggestions




     17'' Supermoto Spoked                    17" Supermoto F&R Spoked                  MX 21 / 1.6 Front Wheel Hub               19'' Rear Spoked Wheel Rim            MX 19/2.15 Rear Wheel Hub   21" 18" MX Enduro F&R
     Wheel Hub Rim for…                       Wheel Hub Rim Set for…                    Rim for KTM 125-540 SX X…                 Hub Set CRF250R CRF450…               Rim 4 Honda CR125R…         Wheel Rim Hub for KTM 12…
     $599.95                                  $579.95                                   $348.54                                   $349.98                               $299.89                     $449.88
     $705.82                                  $682.29                                   $410.05                                   $411.74                               $352.81                     $529.27
     + shipping                               + shipping                                + shipping                                + shipping                            + shipping                  + shipping




 This is a private listing and your identity will not be disclosed to anyone except the seller.
 Back to search results                                                                                                                                                                                                  Return to top
 More to explore : Motorcycle Spoked Wheels for KTM 125, Motorcycle Wheels and Rims for KTM 540, Motorcycle Wheels and Rims for KTM 125, Motorcycle Rims for KTM 540,
 Dubya Motorcycle Wheels and Rims for KTM 125, Aluminum Motorcycle Wheels and Rims for KTM 125, Unbranded Motorcycle Wheels and Rims for KTM 125,
 Pro-Wheel Motorcycle Wheels and Rims for KTM 125, Excel Motorcycle Rims for KTM 125, Motorcycle Wheel Hub Assemblies for KTM 125




         About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


         Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                                                                                     4/4
10/15/2020                                                           17'' Supermoto
                                                      Case: 1:20-cv-06677           Rear Spoked
                                                                              Document          Wheel
                                                                                            #: 10     Hub Rim
                                                                                                   Filed:     HUSABERG
                                                                                                           11/10/20    FE FC 175
                                                                                                                     Page    04-13 of
                                                                                                                                   KTM 125-540
                                                                                                                                      376      03-14 | eBay
                                                                                                                                           PageID      #:348
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                              Shop by
                              category                 Search for anything                                                                                                      All Categories                           Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                  | Add to Watchlist




    People who viewed this item also viewed

                           KKE 14/12 Spoked                              04-06 HARLEY-                                  2003 Harley                                        Suzuki Marauder                                    2008 Triumph
                           Kids' Wheels Rim…                             DAVIDSON…                                      Davidson Sportst…                                  GZ125 - REAR…                                      Bonneville T100…
                           $429.00                                       $179.10                                        $199.77                                            $38.95                                             $224.99
                           + $180.00 shipping                            $199.00                                        + shipping                                         + $102.01 shipping                                 + shipping
                                                                         + shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                              17'' Supermoto Rear Spoked Wheel Hub Rim
                                                                                                                                                                                                       Shop with confidence
                                                                                                              HUSABERG FE FC 04-13 KTM 125-540 03-14
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                Buy 2                                     Seller information
                                                                                                                       Bulk
                                                                                                                                     $349.88/ea            $342.88/ea                                  motoradiator (203      )
                                                                                                                   savings:
                                                                                                                                                                                                       99% Positive feedback

                                                                                                                                       Buy 3
                                                                                                                                                                                                           Save this Seller
                                                                                                                                     $339.38/ea
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                                                       Visit store
                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                       See other items
                                                                                                                      ty:

                                                                                                                 Sale ends 05d 02h 01m
                                                                                                                        in:
                                                                                                                  Quantity:      1

                                                                                                                                3 available



                                                                                                              Price:   US $349.88/ea                                  Buy It Now
                                                                                                                       $30 for 12 months with
                                                                                                                       PayPal Credit*                                Add to cart
                                            Have one to sell?        Sell now
                                                                                                                       US $411.62 (15% off)

                                                                                                                                                                   Add to Watchlist



                                                                                                                                          30-day returns


                                                                                                                  Shipping: $70.00 Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 15
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$30 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                              Feedback




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                                                                                                     1/3
10/15/2020                                                              17'' Supermoto
                                                         Case: 1:20-cv-06677           Rear Spoked
                                                                                 Document          Wheel
                                                                                               #: 10     Hub Rim
                                                                                                      Filed:     HUSABERG
                                                                                                              11/10/20    FE FC 176
                                                                                                                        Page    04-13 of
                                                                                                                                      KTM 125-540
                                                                                                                                         376      03-14 | eBay
                                                                                                                                              PageID      #:349




     1988-2008 Honda Shadow                      75 Honda CB500T CB 500                 Deep Dish 350mm Racing                   SUZUKI GS250 GS400                        SKF Front Wheel Bearing                   Wheel Bearing and Hub
     VT600c Oem rear wheel…                      Rear Spoked Wheel Rim…                 Spoked Steering Wheel+…                  REAR BRAKE HUB & SHOE…                    Hub for 2003-2009 Mazda…                  Assembly Front,Rear WJB…
     $68.46                                      $128.19                                $38.15                                   $45.44                                    $122.84                                   $108.20
     $76.07                                      $191.79                                + $28.64 shipping                        + $102.11 shipping                        $245.74                                   + $48.62 shipping
     + $22.84 shipping                           + $129.99 shipping                                                                                                        + $68.13 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: SH, China
             Shipping to: United States
             Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Asia, Central America and Caribbean, Europe, Middle East, Greenland, Mexico, Canada, Saint Pierre and Miquelon, Bermuda,
             Oceania, Southeast Asia, South America, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               US $70.00                          United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 5 and Wed. Nov. 25
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   More from this seller 1/2                                                                                                                                                                                                 Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/17-Supermoto-Rear-Spoked-Wheel-Hub-Rim-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184412038035                                                                                                                                           2/3
10/15/2020                                          Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                              11/10/20Profile
                                                                                                            Page 177 of 376 PageID #:350
                  Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                  Sell     Watchlist         My eBay


                                                Shop by
                                                category                  Search for anything                                                                All Categories                             Search             Advanced



                 Home         Community         Feedback forum       Feedback profile



                 Feedback profile


                                            motoradiator (203         )                                                                                                                         Member Quick Links
                                            Positive Feedback (last 12 months): 99%                                                                                                             Contact member
                                            Member since: Jul-22-19 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                   1 month       6 months          12 months                     Average for the last 12 months

                             Positive                 21             139                205                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (194)                                                       (205)
                             Neutral                   0              2                  2
                                                                                                                 Shipping speed                                               Communication
                             Negative                  0              1                  2                                    (201)                                                       (200)




                            All received Feedback                                   Received as buyer                                      Received as seller                                          Left for others

                 2 Feedback received (viewing 1-2)                                                                                                                                                         Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                                        Rating type:                             Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                   Negative (2)                             12 Months



                    FEEDBACK                                                                                                                   FROM                                                        WHEN

                           Did not receive all of my item and no response from seller                                                          Buyer: 5***e (726 )                                         Past 6 months
                           (Private listing)                                                                                                                                                               Reciprocal feedback




                                                                                                                                                                                                                                      Comment?
                               Reply by motoradiator. Left within past 6 months.

                               Hello, we sent you 2 packages, and 2 packages both shows delivered, pls check.


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                           I never got the back disc break only the front two                                                                  Buyer: r***v (53 )                                          Past 6 months
                           (Private listing)                                                                                                                                                               Reciprocal feedback


                               Reply by motoradiator.Left within past 6 months.

                               Hello, we sent you 2 packages, and 2 packages both shows delivered, pls check.



                 Page 1 of 1
                                                                                                                          1



                                                       Member Quick Links                     Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay       Announcements        Community      Security Center        Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motoradiator?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                        1/1
10/15/2020                                                                                    motoradiator
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  on eBay
                                                                                                               Page 178 of 376 PageID #:351
         Hi! Sign in or register      Daily Deals     Brand Outlet      Help & Contact                                                                                                           Sell      Watchlist       My eBay


                                        Shop by
                                        category                  Search for anything                                                                                           All Categories                              Search   Advanced



         motoradiator's profile



                                                                     motoradiator (203 )                                                                                      Items for sale            Visit store       Contact
                                                                     99% positive feedback

                                                                                                                                  Based in China, motoradiator has been an eBay member since Jul 22, 2019
                                                                         Save




                                       Feedback ratings                                                                                                                                                           See all feedback

                                                          194        Item as described                       205              2                  2                           Fast shipper
                                                                                                                                                                             Oct 12, 2020
                                                          200        Communication                     Positive         Neutral              Negative
                                                          201        Shipping time

                                                          205        Shipping charges                         Feedback from the last 12 months



                                   15 Followers | 0 Reviews | Member since: Jul 22, 2019 |           China




             About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motoradiator?_trksid=p2047675.l2559                                                                                                                                                                                    1/1
10/15/2020                                            Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                                           Filed:      by motoradiator
                                                                                                    11/10/20     Page  | eBay
                                                                                                                           179 of 376 PageID #:352
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                          Sell   Watchlist       My eBay


                                          Shop by
                                          category              Search for anything                                                         All Categories                          Search                Advanced


                                                                                                                                                                            Include description
                                                       Items for sale from motoradiator (203        )        |   Save this seller




        Categories
                                                           All Listings   Auction     Buy It Now                                                                       Sort: Best Match           View:
        eBay Motors
         Motorcycle Brake Rotors                         2,418 results       Save this search
         Motorcycle Radiators
         Motorcycle Throttle & Choke
         Cables
                                                                                                   17" Supermoto F&R Wheels Hubs Rims for KTM 125-540 EXC SX XC SXS HUSABERG 03-13
                                                                                                   Brand New
         Motorcycle Foot Pegs & Pedal
         Pads
         Motorcycle Clutch Cables                                                                  $519.32
         More                                                                                      Was: $610.97
                                                                                                   Buy It Now
                                                                                                   Free Shipping
        Format                              see all                                                15% off
               All Listings                                                                             Watch
               Auction
               Buy It Now


        Guaranteed Delivery                 see all
                                                                                                   21" 18" MX Enduro F&R Wheel Rim Hub for KTM 125-500 EXC SXF XC-W HUSABERG 03-13
               No Preference                                                                       Brand New
               1 Day Shipping
               2 Day Shipping                                                                      $449.88                            From China
               3 Day Shipping
                                                                                                   Was: $529.27
               4 Day Shipping
                                                                                                   Buy It Now
                                                                                                   +$150.00 shipping
        Condition                           see all
                                                                                                   15% off
               New   (2,418)
                                                                                                        Watch

        Price

              Under $75.00
              $75.00 - $150.00
                                                                                                   MX 21 / 1.6 Front Wheel Hub Rim for KTM 125-540 SX XC XCW SX-F EXC SXS HUSABERG
              Over $150.00
                                                                                                   Brand New
        $             to $

                                                                                                   $348.54                            From China
        Item Location                       see all                                                Was: $410.05
               Default                                                                             Buy It Now
               Within                                                                              +$90.00 shipping
                100 miles      of 60106                                                            15% off
               US Only                                                                                  Watch
               North America
               Worldwide


        Delivery Options                    see all                                                17" Supermoto F&R Spoked Wheel Hub Rim Set for SUZUKI RMZ250 07-19 RMZ450 05-19
               Free shipping                                                                       Brand New


        Show only                           see all                                                $579.95
                                                                                                   Was: $682.29
               Free Returns
                                                                                                   Buy It Now
               Returns accepted
               Completed listings                                                                  Free Shipping
               Sold listings                                                                       15% off
               Deals & Savings                                                                          Watch


        More refinements...


                                                                                                   Supermoto 17" 3.5/5.0 F&R Wheel Hub Rim Set for KTM 125-540 03-14 HUSABERG 04-13
              Seller Information                                                                   Brand New

             motoradiator (203      )                                                              $599.95
              Feedback rating: 203                                                                 Was: $705.82
              Positive Feedback: 99%                                                               Buy It Now
              Member since Jul-22-19 in
                                                                                                   Free Shipping
              Hong Kong
                                                                                                   15% off
                                                                                                        Watch
              Read feedback profile
              Add to my favorite sellers



                                                                                                   17'' Supermoto Rear Spoked Wheel Hub Rim HUSABERG FE FC 04-13 KTM 125-540 03-14
                                                                                                   Brand New

                                                                                                   $349.88                            From China
                                                                                                   Was: $411.62
                                                                                                   Buy It Now
                                                                                                   +$70.00 shipping
                                                                                                   15% off
                                                                                                        Watch




                                                         17'' Supermoto Spoked Wheel Hub Rim for KTM 125-540 03-14 HUSABERG FE FC 04-13
                                                         Brand New




https://www.ebay.com/sch/motoradiator/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                                                                             1/8
10/15/2020                                Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                               Filed:      by motoradiator
                                                                                        11/10/20     Page  | eBay
                                                                                                               180 of 376 PageID #:353

                                                                           $599.95
                                                                           Was: $705.82
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           Supermoto Front Rear Wheels Hubs Rims Spokes Set for Yamaha YZ250F YZ450F 09-13
                                                                           Brand New

                                                                           $550.99
                                                                           Was: $648.22
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           13 Watching
                                                                           15% off
                                                                             Watch




                                                                           2009-2013 MX 21" / 1.6" Front Wheel Black Rim Blue Hub for YAMAHA YZ250F YZ450F
                                                                           Brand New

                                                                           $348.54
                                                                           Was: $410.05
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           21" 18" MX Spoked Wheel Set Black Rims Gold Hubs for Suzuki RMZ250 RMZ450 07-19
                                                                           Brand New

                                                                           $450.98
                                                                           Was: $530.57
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           Rear Brake Rotor for KTM XC SX 85 105 FREERIDE 250 350 12-17 HUSQVARNA TC 14-18
                                                                           Brand New

                                                                           $44.95                              From China
                                                                           Was: $52.88
                                                                           Buy It Now
                                                                           +$5.00 shipping
                                                                           2 Watching
                                                                           15% off
                                                                             Watch




                                                                           MX 19/2.15 Rear Wheel Hub Rim 4 Honda CR125R CR250R 02-07 CRF450R 04-13 CRF250R
                                                                           Brand New

                                                                           $299.89
                                                                           Was: $352.81
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           18" Rear Wheel Rim Hub for Honda CRF250R CRF450R 13-19 CRF250RX CRF450RX 17-19
                                                                           Brand New

                                                                           $349.88
                                                                           Was: $411.62
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                            17" Supermoto Spoked Wheels Hubs Rims Set for Honda CR125 CR250 CRF250R CRF450R
                                            Brand New




https://www.ebay.com/sch/motoradiator/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                     2/8
10/15/2020                                Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                               Filed:      by motoradiator
                                                                                        11/10/20     Page  | eBay
                                                                                                               181 of 376 PageID #:354

                                                                           $550.99
                                                                           Was: $648.22
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           21" x 18" Gloss Black F&R Wheels Touring 84-07 Dyna Heritage Softail Sportster
                                                                           Brand New

                                                                           $599.88
                                                                           Was: $705.74
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           17" Supermoto Spoked Wheels Rims Hubs Set KX125 KX250 06-13 KX250F KX450F 06-19
                                                                           Brand New

                                                                           $579.95
                                                                           Was: $682.29
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           MX 19/2.15" Rear Wheel Hub Rim for KTM 125 150 250 300 350 SX XC SX-F XC-F 12-19
                                                                           Brand New

                                                                           $299.89
                                                                           Was: $352.81
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           21" 18" MX Motocross Enduro Wheel Hub Set Rims Spokes for CRF250R CRF450R 04-12
                                                                           Brand New

                                                                           $449.88                                From China
                                                                           Was: $529.27
                                                                           Buy It Now
                                                                           +$150.00 shipping
                                                                           15% off
                                                                             Watch




                                                                           For KTM MX 19" 2.15" Rear Wheel Hub Rim 125 540 EXC SX SX-F SXS XC-W XC-F EXC-F
                                                                           Brand New

                                                                           $299.89
                                                                           Was: $352.81
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                                                           21/18" MX Enduro Wheel Set Rims Spokes Green Hubs KX250F KX450F 06-18 KX 125 250
                                                                           Brand New

                                                                           $499.88
                                                                           Was: $588.09
                                                                           Buy It Now
                                                                           Free Shipping
                                                                           15% off
                                                                             Watch




                                            17'' Supermoto Spoked Wheel Hub Rim for HUSABERG FE FC 04-13 KTM 125-540 03-14
                                            Brand New




https://www.ebay.com/sch/motoradiator/m.html?_nkw=&_armrs=1&_ipg=&_from=                                                                                      3/8
10/15/2020                                             Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                                            Filed:      by motoradiator
                                                                                                     11/10/20     Page  | eBay
                                                                                                                            182 of 376 PageID #:355
        Hi! Sign in or register          Daily Deals   Brand Outlet   Help & Contact                                                                                                        Sell   Watchlist       My eBay


                                          Shop by
                                          category          KTM                                                                                                            All Categories                          Search                Advanced


                                                                                                                                                                                                           Include description
                                                        Items for sale from motoradiator (203             )       |     Save this seller | Show results from all sellers




        Categories
                                                            All Listings   Auction      Buy It Now                                                                                                    Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                           93 results for KTM           Save this search
         Motorcycle Wheels & Rims
         Motorcycle Parts
                                                            Find your Motorcycle
         Motorcycle Brake Rotors
         Motorcycle Foot Pegs & Pedal                                                                                                                                             Clear selections
         Pads
         More

                                                                                                                                                                                       0
                                                            Make & Model                                      Year From / To              Distance
        Format                               see all                                                                                                                           matching results
                                                             KTM                                              Year From                    Any Distance of
               All Listings
               Auction                                       Any Model                                        Year To                      60106                                  Find Results
               Buy It Now
                                                                                                      For KTM MX 19" 2.15" Rear Wheel Hub Rim 125 540 EXC SX SX-F SXS XC-W XC-F EXC-F (Fits:
        Guaranteed Delivery                  see all                                                  KTM)
               No Preference                                                                          Brand New
               1 Day Shipping
               2 Day Shipping                                                                         $299.89                                                    Brand: KTM
               3 Day Shipping                                                                         Was: $352.81
               4 Day Shipping                                                                         Buy It Now
                                                                                                      Free Shipping
        Condition                            see all                                                  15% off
               New   (93)                                                                                     Watch


        Price

              Under $35.00                                                                            Black Wave Front Rear Brake Discs Rotors For KTM 640 950 990 LC4 LC8 Adventure (Fits: KTM)
              $35.00 - $150.00                                                                        Brand New
              Over $150.00
        $             to $                                                                            $199.99
                                                                                                      Was: $235.28
        Item Location                        see all                                                  Buy It Now
                                                                                                      Free Shipping
               Default
               Within                                                                                 15% off
                100 miles     of 60106                                                                        Watch

               US Only
               North America
               Worldwide
                                                                                                      For KTM SX 50 SX50 12-19 2013 14 15 16 17 18 Aluminum MX Engine Cooler Radiator (Fits:
        Delivery Options                     see all                                                  KTM)
               Free shipping                                                                          Brand New


        Show only                            see all
                                                                                                      $139.94                                                    From China
                                                                                                      Was: $164.64                                               Brand: KTM
               Free Returns                                                                           Buy It Now
               Returns accepted
                                                                                                      +$30.00 shipping
               Completed listings
                                                                                                      15% off
               Sold listings
               Deals & Savings                                                                                Watch


        More refinements...
                                                                                                      Front Rear Brake Discs Rotors For KTM 400 525 620 640 660 LC4 Adventure Rallye (Fits: KTM)
                                                                                                      Brand New

              Seller Information
                                                                                                      $140.21
             motoradiator (203       )                                                                Was: $164.95
              Feedback rating: 203                                                                    Buy It Now
              Positive Feedback: 99%                                                                  +$20.00 shipping
              Member since Jul-22-19 in                                                               15% off
              Hong Kong                                                                                       Watch


              Read feedback profile
              Add to my favorite sellers

                                                                                                      MX Billet Wide Fat Foot Pegs Pedals for KTM 50 Jr Adventure 2000-2003 Mini 99-08 (Fits: KTM)
                                                                                                      Brand New

                                                                                                      $60.99                                                     Brand: KTM
                                                                                                      Was: $71.75
                                                                                                      Buy It Now
                                                                                                      Free Shipping
                                                                                                      15% off




                                                          Front Brake Rotor for KTM SX 85 17/14 SW 19/16 Big Wheel SX 105 03-08 XC 85 105 (Fits: KTM)
                                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=motoradiator&_armrs=1&_from=R40&_sacat=0&_nkw=KTM&_pgn=2&_skc=50&rt=nc                                                                                                                                         1/5
10/15/2020                              Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                             Filed:      by motoradiator
                                                                                      11/10/20     Page  | eBay
                                                                                                             183 of 376 PageID #:356

                                                                             $44.95                                 From China
                                                                             Was: $52.88                            Brand: KTM
                                                                             Buy It Now
                                                                             +$5.00 shipping
                                                                             15% off
                                                                               Watch




                                                                             Black Wave Front Rear Brake Discs Rotors For KTM 640 LC4 Adventure 04 05 06 07 (Fits: KTM)
                                                                             Brand New

                                                                             $199.99
                                                                             Was: $235.28
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             Supermoto 17" 3.5/5.0 F&R Wheel Hub Rim Set for KTM 125-540 03-14 HUSABERG 04-13 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $599.95
                                                                             Was: $705.82
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             1.8 Bar 26 PSI Radiator Cap for All Europe Bikes KTM HUSQVARNA APRILIA HUSABERG
                                                                             Brand New

                                                                             $10.32
                                                                             Was: $12.14
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             CNC Billet Universal Racing Motorcycle Footpegs Footrest Foot Pegs Pedal Silver (Fits: KTM)
                                                                             Brand New

                                                                             $12.00                                 From China
                                                                             Was: $14.12
                                                                             Buy It Now
                                                                             +$5.00 shipping
                                                                             15% off
                                                                               Watch




                                                                             MX Offroad Gold 120 Links 520 X-Ring Chains for Suzuki Yamaha Honda Kawasaki KTM
                                                                             Brand New

                                                                             $64.98
                                                                             Was: $76.45
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             MX Offroad Wide Fat Foot Pegs Pedal for Honda CRF1000L Africa Twin DTC 2016 2017 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $60.99                                 Brand: Honda
                                                                             Was: $71.75
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off




                                          17'' Supermoto Spoked Wheel Hub Rim for KTM 125-540 03-14 HUSABERG FE FC 04-13 (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=motoradiator&_armrs=1&_from=R40&_sacat=0&_nkw=KTM&_pgn=2&_skc=50&rt=nc                                                                2/5
10/15/2020                              Case: 1:20-cv-06677 Document #: 10Items for sale
                                                                             Filed:      by motoradiator
                                                                                      11/10/20     Page  | eBay
                                                                                                             184 of 376 PageID #:357

                                                                             $599.95
                                                                             Was: $705.82
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             MX Billet Foot Pegs Pedals for HONDA CRF1000 CR 80 85 R XR 250 400 600 R XR 650 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $60.99                                 From China
                                                                             Was: $71.75                            Brand: Honda
                                                                             Buy It Now
                                                                             +$5.00 shipping
                                                                             15% off
                                                                               Watch




                                                                             Universal Gas Fuel Tank Petcock Valve Switch ATV Cafe Racer Pit Dirt Bike CG125 (Fits: KTM)
                                                                             Brand New

                                                                             $9.99
                                                                             Was: $11.75
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             17'' Supermoto Rear Spoked Wheel Hub Rim HUSABERG FE FC 04-13 KTM 125-540 03-14 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $349.88                                From China
                                                                             Was: $411.62
                                                                             Buy It Now
                                                                             +$70.00 shipping
                                                                             15% off
                                                                               Watch




                                                                             9L Cafe Racer Vintage Custom Gas Fuel Tank Petcock for Honda CG125 CG125S CG250 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $90.98                                 Brand: Honda
                                                                             Was: $107.04
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off
                                                                               Watch




                                                                             17'' Supermoto Spoked Wheel Hub Rim for HUSABERG FE FC 04-13 KTM 125-540 03-14 (Fits:
                                                                             KTM)
                                                                             Brand New

                                                                             $599.95                                From China
                                                                             Was: $705.82
                                                                             Buy It Now
                                                                             +$150.00 shipping
                                                                             15% off
                                                                               Watch




                                                                             Universal Offroad Dirt Bike Gas Fuel Cap Tank Vent Tube Breather Hose Pipe Valve (Fits: KTM)
                                                                             Brand New

                                                                             $2.54
                                                                             Was: $2.99
                                                                             Buy It Now
                                                                             Free Shipping
                                                                             15% off




                                          Aluminum MX Engine Cooling Radiators for HUSQVARNA 450 501 FC FS FE 2016-2018 (Fits: KTM)
                                          Brand New




https://www.ebay.com/sch/m.html?_ssn=motoradiator&_armrs=1&_from=R40&_sacat=0&_nkw=KTM&_pgn=2&_skc=50&rt=nc                                                                 3/5
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 185 of 376 PageID #:358
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                          $349.88
                                                                                                                                             Shipping                                                    $70.00
                                                     New card                                                                                Tax*                                                        $26.24
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                              $446.12

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        $37.17 for 12 months.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motoradiator | Message to seller

                                                                       17'' Supermoto Rear Spoked Wheel Hub Rim HUSABERG
                                                                       FE FC 04-13 KTM 125-540 03-14
                                                                       $349.88
                                                                       $411.62


                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 5 – Nov 25
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       $70.00



                                                                       Save up to 15%



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436582685015                                                                                                                                                      1/1
10/15/2020                                                            Front Document
                                                      Case: 1:20-cv-06677   Brake Rotor for KTM SX Filed:
                                                                                            #: 10  85 17/14 11/10/20
                                                                                                            SW 19/16 BigPage
                                                                                                                        Wheel SX 105 of
                                                                                                                               186   03-08
                                                                                                                                        376XC PageID
                                                                                                                                              85 105 | eBay
                                                                                                                                                          #:359
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                            Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Brakes & Suspension > Brake Rotors                                                                                     | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                              Front Brake Rotor for KTM SX 85 17/14 SW
                                                                                                                                                                                                       Shop with confidence
                                                                                                              19/16 Big Wheel SX 105 03-08 XC 85 105
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                       Buy 1                 Buy 2                                     Seller information
                                                                                                                       Bulk
                                                                                                                                     $44.95/ea             $44.05/ea                                   motoradiator (203      )
                                                                                                                   savings:
                                                                                                                                                                                                       99% Positive feedback

                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                                      ty:
                                                                                                                                                                                                       Contact seller
                                                                                                                 Sale ends 04d 15h 02m
                                                                                                                        in:                                                                            Visit store
                                                                                                                                                                                                       See other items
                                                                                                                  Quantity:      1

                                                                                                                                2 available



                                                                                                                Price:   US $44.95/ea                                 Buy It Now
                                                                                                                         US $52.88 (15% off)

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist

                                            Have one to sell?        Sell now

                                                                                                                                          30-day returns


                                                                                                                  Shipping: $5.00 Standard SpeedPAK from China/Hong
                                                                                                                                Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 15
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




     X-Brake Front Brake Disc                 Floating Brake Disc Rotor              Floating Brake Disc Rotor              320MM Front Wavy Floating                   Front Brake Disc Rotor For                   Front Brake Disc Rotor
     Protection Cover Rotor…                  +Bracket+Air Vent for KTM…             +Bracket+Air Vent for KTM…             Brake Disc Rotor For KTM…                   KTM 200…                                     Guard Protector Cover For…
     $18.97                                   $51.17                                 $51.69                                 $60.45                                      $35.20                                       $15.44
     $20.40                                   $55.02                                 $55.58                                 $65.00                                      + $7.00 shipping                             $16.60
     + $6.70 shipping                         Free shipping                          Free shipping                          Free shipping                               Seller 99.1% positive                        + $6.70 shipping
     New                                      Seller 99.6% positive                  Seller 99.5% positive                  Seller 99.5% positive                                                                    New




                                                                                                                                                                                                                                               Feedback




    Related sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Front-Brake-Rotor-for-KTM-SX-85-17-14-SW-19-16-Big-Wheel-SX-105-03-08-XC-85-105/184298484848?fits=Make%3AKTM&hash=item2ae90bb470:g:SyoAAOSwTxBfYXwJ                                                                             1/4
10/15/2020                                                           17'' Supermoto
                                                      Case: 1:20-cv-06677           Spoked Wheel
                                                                             Document      #: 10Hub Rim for
                                                                                                 Filed:     HUSABERGPage
                                                                                                          11/10/20  FE FC 04-13
                                                                                                                           187KTM  125-540
                                                                                                                                of 376     03-14 | eBay
                                                                                                                                        PageID      #:360
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                             Shop by
                             category                  Search for anything                                                                                                      All Categories                           Search             Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Wheels, Tires & Tubes > Wheels & Rims                                                                                 | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                              17'' Supermoto Spoked Wheel Hub Rim for
                                                                                                                                                                                                       Shop with confidence
                                                                                                              HUSABERG FE FC 04-13 KTM 125-540 03-14
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                Condition: New

                                                                                                                                        Buy 1                Buy 2                                     Seller information
                                                                                                                       Bulk
                                                                                                                                     $599.95/ea            $587.95/ea                                  motoradiator (203      )
                                                                                                                   savings:
                                                                                                                                                                                                       99% Positive feedback

                                                                                                               Compatibili See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                                      ty:
                                                                                                                                                                                                       Contact seller
                                                                                                                 Sale ends 05d 01h 59m
                                                                                                                        in:                                                                            Visit store
                                                                                                                                                                                                       See other items
                                                                                                                  Quantity:      1

                                                                                                                                2 available



                                                                                                              Price:   US $599.95/ea                                  Buy It Now
                                                                                                                       $50 for 12 months with
                                                                                                                       PayPal Credit*                                Add to cart
                                                                                                                       US $705.82 (15% off)

                                                                                                                                                                   Add to Watchlist

                                            Have one to sell?        Sell now

                                                                                                                                          30-day returns


                                                                                                                  Shipping: $150.00 Standard SpeedPAK from
                                                                                                                                China/Hong Kong/Taiwan | See details
                                                                                                                                International shipment of items may be subject to customs
                                                                                                                                processing and additional charges.
                                                                                                                                Item location: SH, China
                                                                                                                                Ships to: United States See exclusions


                                                                                                                  Delivery:            Estimated between Thu. Nov. 5 and Wed.
                                                                                                                                       Nov. 25
                                                                                                                                       Please note the delivery estimate is greater than 15
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                Payments:



                                                                                                                                *$50 for 12 months. Minimum purchase required. |
                                                                                                                                See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard. Learn more

                                                                                                                   Returns: 30 day Buyer pays for return shipping |
                                                                                                                                See details




    Similar sponsored items                                                                                                                                                                                               Feedback on our suggestions




     Front Spoked 19" Wheel                   HardDrive Rear Spoked                  75 Honda CB500T CB 500                 1972 YAMAHA XS2 FRONT                       Drag Specialties 0203-0413
                                              Wheel - 051-0446                       Rear Spoked Wheel Rim…                 WHEEL RIM STEEL SPOKED…                     Front Laced Wheel
     $438.41                                  $248.83                                $128.19                                $105.00                                     $359.95
     + $125.00 shipping                       $293.95                                $191.79                                + $147.39 shipping                          + $225.00 shipping
     Seller 99.1% positive                    + $146.00 shipping                     + $129.99 shipping                     Seller 99.7% positive                       Seller 99.8% positive
                                              Seller 99.3% positive                  Seller 99.8% positive



                                                                                                                                                                                                                                              Feedback




    Related sponsored items 1/2                                                                                                                                                                                           Feedback on our suggestions




https://www.ebay.com/itm/17-Supermoto-Spoked-Wheel-Hub-Rim-for-HUSABERG-FE-FC-04-13-KTM-125-540-03-14/184284872814?fits=Make%3AKTM&hash=item2ae83c006e:g:bZUAAOSwxEldp9aT                                                                               1/4
10/7/2020                                                                   Motorcycle Rear
                                                       Case: 1:20-cv-06677 Document     #: Tail
                                                                                            10Seat Tank11/10/20
                                                                                                Filed: Bag Saddle Helmet
                                                                                                                   PageShoulder
                                                                                                                         188 of Storag
                                                                                                                                   376| eBay
                                                                                                                                         PageID #:361
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           1x Motorcycle Bike                             Motorcycle Rear                                Waterproof                                          NEW Motorcycle                                   Motorcycle Rear
                           Tail Rear Seat Ba…                             Tail Seat Back…                                Motorcycle Rear…                                    Rear Tail Seat Bac…                              Tail Seat Back…
                           $44.90                                         $25.35                                         $56.90                                              $49.40                                           $24.50
                           $49.89                                         $26.68                                         Free shipping                                       $52.00                                           $25.79
                           Free shipping                                  + $4.99 shipping                                                                                   Free shipping                                    + $6.99 shipping




           This fits a KTM                    Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             Motorcycle Rear Tail Seat Tank Bag Saddle Helmet
                                                                                                                                                                                                       Shop with confidence
                                                                                             Shoulder Storag
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                  Condition: New

                                                                                                                         Buy 1             Buy 2                 Buy 3                                 Seller information
                                                                                               Bulk savings:
                                                                                                                       $60.16/ea          $57.15/ea            $56.55/ea                               motorbrand18 (1618      )
                                                                                                                                                                                                       97.4% Positive feedback

                                                                                             Compatibility: See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                    Quantity:      1
                                                                                                                                                                                                       Contact seller
                                                                                                                 3 available                                                                           Visit store
                                                                                                                                                                                                       See other items


                                                                                                      Price:    US $60.16/ea                                       Buy It Now


                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                                           Free shipping and returns


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                 See details
                                                                                                                 International shipment of items may be subject to customs processing and
                                                                                                                 additional charges.
                                                                                                                 Item location: Shenzhen, China
                                                                                                                 Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 14 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                  Payments:



                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: Free 30 day returns |           See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS                                                                                           1/4
10/7/2020                                                               Motorcycle Rear
                                                   Case: 1:20-cv-06677 Document     #: Tail
                                                                                        10Seat Tank11/10/20
                                                                                            Filed: Bag Saddle Helmet
                                                                                                               PageShoulder
                                                                                                                     189 of Storag
                                                                                                                               376| eBay
                                                                                                                                     PageID #:362




     Universal Rear Right Side               58L Pair Universal           SSPEC Magnetic                      Universal Motorcycle Side    1.5m 4.9Ft Stainless Exhaust      Universal Motorcycle Front
     Seat Motorcycle PU Saddl…               Motorcycle Side Saddle Ba…   Motorcycle Motorbike Oil…           Tool Bag PU Luggage…         Pipe Hose Parking Air…            Fork Tool Bag SaddleBag…
     $26.65                                  $76.53                       $25.94                              $16.40                       $15.19                            $21.96
     Free shipping                           Free shipping                Free shipping                       + $20.00 shipping            Free shipping                     Free shipping




    Description            Shipping and payments                                                                                                                                               Report item



                                                                                                                                                                    eBay item number: 284018798106
      Seller assumes all responsibility for this listing.

      Last updated on Sep 21, 2020 20:57:01 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

             Year               Make         Model           Submodel
              -Select-          -Select-     -Select-         -Select-           Go


            [show all compatible vehicles]


                   This part is compatible with 112 vehicle(s) matching KTM.


             Notes       Year                                    Make                            Model                                     Submodel
                         2011                                     KTM                            105                                       SX
                         2010                                     KTM                            105                                       SX
                         2010                                     KTM                            105                                       XC
                         2009                                     KTM                            105                                       SX
                         2009                                     KTM                            105                                       XC
                         2008                                     KTM                            105                                       SX
                         2008                                     KTM                            105                                       XC
                         2007                                     KTM                            105                                       SX
                         2006                                     KTM                            105                                       SX
                         2005                                     KTM                            105                                       SX
                         2004                                     KTM                            105                                       SX
                         2014                                     KTM                            125                                       SX
                         2013                                     KTM                            125                                       SX
                         2012                                     KTM                            125                                       SX
                         2011                                     KTM                            125                                       SX
                         2010                                     KTM                            125                                       SX
                         2009                                     KTM                            125                                       SX
                         2008                                     KTM                            125                                       SX
                         2008                                     KTM                            125                                       SXS
                         2007                                     KTM                            125                                       EXC

            Page 1 of 6                                                                                1 2 3 4 5 6

            Portions of the information contained in this table have been provided by motorbrand18



            Item specifics
            Condition:                     New                                                       Manufacturer Part Number:      BQB6424157
            Size:                          39cm x 36cm x 6cm （LxWxH）                                 Brand:                         Unbranded/Generic
            After Expansion Size:          39cm x 36cm x 32cm （LxWxH）                                Colour:                        Black
            Uses:                          Storage / Placing Items                                   Contents of the package:       1 x Back Seat Storage Bag 4 x Straps 1 x Waterproo
            UPC:                           Does not apply




                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS                                                2/4
10/7/2020                                                     Motorcycle Rear
                                         Case: 1:20-cv-06677 Document     #: Tail
                                                                              10Seat Tank11/10/20
                                                                                  Filed: Bag Saddle Helmet
                                                                                                     PageShoulder
                                                                                                           190 of Storag
                                                                                                                     376| eBay
                                                                                                                           PageID #:363




                             Description


                        Universal Motorcycle Rear Tail Seat Tank Bag Saddle Helmet Shoulder Storage Waterproof

                        Specification:
                        Condition:100% Brand New
                        Model Number: D24194
                        Product Name: Motorcycle Tail Tank Bag
                        Material: Carbon Fiber Pattern Pu & Nylon Cloth
                        Color: Black
                        Size: 39cm x 36cm x 6cm （LxWxH）
                        After Expansion Size: 39cm x 36cm x 32cm （LxWxH）
                        Uses: Storage / Placing Items
                        Quantity: 1pcs

                        Fitment:
                        Universal For Motorcycle


                        Features:
                        -Can be placed in the fuel tank, the tail of the motorcycle.
                        -Waterproof, wear-resistant and long-lasting.
                        -It is equipped with 4 straps for easy fixing at the rear of the motorcycle.
                        -To expand the capacity design, you only need to open the zipper to increase the storage capacity of the bag.
                        -Place 4 powerful magnets on the bottom to stabilize the fuel tank or the rear of the motorcycle.

                        Package Includes:
                        1 x Back Seat Storage Bag
                        4 x Straps
                        1 x Waterproof Bag

                        Note:
                        1.We provide clear pictures, measurements where possible. Please check as much as possible to make sure the item is
                        the one that you need.
                        2. Please allow 0.5-1 inch difference due to manual measurement.(1inch=2.54cm)
                        3.There are no instructions included in this kit.If you want to know how to use or install it,please contact us by Email.We
                        will provide help as much as possible.




                             Detail Image

                        #divImageDetail



                             Payment


                        1.We accept PayPal only.
                        2.All major credit cards are accepted through secure payment processor PayPal.
                        3.Payment must be received within 7 business days of auction closing.
                        4.We ship to your eBay or Paypal address. Please make sure your eBay and Paypal address is correct before you pay.



                             Shipping


                        1.We ship to your eBay or Paypal address. Please make sure your eBay and Paypal address is correct before you pay.
                        2.Items will be shipped within 1-3 business day when we received payment.
                                                                                                                                                                Feedback
                        3.Delivery time depends on destination and other factors;




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS         3/4
10/7/2020                                                                Motorcycle Rear
                                                    Case: 1:20-cv-06677 Document     #: Tail
                                                                                         10Seat Tank11/10/20
                                                                                             Filed: Bag Saddle Helmet
                                                                                                                PageShoulder
                                                                                                                      191 of Storag
                                                                                                                                376| eBay
                                                                                                                                      PageID #:364


      00050




   Sponsored items based on your recent views 1/3                                                                                                                                                            Feedback on our suggestions




     Universal Motorcycle                    Canvas+Leather Motorcycle                 Waterproof Motorcycle Rear                1x Motorcycle Bike Tail Rear          T Shirt KTM Thor Factory       AUDI T Shirt Quattro Sport
     Backpack Tank Case…                     Saddle Bag Rear Tail Side…                Tail Seat Bag Saddle Helm…                Seat Bag Rider Backpack…              Racing Team Motorcycle…        S3, S6, S8 RS Models Tee…
     $68.76                                  $30.31                                    $56.90                                    $44.90                                $41.52                         $38.92
     $80.89                                  $37.89                                    Free shipping                             $49.89                                + $11.67 shipping              + $11.67 shipping
     Free shipping                           Free shipping                             New                                       Free shipping                         Seller 100% positive           New
     New                                     New                                                                                 New




   Explore more sponsored options:




     NEW Motorcycle Rear Tail                Motorcycle Tail Bag                       Motorcycle Rear Seat Tail                 Motorcycle Rear Seat Tail             1x Motorcycle Bike Tail Rear   Motorcycle Rear Tail Seat
     Seat Back Saddle Pack…                  Multifunction Back Seat…                  Bag Bicycle Saddle…                       Saddlebag Waterproof…                 Seat Bag Rider Backpack…       Back Saddle Helmet…
     $49.40                                  $60.90                                    $34.77                                    $26.89                                $44.90                         $25.35
     $52.00                                  Free shipping                             $36.99                                    + $1.99 shipping                      $49.89                         $26.68
     Free shipping                                                                     Free shipping                             Last one                              Free shipping                  + $4.99 shipping




   More from this seller 1/2                                                                                                                                                                                 Feedback on our suggestions




     Universal Rear Right Side               Motorcycle Rear Seat Back                 58L Pair Universal                        PU Leather Universal                  SSPEC Magnetic                 Motorcycle Front Fork Tool
     Seat Motorcycle PU Saddl…               Helmet Storage Travel Pac…                Motorcycle Side Saddle Ba…                Motorcycle Front Rear Fork…           Motorcycle Motorbike Oil…      Side Tool Saddle Bag…
     $26.65                                  $31.80                                    $76.53                                    $14.80                                $25.94                         $14.09
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                     + shipping




 Back to search results                                                                                                                                                                                                     Return to top
 More to explore : Motorcycle Helmet Bags Bags, Motorcycle Helmet & Visor Bags, Rear Tail Lights for Seat Leon, Rear Tail Lights for Seat Ibiza, Black Motorcycle Helmet Bags Bags,
 Rear Car & Truck Tail Lights for Seat, Motorcycle Helmets, Rear Car & Truck Headlight & Tail Light Covers for Seat, Seat Belt Shoulder Pads for Toyota Camry, Seat Belt Shoulder Pads for Seat Leon




                                                                                                                                                                                                                                 Feedback
        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS                                                                              4/4
10/7/2020                                                                   Motorcycle Rear
                                                       Case: 1:20-cv-06677 Document     #: Tail
                                                                                            10Seat Tank11/10/20
                                                                                                Filed: Bag Saddle Helmet
                                                                                                                   PageShoulder
                                                                                                                         192 of Storag
                                                                                                                                   376| eBay
                                                                                                                                         PageID #:365
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                  Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                         Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Accessories > Luggage > Other Luggage                                                                                         | Add to Watchlist




    People who viewed this item also viewed

                           1x Motorcycle Bike                             Motorcycle Rear                                Waterproof                                          NEW Motorcycle                                   Motorcycle Rear
                           Tail Rear Seat Ba…                             Tail Seat Back…                                Motorcycle Rear…                                    Rear Tail Seat Bac…                              Tail Seat Back…
                           $44.90                                         $25.35                                         $56.90                                              $49.40                                           $24.50
                           $49.89                                         $26.68                                         Free shipping                                       $52.00                                           $25.79
                           Free shipping                                  + $4.99 shipping                                                                                   Free shipping                                    + $6.99 shipping




           This fits a KTM                    Select Year



    SAVE UP TO 9% WHEN YOU BUY MORE
                                                                                             Motorcycle Rear Tail Seat Tank Bag Saddle Helmet
                                                                                                                                                                                                       Shop with confidence
                                                                                             Shoulder Storag
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                  Condition: New

                                                                                                                         Buy 1             Buy 2                 Buy 3                                 Seller information
                                                                                               Bulk savings:
                                                                                                                       $60.16/ea          $57.15/ea            $56.55/ea                               motorbrand18 (1618      )
                                                                                                                                                                                                       97.4% Positive feedback

                                                                                             Compatibility: See compatible vehicles
                                                                                                                                                                                                           Save this Seller
                                                                                                    Quantity:      1
                                                                                                                                                                                                       Contact seller
                                                                                                                 3 available                                                                           Visit store
                                                                                                                                                                                                       See other items


                                                                                                      Price:    US $60.16/ea                                       Buy It Now


                                                                                                                                                                   Add to cart


                                  Have one to sell?         Sell now
                                                                                                Best Offer:                                                        Make Offer


                                                                                                                                                                 Add to Watchlist



                                                                                                                           Free shipping and returns


                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                 See details
                                                                                                                 International shipment of items may be subject to customs processing and
                                                                                                                 additional charges.
                                                                                                                 Item location: Shenzhen, China
                                                                                                                 Ships to: Worldwide See exclusions

                                                                                                    Delivery:            Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                         Please note the delivery estimate is greater than 14 business days.
                                                                                                                         Please allow additional time if international delivery is subject to
                                                                                                                         customs processing.

                                                                                                  Payments:



                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                     Returns: Free 30 day returns |           See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS                                                                                           1/3
10/7/2020                                                                    Motorcycle Rear
                                                        Case: 1:20-cv-06677 Document     #: Tail
                                                                                             10Seat Tank11/10/20
                                                                                                 Filed: Bag Saddle Helmet
                                                                                                                    PageShoulder
                                                                                                                          193 of Storag
                                                                                                                                    376| eBay
                                                                                                                                          PageID #:366




     Universal Rear Right Side                  58L Pair Universal                        SSPEC Magnetic                        Universal Motorcycle Side                 1.5m 4.9Ft Stainless Exhaust              Universal Motorcycle Front
     Seat Motorcycle PU Saddl…                  Motorcycle Side Saddle Ba…                Motorcycle Motorbike Oil…             Tool Bag PU Luggage…                      Pipe Hose Parking Air…                    Fork Tool Bag SaddleBag…
     $26.65                                     $76.53                                    $25.94                                $16.40                                    $15.19                                    $21.96
     Free shipping                              Free shipping                             Free shipping                         + $20.00 shipping                         Free shipping                             Free shipping




    Description              Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling
            Item location: Shenzhen, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Central America and Caribbean, Middle East, Bosnia and Herzegovina, Croatia, Republic of, Liechtenstein, Macedonia,
            Moldova, Norway, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan,
            Turkmenistan, Uzbekistan, Cook Islands, Fiji, Guam, Marshall Islands, Micronesia, New Caledonia, Palau, Solomon Islands, Western Samoa, Hong Kong, Macau, Taiwan, Saint Pierre and
            Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Peru, Suriname, Venezuela, PO Box

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


              Shipping and handling          Each additional item         To                   Service                                                                      Delivery*

              Free shipping                  Free                         United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                Estimated between Wed. Oct. 28 and Tue. Nov. 17

              US $19.99                      US $16.99                    United States        Expedited Shipping from outside US                                           Estimated between Tue. Oct. 27 and Fri. Oct. 30
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 2 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Seller pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                             Special financing available
                                                                                             Select PayPal Credit at checkout to have the option to pay over time.

                                                                                             Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                             purchases of $99 or more. Other offers may also be available.

                                                                                             Interest will be charged to your account from the purchase date if the balance is
                                                                                             not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                             to credit approval. See terms

                                                                                             The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            We accept PAYPAL Payment. All payment has to be received within 7 working days after bid is placed, we will then mail the items to the address registered in PAYPAL.




   Sponsored items based on your recent views 1/3                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback




https://www.ebay.com/itm/Motorcycle-Rear-Tail-Seat-Tank-Bag-Saddle-Helmet-Shoulder-Storag/284018798106?fits=Make%3AKTM&hash=item4220d6ee1a:g:9AQAAOSwnGldrtBS                                                                                                2/3
10/7/2020                                        Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 194 of 376 PageID #:367
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet    Help & Contact                                                                   Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                      All Categories                        Search             Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           motorbrand18 (1618         )                                                                                                 Member Quick Links
                                           Positive Feedback (last 12 months): 97.4%                                                                                    Contact member
                                           Member since: Mar-22-18 in China                                                                                             View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                      View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                             Detailed seller ratings

                                                1 month       6 months         12 months              Average for the last 12 months

                            Positive               144          1046               1529               Accurate description                                 Reasonable shipping cost
                                                                                                                   (1463)                                              (1546)
                            Neutral                   1          17                 24
                                                                                                      Shipping speed                                       Communication
                            Negative                  2          24                 39                             (1460)                                              (1449)




                           All received Feedback                                  Received as buyer                          Received as seller                                Left for others

                 39 Feedback received (viewing 1-25)                                                                                                                              Revised Feedback: 11


                 Search Feedback received as seller with an item title or ID:                                                                     Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (39)                         12 Months



                   FEEDBACK                                                                                                    FROM                                                WHEN

                          I had ordered 2 pieces they sent me one                                                              Buyer: a***8 (11 )                                  Past month
                          Universal Car Front Seat Cover Breathable Cushion Leather Chair For (# 283989159232 )                EUR 23.94                                           Reciprocal feedback




                                                                                                                                                                                                              Comment?
                          Not a product I would have purchased if I saw it in person first. Poor quality.                      Buyer: k***h (215 )                                 Past month
                          Car Truck Magnet Windshield Windscreen Cover Sun Snow Ice Frost Protector US                         US $12.31                                           Reciprocal feedback
                          (#284015578764)


                              Reply by motorbrand18. Left within past month.
                              Sorry, we will contact and stand on your side to make you satisfy


                          Product arrived damaged                                                                              Buyer: 8***i (28 )                                  Past 6 months
                          Gear Shift Knob Handle 5 Speed For Fiat Grande Punto Linea 2006- (# 283799213415)                    EUR 15.99                                           Reciprocal feedback


                              Reply by motorbrand18. Left within past 6 months.

                              We feel terrible sorry for your any trouble,we’re trying to help you to solve it


                          I did not receive the item and I did not get my money back                                           Buyer: 8***a (0)                                    Past 6 months
                          15MM CARBURETOR FOR MINIMOTO HEDGE TRIMMER 43CC 47CC 49CC 50CC (#                                    EUR 9.98                                            Reciprocal feedback
                          283789128733)


                              Reply by motorbrand18.Left within past 6 months.
                              Sorry.Please give us a chance to make you satisfied. We will solve it.


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                          Absolutely not suitable for audi A4 b8 ... the headphone plastic is small                            Buyer: a***n (12 )                                  Past 6 months
                          6 SPEED GEAR KNOB + HEADSET FOR AUDI A4 S4 B8 8K A5 8T Q5 8R S-LINE / (#                             EUR 12.59                                           Reciprocal feedback
                          283789128435)


                              Reply by motorbrand18. Left within past 6 months.

                              We feel terrible sorry for your any trouble,we’re trying to help you to solve it


                          I bought a backpack then the cancel my order. And then the rise the price 150%                       Buyer: o***n (1150 )                                Past 6 months
                          Universal Carbon Fiber Motorcycle Backpack Motocross Riding Racing Storage Pack                      US $42.99                                           Reciprocal feedback
                          (#283702382871)


                              Reply by motorbrand18.Left within past 6 months.

                              Sorry, we will contact and try best to make you satisfy


                          The item never arrived and was sold to me even though it is no longer available                      Buyer: u***s (307 )                                 Past 6 months
                          Motorcycle License Plate Holder Bracket Aluminum Adjustable License Plate Holder With                EUR 23.80                                           Reciprocal feedback
                          Led Light (# 283799220230)


                              Reply by motorbrand18. Left within past 6 months.
                              Sorry.Please give us a chance to make you satisfied. We will solve it.


https://www.ebay.com/fdbk/feedback_profile/motorbrand18?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                1/3
10/7/2020                                                                                    motorbrand18
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20 on eBay
                                                                                                              Page 195 of 376 PageID #:368
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                              Sell      Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                  All Categories                                 Search           Advanced



         motorbrand18's profile



                                                                      motorbrand18 (1618 )                                                                                       Items for sale            Visit store          Contact
                                                                      97.4% positive feedback

                                                                                                                                  Based in China, motorbrand18 has been an eBay member since Mar 22, 2018
                                                                         Save




                                      Feedback ratings                                                                                                                                                               See all feedback

                                                          1,463       Item as described                       1,529               24               39                           Exactly as described! Fast shipping!
                                                                                                                                                                                Oct 05, 2020
                                                          1,449       Communication                       Positive         Neutral             Negative
                                                          1,460       Shipping time

                                                          1,546       Shipping charges                            Feedback from the last 12 months



                                   100 Followers | 0 Reviews | Member since: Mar 22, 2018 |               China



         Items for sale(3484)                                                                                                                                                                                                                  See all items




            12V LED Fog Lig...                               2" 52mm 7 Color...                                   Rear Bumper Tow...                               Black Full Car ...                                     Black Full Car ...
            US $17.17                       29m left         US $21.99                          2h left           US $17.85                          1d left       US $34.40                           2d left            US $40.92                  2d left




            About eBay      Announcements        Community        Security Center     Resolution Center           Seller Center     Policies     Affiliates    Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorbrand18?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/7/2020                                                                                    motorbrand18
                                                         Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                                    11/10/20     Page 196 of 376 PageID #:369
                       Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist     My eBay


                                                     Shop by
                                                     category              Search this Store                                                                          This Store                        Search             Advanced



                       eBay      eBay Stores       motorbrand18




                                                                motorbrand18
                                                                100 followers motorbrand18 (1618      ) 97.4%

                                                                Welcome to our store. Stocking a wide range of car parts & motor parts in our US based warehouse with fast delivery. Great customer satisfied service. If you have any problems, please

                                                                    Save this seller




                       Category

                       All                                               All Listings   Auction     Buy It Now                                                                                    Time: ending soonest

                       Car & Truck light                                1-48 of 1,863 Results
                       Car Air Filter
                                                                                                12V LED Fog Light Laser Rocker On/Off Switch Wiring Harness Set 40A Relay
                       Car Brake Line Tubing Kit

                       Car Cover                                                                $17.17                                                                                                             From China
                                                                                                Free shipping                                                                                                    Brand: MATCC
                       Car Decoration Parts
                                                                                                or Best Offer
                       Car Gauge

                       Car Gear Knob Gaitor
                                                                                                2" 52mm 7 Color LED Electronic 140PSI Oil Pressure Gauge Car Meter Universal
                       Car Lock

                       Car Mirrors                                                              $21.99                                                                                                             From China
                                                                                                Free shipping
                       Car Other Parts
                                                                                                or Best Offer
                       Car Radio Stereo

                       Car Roof Rack
                                                                                                70L Outdoor Waterproof Military Tactical Bag Camping Hiking Trekking Backpack
                       Car Seat Cover

                       Car Wheel Parts                                                          $58.11                                                                                                             From China

                       Carburettors                                                             Free shipping

                       Home & Garden

                       mopeizu
                                                                                                Electric BBQ Rotisserie Grill Roast Rod Spit Universal Kit Motor Meat Skewer
                       Motorcycle Bag

                       Motorcycle Muffler Pipe                                                  $10.77 to $18.57                                                                                                   From China
                       Motorcycle Switch                                                        Free shipping

                       Sporting Goods

                       Other
                                                                                                11Pcs Stainless Steel BBQ Barbecue Tool Utensil Cutlery Outdoor Camping Cooking

                                                                                                $34.25                                                                                                             From China
                                                                                                Free shipping
                                                                                                or Best Offer



                                                                                                Anti Bird Netting Garden Plant Friuts Protect Poultry Aviary Heavy Duty Mesh Net

                                                                                                $9.79 to $21.55                                                                                                    From China
                                                                                                Free shipping




                                                                                                Rear Bumper Tow Eye Black Cover Panel For Land Rover Discovery 3/4 DPO500011PCL

                                                                                                $17.85                                                                                                             From China
                                                                                                Free shipping
                                                                                                or Best Offer



                                                                                                Portable Lunch Box Bag Tote Hot Cold Insulated Thermal Cooler Travel Work Bags

                                                                                                $16.10                                                                                                             From China
                                                                                                Free shipping




                                                                                                Mosquito Garden Bug Insect Netting Barrier Bird Net Fruits Plants Protect Mesh

                                                                                                $6.85 to $18.61                                                                                                    From China
                                                                                                Free shipping




                                                                                                Black Full Car Cover Waterproof Sun Rain Heat Dust UV Resistant Protection 190T

                                                                                                $34.40 to $46.50                                                                                                   From China
                                                                                                Free shipping




                                                                                                Smoke Motorcycle LED Tail Turn Signal Brake Stop Light Lamp With License Plate

                                                                                                $12.88                                                                                                             From China
                                                                                                Free shipping
                                                                                                or Best Offer



                                                                                                Men Leather Wallet Credit Card Holder Purse ID Blocking Bifold Money Clip Pocket

                                                                                                $9.59                                                                                                              From China
                                                                                                Free shipping




                                                                                                DIDEEP 0.5L Mini SCUBA Tank Diving Oxygen Dive Equipment Air Hand Inflator Pump

                                                                                                $197.72                                                                                                            From China
                                                                                                Free shipping
                                                                                                or Best Offer



                                                                                                50*150cm Modern Abstract Unframed Canvas Print Painting Picture Wall Home Decor

                                                                                                $13 57                                                                                                             F     Chi
https://www.ebay.com/str/motorbrand18?_dmd=1&rt=nc                                                                                                                                                                                                  1/4
10/7/2020                                                                      motorbrand18
                                           Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                      11/10/20     Page 197 of 376 PageID #:370
                                                               $13.57                                                                                   From China
                                                               Free shipping




                                                               2x Mini Remote Garage Transmitter For MultiCode 3060 300mhz 3089 4120
                                                                               58 product ratings

                                                               $11.89                                                                                   From China
                                                               Free shipping                                                                      Brand: Multi-Code



                                                               40pcs 3D ABS Chrome Emblem Decal Sticker Alphabet Letter Number Symbol Badge
                                                                               7 product ratings

                                                               $7.77                                                                                    From China
                                                               Trending at $11.10
                                                               Free shipping
                                                               or Best Offer

                                                               1/2/7PCS Car Seat Armour Cover Set Universal Fit Rose Wolf Seat Protection Cover

                                                               $18.49 to $44.30                                                                         From China
                                                               Free shipping




                                                               3x A/C Heater Switch Knob Climate Control Button for Toyota 02-2014 Tacoma Vios

                                                               $8.88                                                                                    From China
                                                               Free shipping
                                                               or Best Offer



                                                               2 in 1 700W Corded Vacuum Cleaner 13KPa Suction Stick Vacuum Handheld Home

                                                               $91.48                                                                                   From China
                                                               Free shipping




                                                               Car Auto Retractable Curtain Window Windshield Folding Cover Sunshade Fit USA

                                                               $35.11 to $37.64                                                                         From China
                                                               Free shipping




                                                               Updated Disinfection Gun Cordless Nano Atomization Fogger Sprayer Battery Type

                                                               $61.63                                                                                   From China
                                                               $9.99 shipping




                                                               4 PCS 330031 Electric Stove Range Receptacle 5303935058 ER330031 for Whirlpool

                                                               $14.39                                                                                   From China
                                                               Free shipping
                                                               or Best Offer



                                                               1/2/7PCS Car Seat Cover Set Universal Fit Wolf Print Seat Protection Cover Decor

                                                               $16.68 to $20.67                                                                         From China
                                                               Free shipping




                                                               1/2/7PCS Car Seat Cover Set Universal Fit Wolf Seat Protection Cover Car Decor

                                                               $12.50 to $20.08                                                                         From China
                                                               Free shipping




                                                               Dryer Belt Pulley Kit WP4392065 For Whirlpool 4392065 691366 341241T 341241

                                                               $18.60                                                                                   From China
                                                               Free shipping
                                                               or Best Offer



                                                               Nappy Diaper Bag USB Mommy Baby Backpack Handbag Waterproof Travel Rucksack New

                                                               $38.56                                                                                   From China
                                                               Free shipping




                                                               2 Layers Stainless Steel Microwave Oven Rack Kitchen Storage Bath Holder Shelf

                                                               $49.88                                                                                   From China
                                                               Free shipping
                                                               or Best Offer



                                                               2 Seater Outdoor Furniture Bench Seat Sofa Cover Durable Waterproof Garden Patio

                                                               $18.49                                                                                   From China
                                                               Free shipping
                                                               or Best Offer



                                                               Bathroom Corner Storage Shelf Cabinet Toilet Vanity Cabinet Bath Sink Organizer

                                                               $64.99 to $67.51                                                                         From China
                                                               Free shipping




                                                               9Speed 220V Electric Heated Neck Shoulder Knee Massager Pain Relief Moxa Pad

                                                               $36.46 to $37.92                                                                         From China
                                                               Free shipping




                                                               18oz/36oz/64oz Stainless Steel Vacuum Water Bottle Insulated Sports Travel New

                                                               $26 61     $34 82
https://www.ebay.com/str/motorbrand18?_dmd=1&rt=nc                                                                                                                    2/4
10/7/2020                                                                      motorbrand18
                                           Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                      11/10/20     Page 198 of 376 PageID #:371
                                                               $26.61 to $34.82                                                                     From China
                                                               Free shipping




                                                               Smart Robot Dog Sing Dance Walking Talking Electronic Pets Puppy Kids Toy Gift

                                                               $45.59                                                                               From China
                                                               Free shipping




                                                               300CM Umbrella Mosquito Net Cover Bug Insect Table Screen Patio Outdoor Netting

                                                               $17.15 to $47.12                                                                     From China
                                                               Free shipping




                                                               220V Thermal Care Hair Hat Electric Treatment Beauty Nourishing Steamer SPA Cap

                                                               $11.79                                                                               From China
                                                               Free shipping




                                                               7PCS DIY Cotton Fabric Quilting Bundle Patchwork Handmade Sewing Floral Crafts

                                                               $5.36                                                                                From China
                                                               Free shipping




                                                               6PCS DIY Cotton Quilting Fabric Bundles Fat Quarters Florals Gingham Home Craft

                                                               $4.90 to $4.99                                                                       From China
                                                               Free shipping




                                                               4WD Off-Road Car Inertia Drive Vehicle Shockproof Simulation Model Toy Baby Gift

                                                               $8.54                                                                                From China
                                                               Free shipping




                                                               Plush Sofa Cushion Cover Bed Throw Waist Fur Pillow Soft Square Case Home Decor

                                                               $6.53                                                                                From China
                                                               Free shipping




                                                               Pair Flexible BBQ Grill Lights LED Magnetic Base Outdoor Barbecue Camping

                                                               $15.32                                                                               From China
                                                               Free shipping




                                                               12 Colour 2mm 100m/Roll Waxed Cotton Thread Reel String Cord Macrame Craft Wire

                                                               $7.42                                                                                From China
                                                               $2.20 shipping




                                                               Wooden Uppercase Letter Puzzle Block Board Toddler Educational Developmental Toy

                                                               $8.46                                                                                From China
                                                               Free shipping




                                                               Wholesale Shoe Boxes Storage Foldable Clear Plastic Organizer Stackable Tidy Box

                                                               $8.82                                                                                From China
                                                               Free shipping




                                                               2Pcs Black Cowl Body Armor Cover Diamond Plate Trim For Jeep Wrangler JK 2007-17

                                                               $16.50                                                                               From China
                                                               Free shipping                                                                      Brand: MATCC
                                                               or Best Offer



                                                               4/6mm PVC Clear Fish Tank Air Hose Pipe Tube Oxygen Line Aquarium/Pond Air Pump

                                                               $4.16 to $7.36                                                                       From China
                                                               $10.00 shipping




                                                               2020 Women Canvas Shoulder Beach Bag Large Tote Shopping Messenger Handbag New

                                                               $10.12                                                                               From China
                                                               Free shipping




                                                               1PCS Shoe Storage Drawer Dust-proof Transparent PP Box Stackable Organiser Rack

                                                               $14.48                                                                               From China
                                                               Free shipping




                                                               433MHz 12 24V USB Cigarette Lighter Garage Door Opener Remote control 4 +/

                                                               $12.00                                                                               From China
                                                               Free shipping




                                                               12V Car Auto Heater Cooling Fan Windshield Defroster Demister w/ Air

                                                               $17.48                                                                               From China

https://www.ebay.com/str/motorbrand18?_dmd=1&rt=nc                                                                                                               3/4
10/7/2020                                                                             Items
                                                     Case: 1:20-cv-06677 Document #: 10     for sale11/10/20
                                                                                          Filed:     by motorbrand18
                                                                                                                 Page| eBay
                                                                                                                         199 of 376 PageID #:372
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                               Sell   Watchlist       My eBay


                                    Shop by
                                    category           Bag Saddle                                                                                               All Categories                          Search                Advanced


                                                                                                                                                                                                Include description
                                                      Items for sale from motorbrand18 (1618          )      |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                            Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Luggage                    21 results for Bag Saddle         Save this search
            Motorcycle Saddlebags &
            Accessories
            Fewer
                                                                                                  Motorcycle Rear Tail Seat Tank Bag Saddle Helmet Shoulder Storag
                                                                                                  Brand New

        Format                             see all                                                $60.16                                               From China

               All Listings                                                                       or Best Offer
               Auction                                                                            Free Shipping
               Buy It Now                                                                         Free Returns
                                                                                                     Watch
        Guaranteed Delivery                see all
               No Preference
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping                                                                     Motorcycle Front Fork Tool Side Tool Saddle Bag Luggage Storage Barrel -/
               4 Day Shipping
                                                                                                  Brand New

        Condition                          see all                                                $14.09                                               Save up to 9% when you buy more
               New   (21)                                                                         or Best Offer
                                                                                                  Free Shipping
        Price                                                                                     Free Returns

              Under $35.00                                                                           Watch
              Over $35.00
        $             to $


        Item Location                      see all
               Default                                                                            2x Side Saddle Bag PU Luggage Pannier Motorcycle Tool Saddlebags Pouch Black
               Within                                                                             Brand New
                100 miles     of 60440
                                                                                                  $38.78                                               Save up to 9% when you buy more
               US Only
                                                                                                  or Best Offer
               North America
                                                                                                  Free Shipping
               Worldwide
                                                                                                  Free Returns
                                                                                                     Watch
        Delivery Options                   see all
               Free shipping


        Show only                          see all
               Free Returns
                                                                                                  58L Pair Universal Motorcycle Side Saddle Bag Luggage Helmet Bags Tool
               Returns accepted
                                                                                                  Brand New
               Completed listings
               Sold listings
               Deals & Savings                                                                    $76.53                                               From China
                                                                                                  or Best Offer
                                                                                                  Free Shipping
        More refinements...
                                                                                                  Free Returns
        See also                                                                                     Watch

        Titleist AP2 712 Iron set Golf Club
        Adams Idea a12 OS Iron set Golf Club
        Callaway X-Hot Iron set Golf Club
        TaylorMade Burner Plus Iron set Golf                                                      2X Motorcycle Saddle Bags Side Saddlebags Pannier Luggage Storage PU Leather
        Club
                                                                                                  Brand New
        TaylorMade RocketBallz Stage 2
        Driver Golf Club
                                                                                                  $44.80                                               Save up to 9% when you buy more
                                                                                                  or Best Offer
        More popular products
                                                                                                  Free Shipping
                                                                                                  Free Returns
                                                                                                     Watch
              Seller Information

             motorbrand18 (1618        )
              Feedback rating: 1,618
              Positive Feedback: 97.4%
              Member since Mar-22-18 in                                                           Motorcycle Left Side Saddle Bag Saddlebag Pannier Luggage Storage PU Leather -/
              Hong Kong
                                                                                                  Brand New

              Read feedback profile                                                               $29.20                                               Save up to 9% when you buy more
              Add to my favorite sellers                                                          or Best Offer
              Visit seller's eBay Store!                                                          Free Shipping
                    motorbrand18                                                                  Free Returns
                                                                                                     Watch




                                                        2PCS Universal Motorcycle Side Saddle Bags Luggage Box Tool Pouch Saddlebags
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=motorbrand18&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=Bag+Saddle&_sacat=0                                                                                                             1/5
10/7/2020                                                    Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                       11/10/20| eBayPage 200 of 376 PageID #:373

                                                                                                                                                      How do you like our checkout? Tell us what you think
                                                             Checkout

                          Pay with                                                                                                      Subtotal (1 item)                                           $60.16
                                                                                                                                        Shipping                                                       Free
                                                New card                                                                                Tax*                                                          $3.76
                                  0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                        Order total                                                $63.92

                                                                                                                                           *We're required by law to collect sales tax and applicable fees
                                                                                                                                           for certain tax authorities. Learn more


                                   Special financing available.
                                   Apply now. See terms
                                                                                                                                                                  Confirm and pay

                                                                                                                                                             Select a payment option
                          Ship to

                          375 W Briarcliff Rd                                                                                                                         See details
                          Bolingbrook, IL 60440-3825
                          United States

                          Change




                          Review item and shipping

                          Seller: motorbrand18 | Edit message
                          Message: Item Id: 284018798106 Buyer's Vehicle: KTM

                                                                 Motorcycle Rear Tail Seat Tank Bag Saddle Helmet
                                                                 Shoulder Storag
                                                                 $60.16

                                                                 Quantity     1


                                                                 Delivery

                                                                       Est. delivery: Oct 28 – Nov 17
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free

                                                                       Est. delivery: Oct 27 – Oct 30
                                                                       Expedited Shipping from outside US
                                                                       $19.99



                          Gift cards, coupons, eBay Bucks



                          Enter code:                                                    Apply




                          Donate to charity (optional)
                          Reflections of Trinity
                          Help children, seniors and others in COVID-19 crisis with food and basic needs.




                          Select amount                         None




                       Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1431400865011                                                                                                                                                  1/1
10/16/2020                                                                           KTM10
                                                        Case: 1:20-cv-06677 Document #:  Riding Gloves
                                                                                            Filed:     (Orange Black,
                                                                                                    11/10/20      PageLarge)
                                                                                                                          201| eBay
                                                                                                                                 of 376 PageID #:374
                                                                                                                                                                                               Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                      All Categories                         Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                 | Add to Watchlist


                                                                                                                 KTM Riding Gloves (Orange Black, Large)
                                                                                                                                                                                                      Shop with confidence
                                                                                                                   Condition: New without tags                                                              eBay Money Back Guarantee
                                                                                                                                                                                                            Get the item you ordered or get
                                                                                                                     Quantity:      1             2 available / 3 sold                                      your money back. Learn more



                                                                                                                       Price:    US $39.99                               Buy It Now                   Seller information
                                                                                                                                                                                                      motorcycle-hub (9 )

                                                                                                                                                                                                      100% Positive feedback
                                                                                                                                                                         Add to cart

                                                                                                                                                                                                         Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                        Best                                             Make Offer
                                                                                                                       Offer:                                                                         See other items

                                                                                                                                                                        Add to Watchlist


                                                                                                                   Limited quantity          More than 59%              Free shipping and
                                                                                                                      remaining                  sold                        returns

                                                                                                                    Shipping: FREE Expedited Shipping from India | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: DELHI, DELHI, India
                                                                                                                                   Ships to: Worldwide

                                                                                                                     Delivery: Estimated between Mon. Oct. 26 and Wed.
                                                                                                                                   Nov. 4
                                                                                                                                   Please allow additional time if international delivery is
                                              Have one to sell?        Sell now                                                    subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                      Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




       KTM Riding Gloves (Orange                Bike Riding Half Finger Ktm             New Motorcycle KTM                      KTM Riding Gloves (Orange                  Breathable Motorcycle                    Fox Racing Bomber
       Black, Large)                            Gloves (Set of 2)                       REDBULL motogp leather…                 Black, Large) New Brand                    Riding Gloves Racing Mot…                Motorcycle/ATV Bike…
       $37.99                                   $34.19                                  $99.00                                  $58.99                                     $8.99                                    $34.99
       $39.99                                   $35.99                                  Free shipping                           Free shipping                              Free shipping                            Free shipping
       Free shipping                            Free shipping                           Seller 100% positive                    New                                        Seller 99.6% positive                    New
       Seller 100% positive                     Seller 100% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




       Breathable Motorcycle                    Black Breathable                        Breathable Motorcycle                   Brand New Custom Made                      Customized Black Saddle                  For KTM Windscreen Visor
       Motorbike Black Riding…                  Motorcycle Motorbike…                   Motorbike Riding Gloves…                Motorcycle Handle Bar for…                 Seat For Royal Enfield…                  Compatible with Front… Feedback
       $19.99                                   $19.99                                  $19.99                                  $69.99                                     $129.00                                  $84.99
       Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                            Free shipping




       Description          Shipping and payments                                                                                                                                                                                       Report item

https://www.ebay.com/itm/KTM-Riding-Gloves-Orange-Black-Large/363106872184                                                                                                                                                                              1/3
10/16/2020                                                                  KTM10
                                               Case: 1:20-cv-06677 Document #:  Riding Gloves
                                                                                   Filed:     (Orange Black,
                                                                                           11/10/20      PageLarge)
                                                                                                                 202| eBay
                                                                                                                        of 376 PageID #:375

                                                                                                                                                      eBay item number: 363106872184
      Seller assumes all responsibility for this listing.

      Last updated on Oct 12, 2020 21:06:48 PDT View all revisions

         Item specifics
         Condition:             New without tags                                         Gender:                           Unisex Adult
         Displayed Make:        KTM                                                      Size:                             XL
         Color:                 Black                                                    Country/Region of Manufacture:    India
         Brand:                 Unbranded                                                UPC:                              Does not apply



      Description
         All weather gloves
         Optimum grip
         Bike Riding Gloves
         Reliable performance




   Sponsored items based on your recent views 1/3                                                                                                                    Feedback on our suggestions




     YOUTH/PEEWEE                        KTM Riding All weather      KTM Riding Gloves (Orange   Bike Riding Half Finger Ktm   CUSTOMISABLE MOTOGP             Motorcycle Racing Gloves
     MOTORBIKE RACING…                   Gloves (Orange Black,…      Black, Large) New Brand     Gloves (Set of 2)             MOTORBIKE MOTORCYCL…            MOTORBIKE Real CowHid…
     $4.99                               $20.99                      $58.99                      $34.19                        $84.22                          $67.00
     + $4.99 shipping                    + $10.00 shipping           Free shipping               $35.99                        + $6.37 shipping                Free shipping
     New                                 New                         New                         Free shipping                 Seller 100% positive            New
                                                                                                 Seller 100% positive




   Explore more sponsored options: Brand

   KTM                                                                Fox Racing                                                   Alpinestars




     Motorcycle / Cycling                                              Fox Racing Bomber         Fox Racing Bomber                  2020 Alpinestars Reef
     Gloves KTM…                                                       Motorcycle Gloves -…      Motorcycle/ATV Bike…               Street Motorcycle Ridin…
     $12.90                                                            $25.99                    $34.99                             $34.95
     + $27.08 shipping                                                 Free shipping             Free shipping                      Free shipping
                                                                       Popular




   More from this seller 1/2                                                                                                                                         Feedback on our suggestions




                                                                                                                                                                                         Feedback




https://www.ebay.com/itm/KTM-Riding-Gloves-Orange-Black-Large/363106872184                                                                                                                         2/3
10/16/2020                                                                           KTM10
                                                        Case: 1:20-cv-06677 Document #:  Riding Gloves
                                                                                            Filed:     (Orange Black,
                                                                                                    11/10/20      PageLarge)
                                                                                                                          203| eBay
                                                                                                                                 of 376 PageID #:376
                                                                                                                                                                                               Sell     Watchlist        My eBay            2
  Hi            !          Daily Deals      Brand Outlet      Help & Contact


                               Shop by
                               category                  Search for anything                                                                                                      All Categories                         Search             Advanced


         Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Apparel & Merchandise > Motorcycle Street Gear > Gloves                                                                                 | Add to Watchlist


                                                                                                                 KTM Riding Gloves (Orange Black, Large)
                                                                                                                                                                                                      Shop with confidence
                                                                                                                   Condition: New without tags                                                              eBay Money Back Guarantee
                                                                                                                                                                                                            Get the item you ordered or get
                                                                                                                     Quantity:      1             2 available / 3 sold                                      your money back. Learn more



                                                                                                                       Price:    US $39.99                               Buy It Now                   Seller information
                                                                                                                                                                                                      motorcycle-hub (9 )

                                                                                                                                                                                                      100% Positive feedback
                                                                                                                                                                         Add to cart

                                                                                                                                                                                                         Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                        Best                                             Make Offer
                                                                                                                       Offer:                                                                         See other items

                                                                                                                                                                        Add to Watchlist


                                                                                                                   Limited quantity          More than 59%              Free shipping and
                                                                                                                      remaining                  sold                        returns

                                                                                                                    Shipping: FREE Expedited Shipping from India | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: DELHI, DELHI, India
                                                                                                                                   Ships to: Worldwide

                                                                                                                     Delivery: Estimated between Mon. Oct. 26 and Wed.
                                                                                                                                   Nov. 4
                                                                                                                                   Please allow additional time if international delivery is
                                              Have one to sell?        Sell now                                                    subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                            Earn up to 5x points when you use your
                                                                                                                                            eBay Mastercard®. Learn more

                                                                                                                      Returns: Free 30 day returns |           See details




   Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




       KTM Riding Gloves (Orange                Bike Riding Half Finger Ktm             New Motorcycle KTM                      KTM Riding Gloves (Orange                  Breathable Motorcycle                    Fox Racing Bomber
       Black, Large)                            Gloves (Set of 2)                       REDBULL motogp leather…                 Black, Large) New Brand                    Riding Gloves Racing Mot…                Motorcycle/ATV Bike…
       $37.99                                   $34.19                                  $99.00                                  $58.99                                     $8.99                                    $34.99
       $39.99                                   $35.99                                  Free shipping                           Free shipping                              Free shipping                            Free shipping
       Free shipping                            Free shipping                           Seller 100% positive                    New                                        Seller 99.6% positive                    New
       Seller 100% positive                     Seller 100% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




       Breathable Motorcycle                    Black Breathable                        Breathable Motorcycle                   Brand New Custom Made                      Customized Black Saddle                  For KTM Windscreen Visor
       Motorbike Black Riding…                  Motorcycle Motorbike…                   Motorbike Riding Gloves…                Motorcycle Handle Bar for…                 Seat For Royal Enfield…                  Compatible with Front… Feedback
       $19.99                                   $19.99                                  $19.99                                  $69.99                                     $129.00                                  $84.99
       Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                            Free shipping




       Description          Shipping and payments                                                                                                                                                                                       Report item

https://www.ebay.com/itm/KTM-Riding-Gloves-Orange-Black-Large/363106872184                                                                                                                                                                              1/3
10/16/2020                                                                            KTM10
                                                         Case: 1:20-cv-06677 Document #:  Riding Gloves
                                                                                             Filed:     (Orange Black,
                                                                                                     11/10/20      PageLarge)
                                                                                                                           204| eBay
                                                                                                                                  of 376 PageID #:377

      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: DELHI, DELHI, India
             Shipping to: Worldwide


             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling                    To                           Service                                                         Delivery*

               Free shipping                            United States                Expedited Shipping from India                                   Estimated between Mon. Oct. 26 and Wed. Nov. 4
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 1 business day of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Seller pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/3                                                                                                                                                                            Feedback on our suggestions




     YOUTH/PEEWEE                                KTM Riding All weather                 KTM Riding Gloves (Orange                Bike Riding Half Finger Ktm               CUSTOMISABLE MOTOGP                       Motorcycle Racing Gloves
     MOTORBIKE RACING…                           Gloves (Orange Black,…                 Black, Large) New Brand                  Gloves (Set of 2)                         MOTORBIKE MOTORCYCL…                      MOTORBIKE Real CowHid…
     $4.99                                       $20.99                                 $58.99                                   $34.19                                    $84.22                                    $67.00
     + $4.99 shipping                            + $10.00 shipping                      Free shipping                            $35.99                                    + $6.37 shipping                          Free shipping
     New                                         New                                    New                                      Free shipping                             Seller 100% positive                      New
                                                                                                                                 Seller 100% positive




   Explore more sponsored options: Brand

   KTM                                                                                   Fox Racing                                                                             Alpinestars



                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/KTM-Riding-Gloves-Orange-Black-Large/363106872184                                                                                                                                                                                 2/3
10/16/2020                                                                                     motorcycle-hub
                                                         Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20   on eBay
                                                                                                                 Page 205 of 376 PageID #:378
                                                                                                                                                                                                Sell      Watchlist          My eBay         2
          Hi             !          Daily Deals     Brand Outlet      Help & Contact


                                        Shop by
                                        category                    Search for anything                                                                                        All Categories                                Search           Advanced



         motorcycle-hub's profile



                                                                      motorcycle-hub (9)                                                                                   Items for sale              Visit store         Contact
                                                                      100% positive feedback

                                                                                                                 All custom accessories for all motorcycle like KTM, Yamaha, Royal Enfield, Harley etc
                                                                          Save
                                                                                                                 available at great prices. Accessories like Headlight, Tail Light, Indicator Light, Riding
                                                                                                                 Gears, Saddle Bag, Saddle Seat, etc. We are wholesaler based on Delhi



                                       Feedback ratings                                                                                                                                                          See all feedback


                                                             9                   0                      0                                                       Higly recomended seller
                                                                                                                                                                Oct 12, 2020
                                                         Positive            Neutral             Negative

                                                                    Feedback from the last 12 months



                                   9 Followers | 0 Reviews | Member since: Aug 05, 2020 |              India



         Items for sale(854)                                                                                                                                                                                                               See all items




             New Customized ...                               Brand New Cost ...                               Brand New Cost ...                             BSA Norton Triu ...                                     Motorcycle Sadd...
             US $254.99                        1h left        US $299.99                       1h left         US $274.99                       2h left       US $94.99                            3h left            US $339.99                 3h left




             About eBay      Announcements        Community         Security Center    Resolution Center       Seller Center    Policies    Affiliates    Help & Contact       Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorcycle-hub                                                                                                                                                                                                                    1/1
10/16/2020                                                                                   Jeetu-motorcycle
                                                          Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBay Stores 206 of 376 PageID #:379
                                                                                                                   Page
                                                                                                                                                                       Sell   Watchlist     My eBay           2
      Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                       Shop by
                                       category                   Search for anything                                                                 All Categories                        Search            Advanced



     eBay       eBay Stores      Jeetu-motorcycle




                                                 Jeetu-motorcycle
                                                 9 followers motorcycle-hub (9) 100.0%


                                                     Save this seller




     Category

     All                                                    Search this Store                                                     Search                                             Time: ending soonest

     Saddle Seats

     Saddle Bag
                                                           All Listings   Auction      Buy It Now
     Lever

     Other                                               1-48 of 856 Results

                                                                                    New Customized Black Color Pure Leather Saddle Bag For Indian Chief Motorcycles
     Condition                           see all

           New                                                                      $254.99                                                                                                             From India
                                                                                    Free shipping
     Price                                                                          or Best Offer

           Under $75.00
           Over $75.00                                                              Brand New Customized Black Color Pure Leather Saddle Bag For Triumph Motorcycles
     $               - $
                                                                                    $254.99                                                                                                             From India
                                                                                    Free shipping
     Buying Format                       see all
                                                                                    or Best Offer
           All Listings
           Best Offer
           Auction                                                                  New Customized Black Color Pure Leather Saddle Bag For Matchless Motorcycles
           Buy It Now
                                                                                    $254.99                                                                                                             From India
           Classified Ads
                                                                                    Free shipping
                                                                                    or Best Offer
     Item Location                       see all

           Default
           Within                                                                   Brand New Customized Black Color Pure Leather Saddle Bag For AJS Motorcycles

           100 mile        of 60106                                                 $254.99                                                                                                             From India
           US Only                                                                  Free shipping
           North America                                                            or Best Offer
           Worldwide


     Delivery Options                    see all                                    Brand New Customized Black Color Pure Leather Saddle Bag For BSA Motorcycles

           Free Shipping                                                            $254.99                                                                                                             From India
           Free In-store Pickup                                                     Free shipping
                                                                                    or Best Offer
     Show only                           see all

           Returns Accepted
                                                                                    Brand New Customized Brown Color Pure Leather Saddle Bag For BSA Motorcycles
           Completed Items
           Sold Items                                                               $299.99                                                                                                             From India
           Deals & Savings                                                          Free shipping
           Authorized Seller                                                        or Best Offer
           Authenticity Verified


     More refinements...                                                            Brand New Customized Pure Leather Saddle Bag For AJS Motorcycles Black Color

                                                                                    $274.99                                                                                                             From India
                                                                                    Free shipping
                                                                                    or Best Offer



                                                                                    New Customized Pure Leather Saddle Bag For Matchless Motorcycles Black Color

                                                                                    $274.99                                                                                                             From India
                                                                                    Free shipping
                                                                                    or Best Offer



                                                                                    Brand New Customized Pure Leather Saddle Bag For Triumph Motorcycles Black Color

                                                                                    $274.99                                                                                                             From India
                                                                                    Free shipping
                                                                                    or Best Offer



                                                                                    New Customized Pure Leather Saddle Bag For Indian Chief Motorcycles Black Color

                                                                                    $274.99                                                                                                             From India
https://www.ebay.com/str/jeetumotorcycle                                                                                                                                                                                 1/4
10/16/2020                                                                    Jeetu-motorcycle
                                           Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBay Stores 207 of 376 PageID #:380
                                                                                                    Page
                                                          Free shipping
                                                          or Best Offer



                                                          Brand New Customized Pure Leather Saddle Bag For BSA Motorcycles Black Color

                                                          $274.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          BSA Norton Triumph AJS Matchless Motorcycle Saddle Bag Luggage Canvas + Leather

                                                          $94.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Saddle Bags Side Tool Luggage Saddlebag For Harley Dyna Sportster

                                                          $339.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Motorcycle Saddle Bags Side Tool Luggage Saddlebag For Harley Dyna Sportster

                                                          $209.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Faux leather side saddle bag for Harley Davidson Street Motorcycles Black

                                                          $269.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Pure leather side saddle bag for Harley Davidson Street Motorcycles Black

                                                          $299.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Faux leather side saddle bag for Harley Davidson Street Motorcycles Brown

                                                          $269.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Genuine leather side saddle bag for Harley Davidson Street Motorcycles Brown

                                                          $299.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Pure Leather Black Color Universal Motorcycle Side 1Pc Saddle Bag

                                                          $89.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Brown Faux Leather Saddle Bags Luggage Tool Bag For Harley Bobber

                                                          $189.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          Pair Motorcycle Brown PU Leather Saddle Bags Luggage Tool Bag For Harley Bobber

                                                          $269.99                                                                            From India
                                                          Free shipping
                                                          or Best Offer



                                                          NEW PURE LEATHER TOOL BAG FOR INDIAN CHIEF MOTORCYCLE IN TAN COLOR

                                                          $74.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Heavy Duty Disc Brake Lock Anti Theft Wheel Locking for Bikes

                                                          $16.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          Adjustable Brake Clutch Levers For KTM DUKE 125 200 250 390 2012-2020 Silver

https://www.ebay.com/str/jeetumotorcycle                                                                                                                  2/4
10/16/2020                                                                    Jeetu-motorcycle
                                           Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  | eBay Stores 208 of 376 PageID #:381
                                                                                                    Page
                                                          $64.00                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          6 Adjustment Clutch and Brake Levers for Yamaha R15 V1, V2, R15S Silver

                                                          $64.00                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          Moxi 6 Adjustment Clutch and Brake Lever for Bajaj Pulsar All Models Silver

                                                          $64.00                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          NEW PURE LEATHER TOOL BAG FOR INDIAN CHIEF MOTORCYCLE IN TAN COLOR WITH STUDS

                                                          $74.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer
                                                          4 watching

                                                          NEW PURE LEATHER TOOL BAG FOR INDIAN CHIEF MOTORCYCLE IN TAN COLOR WITH FRILL

                                                          $94.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          Bike Bicycle Motorbike Combination Cable Lock Anti Thief Security 4 Digit

                                                          $19.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          (Set Of 2 ) Roots Chrome Front Vibrosonic Tone Motorcycle Horn For All Vehicles

                                                          $95.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          NEW PURE LEATHER TOOL BAG FOR INDIAN CHIEF MOTORCYCLE IN TAN COLOR WITH STUDS

                                                          $69.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          LEATHER ENGRAVED TOOL BAG FOR INDIAN CHIEF MOTORCYCLE IN TAN COLOR WITH STUDS

                                                          $84.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer
                                                          2 watching

                                                          BRAND NEW PURE LEATHER TOOL ROLL BAG FOR INDIAN CHIEF MOTORCYCLE IN BLACK COLOR

                                                          $64.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          NEW PURE LEATHER TOOL BAG ENGRAVED FOR HARLEY DAVIDSON MOTORCYCLE IN BLACK COLOR

                                                          $69.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer
                                                          8 watching

                                                          PURE LEATHER TOOL BAG ENGRAVED FOR HARLEY DAVIDSON MOTORCYCLE IN BLACK COLOR

                                                          $74.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer
                                                          Only 1 left!

                                                          BRAND NEW PURE LEATHER TOOL BAG ENGRAVED FOR YAMAHA MOTORCYCLE IN BLACK COLOR

                                                          $74.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



                                                          New Black Pure Leather Round Tool Bag Engraved With Studs Fit Triumph All Model

                                                          $69.99                                                                             From India
                                                          Free shipping
                                                          or Best Offer



https://www.ebay.com/str/jeetumotorcycle                                                                                                                  3/4
10/16/2020                                                                      Items
                                               Case: 1:20-cv-06677 Document #: 10     for sale11/10/20
                                                                                    Filed:     by motorcycle-hub
                                                                                                           Page| eBay
                                                                                                                  209 of 376 PageID #:382
   Hi             (Sign in)     Daily Deals     Brand Outlet     Help & Contact                                                              Sell   Watchlist       My eBay                1



                                 Shop by
                                 category            KTM                                                                                All Categories                            Search

                                                                                                                                                            Include description
                                                  Items for sale from motorcycle-hub (9)              |      Save this seller |
                                                  Show results from all sellers



   Categories
                                                      All Listings    Auction      Buy It Now                                                          Sort: Best Match           View:
   eBay Motors
    Other Motorcycle Parts                          77 results for KTM            Save this search
    Other Motorcycle Handlebars,
    Grips & Levers
    Motorcycle Wheels & Rims                          Find your Motorcycle
    Other Motorcycle Accessories                                                                                                                                        Clear selections
    Motorcycle Parts
    More

                                                                                                                                                                             0
                                                      Make & Model                                   Year From / To               Distance
   Format                            see all                                                                                                                        matching results
                                                       KTM                                            Year From                    Any Distance of
         All Listings
         Auction                                       Any Model                                      Year To                     60106                                 Find Results
         Buy It Now
                                                                                                Front Fork Suspension Assembly for Ktm Duke 200 390
   Guaranteed Delivery               see all                                                    Brand New
         No Preference
         1 Day Shipping                                                                         $681.00                                      From India
         2 Day Shipping                                                                         or Best Offer
                                                                                                                                             Seller: motorcycle-hub (1) 100%
         3 Day Shipping                                                                         Free Shipping
         4 Day Shipping                                                                                                                      Item: 363084508279
                                                                                                Free Returns
                                                                                                     Watch
   Condition                         see all
         New   (77)


   Price

        Under $75.00                                                                            Adjustable Brake Clutch Levers For KTM DUKE 125 200 250 390 2012-
        Over $75.00                                                                             2020 Black (Fits: KTM)
   $             to $                                                                           Brand New


   Item Location                     see all                                                    $64.00                                       From India
                                                                                                or Best Offer
         Default                                                                                                                             Seller: motorcycle-hub (5) 100%
                                                                                                Free Shipping
         Within                                                                                                                              Item: 363072987790
                                                                                                Free Returns
           100 miles    of 60106
                                                                                                     Watch
         US Only
         North America
                                                                                                Motorcycle Paddock Stand KTM Yamaha Kawasaki Honda Benelli Bajaj
         Worldwide
                                                                                                Harley Enfield
                                                                                                Brand New
   Delivery Options                  see all
         Free shipping                                                                          $94.99                                       From India
                                                                                                or Best Offer
                                                                                                                                             Seller: motorcycle-hub (7) 100%
   Show only                         see all                                                    Free Shipping
                                                                                                                                             Item: 363089066210
         Free Returns                                                                           Free Returns
         Returns accepted                                                                            Watch
         Completed listings
         Sold listings
         Deals & Savings

                                                                                                Adjustable Brake Clutch Levers For KTM DUKE 125 200 250 390 2012-
   More refinements...
                                                                                                2020 Silver (Fits: KTM)
                                                                                                Brand New

        Seller Information                                                                      $64.00                                       From India
                                                                                                or Best Offer
       motorcycle-hub (9)                                                                                                                    Seller: motorcycle-hub (6) 100%
                                                                                                Free Shipping
        Feedback rating: 9                                                                                                                   Item: 363073800977
                                                                                                Free Returns
        Positive Feedback: 100%
        Member since Aug-05-20 in                                                                    Watch
        India


        Read feedback profile
        Add to my favorite sellers                  New Motorcycle Universal Body Cover Rain Cover Yellow for All KTM Duke Bajaj
                                                    Brand New



https://www.ebay.com/sch/m.html?_ssn=motorcycle-hub&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                        1/9
10/16/2020                                                               Items
                                        Case: 1:20-cv-06677 Document #: 10     for sale11/10/20
                                                                             Filed:     by motorcycle-hub
                                                                                                    Page| eBay
                                                                                                           210 of 376 PageID #:383

   Sponsored items for you                                                                $49.00                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (7) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363088949883
                                                                                          Free Returns
                                                                                             Watch




             3M sticker graphics                                                          Brand New Hand Guard for KTM Duke 690 (Orange)
             Motorcycle For Ho...                                                         Brand New
             $16.99
             Buy It Now
                                                                                          $49.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (4) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363100568203
                                                                                          Free Returns
                                                                                             Watch




                                                                                          Motorcycle Radiator Grill Guard Cover Protection For KTM 250/390 Duke
                                                                                          2017 2018 (Fits: KTM)
             IGNITION COIL STATOR
                                                                                          Brand New
             FLYWHEEL FOR KTM...
                                                                                          $59.99                          From India
             $35.95
                                                                                          or Best Offer
             Buy It Now                                                                                                   Seller: motorcycle-hub (4) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363100486622
                                                                                          Free Returns
                                                                                             Watch




                                                                                          Motorcycle Cylinder Master Stainless Steel Disk Oil Cover for KTM
                                                                                          250cc (Fits: KTM)
                                                                                          Brand New


             Motorcycle Tire Plugger                                                      $24.99                          From India
             Tubeless Tyre...                                                             or Best Offer
                                                                                                                          Seller: motorcycle-hub (7) 100%
                                                                                          Free Shipping
             $29.99                                                                                                       Item: 363084441168
                                                                                          Free Returns
             Buy It Now
             Popular
                                                                                             Watch


                                                                                          Fit For KTM Duke 125 200 250 390 Side Stand Spring (Fits: KTM)
                                                                                          Brand New

                                                                                          $29.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (6) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363103918391
                                                                                          Free Returns
                                                                                             Watch


             1x KTM 50 Ignition Coil
                                                                                          Adjustable Brake Clutch Levers For KTM DUKE 125 200 250 390 2012-
             Stator Rotor ...                                                             2020 (Fits: KTM)
                                                                                          Brand New
             $42.43
             Buy It Now
                                                                                          $64.00                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (5) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363072983498
                                                                                          Free Returns
                                                                                             Watch


                                              Motorcycle Radiator Grill Guard Protective Cover for KTM DUKE 125 390 2017-2019 (Fits: KTM)
                                              Brand New




             Motorcycle Bike MX
             Headlight Headlamp...

             $39.95
             Buy It Now



https://www.ebay.com/sch/m.html?_ssn=motorcycle-hub&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                           2/9
10/16/2020                                                               Items
                                        Case: 1:20-cv-06677 Document #: 10     for sale11/10/20
                                                                             Filed:     by motorcycle-hub
                                                                                                    Page| eBay
                                                                                                           211 of 376 PageID #:384

                                                                                          $59.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (4) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363100489066
                                                                                          Free Returns
                                                                                             Watch




             Motorcycle Bike MX
             Universal Headligh...
             $36.26
             Buy It Now
                                                                                          Handlebar Fat Bar Risers Mount Clamp For KTM Duke 125/200/390
                                                                                          2011-2016 Orange (Fits: KTM)
                                                                                          Brand New

                                                                                          $34.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (6) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363072959895
                                                                                          Free Returns
                                                                                          2 Watching
                                                                                             Watch

             Motorcycle Bike MX
             Orange Headlight H...
             $33.29                                                                       Compatible For KTM Duke 390 Top Yoke 2013 To 2016 Model
             Buy It Now
                                                                                          Brand New

                                                                                          $182.00                         From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (1) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363088961929
                                                                                          Free Returns
                                                                                             Watch



                                                                                          Adjustable Brake Clutch Levers For KTM DUKE 125 200 250 390 2012-
                                                                                          2020 Silver (Fits: KTM)
                                                                                          Brand New
             12V, 35W Motorcycle
             Headlight Headlam...
                                                                                          $64.00                          From India
             $22.51                                                                       or Best Offer
                                                                                                                          Seller: motorcycle-hub (1) 100%
             Buy It Now                                                                   Free Shipping
                                                                                                                          Item: 363077915934
                                                                                          Free Returns
                                                                                             Watch


                                                                                          KTM Riding Gloves (Orange Black, Large)
                                                                                          New (Other)

                                                                                          $39.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (9) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363106872184
                                                                                          Free Returns
             Motorcycle Enduro SM                                                            Watch
             Headlight Headla...

             $28.99
             Buy It Now
             Almost gone

                                                                                          Handlebar Fat Bar Risers Mount Clamp For KTM Duke 125/200/390
                                                                                          2011-2016 2015 14 (Fits: KTM)
                                                                                          Brand New

                                                                                          $34.99                          From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (6) 100%
                                                                                          Free Shipping
                                                                                                                          Item: 363071423279
                                                                                          Free Returns
                                                                                          Only 1 left!
                                                                                             Watch
             New Motorcycle Bike MX
             2017-2018 Head...
             $31.71
             Buy It Now
                                                                                          New Compatible For KTM RC 390 Rear Drive Chain
                                                                                          Brand New

                                                                                          $150.00                         From India
                                                                                          or Best Offer
                                                                                                                          Seller: motorcycle-hub (1) 100%
                                                                                          Free Shipping

https://www.ebay.com/sch/m.html?_ssn=motorcycle-hub&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                       3/9
10/16/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 212 of 376 PageID #:385
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $39.99
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $2.50
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $42.49

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motorcycle-hub | Message to seller

                                                                       KTM Riding Gloves (Orange Black, Large)
                                                                       $39.99

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Oct 26 – Nov 4
                                                                       Expedited Shipping from India
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1437307167015                                                                                                                                                       1/1
10/16/2020                                                                  Brand#:
                                                   Case: 1:20-cv-06677 Document   New
                                                                                    10Hand Guard
                                                                                       Filed:    for KTM Duke
                                                                                               11/10/20       690 (Orange)
                                                                                                            Page    213 of | eBay
                                                                                                                              376 PageID #:386
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                   Sell     Watchlist       My eBay             1



                              Shop by
                              category                  Search for anything                                                                                                     All Categories                      Search

        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fenders                                                                               | Add to Watchlist




                                                                                                               Brand New Hand Guard for KTM Duke
                                                                                                                                                                                       Shop with confidence
                                                                                                               690 (Orange)
                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                                Condition New                                                                Get the item you ordered or get
                                                                                                                        :                                                                    your money back. Learn more



                                                                                                                                                                                       Seller information
                                                                                                                 Price:     US $49.99                       Buy It Now                 motorcycle-hub (9 )

                                                                                                                                                                                       100% Positive feedback
                                                                                                                                                            Add to cart
                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                       Contact seller
                                                                                                                    Best                                    Make Offer                 See other items
                                                                                                                   Offer:

                                                                                                                                                          Add to Watchlist


                                                                                                                   Free shipping and                   100% positive
                                                                                                                        returns                          feedback

                                                                                                                Shipping: FREE Expedited Shipping from India |
                                                                                                                                See details
                                                                                                                                International shipment of items may be subject to
                                                                                                                                customs processing and additional charges.
                                                                                                                                Item location: DELHI, DELHI, India
                                                                                                                                Ships to: Worldwide

                                                                                                                 Delivery: Estimated between Mon. Oct. 26 and
                                             Have one to sell?        Sell now                                                  Wed. Nov. 4
                                                                                                                                Please allow additional time if international
                                                                                                                                delivery is subject to customs processing.

                                                                                                                Payments
                                                                                                                            :

                                                                                                                                Special financing available. | See terms and
                                                                                                                                apply now

                                                                                                                                         Earn up to 5x points when you
                                                                                                                                         use your eBay Mastercard.
                                                                                                                                         Learn more

                                                                                                                  Returns: Free 30 day returns |            See details




      Similar sponsored items 1/2                                                                                                                                                                        Feedback on our suggestions




      Rear Hugger Fender                    Rear Hugger Fender                   Rear Hugger Fender                  Rear Hugger Fender                       KTM DUKE 690 2012 > ON                 08 09 10 11 2010 KTM
      Mudguard Wheel Cover…                 Mudguard Wheel Cover…                Mudguard Wheel Cover…               Mudguard Wheel Cover…                    PYRAMID FRONT…                         DUKE 690 SUPERMOTO…
      $48.39                                $48.94                               $49.67                              $48.94                                   $36.98                                 $49.99
      $54.99                                $54.99                               $53.99                              $54.99                                   + $19.36 shipping                      + shipping
      + $7.99 shipping                      + $7.99 shipping                     + $3.99 shipping                    + $7.99 shipping                         Seller 100% positive                   Seller 99.2% positive
      Seller 99.1% positive                 Seller 99.1% positive                New                                 Seller 99.1% positive




                                                                                                                                                                                                                                 Feedback
      Sponsored items from this seller 1/2                                                                                                                                                               Feedback on our suggestions




https://www.ebay.com/itm/Brand-New-Hand-Guard-for-KTM-Duke-690-Orange/363100568203?hash=item548a7afa8b:g:W4QAAOSwGQJfWOm7                                                                                                              1/3
10/16/2020                                                          Adjustable
                                                   Case: 1:20-cv-06677         Brake Clutch
                                                                        Document       #: 10Levers For KTM
                                                                                               Filed:      DUKE 125Page
                                                                                                        11/10/20   200 250214
                                                                                                                          390 2012-2020
                                                                                                                               of 376 Silver | eBay#:387
                                                                                                                                        PageID
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                    Sell     Watchlist       My eBay            1



                              Shop by
                              category                  Search for anything                                                                                                      All Categories                      Search

        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                | Add to Watchlist




            This fits a KTM                    Select Year



                                                                                                                Adjustable Brake Clutch Levers For
                                                                                                                                                                                        Shop with confidence
                                                                                                                KTM DUKE 125 200 250 390 2012-
                                                                                                                2020 Silver                                                                   eBay Money Back Guarantee
                                                                                                                                                                                              Get the item you ordered or get
                                                                                                                                                                                              your money back. Learn more
                                                                                                                 Condition New
                                                                                                                         :

                                                                                                                Compatib See compatible vehicles                                        Seller information
                                                                                                                    ility:                                                              motorcycle-hub (9 )

                                                                                                                                                                                        100% Positive feedback


                                                                                                                 Price:    US $64.00                         Buy It Now                    Save this Seller
                                                                                                                                                                                        Contact seller
                                                                                                                                                             Add to cart                See other items




                                                                                                                     Best                                    Make Offer
                                                                                                                    Offer:

                                                                                                                                                           Add to Watchlist


                                                                                                                    Free shipping and                   100% positive
                                                                                                                         returns                          feedback

                                                                                                                 Shipping: FREE Expedited Shipping from India |
                                                                                                                                 See details
                                                                                                                                 International shipment of items may be subject to
                                                                                                                                 customs processing and additional charges.
                                             Have one to sell?        Sell now
                                                                                                                                 Item location: DELHI, DELHI, India
                                                                                                                                 Ships to: Worldwide

                                                                                                                  Delivery: Estimated between Mon. Oct. 26 and
                                                                                                                                 Wed. Nov. 4
                                                                                                                                 Please allow additional time if international
                                                                                                                                 delivery is subject to customs processing.

                                                                                                                 Payments
                                                                                                                             :

                                                                                                                                 Special financing available. | See terms and
                                                                                                                                 apply now

                                                                                                                                          Earn up to 5x points when you
                                                                                                                                          use your eBay Mastercard.
                                                                                                                                          Learn more

                                                                                                                   Returns: Free 30 day returns |            See details




      Similar sponsored items 1/2                                                                                                                                                                         Feedback on our suggestions




      Adjustable Brake Clutch               For KTM Duke 125 200 390              CNC Folding Brake Clutch             Fits KTM                                Adjustable Brake Clutch                Adjustable Brake Clutch
      Levers For KTM DUKE 12…               RC125/250/390 Short…                  Levers for KTM 390…                  RC125/200/250/390 KT…                   Levers For KTM DUKE 12…                Levers For KTM DUKE 12…
      $64.00                                $20.23                                $31.31                               $28.99                                  $64.00                                 $64.00
      + $5.00 shipping                      $22.99                                $33.67                               $32.21                                  + $5.00 shipping                       + $5.00 shipping
      Seller 100% positive                  + $0.50 shipping                      Free shipping                        + $15.00 shipping                       Seller 100% positive                   Seller 100% positive       Feedback
                                            Almost gone                           Seller 99.6% positive                New




      Sponsored items from this seller 1/2                                                                                                                                                                Feedback on our suggestions

https://www.ebay.com/itm/Adjustable-Brake-Clutch-Levers-For-KTM-DUKE-125-200-250-390-2012-2020-Silver/363077915934?fits=Make%3AKTM&hash=item548921551e:g:TeYAAOSwnFtfOT~v                                                               1/4
10/14/2020                                                       Pivot Clutch
                                                   Case: 1:20-cv-06677        Brake Levers#:
                                                                           Document       For10
                                                                                             Honda Kawasaki
                                                                                                Filed:      Yamaha Suzuki
                                                                                                       11/10/20    PageKTM  HUSQVARNA
                                                                                                                          215         BETA MP | #:388
                                                                                                                              of 376 PageID     eBay

 Hi! Sign in or register      Daily Deals     Brand Outlet     Help & Contact                                                                                                          Sell     Watchlist       My eBay


                           Shop by
                           category                Search for anything                                                                                                                 All Categories                       Search

       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                           | Add to Watchlist




    People who viewed this item also viewed

                           CNC Pivot Brake                             For Kawasaki                                  CNC Pivot                                         Shorty CNC                                    For KTM 690 Duke
                           Clutch Levers Fo…                           Suzuki Yamaha…                                Foldable Brake…                                   Clutch Brake…                                 R 2014-2017…
                           $15.00                                      $20.42                                        $15.50                                            $18.18                                        $21.24
                           Free shipping                               $35.83                                        Free shipping                                     + $3.00 shipping                              $24.99
                                                                       Free shipping                                                                                                                                 Free shipping




            Check if this part fits your vehicle                     Select Vehicle



    SAVE UP TO 10%                    See all eligible items

                                                                                                 Pivot Clutch Brake Levers For Honda Kawasaki
                                                                                                                                                                                              Shop with confidence
                                                                                                 Yamaha Suzuki KTM HUSQVARNA BETA MP
                                                                                                                                                                                                     eBay Money Back Guarantee
                                                                                                    Condition: New                                                                                   Get the item you ordered or get
                                                                                                                                                                                                     your money back. Learn more
                                                                                                  Compatibilit See compatible vehicles
                                                                                                           y:

                                                                                                  Sale ends in: 07d 03h 55m                                                                   Seller information
                                                                                                                                                                                              motorcyclepartsclub0 (806       )
                                                                                                  Lever Color:        Black                                                                   96.8% Positive feedback

                                                                                                             For:     - Select -
                                                                                                                                                                                                  Save this Seller
                                                                                                         Model:       - Select -                                                              Contact seller
                                                                                                                                                                                              Visit store
                                                                                                           Year:      - Select -
                                                                                                                                                                                              See other items
                                                                                                      Quantity:       1              1 available / 2 sold




                                                                                                         Price:     US $15.99                                Buy It Now
                                                                                                                    US $17.77 (10% off)

                                                                                                                                                            Add to cart


                                                                                                                                                           Add to Watchlist



                                                                                                                                30-day returns


                                                                                                      Shipping: $3.59 Standard SpeedPAK from China/Hong
                                                                                                                     Kong/Taiwan | See details
                                                                                                                     International shipment of items may be subject to customs
                                Have one to sell?       Sell now                                                     processing and additional charges.
                                                                                                                     Item location: Guangzhou,Guangdong, China
                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                       Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                           Nov. 24
                                                                                                                           Please note the delivery estimate is greater than 15
                                                                                                                           business days.
                                                                                                                           Please allow additional time if international delivery is
                                                                                                                           subject to customs processing.

                                                                                                     Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more

                                                                                                       Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                                                                                         1/5
10/14/2020                                                       Pivot Clutch
                                                   Case: 1:20-cv-06677        Brake Levers#:
                                                                           Document       For10
                                                                                             Honda Kawasaki
                                                                                                Filed:      Yamaha Suzuki
                                                                                                       11/10/20    PageKTM  HUSQVARNA
                                                                                                                          216         BETA MP | #:389
                                                                                                                              of 376 PageID     eBay




     7/8" Hydraulic Clutch Brake            Billet Pivot Brake Clutch              Dirt Bike Pivot Brake Clutch   CNC Short Brake Clutch       Short Brake Clutch Levers       Fit Suzuki DRZ400S
     Master Cylinder For Hond…              Levers For Kawasaki…                   Levers For Honda CRF150…       Levers For Kawasaki…         For Suzuki TL1000R 1998-…       DRZ400SM 2000-2017…
     $36.99                                 $15.99                                 $15.99                         $16.99                       $16.99                          $15.99
     $41.10                                 $17.77                                 $17.77                         $17.88                       $17.88                          $17.77
     Free shipping                          + $3.59 shipping                       + $3.59 shipping               + $1.99 shipping             + $1.99 shipping                + $3.59 shipping




    Description         Shipping and payments                                                                                                                                                     Report item



                                                                                                                                                                     eBay item number: 274395966221
      Seller assumes all responsibility for this listing.

      Last updated on Sep 18, 2020 01:01:31 PDT View all revisions

         Compatibility
         To confirm that this part fits your vehicle, please choose a vehicle from the "My Garage" list OR enter your vehicle’s details below.

         My Garage                                                        Year            Make         Model        Submodel
             Select a vehicle                                              -Select-       -Select-     -Select-      -Select-                Go

         Go to My Garage
         [show all compatible vehicles]


               This part is compatible with 763 vehicle(s).


             Notes    Year                                        Make                                   Model                                    Submodel
                      2002                                        Honda                                  CR80R                                    --
                      2001                                        Honda                                  CR80R                                    --
                      2000                                        Honda                                  CR80R                                    --
                      1999                                        Honda                                  CR80R                                    --
                      1998                                        Honda                                  CR80R                                    --
                      2007                                        Honda                                  CR85R                                    --
                      2006                                        Honda                                  CR85R                                    --
                      2005                                        Honda                                  CR85R                                    --
                      2004                                        Honda                                  CR85R                                    --
                      2003                                        Honda                                  CR85R                                    --
                      2007                                        Honda                                  CR125R                                   --
                      2006                                        Honda                                  CR125R                                   --
                      2005                                        Honda                                  CR125R                                   --
                      2004                                        Honda                                  CR125R                                   --
                      2003                                        Honda                                  CR125R                                   --
                      2002                                        Honda                                  CR125R                                   --
                      2001                                        Honda                                  CR125R                                   --
                      2000                                        Honda                                  CR125R                                   --
                      1999                                        Honda                                  CR125R                                   --
                      1998                                        Honda                                  CR125R                                   --

         Page 1 of 39                                                                                 1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by motorcyclepartsclub0



         Item specifics
         Condition:                         New                                                              Material:                     T6-6061 Aluminum
         Placement on Vehicle:              Left, Right, Front                                               Type:                         Dirt Bike Motocross Pivot Brake Clutch Levers
         Brand:                             Unbranded                                                        Surface Finish:               CNC Anodized
         Warranty:                          Yes                                                              Manufacturer Part Number:     Does Not Apply




         2x Motorcycle Amber 1156 LED             Chrome Visor Turn Signal Light
         Rear Turn Signal Light Inserts F         Bezels Lens Ring Cover For Ha
         or Harley Davidson                       rley Parts MP
         19.99 USD                                11.94 USD
         Buy it now                               Buy it now
                                                  Free shipping




      For Kawasaki Suzuki Yamaha Honda KTM CNC Dirt Bike Pivot Brake Clutch Lever
https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                                                          2/5
10/14/2020                                   Pivot Clutch
                               Case: 1:20-cv-06677        Brake Levers#:
                                                       Document       For10
                                                                         Honda Kawasaki
                                                                            Filed:      Yamaha Suzuki
                                                                                   11/10/20    PageKTM  HUSQVARNA
                                                                                                      217         BETA MP | #:390
                                                                                                          of 376 PageID     eBay
      For Kawasaki Suzuki Yamaha Honda KTM CNC Dirt Bike Pivot Brake Clutch Lever

      Specification:
      Condition:Brand New
      Material:CNC Billet T6-6061 Aluminum levers.
      Levers:Clutch 4 fingers, Brake 3 fingers
      Color:Black/Blue/Gold/Silver/Red/Titanium
      If you want The below color,You can E-mail us,thank you!!
      Lever to fold outward to prevent breakage in the event of a crash.
      Automatic lever position restoration provides quick recovery from the crash.
      Ultra precision machine cut for super light weight construction, high precision and quality.
      Made of durable aluminum for extreme strength.
      Direct replacement for stock levers. No modification!
      Very Smooth Movement
      Hard anodized finish
      Easy Installation

      Fitment:as your choose

      Package including:
      brake lever&clutch lever (1 set)




                                                                                              PAYMENT
       we accept paypal only.because it is more convenient and safe for everyone.We only ship to the confirmed address provided by PayPal. Before
                            you pay, please make sure your address in PayPal matches the address you would like us to ship to.


                           · All   payments must be received within 3 days from the end of the auction,all non-payment will be reported.


                                                                                              SHIPPING
        we will ship it in two bussiness days after you had clear payment.you can get them in 15-25 days.Sometimes may delay one more week,as for
         your Country customhouse.we assure ship them to worldwide. if you dont receive,mail me can check this shipping. we wish you get it safely
                                                                    quickly and approvingly.

                                                                If you want other shipping service, plese contact us first.

                                                                                                RETURN
      100% money refund or exchange,if you were not pleased with it. exchange or resend, if it was damaged or lost on shiping way.Please don't
      leave negative or neutral feedbcak,if any problem with my product,you should contact me first,i am sure everything could be solved by
      communication.



                                                                                            FEEDBACK
             If you have any problem please email to us first before leaving a feedback. We will do our best to help you. Thank you. No hasty negative
                                                                        feedbacks, please!!!
                                                   Sometimes the package maybe stay at customs for long time,Please understand international shipping.




         Chrome Mini LED Brake Clutch     2x Mini LED Brake Clutch Lever   Mini Motorcycle LED Turn Signa     1Pair Black Mini LED Turn Sign    2pcs Mini 6 LED Motorcycle Tur
         Lever Mount Turn Signal Lights   Mount Turn Signal Light For Ka   l Indicators Flasher Amber Light   al Indicators Flasher Amber Lig   n Signals Blinkers Front Rear P
         For Harley Honda MP              wasaki,Ducati MP                 s Blinker Lamp MP                  hts Blinker Lamp MP               eg Lamp Lights MP
         11.99 USD                        11.99 USD                        11.99 USD                          11.99 USD                         11.99 USD
         Buy it now                       Buy it now                       Buy it now                         Buy it now                        Buy it now




https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                            3/5
10/14/2020                                                           Pivot Clutch
                                                       Case: 1:20-cv-06677        Brake Levers#:
                                                                               Document       For10
                                                                                                 Honda Kawasaki
                                                                                                    Filed:      Yamaha Suzuki
                                                                                                           11/10/20    PageKTM  HUSQVARNA
                                                                                                                              218         BETA MP | #:391
                                                                                                                                  of 376 PageID     eBay




    SAVE UP TO 10%                             See all eligible items
 Save up to 10%                                                                                                                                                                                         All promotional offers from
 Marked down item price reflects all savings. Items provided by motorcyclepartsclub0                                                                                                                         motorcyclepartsclub0




                                                                                                                                                                                                                                          See all



       CNC Aluminum Dirt Bike                             Pivot Brake Clutch Levers                          Aluminum Dirt Bike Pivot                    CNC For Honda CR80R/85               Dirt Bike Pivot Brake Clutch
       Pivot Brake Clutch Levers                          For Suzuki DR-Z 400S 00-                           Brake Clutch Lever For                      CRF150R CRF450R                      Levers For Honda CRF150R
       For GAS GAS FSE/FSR EC                             12/DR-Z 400SM 05-12 /DR                            Yamaha YZ125 YZ250                          CRF230Dirt Bike Pivot                07-2017 CRF450R 2002-03
       2T /4T                                             250R                                               2001-2014 MP                                Brake Clutch Levers                  MP

       Was:                  US $17.77                    Was:                   US $17.77                   Was:               US $17.77                Was:              US $17.77          Was:                  US $17.77
       Now:                US $15.99                      Now:                US $15.99                      Now:             US $15.99                  Now:            US $15.99            Now:               US $15.99


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                      You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/3                                                                                                                                                            Feedback on our suggestions




     CNC Short Brake Clutch                    For KTM 125Duke 200Duke                     For Kawasaki Suzuki                    Dirt Bike Clutch Brake Pivot         CNC Pivot Dirt Bike Brake       Short Brake & Clutch
     Levers For Ducati 821…                    Motorcycle Folding…                         Yamaha Honda KTM CNC…                  Levers For Honda Kawasa…             Clutch Levers…                  Levers Fit DUCATI 821…
     $18.98                                    $29.39                                      $20.42                                 $21.11                               $21.73                          $24.16
     $27.98                                    $34.99                                      $35.83                                 $23.99                               $31.49                          Free shipping
     Free shipping                             Free shipping                               Free shipping                          + $5.00 shipping                     Free shipping                   Seller 99% positive
     New                                       Seller 99.4% positive                       New                                    New                                  New




   Explore more sponsored options: Brand

    KTM                                                                   More               TOPHOME                                                         More          FXCNC                                                        More




     For KTM 350 SX-F XC-F                 MSR Lever Pair KTM 125                             For KTM 250 300 350                 For SHERCO SE-R SEF-R                     For KTM 790 Duke 2019-        FXCNC Pivot Clutch
     XCF-W EXC-F 2011-201…                 EXC SX 2005 - 2008 25…                             450 500 EXC/F SX/F X…               250 300 2016 2017 2018…                   2020 FXCNC Motorbik…          Brake Levers Dirtbike F…
     $20.51                                $15.00                                             $11.43                              $11.07                                    $24.29                        $13.99
     $35.99                                Free shipping                                      $21.99                              $21.29                                    $26.99                        Free shipping
     Free shipping                         Almost gone                                        + $2.00 shipping                    + $2.00 shipping                          Free shipping
     Almost gone




 Back to home page                                                                                                                                                                                                                Return to top
 More to explore : Motorcycle Clutch Levers for KTM, Motorcycle Clutch Levers for Husqvarna, Kawasaki Motorcycle Clutch Levers for Kawasaki,
 Pivot Works ATV, Side-by-Side & UTV Brake Levers & Pedals for Kawasaki, Yamaha Motorcycle Clutch Levers for Yamaha, Motorcycle Clutch Levers for Yamaha,
 Pivot Works ATV, Side-by-Side & UTV Brake Levers & Pedals for Honda, Honda Motorcycle Clutch Levers for Honda, Motorcycle Clutch Levers for Honda,
 FXCNC Motorcycle Clutch Levers for Kawasaki




     About eBay       Announcements          Community        Security Center       Resolution Center        Seller Center   Policies   Affiliates   Help & Contact   Site Map


     Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                                                                                          4/5
10/14/2020                                                       Pivot Clutch
                                                   Case: 1:20-cv-06677        Brake Levers#:
                                                                           Document       For10
                                                                                             Honda Kawasaki
                                                                                                Filed:      Yamaha Suzuki
                                                                                                       11/10/20    PageKTM  HUSQVARNA
                                                                                                                          219         BETA MP | #:392
                                                                                                                              of 376 PageID     eBay

 Hi! Sign in or register      Daily Deals     Brand Outlet     Help & Contact                                                                                                          Sell     Watchlist       My eBay


                           Shop by
                           category                Search for anything                                                                                                                 All Categories                       Search

       Back to home page | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                           | Add to Watchlist




    People who viewed this item also viewed

                           CNC Pivot Brake                             For Kawasaki                                  CNC Pivot                                         Shorty CNC                                    For KTM 690 Duke
                           Clutch Levers Fo…                           Suzuki Yamaha…                                Foldable Brake…                                   Clutch Brake…                                 R 2014-2017…
                           $15.00                                      $20.42                                        $15.50                                            $18.18                                        $21.24
                           Free shipping                               $35.83                                        Free shipping                                     + $3.00 shipping                              $24.99
                                                                       Free shipping                                                                                                                                 Free shipping




            Check if this part fits your vehicle                     Select Vehicle



    SAVE UP TO 10%                    See all eligible items

                                                                                                 Pivot Clutch Brake Levers For Honda Kawasaki
                                                                                                                                                                                              Shop with confidence
                                                                                                 Yamaha Suzuki KTM HUSQVARNA BETA MP
                                                                                                                                                                                                     eBay Money Back Guarantee
                                                                                                    Condition: New                                                                                   Get the item you ordered or get
                                                                                                                                                                                                     your money back. Learn more
                                                                                                  Compatibilit See compatible vehicles
                                                                                                           y:

                                                                                                  Sale ends in: 07d 03h 55m                                                                   Seller information
                                                                                                                                                                                              motorcyclepartsclub0 (806       )
                                                                                                  Lever Color:        Black                                                                   96.8% Positive feedback

                                                                                                             For:     - Select -
                                                                                                                                                                                                  Save this Seller
                                                                                                         Model:       - Select -                                                              Contact seller
                                                                                                                                                                                              Visit store
                                                                                                           Year:      - Select -
                                                                                                                                                                                              See other items
                                                                                                      Quantity:       1              1 available / 2 sold




                                                                                                         Price:     US $15.99                                Buy It Now
                                                                                                                    US $17.77 (10% off)

                                                                                                                                                            Add to cart


                                                                                                                                                           Add to Watchlist



                                                                                                                                30-day returns


                                                                                                      Shipping: $3.59 Standard SpeedPAK from China/Hong
                                                                                                                     Kong/Taiwan | See details
                                                                                                                     International shipment of items may be subject to customs
                                Have one to sell?       Sell now                                                     processing and additional charges.
                                                                                                                     Item location: Guangzhou,Guangdong, China
                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                       Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                           Nov. 24
                                                                                                                           Please note the delivery estimate is greater than 15
                                                                                                                           business days.
                                                                                                                           Please allow additional time if international delivery is
                                                                                                                           subject to customs processing.

                                                                                                     Payments:



                                                                                                                     Special financing available. | See terms and apply now

                                                                                                                              Earn up to 5x points when you use your
                                                                                                                              eBay Mastercard®. Learn more

                                                                                                       Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                         Feedback on our suggestions




https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                                                                                         1/3
10/14/2020                                                           Pivot Clutch
                                                       Case: 1:20-cv-06677        Brake Levers#:
                                                                               Document       For10
                                                                                                 Honda Kawasaki
                                                                                                    Filed:      Yamaha Suzuki
                                                                                                           11/10/20    PageKTM  HUSQVARNA
                                                                                                                              220         BETA MP | #:393
                                                                                                                                  of 376 PageID     eBay




     7/8" Hydraulic Clutch Brake                Billet Pivot Brake Clutch            Dirt Bike Pivot Brake Clutch            CNC Short Brake Clutch                   Short Brake Clutch Levers               Fit Suzuki DRZ400S
     Master Cylinder For Hond…                  Levers For Kawasaki…                 Levers For Honda CRF150…                Levers For Kawasaki…                     For Suzuki TL1000R 1998-…               DRZ400SM 2000-2017…
     $36.99                                     $15.99                               $15.99                                  $16.99                                   $16.99                                  $15.99
     $41.10                                     $17.77                               $17.77                                  $17.88                                   $17.88                                  $17.77
     Free shipping                              + $3.59 shipping                     + $3.59 shipping                        + $1.99 shipping                         + $1.99 shipping                        + $3.59 shipping




    Description               Shipping and payments                                                                                                                                                                                   Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou,Guangdong, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, US Protectorates, APO/FPO, Africa, Central America and Caribbean, Middle East, South America, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh,
             Bhutan, China, Georgia, India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Russian Federation, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, American Samoa, Cook
             Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and
             Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines, Singapore, Taiwan, Thailand, Albania, Bosnia and Herzegovina,
             Croatia, Republic of, Gibraltar, Guernsey, Jersey, Macedonia, Montenegro, Svalbard and Jan Mayen, Vatican City State, PO Box

             Quantity:    1                 Change country:      United States                                                    ZIP Code:      60106                     Get Rates


               Shipping and handling             To                      Service                                                                               Delivery*

               US $3.59                          United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                         Estimated between Wed. Nov. 4 and Tue. Nov. 24
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may
                vary, especially during peak periods.



               Handling time

               Will usually ship within 3 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



             Return policy
               After receiving the item, contact seller within                                                                 Return shipping

               30 days                                                                                                         Buyer pays for return shipping

             Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




             Payment details
              Payment methods




                                                                                          Special financing available
                                                                                          Select PayPal Credit at checkout to have the option to pay over time.

                                                                                          Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                          purchases of $99 or more. Other offers may also be available.

                                                                                          Interest will be charged to your account from the purchase date if the balance
                                                                                          is not paid in full within 6 months. Minimum monthly payments are required.
                                                                                          Subject to credit approval. See terms

                                                                                          The PayPal Credit account is issued by Synchrony Bank.




    SAVE UP TO 10%                             See all eligible items
 Save up to 10%                                                                                                                                                                                                All promotional offers from
 Marked down item price reflects all savings. Items provided by motorcyclepartsclub0                                                                                                                                motorcyclepartsclub0


                                                                                                                                                                                                                                             See all




https://www.ebay.com/itm/Pivot-Clutch-Brake-Levers-For-Honda-Kawasaki-Yamaha-Suzuki-KTM-HUSQVARNA-BETA-MP/274395966221                                                                                                                              2/3
10/14/2020                                        Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                            11/10/20Profile
                                                                                                          Page 221 of 376 PageID #:394
                  Hi! Sign in or register    Daily Deals   Brand Outlet     Help & Contact                                                                    Sell   Watchlist      My eBay


                                            Shop by
                                            category               Search for anything                                                       All Categories                         Search                Advanced



                 Home         Community       Feedback forum       Feedback profile



                 Feedback profile


                                            motorcyclepartsclub0 (806          )                                                                                           Member Quick Links
                                            Positive Feedback (last 12 months): 96.8%                                                                                      Contact member
                                            Member since: Dec-20-17 in China                                                                                               View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                        View seller's Store
                                                                 Consistently delivers outstanding customer service.
                                                                 Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                 1 month        6 months           12 months            Average for the last 12 months

                             Positive               60             194                 388              Accurate description                                  Reasonable shipping cost
                                                                                                                     (323)                                                (342)
                             Neutral                   0            2                  5
                                                                                                        Shipping speed                                        Communication
                             Negative                  0            5                  13                            (322)                                                (335)




                            All received Feedback                                   Received as buyer                          Received as seller                                 Left for others

                 13 Feedback received (viewing 1-13)                                                                                                                                  Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                         Rating type:                       Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                 Negative (13)                         12 Months



                    FEEDBACK                                                                                                     FROM                                                 WHEN

                           Don’t fit game boards                                                                                 Buyer: l***9 (4)                                     Past 6 months
                           Tailgating Premium Cornhole Board Carrying Case Tote Bag 4 Feet X 2 Feet MP                           US $16.98                                            Reciprocal feedback




                                                                                                                                                                                                                     Comment?
                           (#274400673033)


                           TRASH SERVICE. TRASH PRODUCT                                                                          Buyer: .***m (86 )                                   Past 6 months
                           Skulls with Gun Truck Tailgate Wrap Vinyl Full Color Graphic Decal Sticker T51                        US $35.99                                            Reciprocal feedback
                           (#274415678548)


                               Reply by motorcyclepartsclub0. Left within past 6 months.
                               Dear Friend.Have any problem,contact us first.


                                                             Detailed item information is not available for the following items because the feedback is over 90 days old.


                           never received anything yet OUTRAGEOUS!                                                               Buyer: j***j (31 )                                   Past 6 months
                           Motors Military Camo Face Shield Sun Mask Neck Gaiter Balaclava Scarf Headwear                        US $4.99                                             Reciprocal feedback
                           (#274138721415)


                               Reply by motorcyclepartsclub0. Left within past 6 months.

                               Dear Friend.Have any problem,contact us first.


                           Garbage                                                                                               Buyer: i***i (17 )                                   Past 6 months
                           3D Carbon Fiber Gas Cap Tank Cover Pad Sticker For HONDA CBR500R CBR300R 14-15                        US $13.99                                            Reciprocal feedback
                           (#273967390574)


                               Reply by motorcyclepartsclub0. Left within past 6 months.

                               Dear Friend.Have any problem,contact us first.


                           4 days later still no tacking # gave refund now have to wait 3 to 5 days for it                       Buyer: a***7 (33 )                                   Past 6 months
                           US Fairing Bolts Screws Kit For Honda CBR929RR 2000-2001,CBR954RR 2002-2003 MP                        US $27.45                                            Reciprocal feedback
                           (#273178108833)


                               Reply by motorcyclepartsclub0. Left within past 6 months.

                               Dear Friend.Have any problem,contact us first.


                           just not arrived                                                                                      Buyer: l***l (20 )                                   Past year
                           Vforce Reed Valve Vinyl Hand Hat Car Truck Motor Decal Sticker Helmet Decor MP                        US $2.98                                             Reciprocal feedback
                           (#273927114604)


                               Reply by motorcyclepartsclub0. Left within past year.
                               Dear Friend.Have any problem,contact us first.


                           This was INSANELY CONFUSINGto assemble. It did NOT have ant instructions.                             Buyer: d***t (19 )                                   Past year
                           US For Yamaha YZF-R1 2004-2005-2006 CNC Rearset Foot Peg Rearset Footrest Pedal                       US $75.99                                            Reciprocal feedback
                           (#273524917530)




https://www.ebay.com/fdbk/feedback_profile/motorcyclepartsclub0?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/14/2020                                                                               motorcyclepartsclub0
                                                     Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20 on    eBay 222 of 376 PageID #:395
                                                                                                              Page
    Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist          My eBay


                               Shop by
                               category                  Search for anything                                                                                                                 All Categories                              Search


    motorcyclepartsclub0's profile



                                                                 motorcyclepartsclub0 (806 )                                                                                Items for sale           Visit store         Contact
                                                                 96.8% positive feedback

                                                                                                                Based in China, motorcyclepartsclub0 has been an eBay member since Dec 20, 2017
                                                                    Save




                                 Feedback ratings                                                                                                                                                              See all feedback

                                                     323         Item as described                       388               5                  13                           Perfect
                                                                                                                                                                           Oct 12, 2020
                                                     335         Communication                       Positive       Neutral               Negative
                                                     322         Shipping time

                                                     342         Shipping charges                          Feedback from the last 12 months



                              40 Followers | 0 Reviews | Member since: Dec 20, 2017 |            China



    Items for sale(11450)                                                                                                                                                                                                                  See all items




      Foot Pedal Heel...                                17"/18" Wheel D...                                17"/18" Wheel D...                                  17"/18" Wheel D...                                    17"/18" Wheel D...
      US $29.99                         1h left         US $12.49                          4h left        US $12.49                             4h left       US $12.49                          4h left            US $12.49                     4h left




      About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates    Help & Contact      Site Map


      Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorcyclepartsclub0                                                                                                                                                                                                               1/1
10/14/2020                                       Case: 1:20-cv-06677 Document #: 10Super-Fairing-Factory
                                                                                    Filed: 11/10/20| eBay  Stores
                                                                                                         Page  223 of 376 PageID #:396
    Hi! Sign in or register        Daily Deals     Brand Outlet   Help & Contact                                             Sell    Watchlist     My eBay


                                  Shop by
                                  category                Search this Store                                                 This Store                         Search


    eBay      eBay Stores       Super-Fairing-Factory




                                               Super-Fairing-Factory
                                               40 followers motorcyclepartsclub0 (806           ) 96.8%


                                                   Save this seller




    Category

    All                                                Featured Items
    LED Turn Signals Lights

    Rear Passenger Seat

    Motorbike LED Tail Light

    Radiator Cover Guard

    Headlight Lens Cover

    Pump cover

    Carburetor Cover

    CA Windshield

    Rear Tail Light                                    Rear Passenger Seat For
    Steering Damper                                    Honda CBR600 F4i 2001-…

    Tank/Clutch Cover                                  $29.99
                                                       Trending at $19.89
    CNC Kickstand Side

    Motorcycle Fender/Mudguard

    Extra 10% off Big Savings

    Heat shield Insulation Pad
                                                        All Listings   Auction     Buy It Now                                                Time: ending soonest
    Pivot Brake Clutch Levers
                                                       1-48 of 2,080 Results
    Swingarm Spools stand screws

    Bag Toss Game Stickers                                                     Foot Pedal Heel Guard Plates For Kawasaki ZX-10R Ninja ZX-10RR 2011-17 15 16

    Folding Clutch Brake Lever                                                 $29.99                                                                         From China
    Headlight Protector/Lens                                                   Was: $33.32

    US warehouse                                                               Free shipping
                                                                               or Best Offer
    Tailgate Sticker

    Cushion Cover                                                              Aluminum Foot Pedal Heel Guard Plates For Kawasaki ZX-10R Ninja 11-2017 ZX-10RR

    Motorcycle Wheel Sticker
                                                                               $29.99                                                                         From China
    Rear Window Graphic Decal                                                  Was: $33.32
    Stainless Steel Fairing Bolt                                               Free shipping
                                                                               or Best Offer
    Short Brake Clutch Levers

    Bullet Turn Signal Light Cover                                             18" 20" Yellow Spot Wave Pillow Case Sofa Throw Waist Cushion Cover Home Decor
    CNC Fairing Bolts Kit
                                                                               $1.49 to $3.69                                                                 From China
    Air Seat Cushion                                                           $3.59 shipping
    UTV Door Storage Bags

    Solo Seat Spring Bracket

    Pool Cleaner Tools                                                         17"/18" Wheel Decals Reflective Sticker Rim Strip For Aprilia DORSODURO
    Mini Turn Signal Light
                                                                               $12.49                                                                         From China
    Handlebar Cup Holder
                                                                               Was: $17.84
    Center Seats Storage Bag                                                   Free shipping
    Tailgating Toss Game Bag

    Carbon Fiber Print Windscreen                                              Fairing Bolts Screws Kit For Honda CBR1000RR 2004-2005 2006 2007 2008 2009 10 11

https://www.ebay.com/str/superfairingfactory                                                                                                                               1/6
10/14/2020                                     Case: 1:20-cv-06677 Document #: 10Super-Fairing-Factory
                                                                                  Filed: 11/10/20| eBay  Stores
                                                                                                       Page  224 of 376 PageID #:397
    Reflective Wheel Sticker
                                                                        $18.99                                                                        From China
    Wheel Sticker w/ Logo                                               Was: $21.10
    Battery Side Fairing Cover                                          Free shipping

    CNC Rearsets Footpeg

    Fork Leg Cover                                                      Fairing Bolts Screws Kit For Honda CBR600 F4i 2001-2002 2003 2004 2005 2006
    Finned Engine Cover
                                                                        $18.99                                                                        From China
    Adjustable pant clips                                               Was: $21.10
    Shifter Toe Shift Peg                                               Free shipping

    Docking Hardware Kit

    Handlebar Risers Clamp                                              Fairing Bolt Screw Kit For Suzuki GSXR600/750 2008-2009 2010 2011 2012 2013 2014
    Saddlebag Speaker Lid Cover
                                                                        $18.99                                                                        From China
    Navigation Bracket
                                                                        Was: $21.10
    Garden Flag                                                         Free shipping

    Hand Guard

    Handlebar Grip                                                      Fairing Bolts Screws Kit For Kawasaki Ninja ninja 300 2013-2014 2015
    Foot Pedal Heel Guard Plates
                                                                        $18.99                                                                        From China
    Fender Eliminator License
                                                                        Was: $21.10
    Hydraulic Clutch Brake                                              Free shipping
    Iridium Fairing Bolt Kit

    Pillow Case Cover
                                                                        Inner Fairing Mirror Plugs for Harley FLH/T Batwing 1996-2009 11 12 13 14 15 MP
    Other
                                                                        $12.99                                                                        From China
                                                                        $2.99 shipping




                                                                        Chrome Radio Cruise Switch Cap Kit For Harley FLHTK,FLTR,FLTRU 1996-12-2013 MP

                                                                        $14.99                                                                        From China
                                                                        Free shipping
                                                                        Only 2 left



                                                                        10PCS Chrome Radio Cruise Switch Cap Kit For Harley FLHTCU,FLHTCUTG 1996-02-
                                                                        2013

                                                                        $14.99                                                                        From China
                                                                        Free shipping
                                                                        2 watching


                                                                        10PCS Chrome Radio Cruise Switch Cap Kit Fit For Harley Electra Glide 1996-2013

                                                                        $14.99                                                                        From China
                                                                        Free shipping
                                                                        Only 2 left



                                                                        "Be Wild and Free”18"Black Pillow Case Sofa Throw Waist Cushion Cover Home Decor

                                                                        $1.49 to $3.69                                                                From China
                                                                        $3.59 shipping




                                                                        17'/18" Wheel Rim Tape Decal Stripes Sticker For Aprilia RS 125 50 RSV MILLE / R

                                                                        $12.49                                                                        From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        17'/18" "CB500F" Rim Stripes Wheel Dacal Tape Stickers For Honda CB500F

                                                                        $12.49                                                                        From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        17"/18" Motorcycle Racing Rim Stripes Wheel Dacal Tape Stickers For Honda CB500X

https://www.ebay.com/str/superfairingfactory                                                                                                                       2/6
10/14/2020                                     Case: 1:20-cv-06677 Document #: 10Super-Fairing-Factory
                                                                                  Filed: 11/10/20| eBay  Stores
                                                                                                       Page  225 of 376 PageID #:398
                                                                        $12.49                                                                     From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        17/18" Motorcycle Racing Rim Stripes Wheel Dacal Tape Stickers For Honda CB1000R

                                                                        $12.49                                                                     From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        17/18" Rim Stripes Wheel Dacal Tape Stickers For Honda CBR1000RR CBR600RR

                                                                        $12.49                                                                     From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        17/18" Motorcycle Rim Stripes Wheel Dacal Tape Stickers For Honda CBR250RR

                                                                        $12.49                                                                     From China
                                                                        Was: $17.84
                                                                        Free shipping



                                                                        Turn Signal Light Mount Brake Clutch Lever For Harley Honda Yamaha Cafe Racer MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        or Best Offer

                                                                        Motorcycle Mini LED Brake Clutch Lever Mount Turn Signal Light+Black Bracket MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        Only 1 left!

                                                                        Mini LED Motorcycle Turn Signal Indicators Front Rear Peg Lamp Blinker Lights MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        or Best Offer

                                                                        2pcs Mini 6 LED Motorcycle Turn Signals Blinkers Front Rear Peg Lamp Lights MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        Only 1 left!

                                                                        1Pair Black Mini LED Turn Signal Indicators Flasher Amber Lights Blinker Lamp MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        or Best Offer

                                                                        Mini Motorcycle LED Turn Signal Indicators Flasher Amber Lights Blinker Lamp MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping
                                                                        or Best Offer

                                                                        2x Mini LED Brake Clutch Lever Mount Turn Signal Light For Kawasaki,Ducati MP

                                                                        $11.99                                                                     From China
                                                                        Was: $13.32
                                                                        $0.99 shipping



                                                                        Chrome Mini LED Brake Clutch Lever Mount Turn Signal Lights For Harley Honda MP

https://www.ebay.com/str/superfairingfactory                                                                                                                    3/6
10/14/2020                                           Case: 1:20-cv-06677 Document #:Items
                                                                                      10 for sale by11/10/20
                                                                                          Filed:     motorcyclepartsclub0
                                                                                                                Page 226  | eBayof 376 PageID #:399

        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                               Sell   Watchlist       My eBay


                                    Shop by
                                    category           ktm brake lever                                                                                          All Categories                          Search                Advanced


                                                                                                                                                                                                Include description
                                                      Items for sale from motorcyclepartsclub0 (806              )    |   Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                            Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                   451 results for ktm brake lever           Save this search
         Grips & Levers

                                                                                                    Pivot Clutch Brake Levers For Honda Kawasaki Yamaha Suzuki KTM HUSQVARNA BETA
        Format                             see all                                                  MP (Fits: KTM)
               All Listings                                                                         Brand New
               Auction
               Buy It Now                                                                           $15.99                                             From China
                                                                                                    Was: $17.77
        Brand                              see all                                                  Buy It Now
                                                                                                    +$3.59 shipping
        Warranty                           see all                                                  10% off

        Guaranteed Delivery                see all
               No Preference
               1 Day Shipping
                                                                                                    CNC Pivot Brake Clutch Lever For KTM SX SXF EXC EXCF XC XCF XCW 125 250-500 (Fits:
               2 Day Shipping
                                                                                                    KTM)
               3 Day Shipping
               4 Day Shipping                                                                       Brand New

                                                                                                    $15.99                                             From China
        Condition                          see all
                                                                                                    Was: $17.77
               New   (451)
                                                                                                    Buy It Now
                                                                                                    +$3.59 shipping
        Price
                                                                                                    10% off
        $             to $


        Item Location                      see all
               Default
                                                                                                    Brake Clutch Lever Fit KTM 250 300 350 450 500 SX SXF EXC EXCF XC XCF XCW 14-16 (Fits:
               Within
                                                                                                    KTM)
                100 miles     of 60106
                                                                                                    Brand New
               US Only
               North America                                                                        $15.99                                             From China
               Worldwide                                                                            Was: $17.77
                                                                                                    Buy It Now
        Delivery Options                   see all                                                  +$3.59 shipping
               Free shipping                                                                        10% off


        Show only                          see all
               Free Returns
               Returns accepted                                                                     CNC Brake Clutch Lever Protector Hand Guard For Honda CBF 600 SA CBF 600 2004-07 (Fits:
               Completed listings                                                                   KTM)
               Sold listings                                                                        Brand New
               Deals & Savings
                                                                                                    $14.99                                             From China
        More refinements...                                                                         Was: $16.65
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                    10% off
              Seller Information

             motorcyclepartsclub0 (806       )


              Feedback rating: 806
              Positive Feedback: 96.8%                                                              Dirt Bike Pivot Brake Clutch Lever For KTM 125EXC 04-08 KTM 350EXC-f 14-17 MP (Fits: KTM)
              Member since Dec-20-17 in                                                             Brand New
              Hong Kong
                                                                                                    $15.99                                             From China

              Read feedback profile
                                                                                                    Was: $17.77
              Add to my favorite sellers                                                            Buy It Now
                                                                                                    +$3.59 shipping
                                                                                                    10% off




                                                                                                    7/8" CNC Handlebar Brake Clutch Levers Protector Guard For BMW S1000R 2014-2019 (Fits:
                                                                                                    KTM)
                                                                                                    Brand New

                                                                                                    $14.99                                             From China
                                                                                                    Was: $16.65
                                                                                                    Buy It Now
                                                                                                    Free Shipping
                                                                                                    10% off




                                                        7/8" CNC Brake Clutch Lever Protector Hand Guard For KAWASAKI 250R ZX-6R ZX6R (Fits: KTM)
                                                        Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm&_ssn=motorcyclepartsclub0&_osacat=0&_from=R40&_trksid=p2046732.m570.l1312&_nkw=ktm+brake+lever&_sacat=0                                                                                        1/7
10/14/2020                                                Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                    11/10/20| eBay
                                                                                                                 Page 227 of 376 PageID #:400

                                                                                                                                         How do you like our checkout? Tell us what you think
                                                Checkout

             Pay with                                                                                                      Subtotal (1 item)                                           $15.99
                                                                                                                           Shipping                                                      $3.59
                                   New card                                                                                Tax*                                                          $1.22
                     0000   0000 0000   0000   Add a credit or debit card

                                                                                                                           Order total                                                $20.80

                                                                                                                              *We're required by law to collect sales tax and applicable fees
                                                                                                                              for certain tax authorities. Learn more


                      Special financing available.
                      Apply now. See terms
                                                                                                                                                     Confirm and pay

                                                                                                                                                Select a payment option
             Ship to

             1001 Foster Ave                                                                                                                             See details
             Bensenville, IL 60106-1445
             United States

             Change




             Review item and shipping

             Seller: motorcyclep... | Edit message
             Message: Item Id: 274395966221 Buyer's Vehicle: KTM

                                                    Pivot Clutch Brake Levers For Honda Kawasaki Yamaha
                                                    Suzuki KTM HUSQVARNA BETA MP
                                                    Year: 03-11, Model: 85SX/XC, For: KTM, Lever Color: Black
                                                    $15.99
                                                    $17.77
                                                    Quantity 1

                                                    Delivery
                                                    Est. delivery: Nov 4 – Nov 24
                                                    Standard SpeedPAK from China/Hong Kong/Taiwan
                                                    $3.59



                                                    Save up to 10%



             Gift cards, coupons, eBay Bucks



             Enter code:                                                    Apply




             Donate to charity (optional)
             Malala Fund
             Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




             Select amount                         None




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1444232659013                                                                                                                                     1/1
10/14/2020                                                             CNC Pivot
                                                       Case: 1:20-cv-06677       Brake Clutch#:Lever
                                                                            Document             10 For KTM SX
                                                                                                     Filed:    SXF EXC EXCF
                                                                                                            11/10/20   Page XC228
                                                                                                                               XCF XCW 125 250-500
                                                                                                                                   of 376  PageID  | eBay
                                                                                                                                                       #:401
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                   | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 10%                    See all eligible items

                                                                                                    CNC Pivot Brake Clutch Lever For KTM SX SXF EXC
                                                                                                                                                                                                         Shop with confidence
                                                                                                    EXCF XC XCF XCW 125 250-500
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 07d 03h 50m                                                                          Seller information
                                                                                                                                                                                                         motorcyclepartsclub0 (806        )
                                                                                                    Compatibility        KTM                                                                             96.8% Positive feedback
                                                                                                                 :

                                                                                                    Model&amp;Y          - Select -                                                                          Save this Seller
                                                                                                            ear:                                                                                         Contact seller

                                                                                                              Color:     - Select -                                                                      Visit store
                                                                                                                                                                                                         See other items
                                                                                                          Quantity:       1              1 available / 6 sold




                                                                                                             Price:    US $15.99                                     Buy It Now
                                                                                                                       US $17.77 (10% off)

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist



                                                                                                                                      30-day returns


                                                                                                          Shipping: $3.59 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                Have one to sell?         Sell now                                                      processing and additional charges.
                                                                                                                        Item location: GuangZhou, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     CNC Pivot Foldable Brake                 CNC Pivot Brake Clutch                  EXC LOGO CNC Pivot Brake                CNC Pivot Brake Clutch                     Brake Clutch Levers For KTM                   CNC Brake Clutch Levers for
     Clutch Lever For KTM SX…                 Levers For KTM 250 300…                 Clutch Levers For KTM EX…               Levers Foldable for KTM 25…                250 300 350 450 500 SX…                       KTM EXC 125 200 SX XC15…
     $15.50                                   $15.00                                  $17.90                                  $16.53                                     $14.90                                        $15.00
     Free shipping                            Free shipping                           $19.89                                  $17.58                                     Free shipping                                 Free shipping
     Almost gone                              New                                     + $0.99 shipping                        Free shipping                              New                                           New
                                                                                      New                                     Seller 99.6% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/CNC-Pivot-Brake-Clutch-Lever-For-KTM-SX-SXF-EXC-EXCF-XC-XCF-XCW-125-250-500/273834894312?fits=Make%3AKTM&hash=item3fc1d4e3e8:g:dhQAAOSwsixczqf8                                                                                   1/4
10/14/2020                                                            Brake Clutch
                                                       Case: 1:20-cv-06677         Lever Fit KTM
                                                                             Document            250 300
                                                                                              #: 10      350 450
                                                                                                     Filed:      500 SX SXF
                                                                                                              11/10/20      EXC EXCF
                                                                                                                          Page   229XC
                                                                                                                                     ofXCF
                                                                                                                                        376XCW 14-16 | eBay
                                                                                                                                             PageID     #:402
 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                  | Add to Watchlist




            This fits a KTM                   Select Year



    SAVE UP TO 10%                    See all eligible items

                                                                                                    Brake Clutch Lever Fit KTM 250 300 350 450 500
                                                                                                                                                                                                         Shop with confidence
                                                                                                    SX SXF EXC EXCF XC XCF XCW 14-16
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                      Sale ends in: 07d 03h 50m                                                                          Seller information
                                                                                                                                                                                                         motorcyclepartsclub0 (806        )
                                                                                                      Lever Color:       - Select -                                                                      96.8% Positive feedback

                                                                                                          Quantity:       1              1 available / 2 sold
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller

                                                                                                             Price:    US $15.99                                     Buy It Now                          Visit store

                                                                                                                       US $17.77 (10% off)                                                               See other items

                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist



                                                                                                                                      30-day returns


                                                                                                          Shipping: $3.59 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: Guangzhou,Guangdong, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                Have one to sell?         Sell now                                                            days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Brake Clutch Levers For KTM              CNC Pivot Brake Clutch                  CNC Pivot Foldable Brake                CNC Pivot Foldable Brake                   CNC Brake Clutch Levers for                   For KTM 250 300 350 450
     250 300 350 450 500 SX…                  Levers For KTM 250 300…                 Clutch Lever For KTM SX…                Clutch Lever For KTM SX…                   KTM EXC 125 200 SX XC15…                      500 XCW EXC EXCF XC S…
     $14.90                                   $15.00                                  $15.50                                  $15.50                                     $15.00                                        $11.80
     Free shipping                            Free shipping                           Free shipping                           Free shipping                              Free shipping                                 $22.69
     New                                      New                                     Almost gone                             New                                        New                                           + $2.00 shipping
                                                                                                                                                                                                                       New




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Brake-Clutch-Lever-Fit-KTM-250-300-350-450-500-SX-SXF-EXC-EXCF-XC-XCF-XCW-14-16/274395100842?fits=Make%3AKTM&hash=item3fe338f6aa:g:VQMAAOSw~K5e4LeT                                                                               1/4
10/15/2020                                                            For KTM
                                                      Case: 1:20-cv-06677     790 Adventure
                                                                           Document      #:2019
                                                                                            10 2020 CNC
                                                                                                Filed:  Pair FoldablePage
                                                                                                       11/10/20       Extendable
                                                                                                                            230Cluth Brake PageID
                                                                                                                                 of 376    Levers | eBay
                                                                                                                                                       #:403
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                       All Categories                            Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           For KTM 790 Duke                              Folding Extendable                             CNC Aluminum                                        Motorcycle CNC                                     Titanium Foldable
                           2019-2020 FXCN…                               Adjustable Brake…                              Brake Clutch Sho…                                   Aluminum Brake…                                    Extendable Clutc…
                           $26.99                                        $39.96                                         $39.95                                              $39.98                                             $34.99
                           Free shipping                                 Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                   For KTM 790 Adventure 2019 2020 CNC Pair
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Foldable Extendable Cluth Brake Levers
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                             Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                        motorcycle-world (6112       )

                                                                                                         Quantity:                      3 available / 6 sold                                            99.2% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $29.95                                     Buy It Now                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                    More than 49% sold               Free shipping                  30-day returns


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                             Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                Have one to sell?        Sell now                                                            to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     For Yamaha Tenere 700 2019               CNC Brake Lever Protector              CNC Billet Brake Lever                  For 2019 2020 Kawasaki                     Motorbike Adjustable                          Fit For Honda CRF450L 2019
     2020 CNC Engine Cover…                   Guard For Yamaha Tmax53…               Protector Hand Guard For…               Versys 1000 SE/SX Ninja Z…                 Folding Extendable Brake…                     2020 Aluminum Radiator…
     $39.98                                   $16.97                                 $16.96                                  $30.37                                     $27.92                                        $59.97
     + $8.00 shipping                         Free shipping                          Free shipping                           $37.96                                     + $3.00 shipping                              + $10.00 shipping
                                                                                                                             Free shipping




    Description             Shipping and payments                                                                                                                                                                                            Report item



                                                                                                                                                                                                          eBay item number: 184209628543
      Seller assumes all responsibility for this listing.

https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                                                                                                                       1/4
10/15/2020                                                   For KTM
                                             Case: 1:20-cv-06677     790 Adventure
                                                                  Document      #:2019
                                                                                   10 2020 CNC
                                                                                       Filed:  Pair FoldablePage
                                                                                              11/10/20       Extendable
                                                                                                                   231Cluth Brake PageID
                                                                                                                        of 376    Levers | eBay
                                                                                                                                              #:404
      Last updated on Sep 15, 2020 23:26:59 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year           Make       Model         Submodel
              -Select-      -Select-   -Select-       -Select-                 Go


         [show all compatible vehicles]


               This part is compatible with 1 vehicle(s).


             Notes       Year                      Make                        Model                                                          Submodel
                         2019                      KTM                         790 Adventure                                                  --

         Portions of the information contained in this table have been provided by motorcycle-world



         Item specifics
         Condition:                                   New                                             Brand:                           Unbranded
         Surface Finish:                              Anodized                                        Manufacturer Part Number:        LSCCBL01ZS139790adv
         Fit Manufacturer:                            KTM                                             Placement on Vehicle:            Left, Right, Front
         Fit Model:                                   790 Adventure                                   Warranty:                        Yes
         Fit Year:                                    2019-2020                                       Country/Region of Manufacture:   China
         Reference OE/OEM number:                     Clutch Brake Lever,KTM                          Material:                        Aluminum Alloy 6063-T6
         Handle Bars, Levers & Mirror Part Type:      Levers




                                                         For KTM 790 Adventure 2019 2020 CNC Pair Foldable Extendable Cluth Brake Levers




             Product Description


             Clutch Brake Levers
             Features:
             6 position adjustable foldable and extendable.
             Smooth Touch Surface.
             Anodized into Bright Colors for Durable Surface Finish
             Specifics:
             Condition: 100% Brand New
             Material: Aluminum Alloy 6063-T6.
             Color: All black/ Black & orange
             Easy to install without instructions

             Fitment:
             KTM
             790 Adventure ADV 2019 2020

             Package Include:
             1 Pair of Brake Clutch Lever (Left&Right)

             Note:
             Plz make sure this item fits your bike before ordering.
https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                           2/4
10/15/2020                                                             For KTM
                                                       Case: 1:20-cv-06677     790 Adventure
                                                                            Document      #:2019
                                                                                             10 2020 CNC
                                                                                                 Filed:  Pair FoldablePage
                                                                                                        11/10/20       Extendable
                                                                                                                             232Cluth Brake PageID
                                                                                                                                  of 376    Levers | eBay
                                                                                                                                                        #:405

             Shipping


             Item will be shipped within 2 business days after payment is cleared, excluding weekends and public holidays.
             we only ship to PayPal confirmed address. For international buyers, we only ship to PayPal verified users. So before bidding, please kindly verify your PayPal account.
             We ship this item to USA via USPS or China Post Air Mail. If you want faster shipping way like DHL, UPS, FedEx. ..Please contact us before making payment.To other countries items will be shipped from
             china by EMS or DHL or China Post Air Mail.
             The price does not cover any applicable tax or duty that might be charged by your customs. Buyers are responsible for such charges.


             Payment


             We accept PayPal only. We only ship item to your PayPal verified address. Payment must be cleared within 3 days from the date of purchase.



             Returns


             If you have any questions, please feel free to email our service specialists 24 Hours a Day, 7 Days a Week. We will reply you ASAP.
             Return/refund is accepted within 30 days after the buyer receives the item. NO exchange will be accepted after 30 days from the date when the item is received.
             We pays for return freight.
             Please contact us first before returning your product!!!



             Warranty&Guarantee


             We focus on high quality products, 3 Months Warranty. Buy in confidence!
             If you are not satisfied with the item, please contact us for replacement or money back.
             If the item is defective within 3 months, we will send you a replacement without any extra charge, or offer a full refund after we receive the defective item.
             Enjoy your shopping here!


             Contact us


             Contact us through ebay message in English
             If you have any questions, our Customer Service staffs welcome you to email us. We strive to answer all questions and resolve any problems as quickly as possible.
             Business Hours: BeiJing Time GMT+8:00)
             Monday-Friday 9:00-22:00
             Saturday-Sunday 9:00-17:00
             Note:
             1.We try our best to reply to your emails as soon as possible, however, due to high volume of daily incoming emails and time zone difference, we may not be able to reply your emails immediately. Please
             allow 1 business days for us to response. If you do not receive any reply from us, please check your email ensuring your mailbox has not reached full size.
             2.Due to some ISP SPAM filter settings, you may not be able to receive our replies; if you have problems receiving our emails, you may need to use a different email account to contact us.
             3.Please give us the opportunity to resolve any problem. We understand the concerns and frustrations you might have, and will try our best to resolve the issues. Please email us before leaving any
             negative feedback or open any dispute on PayPal.
             4.We care about our valued customers, and will always try to help you. So if you have any problems, please e-mail us immediately.




             Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




         For KTM 690 Enduro 790 ADV                28mm Handlebar Fat Bar Clam        For KTM 690 Enduro 790 ADV         For KTM 790 Adventure ADV 2          Motorcycle CNC Aluminum Brak    For KTM 690 Enduro 790 ADV
         950/990/1090/1190 Adventure               p Riser Mount For KTM 790 Adv      1290 Super Adventure CNC Ha        019 2020 CNC Extendable Foldi        e Clutch Lever For KTM 790 Ad   1290 Super Adventure Handleb
         Handle Bar End Mirrors                    enture 950 Adventure               ndle Bar End Grip Plug Cap         ng Brake Clutch Levers               venture ADV 2019 2020           ar Grips And Bar End Plug
         49.98 USD                                 18.99 USD                          14.96 USD                          39.97 USD                            39.98 USD                       18.96 USD
         Buy it now                                Buy it now                         Buy it now                         Buy it now                           Buy it now                      Buy it now
         Free shipping                             Free shipping                      Free shipping                      Free shipping                        Free shipping                   Free shipping


                f
              of
         9%




         For KTM 690 Enduro 2008-201
         6 790 Adventure 2019 Offset Ha
         ndleBar Risers Mount
         29.07 USD
         Buy it now
         Free shipping




      On Sep-15-20 at 23:26:59 PDT, seller added the following information:




https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                                                                                        3/4
10/15/2020                                                          For KTM
                                                    Case: 1:20-cv-06677     790 Adventure
                                                                         Document      #:2019
                                                                                          10 2020 CNC
                                                                                              Filed:  Pair FoldablePage
                                                                                                     11/10/20       Extendable
                                                                                                                          233Cluth Brake PageID
                                                                                                                               of 376    Levers | eBay
                                                                                                                                                     #:406



    Sponsored items based on your recent views 1/4                                                                                                                                                       Feedback on our suggestions




     Brake Lever Guard Protector             CNC Brake Clutch Lever                    For 2012-2018 KTM 690 Duke                Fairing Fender Kits For               USA Motorbike For KTM 790   CNC Brake Master Cylinder
     Hand Guard For KTM RC 3…                Guards Protector For Aprili…              2016 2015 2017 CNC…                       KTM50 SX SR Mini Senior…              Duke 2019-2020 CNC Fold…    Mirror Mount Fit for KTM 79…
     $16.96                                  $16.98                                    $32.99                                    $34.27                                $26.99                      $25.19
     Free shipping                           Free shipping                             + $5.00 shipping                          $37.66                                Free shipping               Free shipping
     Seller 99.2% positive                   Seller 99.2% positive                     Seller 99.2% positive                     Free shipping                         New                         New
                                                                                                                                 Seller 99.7% positive




    More from this seller 1/2                                                                                                                                                                            Feedback on our suggestions




     For 2007-2016 SUZUKI                    Handlebar Mirror Mount                    For 2018-2019 KTM 790                     For DUCATI MTS1100/S 2007             Motorcycle Alloy CNC        Extendable Folding Brake
     GSF1250 BANDIT 2011 2012…               Adapter Holder Clamp For…                 Duke Brake Master Cylind…                 2008 2009 CNC Folding…                Handle Bar Riser Clamp…     Clutch Levers For 14-16…
     $29.98                                  $24.96                                    $23.71                                    $29.99                                $19.97                      $29.98
     $39.98                                  + shipping                                $24.96                                    $39.99                                + shipping                  $39.98
     + shipping                                                                        + shipping                                + shipping                                                        + shipping




 Back to search results                                                                                                                                                                                                 Return to top
 More to explore : Motorcycle Handlebars, Grips & Levers for 2019 KTM 790, Other Motorcycle Handlebars, Grips & Levers for 2019 KTM 790, Motorcycle Parts for 2019 KTM 790,
 Other Motorcycle Lighting & Indicators for 2019 KTM 790, Motorcycle Handlebars, Grips & Levers for KTM 790, Motorcycle Brake Levers for KTM, MSR Brake Levers for KTM,
 ASV Motorcycle Brake Levers for KTM, Motorcycle Brake Levers for KTM 450, Motorcycle Brake Levers for KTM 350




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                                                                                                  4/4
10/15/2020                                                            For KTM
                                                      Case: 1:20-cv-06677     790 Adventure
                                                                           Document      #:2019
                                                                                            10 2020 CNC
                                                                                                Filed:  Pair FoldablePage
                                                                                                       11/10/20       Extendable
                                                                                                                            234Cluth Brake PageID
                                                                                                                                 of 376    Levers | eBay
                                                                                                                                                       #:407
 Hi! Sign in or register      Daily Deals    Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                              Shop by
                              category                 Search for anything                                                                                                       All Categories                            Search                Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                      | Add to Watchlist




    People who viewed this item also viewed

                           For KTM 790 Duke                              Folding Extendable                             CNC Aluminum                                        Motorcycle CNC                                     Titanium Foldable
                           2019-2020 FXCN…                               Adjustable Brake…                              Brake Clutch Sho…                                   Aluminum Brake…                                    Extendable Clutc…
                           $26.99                                        $39.96                                         $39.95                                              $39.98                                             $34.99
                           Free shipping                                 Free shipping                                  Free shipping                                       Free shipping                                      Free shipping




            Check if this part fits your vehicle                       Select Vehicle



                                                                                                   For KTM 790 Adventure 2019 2020 CNC Pair
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Foldable Extendable Cluth Brake Levers
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                             Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                        motorcycle-world (6112       )

                                                                                                         Quantity:                      3 available / 6 sold                                            99.2% Positive feedback
                                                                                                                         1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $29.95                                     Buy It Now                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                    More than 49% sold               Free shipping                  30-day returns


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                             Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                Have one to sell?        Sell now                                                            to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     For Yamaha Tenere 700 2019               CNC Brake Lever Protector              CNC Billet Brake Lever                  For 2019 2020 Kawasaki                     Motorbike Adjustable                          Fit For Honda CRF450L 2019
     2020 CNC Engine Cover…                   Guard For Yamaha Tmax53…               Protector Hand Guard For…               Versys 1000 SE/SX Ninja Z…                 Folding Extendable Brake…                     2020 Aluminum Radiator…
     $39.98                                   $16.97                                 $16.96                                  $30.37                                     $27.92                                        $59.97
     + $8.00 shipping                         Free shipping                          Free shipping                           $37.96                                     + $3.00 shipping                              + $10.00 shipping
                                                                                                                             Free shipping




    Description             Shipping and payments                                                                                                                                                                                            Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                                                                                                                       1/3
10/15/2020                                                               For KTM
                                                         Case: 1:20-cv-06677     790 Adventure
                                                                              Document      #:2019
                                                                                               10 2020 CNC
                                                                                                   Filed:  Pair FoldablePage
                                                                                                          11/10/20       Extendable
                                                                                                                               235Cluth Brake PageID
                                                                                                                                    of 376    Levers | eBay
                                                                                                                                                          #:408
             Item location: guangzhou, China
             Shipping to: Worldwide
             Excludes: US Protectorates, Alaska/Hawaii, APO/FPO, Africa, Central America and Caribbean, South America, Bahrain, Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, Turkey,
             United Arab Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea,
             Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Bermuda, Greenland,
             Mexico, Saint Pierre and Miquelon, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Germany, Gibraltar, Guernsey, Iceland, Jersey, Latvia,
             Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State,
             Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India, Kazakhstan, Korea, South, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan,
             Turkmenistan, Uzbekistan, PO Box

             Quantity:    1                 Change country:       United States                                                       ZIP Code:      60106                  Get Rates


               Shipping and handling       Each additional item     To                   Service                                                                                  Delivery*

               Free shipping               Free                     United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Nov. 4 and Tue. Nov. 24

               US $18.99                   US $5.99                 United States        Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Wed. Oct. 21 and Wed. Oct. 28
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 2 business days of receiving cleared payment.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




     Brake Lever Guard Protector                 CNC Brake Clutch Lever                 For 2012-2018 KTM 690 Duke               Fairing Fender Kits For                   USA Motorbike For KTM 790                 CNC Brake Master Cylinder
     Hand Guard For KTM RC 3…                    Guards Protector For Aprili…           2016 2015 2017 CNC…                      KTM50 SX SR Mini Senior…                  Duke 2019-2020 CNC Fold…                  Mirror Mount Fit for KTM 79…
     $16.96                                      $16.98                                 $32.99                                   $34.27                                    $26.99                                    $25.19
     Free shipping                               Free shipping                          + $5.00 shipping                         $37.66                                    Free shipping                             Free shipping
     Seller 99.2% positive                       Seller 99.2% positive                  Seller 99.2% positive                    Free shipping                             New                                       New
                                                                                                                                 Seller 99.7% positive




    More from this seller 1/2                                                                                                                                                                                                Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-790-Adventure-2019-2020-CNC-Pair-Foldable-Extendable-Cluth-Brake-Levers/184209628543                                                                                                                                      2/3
10/15/2020                                          Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                              11/10/20Profile
                                                                                                            Page 236 of 376 PageID #:409
                  Hi! Sign in or register      Daily Deals   Brand Outlet   Help & Contact                                                                   Sell   Watchlist      My eBay


                                                Shop by
                                                category               Search for anything                                                  All Categories                         Search                Advanced



                 Home         Community         Feedback forum      Feedback profile



                 Feedback profile


                                            motorcycle-world (6112          )                                                                                             Member Quick Links
                                            Positive Feedback (last 12 months): 99.2%                                                                                     Contact member
                                            Member since: Apr-01-17 in China                                                                                              View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                       View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                                   1 month       6 months       12 months             Average for the last 12 months

                             Positive                 201          1305            2217                Accurate description                                  Reasonable shipping cost
                                                                                                                    (1997)                                               (2087)
                             Neutral                   1            10                 18
                                                                                                       Shipping speed                                        Communication
                             Negative                  2            13                 16                           (2032)                                               (2038)




                            All received Feedback                                Received as buyer                            Received as seller                                 Left for others

                 16 Feedback received (viewing 1-16)                                                                                                                                Revised Feedback: 31


                 Search Feedback received as seller with an item title or ID:                                                                      Rating type:                         Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                               Negative (16)                          12 Months



                    FEEDBACK                                                                                                    FROM                                                 WHEN

                           Item was not correct for what i needed, it has been days trying to return it                         Buyer: -***- (59 )                                   Past month
                           Magneto Stator Coil Generator For Polaris Sportsman 400 450 500 ATP 500 4x4 Carb                     US $52.21                                            Reciprocal feedback




                                                                                                                                                                                                                    Comment?
                           (#183661734144)


                           The sliders were used is (not brand new) and it says that its new                                    Buyer: a***k (20 )                                   Past month
                           For Honda CBR1000RR 2012-2016 2015 CNC Frame Slider Crash Guard Protection Cover                     US $49.96                                            Reciprocal feedback
                           (#184172105110)


                           Bolts are smaller than the originals. Have not received replacements...                              Buyer: the *** o ( 61 )                              Past 6 months
                           Fairing Cowling Bolts Kit For 1998-2007 Honda VFR800 2000 2001 2002 2003 2004                        US $27.97                                            Reciprocal feedback
                           (#184138162168)


                               Reply by motorcycle-world. Left within past 6 months.

                               Dear friend we have resend the you needed bolts to you.Thank you


                           Very nice seller but missing a piece. Just send part. I kept getting runaround.                      Buyer: 2***0 (194 )                                  Past 6 months
                           Fit For Honda CRF450L 2019 2020 Aluminum Radiator Guard Grill Protection Cover                       US $59.97 (Best offer was accepted)                  Reciprocal feedback
                           (#184341450616)


                           Lack of license plate mounting plate light?                                                          Buyer: r***d (730 )                                  Past 6 months
                           (Private listing)                                                                                                                                         Reciprocal feedback


                           Was sent the wrong package, bad customer service, stuck with unwanted product                        Buyer: a***r (486 )                                  Past 6 months
                           (Private listing)                                                                                                                                         Reciprocal feedback


                                                              Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Poor quality. Anti rotation lock does not fit. There is no instruction provided                      Buyer: e***h (5)                                     Past 6 months
                           Fender Cover Plate Hole Protector For Ducati Panigale 899 959 1199 1299 Black                        US $29.96                                            Reciprocal feedback
                           (#183653065301)


                               Reply by motorcycle-world. Left within past 6 months.

                               We had send the instrution to you,and if you don't how install it,pls contact us


                           The clutch lever is for a hydraulic activated clutch. 790 is cable.                                  Buyer: u***u (27 )                                   Past 6 months
                           For KTM 790 Adventure ADV 2019 2020 CNC Extendable Folding Brake Clutch Levers                       US $39.97                                            Reciprocal feedback
                           (#184117537277)


                           Z900RS tail tidy; bad design. wiring can't be routed and plate hits tire                             Buyer: t***i (743 )                                  Past 6 months
                           Fender Eliminator For Kawasaki Z900RS 2018 2019 License Plate Holder Tail Tidy                       US $33.99                                            Reciprocal feedback
                           (#184082990204)


                           Item does not thread proper. Seller doesnt understand. Wasted time                                   Buyer: w***o (133 )                                  Past 6 months
                           For Honda GROM MSX125 CRF250 Rally X ADV Alloy Mirror Hole Plugs Blanking Plug                       US $9.95                                             Reciprocal feedback
                           (#183946261732)


https://www.ebay.com/fdbk/feedback_profile/motorcycle-world?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/2
10/15/2020                                                                                    motorcycle-world
                                                        Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20onPage
                                                                                                               eBay 237 of 376 PageID #:410

         Hi! Sign in or register      Daily Deals       Brand Outlet     Help & Contact                                                                                                             Sell      Watchlist         My eBay


                                        Shop by
                                        category                   Search for anything                                                                                             All Categories                                Search            Advanced



         motorcycle-world's profile



                                                                       motorcycle-world (6112 )                                                                                  Items for sale            Visit store         Contact
                                                                       99.2% positive feedback

                                                                                                                           Based in China, motorcycle-world has been an eBay member since Apr 01, 2017
                                                                          Save




                                       Feedback ratings                                                                                                                                                              See all feedback

                                                           1,997       Item as described                     2,217               18              16                          A
                                                                                                                                                                             Oct 12, 2020
                                                           2,038       Communication                     Positive         Neutral            Negative
                                                           2,032       Shipping time

                                                           2,087       Shipping charges                          Feedback from the last 12 months



                                   164 Followers | 0 Reviews | Member since: Apr 01, 2017 |              China



         Items for sale(26182)                                                                                                                                                                                                                 See all items




             1 1/8" 28mm Han...                               1 1/8" 28mm Han...                                 1 1/8" 28mm Han...                             1 1/8" 28mm Han...                                        1 1/8" 28mm Han...
             US $25.99                        3m left         US $27.99                        3m left           US $22.96                        3m left       US $18.99                              3m left            US $23.99                 3m left




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center    Policies     Affiliates   Help & Contact         Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorcycle-world                                                                                                                                                                                                                      1/1
10/15/2020                                            Case: 1:20-cv-06677 Document #: 10motorcycle-parts-world
                                                                                         Filed: 11/10/20| eBay   Stores
                                                                                                               Page  238 of 376 PageID #:411
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                     Shop by
                                     category               Search this Store                                                                       This Store                      Search             Advanced



     eBay       eBay Stores      motorcycle-parts-world




                                             motorcycle-parts-world
                                             164 followers motorcycle-world (6112             ) 99.2%

                                             We only carry the highest quality items at the best prices.

                                                  Save this seller




     Category

     All                                              Featured Items
     HONDA

     SUZUKI

     YAMAHA

     KAWASAKI

     DUCATI

     KTM

     BMW

     Keychain

     Clutch Brake Lever                               Fit For 2008-2018 Kawasaki                Complete Fairing Bolts    Complete Fairing Bolt Kit For    Fender Bodywork Engine
     Triumph                                          KLR650 Height Adjust Lifte…               Screws Kit for Suzuki…    Suzuki GSXR600 GSXR750…          Plastic Frame Bolt Kit For…

     Bolts Screws                                     $69.95                                    $23.91                    $28.48                           $43.66
                                                                                                $26.57 | 10% OFF          $29.98 | 5% OFF                  $45.96 | 5% OFF
     Cowing Upper Cowl

     Fender Eliminator

     Aprilia

     MV AGUSTA
                                                       All Listings   Auction      Buy It Now                                                                                            Best Match
     Steering Stem Nut
                                                      1-48 of 12,820 Results
     Universal Parts For Dirt Bike

     Frame Crash Gurad                                                         Motorcycle Radiator Guard Grill Cover For 2014-2018 Yamaha FZ-07 FZ07 2015 2016

     Plug                                                                      $25.46                                                                                                           From China
     Radiator Guard                                                            Was: $29.95

     Engine Crash Guard                                                        $5.00 shipping
                                                                               or Best Offer
     Mounting Kits
                                                                               Only 2 left
     Magnetic Oil Drain Plug

     Handle Bar Mirror
                                                                               For 2012-2018 KTM 690 Duke 2016 2015 2017 CNC Radiator Guard Grill Cover Orange

     Cafe Racer                                                                $32.99                                                                                                           From China
     Universal Parts For Motorcycle                                            $5.00 shipping
                                                                               or Best Offer
     Mount Clamps Riser
                                                                               27 sold
     Light

     Passenger Handle Grab                                                     For 2013-2019 Honda CRF250L 2014 2015 2016 Radiator Guard Grill Protection Cover

     Footpeg                                                                   $37.99 to $39.85
     Gas Cap                                                                   Was: $41.95

     CF-Moto                                                                   Free shipping

     Stand Bobbin

     Mirror Hole Plug                                                          Headlight Grill Cover Guard Head Lamp Protect Fit For Kawasaki KLR650 2008-2015

     Oil Fill Cap Plug                                                         $48.96                                                                                                           From China
     Tyre Valve Stems                                                          Free shipping
     Benelli                                                                   or Best Offer
                                                                               10 watching
     Stator Coil

     Rear Sprocket Nut                                                         Fit For Yamaha Tenere 700 XTZ690 2019 2020 Radiator Guard Grill Protection Cover
     foot protector
                                                                               $39.96                                                                                                           From China
     lever guard                                                               Free shipping
     Brake Fluid Reservoir Cap                                                 or Best Offer
                                                                               19 watching
     handle bar end

     Fork Preload Adjustment                                                   For Kawasaki Z650 2017 2018 2019 CNC Frame Sliders Crash Falling Protector Guard
     Headlamp Bracket
                                                                               $35.11
     Chain Guard Protector
                                                                               Was: $36.96
     Headlight Grill Guard                                                     Free shipping
     Mirror Riser Extender Set                                                 or Best Offer
                                                                               Only 1 left!
     Luggage Rack

     Harley Davidson                                                           For 2012 2013 2014 2015 2016 Kawasaki Ninja650 ER 6F Complete Fairing Bolts Kit
     Brake Reservoir Guard
                                                                               $26.59
     Other                                                                     Was: $27.99

https://www.ebay.com/str/motorcyclepartsworld?_dmd=1&rt=nc                                                                                                                                                        1/5
10/15/2020                                    Case: 1:20-cv-06677 Document #: 10motorcycle-parts-world
                                                                                 Filed: 11/10/20| eBay   Stores
                                                                                                       Page  239 of 376 PageID #:412
                                                             Free shipping
     Condition                      see all                  or Best Offer
                                                             12 watching
         New

                                                             Motorcycle CNC Aluminum Brake Clutch Lever For KTM 790 Adventure ADV 2019 2020
     Price

         Under $35.00                                        $39.98
         Over $35.00                                         Free shipping
                                                             or Best Offer
     $             - $


     Buying Format                  see all                  Fit For KTM 690 ENDURO & R 2008-2018 Alloy Radiator Guard Grille Protector Cover

         All Listings
                                                             $74.95 to $74.99
         Best Offer
                                                             Free shipping
         Auction
         Buy It Now
         Classified Ads
                                                             For Yamaha XMAX 125 250 400 2014 2015 2016 2017 2018 2019 Fairing Bolt Screw Kit
     Item Location                  see all
                                                             $27.95 to $27.99                                                                                From China
         Default
                                                             Free shipping
         Within
                                                             13 watching
         100 mile        of 60106
         US Only
                                                             Fender Eliminator Tail Tidy Kit Fit For KTM Duke 125 Duke 250 Duke 390 2017-2020
         North America
         Worldwide                                           $34.98
                                                             Free shipping
     Delivery Options               see all
                                                             or Best Offer
         Free Shipping
         Free In-store Pickup
                                                             NEW LISTING   CNC Radiator Guard Grille Protector Cover Fit For Kawasaki KLX250S/SF 2009-2015
     Show only                      see all
                                                             $64.96
         Returns Accepted                                    Free shipping
         Completed Items                                     or Best Offer
         Sold Items
         Deals & Savings
                                                             Fit For 2008-2018 Kawasaki KLR650 Height Adjust Lifter Windshield Rally Dash Kit
         Authorized Seller
         Authenticity Verified                               $69.95                                                                                          From China
                                                             Free shipping
     More refinements...
                                                             or Best Offer
                                                             41 sold

                                                             Motorcycle Rear Brake Reservoir Guard Fit For Yamaha Tenere 700 XTZ690 2019 2020

                                                             $19.99                                                                                          From China
                                                             Free shipping
                                                             or Best Offer
                                                             20 watching

                                                             NEW LISTING   Aluminum Radiator Guard Grill Protection Cover Fit For 2019 2020 Honda CRF450L

                                                             $59.96
                                                             Free shipping
                                                             or Best Offer



                                                             Aluminum Radiator Guard Grille Cover Protection For Kawasaki Z900RS 2018 2019

                                                             $27.99                                                                                          From China
                                                             $5.00 shipping
                                                             or Best Offer



                                                             For Suzuki GSXR 1000 2017 2018 2019 2020 Fender Eliminator License Plate Bracket

                                                             $39.96
                                                             Free shipping
                                                             or Best Offer
                                                             14 sold

                                                             Fit For 50mm Fork Tubes Motorcycle Headlight Mount Bracket Fork Head Lamp Holder

                                                             $39.97
                                                             Free shipping
                                                             or Best Offer



                                                             For Yamaha Tenere 700 2019 2020 CNC Engine Cover Crash Stator Case Protector

                                                             $39.98 to $39.99                                                                                From China
                                                             $8.00 shipping
                                                             15 watching



                                                             Headlight Grill Guard Headlamp Protect Fit For 2019 2020 Yamaha Tenere700 XTZ690

                                                             $44.96                                                                                          From China
                                                             Free shipping
                                                             or Best Offer



                                                             Black Method Fork Brace Fit For 2008-2018 Kawasaki KLR650 2014 2015 2016 2017

https://www.ebay.com/str/motorcyclepartsworld?_dmd=1&rt=nc                                                                                                                2/5
10/15/2020                                  Case: 1:20-cv-06677 Document #: 10motorcycle-parts-world
                                                                               Filed: 11/10/20| eBay   Stores
                                                                                                     Page  240 of 376 PageID #:413
                                                             $69.68                                                                             From China
                                                             Free shipping
                                                             or Best Offer
                                                             40 watching

                                                             CNC Frame Slider Crash Protector For Honda CB500F CB500X CB400X CB400F 2013-2018

                                                             $35.11
                                                             Was: $36.96
                                                             Free shipping
                                                             or Best Offer
                                                             Only 3 left

                                                             Tail Light Brake Turn Signals For Yamaha MT09 FZ09 MT-09 FZ-09 2014 2015 2016

                                                             $39.95
                                                             Free shipping
                                                             or Best Offer
                                                             31 sold

                                                             For KTM Duke 790 890 Duke R Tail Tidy License Plate Holde Kit Fender Eliminator

                                                             $39.97 to $39.99
                                                             Free shipping
                                                             5 watching



                                                             For 2018-2019 KTM 790 Duke Brake Master Cylinder Mirror Mount Clamp Cover Orange

                                                             $23.71
                                                             Was: $24.96
                                                             Free shipping
                                                             or Best Offer

                                                             For Honda CBR1000RR 2012-2016 2015 CNC Frame Slider Crash Guard Protection Cover

                                                             $49.96
                                                             Free shipping
                                                             or Best Offer
                                                             12 watching

                                                             For Kawasaki Ninja300 Ex300 Ninja 250 2013-2017 Fairing Bolt Screw Fasteners Kit

                                                             $26.58
                                                             Was: $27.98
                                                             Free shipping
                                                             or Best Offer
                                                             Only 1 left!

                                                             Body Plastic Fender Shrouds Exhaust Bolts Kit For Yamaha YZ 80 85 YZ 125 YZ 250

                                                             $37.98
                                                             Was: $39.98
                                                             Free shipping
                                                             or Best Offer
                                                             10 watching

                                                             Motorcycle CNC Alloy Brake Clutch Lever For BMW F750GS F850GS 2017 2018 F750 GS

                                                             $39.95
                                                             Free shipping
                                                             or Best Offer



                                                             Complete Fairing Bolts Bodywork Screw Kit For Suzuki GSX1300R Hayabusa 1999-2007

                                                             $27.99
                                                             Free shipping
                                                             or Best Offer
                                                             36 sold

                                                             For Honda CBR1000RR 2017 2018 2019 2020 License Plate Fender Eliminator Bracket

                                                             $35.96
                                                             Free shipping
                                                             or Best Offer
                                                             Only 3 left

                                                             CNC Cylinder Head Left Side Cover Protector Fit For Honda Grom MSX125 2013-2020

                                                             $29.96 to $29.99
                                                             Free shipping




                                                             For ATV Kawasaki KFX400 KFX450 KFX700 KFS400 Plastic Frame Body Plastic Bolt Kit

                                                             $37.97
                                                             Was: $39.97
                                                             Free shipping
                                                             or Best Offer
                                                             56 sold

                                                             For Kawasaki 2012-2019 ZX14R ZZR 1400 2015 2016 2017 Complete Fairing Bolts Kit

                                                             $26 58
https://www.ebay.com/str/motorcyclepartsworld?_dmd=1&rt=nc                                                                                                   3/5
10/15/2020                                                                           Items
                                                     Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                                         Filed:    by motorcycle-world
                                                                                                                Page| eBay
                                                                                                                       241 of 376 PageID #:414
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                  Sell   Watchlist       My eBay


                                         Shop by
                                         category         ktm brake lever                                                                                          All Categories                          Search                Advanced


                                                                                                                                                                                                   Include description
                                                      Items for sale from motorcycle-world (6112            )        |   Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                               Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Handlebars,                   922 results for ktm brake lever           Save this search
         Grips & Levers

                                                                                                    Motorcycle CNC Aluminum Brake Clutch Lever For KTM 790 Adventure ADV 2019 2020
        Format                             see all                                                  Brand New
               All Listings
               Auction                                                                              $39.98
               Buy It Now                                                                           or Best Offer
                                                                                                    Free Shipping
        Brand                              see all                                                     Watch

        Warranty                           see all


        Guaranteed Delivery                see all
               No Preference
               1 Day Shipping
                                                                                                    CNC Brake Clutch Lever Guards Protector For Aprilia RSV4 RSV1000R RS125 RS250 (Fits: KTM)
               2 Day Shipping
                                                                                                    New (Other)
               3 Day Shipping
               4 Day Shipping
                                                                                                    $16.98 to $31.99                                      From China
                                                                                                    Buy It Now
        Condition                          see all
                                                                                                    Free Shipping
               New   (922)



        Price

              Under $15.00
              $15.00 - $35.00
              Over $35.00
        $             to $
                                                                                                    Brake Lever Guard Protector Hand Guard For KTM RC 390 2014 2015 2016 2017 2018 (Fits:
                                                                                                    KTM)
        Item Location                      see all
                                                                                                    New (Other)
               Default
               Within                                                                               $16.96 to $31.99                                      From China
                100 miles     of 60106                                                              Buy It Now
               US Only                                                                              Free Shipping
               North America
               Worldwide


        Delivery Options                   see all
               Free shipping
                                                                                                    Billet Brake Lever Guard Protector For KTM 690 SMC 2008-2018 2009 2010 2011 2012 (Fits:
        Show only                          see all                                                  KTM)
               Free Returns                                                                         New (Other)
               Returns accepted
               Completed listings                                                                   $16.97 to $31.99                                      From China
               Sold listings                                                                        Buy It Now
               Deals & Savings                                                                      Free Shipping


        More refinements...



              Seller Information
                                                                                                    For KTM 790 Adventure 2019 2020 CNC Pair Foldable Extendable Cluth Brake Levers (Fits: KTM)
             motorcycle-world (6112        )
                                                                                                    Brand New

              Feedback rating: 6,112
                                                                                                    $29.95 to $29.99                                      From China
              Positive Feedback: 99.2%
                                                                                                    Buy It Now
              Member since Apr-01-17 in
                                                                                                    Free Shipping
              Hong Kong


              Read feedback profile
              Add to my favorite sellers




                                                                                                    For Ducati Motorcycle CNC Alloy Brake Lever Protector Guard Bar End Handguard (Fits: KTM)
                                                                                                    Brand New

                                                                                                    $34.97
                                                                                                    or Best Offer
                                                                                                    Free Shipping
                                                                                                       Watch




                                                        Folding Extending Extend Brake Clutch Levers For KTM Duke 790 2018 2019 Orange (Fits: KTM)
                                                        Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm&_ssn=motorcycle-world&_osacat=0&_from=R40&_trksid=p2046732.m570.l1312&_nkw=ktm+brake+lever&_sacat=0                                                                                               1/8
10/15/2020                                                Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                    11/10/20| eBay
                                                                                                                 Page 242 of 376 PageID #:415

                                                                                                                                         How do you like our checkout? Tell us what you think
                                                Checkout

             Pay with                                                                                                      Subtotal (1 item)                                           $29.99
                                                                                                                           Shipping                                                       Free
                                   New card                                                                                Tax*                                                          $1.87
                     0000   0000 0000   0000   Add a credit or debit card

                                                                                                                           Order total                                                $31.86

                                                                                                                              *We're required by law to collect sales tax and applicable fees
                                                                                                                              for certain tax authorities. Learn more


                      Special financing available.
                      Apply now. See terms
                                                                                                                                                     Confirm and pay

                                                                                                                                                Select a payment option
             Ship to

             1001 Foster Ave                                                                                                                             See details
             Bensenville, IL 60106-1445
             United States

             Change




             Review item and shipping

             Seller: motorcycle-... | Message to seller

                                                    For KTM 790 Adventure 2019 2020 CNC Pair Foldable
                                                    Extendable Cluth Brake Levers
                                                    Color: Black & Orange
                                                    $29.99

                                                    Quantity     1


                                                    Delivery

                                                           Est. delivery: Nov 4 – Nov 24
                                                           Standard SpeedPAK from China/Hong Kong/Taiwan
                                                           Free

                                                           Est. delivery: Oct 21 – Oct 28
                                                           Expedited Shipping from China/Hong Kong/Taiwan to
                                                           worldwide
                                                           $18.99



             Gift cards, coupons, eBay Bucks



             Enter code:                                                    Apply




             Donate to charity (optional)
             Malala Fund
             Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




             Select amount                         None




          Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1444965334013                                                                                                                                     1/1
10/15/2020                                                            CNC Brake
                                                      Case: 1:20-cv-06677       Clutch Lever
                                                                          Document        #: Guards Protector
                                                                                             10 Filed:        For Aprilia RSV4
                                                                                                          11/10/20        PageRSV1000R
                                                                                                                               243 of RS125 RS250 | eBay
                                                                                                                                       376 PageID     #:416
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search                 Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                       | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   CNC Brake Clutch Lever Guards Protector For
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Aprilia RSV4 RSV1000R RS125 RS250
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                      “This item perfect fit Aprilia RSV4 RSV1000R RS125
                                                                                                                      RS250.”

                                                                                                   Compatibility See compatible vehicles                                                                Seller information
                                                                                                                :                                                                                       motorcycle-world (6112        )
                                                                                                                                                                                                        99.2% Positive feedback
                                                                                                             Color:     - Select -

                                                                                                              Side:     - Select -                                                                          Save this Seller
                                                                                                                                                                                                        Contact seller
                                                                                                         Quantity:       1              3 available
                                                                                                                                                                                                        Visit store
                                                                                                                                                                                                        See other items

                                                                                                            Price:    US $16.98                                     Buy It Now


                                                                                                                                                                   Add to cart


                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guang Zhou, China
                                                                                                                       Ships to: Worldwide See exclusions
                               Have one to sell?         Sell now
                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24

                                                                                                                             Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     CNC Pivot Foldable Brake                 CNC Brake Clutch Levers for            CNC Brake Clutch Levers for             CNC Brake Clutch Levers                    CNC Brake Clutch Levers                       CNC Brake Clutch Levers
     Clutch Lever For KTM SX…                 KTM EXC 125 200 SX XC15…               KTM EXC 125 200 SX XC15…                For YAMAHA YZ125 YZ250…                    For Yamaha YZ125 YZ250…                       Dirt Bike For Kawasaki KX6…
     $15.50                                   $15.00                                 $15.80                                  $14.99                                     $14.80                                        $14.88
     Free shipping                            Free shipping                          Free shipping                           Free shipping                              Free shipping                                 Free shipping
     Almost gone                              New                                    New                                     New                                        New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/CNC-Brake-Clutch-Lever-Guards-Protector-For-Aprilia-RSV4-RSV1000R-RS125-RS250/183940124257?fits=Make%3AKTM&hash=item2ad3af8e61:g:O-8AAOSw0TxdbzGm                                                                                   1/5
10/15/2020                                                            Brake Document
                                                      Case: 1:20-cv-06677   Lever Guard Protector
                                                                                           #: 10Hand Guard
                                                                                                  Filed:   For KTM RCPage
                                                                                                         11/10/20     390 2014 2015of
                                                                                                                             244    2016
                                                                                                                                      3762017 2018 | eBay
                                                                                                                                            PageID     #:417
 Hi! Sign in or register     Daily Deals     Brand Outlet       Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                             Shop by
                             category                  Search for anything                                                                                                       All Categories                            Search                 Advanced


       Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                       | Add to Watchlist




            This fits a KTM                   Select Year



                                                                                                   Brake Lever Guard Protector Hand Guard For KTM
                                                                                                                                                                                                        Shop with confidence
                                                                                                   RC 390 2014 2015 2016 2017 2018
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                       Condition: New other (see details)                                                                      Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                                      “This item perfect fit KTM RC 390 2014-2018.”
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :                                                                                       Seller information
                                                                                                                                                                                                        motorcycle-world (6112        )
                                                                                                             Color:     - Select -
                                                                                                                                                                                                        99.2% Positive feedback

                                                                                                              Side:     - Select -
                                                                                                                                                                                                            Save this Seller
                                                                                                         Quantity:       1              3 available
                                                                                                                                                                                                        Contact seller
                                                                                                                                                                                                        Visit store

                                                                                                            Price:    US $16.96                                     Buy It Now
                                                                                                                                                                                                        See other items



                                                                                                                                                                   Add to cart


                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: Guang Zhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Wed. Nov. 4 and Tue. Nov. 24
                               Have one to sell?         Sell now
                                                                                                                             Please note the delivery estimate is greater than 14 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                                                                                                             to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     CNC Short Clutch Brake                   for KTM RC125 Duke / RC                Brake Lever Guard Protector             CNC Long Brake Clutch                      for KTM RC 125 200 390                        1 Pair Shorty/Long CNC
     Levers For KTM Duke…                     200 390 2014-2019 2018…                Guard For KTM 390 Duke…                 Levers For KTM 390…                        Duke 2017 2018 2019…                          Brake Clutch Levers For KT…
     $21.27                                   $24.80                                 $16.97                                  $19.59                                     $24.50                                        $27.99
     $31.28                                   Free shipping                          Free shipping                           $21.06                                     Free shipping                                 Free shipping
     Free shipping                            Last one                               Seller 99.2% positive                   Free shipping                              Seller 100% positive                          New
     New                                                                                                                     New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/Brake-Lever-Guard-Protector-Hand-Guard-For-KTM-RC-390-2014-2015-2016-2017-2018/183972844385?fits=Make%3AKTM&hash=item2ad5a2d361:g:KnIAAOSwyt9db2YD                                                                                  1/5
10/7/2020                                                              Rear Exhaust
                                                       Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                           #: 10 Silencer Tube11/10/20
                                                                                                     Filed:    Kit For KTM DUKE
                                                                                                                           Page250/390
                                                                                                                                 245 of2017 2018PageID
                                                                                                                                          376   2019 | eBay#:418

 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                     Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                           Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                                | Add to Watchlist




    People who viewed this item also viewed

                           Rear Exhaust Pipe                               Motorcycle Rear                                For KTM DUKE 250                                     Motorcycle Rear                                    Rear Exhaust Pipe
                           Muffler Silencer…                               Exhaust Pipe…                                  390 Exhaust Pipe…                                    Exhaust Pipe…                                      Muffler Silencer…
                           $28.99                                          $34.99                                         $28.99                                               $35.14                                             $28.99
                           + $5.99 shipping                                Free shipping                                  + $5.99 shipping                                     $36.99                                             + $5.99 shipping
                                                                                                                                                                               + $2.00 shipping




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    Rear Exhaust Pipe Muffler Silencer Tube Kit For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    DUKE 250/390 2017 2018 2019
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                         Condition: New

                                                                                                                                Buy 1               Buy 2                  Buy 3                           Seller information
                                                                                                      Bulk savings:
                                                                                                                              $25.99/ea           $24.69/ea              $23.91/ea                         motornice_ar (358      )
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                           Quantity:      1         4 or more for $23.39/ea
                                                                                                                                                                                                               Save this Seller
                                                                                                                         More than 10 available                                                            Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                             Price:    US $25.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart




                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                            1-year accident protection plan from SquareTrade - $5.99


                                                                                                                                       30-day returns

                                Have one to sell?         Sell now
                                                                                                           Shipping: $8.99 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                           Delivery:            Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                                                                       1/4
10/7/2020                                                      Rear Exhaust
                                               Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                   #: 10 Silencer Tube11/10/20
                                                                                             Filed:    Kit For KTM DUKE
                                                                                                                   Page250/390
                                                                                                                         246 of2017 2018PageID
                                                                                                                                  376   2019 | eBay#:419




     For KTM DUKE 790 2018               Stainless Steel Exhaust         Exhaust Muffler Connect           Exhaust Mid Muffler Pipe     Exhaust Middle Link Pipe      Rear Spoke Nipple Kit Tire
     2019 2020 Slip-on Catalyst…         Middle Pipe For Vespa GT…       Mid Link Tube Pipe Kit For…       Silencer System Clamp…       Set Kit For Suzuki Hayabus…   For Honda XR80R CRF80F…
     $51.88                              $35.99                          $79.99                            $58.99                       $79.99                        $18.99
     Free shipping                       + $3.99 shipping                Free shipping                     Free shipping                + $8.99 shipping              + $4.99 shipping




    Description         Shipping and payments                                                                                                                                            Report item



                                                                                                                                                               eBay item number: 373110210911
      Seller assumes all responsibility for this listing.

      Last updated on Sep 17, 2020 20:28:33 PDT View all revisions

            Item specifics
            Condition:                      New                                                        Country/Region of Manufacture:   China
            Type:                           Exhaust Pipe Muffler Silencer Tube                         Warranty:                        1 Year
            Manufacturer Part Number:       Does Not Apply                                             Finish:                          Steel
            Brand:                          Alpha Rider                                                Color:                           Black
            Fitment:                        For KTM DUKE 250 390 2017-2019                             Material:                        Steel
            UPC:                            Does not apply




                                    Rear Exhaust Pipe Muffler Silencer Tube Kit For KTM
                                              DUKE 250/390 2017 2018 2019

                                                                                             Description

                                         Features:
                                         Color: Black
                                         Condition: 100% Brand New
                                         Material: Carbon Steel




                                         Fitment:
                                         For KTM Duke 250 2017 2018 2019
                                         For KTM Duke 390 2017 2018 2019




                                         Package Included:
                                         1x Exhaust pipe Silencer




                                                                                               Payment
                                         Please note that we only accept PayPal.



                                                                                               Shipping
                                                                                                                                                                                              Feedback



                                         To International Customers:
                                         1) Shipping Fee is include packing & handling charges.
                                         2) Import duties, taxes, and other charges are NOT INCLUDED in the item price or shipping charges.

                                         3) These charges are the buyer’s responsibility and vary by country/location.

https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                  2/4
10/7/2020                                                               Rear Exhaust
                                                        Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                            #: 10 Silencer Tube11/10/20
                                                                                                      Filed:    Kit For KTM DUKE
                                                                                                                            Page250/390
                                                                                                                                  247 of2017 2018PageID
                                                                                                                                           376   2019 | eBay#:420
                                                 4) Please check with your country’s customs office to determine what these additional costs will be prior
                                                 to bidding/buying.

                                                 5) These charges are normally collected by the delivering freight (shipping) company or when you pick the item up.
                                                 These charges are not to be confused for additional shipping charges.



                                                 PS:

                                                 * If you have not received the item within 30 days, please contact us first, and then we will arrange to resend or
                                                 refund to you asap.

                                                 * Please do not open case or leave bad feedback for us before contact, we will really appreciate that.



                                                                                                  Terms of Sale
                                                 If you have any problems with the following issue, please Contact Us immediately.


                                                 1) You do not satisfaction the item quality
                                                 2) Item do not fit your motorcycle perfect
                                                 3) Item can not reach your expectation
                                                 4) The item arrived be broken
                                                 5) You do not receive the item
                                                 6) Parcel Lost
                                                 7) Receive the wrong item


                                                 * We are honest eBay dealers, we will endeavour to resolve all of your problems until you are satisfied.
                                                 Please feel free to Contact Us.



                                                                                                     About Me
                                                 Alpha Rider-Service to every rider over the World.


                                                 1) We are a store specializing in motorcycle accessories, with more than 2,000 products, you can find what you
                                                 want.
                                                 2) We have powerful partner factory to sure our price can be the best.
                                                 3) We have professional team to care about every piece of fairing sale from us.




            Business seller information


            Value Added Tax Number: DE 322564226


            Return policy
              After receiving the item, contact seller within                                                  Return shipping

              30 days                                                                                          Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




    Sponsored items based on your recent views 1/3                                                                                                                           Feedback on our suggestions



                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                      3/4
10/7/2020                                                           Rear Exhaust
                                                    Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                        #: 10 Silencer Tube11/10/20
                                                                                                  Filed:    Kit For KTM DUKE
                                                                                                                        Page250/390
                                                                                                                              248 of2017 2018PageID
                                                                                                                                       376   2019 | eBay#:421




     Motorcycle Rear Brake Fluid             Motorcycle Headlight                      Rear Exhaust Pipe Muffler                 Motorcycle Catalyst Delete            CNC Rear Brake Fluid           Motorcycle Rear Brake Fluid
     Reservoir Guard Cover For…              Protection Guard Cover Ki…                Silencer Tube Set For KTM…                Muffler Middle Link Pipe Fo…          Reservoir Cover Black Fit f…   Reservoir Guard Cover For…
     $12.99                                  $55.99                                    $28.99                                    $51.88                                $9.99                          $12.99
     Free shipping                           + $3.99 shipping                          + $5.99 shipping                          Free shipping                         Free shipping                  $13.97
     New                                     New                                       Seller 99.5% positive                     Seller 99.8% positive                 New                            Free shipping
                                                                                                                                                                                                      Seller 99.4% positive




   Explore more sponsored options: Brand

    Lightning




     For KTM Duke 125 250 390                For KTM 125 250 390 Duke                  For KTM Duke 125 250 390
     2017-2020 Motorcycle…                   2017-2020 Exhaust Pipe…                   2017-2020 Slip On 51mm…
     $88.99                                  $97.89                                    $73.71
     $99.99                                  $109.99                                   $82.82
     Free shipping                           Free shipping                             + $15.99 shipping




    More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     For KTM DUKE 790 2018                   Stainless Steel Exhaust                   Exhaust Muffler Connect                   Exhaust Mid Muffler Pipe              Exhaust Middle Link Pipe       Rear Spoke Nipple Kit Tire
     2019 2020 Slip-on Catalyst…             Middle Pipe For Vespa GT…                 Mid Link Tube Pipe Kit For…               Silencer System Clamp…                Set Kit For Suzuki Hayabus…    For Honda XR80R CRF80F…
     $51.88                                  $35.99                                    $79.99                                    $58.99                                $79.99                         $18.99
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                     + shipping




 Back to search results                                                                                                                                                                                                       Return to top
 More to explore : Motorcycle Silencers, Mufflers & Baffles for 2018 KTM 390, Motorcycle Silencers, Mufflers & Baffles for 2017 KTM 390, Motorcycle Silencers, Mufflers & Baffles for KTM 390,
 Yoshimura Motorcycle Silencers, Mufflers & Baffles for KTM 390, Unbranded Motorcycle Silencers, Mufflers & Baffles for KTM 390, KTM Motorcycle Silencers, Mufflers & Baffles for KTM 250,
 Motorcycle Silencers, Mufflers & Baffles for KTM 250, Exhaust Systems for KTM 390, Motorcycle Exhaust Pipes for KTM 250, Aluminum Motorcycle Silencers, Mufflers & Baffles for KTM 250




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                                  Feedback




https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                                                     4/4
10/7/2020                                                              Rear Exhaust
                                                       Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                           #: 10 Silencer Tube11/10/20
                                                                                                     Filed:    Kit For KTM DUKE
                                                                                                                           Page250/390
                                                                                                                                 249 of2017 2018PageID
                                                                                                                                          376   2019 | eBay#:422

 Hi! Sign in or register      Daily Deals     Brand Outlet       Help & Contact                                                                                                                     Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                           Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Exhausts & Exhaust Systems > Silencers, Mufflers & Baffles                                                                | Add to Watchlist




    People who viewed this item also viewed

                           Rear Exhaust Pipe                               Motorcycle Rear                                For KTM DUKE 250                                     Motorcycle Rear                                    Rear Exhaust Pipe
                           Muffler Silencer…                               Exhaust Pipe…                                  390 Exhaust Pipe…                                    Exhaust Pipe…                                      Muffler Silencer…
                           $28.99                                          $34.99                                         $28.99                                               $35.14                                             $28.99
                           + $5.99 shipping                                Free shipping                                  + $5.99 shipping                                     $36.99                                             + $5.99 shipping
                                                                                                                                                                               + $2.00 shipping




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    Rear Exhaust Pipe Muffler Silencer Tube Kit For KTM
                                                                                                                                                                                                           Shop with confidence
                                                                                                    DUKE 250/390 2017 2018 2019
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                         Condition: New

                                                                                                                                Buy 1               Buy 2                  Buy 3                           Seller information
                                                                                                      Bulk savings:
                                                                                                                              $25.99/ea           $24.69/ea              $23.91/ea                         motornice_ar (358      )
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                           Quantity:      1         4 or more for $23.39/ea
                                                                                                                                                                                                               Save this Seller
                                                                                                                         More than 10 available                                                            Contact seller
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                             Price:    US $25.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart




                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                            1-year accident protection plan from SquareTrade - $5.99


                                                                                                                                       30-day returns

                                Have one to sell?         Sell now
                                                                                                           Shipping: $8.99 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                           Delivery:            Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                                                                       1/3
10/7/2020                                                            Rear Exhaust
                                                     Case: 1:20-cv-06677  DocumentPipe Muffler
                                                                                         #: 10 Silencer Tube11/10/20
                                                                                                   Filed:    Kit For KTM DUKE
                                                                                                                         Page250/390
                                                                                                                               250 of2017 2018PageID
                                                                                                                                        376   2019 | eBay#:423




     For KTM DUKE 790 2018                   Stainless Steel Exhaust                   Exhaust Muffler Connect                  Exhaust Mid Muffler Pipe                  Exhaust Middle Link Pipe                  Rear Spoke Nipple Kit Tire
     2019 2020 Slip-on Catalyst…             Middle Pipe For Vespa GT…                 Mid Link Tube Pipe Kit For…              Silencer System Clamp…                    Set Kit For Suzuki Hayabus…               For Honda XR80R CRF80F…
     $51.88                                  $35.99                                    $79.99                                   $58.99                                    $79.99                                    $18.99
     Free shipping                           + $3.99 shipping                          Free shipping                            Free shipping                             + $8.99 shipping                          + $4.99 shipping




    Description             Shipping and payments                                                                                                                                                                                              Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Guangzhou, China
            Shipping to: Worldwide
            Excludes: Africa, Central America and Caribbean, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Gibraltar, Guernsey, Iceland, Jersey,
            Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Romania, San Marino, Serbia, Slovakia, Slovenia, Svalbard and Jan Mayen, Vatican City State,
            Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Tajikistan, Turkmenistan, Uzbekistan, Bahrain,
            Iraq, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen, Anguilla, Antigua and Barbuda, Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman
            Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras, Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua,
            Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands, Virgin Islands (U.S.), American Samoa, Cook Islands, Fiji, French
            Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
            Brunei Darussalam, Cambodia, Laos, Bermuda, Greenland, Saint Pierre and Miquelon, Argentina, Bolivia, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana,
            Paraguay, Peru, Suriname, Uruguay, Venezuela

            Quantity:   1               Change country:          United States                                                       ZIP Code:      60106                  Get Rates


              Shipping and handling       Each additional item        To                      Service                                                                       Delivery*

              US $8.99                    US $8.69                    United States           Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Thu. Oct. 29 and Wed. Nov. 18

              US $35.99                   US $29.99                   United States           Expedited Shipping from outside US                                            Estimated between Wed. Oct. 14 and Mon. Oct. 19
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




    Sponsored items based on your recent views 1/3                                                                                                                                                                          Feedback on our suggestions




                                                                                                                                                                                                                                                    Feedback
     Motorcycle Rear Brake Fluid             Motorcycle Headlight                      Rear Exhaust Pipe Muffler                Motorcycle Catalyst Delete                CNC Rear Brake Fluid                      Motorcycle Rear Brake Fluid
     Reservoir Guard Cover For…              Protection Guard Cover Ki…                Silencer Tube Set For KTM…               Muffler Middle Link Pipe Fo…              Reservoir Cover Black Fit f…              Reservoir Guard Cover For…
     $12.99                                  $55.99                                    $28.99                                   $51.88                                    $9.99                                     $12.99
     Free shipping                           + $3.99 shipping                          + $5.99 shipping                         Free shipping                             Free shipping                             $13.97
     New                                     New                                       Seller 99.5% positive                    Seller 99.8% positive                     New                                       Free shipping
                                                                                                                                                                                                                    Seller 99.4% positive



https://www.ebay.com/itm/Rear-Exhaust-Pipe-Muffler-Silencer-Tube-Kit-For-KTM-DUKE-250-390-2017-2018-2019/373110210911                                                                                                                                        2/3
10/7/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 251 of 376 PageID #:424
                                                                                             11/10/20
                 Hi! Sign in or register    Daily Deals     Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                              Search                Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            motornice_ar (358          )                                                                                                                        Member Quick Links
                                            Positive Feedback (last 12 months): 98.9%                                                                                                           Contact member
                                            Member since: Jan-10-19 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                 89              360                363                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (341)                                                       (350)
                            Neutral                   2               3                  3
                                                                                                                 Shipping speed                                               Communication
                            Negative                  1               4                  4                                    (347)                                                       (361)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 4 Feedback received (viewing 1-4)                                                                                                                                                         Revised Feedback: 2


                 Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (4)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                          This item Does Not fit the Predator 3500 watt Inverter Generator.                                                    Buyer: 3***s (2)                                            Past month
                          FOR PREDATOR 3500 WATT 3500W INVERTER GENERATOR MAGNETIC OIL DIPSTICK US $13.39 (Best offer was accepted)                                                                        Reciprocal feedback




                                                                                                                                                                                                                                          Comment?
                          CY CNC Red (#372990519630)


                              Reply by motornice_ar. Left within past month.

                              sorry.could you send me some pictures?we will give you a best solution.


                          One of the pieces has a nick on it, unexpectedly                                                                     Buyer: r***w (100 )                                         Past 6 months
                          Side Mid Trim Cover Panel Insert Cowl Set For Yamaha R6 2003-2005 R6S 2006-2009                                      US $35.99                                                   Reciprocal feedback
                          (#373118700270)


                              Reply by motornice_ar. Left within past 6 months.
                              sorry for this shipping issue.we can give you a best solution.please don't worry


                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.


                          This article never came to me the order was placed 3 months ago                                                      Buyer: o***i (60 )                                          Past 6 months
                          IAT Intake Air Fan Coolant Temperature Sensor Pigtail Plug For Honda Civic Acura                                     US $5.19                                                    Reciprocal feedback
                          (#373001645165)


                              Reply by motornice_ar.Left within past 6 months.
                              So sorry for the late delivered, we will improve in the future.


                          Product not as described, must pay shipping to return to China(ship from Ohio)                                       Buyer: s *** y ( 409 )                                      Past 6 months
                          4x Motorcycle Rubber Grommet Mount Set Side Cover Fender For Yamaha 90480-12053                                      US $9.89 (Best offer was accepted)                          Reciprocal feedback
                          (#373023756343)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motornice_ar?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                            1/2
10/7/2020                                                                                     motornice_ar
                                                       Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20 on eBay
                                                                                                               Page 252 of 376 PageID #:425
         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist         My eBay


                                    Shop by
                                    category                  Search for anything                                                                                                    All Categories                                Search            Advanced



         motornice_ar's profile



                                                                      motornice_ar (358 )                                                                                          Items for sale            Visit store         Contact
                                                                      98.9% positive feedback

                                                                                                                                Based in China, motornice_ar has been an eBay member since Jan 10, 2019
                                                                         Save




                                      Feedback ratings                                                                                                                                                                 See all feedback

                                                          341         Item as described                       363               3                  4                              Replacing CT70 line MUCH easier if use MUCH
                                                          361         Communication                       Positive       Neutral               Negative                           longer line and cut back
                                                                                                                                                                                  Oct 05, 2020
                                                          347         Shipping time

                                                          350         Shipping charges                          Feedback from the last 12 months



                                   5 Followers | 0 Reviews | Member since: Jan 10, 2019 |           China



         Items for sale(1220)                                                                                                                                                                                                                    See all items




            Cross Enrichene...                               Spring Installe...                                8x CNC Fuel Inj...                                    Motorcycle Fron...                                     6V 15/15W Headl...
            US $18.99                       15m left         US $0.99                           9h left        US $24.69                               9h left       US $39.99                          10h left            US $3.49                  10h left




            About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motornice_ar                                                                                                                                                                                                                            1/1
10/7/2020                                                                                  motornicear
                                                      Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                                 11/10/20      Page 253 of 376 PageID #:426
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                  Sell   Watchlist   My eBay


                                   Shop by
                                   category              Search this Store                                                                          This Store                      Search           Advanced



     eBay      eBay Stores       motornicear




                                              motornicear
                                              5 followers motornice_ar (358       ) 98.9%

                                              Welcome to motornice_ar! We sell a variety of professional auto parts.

                                                  Save this seller




     Category

     All                                              Featured Items
     eBay Motors

       Parts & Accessories

       Automotive Tools & Supplies

     Business & Industrial

     Home & Garden

     Sporting Goods

     Travel

     Show Less

                                                      Clutch Brake Handle Levers              Plunger Pin&Compression      Set of 2 Rubber Exhaust Pipe    Engine Side Case Screw Bolt
                                                      Set Replace For HONDA…                  Spring Replace 14125-KV2-…   Clamp Kit For Yamaha…           Set Kit Replace For Honda…
                                                      $6.29                                   $9.29                        $8.99                           $11.99




                                                       All Listings   Auction     Buy It Now

                                                      1-48 of 1,153 Results

                                                                              Motorcycle Engine Guard Upper Crash Bars Protector Kit For KTM 790 Adventure/R

                                                                              $245.99                                                                                                         From China
                                                                              Free shipping                                                                                           Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Engine Guard Lower Crash Bars Protector Protection Kit For KTM790 Adventure/R

                                                                              $245.99                                                                                                         From China
                                                                              Free shipping                                                                                           Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Motorcycle Frame Protector Cover Fairing For BMW S1000RR 2015 2016 2017 2018 ABS

                                                                              $169.99                                                                                                         From China
                                                                              $22.99 shipping                                                                                         Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Motorcycle Swingarm Guard Cover Set For BMW S1000RR 2009-2018 S1000R 2015-2019

                                                                              $159.99                                                                                                         From China
                                                                              Free shipping                                                                                           Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Front Head Nose Air Intake Fairing Cover Carbon Fiber For BMW S1000RR 2015-2018

                                                                              $132.99                                                                                                         From China
                                                                              Free shipping                                                                                           Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Carbon Fibre Front Spoiler Winglets Fairing&Bracket Set For BMW S1000RR 2019-20

                                                                              $114.99                                                                                                         From China
                                                                              Free shipping
                                                                              or Best Offer



                                                                              Motorcycle Inner Front Fairing Headlight Cowl Nose Cover For YAMAHA R6 2017-2019

                                                                              $110.99                                                                                                         From China
                                                                              $12.99 shipping                                                                                         Brand: Alpha Rider
                                                                              or Best Offer



                                                                              Windscreen Windshield Screen Bracket Set Replace For BMW F750GS F850GS 2018 2019
https://www.ebay.com/str/motornicear?_dmd=1&rt=nc                                                                                                                                                               1/5
10/7/2020                                                                       motornicear
                                           Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                      11/10/20      Page 254 of 376 PageID #:427
                                                              dsc ee        ds e d Sc ee   ac et Set ep ace o            50GS 850GS 0 8 0 9

                                                          $109.99                                                                                   From China
                                                          $12.99 shipping                                                                     Brand: Alpha Rider




                                                          Motorcycle Front Spoiler Winglet Fairing Bracket Set For BMW S1000RR 2019 2020

                                                          $107.99                                                                                   From China
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Engine Crash Bar Frame Protector Set For Kawasaki Z900 2017-2020 2019

                                                          $101.99                                                                                   From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          For KTM 125SX Husqvarna FE TX TC Motorcycle 6000K LED Headlight Lamp Fairing Kit

                                                          $99.99                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          Front Fender Splash Guard Mudguard Cover For BMW S1000RR S1000R 2009-2018 2015

                                                          $99.99                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          For Kawasaki Z750 2007-2012 2010 Tail Left & Right Side Fairings Rear Cover ABS

                                                          $95.99                                                                                    From China
                                                          $14.99 shipping                                                                     Brand: Alpha Rider
                                                          or Best Offer



                                                          For BMW S1000RR 2009-2018 2010 2011 Carbon Fiber Gas Fuel Tank Cover Fairing ABS

                                                          $92.99                                                                                    From China
                                                          Free shipping
                                                          or Best Offer



                                                          Cylinder Rebuild Top End For Polaris Predator Scrambler 50 Sportsman 2-Stroke

                                                          $92.96                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          Motorcycle Carbon Fiber Fairing Side Panel For BMW S1000RR 2019 2020+ Glossy

                                                          $91.09                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          Motorcycle Rear Tail Upper Fairing Cover Body Set For Yamaha FZ6 FZ6N 2007-2009

                                                          $89.99                                                                                    From China
                                                          $12.99 shipping                                                                     Brand: Alpha Rider
                                                          or Best Offer



                                                          CNC Rear Luggage Rack Cargo Holder Shelf Bracket For Piaggio VESPA GTS 300 250

                                                          $87.99                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer



                                                          Motorcycle Gas Fuel Tank Cover Fairing ABS For BMW S1000RR 2009-2018 2010 2012

                                                          $85.99                                                                                    From China
                                                          Free shipping
                                                          or Best Offer



                                                          Motorcycle Headlight Protector Guard For Ducati Multistrada MTS1200 950S 1260S

                                                          $85.99                                                                                    From China
                                                          $6.99 shipping                                                                      Brand: Alpha Rider
                                                          or Best Offer



                                                          Engine Water Cooling Tank Pipe Tube Cover Guard Replace For BMW K1600GTL K1600GT

                                                          $85.99                                                                                    From China
                                                          Free shipping                                                                       Brand: Alpha Rider
                                                          or Best Offer


https://www.ebay.com/str/motornicear?_dmd=1&rt=nc                                                                                                                  2/5
10/7/2020                                                                       motornicear
                                           Case: 1:20-cv-06677 Document #: 10 Filed:        | eBay Stores
                                                                                      11/10/20      Page 255 of 376 PageID #:428
                                                          52mm Cylinder Rebuild Top End Set For Polaris Predator Scrambler Sportsman 90

                                                          $84.99                                                                                             From China
                                                          Free shipping                                                                                Brand: Alpha Rider
                                                          or Best Offer



                                                          BIG BORE REBUILD KIT FOR 90cc 2-STROKE 50QMF SCOOTERS WITH JOG MINARELLI CLONE

                                                          $83.99                                                                                             From China
                                                          Free shipping                                                                                Brand: Alpha Rider
                                                          or Best Offer



                                                          L&R Battery Side Fairing Cover Set For Yamaha V-Star DragStar 650 XVS650 XVS650A

                                                          $83.96                                                                                       Brand: Alpha Rider
                                                          Free shipping
                                                          or Best Offer



                                                          Exhaust Muffler Connect Mid Link Tube Pipe Kit For Suzuki GSR 400 600 BK 400 600

                                                          $79.99                                                                                             From China
                                                          Free shipping                                                                                Brand: Alpha Rider
                                                          or Best Offer



                                                          Exhaust Middle Link Pipe Set Kit For Suzuki Hayabusa GSX1300R GSXR1300 2008-2017

                                                          $79.99                                                                                             From China
                                                          $8.99 shipping                                                                               Brand: Alpha Rider
                                                          or Best Offer



                                                          NEW LISTING   Fuel Gas Tank Cover Protector For Kawasaki ZX10R 2011-2019 2020 Carbon Fiber

                                                          $79.99                                                                                             From China
                                                          Free shipping                                                                                Brand: Alpha Rider
                                                          or Best Offer



                                                          Extended Run Fuel Cap Kit For Honda EU3000IS 6500IS 7000IS Generator Silver CNC

                                                          $79.69                                                                                           Brand: Honda
                                                          Free shipping
                                                          or Best Offer



                                                          For Honda EU3000IS 6500IS 7000IS Portable Generator Extended Run Fuel Cap Cover

                                                          $79.69                                                                                           Brand: Honda
                                                          Free shipping
                                                          or Best Offer



                                                          Extended Run Fuel Cap Gasket Kit For Honda EU3000IS EU6500IS EU7000IS Generator

                                                          $79.59                                                                                           Brand: Honda
                                                          Free shipping
                                                          or Best Offer



                                                          Rear Luggage Rack Cargo Holder Shelf Bracket Scooter For Piaggio Vespa GTS 300

                                                          $78.99                                                                                             From China
                                                          $8.99 shipping                                                                               Brand: Alpha Rider
                                                          or Best Offer



                                                          Engine Cylinder Rebuild Set For Polaris Predator Scrambler Sportsman 50cc ATV

                                                          $76.99                                                                                             From China
                                                          $8.99 shipping                                                                               Brand: Alpha Rider
                                                          or Best Offer



                                                          Motorcycle Side Frame Panels Fairing Cowls Cover For Yamaha XJ6 2009-2012 2010

                                                          $34.99 to $74.99                                                                                   From China
                                                          $9.99 shipping                                                                               Brand: Alpha Rider




                                                          Front Fender Mudguard Tire Guard Cover For Kawasaki Ninja 650R ER6N 2012-2016 14

                                                          $73.99                                                                                             From China
                                                          Free shipping                                                                                Brand: Alpha Rider
                                                          or Best Offer



                                                          Carbon Fiber Steering Wheel Paddle Shifter Extension For Discovery Jaguar 10-16

                                                          $72.99                                                                                             From China
                                                          $13.99 shipping


https://www.ebay.com/str/motornicear?_dmd=1&rt=nc                                                                                                                           3/5
10/7/2020                                                                             Items
                                                     Case: 1:20-cv-06677 Document #: 10     for sale
                                                                                         Filed:      by motornice_ar
                                                                                                   11/10/20     Page | eBay
                                                                                                                         256 of 376 PageID #:429
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                          Sell   Watchlist       My eBay


                                     Shop by
                                     category          ktm                                                                                                                 All Categories                          Search                Advanced


                                                                                                                                                                                                           Include description
                                                      Items for sale from motornice_ar (358             )        |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                       Sort: Best Match           View:
        eBay Motors
            Other Motorcycle Parts                      49 results for ktm         Save this search
            Other Motorcycle Handlebars,
            Grips & Levers
            Motorcycle Fairings & Bodywork                Find your Motorcycle
            Other Motorcycle Accessories                                                                                                                                          Clear selections
            Motorcycle Silencers, Mufflers &
            Baffles

                                                                                                                                                                                       0
            More

                                                          Make & Model                                      Year From / To               Distance
                                                                                                                                                                               matching results
        Format                             see all         KTM                                              Year From                      Any Distance of
               All Listings                                Any Model                                        Year To                        60106                                  Find Results
               Auction
               Buy It Now
                                                                                                      Motorcycle Headlight Protection Guard Cover Kit For KTM 790 ADVENTURE / R ADV (Fits: KTM)
                                                                                                      Brand New
        Guaranteed Delivery                see all
               No Preference                                                                          $55.99                                                    From China
               1 Day Shipping                                                                         or Best Offer                                             Brand: Alpha Rider
               2 Day Shipping                                                                         +$3.99 shipping
               3 Day Shipping
                                                                                                            Watch
               4 Day Shipping


        Condition                          see all
               New     (49)



        Price
                                                                                                      Motorcycle Rear Brake Fluid Reservoir Guard Cover For KTM 790 ADVENTURE R 19-20
               Under $15.00
                                                                                                      Brand New
               $15.00 - $35.00
               Over $35.00
                                                                                                      $12.99                                                    From China
        $                to $                                                                         or Best Offer                                             Brand: Alpha Rider
                                                                                                      Free Shipping
        Item Location                      see all                                                          Watch
               Default
               Within
                   100 miles    of 60106

               US Only
               North America
               Worldwide
                                                                                                      Engine Guard Protector Case Slider Cover Set For KTM DUKE RC 250 390 2017-2019
                                                                                                      Brand New
        Delivery Options                   see all
               Free shipping                                                                          $42.89                                                    From China
                                                                                                      or Best Offer                                             Brand: Alpha Rider
        Show only                          see all                                                    Free Shipping
                                                                                                            Watch
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings


        More refinements...                                                                           Motorcycle Nos Tools Kit Set For Honda Kawasaki Suzuki Yamaha Ducati KTM Polaris
                                                                                                      New (Other)


              Seller Information                                                                      $17.95                                                    Brand: Alpha Rider
                                                                                                      or Best Offer
             motornice_ar (358        )                                                               Free Shipping
              Feedback rating: 358                                                                    16 Watching
              Positive Feedback: 98.9%                                                                      Watch
              Member since Jan-10-19 in
              Hong Kong


              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!                                                              Engine Guard Protector Case Slider Cover Pad Set For KTM DUKE RC 250 390 2017-19 (Fits:
                     motornicear                                                                      KTM)
                                                                                                      Brand New

                                                                                                      $42.89                                                    From China
                                                                                                      or Best Offer                                             Brand: Alpha Rider
                                                                                                      Free Shipping
                                                                                                            Watch




                                                        Universal Gripper Soft Seat Cover Gripper Rubber For KTM SX EXC XC XCW MX SXF
                                                        Brand New




https://www.ebay.com/sch/m.html?_ssn=motornice_ar&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                               1/6
10/7/2020                                                                 Items
                                         Case: 1:20-cv-06677 Document #: 10     for sale
                                                                             Filed:      by motornice_ar
                                                                                       11/10/20     Page | eBay
                                                                                                             257 of 376 PageID #:430

                                                                              $19.99                                    From China
                                                                              Buy It Now                                Brand: Alpha Rider
                                                                              +$2.99 shipping




                                                                              Motorcycle Nos Tool Kit For Honda Kawasaki Suzuki Yamaha Ducati KTM BMW Polaris (Fits:
                                                                              KTM)
                                                                              New (Other)

                                                                              $16.89                                    From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Front Nose Fairing Beak Cowl Protector Fender For KTM 1190 1290 ADV
                                                                              Brand New

                                                                              $47.99                                    From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              +$8.99 shipping
                                                                                 Watch




                                                                              Rear Exhaust Pipe Muffler Silencer Tube Kit For KTM DUKE 250/390 2017 2018 2019
                                                                              Brand New

                                                                              $25.99                                    From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              +$8.99 shipping
                                                                                 Watch




                                                                              Engine Guard Lower Crash Bars Protector Protection Kit For KTM790 Adventure/R
                                                                              Brand New

                                                                              $245.99                                   From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              Free Shipping
                                                                                 Watch




                                                                              Air Intake Filter Cleaner For KTM SX85 2005-2012 SX105 SX400 520 525 XC85 EXC250 (Fits:
                                                                              KTM)
                                                                              Brand New

                                                                              $9.45                                     From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              Free Shipping
                                                                                 Watch




                                                                              Front Headlight Guard Cover Protector Kit For KTM1290 Super Adventure R/S 17-18
                                                                              Brand New

                                                                              $68.90                                    From China
                                                                              or Best Offer                             Brand: Alpha Rider
                                                                              Free Shipping
                                                                                 Watch




                                           For Beta KTM/Husqvarna SX/EXC/TE 125/150 Beta RR 250/300 Exhaust Manifold Gasket (Fits: KTM)
                                           New (Other)




https://www.ebay.com/sch/m.html?_ssn=motornice_ar&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                   2/6
10/7/2020                                                   Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                      11/10/20| eBayPage 258 of 376 PageID #:431


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $25.99
                                                                                                                             Shipping                                                      $8.99
                                     New card                                                                                Tax*                                                          $2.19
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $37.17

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: motornice_ar | Message to seller

                                                      Rear Exhaust Pipe Muffler Silencer Tube Kit For KTM
                                                      DUKE 250/390 2017 2018 2019
                                                      $25.99

                                                      Quantity     1


                                                      Delivery

                                                             Est. delivery: Oct 29 – Nov 18
                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                             $8.99

                                                             Est. delivery: Oct 14 – Oct 19
                                                             Expedited Shipping from outside US
                                                             $35.99



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439628546013                                                                                                                                       1/1
10/7/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        Headlight Protection
                                                                            Document                   Guard Cover
                                                                                            #: 10 Filed:           Kit For KTM
                                                                                                             11/10/20          790 259
                                                                                                                            Page   ADVENTURE
                                                                                                                                       of 376/ RPageID
                                                                                                                                                 ADV | eBay#:432

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                     Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                           All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist




           This fits a KTM                    Select Year



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                    Motorcycle Headlight Protection Guard Cover Kit
                                                                                                                                                                                                           Shop with confidence
                                                                                                    For KTM 790 ADVENTURE / R ADV
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                         Condition: New

                                                                                                                                Buy 1               Buy 2                Buy 3                             Seller information
                                                                                                      Bulk savings:
                                                                                                                              $55.99/ea           $53.19/ea             $51.51/ea                          motornice_ar (358      )
                                                                                                                                                                                                           98.9% Positive feedback

                                                                                                     Compatibility See compatible vehicles
                                                                                                                                                                                                               Save this Seller
                                                                                                                  :
                                                                                                                                                                                                           Contact seller
                                                                                                           Quantity:      1         4 or more for $50.39/ea
                                                                                                                                                                                                           Visit store
                                                                                                                         More than 10 available / 1 sold                                                   See other items



                                                                                                             Price:    US $55.99/ea                                    Buy It Now


                                                                                                                                                                      Add to cart




                                                                                                       Best Offer:                                                    Make Offer


                                                                                                                                                                    Add to Watchlist



                                                                                                                                       30-day returns


                                Have one to sell?         Sell now                                        Shipping: $3.99 Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Worldwide See exclusions


                                                                                                           Delivery:            Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                                Please note the delivery estimate is greater than 15 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                                Feedback on our suggestions




     FOR KTM 790 Adventure / R                Motorcycle Headlight                     1190 Adventure & R Adv                   New Engine Guard Cover                     Motorcycle Engine Guard                       Steering Stabilizer Damper
     ADV Headlight Protection…                Protection Guard Cover Gr…               Front Lamp Headlight…                    and protector Crap Flap…                   Cover & Protector For KTM…                    For KTM DUKE RC 125 200…
     $59.98                                   $59.99                                   $45.55                                   $30.93                                     $39.23                                        $35.99
     $64.50                                   Free shipping                            Free shipping                            $33.99                                     Free shipping                                 $39.99
     Free shipping                            Seller 100% positive                     New                                      Free shipping                              New                                           Free shipping
     Seller 99.4% positive                                                                                                      Last one                                                                                 New

                                                                                                                                                                                                                                                   Feedback




    Sponsored items from this seller 1/2                                                                                                                                                                                       Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Headlight-Protection-Guard-Cover-Kit-For-KTM-790-ADVENTURE-R-ADV/373110172280?fits=Make%3AKTM&hash=item56df196a78:g:i40AAOSwRDtfB8to                                                                                     1/4
10/7/2020                                                             Motorcycle
                                                       Case: 1:20-cv-06677       Rear Brake Fluid
                                                                             Document       #: 10 Reservoir
                                                                                                    Filed:Guard Cover ForPage
                                                                                                            11/10/20     KTM 790 ADVENTURE
                                                                                                                               260  of 376 RPageID
                                                                                                                                             19-20 | eBay
                                                                                                                                                       #:433
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist         My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




           Check if this part fits your vehicle              Contact the seller



    SAVE UP TO 10% WHEN YOU BUY MORE
                                                                                                   Motorcycle Rear Brake Fluid Reservoir Guard Cover
                                                                                                                                                                                                         Shop with confidence
                                                                                                   For KTM 790 ADVENTURE R 19-20
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                                                                                                                                Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                        Condition: New

                                                                                                                              Buy 1               Buy 2                 Buy 3                            Seller information
                                                                                                     Bulk savings:
                                                                                                                            $12.99/ea           $12.34/ea             $11.95/ea                          motornice_ar (358      )
                                                                                                                                                                                                         98.9% Positive feedback

                                                                                                         Quantity:      1         4 or more for $11.69/ea
                                                                                                                                                                                                             Save this Seller
                                                                                                                       More than 10 available / 4 sold                                                   Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                            Price:    US $12.99/ea                                   Buy It Now


                                                                                                                                                                    Add to cart




                                                                                                     Best Offer:                                                    Make Offer


                                                                                                                                                                  Add to Watchlist



                                                                                                               Free shipping                                 30-day returns


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                Have one to sell?         Sell now                                                     processing and additional charges.
                                                                                                                       Item location: Guangzhou, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Mon. Nov. 9 and Mon. Nov. 30

                                                                                                                              This item has an extended handling time and a delivery
                                                                                                                              estimate greater than 22 business days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                 See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     2020 Front Rear Brake Fluid              Motorcycle Rear Brake Fluid             Rear Brake Fluid Reservoir              1X Rear Fluid Reservoir                    Motorcycle Rear Brake Fluid                   For KTM 790 Duke,790
     Reservoir Cover For KTM…                 Reservoir Guard Cover For…              Cover Cap for KTM DUKE…                 Protective Cover Guard Fo…                 Reservoir Guard Cover for…                    Adventure (R) Front and Re…
     $9.67                                    $12.99                                  $13.02                                  $11.39                                     $13.02                                        $20.68
     $10.99                                   $13.97                                  Free shipping                           $11.99                                     Free shipping                                 $22.98
     + $2.50 shipping                         Free shipping                           New                                     Free shipping                              New                                           Free shipping
     Seller 99.1% positive                    Seller 99.4% positive                                                           Seller 99.6% positive                                                                    Seller 99.4% positive




                                                                                                                                                                                                                                                 Feedback



    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Rear-Brake-Fluid-Reservoir-Guard-Cover-For-KTM-790-ADVENTURE-R-19-20/373110145122?hash=item56df190062:g:JwcAAOSwjXFfB82S                                                                                               1/4
10/1/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        7.5mm-10mm
                                                                            Document         Engine
                                                                                          #: 10     Bolt Caps
                                                                                                 Filed:       Cover ForPage
                                                                                                          11/10/20     Yamaha261
                                                                                                                             Ducatiof
                                                                                                                                    KTM Universal
                                                                                                                                      376  PageID | eBay#:434

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                        Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           10PCS Universal                                10x Universal Hex                              30Pcs Motorcycle                                   Fits Ducati                                      10mm Hole CNC
                           Hex Socket Bolt…                               Socket Bolt Scre…                              Screw Nut Bolt…                                    848/899/1098/11…                                 Swingarms Spool…
                           $6.99                                          $6.99                                          $5.39                                              $9.99                                            $8.64
                           Free shipping                                  Free shipping                                  $5.99                                              + $2.20 shipping                                 $9.19
                                                                                                                         Free shipping                                                                                       Free shipping




            This fits a KTM                   Select Year



                                                                                             Motorcycle 7.5mm-10mm Engine Bolt Caps Cover For
                                                                                                                                                                                                      Shop with confidence
                                                                                             Yamaha Ducati KTM Universal
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                   Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                              Compatibility: See compatible vehicles

                                                                                                         Color:     - Select -
                                                                                                                                                                                                      Seller information
                                                                                                                                      10 available                                                    motorparts-mall (512      )
                                                                                                     Quantity:      1
                                                                                                                                                                                                      98.5% Positive feedback



                                                                                                       Price:     US $9.99                                        Buy It Now
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                                                                  Add to cart
                                                                                                                                                                                                      See other items

                                                                                                                                                                Add to Watchlist



                                                                                                    Free shipping                   30-day returns               Longtime member


                                   Have one to sell?        Sell now                                 Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                   See details
                                                                                                                   International shipment of items may be subject to customs processing and
                                                                                                                   additional charges.
                                                                                                                   Item location: GuangZhou, China
                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                     Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                        Please note the delivery estimate is greater than 17 business days.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.

                                                                                                   Payments:



                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |              See details




    Sponsored items from this seller                                                                                                                                                                                     Feedback on our suggestions




     Pair Rubber Footpegs                     For Honda CBR650 CB650                  Solo Seat Hardware Bracket                 New Intake Air Filter Cleaner
     Floorboard Insert Pads For…              2014-2019 Motorbike Gas…                Mount + Spring For Harley…                 For Harley Touring Road…
     $44.38                                   $11.41                                  $15.12                                     $84.99
     Free shipping                            + $0.99 shipping                        Free shipping                              Free shipping




    Description             Shipping and payments                                                                                                                                                                                       Report item
                                                                                                                                                                                                                                              Feedback


                                                                                                                                                                                                        eBay item number: 283915498206
      Seller assumes all responsibility for this listing.

      Last updated on Sep 15, 2020 09:03:59 PDT View all revisions

            Compatibility
            Please choose your vehicle’s details for specific results.

https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo                                                                               1/5
10/1/2020                                                           Motorcycle
                                                    Case: 1:20-cv-06677        7.5mm-10mm
                                                                         Document         Engine
                                                                                       #: 10     Bolt Caps
                                                                                              Filed:       Cover ForPage
                                                                                                       11/10/20     Yamaha262
                                                                                                                          Ducatiof
                                                                                                                                 KTM Universal
                                                                                                                                   376  PageID | eBay#:435

             Year              Make           Model             Submodel
              -Select-         -Select-       -Select-           -Select-                   Go


            [show all compatible vehicles]


                  This part is compatible with 58 vehicle(s) matching KTM.


             Notes          Year                                Make                               Model                            Submodel
                            2006                                KTM                                50                               Adventure Senior
                            2006                                KTM                                50                               Mini Adventure
                            2006                                KTM                                50                               SX
                            2006                                KTM                                50                               SX Junior
                            2006                                KTM                                50                               SX Pro Junior LC
                            2006                                KTM                                50                               SX Pro Sr LC
                            2006                                KTM                                50                               Sr Adventure
                            2006                                KTM                                65                               SX
                            2006                                KTM                                85                               SX 17/14
                            2006                                KTM                                85                               SX 19/16
                            2006                                KTM                                105                              SX
                            2006                                KTM                                125                              EXC
                            2006                                KTM                                125                              SX
                            2006                                KTM                                125                              SXS
                            2006                                KTM                                200                              XC
                            2006                                KTM                                200                              XCW
                            2006                                KTM                                250                              SX
                            2006                                KTM                                250                              SXF
                            2006                                KTM                                250                              SXS
                            2006                                KTM                                250                              SXS-F

            Page 1 of 3                                                                                               1 2 3

            Portions of the information contained in this table have been provided by motorparts-mall



            Item specifics
            Condition:                                 New                                                            Type:                             Bolt Covers
            Warranty:                                  Yes                                                            Fit:                              Custom Fit
            Country/Region of Manufacture:             China                                                          Brand:                            Unbranded
            UPC:                                       Does not apply                                                 Manufacturer Part Number:         10001-0092
            Material:                                  CNC Aluminum                                                   Placement on Vehicle:             Front
            Inner Hole Size:                           7.5mm - 10mm


            Mortal-Mall
            motorparts-mall (512       ) 98.5%                                                                                                           Search within store

                Sign up for newsletter


                                                                                                                                                         Visit Store: Mortor-Mall



            Engine          Body & Frame      Lighting & Indicators         Foot Control        Handlebar Control



       You May Like Hot Sell Item




            Motorcycle Bolt Topper Cap Co       11mm-14.6mm Motorcycle Mot         Racing Bike Motor Engine Bod     Motorcycle 7.5mm-10mm Engi       10X Bolt Toppers Caps Alumin   7.5-10mm/9-12mm/11-14.6mm
            ver Kits For Harley Touring FLT     or Bolt Caps Racing Bike Scre      y Work 9mm-12mm Screw Bolt       ne Bolt Caps Cover For Yamah     um Screw Cover 7.5-10mm/9-1    Chrome Motor Bolt Caps Cove
            R FLHX FLHT 07-16                   w Cover Trim Universal             Topper Caps Cover Kit            a Ducati KTM Universal           2mm/11-14.6mm Universal        r Set For Harley Universal
            59.99 USD                           11.99 USD                          10.99 USD                        9.99 USD                         16.90 USD                      17.13 USD
            Buy it now                          Buy it now                         Buy it now                       Buy it now                       Buy it now                     Buy it now
            Free shipping                       Free shipping                      Free shipping                    Free shipping                    Free shipping                  Free shipping




            7.5-10mm/9-12mm/11-14.6mm           Black Screw Nuts 7.5-10mm/9-       Chrome Screw Nuts 7.5-10m        7.5mm-10mm Motorcycle Chro
            Bolt Topper Caps CNC Schrau         12mm/11-14.6mm Schrauben           m/9-12mm/11-14.6mm Schrau        me CNC Bolt Topper Caps Cov
            ben Cover Universal 10PCS           Bolt Topper Cap Universal          ben Bolt Topper Cap Universal    er For Harley Dyna 91-15                                                                      Feedback
            14.27 USD                           14.27 USD                          14.27 USD                        12.40 USD
            Buy it now                          Buy it now                         Buy it now                       Buy it now
            Free shipping                       Free shipping                      Free shipping                    Free shipping




https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo                                               2/5
10/1/2020                                               Motorcycle
                                        Case: 1:20-cv-06677        7.5mm-10mm
                                                             Document         Engine
                                                                           #: 10     Bolt Caps
                                                                                  Filed:       Cover ForPage
                                                                                           11/10/20     Yamaha263
                                                                                                              Ducatiof
                                                                                                                     KTM Universal
                                                                                                                       376  PageID | eBay#:436




                                              Motorcycle 7.5mm-10mm Engine Bolt Caps Cover For Yamaha Ducati KTM Universal




        Product Description


        Description:
        - Condition:100% Brand New
        - Material: CNC Aluminum
        - Color : Black, Chrome, Titanium, Red, Blue, Green, Gold
        - Inner Hole Size: 7.5mm-10mm
        - Easily installed using the included set screws.
        - The internal spring steel retention clip resists vibration and thermal cycling to securely hold the covers in place.

        Package Included: 5PCS Bolt Caps (bolts are not include )
        Fitment:Fit For All Inner Hoel Size 7.5mm-10mm socket head screws with hex drive
        (Please Ensure This Part Fits For Your Motorcycle Before Bidding.)



       Payment


        We accept PayPal ONLY. Please make sure you have a valid PayPal account before bidding.

       Delivery details


          The items you ordered will be shipped out in 1-2 business daywhen your payment is clear. The arrival time is 10-20 business days to United
        States usually.

        International Buyers – Please Note:
        Import duties, taxes, and charges are not included in the item price or shipping cost. These charges are the buyer's responsibility.
        Please check with your country's customs office to determine what these additional costs will be prior to bidding or buying.


       Terms of sales


        We will keep in touch with you during the transaction, and promise to stand by the item.
        Any question, please contact us via ebay message, we will response to you within 24 hours and solve the problem for you.
        If you do not receive the item in the scheduled time, or you are not saisfied with what you receive, please kindly get back to us for a solution.
        If you receive defective items (seldom happen), we will either refund or send replacement. In this case, pictures that can clearly show the
        problem are NECESSARY.
                                                                                                                                                                            Feedback

        We will surely help with the problem and give you a satisfactory answer.Without communication, PLEASE:
        1, DO NOT open any case in Resolution Center;
        2, DO NOT leave any neutral or negative feedback;

       About us


        We are a wholesaler of motorcycle fairings and aftermarket motorcycle parts in China We are focus on motorcycle fairings and aftermarket
https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo         3/5
10/1/2020                                                           Motorcycle
                                                    Case: 1:20-cv-06677        7.5mm-10mm
                                                                         Document         Engine
                                                                                       #: 10     Bolt Caps
                                                                                              Filed:       Cover ForPage
                                                                                                       11/10/20     Yamaha264
                                                                                                                          Ducatiof
                                                                                                                                 KTM Universal
                                                                                                                                   376  PageID | eBay#:437
        We are a wholesaler of motorcycle fairings and aftermarket motorcycle parts in China. We are focus on motorcycle fairings and aftermarket
        parts !
        We have professional team to care about every piece of fairing sale from us. Best sevice is the key to make we stand out.
        We have poweful partner factory to sure our price can be the best !!
        Service to every rider over the World is our target !!!!

       Contact us


        Please contact us before you leave us negative or neutral feedback , communication can solve 99.9% of problems, we care for every
        customer.
        If you leave us any neutral or negative feedback without any communication with us ,we will not follow up to solve any problem for you.
        (Because eBay consider all the neutral feedback as negative feedback ,it won't be removed any more).



       Copyright © - PushAuction LLC All rights reserved | Design:PushAuction




       You May Like Hot Item




            Aluminum Chrome Seat Bolt S         Aluminum Black Rear Seat Bol      Black CNC Aluminum Knurled          4pcs Chrome Spark Plug Head     10PCS Universal Chrome Mot     4pcs Black Spark Plug HeadBo
            crew Kit Mounting Tab Knob C        t Screw Nut Mounting Knob Ta      Seat Bolt Billet For Harley Touri   Bolt Cap Cover Plug For Harle   orcycle Bike Aluminum Machin   lt Cap Covers Plug For Harley
            over Nut For Harley                 b Cover Kit For Harley            ng Sportster XL 1200                y Twin Cam Models 99-17         e Bolts Screw M6 x 20mm        Twin Cam Sportster XL
            5.54 USD                            5.46 USD                          2.99 USD                            10.99 USD                       4.03 USD                       10.32 USD
            Buy it now                          Buy it now                        Buy it now                          Buy it now                      Buy it now                     Buy it now
                                                                                                                      Free shipping                                                  Free shipping




            M6x16mm Chrome Umbrella H           Black CNC Spark Plug Headbo       CNC Chrome Inner 9mm-12m            Motorcycle Chrome CNC Schr      10PCS Universal Black Motorc   Motorcycle CNC Aluminum En
            ead Motorcycle Aluminum Bolt        lt Cap Cover Plug Kit For Harle   m Schrauben Motor Bolt Cover        auben Inner 11mm-14.6mm M       ycle Bike Aluminum Machine B   gine Oil Drain Plug Bolt For KT
            s Screw Sportbike Universal         y Twin Cam Model 99-up            Topper Cap For Harley 10pcs         otor Screw Bolt Cover Cap       olts Screw M5 x 16mm           M Duke RC 125 200 390
            5.13 USD                            12.51 USD                         13.36 USD                           14.80 USD                       4.03 USD                       4.99 USD
            Buy it now                          Buy it now                        Buy it now                          Buy it now                      Buy it now                     Buy it now
                                                Free shipping                     Free shipping                       Free shipping                                                  Free shipping




   Sponsored items based on your recent views 1/2                                                                                                                                                    Feedback on our suggestions




     Motorcycle Gear Shift Case              1 Pcs Black Universal                Motorcycle Gear Lever                Motorcycle Gear Shift Lever        Fit For Gixxer SF 250            Fit For KTM LC8 Adventure
     Protectors Covers Lever…                Motorcycle Rubber Shifter…           Rubber Shift Sock Boot…              Cover Rubber Sock Boot…            GSX150F GSX250R-A Han…           950/990 Supermoto…
     $3.46                                   $0.99                                $3.48                                $3.49                              $29.99                           $9.35                         Feedback
     $3.68                                   + $1.15 shipping                     $3.70                                $3.71                              + $11.99 shipping                $9.95
     + $3.99 shipping                        New                                  + $3.99 shipping                     + $3.99 shipping                   New                              + $3.99 shipping
     New                                                                          New                                  New                                                                 New




https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo                                                          4/5
10/1/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        7.5mm-10mm
                                                                            Document         Engine
                                                                                          #: 10     Bolt Caps
                                                                                                 Filed:       Cover ForPage
                                                                                                          11/10/20     Yamaha265
                                                                                                                             Ducatiof
                                                                                                                                    KTM Universal
                                                                                                                                      376  PageID | eBay#:438

 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                Sell     Watchlist       My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                        Search               Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                   | Add to Watchlist




    People who viewed this item also viewed

                           10PCS Universal                                10x Universal Hex                              30Pcs Motorcycle                                   Fits Ducati                                      10mm Hole CNC
                           Hex Socket Bolt…                               Socket Bolt Scre…                              Screw Nut Bolt…                                    848/899/1098/11…                                 Swingarms Spool…
                           $6.99                                          $6.99                                          $5.39                                              $9.99                                            $8.64
                           Free shipping                                  Free shipping                                  $5.99                                              + $2.20 shipping                                 $9.19
                                                                                                                         Free shipping                                                                                       Free shipping




           This fits a KTM                    Select Year



                                                                                             Motorcycle 7.5mm-10mm Engine Bolt Caps Cover For
                                                                                                                                                                                                      Shop with confidence
                                                                                             Yamaha Ducati KTM Universal
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                   Condition: New                                                                                            Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                              Compatibility: See compatible vehicles

                                                                                                         Color:     - Select -
                                                                                                                                                                                                      Seller information
                                                                                                                                      10 available                                                    motorparts-mall (512      )
                                                                                                     Quantity:      1
                                                                                                                                                                                                      98.5% Positive feedback



                                                                                                       Price:     US $9.99                                        Buy It Now
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                                                                                                      Visit store
                                                                                                                                                                  Add to cart
                                                                                                                                                                                                      See other items

                                                                                                                                                                Add to Watchlist



                                                                                                    Free shipping                   30-day returns               Longtime member


                                   Have one to sell?        Sell now                                 Shipping: FREE Standard SpeedPAK from China/Hong Kong/Taiwan |
                                                                                                                   See details
                                                                                                                   International shipment of items may be subject to customs processing and
                                                                                                                   additional charges.
                                                                                                                   Item location: GuangZhou, China
                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                     Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17
                                                                                                                        Please note the delivery estimate is greater than 17 business days.
                                                                                                                        Please allow additional time if international delivery is subject to
                                                                                                                        customs processing.

                                                                                                   Payments:



                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                            Earn up to 5x points when you use your eBay
                                                                                                                            Mastercard. Learn more

                                                                                                      Returns: 30 day Buyer pays for return shipping |              See details




    Sponsored items from this seller                                                                                                                                                                                     Feedback on our suggestions




     Pair Rubber Footpegs                     For Honda CBR650 CB650                  Solo Seat Hardware Bracket                 New Intake Air Filter Cleaner
     Floorboard Insert Pads For…              2014-2019 Motorbike Gas…                Mount + Spring For Harley…                 For Harley Touring Road…
     $44.38                                   $11.41                                  $15.12                                     $84.99
     Free shipping                            + $0.99 shipping                        Free shipping                              Free shipping




    Description             Shipping and payments                                                                                                                                                                                       Report item
                                                                                                                                                                                                                                              Feedback


      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: GuangZhou, China
            Shipping to: Worldwide



https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo                                                                               1/3
10/1/2020                                                               Motorcycle
                                                        Case: 1:20-cv-06677        7.5mm-10mm
                                                                             Document         Engine
                                                                                           #: 10     Bolt Caps
                                                                                                  Filed:       Cover ForPage
                                                                                                           11/10/20     Yamaha266
                                                                                                                              Ducatiof
                                                                                                                                     KTM Universal
                                                                                                                                       376  PageID | eBay#:439

            Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Asia, Central America and Caribbean, Middle East, North America, Southeast Asia, South America, Russian Federation, Albania,
            Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Estonia, Finland, Gibraltar, Greece, Guernsey, Iceland, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg,
            Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Ukraine, Vatican City State, American Samoa,
            Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, New Zealand, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu,
            Vanuatu, Wallis and Futuna, Western Samoa, PO Box

            Quantity:    1                 Change country:          United States                                                    ZIP Code:      60440                  Get Rates


              Shipping and handling          Each additional item        To                   Service                                                                       Delivery*

              Free shipping                  Free                        United States        Standard SpeedPAK from China/Hong Kong/Taiwan                                 Estimated between Wed. Oct. 28 and Tue. Nov. 17

              US $15.00                      US $9.99                    United States        Standard Shipping from outside US                                             Estimated between Mon. Oct. 19 and Mon. Nov. 16
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.

              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/2                                                                                                                                                                           Feedback on our suggestions




     Motorcycle Gear Shift Case                 1 Pcs Black Universal                    Motorcycle Gear Lever                  Motorcycle Gear Shift Lever               Fit For Gixxer SF 250                     Fit For KTM LC8 Adventure
     Protectors Covers Lever…                   Motorcycle Rubber Shifter…               Rubber Shift Sock Boot…                Cover Rubber Sock Boot…                   GSX150F GSX250R-A Han…                    950/990 Supermoto…
     $3.46                                      $0.99                                    $3.48                                  $3.49                                     $29.99                                    $9.35
     $3.68                                      + $1.15 shipping                         $3.70                                  $3.71                                     + $11.99 shipping                         $9.95
     + $3.99 shipping                           New                                      + $3.99 shipping                       + $3.99 shipping                          New                                       + $3.99 shipping
     New                                                                                 New                                    New                                                                                 New




   Explore more sponsored options: Brand

   Ducati                                                                                                          More             Yamaha                                                                                                      More




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/Motorcycle-7-5mm-10mm-Engine-Bolt-Caps-Cover-For-Yamaha-Ducati-KTM-Universal/283915498206?fits=Make%3AKTM&hash=item421aaeb2de:g:ubsAAOSwyoJe55uo                                                                                 2/3
10/1/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 267 of 376 PageID #:440
                                                                                             11/10/20
                  Hi! Sign in or register    Daily Deals      Brand Outlet       Help & Contact                                                                                Sell     Watchlist        My eBay


                                            Shop by
                                            category                 Search for anything                                                                      All Categories                             Search            Advanced



                 Home         Community         Feedback forum            Feedback profile



                 Feedback profile


                                            motorparts-mall (512             )                                                                                                                   Member Quick Links
                                            Positive Feedback (last 12 months): 98.5%                                                                                                            Contact member
                                            Member since: Dec-19-16 in China                                                                                                                     View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                              View seller's Store
                                                                   Consistently delivers outstanding customer service.
                                                                   Learn more



                 Feedback ratings                                                                        Detailed seller ratings

                                                 1 month         6 months            12 months                    Average for the last 12 months

                             Positive                21              118                 213                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (183)                                                        (198)
                             Neutral                   0              2                   5
                                                                                                                  Shipping speed                                               Communication
                             Negative                  0              3                   3                                   (183)                                                      (195)



                           All received Feedback                                     Received as buyer                                    Received as seller                                           Left for others

                 3 Feedback received (viewing 1-3)                                                                                                                                                       Revised Feedback: 2


                 Search Feedback received as seller with an item title or ID:                                                                                         Rating type:                            Period:

                     e.g. Vintage 1970's Gibson Guitars                                                                                                                   Negative (3)                             12 Months


                    FEEDBACK                                                                                                                    FROM                                                       WHEN

                           The mirrors were cut unevenly and too large to fit the mirror frame. Unusable.                                       Buyer: i***v (117 )                                        Past 6 months




                                                                                                                                                                                                                                      Comment?
                           Teardrop Rearview Mirror Lens Mirror Glass Lenses For Harley Models 1982-2019                                        US $11.99                                                  Reciprocal feedback
                           (#283770826681)


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                           Delivery time is ridiculous do not use this company                                                                  Buyer: 9***9 (18 )                                         Past 6 months
                           CNC Speedometer Bezels Trim Ring For Harley Electra Glide Street Glide 1996-2013                                     US $39.84                                                  Reciprocal feedback
                           (#283676826170)


                           Poor quality, wrong size holes, China🤘                                                                               Buyer: 1***r (111 )                                        Past 6 months
                           Black 2.25" Passenger Foot Peg Support Mount Clevis For Harley Softail 2000-2006                                     US $13.99                                                  Reciprocal feedback
                           (#283740093111)


                               Reply by motorparts-mall. Left within past 6 months.

                               So sad to hear that, any problem, could u contact us first? then we will help u



                 Page 1 of 1
                                                                                                                          1



                                                  Member Quick Links                       Contact member                          Suggested Next                  Leave Feedback
                                                                                           View items for sale                                                     Reply to received Feedback
                                                                                           View seller's Store                                                     Follow up to given Feedback
                                                                                                                                                                   Request feedback revision




                 About eBay       Announcements        Community      Security Center         Resolution Center    Seller Center     Policies    Affiliates    Help & Contact         Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/motorparts-mall?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                      1/1
10/1/2020                                                                                     motorparts-mall
                                                        Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20   on eBay
                                                                                                                 Page 268 of 376 PageID #:441
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                                Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                    All Categories                                Search            Advanced



         motorparts-mall's profile



                                                                       motorparts-mall (512 )                                                                                       Items for sale            Visit store         Contact
                                                                       98.5% positive feedback

                                                                                                                            Based in China, motorparts-mall has been an eBay member since Dec 19, 2016
                                                                          Save




                                      Feedback ratings                                                                                                                                                                  See all feedback

                                                           183         Item as described                       213               5                  3                              You make eBay great
                                                                                                                                                                                   Sep 28, 2020
                                                           195         Communication                       Positive       Neutral               Negative
                                                           183         Shipping time

                                                           198         Shipping charges                          Feedback from the last 12 months



                                   5 Followers | 0 Reviews | Member since: Dec 19, 2016 |             China



         Items for sale(14)                                                                                                                                                                                                                       See all items




            Motorcycle Part...                                Motorcycle Part...                                Motorcycle Part...                                    Motorcycle Part...                                     Pair Rubber Foo...
            US $17.34                         1d left         US $17.34                          1d left        US $17.34                               1d left       US $17.34                           1d left            US $44.38                  8d left




            About eBay      Announcements        Community        Security Center      Resolution Center         Seller Center       Policies     Affiliates      Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorparts-mall?_trksid=p2047675.l2559                                                                                                                                                                                                   1/1
10/1/2020                                                                                 Motorparts-Mall
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20 | eBayPage
                                                                                                                Stores 269 of 376 PageID #:442

      Hi! Sign in or register        Daily Deals   Brand Outlet    Help & Contact                                                                                                       Sell   Watchlist     My eBay


                                    Shop by
                                    category              Search this Store                                                                                                This Store                        Search            Advanced



     eBay      eBay Stores        Motorparts-Mall




                                               Motorparts-Mall
                                               5 followers motorparts-mall (512          ) 98.5%


                                                   Save this seller




     Category

     All                                                All Listings       Auction     Buy It Now                                                                                                      Time: ending soonest

     Body & Frame                                      1-5 of 5 Results
     Engine
                                                                                  Motorcycle Parts Seat Foot Pedal Craft Handbag Leather Fringe Black For Indian
     Foot Control

     Sticker Decal Tank Pad                                                       $17.34                                                                                                                                From China
                                                                                  $0.99 shipping
     For Harley

     For Honda


                                                                                  Pair Rubber Footpegs Floorboard Insert Pads For Indian Chief Vintage Dark Horse

                                                                                  $44.38                                                                                                                                From China
                                                                                  Free shipping




                                                                                  Solo Seat Hardware Bracket Mount + Spring For Harley Sportster Custom Old School

                                                                                  $15.12 to $25.90                                                                                                                      From China
                                                                                  Free shipping




                                                                                  For Honda CBR650 CB650 2014-2019 Motorbike Gas Tank Cap Sticker Protction Pad

                                                                                  $11.41                                                                                                                                From China
                                                                                  $0.99 shipping




                                                                                  New Intake Air Filter Cleaner For Harley Touring Road King Electra Glide 2017-up

                                                                                  $84.99                                                                                                                                From China
                                                                                  Free shipping




   About eBay      Announcements           Community     Security Center     Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/mortormall                                                                                                                                                                                                       1/1
10/7/2020                                                                               Items
                                                        Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                                            Filed:    by motorparts-mall
                                                                                                                   Page  | eBay
                                                                                                                            270 of 376 PageID #:443
        Hi! Sign in or register       Daily Deals       Brand Outlet   Help & Contact                                                                                                    Sell   Watchlist       My eBay


                                     Shop by
                                     category             ktm                                                                                                           All Categories                          Search                Advanced


                                                                                                                                                                                                        Include description
                                                         Items for sale from motorparts-mall (513            )        |    Save this seller | Show results from all sellers




        Categories
                                                             All Listings   Auction     Buy It Now                                                                                                 Sort: Best Match           View:
        eBay Motors
            Motorcycle Fairings & Bodywork                 42 results for ktm         Save this search
            Other Motorcycle Handlebars,
            Grips & Levers
            Other Motorcycle Parts                           Find your Motorcycle
            Motorcycle Parts                                                                                                                                                    Clear selections
            Other Motorcycle Lighting &
            Indicators
            Motorcycle Gas Tanks
            Motorcycle Handlebars
                                                                                                                                                                                    0
                                                             Make & Model                                  Year From / To                Distance
            Fewer                                                                                                                                                             matching results
                                                              KTM                                           Year From                     Any Distance of

                                                              Any Model                                     Year To                       60440                                 Find Results
        Format                                see all
               All Listings                                                                              M6 Fairing Bolts Spire Fastener Clips Spring Nuts For Suzuki KTM Honda Universal
               Auction
                                                                                                         Brand New
               Buy It Now

                                                                                                         $11.41                                                 From China
        Guaranteed Delivery                   see all                                                    Buy It Now
               No Preference                                                                             Free Shipping
               1 Day Shipping
               2 Day Shipping
               3 Day Shipping
               4 Day Shipping


        Condition                             see all
               New   (42)
                                                                                                         Motorcycle 7.5mm-10mm Engine Bolt Caps Cover For Yamaha Ducati KTM Universal (Fits: KTM)
        Price                                                                                            Brand New

               Under $8.00                                                                               $9.99                                                  From China
               $8.00 - $15.00                                                                            Buy It Now
               Over $15.00                                                                               Free Shipping
        $              to $


        Item Location                         see all
               Default
               Within
                100 miles      of 60440

               US Only                                                                                   Universal M6 x 40mm Blue Motorcycle Dirt Bike Bolts 10PCS Aluminum Decor Screw (Fits: KTM)
               North America                                                                             Brand New
               Worldwide
                                                                                                         $4.03                                                  From China
        Delivery Options                      see all                                                    Buy It Now
               Free shipping                                                                             +$3.00 shipping
                                                                                                           Watch
        Show only                             see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings                                                                           Motorbike Fuel Tank Side Pad Grips Decals Fit For KTM DUKE 125 200 390 2012-2016
                                                                                                         Brand New
        More refinements...
                                                                                                         $10.32                                                 From China
                                                                                                         Buy It Now
                                                                                                         Free Shipping
              Seller Information
                                                                                                           Watch
             motorparts-mall (513         )
              Feedback rating: 513
              Positive Feedback: 98.5%
              Member since Dec-19-16 in
              Hong Kong


              Read feedback profile
                                                                                                         Pair GasTank Pad Knee Decal Grips Easy Yellow For KTM DUKE 390 200 125 2013-2016 (Fits:
              Add to my favorite sellers
                                                                                                         KTM)
              Visit seller's eBay Store!                                                                 Brand New
                    Mortor-Mall
                                                                                                         $16.24                                                 From China
                                                                                                         Buy It Now
                                                                                                         Free Shipping
                                                                                                           Watch




                                                           3M Oil Tank Traction Side Pad Rubber Sticker For KTM DUKE 390 200 125 2012-2016
                                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=motorparts-mall&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                         1/5
10/26/2020                                                  Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                      11/10/20| eBay
                                                                                                                   Page 271 of 376 PageID #:444
                                                                                                                                                  How do you like our checkout? Tell us what you think
                                                         Checkout                                                                                                           To add more items, go to cart.



                      Pay with                                                                                                      Subtotal (1 item)                                             $9.99
                                                                                                                                    Shipping                                                       Free
                                            New card                                                                                Tax*                                                          $0.62
                              0000   0000 0000   0000   Add a credit or debit card

                                                                                                                                    Order total                                                $10.61

                                                                                                                                       *We're required by law to collect sales tax and applicable fees
                                                                                                                                       for certain tax authorities. Learn more


                               Special financing available.
                               Apply now. See terms
                                                                                                                                                              Confirm and pay

                                                                                                                                                         Select a payment option
                      Ship to

                      375 W Briarcliff Rd                                                                                                                         See details
                      Bolingbrook, IL 60440-3825
                      United States

                      Change




                      Review item and shipping

                      Seller: motorparts-... | Edit message
                      Message: Item Id: 283915498206 Buyer's Vehicle: KTM

                                                             Motorcycle 7.5mm-10mm Engine Bolt Caps Cover For
                                                             Yamaha Ducati KTM Universal
                                                             Color: Black
                                                             $9.99

                                                             Quantity     1


                                                             Delivery

                                                                   Est. delivery: Nov 13 – Dec 3
                                                                   Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                   Free

                                                                   Est. delivery: Nov 3 – Dec 2
                                                                   Standard Shipping from outside US
                                                                   $15.00



                      Gift cards, coupons, eBay Bucks



                      Enter code:                                                    Apply




                      Donate to charity (optional)
                      Bright Pink NFP
                      Donate $1 and help educate women on breast and ovarian cancer prevention.




                      Select amount                         None




                   Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1443984391011                                                                                                                                                 1/1
10/16/2020                                          Case: 1:20-cv-06677 Motorcycle
                                                                        Document   Headlight
                                                                                       #: 10 Headlamp
                                                                                               Filed:for11/10/20
                                                                                                         KTM EXC MXC 525 450
                                                                                                                  Page    272Dirtof
                                                                                                                                  Bike
                                                                                                                                    376Black | eBay
                                                                                                                                           PageID   #:445
                                                                                                                                                                                                Sell     Watchlist        My eBay            1
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                               | Add to Watchlist




            Check if this part fits your vehicle           Contact the seller



       BUY 1, GET 1 AT 7% OFF (add 2 to cart)                              See all eligible items


                                                                                                               Motorcycle Headlight Headlamp for KTM
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXC MXC 525 450 Dirt Bike Black
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                   Quantity:       1            3 available / 6 sold


                                                                                                                                                                                                       Seller information
                                                                                                                     Price:    US $31.75                             Buy It Now                        motorpartsvalue (44168       )
                                                                                                                                                                                                       97.9% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99

                                                                                                                 Limited quantity          More than 66%
                                                                                                                                                                       Free shipping
                                                                                                                    remaining                  sold

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: Shenzhen, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                           Have one to sell?        Sell now                                       Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 13
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




       Motorcycle Headlight Dirt            Dirt Bike Headlight Head                 Orange Dirt Bike Headlight               Black Dirt Bike Headlight                 Headlight Dual Sport MX                      LED Orange Dirt Bike
       Bike Head Lamp Fairing For…          Lamp Fairing For KTM EXC…                Head Lamp For KTM EXC X…                 Head Lamp Fairing For KT…                 Supermoto Dirt Bike For…                     Motorcycle Headlight Lam…
       $25.10                               $25.10                                   $25.10                                   $25.10                                    $26.03                                       $27.91
       $26.99                               $26.99                                   $26.99                                   $26.99                                    $27.99                                       $30.01
       + $3.50 shipping                     + $3.50 shipping                         + $3.50 shipping                         + $3.50 shipping                          + $3.50 shipping                             + $5.49 shipping
       New                                  New                                      Seller 99% positive                      New                                       Seller 99.1% positive                        New




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                                                                                              1/4
10/16/2020                                     Case: 1:20-cv-06677 Motorcycle
                                                                   Document   Headlight
                                                                                  #: 10 Headlamp
                                                                                          Filed:for11/10/20
                                                                                                    KTM EXC MXC 525 450
                                                                                                             Page    273Dirtof
                                                                                                                             Bike
                                                                                                                               376Black | eBay
                                                                                                                                      PageID   #:446




     BLACK HEADLIGHT LAMP                Motorcycle 6V Headlight      Motorcycle Headlight           Motorcycle Headlight         5.75" Motorcycle Black      7.4" Motorcycle Black
     FAIRING MOTORCYCLE M…               Headlamp For Honda Z50…      Fairing Orange for…            Headlamp Light For DUCA…     Headlight Housing Holder…   Headlight Housing Holder…
     $44.51                              $19.44                       $28.71                         $170.96                      $36.16                      $52.15
     Free shipping                       Free shipping                Free shipping                  Free shipping                Free shipping               Free shipping




    Description         Shipping and payments                                                                                                                                 Report item



                                                                                                                                                      eBay item number: 323774877142
      Seller assumes all responsibility for this listing.

      Last updated on Oct 11, 2020 18:57:31 PDT View all revisions

         Item specifics
         Condition:                         New                                                  Brand:                           Unbranded
         Manufacturer Part Number:          Does Not Apply                                       Color:                           Black
         Material:                          Plastic                                              Country/Region of Manufacture:   China
         Placement on Vehicle:              Front                                                Designer/Brand:                  Unbranded
         Size:                              as described                                         MPN:                             Does Not Apply
         UPC:                               Does not apply                                       ISBN:                            Does not apply
         EAN:                               Does not apply




                          Motorcycle Headlight Headlamp for KTM EXC MXC 525 450 Dirt Bike Black
         Description:

         Provide good field of view while driving in poor visibility
         Unique shape and beautiful appearance
         With antivibration rubber straps.
         Well performance with high quality and durability
         Fits for KTM SX EXC XCF SMR CRF XR WRF YZF DRZ KLX

         Specification:

         Bulb Type: Halogen Lamp, 12V,35W
         Material: Plastic

         Package Includes:

         1 Piece Motorcycle Headlight
         4 Pieces Mounting Straps




                                                                                                                                                                                   Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                                 2/4
10/16/2020                                  Case: 1:20-cv-06677 Motorcycle
                                                                Document   Headlight
                                                                               #: 10 Headlamp
                                                                                       Filed:for11/10/20
                                                                                                 KTM EXC MXC 525 450
                                                                                                          Page    274Dirtof
                                                                                                                          Bike
                                                                                                                            376Black | eBay
                                                                                                                                   PageID   #:447




         Shipping And Handling Policy




               The buyer is responsible for any applicable import duties and local taxes. Please verify with your customs before making your purchase.
               Please verify your address during checkout. We are not responsible for any wrong or undeliverable addresses.




      People always bought together with




                Motorcycles 6V Headlight                 4pcs Motorcycle                           Motorcycles 6V Headlight                  2 Pieces Motorcycle LED    Motorcycle Cycling LE
                Sealed Beam fits for                     Headlight Net Guard                       Sealed Beam for Honda                     Headlight Work Spotlight   Headlight Passing
                H d Z50 1972 1978                        P t t M hC          Fit                   Z50 1972 1978 Mi i T il                   B Li ht LED H dli ht       S tli ht L     B i ht
               US$21.5                                   US$26.07                                  US$19.21                                  US$33.37                   US$19.04
               Buy It Now                                Buy It Now                                Buy It Now                                Buy It Now                 Buy It Now
               Free Shipping                             Free Shipping                             Free Shipping                             Free Shipping              Free Shipping




                Motorcycle LED                           2pcs Reproduction 6V                      Motorcycle 6V Headlight                   3pcs 175mm Motorcycle      2 Pieces 7inch Retro
                Headlight Outside Driving                Headlight For Honda Z50                   Headlamp For Honda                        Headlight Grill Guards     Motorcycle Headlight
                B Li ht LED F Li ht                      1972 1978 M k Mi i                        Z50 1972 1978 M k                         F t H dl         Li ht     M h G d H dl
               US$19.06                                  US$34.39                                  US$19.21                                  US$23.28                   US$17.1
               Buy It Now                                Buy It Now                                Buy It Now                                Buy It Now                 Buy It Now
               Free Shipping                             Free Shipping                             Free Shipping                             Free Shipping              Free Shipping




                Metal 5.75" Headlight                    2x Motorcycle Driving                     Side Mounting Fork Tube                   2pcs Universal New         2x BA20D S2 Haloge
                Headlamp Cover Housing                   Lights Spotlights Fog                     Clamp Headlight                           Aftermarket Fog Light      Headlight White Light
                B k tA        bl f                       A ili    Li ht f C                        B k t S tf                                 ith 2 i C         ti      L     B lb 35W DC1
               US$35.78                                  US$33.87                                  US$13.61                                  US$18.9                    US$6.93
               Buy It Now                                Buy It Now                                Buy It Now                                Buy It Now                 Buy It Now
               Free Shipping                             Free Shipping                             Free Shipping                             Free Shipping              Free Shipping




                2pcs New Aftermarket                     2 Pieces 55W Super                        Acrylic ATV Headlamp                      Headlight Grille Cover     Headlight Protector
                Front Headlight LED Fog                  Bright Motorcycle                         Grille Cover For BMW                      For BMW R1200GS            Guard Cover Fit for B
                Li ht ith 2 i                            H dli ht H dl                             R1200GS Ad       t                        W t C l dM d l             R1200GS ADV R1250
               US$18.9                                   US$77.9                                   US$9.88                                   US$9.91                    US$49.56
                                                                                                                                                                               Feedback
               Buy It Now                                Buy It Now                                Buy It Now                                Buy It Now                 Buy It Now
               Free Shipping                             Free Shipping                             Free Shipping                             Free Shipping              Free Shipping




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                               3/4
10/16/2020                                             Case: 1:20-cv-06677 Motorcycle
                                                                           Document   Headlight
                                                                                          #: 10 Headlamp
                                                                                                  Filed:for11/10/20
                                                                                                            KTM EXC MXC 525 450
                                                                                                                     Page    275Dirtof
                                                                                                                                     Bike
                                                                                                                                       376Black | eBay
                                                                                                                                              PageID   #:448




    BUY 1, GET 1 AT 7% OFF (add 2 to cart)*                                                        See all eligible items
 Hot Sale
 Discount will be applied when you add promotional items from motorpartsvalue to your cart                                                                                               All promotional offers from motorpartsvalue




                                                                                                                                                                                                                                             See all



       2 Pin Adjustable LED Flasher                       Side Mount Tail Light                              6V-12V 2-Pin Indicator                        2x 12v 2-Pin Speed                     Amber LED Black Micro Mini
       Relay Car Turn Signal                              License Plate Bracket for                          Electronic Turn Signal                        Adjustable LED Flasher                 Tiny Small Indicators Turn
       Indicator Blinker Light                            Honda Rebel 250 CMX250C                            Flasher Relay for Motorbike                   Relay Fix Turn Signal Flash            Signals Motorcycle




       US $7.18                                           US $13.45                                          US $4.99                                      US $6.96                               US $10.32


       * Value of least expensive qualifying item will be discounted from the subtotal amount, once per transaction.                                                                                    You can change quantities in your cart.
       Offer conditions|Learn about pricing




    Sponsored items based on your recent views 1/4                                                                                                                                                                Feedback on our suggestions




     White LED Motorcycle                      Motorcycle Headlight                        Motorcycle 6000K LED                    Black Dirt Bike Headlight              For KTM EXC XC MXC 250         Orange Dirt Bike Headlight
     Headlight Front Light For…                Fairing for KTM Enduro…                     Headlight Lamp Fairing For…             Head Lamp Fairing For KT…              450 525 530 Dirt Bike…         Head Lamp Fairing Fit KTM…
     $59.98                                    $23.14                                      $99.99                                  $25.10                                 $25.48                         $36.26
     Free shipping                             Free shipping                               Free shipping                           $26.99                                 $27.40                         $38.99
     New                                       New                                         Seller 99.3% positive                   + $3.50 shipping                       + $3.50 shipping               + $3.50 shipping
                                                                                                                                   New                                    Seller 99.1% positive          Seller 99.1% positive




    More from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




     BLACK HEADLIGHT LAMP                      Motorcycle 6V Headlight                     Motorcycle Headlight                    Motorcycle Headlight                   5.75" Motorcycle Black         7.4" Motorcycle Black
     FAIRING MOTORCYCLE M…                     Headlamp For Honda Z50…                     Fairing Orange for…                     Headlamp Light For DUCA…               Headlight Housing Holder…      Headlight Housing Holder…
     $44.51                                    $19.44                                      $28.71                                  $170.96                                $36.16                         $52.15
     + shipping                                + shipping                                  + shipping                              + shipping                             + shipping                     + shipping




 Back to home page                                                                                                                                                                                                                   Return to top
 More to explore : KTM EXC Motorcycles, Motorcycle Headlight Assemblies for KTM 525, KTM EXC, Pazoma Motorcycle Headlight Assemblies for KTM 525,
 Unbranded Motorcycle Headlight Assemblies for KTM 525, Motorcycle Headlight Assemblies for KTM 450, Trail Tech Motorcycle Headlight Assemblies for KTM 525,
 KTM Motorcycle Parts for KTM 525, Areyourshop Motorcycle Headlight Assemblies for KTM 450, Unbranded Motorcycle Headlight Assemblies for KTM 450




        About eBay       Announcements         Community        Security Center       Resolution Center       Seller Center   Policies   Affiliates   Help & Contact   Site Map
                                                                                                                                                                                                                                           Feedback

        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                                                                                        4/4
10/16/2020                                          Case: 1:20-cv-06677 Motorcycle
                                                                        Document   Headlight
                                                                                       #: 10 Headlamp
                                                                                               Filed:for11/10/20
                                                                                                         KTM EXC MXC 525 450
                                                                                                                  Page    276Dirtof
                                                                                                                                  Bike
                                                                                                                                    376Black | eBay
                                                                                                                                           PageID   #:449
                                                                                                                                                                                                Sell     Watchlist        My eBay            1
  Hi          !          Daily Deals     Brand Outlet      Help & Contact


                            Shop by
                            category                  Search for anything                                                                                                      All Categories                             Search             Advanced


        Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Lighting & Indicators > Headlight Assemblies                                                                               | Add to Watchlist




            Check if this part fits your vehicle           Contact the seller



       BUY 1, GET 1 AT 7% OFF (add 2 to cart)                              See all eligible items


                                                                                                               Motorcycle Headlight Headlamp for KTM
                                                                                                                                                                                                       Shop with confidence
                                                                                                               EXC MXC 525 450 Dirt Bike Black
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                                 Condition: New                                                                               Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                                   Quantity:       1            3 available / 6 sold


                                                                                                                                                                                                       Seller information
                                                                                                                     Price:    US $31.75                             Buy It Now                        motorpartsvalue (44168       )
                                                                                                                                                                                                       97.9% Positive feedback

                                                                                                                                                                     Add to cart
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                       Visit store
                                                                                                                                                                                                       See other items

                                                                                                                       1-year accident protection plan from
                                                                                                                       SquareTrade - $5.99

                                                                                                                 Limited quantity          More than 66%
                                                                                                                                                                       Free shipping
                                                                                                                    remaining                  sold

                                                                                                                   Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                 Kong/Taiwan | See details
                                                                                                                                 International shipment of items may be subject to customs
                                                                                                                                 processing and additional charges.
                                                                                                                                 Item location: Shenzhen, China
                                                                                                                                 Ships to: Worldwide See exclusions

                                           Have one to sell?        Sell now                                       Delivery:           Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                       Nov. 24
                                                                                                                                       Please note the delivery estimate is greater than 13
                                                                                                                                       business days.
                                                                                                                                       Please allow additional time if international delivery
                                                                                                                                       is subject to customs processing.

                                                                                                                 Payments:



                                                                                                                                 Special financing available. | See terms and apply now

                                                                                                                                          Earn up to 5x points when you use your
                                                                                                                                          eBay Mastercard®. Learn more

                                                                                                                    Returns: 30 day Buyer pays for return shipping |
                                                                                                                                 See details




    Similar sponsored items 1/2                                                                                                                                                                                            Feedback on our suggestions




       Motorcycle Headlight Dirt            Dirt Bike Headlight Head                 Orange Dirt Bike Headlight               Black Dirt Bike Headlight                 Headlight Dual Sport MX                      LED Orange Dirt Bike
       Bike Head Lamp Fairing For…          Lamp Fairing For KTM EXC…                Head Lamp For KTM EXC X…                 Head Lamp Fairing For KT…                 Supermoto Dirt Bike For…                     Motorcycle Headlight Lam…
       $25.10                               $25.10                                   $25.10                                   $25.10                                    $26.03                                       $27.91
       $26.99                               $26.99                                   $26.99                                   $26.99                                    $27.99                                       $30.01
       + $3.50 shipping                     + $3.50 shipping                         + $3.50 shipping                         + $3.50 shipping                          + $3.50 shipping                             + $5.49 shipping
       New                                  New                                      Seller 99% positive                      New                                       Seller 99.1% positive                        New




    Sponsored items from this seller 1/2                                                                                                                                                                                   Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                                                                                              1/3
10/16/2020                                               Case: 1:20-cv-06677 Motorcycle
                                                                             Document   Headlight
                                                                                            #: 10 Headlamp
                                                                                                    Filed:for11/10/20
                                                                                                              KTM EXC MXC 525 450
                                                                                                                       Page    277Dirtof
                                                                                                                                       Bike
                                                                                                                                         376Black | eBay
                                                                                                                                                PageID   #:450




     BLACK HEADLIGHT LAMP                        Motorcycle 6V Headlight                Motorcycle Headlight                     Motorcycle Headlight                      5.75" Motorcycle Black                    7.4" Motorcycle Black
     FAIRING MOTORCYCLE M…                       Headlamp For Honda Z50…                Fairing Orange for…                      Headlamp Light For DUCA…                  Headlight Housing Holder…                 Headlight Housing Holder…
     $44.51                                      $19.44                                 $28.71                                   $170.96                                   $36.16                                    $52.15
     Free shipping                               Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling

             Item location: Shenzhen, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, Central America and Caribbean, Middle East, North America, South America, American Samoa, Cook Islands, Fiji, French
             Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa,
             Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Malaysia, Philippines, Taiwan, Thailand, Vietnam, Russian Federation, Albania, Andorra, Belarus, Bosnia and Herzegovina,
             Croatia, Republic of, Cyprus, Czech Republic, Estonia, France, Germany, Gibraltar, Greece, Guernsey, Iceland, Italy, Jersey, Latvia, Liechtenstein, Lithuania, Luxembourg, Macedonia,
             Moldova, Monaco, Montenegro, Norway, Romania, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen, Sweden, Ukraine, United Kingdom, Vatican City State, Afghanistan,
             Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling              To                       Service                                                                                  Delivery*

               Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Nov. 4 and Tue. Nov. 24
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will usually ship within 1 business day of receiving cleared payment.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.


          Seller's payment instructions
          We only use PayPal's secure interface to accept payment. If you do not have a PayPal account, you can still use Visa, MasterCard or American Express or other Credit Card PayPal accepted
          via PayPal. Please check PayPal website for more information.




    BUY 1, GET 1 AT 7% OFF (add 2 to cart)*                                                    See all eligible items
 Hot Sale
 Discount will be applied when you add promotional items from motorpartsvalue to your cart                                                                                                  All promotional offers from motorpartsvalue
                                                                                                                                                                                                                                                     Feedback


                                                                                                                                                                                                                                                      See all




https://www.ebay.com/itm/Motorcycle-Headlight-Headlamp-for-KTM-EXC-MXC-525-450-Dirt-Bike-Black/323774877142                                                                                                                                                   2/3
10/16/2020                                    Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                        11/10/20Profile
                                                                                                      Page 278 of 376 PageID #:451
                                                                                                                                                       Sell   Watchlist      My eBay           1
                  Hi         !         Daily Deals    Brand Outlet     Help & Contact


                                          Shop by
                                          category                   Search for anything                                              All Categories                        Search             Advanced



                 Home      Community      Feedback forum       Feedback profile



                 Feedback profile


                                        motorpartsvalue (44169           )                                                                                          Member Quick Links
                                        Positive Feedback (last 12 months): 97.9%                                                                                   Contact member
                                        Member since: Jul-08-15 in China                                                                                            View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                             Consistently delivers outstanding customer service.
                                                             Learn more



                 Feedback ratings                                                          Detailed seller ratings

                                              1 month       6 months         12 months            Average for the last 12 months

                          Positive              448           3218              6079              Accurate description                                 Reasonable shipping cost
                                                                                                               (5356)                                              (5701)
                          Neutral                11             49                97
                                                                                                  Shipping speed                                       Communication
                          Negative               12             79                130                          (5323)                                              (5648)




                         All received Feedback                                Received as buyer                          Received as seller                                Left for others

                 130 Feedback received (viewing 1-25)                                                                                                                         Revised Feedback: 74


                 Search Feedback received as seller with an item title or ID:                                                                 Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                           Negative (130)                        12 Months



                   FEEDBACK                                                                                                FROM                                                WHEN

                        BUYER BEWARE ITEM DESCRIPTION IS NOT ACCURATE! THEN BLAME YOU FOR                                  Buyer: l***e (564 )                                 Past month
                        THE MISTAKE!                                                                                       US $18.32                                           Reciprocal feedback




                                                                                                                                                                                                          Comment?
                        40Pcs Bronze Kitchen Cabinet Pulls - 3 Inch Pull Bin Cup Drawer Handles Knob
                        (#323399510194)


                        I still haven't received the package that was supposed to arrive on the 3rd of this                Buyer: c***a (51 )                                  Past month
                        month                                                                                              US $17.39                                           Reciprocal feedback
                        Durable Coffee Spoon w/Swan Holder Set Eleglant Home Party Bar Decor Silver
                        (#323810645046)


                        Bad seller, didn't get all of the items, lied about refund, no way to return                       Buyer: e *** o ( 46 )                               Past month
                        5pcs Road Mountain Bike Chainring Bolt Crankset Chainwheel Screw Nut Hardware                      US $6.28                                            Reciprocal feedback
                        (#324021227035)


                        Paid for product, they emailed outofstock then said theyd refund and still no $$                   Buyer: i***5 (8)                                    Past month
                        Swimming Pool Solar Heating Cover Blanket Protective Cover 193 x 38'' Black                        US $27.33                                           Reciprocal feedback
                        (#323751558887)


                        Never received the Item .                                                                          Buyer: a***e (476 )                                 Past month
                        16 Type Realistic Rabbit Figure Statues Desk Home Ornament Garden Yard Decor                       US $16.24                                           Reciprocal feedback
                        (#323802412703)


                        I ordered a philips not a flat screw driver for a watch - wrong item delivered                     Buyer: m***6 (67 )                                  Past month
                        Precision Phillips Head Screwdriver Watch Jewelry Eyeglasses Repair PDA                            US $6.46                                            Reciprocal feedback
                        (#322394220094)


                        I do not recommend the seller, this is a fraud he sold me an item that does not                    Buyer: _***i (21 )                                  Past month
                        U21 360 Degree Bending Activity USB Mini Real-time Surveillance Camera                             US $19.61                                           Reciprocal feedback
                        (#323977661828)


                        Ordered a royal 4 piece head cover set received a navy 3 piece set.                                Buyer: the *** o ( 92 )                             Past month
                        4Pcs Wood Head Cover Golf 400cc Fairway Driver Club Headcover Guard Protector                      US $22.56                                           Reciprocal feedback
                        (#324106081133)


                        This item has still not arrived, no shipping advice received please advise                         Buyer: 4***i (2)                                    Past month
                        Flasher Rigs Fish Skin Baits Fishing Rigs Lures with Hook 2/0 (#323398019472)                      US $6.19                                            Reciprocal feedback


                        Never received it                                                                                  Buyer: t***t (364 )                                 Past month
                        Practical Braided 1/8inch to 2 RCA Converter AUX Audio Cable Subwoofer                             US $7.11                                            Reciprocal feedback
                        (#323772243174)


                        Very small in size...need a return authorization. Robert Brondell                                  Buyer: 5***o (253 )                                 Past month
                        12V 24V 36V 48V LCD Lead Acid Battery Capacity Indicator Volt Meter GY-6S                          US $36.28                                           Reciprocal feedback
                        (#323749771659)




https://www.ebay.com/fdbk/feedback_profile/motorpartsvalue?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                         1/2
10/16/2020                                                                                    motorpartsvalue
                                                        Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20   on Page
                                                                                                                 eBay 279 of 376 PageID #:452
                                                                                                                                                                                                     Sell      Watchlist          My eBay         1
          Hi             !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                   Search for anything                                                                                              All Categories                                Search           Advanced



         motorpartsvalue's profile



                                                                     motorpartsvalue (44168                  )                                                                    Items for sale            Visit store         Contact
                                                                     97.9% positive feedback
                                                                                                                             Based in China, motorpartsvalue has been an eBay member since July 08, 2015
                                                                         Save




                                       Feedback ratings                                                                                                                                                               See all feedback

                                                          5,355      Item as described                        6,078              97                  130                         Thank you
                                                                                                                                                                                 Oct 12, 2020
                                                          5,647      Communication                        Positive          Neutral              Negative
                                                          5,322      Shipping time

                                                          5,700      Shipping charges                            Feedback from the last 12 months



                                   812 Followers | 0 Reviews | Member since: Jul 08, 2015 |              China



         Items for sale(52063)                                                                                                                                                                                                                  See all items




             Petrol Fuel Pum ...                             Gas Fuel Pump F...                                  Set of 2 Stainl...                                 New 3x Motorcyc...                                     Car Auto Keyles...
             US $18.77                        7m left        US $25.49                         7m left           US $19.33                          26m left        US $9.65                          26m left             US $33.82                  48m left




             About eBay      Announcements        Community        Security Center     Resolution Center         Seller Center        Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorpartsvalue                                                                                                                                                                                                                         1/1
10/16/2020                                                                                    motorpartsvalue
                                                          Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20 | eBayPage
                                                                                                                     Stores 280 of 376 PageID #:453

                                                                                                                                                                         Sell   Watchlist   My eBay         1
      Hi             !             Daily Deals     Brand Outlet    Help & Contact


                                       Shop by
                                       category                   Search for anything                                                                   All Categories                      Search           Advanced



     eBay       eBay Stores      motorpartsvalue




                                                 motorpartsvalue
                                                 812 followers motorpartsvalue (44169            ) 97.9%


                                                     Save this seller




     Category

     All                                                    Search this Store                                                       Search                                                   Best Match

     eBay Motors

     Sporting Goods
                                                           All Listings   Auction       Buy It Now
     Home & Garden

     Cell Phones & Accessories                           1-48 of 50,919 Results

     Consumer Electronics
                                                                                    Motorcycle Headlight Headlamp for KTM EXC MXC 525 450 Dirt Bike Black
     Business & Industrial
                                                                                    $31.75                                                                                                            From China
     Pet Supplies
                                                                                    Free shipping
     Jewelry & Watches

     Toys & Hobbies

     Health & Beauty
                                                                                    Black Motorcycle Integrated LED Tail Light For HONDA CB650R CBR650R 2018-2019
     Musical Instruments & Gear

     Clothing, Shoes & Accessories
                                                                                    $49.35                                                                                                            From China
                                                                                    Free shipping
     Crafts

     Computers/Tablets &
     Networking

     Collectibles                                                                   For KTM XC XCW XC-F SX SXF Motorcycle Kickstand Side Stand Base Pad Plate

     Show More                                                                      $8.86                                                                                                             From China
                                                                                    Free shipping
     Condition                           see all

           New
           Not Specified
                                                                                    15mm Yoga Mat Exercise with Carrying Bag And Strap Non-Slip Exercise Pad

     Price                                                                          $61.13 to $124.61                                                                                                 From China

           Under $15.00                                                             Free shipping

           $15.00 to $35.00
           Over $35.00

     $               - $                                                            Bicycle Cable Chain Lock 5 Digit Combination Password Cycling Security Locks

     Buying Format                       see all                                    $24.89
                                                                                    Free shipping
           All Listings
           Best Offer
           Auction
           Buy It Now                                                               Cruise LED Light Night Flight Lamp Tape Accessories for DJI Mavic Air Decor
           Classified Ads
                                                                                    $14.04                                                                                                            From China

     Item Location                       see all                                    Free shipping
                                                                                    11 sold
           Default
           Within
           100 mile        of 60106                                                 ABS Chain Slider Swingarm Guide Lower Roller For KTM SXF 250 350 450 2016-2018

           US Only                                                                  $6.45                                                                                                             From China
           North America
                                                                                    Free shipping
           Worldwide                                                                2 watching

     Delivery Options                    see all
                                                                                    LED Turn Signal Light for KTM 1190 Adventure/R,1290 Super Adventure/R/S/T
           Free Shipping
           Free In-store Pickup                                                     $37.58                                                                                                            From China
                                                                                    Free shipping
     Show only                           see all

https://www.ebay.com/str/motorpartsvalue                                                                                                                                                                                1/5
10/16/2020                                                                     motorpartsvalue
                                           Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20 | eBayPage
                                                                                                      Stores 281 of 376 PageID #:454
         Returns Accepted
         Completed Items
         Sold Items                                       Motorcycle Ignition Coil Stator Replacement Parts For KTM 50 SX Adventure
         Deals & Savings
                                                          $35.40                                                                             From China
         Authorized Seller
                                                          Free shipping
         Authenticity Verified


     More refinements...
                                                          Pair LED Daytime Running Light DRL Fog Lamp for Mercedes W204 C250 C300 C350

                                                          $41.75                                                                             From China
                                                          Free shipping
                                                          5 watching



                                                          Motorcycle 12V Compatible Work Light LED Headlight Bike Outside Projector Lamp

                                                          $18.52                                                                             From China
                                                          Free shipping




                                                          Retro Wooden Treasure Chest Wood Jewelry Storage Box Case Organizer B

                                                          $20.90                                                                             From China
                                                          Free shipping
                                                          82 watching



                                                          Anti-dazzle Bicycle Headlight Waterproof Sensor LED Bike Front Light Lamp USB

                                                          $13.25                                                                             From China
                                                          Free shipping




                                                          High Performance Racing Carb 34mm Carburetor for 125-350cc Dirt Pit Bike ATV

                                                          $44.15                                                                             From China
                                                          Free shipping
                                                          21 watching



                                                          2x Tool Box Lock Clasp with Screws Stainless Steel Toggle Latch Buckle #1

                                                          $6.82                                                                              From China
                                                          Free shipping
                                                          74 sold



                                                          2 Panels Set Teen Animal Decor Darkening Curtain Drapes~Wolf

                                                          $27.64                                                                             From China
                                                          Free shipping
                                                          26 watching



                                                          Reel Replacement Power Handle Knob Raft Fishing Reel Handle for All Reel

                                                          $9.71                                                                              From China
                                                          Free shipping
                                                          246 sold



                                                          Rear LED Tail Brake Turn Signal Light for YAMAHA R15 2014-2016 Assemblies

                                                          $31.82                                                                             From China
                                                          Free shipping




                                                          Silicone Anti-scratch Protection Cover Case Box For Skullcandy Indy Headset

                                                          $7.29                                                                              From China
                                                          Free shipping




                                                          Motorcycle Hand Grip Bar Handlebar End for KTM EXC SX SXF XC XCF XCW XCFW

                                                          $23.42                                                                             From China
                                                          Free shipping




                                                          6pcs Front Fork Guard Bolts Screws for KTM SX SXF EXC EXCF XCF XCW 65 125 150

                                                          $8.14                                                                              From China
                                                          Free shipping




                                                          Waterproof Motorbike Front Handlebar Bag, Motorcycle Fork Bag Storage Tool Pouch

                                                          $16.45                                                                             From China
                                                          Free shipping
https://www.ebay.com/str/motorpartsvalue                                                                                                                  2/5
10/16/2020                                                                     motorpartsvalue
                                           Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20 | eBayPage
                                                                                                      Stores 282 of 376 PageID #:455
                                                          Free shipping




                                                          CNC Motorcycle Bar Clamp fits for CR125/250 CRF250R/X Motocross Black

                                                          $35.76                                                                         From China
                                                          Free shipping




                                                          Black Motorcycle Screw Nut Cover Bolt Cap for Harley Touring 1994-2017

                                                          $27.06                                                                         From China
                                                          Free shipping




                                                          Chrome Motorcycle Front Mudguard Mud Guard Cover for Honda CG125

                                                          $18.34                                                                         From China
                                                          Free shipping
                                                          7 watching



                                                          4 Pieces Scuba Diving Safety Snap Hook Camping Sail Boat Carabiner Accessory

                                                          $7.90                                                                          From China
                                                          Free shipping




                                                          High Performance Clutch for GY6 125 150 Chinese Scooter Moped ATV

                                                          $45.20                                                                         From China
                                                          Free shipping




                                                          Adult Scuba Free Diving Full Face Mask Anti-Fog Snorkeling Swimming Goggles

                                                          $21.24                                                                         From China
                                                          Free shipping
                                                          29 watching



                                                          Multi-Pocket Waistcoat Causal Photography Waterproof Mesh Detachable Vest

                                                          $28.76                                                                         From China
                                                          Free shipping
                                                          5 watching



                                                          Stainless Steel Soup Spoon Ladle Pasta Colander Filter Kitchen Long Handle

                                                          $10.89                                                                         From China
                                                          Free shipping
                                                          12 watching



                                                          Five Speed Switch for Boat Outboard Trolling Motor Speed Controller On-Off

                                                          $13.72                                                                         From China
                                                          Free shipping
                                                          79 sold



                                                          41mm 1.6" Motorcycle Headlight Turn Signal Indicators Head Light Bracket

                                                          $22.99 to $23.24                                                               From China
                                                          Free shipping




                                                          39 " Clutch Cable for Dirt Bike 90 110 125cc Honda CRF50 XR50 XR

                                                          $8.21                                                                          From China
                                                          Free shipping




                                                          32MM CARBURETTOR CARB REPLACEMENT PART FOR KTM 125 150 200 250CC RACING ATV

                                                          $43.57                                                                         From China
                                                          Free shipping
                                                          2 watching



                                                          Motorcycle Led Headlight Front Fork Lamp for Honda Grom125 MSX125 Black

                                                          $85.20                                                                         From China
                                                          Free shipping




                                                          Animal Figurine Balloon Dog Ornament Decorative Gift for Kids -White-Gold

                                                          $27 61                                                                                i
https://www.ebay.com/str/motorpartsvalue                                                                                                              3/5
10/16/2020                                                                           Items
                                                     Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                                         Filed:     by motorpartsvalue
                                                                                                                Page| eBay
                                                                                                                       283 of 376 PageID #:456
        Hi             (Sign in)      Daily Deals    Brand Outlet   Help & Contact                                                                                                 Sell    Watchlist       My eBay               1



                                         Shop by
                                         category         KTM                                                                                                     All Categories                          Search                 Advanced


                                                                                                                                                                                                   Include description
                                                      Items for sale from motorpartsvalue (44168            )       |    Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                Sort: Best Match          View:
        eBay Motors
         Other Motorcycle Parts                         146 results for KTM          Save this search
         Motorcycle Fairings & Bodywork
         Other Motorcycle Accessories
                                                          Find your Motorcycle
         Other Motorcycle Handlebars,
         Grips & Levers                                                                                                                                                     Clear selections
         Motorcycle Silencers, Mufflers &
         Baffles

                                                                                                                                                                                0
         More

        See all categories                                Make & Model                                  Year From / To             Distance
                                                                                                                                                                       matching results
                                                           KTM                                          Year From                   Any Distance of
        Format                             see all
                                                           Any Model                                    Year To                     60106                                   Find Results
               All Listings
               Auction
                                                                                                   Motorcycle Shock Suspension Adjusting Tools Spanner Wrench for KTM SX XC-W
               Buy It Now
                                                                                                   Brand New

        Guaranteed Delivery                see all
                                                                                                   $10.26                                                 From China
               No Preference                                                                       Buy It Now
                                                                                                                                                          Seller: Engine Party Value (44,068) 97.9%
               1 Day Shipping                                                                      Free Shipping
               2 Day Shipping                                                                                                                             Item: 323988435074
                                                                                                        Watch
               3 Day Shipping
               4 Day Shipping


        Condition                          see all
               New   (146)



        Price                                                                                      (1) Motorcycle Shock Suspension Adjusting Tools Spanner Wrench for KTM SX EXC XC
                                                                                                   Brand New
              Under $15.00
              $15.00 - $35.00
                                                                                                   $10.26                                                 From China
              Over $35.00
                                                                                                   Buy It Now
                                                                                                                                                          Seller: Engine Party Value (44,128) 97.9%
        $             to $                                                                         Free Shipping
                                                                                                                                                          Item: 324101951121
                                                                                                        Watch
        Item Location                      see all
               Default
               Within
                100 miles     of 60106

               US Only
               North America                                                                       ABS Chain Slider Swingarm Guide Lower Roller For KTM SXF 250 350 450 2016-2018
               Worldwide
                                                                                                   Brand New

        Delivery Options                   see all                                                 $6.45                                                  From China
               Free shipping                                                                       Buy It Now
                                                                                                                                                          Seller: Engine Party Value (44,140) 97.9%
                                                                                                   Free Shipping
                                                                                                                                                          Item: 324003426161
        Show only                          see all                                                 2 Watching
                                                                                                        Watch
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings

                                                                                                   Motorcycle Headlight Protective Mesh Hood for KTM RC 125/200/250/390
        More refinements...
                                                                                                   Brand New

                                                                                                   $23.46                                                 From China
              Seller Information                                                                   Buy It Now
                                                                                                                                                          Seller: Engine Party Value (44,139) 97.9%
                                                                                                   Free Shipping
             motorpartsvalue (44168        )                                                                                                              Item: 323751869481
                                                                                                   Only 1 left!
                                                                                                        Watch
              Feedback rating: 44,168
              Positive Feedback: 97.9%
              Member since Jul-08-15 in
              Hong Kong


              Read feedback profile                                                                Replacement Metal Motorcycle Key Case Cover for KTM DUKE 125 200 250 990
              Add to my favorite sellers                                                           Brand New

                                                                                                   $12.50                                                 From China
                                                                                                   Buy It Now
        Sponsored items for you                                                                                                                           Seller: Engine Party Value (44,092) 97.9%
                                                                                                   Free Shipping
                                                                                                                                                          Item: 324117015152




                                                        LED Turn Signal Light for KTM 1190 Adventure/R,1290 Super Adventure/R/S/T
                                                        Brand New


                 Dirt Bike Headlight Fairing
                 For KTM R...
                 $31.61
                 Buy It Now



https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=motorpartsvalue&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                  1/8
10/16/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                             Filed:     by motorpartsvalue
                                                                                                    Page| eBay
                                                                                                           284 of 376 PageID #:457

                                                                              $37.58                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (43,941) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323810162306
                                                                                 Watch




              Set Bike Headlight Lamp
              For R SX EXC ...

              $35.50
              Buy It Now
              Free shipping
                                                                              Swingarm Covers Panels Protectors Guards Suit for KTM 300 EXC F 2014 Orange
                                                                              Brand New

                                                                              $55.09                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,057) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323937329299
                                                                                 Watch




              High Quality 12V 35W
              Black Headlight ...                                             NEW Rear Shock C Spanner Adjuster Wrench Tool For KTM 250 350 450 SX-F XC-F XC
              $32.96                                                          Brand New
              Buy It Now
              Free shipping                                                   $10.26                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,079) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324130449102
                                                                                 Watch




                                                                              Swingarm Covers Panels Protectors Guards Suit for KTM 300 EXC F 2014 Black
                                                                              Brand New
              12V 35W Headlight Head
              Light For 2017...
                                                                              $55.84                                    From China
              $33.45                                                          Buy It Now
                                                                                                                        Seller: Engine Party Value (44,050) 97.9%
              Buy It Now                                                      Free Shipping
                                                                                                                        Item: 323937329274
                                                                                 Watch




                                                                              Orange Fork Guard Bolts Screw For KTM 125-530SX/SX-F/XC-F/EXC/EXC-F/XC-W/XCF-W
                                                                              Brand New


              Motocross Headlight
                                                                              $13.37                                    From China

              Headlamp For 2017...
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,146) 97.9%
                                                                              Free Shipping
              $49.67                                                                                                    Item: 324005247119
                                                                                 Watch
              Buy It Now
              Free shipping




                                                                              ORANGE - Chain Adjuster Regulator Swingarm Slider for KTM XC-W XCF-W EXCF
                                                                              Brand New

                                                                              $11.27                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,146) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323972378911
              12V Universal Enduro                                               Watch
              Motorcycle Headl...
              $32.15
              Buy It Now




                                                                              6pcs Front Fork Guard Bolts Screw Fits for KTM KTM SX SXF EXC EXCF XC XCF Blue
                                                                              Brand New

                                                                              $8.14                                     From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,143) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324275098062
                                                                                 Watch

              2020 Universal LED
              Headlight For KTM ...
              $75.67
              Buy It Now


                                           Swingarm Covers Panels Protectors Guards Suit for KTM 300 EXC F 2014 Blue
                                           Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=motorpartsvalue&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                          2/8
10/16/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                             Filed:     by motorpartsvalue
                                                                                                    Page| eBay
                                                                                                           285 of 376 PageID #:458

                                                                              $55.34                                    From China
              $85.92                                                          Buy It Now
                                                                                                                        Seller: Engine Party Value (44,057) 97.9%
              Buy It Now                                                      Free Shipping
                                                                                                                        Item: 323937329387
                                                                                 Watch




                                                                              Motorcycle Front License Number Plate Orange Replacement Fit for KTM Models
                                                                              Brand New
              Motorcycle Headlight For
              KTM EXCF/SIX...                                                 $13.57                                    From China
              $85.93                                                          Buy It Now
                                                                                                                        Seller: Engine Party Value (44,113) 97.9%
              Buy It Now                                                      Free Shipping
                                                                                                                        Item: 323774856393
                                                                              Only 1 left!
                                                                              1 Watching
                                                                                 Watch




                                                                              Blue Fork Guard Bolts Screw For KTM 125-530SX/SX-F/XC-F/EXC/EXC-F/XC-W/XCF-W
                                                                              Brand New

                                                                              $13.37                                    From China
              Dirt Bike Headlight For
                                                                              Buy It Now
              KTM EXC SX SX...                                                                                          Seller: Engine Party Value (44,062) 97.9%
                                                                              Free Shipping
              $85.00                                                             Watch
                                                                                                                        Item: 324005247082
              Buy It Now




                                                                              Chain Roller Tensioner Pulley Wheel Guide for CRF YZF KTM RMZ KLX
                                                                              Brand New

                                                                              $7.25                                     From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,072) 97.9%
                                                                              Free Shipping
              LED E8 Headlight For                                                                                      Item: 323843794667
              KTM EXC XC XCF X...                                                Watch

              $80.40
              Buy It Now




                                                                              Aluminum Alloy Passenger Grab Bar Handle Rail for KTM SX/SXF/XC/ESC-F Orange
                                                                              Brand New

                                                                              $21.08                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,086) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323854523002
                                                                                 Watch
              Universal Motorcycle
              Headlight For KT...
              $85.93
              Buy It Now



                                                                              CNC Carburetor Drain Plug For KTM SXF XCF XCFW 65 125 350 2000-2019 Orange
                                                                              Brand New

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,146) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324023064138
                                                                                 Watch



              Motorcycle Dirt Bike
              Headlight Headla...
              $33.70
              Buy It Now
                                                                              New Motorbike Carburetor Drain Plug For KTM SX SXF EXCF 450 530 2000-2019 Blue
                                                                              Brand New

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,054) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324023064130
                                                                                 Watch




              Dirt Bike MX Headlight
              For Enduro Mas...
              $87.31                       Motorcycles Carburetor Drain Plug For KTM SXF EXC XCFW 350 530 2000-2019 Red
              Buy It Now
                                           Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=motorpartsvalue&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                          3/8
10/16/2020                                                               Items
                                         Case: 1:20-cv-06677 Document #: 10    for sale11/10/20
                                                                             Filed:     by motorpartsvalue
                                                                                                    Page| eBay
                                                                                                           286 of 376 PageID #:459

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,054) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324023064151
                                                                                 Watch




                                                                              CNC Engine Case Cover Plug Screws Bolts For KTM DUKE 125/200/390 Motors
                                                                              Brand New

                                                                              $9.97                                     From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,146) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323962473291
                                                                                 Watch




                                                                              GPS Bracket Holder Stand Guide Plate for KTM Adv Adventure 1050 1190 1290
                                                                              Brand New

                                                                              $41.08                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,141) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324102873975
                                                                                 Watch




                                                                              2Pairs Rear Swingarm Covers Protectors Guards for KTM EXC & EXCF 2012-2019
                                                                              Brand New

                                                                              $40.90                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,063) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324252570769
                                                                                 Watch




                                                                              M4x0.7mm CNC Fork Air Bleeder Relief Valve for KTM SX SXF EXC SMR
                                                                              Brand New

                                                                              $11.16                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,132) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323843794346
                                                                                 Watch




                                                                              Motorcycle Headlight Headlamp for KTM EXC MXC 525 450 Dirt Bike Black
                                                                              Brand New

                                                                              $31.75                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,113) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 323774877142
                                                                                 Watch




                                                                              Transparent Motorcycle Motorbike Windshield For KTM DUKE 690 2012-2016
                                                                              Brand New

                                                                              $23.42                                    From China
                                                                              Buy It Now
                                                                                                                        Seller: Engine Party Value (44,093) 97.9%
                                                                              Free Shipping
                                                                                                                        Item: 324208178157
                                                                                 Watch




                                           Transparent Gray Motorcycle Windshield Windscreen for KTM DUKE 690 12 - 16
                                           Brand New




https://www.ebay.com/sch/m.html?_odkw=ktm+headlight&_ssn=motorpartsvalue&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                          4/8
10/16/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 287 of 376 PageID #:460
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $31.75
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.98
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $33.73

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave                                                                                                                             See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motorpartsv ... | Message to seller

                                                                       Motorcycle Headlight Headlamp for KTM EXC MXC 525
                                                                       450 Dirt Bike Black
                                                                       $31.75

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 4 – Nov 24
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1437165605015                                                                                                                                                       1/1
10/16/2020                                                               Motorcycle
                                                       Case: 1:20-cv-06677  DocumentShock Suspension Adjusting
                                                                                           #: 10 Filed:        Tools Spanner
                                                                                                            11/10/20     PageWrench
                                                                                                                                 288for of
                                                                                                                                        KTM SX XC-W
                                                                                                                                           376      | eBay #:461
                                                                                                                                                PageID
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                       Sell     Watchlist         My eBay           1



                              Shop by
                              category                  Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist




            Check if this part fits your vehicle              Contact the seller



      BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                 See all eligible items


                                                                                                                 Motorcycle Shock Suspension Adjusting
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Tools Spanner Wrench for KTM SX XC-W
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Quantity:         1            5 available


                                                                                                                                                                                                           Seller information
                                                                                                                       Price:    US $10.26                                Buy It Now                       motorpartsvalue (44169        )
                                                                                                                                                                                                           97.9% Positive feedback

                                                                                                                                                                         Add to cart
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                       Add to Watchlist
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                                                              Longtime
                                                                                                                     Free shipping             30-day returns
                                                                                                                                                                              member

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Shenzhen, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:             Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                           Nov. 24
                                                                                                                                           Please note the delivery estimate is greater than 13
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                             Have one to sell?        Sell now                                                             is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




      Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




      Shock Absorber Adjustment                1x Motorcycle Shock                     Shock Absorber Spanner                   Shock Absorber Adjustment                   1x Shock Spanner Wrench                      CNC Throttle Cable
      Spanner Wrench Tool for…                 Suspension Adjusting Tool…              Wrench Puller Tool for KTM…              Spanner Wrench Tool for…                    WP Shock Tool Adjusting…                     Protection Guard Cover…
      $9.37                                    $10.26                                  $9.47                                    $9.37                                       $10.18                                       $11.39
      $10.18                                   Free shipping                           $10.18                                   $10.18                                      Free shipping                                Free shipping
      Free shipping                            New                                     Free shipping                            Free shipping                               New                                          Seller 99.2% positive
      New                                                                              New                                      New




      Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions

                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Motorcycle-Shock-Suspension-Adjusting-Tools-Spanner-Wrench-for-KTM-SX-XC-W/323988435074?hash=item4b6f373082:g:Rj8AAOSwevJd150O                                                                                                      1/5
10/16/2020                                                             ABS Chain
                                                       Case: 1:20-cv-06677       Slider Swingarm
                                                                           Document        #: 10Guide Lower
                                                                                                 Filed:     Roller For KTM
                                                                                                         11/10/20          SXF 289
                                                                                                                        Page   250 350
                                                                                                                                     of450
                                                                                                                                        3762016-2018
                                                                                                                                              PageID | eBay
                                                                                                                                                         #:462
 Hi           (Sign in)     Daily Deals      Brand Outlet      Help & Contact                                                                                                                       Sell     Watchlist        My eBay            1



                              Shop by
                              category                  Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist




      BUY 1, GET 1 AT 7% OFF (add 2 to cart)                                 See all eligible items


                                                                                                                 ABS Chain Slider Swingarm Guide Lower
                                                                                                                                                                                                           Shop with confidence
                                                                                                                 Roller For KTM SXF 250 350 450 2016-2018
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                   Condition: New                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                                     Quantity:         1            2 available / 2 sold


                                                                                                                                                                                                           Seller information
                                                                                                                       Price:    US $6.45                                 Buy It Now                       motorpartsvalue (44169        )
                                                                                                                                                                                                           97.9% Positive feedback

                                                                                                                                                                         Add to cart
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                       Add to Watchlist
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                   More than 49%
                                                                                                                                               Free shipping              30-day returns
                                                                                                                        sold

                                                                                                                     Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                   Kong/Taiwan | See details
                                                                                                                                   International shipment of items may be subject to customs
                                                                                                                                   processing and additional charges.
                                                                                                                                   Item location: Shenzhen, China
                                                                                                                                   Ships to: Worldwide See exclusions

                                                                                                                     Delivery:             Estimated between Wed. Nov. 4 and Tue.
                                                                                                                                           Nov. 24
                                                                                                                                           Please note the delivery estimate is greater than 13
                                                                                                                                           business days.
                                                                                                                                           Please allow additional time if international delivery
                                             Have one to sell?        Sell now                                                             is subject to customs processing.

                                                                                                                   Payments:



                                                                                                                                   Special financing available. | See terms and apply now

                                                                                                                                              Earn up to 5x points when you use your
                                                                                                                                              eBay Mastercard. Learn more

                                                                                                                      Returns: 30 day Buyer pays for return shipping |
                                                                                                                                   See details




      Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




      For KTM SX SXF XC 250 350                For KTM SXF 250 350 450                 For KTM SX SXF XC 250 350                Motorcycle Chain Slider                     CNC Gear Shifter Shift Lever                 Shock Absorber Spanner
      450 Orange Chain Slider…                 Plastic Chain Slider…                   450 1pc Chain Slider…                    Swingarm Guide Lower…                       Tip for KTM 250/350/450…                     Wrench Puller Tool for KTM…
      $6.45                                    $6.45                                   $6.45                                    $6.45                                       $10.21                                       $9.47
      Free shipping                            Free shipping                           Free shipping                            Free shipping                               $10.98                                       $10.18
      New                                      New                                     New                                      New                                         Free shipping                                Free shipping
                                                                                                                                                                            Seller 99.2% positive                        New




      Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/ABS-Chain-Slider-Swingarm-Guide-Lower-Roller-For-KTM-SXF-250-350-450-2016-2018/324003426161?hash=item4b701bef71:g:UtsAAOSwVkBd6Vm5                                                                                                  1/4
10/19/2020                                                            CNC License
                                                      Case: 1:20-cv-06677         Plate Holder
                                                                           Document       #: 10Fender Eliminator
                                                                                                  Filed:         For Yamaha
                                                                                                            11/10/20        Honda
                                                                                                                         Page     Suzuki
                                                                                                                                290  of Kawasaki KTM | eBay
                                                                                                                                         376 PageID      #:463
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi      !         Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fender Eliminators                                                                                       | Add to Watchlist




             Check if this part fits your vehicle                      Select Vehicle



                                                                                                  CNC License Plate Holder Fender Eliminator For
                                                                                                                                                                                                       Shop with confidence
                                                                                                  Yamaha Honda Suzuki Kawasaki KTM
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 23h 41m 52s                                                                          Seller information
                                                                                                                                                                                                       motor-pro (10290       )
                                                                                                            Color:     Black
                                                                                                                                                                                                       97% Positive feedback

                                                                                                         Quantity:      1              5 available
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                           Price:    US $27.99                                     Buy It Now                          Visit store
                                                                                                                     US $32.99 (15% off)                                                               See other items

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                              30-day returns                             Longtime member


                                                                                                        Shipping: $4.99 Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangdong Foshan, China
                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                         Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                            This item has an extended handling time and a delivery
                                Have one to sell?        Sell now                                                           estimate greater than 16 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |               See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       CNC License Plate Holder               CNC License Plate Holder               LED Light License Plate                Motorcycle Universal CNC                   CNC License Plate Bracket                     CNC Aluminum License
       Fender Eliminator For…                 Bracket Fender Eliminator…             Holder Registration Bracke…            Fender Eliminator License…                 Frame Fender Eliminator LE…                   Plate Holder Bracket Fend…
       $27.99                                 $24.39                                 $27.99                                 $27.99                                     $25.50                                        $28.18
       Free shipping                          + $5.00 shipping                       Free shipping                          Free shipping                              $27.42                                        $29.98
       New                                    Seller 99.3% positive                  New                                    New                                        + $3.50 shipping                              Free shipping
                                                                                                                                                                       New                                           Seller 99% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                                                                    1/5
10/19/2020                                                        CNC License
                                                  Case: 1:20-cv-06677         Plate Holder
                                                                       Document       #: 10Fender Eliminator
                                                                                              Filed:         For Yamaha
                                                                                                        11/10/20        Honda
                                                                                                                     Page     Suzuki
                                                                                                                            291  ofKawasaki KTM | eBay
                                                                                                                                     376 PageID     #:464




     Fender Eliminator With Turn            8/7" 28mm Handlebar          Motorcycle Holder License        Aluminum Fender Eliminator         Fender Eliminator With Turn   Universal Fender Eliminator
     Signal Lights For Yamaha…              Clamps Risers Holder For…    Plate Frame Turn Signal…         With Turn Signal Light For…        Signal Lights For Kawasaki…   Holder Signal Lights For…
     $5.99                                  $21.59                       $5.99                            $5.99                              $5.99                         $5.99
     $10.99                                 + $3.99 shipping             $10.99                           $10.99                             $10.99                        $10.99
     + $5.00 shipping                                                    + $5.00 shipping                 + $5.00 shipping                   + $5.00 shipping              + $5.00 shipping




    Description            Shipping and payments                                                                                                                                                  Report item



                                                                                                                                                                   eBay item number: 143635943769
      Seller assumes all responsibility for this listing.

      Last updated on Oct 14, 2020 19:15:33 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make        Model        Submodel
              -Select-          -Select-    -Select-      -Select-               Go


         [show all compatible vehicles]


               This part is compatible with 552 vehicle(s).


             Notes       Year                             Make                              Model                                       Submodel
                         2002                             Ducati                            748                                         Biposto
                         1999                             Ducati                            748                                         Monoposto
                         1997                             Ducati                            748                                         Monoposto
                         1995                             Ducati                            748                                         Biposto
                         2006                             Ducati                            749                                         Biposto
                         2005                             Ducati                            749                                         Dark Biposto
                         2004                             Ducati                            749                                         Biposto
                         2003                             Ducati                            749                                         Biposto
                         2004                             Ducati                            749 S                                       --
                         2003                             Ducati                            749 S                                       --
                         2001                             Ducati                            750 SS                                      Full Fairing
                         2000                             Ducati                            750 SS                                      Half Fairing
                         2013                             Ducati                            848 EVO                                     --
                         2011                             Ducati                            848 EVO                                     --
                         2000                             Ducati                            900 SS                                      Half Fairing
                         1999                             Ducati                            900 SS                                      Full Fairing
                         1998                             Ducati                            900 SS                                      CR
                         1997                             Ducati                            900 SS                                      SP
                         1995                             Ducati                            900 SS                                      CR
                         1993                             Ducati                            900 SS                                      --

         Page 1 of 28                                                                          1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by motor-pro



         Item specifics
         Condition:                        New                                                        Manufacturer Part Number:   Does Not Apply
         Surface Finish:                   CNC                                                        Brand:                      Unbranded
         Placement on Vehicle:             Rear                                                       Features:                   License Plate LED Light
         Warranty:                         Yes                                                        Material:                   Aluminum
         Type:                             License Plate Frame



                                                                                                                                                              f                               f
                                                                                                                                                            of                              of
                                                                                                                                                       5%                              5%




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                           2/5
10/19/2020                                                  CNC License
                                            Case: 1:20-cv-06677         Plate Holder
                                                                 Document       #: 10Fender Eliminator
                                                                                        Filed:         For Yamaha
                                                                                                  11/10/20        Honda
                                                                                                               Page     Suzuki
                                                                                                                      292  ofKawasaki KTM | eBay
                                                                                                                               376 PageID     #:465
         Sissy Bar Luggage Rack For Hond    1Pair Rear Brake Pads For Honda    1Pair Rear Brake Pads For Honda    Short Machined Brake Clutch Leve   Foldable Extendable Brake Clutch   Folding Extendable Brake
         a Shadow VT750 C2 1997-2003 V      CB 400/500/600/750/900/1000/110    CBR600/1000,CBF600/900/1000,V      rs For Yamaha YZ 80/125/250 WR     Levers For Honda CB500/NS125       evers For Honda NC700X
         LX600 1999-2007                    0/1300,VT 1100                     T1300/VTR1000,NC700                400/YZ400F                         (1998-2003)02 01                   18/CB650F/CBR650F
         49.99 USD                          11.99 USD                          11.99 USD                          26.99 USD                          27.54 USD                          28.99 USD
         Buy it now                         Buy it now                         Buy it now                         Buy it now                         Buy it now                         Buy it now




                                                                                                                                                                                                 f
                                                                                                                                                                                               of
                                                                                                                                                                                           %
                                                                                                                                                                                        11




         LOGO Folding extendable brake cl   LOGO Folding extendable brake cl   LOGO Extending Folding brake clu   LOGO Folding extendable brake cl   LOGO Folding extendy brake clutc   Rear Brake Rotor Disc dis
         utch levers For SUZUKI GSR 600/    utch levers For SUZUKI GSXR 110    tch levers For SUZUKI GSXR 600/    utch levers For SUZUKI GSXR 60     h levers For SUZUKI GSXR 600/7     M SX 125/144/150/200/25
         750 GSXS-750 /SFV                  0/W (1989-1998)                    750 2004-2005                      0/750 (2006-2010)                  50/1000 2011-2018                  0/500/520/525
         36.99 USD                          36.99 USD                          36.99 USD                          36.99 USD                          36.99 USD                          42.10 USD
         Buy it now                         Buy it now                         Buy it now                         Buy it now                         Buy it now                         Buy it now




      Product Description
      Your satisfaction is our best pleasure, please contact us directly whenever you need.
      Universal CNC Aluminum Motorcycle Rear License Plate Mount Holder with White LED Light for Honda Kawasaki Yamaha KTM Suzuki BMW
      Features:
      Condition : 100% brand new
      Material : CNC aluminum
      Quantity : 1 pcs
      Color: Black Blue Red Gold Green Orange Titanium
      Easy to install
      With 3 led license plate light
      Fitment:
      Universal fit most motorcycle, sport bike, street bike, dirt bike, etc.
      Package include:
      1 * motorcycle licence plate
      *Please Bear in Mind That Photo May Slightly Different From Actual Item in Terms of Color Due to the Lighting During Photo Shooting or the Monitor's Display
      Customer Satisfaction:
      If you have any question, welcome to contact us. We are committed to your 100% customer satisfaction.
      Please give us the opportunity to solve any problem. We understand the concerns and frustrations you might have and will try our best to solve the issues.
      Note: Item color displayed in photos may be showing slightly different on your computer monitor since monitors are not calibrated same.
      Shipping Terms:
      *Unlike other shops - All of our items will be shipped out with a CUSTOM TRACKING NUMBER which allow you to track you'r shipment at anytime !*
      Shipping Time: All items will be shipped out within 2-4 business days after confirm your payment. When the parcel have shipped out,you can track your parcel within 5-
      Package: All items are professionally packed with great care to ensure safe delivery.




      Payment:
      We accept Paypal only.



      Shipping:
      We will ship within 2-3 business days after the full payment received.




      Return Policy:
      1) 30 days warranty from the purchased date. Please contact us via email before returning the defective item.

      2) All products have been checked and packaged in good condition before dispatch. In case the item is defective, please inform us within 30 days of receipt, we will replace a new o
      refund.

      We unfortunately do not have control over certain circumstances such as weather condition, delay by post office, & etc.

      3) Return items should include the original packaging and all accessories.

      4) Only defective products will be offered exchange.

      5) We will pay for the shipping cost of resending items, while buyers are responsible for the postal cost of returning the items.
https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                          3/5
10/19/2020                                                       CNC License
                                                 Case: 1:20-cv-06677         Plate Holder
                                                                      Document       #:   Fender Eliminator For Yamaha Honda Suzuki Kawasaki KTM | eBay
       )                  p y          pp g               g              y            p 10 Filed: 11/10/20
                                                                                                         p          Page   293 gof 376 PageID #:466



      Feedback:
      If you're in any way dissatisfied with your purchase, simply let me know through "MY MESSAGES". We will solve it for you as soon as possible. We are committed to ensuring that
      completely satisfied with every transaction. So please contact us first to get a better solution before you would leave a Neutral or Negative feedback.

      Please contact us from eBay message center.

      If you are pleased with this transaction, please respond with all 5-star! We strive for 5-star service by stating upfront our policies and will try our best to solve the problem you have.
      please treat the transaction fairly. Positive feedback is simply what we pursue.




                      f                                  f                                     f                                    f                                        f                                    f
                    of                                 of                                    of                                   of                                    of                                      of
                %                                  %                                    %                                    %                                      %                                       %
           15                                    15                                   15                                   15                                  15                                      15




           Motorcycle Body Work Clip Screws      For Ducati 848 1098 Motorcycle C     Rear Tail Tidy Fender Eliminator A   License Plate Holder Fender Elimi   Motorcycle Complete Fairing Bolts        Motorcycle Complete Fairi
           Fairing Bolt Kit For Ducati Honda S   omplete Fairing Bolts Kit Bodywork   djustable LED For BMW S1000R 2       nator For KTM DUKE 125 200 390      Kit Bodywork Screws Nuts For Duc         Nuts Bodywork Screws Kit
           uzuki KTM                             Screws Nuts                          014-2019 16 15                       RC 125 200 390                      ati 748 749                              ati 749 999
           25.99 USD                             25.99 USD                            27.99 USD                            27.99 USD                           25.99 USD                                25.99 USD
           Buy it now                            Buy it now                           Buy it now                           Buy it now                          Buy it now                               Buy it now




                      f                                  f                                     f                                    f                                        f                                    f
                    of                                 of                                    of                                   of                                    of                                      of
              %                                    %                                     %                                    %                                   %                                       %
           15                                    15                                   15                                   14                                  15                                      15




           Fender Eliminator With Turn Signal    License Plate Holder Fender Elimi    Motorcycle Fairing Bolt Kit Bodywo   Wide Angle Motorcycle Rearview      For Ducati Diavel 2014-2017 Unive        License Plate Holder Fend
           Light For Suzuki Bandit GSXR600       nator For KawasakiZ800, ER6N, Z      rk Screw Kits For Ducati 1198 2009   Rear View Mirrors Windshiled Win    rsal Motorcycle Fairing Bolt Kit Bod     nator For Honda CBR500R
           750 1000 1300                         750, nigia 300                       2010 2011                            dscreen Safety                      ywork Screw                              F CBR600RR/1000RR
           27.99 USD                             27.99 USD                            25.99 USD                            29.99 USD                           25.99 USD                                27.99 USD
           Buy it now                            Buy it now                           Buy it now                           Buy it now                          Buy it now                               Buy it now




   Sponsored items based on your recent views 1/4                                                                                                                                                 Feedback on our suggestions




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                                           4/5
10/19/2020                                                          CNC License
                                                    Case: 1:20-cv-06677         Plate Holder
                                                                         Document       #: 10Fender Eliminator
                                                                                                Filed:         For Yamaha
                                                                                                          11/10/20        Honda
                                                                                                                       Page     Suzuki
                                                                                                                              294  ofKawasaki KTM | eBay
                                                                                                                                       376 PageID     #:467




     Motorcycle Rearview Side                4 pcs Front&Rear Fork                     CNC License Plate Holder                  CNC License Plate Holder              CNC Aluminum License         7/8'' Bar End Motorcycle
     Mirrors 8mm/10mm For…                   Wheels Frame Slider Crash…                Fender Eliminator For…                    Bracket Fender Eliminator…            Plate Bracket Holder Fend…   Side Mirrors Black For KTM…
     $24.95                                  $21.10                                    $27.99                                    $24.39                                $27.99                       $29.68
     $29.95                                  $22.21                                    Free shipping                             + $5.00 shipping                      Free shipping                Free shipping
     + $15.00 shipping                       + $2.00 shipping                          New                                       Seller 99.3% positive                 New                          Seller 99.1% positive
     New                                     New




   More from this seller 1/2                                                                                                                                                                               Feedback on our suggestions




     CNC Yellow Fender                       CNC Fender Eliminator                     Sissy Bar Luggage Rack For                Vented Short Brake Clutch             Blue Off Road Brake Clutch   Short Pink Color Brake
     Eliminator License Plate…               License Plate Bracket…                    Honda Shadow VT750 C2…                    Levers For Suzuki GSXR 11…            Levers for Yamaha…           Clutch Levers For Honda…
     $20.99                                  $25.99                                    $49.99                                    $22.09                                $20.00                       $19.99
     $25.99                                  $30.99                                    + shipping                                + shipping                            $23.53                       + shipping
     + shipping                              + shipping                                                                                                                + shipping




 Back to previous page                                                                                                                                                                                                      Return to top
 More to explore : License Plate LED Light Motorcycle Fender Eliminators for Yamaha, License Plate LED Light Motorcycle Fender Eliminators for Honda CBR1000RR,
 License Plate LED Light Motorcycle Fender Eliminators for Honda CBR600RR, License Plate Frames for Kawasaki Eliminator 900, License Plate Frames for Kawasaki Eliminator 1000,
 Kawasaki Motorcycle Fender Eliminators for Kawasaki, Yamaha Motorcycle Fender Eliminators for Yamaha, PUIG Motorcycle Fender Eliminators for KTM, Motorcycle Fender Eliminators for Honda,
 License Plate Frames License Plate Frames for Honda




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                                                    5/5
10/19/2020                                                            CNC License
                                                      Case: 1:20-cv-06677         Plate Holder
                                                                           Document       #: 10Fender Eliminator
                                                                                                  Filed:         For Yamaha
                                                                                                            11/10/20        Honda
                                                                                                                         Page     Suzuki
                                                                                                                                295  of Kawasaki KTM | eBay
                                                                                                                                         376 PageID      #:468
                                                                                                                                                                                                Sell     Watchlist         My eBay           2
  Hi      !         Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                     All Categories                             Search             Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fender Eliminators                                                                                       | Add to Watchlist




             Check if this part fits your vehicle                      Select Vehicle



                                                                                                  CNC License Plate Holder Fender Eliminator For
                                                                                                                                                                                                       Shop with confidence
                                                                                                  Yamaha Honda Suzuki Kawasaki KTM
                                                                                                                                                                                                              eBay Money Back Guarantee
                                                                                                       Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                              your money back. Learn more
                                                                                                   Compatibility See compatible vehicles
                                                                                                                :

                                                                                                    Sale ends in: 23h 41m 22s                                                                          Seller information
                                                                                                                                                                                                       motor-pro (10290       )
                                                                                                            Color:     Black
                                                                                                                                                                                                       97% Positive feedback

                                                                                                         Quantity:      1              5 available
                                                                                                                                                                                                           Save this Seller
                                                                                                                                                                                                       Contact seller
                                                                                                           Price:    US $27.99                                     Buy It Now                          Visit store
                                                                                                                     US $32.99 (15% off)                                                               See other items

                                                                                                                                                                  Add to cart


                                                                                                                                                                Add to Watchlist



                                                                                                              30-day returns                             Longtime member


                                                                                                        Shipping: $4.99 Standard SpeedPAK from China/Hong
                                                                                                                      Kong/Taiwan | See details
                                                                                                                      International shipment of items may be subject to customs
                                                                                                                      processing and additional charges.
                                                                                                                      Item location: Guangdong Foshan, China
                                                                                                                      Ships to: Worldwide See exclusions

                                                                                                         Delivery:          Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                            This item has an extended handling time and a delivery
                                Have one to sell?        Sell now                                                           estimate greater than 16 business days.
                                                                                                                            Please allow additional time if international delivery is subject
                                                                                                                            to customs processing.

                                                                                                       Payments:



                                                                                                                      Special financing available. | See terms and apply now

                                                                                                                               Earn up to 5x points when you use your eBay
                                                                                                                               Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |               See details




   Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




       CNC License Plate Holder               CNC License Plate Holder               LED Light License Plate                Motorcycle Universal CNC                   CNC License Plate Bracket                     CNC Aluminum License
       Fender Eliminator For…                 Bracket Fender Eliminator…             Holder Registration Bracke…            Fender Eliminator License…                 Frame Fender Eliminator LE…                   Plate Holder Bracket Fend…
       $27.99                                 $24.39                                 $27.99                                 $27.99                                     $25.50                                        $28.18
       Free shipping                          + $5.00 shipping                       Free shipping                          Free shipping                              $27.42                                        $29.98
       New                                    Seller 99.3% positive                  New                                    New                                        + $3.50 shipping                              Free shipping
                                                                                                                                                                       New                                           Seller 99% positive




   Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                                                                    1/3
10/19/2020                                                               CNC License
                                                         Case: 1:20-cv-06677         Plate Holder
                                                                              Document       #: 10Fender Eliminator
                                                                                                     Filed:         For Yamaha
                                                                                                               11/10/20        Honda
                                                                                                                            Page     Suzuki
                                                                                                                                   296  ofKawasaki KTM | eBay
                                                                                                                                            376 PageID     #:469




     Fender Eliminator With Turn                 8/7" 28mm Handlebar                    Motorcycle Holder License                Aluminum Fender Eliminator                Fender Eliminator With Turn               Universal Fender Eliminator
     Signal Lights For Yamaha…                   Clamps Risers Holder For…              Plate Frame Turn Signal…                 With Turn Signal Light For…               Signal Lights For Kawasaki…               Holder Signal Lights For…
     $5.99                                       $21.59                                 $5.99                                    $5.99                                     $5.99                                     $5.99
     $10.99                                      + $3.99 shipping                       $10.99                                   $10.99                                    $10.99                                    $10.99
     + $5.00 shipping                                                                   + $5.00 shipping                         + $5.00 shipping                          + $5.00 shipping                          + $5.00 shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangdong Foshan, China
             Shipping to: Worldwide
             Excludes: Alaska/Hawaii, APO/FPO, US Protectorates, Africa, South America, Afghanistan, China, United Arab Emirates, Yemen, American Samoa, Cook Islands, Fiji, French Polynesia, Guam,
             Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam,
             Cambodia

             Quantity:    1                 Change country:        United States                                                      ZIP Code:      60440                  Get Rates


               Shipping and handling        Each additional item     To                  Service                                                                                  Delivery*

               US $4.99                     US $3.99                 United States       Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Thu. Nov. 12 and Wed. Dec. 2

               US $19.98                    US $9.99                 United States       Expedited Shipping from China/Hong Kong/Taiwan to worldwide                              Estimated between Wed. Oct. 28 and Wed. Nov. 4
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.

               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/CNC-License-Plate-Holder-Fender-Eliminator-For-Yamaha-Honda-Suzuki-Kawasaki-KTM/143635943769                                                                                                                                         2/3
10/19/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                             11/10/20Profile
                                                                                                           Page 297 of 376 PageID #:470
                                                                                                                                                          Sell   Watchlist      My eBay           2
                  Hi     !           Daily Deals     Brand Outlet    Help & Contact


                                             Shop by
                                             category                    Search for anything                                             All Categories                        Search             Advanced



                 Home         Community      Feedback forum         Feedback profile



                 Feedback profile


                                           motor-pro (10290          )                                                                                                 Member Quick Links
                                           Positive Feedback (last 12 months): 97%                                                                                     Contact member
                                           Member since: Feb-26-14 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                                   1 month     6 months         12 months            Average for the last 12 months

                             Positive                59             384                623           Accurate description                                 Reasonable shipping cost
                                                                                                                  (539)                                               (561)
                             Neutral                 1               2                 4
                                                                                                     Shipping speed                                       Communication
                             Negative                4              13                 19                         (540)                                               (545)




                             All received Feedback                               Received as buyer                          Received as seller                                Left for others

                 19 Feedback received (viewing 1-19)                                                                                                                             Revised Feedback: 58


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (19)                         12 Months



                   FEEDBACK                                                                                                   FROM                                                WHEN

                        Very poor quality, it is not even the screws of a yamaha 700 raptor.                                  Buyer: f***r (37 )                                  Past month
                        Complete Fairing Bolt Kit Screws For Yamaha YFM 350/YFM 660/YFM 700 Raptor                            US $25.99                                           Reciprocal feedback




                                                                                                                                                                                                             Comment?
                        (#133431379832)


                               Reply by motor-pro. Left within past month.

                               Dear Friend Have any question contact us at any time


                        before i bought this item it said the item location was in california it was not                      Buyer: 9***- (29 )                                  Past month
                        For YAMAHA YZF R3 R15 R25 Hot Motorcycle Rear View Side Mirror Rearview Mirrors                       US $20.99                                           Reciprocal feedback
                        (#143735663150)


                               Reply by motor-pro.Left within past month.
                               We have two warehouses, which are just sold out in uswc and can only be uskny'


                        received different design product and I question to seller.they say "new style"                       Buyer: 0***a (40 )                                  Past month
                        220MM Rear Steel Brake Disc Rotor For KTM EXC EXCF SX SXF SXS XC XCR XCW XCF                          US $33.59                                           Reciprocal feedback
                        MXC (#132321095489)


                        I ordered 51mm. You sent 52mm. I want 51mm.                                                           Buyer: s***n (424 )                                 Past month
                        43/45/46/48/50/51/52/53/54/55mm CNC Forks Clip-ons HandleBars For motorcycles                         US $31.99                                           Reciprocal feedback
                        (#132321185829)


                               Reply by motor-pro. Left within past month.

                               51, 52 generic


                        Poorly design. ABS locking up and clutch switch disengaged. Very unsafe.                              Buyer: c *** y ( 46 )                               Past 6 months
                        Shorty Black Brake Clutch Levers For BMW S1000RR (w or w/o CC) (2010-2017)                            US $31.89                                           Reciprocal feedback
                        (#132458269418)


                               Reply by motor-pro. Left within past 6 months.

                               Dear Friend Have any question contact us at any time


                        This item does not fit my car!When reaching seller he says what bike do you have                      Buyer: 2***2 (4)                                    Past 6 months
                        Universal Manual Operate Truck Car Gear Shift Knob Shifter Lever Resin Red Skull                      US $12.29                                           Reciprocal feedback
                        (#142097014341)


                               Reply by motor-pro.Left within past 6 months.
                               Dear Friend Have any question contact us at any time


                        The item I purchased never arrived. Was given a bogus reason. I was reimbursed.                       Buyer: r***o (5)                                    Past 6 months
                        Short Edging Brake Clutch Levers For aprilia RSV4 factory RSV4R/RR 2009-2017                          US $22.99                                           Reciprocal feedback
                        (#132392637975)


                               Reply by motor-pro. Left within past 6 months.

                               Dear Friend you have cancel the order.we have refund to you.


https://www.ebay.com/fdbk/feedback_profile/motor-pro?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                  1/3
10/19/2020                                     Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                         11/10/20Profile
                                                                                                       Page 298 of 376 PageID #:471
                   FEEDBACK                                                                                                 FROM                                          WHEN

                        Horrible DO NOT BUY                                                                                 Buyer: d***g (149 )                           Past 6 months
                        Steering Damper stablizer w/ Bracket mount for YAMAHA YZF R1 (1998-2004) full s                     US $55.99                                     Reciprocal feedback
                        (#142676866402)


                        Cheap product                                                                                       Buyer: a***7 (37 )                            Past 6 months
                        3X Front+Rear Brake Pads For Suzuki GSXR 600/750 (2006-2010)/ GSXR 1000 (07-08）                     US $31.99                                     Reciprocal feedback
                        (#142506990631)


                            Reply by motor-pro. Left within past 6 months.
                            Dear Friend Have any question contact us at any time


                        Great product, best costumer service ever and 4 days delivery 🚚? Just perfect💯                      Buyer: 8***a (39 )                            Past 6 months
                        Vented Short brake clutch levers for BMW S1000RR S1000R (2015 2016 2017)                            US $21.99                                     Reciprocal feedback
                        (#142533003562)


                            Reply by motor-pro.Left within past 6 months.

                            Dear Friend Have any question contact us at any time


                                                           Detailed item information is not available for the following items because the feedback is over 90 days old.


                        Don't waste you time and money on these. Total pos.                                                 Buyer: f***a (125 )                           Past 6 months
                        Pair Handle Bar Hand Brush Guard Handguard Protector For 2013-2019 Honda CB500X                     US $29.99                                     Reciprocal feedback
                        (#143581155809)


                            Reply by motor-pro. Left within past 6 months.

                            Dear Friend


                        Color tone is different between two same items.                                                     Buyer: 0***e (424 )                           Past 6 months
                        10 p LOGO Folding extend brake clutch levers For KTM Duke 125/200/390 2013-2018                     US $310.00                                    Reciprocal feedback
                        (#132687650344)


                            Reply by motor-pro.Left within past 6 months.
                            Dear Friend Have any question contact us at any time


                        These do not fit yzf r6 2007 the bolts are too big for the opening                                  Buyer: m***e (11 )                            Past 6 months
                        CNC accessories Swingarm Spools slider stand screws for yamaha YZF R6 1999-2016                     US $8.59                                      Reciprocal feedback
                        (#143590398436)


                            Reply by motor-pro.Left within past 6 months.




                                                                                                                                                                                                Comment?
                            Dear Friend Have any question contact us at any time


                        Had to grind sides of pads as did not fit took me a whole day, not buy again                        Buyer: e***1 (36 )                            Past year
                        1Pair Front Brake Pads For BUELL Firebolt/ Lightning/ Ulysses (#142667606052)                       US $15.99                                     Reciprocal feedback


                            Reply by motor-pro. Left within past year.
                            Dear Friend Have any question contact us at any time


                        Will never buy from this company again. Absolutely poor customer service.                           Buyer: 4***9 (63 )                            Past year
                        LOGO Folding extendable brake clutch levers For BMW S1000RR (2015-2016-2017-18)                     US $36.99                                     Reciprocal feedback
                        (#142183957757)


                            Reply by motor-pro.Left within past year.
                            Dear Friend Have any question contact us at any time


                        Product arrived in bad conditions                                                                   Buyer: r***n (446 )                           Past year
                        Front Headlight Assembly Headlamp Lighting fit for Yamaha YZF-R3 2015-2018                          US $134.99                                    Reciprocal feedback
                        (#132838109541)


                        Brake lever was not designed correctly and required significant modifications.                      Buyer: t***r (10 )                            Past year
                        LOGO Folding brake clutch levers For MV Agusta Brutale 750/910/920/989/990/1078                     US $42.99                                     Reciprocal feedback
                        (#132485688533)


                        I did not recive                                                                                    Buyer: o***k (97 )                            Past year
                        Red Short Brake Clutch Levers For DUCATI HYPERMOTARD 1100/S/EVO SP (2007-2012)                      US $18.99                                     Reciprocal feedback
                        (#142771213753)


                        no get the parts and no answer                                                                      Buyer: l***l (551 )                           Past year
                        Machined Brake Clutch Levers For Suzuki GSXR1000 2001-2004,2005-2006,2009-2018                      US $27.99                                     Reciprocal feedback
                        (#132745102720)



                 Page 1 of 1
                                                                                                           1



                                                  Member Quick Links               Contact member                Suggested Next            Leave Feedback
                                                                                   View items for sale                                     Reply to received Feedback
                                                                                   View seller's Store                                     Follow up to given Feedback
                                                                                                                                           Request feedback revision




https://www.ebay.com/fdbk/feedback_profile/motor-pro?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                     2/3
10/19/2020                                              Case: 1:20-cv-06677 Document #: 10 Filed:motor-pro
                                                                                                  11/10/20 on eBay
                                                                                                                Page 299 of 376 PageID #:472
                                                                                                                                                                                                   Sell      Watchlist          My eBay         2
          Hi        !          Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                             All Categories                                Search           Advanced



         motor-pro's profile



                                                                     motor-pro (10290            )                                                                              Items for sale            Visit store         Contact
                                                                     97% positive feedback

                                                                                                                                     Based in China, motor-pro has been an eBay member since Feb 26, 2014
                                                                          Save




                                       Feedback ratings                                                                                                                                                             See all feedback

                                                          539        Item as described                      623                 4                  19                          Just as described and fitment.........
                                                                                                                                                                               Oct 12, 2020
                                                          545        Communication                      Positive         Neutral               Negative
                                                          540        Shipping time

                                                          561        Shipping charges                           Feedback from the last 12 months



                                   557 Followers | 0 Reviews | Member since: Feb 26, 2014 |             China



         Items for sale(13558)                                                                                                                                                                                                                See all items




             CNC Crash Pads ...                               CNC Crash Pads ...                                CNC Crash Pads ...                                CNC Crash Pads ...                                     US Vented Short...
             US $19.99                       46m left         US $19.99                      46m left           US $19.99                         46m left        US $19.99                         46m left             US $24.99                  1h left




             About eBay      Announcements        Community       Security Center      Resolution Center        Seller Center       Policies     Affiliates   Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motor-pro?_trksid=p2047675.l2559                                                                                                                                                                                                     1/1
10/19/2020                                                                                  daniel's11/10/20
                                                        Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                                  Stores 300 of 376 PageID #:473
                                                                                                                                                                                                        Sell   Watchlist     My eBay          2
                                         Hi         !         Daily Deals      Brand Outlet     Help & Contact


                                                                         Shop by
                                                                         category                 Search for anything                                                                  All Categories                        Search            Advanced



                                        eBay       eBay Stores      daniel's motor




                                                                                daniel's motor
                                                                                557 followers motor-pro (10290          ) 97.0%

                                                                                Hi dear all, We am so sorry we can't ship out the item until 3rd March as the arrival of the biggest holiday in China, the shipping company won't be returning to work until 3rd March, so let me know if you want to w

                                                                                       Save this seller




                                        Category

                                        All                                                    Search this Store                                                  Search                                              Time: ending soonest

                                        Pivot Dirt Bikes Levers

                                        Short Brake Clutch Levers
                                                                                              All Listings   Auction   Buy It Now
                                        Long&Regular Levers

                                        Foldable & Extendable Levers                      1-48 of 7,086 Results

                                        Extendable-only levers
                                                                                                                  CNC Crash Pads Exhaust Sliders Body Protector for Yamaha YZF-R3 MT-03 2015-2018
                                        Brake Clutch Master Cylinders
                                                                                                                  $19.99                                                                                                                From China
                                        Steering Damper
                                                                                                                  Was: $21.99
                                        Clip ons
                                                                                                                  $1.00 shipping
                                        Rear view mirrors

                                        CNC Rearsets(Forward control)
                                                                                                                  US Vented Short brake clutch levers For SUZUKI GSX1300R hayabusa 1999-04-05-2007
                                        Motor Parts

                                        Windscreen
                                                                                                                  $24.99
                                                                                                                  Was: $26.99
                                        Brake pads
                                                                                                                  $2.99 shipping
                                        Speedometer Cases

                                        Brake Rotor Discs
                                                                                                                  14mm 22mm Front hydraulic Brake Master Cylinder & cable Perch w/Fluid Reservoir
                                        Clutch Plates

                                        Frame Sliders                                                             $42.99                                                                                                                From China
                                                                                                                  $3.99 shipping
                                        US Stock

                                        Steering Wheel

                                        Proguards/Handle
                                        grips/Barends                                                             15.7mm Front hydraulic Brake Master Cylinder & cable Perch with Fluid Reservoirs

                                        Turn signal lights                                                        $42.99                                                                                                                From China
                                        Kickstand pads                                                            $3.99 shipping
                                        Fairing bodyworks

                                        Laser Engraved Folding Levers

                                        Lightings                                                                 18.8mm Front hydraulic Brake Master Cylinder & cable Perch with Fluid Reservoirs
                                        Tail Lights
                                                                                                                  $42.99                                                                                                                From China
                                        Hand grips/Handle bar ends                                                $3.99 shipping
                                        Headlights

                                        For Honda

                                        For Yamaha                                                                Short Brake Clutch Levers For Honda CB500F 2006-2007/ CB750 Nighthawk
                                        For KTM
                                                                                                                  $31.89
                                        For Suzuki                                                                Was: $33.89
                                        For Kawasaki                                                              $2.99 shipping

                                        For Ducati

                                        For Aprilia                                                               Short green Brake Clutch Levers For Kawasaki ninja 650R/er6f Z650 Z900 2017-2018
                                        For BMW
                                                                                                                  $31.89
                                        For Triumph
                                                                                                                  $2.99 shipping
                                        For Benelli                                                               or Best Offer
                                        Seatings

                                        Sissy Bar Luggage Rack                                                    For YAMAHA YZF R6 (2005-2016) 15 14 13 12 Folding Extendable Brake Clutch Levers
                                        For Off Road DirtBikes
                                                                                                                  $28.99                                                                                                                From China
                                        Swingarm Sliders Spools Stand
                                                                                                                  Was: $30.52
                                        Exhaust Protector                                                         $1.99 shipping
                                        Complete Fairing Bolt Screws                                              3 watching

                                        Holder License Plate Frame
                                                                                                                  Folding Extendable Brake Clutch Levers For Suzuki GSXR 600/750 (1997-2003) 02 01
                                        Handlebar Hand Grip
                                                                                                                  $28.99                                                                                                                From China
                                        Harley accessories
                                                                                                                  Was: $30.52
                                        Radiator Guard Protector
                                                                                                                  $1.99 shipping
                                        Pet exclusive

                                        Tank Pad Sticker
                                                                                                                  Foldable Extendable Brake Clutch Levers For Suzuki GSXR 1000 (2005-2006)
                                        UTV accessories

                                        Cylinder Clutch Perch Levers
                                                                                                                  $27.54                                                                                                                From China
                                                                                                                  Was: $28.99
                                        Helmet accessories
                                                                                                                  $1.99 shipping
                                        Other


                                        Condition                           see all                               Fold Extend Brake Clutch Levers For Suzuki GSXR 600 750 2006-2010 2009 2008 2007

                                              New                                                                 $28.99                                                                                                                From China
                                              Used                                                                Was: $30.52
                                                                                                                  $1.99 shipping
                                        Price

                                              Under $35.00
                                                                                                                  Short Brake Clutch Levers For Honda CBR1000RR/Fireblade (2004-2005-2006-2007)
                                              Over $35.00

                                        $               - $                                                       $31.89
                                                                                                                  $2.99 shipping

                                        Buying Format                       see all

                                              All Listings
                                              Best Offer                                                          Rear Seat Cowl Cover For Suzuki GSXR 600 GSX-R 750 (2011-2016) 15 14 Carbon-Look
                                              Auction
                                                                                                                  $36.99                                                                                                                From China
                                              Buy It Now
                                                                                                                  $3.99 shipping
                                              Classified Ads


                                        Item Location                       see all

                                              Default                                                             Black For SUZUKI GN125 GN400 GR650 GS GT T TU250 Universal Cafe Racer Seat Hump
                                              Within
                                                                                                                  $52.99                                                                                                                From China
                                              100 mile        of 60440
                                                                                                                  $3.99 shipping
                                              US Only
                                              North America
                                              Worldwide
                                                                                                                  Folding Extending Both Brake Levers For YAMAHA XP 530 T-Max (2014-2015-2016)
                                        Delivery Options                    see all
                                                                                                                  $28.99                                                                                                                From China
                                              Free Shipping
                                                                                                                  Was: $30.52
                                              Free In-store Pickup                                                $1.99 shipping

                                        Show only                           see all
                                                                                                                  Vintage Cafe Racer Seat Retro Saddle For Honda CB350 CB400 CB500 CB550 CB750
                                              Returns Accepted
                                              Completed Items                                                     $44.99                                                                                                                From China
                                              Sold Items
                                                                                                                  $3.99 shipping
                                              Deals & Savings                                                     26 watching
                                              Authorized Seller
                                              Authenticity Verified
                                                                                                                  Short green Brake Clutch Levers For Kawasaki ninja 650R/er6f er6n (2009-2016)

                                                                                                                  $33 89                                                                                                           B   d K        ki
https://www.ebay.com/str/danielsmotor                                                                                                                                                                                                                                                              1/3
10/19/2020                                                                           daniel's11/10/20
                                                 Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                           Stores 301 of 376 PageID #:474
                                        More refinements...               $33.89                                                                              Brand: Kawasaki
                                                                          $2.99 shipping




                                                                          Fire UTV Side Door Bags w/ Knee Pad For Polaris RZR XP 1000 900XC S900 2014-2018

                                                                          $34.99
                                                                          Was: $39.99
                                                                          $2.00 shipping
                                                                          or Best Offer

                                                                          Brown Hump Custom Cafe Racer Seat Vintage Saddle For Honda CB100 CB500T CL360 GN

                                                                          $42.99                                                                                  From China
                                                                          $3.99 shipping




                                                                          8mm Swingarm Spools Slider Protector For KAWASAKI Z1000 Z 1000 2012-2015-2018

                                                                          $8.58                                                                              From Hong Kong
                                                                          Was: $10.58
                                                                          $1.99 shipping



                                                                          For Suzuki hayabusa GSX1300R 1999-2007 06 Folding Extending Brake Clutch Levers

                                                                          $28.99                                                                                  From China
                                                                          Was: $30.52
                                                                          $1.99 shipping



                                                                          Motorcycle Black Cafe Racer Hump Seat Saddle For Yamaha XJ750 XS400 SR500 RD400

                                                                          $50.99                                                                                  From China
                                                                          $3.99 shipping
                                                                          33 watching



                                                                          Foldable Extending Brake Clutch Levers For Suzuki GSF 1200 bandit 2001-2006 2005

                                                                          $28.99                                                                                  From China
                                                                          Was: $30.52
                                                                          $1.99 shipping



                                                                          NEW Universal Motorcycles ATV 180 degree Motorcycle wide-angle rearview mirror

                                                                          $29.99                                                                                  From China
                                                                          Was: $34.99
                                                                          $2.00 shipping
                                                                          or Best Offer

                                                                          Folding Extendable Brake Clutch Levers For Suzuki SFV 650 GLADIUS (2009-2015)

                                                                          $28.99                                                                                  From China
                                                                          Was: $30.52
                                                                          $1.99 shipping



                                                                          Short Brake Clutch Levers For Husqvarna Svartpilen 401 2018-2019-2020 Husky

                                                                          $31.89                                                                             Brand: Husqvarna
                                                                          $2.99 shipping




                                                                          Leather Motorcycle 3" Spring Solo Bracket Seat For Harley Chopper Bobber Custom

                                                                          $69.99                                                                                  From China
                                                                          $3.99 shipping




                                                                          Motorcycle Fairing Bolts Kit Bodywork Clips Screws For Ducati 848 2008-2013 12

                                                                          $25.99                                                                                  From China
                                                                          Was: $30.58
                                                                          $1.99 shipping



                                                                          Short Edging Brake Clutch Levers For Kawasaki ZX1400/ZX14R/ZZR1400 06-17/GTR1400

                                                                          $22.99                                                                                  From China
                                                                          $3.99 shipping                                                                      Brand: Kawasaki




                                                                          US Left Right Side UTV Door Bags Knee Pad For Polaris RZR XP XP4 1000 14-17 2016

                                                                          $34.99
                                                                          Was: $39.99
                                                                          $3.00 shipping
                                                                          or Best Offer

                                                                          180 Degree wide-angle rearview mirror For BMW GS 1200GS LC R1250GS ADV

                                                                          $29.99                                                                                  From China
                                                                          Was: $34.99
                                                                          $2.00 shipping
                                                                          or Best Offer

                                                                          Short Edging Brake Clutch Levers For Suzuki Bandit 1200 (96-00)/GSXR1100/W

                                                                          $22.99                                                                                  From China
                                                                          $3.99 shipping                                                                        Brand: Suzuki




                                                                          License Plate Holder Fender Eliminator For Honda CBR500R/CB500F CBR600RR/1000RR

                                                                          $27.99                                                                                  From China
                                                                          Was: $32.99
                                                                          $4.99 shipping



                                                                          Black Motorcycle Swingarm Spools Slider 8mm Stand Screws For KAWASAKI Z1000 14-

                                                                          $8.58                                                                              From Hong Kong
                                                                          Was: $10.58
                                                                          $1.99 shipping



                                                                          For Ducati Diavel 2014-2017 Universal Motorcycle Fairing Bolt Kit Bodywork Screw

                                                                          $25.99                                                                                  From China
                                                                          Was: $30.58
                                                                          $1.99 shipping



                                                                          Short Edging Brake Clutch Levers For Kawasaki ZX9R(94-97)/ZX7R/GTR1000/ZZR1200

                                                                          $22.99                                                                                  From China
                                                                          $3.99 shipping                                                                      Brand: Kawasaki




                                                                          Wide Angle Motorcycle Rearview Rear View Mirrors Windshiled Windscreen Safety

                                                                          $29.99                                                                                  From China
                                                                          Was: $34.99
                                                                          $2.00 shipping
                                                                          or Best Offer


https://www.ebay.com/str/danielsmotor                                                                                                                                           2/3
10/19/2020                                                                                                            daniel's11/10/20
                                                                                  Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                                                            Stores 302 of 376 PageID #:475
                                                                                                                                                  Short Edging colored Brake Clutch Levers For Kawasaki H2R/ZX10R/KRT/ZZR/ 16-17

                                                                                                                                                  $22.99                                                                                 From China
                                                                                                                                                  $3.99 shipping                                                                     Brand: Kawasaki




                                                                                                                                                  YZF 6mm Swingarm Sliders Spools Stand Bobbins for Yamaha YZF R1 R6 R6S 600R 750R

                                                                                                                                                  $8.59                                                                                  From China
                                                                                                                                                  Was: $10.59
                                                                                                                                                  $1.99 shipping



                                                                                                                                                  CNC Crash Pads Exhaust Sliders Body Protector for Yamaha YZF-R15/ R3 MT03 15-18

                                                                                                                                                  $19.99                                                                                 From China
                                                                                                                                                  Was: $21.99
                                                                                                                                                  $1.00 shipping



                                                                                                                                                  Machined Anodized Brake Clutch Levers For Yamaha XT660Z Tenere (2008-2017)

                                                                                                                                                  $26.99 to $27.99                                                                       From China
                                                                                                                                                  $3.99 shipping




                                                                                                                                                  Motorcycle Fairing Bolt Kit Bodywork Screw Kits For Ducati 1198 2009 2010 2011

                                                                                                                                                  $25.99                                                                                 From China
                                                                                                                                                  Was: $30.58
                                                                                                                                                  $1.99 shipping



                                                                                                                                                  License Plate Holder Fender Eliminator For KawasakiZ800, ER6N, Z750, nigia 300

                                                                                                                                                  $27.99                                                                                 From China
                                                                                                                                                  Was: $32.99
                                                                                                                                                  $4.99 shipping



                                                                                                                                                  US Left Right Sides UTV Door Bags Knee Pad For Polaris RZR XP XP4 1000 2014-2017

                                                                                                                                                  $34.99
                                                                                                                                                  Was: $39.99
                                                                                                                                                  $2.00 shipping
                                                                                                                                                  or Best Offer

                                                                                                                                                  4 pcs Front&Rear Fork Wheels Frame Slider Crash Protectors For KTM RC390 Duke

                                                                                                                                                  $21.10                                                                                 From China
                                                                                                                                                  Was: $22.21
                                                                                                                                                  $2.00 shipping
                                                                                                                                                  186 sold

                                                                                                                                                  10mm M10 Swingarm Sliders Spools Stand Screws for Yamaha YZF750 /YZF1000 1987-97

                                                                                                                                                  $8.59                                                                                  From China
                                                                                                                                                  Was: $10.59
                                                                                                                                                  $1.99 shipping



                                                                                                                                                  CNC Crash Pads Exhaust Sliders Body Protector for Yamaha FZ1 2001-2015 F8 11-13

                                                                                                                                                  $19.99                                                                                 From China
                                                                                                                                                  Was: $21.99
                                                                                                                                                  $1.00 shipping



                                                                                                                                                  Brake Clutch Levers For Yamaha YFZ450S YFM350/660/700 Raptor/Banshee/200 Blaster

                                                                                                                                                  $26.99 to $27.99                                                                       From China
                                                                                                                                                  $3.99 shipping




                                                                                                                                                                           1   2     3     4     5     6     7     8      9    10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact    Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/danielsmotor                                                                                                                                                                                                                  3/3
10/19/2020                                                                               daniel's11/10/20
                                                     Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                               Stores 303 of 376 PageID #:476
                                                                                                                                                                                                      Sell   Watchlist     My eBay          2
                                      Hi         !         Daily Deals      Brand Outlet     Help & Contact


                                                                      Shop by
                                                                      category                 Search for anything                                                                   All Categories                        Search            Advanced



                                     eBay       eBay Stores      daniel's motor




                                                                             daniel's motor
                                                                             557 followers motor-pro (10290          ) 97.0%

                                                                             Hi dear all, We am so sorry we can't ship out the item until 3rd March as the arrival of the biggest holiday in China, the shipping company won't be returning to work until 3rd March, so let me know if you want to w

                                                                                    Save this seller




                                     Category

                                     All                                                   ktm                                                                   Search                                              Time: ending soonest

                                     Pivot Dirt Bikes Levers

                                     Short Brake Clutch Levers
                                                                                           All Listings   Auction   Buy It Now
                                     Long&Regular Levers

                                     Foldable & Extendable Levers                      1-48 of 407 Results

                                     Extendable-only levers
                                                                                                               15.7mm Front hydraulic Brake Master Cylinder & cable Perch with Fluid Reservoirs (Fits: KTM)
                                     Brake Clutch Master Cylinders
                                                                                                               $42.99                                                                                                                 From China
                                     Rear view mirrors
                                                                                                               $3.99 shipping
                                     Motor Parts

                                     Brake pads

                                     Brake Rotor Discs
                                                                                                               18.8mm Front hydraulic Brake Master Cylinder & cable Perch with Fluid Reservoirs (Fits: KTM)
                                     Clutch Plates

                                     Frame Sliders
                                                                                                               $42.99                                                                                                                 From China
                                                                                                               $3.99 shipping
                                     US Stock

                                     Proguards/Handle
                                     grips/Barends

                                     Turn signal lights                                                        NEW Universal Motorcycles ATV 180 degree Motorcycle wide-angle rearview mirror (Fits: KTM)

                                     Kickstand pads                                                            $29.99                                                                                                                 From China
                                     Laser Engraved Folding Levers                                             Was: $34.99

                                     Lightings                                                                 $2.00 shipping
                                                                                                               or Best Offer
                                     Tail Lights

                                     Hand grips/Handle bar ends                                                180 Degree wide-angle rearview mirror For BMW GS 1200GS LC R1250GS ADV (Fits: KTM)

                                     Headlights
                                                                                                               $29.99                                                                                                                 From China
                                     For Yamaha                                                                Was: $34.99
                                     For KTM                                                                   $2.00 shipping
                                                                                                               or Best Offer
                                     For BMW

                                     Seatings                                                                  Wide Angle Motorcycle Rearview Rear View Mirrors Windshiled Windscreen Safety (Fits: KTM)
                                     For Off Road DirtBikes
                                                                                                               $29.99                                                                                                                 From China
                                     Swingarm Sliders Spools Stand                                             Was: $34.99
                                     Exhaust Protector                                                         $2.00 shipping

                                     Complete Fairing Bolt Screws                                              or Best Offer

                                     Holder License Plate Frame                                                4 pcs Front&Rear Fork Wheels Frame Slider Crash Protectors For KTM RC390 Duke (Fits: KTM)
                                     Handlebar Hand Grip
                                                                                                               $21.10                                                                                                                 From China
                                     Radiator Guard Protector
                                                                                                               Was: $22.21
                                     Tank Pad Sticker                                                          $2.00 shipping
                                     Cylinder Clutch Perch Levers                                              186 sold

                                     Helmet accessories
                                                                                                               License Plate Holder Fender Eliminator For KTM DUKE 125 200 390 RC 125 200 390
                                     Other
                                                                                                               $27.99                                                                                                                 From China

                                     Condition                           see all                               Was: $32.99
                                                                                                               $4.99 shipping
                                           New
                                           Used
                                                                                                               Motorcycle Body Work Clip Screws Fairing Bolt Kit For Ducati Honda Suzuki KTM
                                     Price
                                                                                                               $25.99                                                                                                                 From China
                                           Under $15.00
                                                                                                               Was: $30.58
                                           $15.00 to $35.00                                                    $1.99 shipping
                                           Over $35.00

                                     $               - $
                                                                                                               CNC License Plate Holder Fender Eliminator For Yamaha Honda Suzuki Kawasaki KTM

                                     Buying Format                       see all                               $27.99                                                                                                                 From China
                                           All Listings                                                        Was: $32.99
                                           Best Offer                                                          $4.99 shipping
                                           Auction
                                           Buy It Now
                                                                                                               Rear Brake Rotor Disc disk for KTM SX 125/144/150/200/250/300/380/500/520/525 (Fits: KTM)
                                           Classified Ads
                                                                                                               $42.10                                                                                                                 From China
                                     Item Location                       see all                               Was: $47.10
                                           Default                                                             $5.99 shipping
                                           Within                                                              or Best Offer

                                           100 mile        of 60440
                                                                                                               Folding Extendable Brake Clutch Levers For KTM 640 LC4 Supermoto 2003-2004-2005 (Fits: KTM)
                                           US Only
                                           North America                                                       $28.99                                                                                                                 From China
                                           Worldwide                                                           Was: $30.52
                                                                                                               $1.99 shipping
                                     Delivery Options                    see all

                                           Free Shipping                                                       Orange Off road Brake Clutch Levers for KTM 450 XCR-W/EXC/EXC-R 2005-2006 (Fits: KTM)
                                           Free In-store Pickup
                                                                                                               $20.00                                                                                                                 From China
                                     Show only                           see all                               Was: $23.53
                                                                                                               $4.99 shipping
                                           Returns Accepted
                                           Completed Items
                                           Sold Items                                                          Motorcycle Rearview Side Mirrors 8mm 10mm For Honda Yamaha Suzuki KTM Kawasaki (Fits: KTM)
                                           Deals & Savings
                                           Authorized Seller                                                   $24.95                                                                                                                 From China
                                           Authenticity Verified                                               Was: $29.95
                                                                                                               $15.00 shipping
                                     More refinements...

                                                                                                               Engraved Folding extendable brake clutch levers For KTM SuperDuke 990/1290 RC8R (Fits: KTM)

                                                                                                               $36.99                                                                                                                 From China
                                                                                                               $1.99 shipping                                                                                                         Brand: KTM
                                                                                                               16 sold



                                                                                                               Motorcross footpegs for KTM exc/sx 105/125/150/200/250//300/305/350/380/400/450 (Fits: KTM)

                                                                                                               $38.94                                                                                                                 From China
                                                                                                               $1.99 shipping




                                                                                                               Off road motor cross Dirtbike brake clutch levers For KTM 380 EXC (2000-2002) 01 (Fits: KTM)

                                                                                                               $20.00                                                                                                                 From China
                                                                                                               Was: $23.53
                                                                                                               $4.99 shipping



                                                                                                               off roadDirtbike brake clutch levers For KTM 125 EXC/SX 2004-2005-2006-2007-2008 (Fits: KTM)

                                                                                                               $20 00
https://www.ebay.com/str/danielsmotor?_bkw=ktm                                                                                                                                                                                                                                                  1/3
10/19/2020                                                                      daniel's11/10/20
                                            Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                      Stores 304 of 376 PageID #:477
                                                                     $20.00                                                                                         From China
                                                                     Was: $23.53
                                                                     $4.99 shipping



                                                                     HandleBar Slide Terminal Grips Bar End For Suzuki GSXS1000GSXR750/600/GSX1300 (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     Pairs Motorcycle Rearview Mirrors 8mm/10mm For Suzuki SV650 DL1000 DL650 GSF650 (Fits: KTM)

                                                                     $24.95                                                                                         From China
                                                                     Was: $29.95
                                                                     $15.00 shipping



                                                                     Off road dirtbike brake clutch levers For KTM 125 EXC/SX/Sixdays 2009-10-12-2013 (Fits: KTM)

                                                                     $20.00                                                                                         From China
                                                                     Was: $23.53
                                                                     $4.99 shipping



                                                                     Pairs Motorcycle Rearview Mirrors 8mm/10mm For Kawasaki Z900 Z125 VERSYS 1000 (Fits: KTM)

                                                                     $24.95                                                                                         From China
                                                                     Was: $29.95
                                                                     $15.00 shipping



                                                                     HandleBar Slide Terminal Grips Bar End For SUZUKI GSXR1000/600/750 SV1000 (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     Orange Motorcross footpegs for KTM 105/125/150/200/250//300/305/350 exc/sx/EXC-F (Fits: KTM)

                                                                     $38.94                                                                                         From China
                                                                     $3.99 shipping
                                                                     or Best Offer



                                                                     Front Brake Rotor Disc Disk for KTM EXC 125/200/250/300/380/400/450/520/525/530 (Fits: KTM)

                                                                     $37.02                                                                                         From China
                                                                     Was: $42.02
                                                                     $5.99 shipping
                                                                     or Best Offer

                                                                     HandleBar Slide Terminal Grips Bar End For Kawasaki ZX10R/12R/6R/14R/9R Ninja (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     Orange Brake Clutch Levers for KTM 200 XCW/EXC 2009-2010-2011-2012-2013 Off Road (Fits: KTM)

                                                                     $20.00                                                                                         From China
                                                                     Was: $23.53
                                                                     $4.99 shipping



                                                                     HandleBar Slide Terminal Grips Bar End For Honda CRF100F/150/250/230/450R (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     Motorcycle Brake Clutch Master Cylinder Fluid Reservoir CNC Oil Tank Cup For KTM

                                                                     $8.09 to $10.09                                                                                From China
                                                                     Was: $12.09
                                                                     $2.00 shipping



                                                                     HandleBar Slide Terminal Grips Bar End For Suzuki RM/125/250 DR125/200/250/SE (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     HandleBar Slide Terminal Grips Bar End For KTM XC/SXS-F/XCF-W/XCW/SX/EXC/SX/MX (Fits: KTM)

                                                                     $13.99                                                                                         From China
                                                                     Was: $15.99
                                                                     $1.00 shipping



                                                                     LOGO Folding extend brake clutch levers For KTM Super Adventure 1290 S/R 2015-18 (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM




                                                                     LOGO Folding extendable brake clutch levers For KTM 690 Duke R (2014-2017) 16 15 (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM




                                                                     Folding extendy brake clutch levers For KTM 690 Duke/Enduro-R/SMC/R 2014-2017 (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM
                                                                     23 sold



                                                                     LOGO Folding extendy brake clutch levers For KTM 690 LC4 supermoto 03-06/Duke/R (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM




                                                                     LOGO Folding extend brake clutch levers For KTM 640 Adventure/LC4-E Supermoto 99 (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM




                                                                     LOGO Folding extendy brake clutch levers For KTM 950 Super Enduro/690 Enduro/R (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM




                                                                     LOGO Folding extendy brake clutch levers For KTM Duke RC 125/200/390 (2013-2018) (Fits: KTM)

                                                                     $36.99                                                                                         From China
                                                                     $1.99 shipping                                                                                 Brand: KTM
                                                                     62 sold




https://www.ebay.com/str/danielsmotor?_bkw=ktm                                                                                                                                   2/3
10/19/2020                                                                                                            daniel's11/10/20
                                                                                  Case: 1:20-cv-06677 Document #: 10 Filed:    motor | eBay Page
                                                                                                                                            Stores 305 of 376 PageID #:478
                                                                                                                                                  Orange Short CNC Brake Clutch Levers For KTM 690 SMC 2008-2011 2010 2009

                                                                                                                                                  $20.00                                                                                         From China
                                                                                                                                                  $3.99 shipping
                                                                                                                                                  83 sold



                                                                                                                                                  Motorcycle Rearview Mirrors 8mm/10mm For Honda CB500F CB500X CB300F CB650F NC750 (Fits: KTM)

                                                                                                                                                  $24.95                                                                                         From China
                                                                                                                                                  Was: $29.95
                                                                                                                                                  $15.00 shipping



                                                                                                                                                  Motorcycle Rearview Side Mirrors 8mm/10mm For Honda KTM Duke 390 200 125 690 990 (Fits: KTM)

                                                                                                                                                  $24.95                                                                                         From China
                                                                                                                                                  Was: $29.95
                                                                                                                                                  $15.00 shipping



                                                                                                                                                  Motorcycle Rearview Side Mirrors 8mm For Yamaha FZ07 FZ09/07/10/6 MT03/07/09/25 (Fits: KTM)

                                                                                                                                                  $24.95                                                                                         From China
                                                                                                                                                  Was: $29.95
                                                                                                                                                  $15.00 shipping



                                                                                                                                                  Universal 35-43mm Headlight Mount Bracket For Norton, BSA, Ducati and Harley (Fits: KTM)

                                                                                                                                                  $12.29                                                                                         From China
                                                                                                                                                  Was: $17.29
                                                                                                                                                  Free shipping



                                                                                                                                                  Universal Black 35-43mm Headlight Mount Bracket For ,Kawasaki, Suzuki, Yamaha (Fits: KTM)

                                                                                                                                                  $12.29                                                                                         From China
                                                                                                                                                  Was: $17.29
                                                                                                                                                  Free shipping



                                                                                                                                                  Universal Black 35-43mm Headlight Mount Bracket For Harley Chopper Cafe Racer (Fits: KTM)

                                                                                                                                                  $12.29                                                                                         From China
                                                                                                                                                  Was: $17.29
                                                                                                                                                  Free shipping



                                                                                                                                                  LOGO Folding extendy brake clutch levers For KTM 1190 Adventure/R (2013-2016) 15 (Fits: KTM)

                                                                                                                                                  $36.99                                                                                         From China
                                                                                                                                                  $1.99 shipping                                                                                 Brand: KTM




                                                                                                                                                  35mm-43mm Headlight Mount Brackets Fork Ear Motorcycle For Chopper Cafe Honda (Fits: KTM)

                                                                                                                                                  $12.29                                                                                         From China
                                                                                                                                                  Was: $17.29
                                                                                                                                                  Free shipping



                                                                                                                                                  LOGO Folding extend brake clutch levers For KTM 1050/1090 Adventure/R 2016-2017 (Fits: KTM)

                                                                                                                                                  $36.99                                                                                         From China
                                                                                                                                                  $1.99 shipping                                                                                 Brand: KTM




                                                                                                                                                  Fast Ship Motorcycle Air Cushion Seat Pressure Relief Pad For Rear Seats Black (Fits: KTM)

                                                                                                                                                  $29.99
                                                                                                                                                  Was: $34.99
                                                                                                                                                  $1.99 shipping
                                                                                                                                                  or Best Offer




                                                                                                                                                                            1     2     3     4      5     6     7     8     9




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact    Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/danielsmotor?_bkw=ktm                                                                                                                                                                                                                3/3
10/19/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 306 of 376 PageID #:479
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $27.99
                                                                                                                                             Shipping                                                     $4.99
                                                     New card                                                                                Tax*                                                          $2.06
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $35.04

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               375 West Briarcliff Rd                                                                                                                      See details
                               Bolingbrook, IL 60440-3825
                               United States

                               Change




                               Review item and shipping

                               Seller: motor-pro | Message to seller

                                                                       CNC License Plate Holder Fender Eliminator For Yamaha
                                                                       Honda Suzuki Kawasaki KTM
                                                                       Color: Black
                                                                       $27.99
                                                                       $32.99


                                                                       Quantity     1


                                                                       Delivery

                                                                             Est. delivery: Nov 12 – Dec 2
                                                                             Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                             $4.99

                                                                             Est. delivery: Oct 28 – Nov 4
                                                                             Expedited Shipping from China/Hong Kong/Taiwan to
                                                                             worldwide
                                                                             $19.98



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               North Shore Animal League America
                               Join our no-kill mission and save homeless animals--donate $1 to NSALA.



                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1438380833014                                                                                                                                                       1/1
10/19/2020                                                             Motorcycle
                                                       Case: 1:20-cv-06677        Rearview Side
                                                                             Document        #: Mirrors 8mm 10mm
                                                                                                10 Filed:        For Honda
                                                                                                             11/10/20      Yamaha
                                                                                                                        Page   307Suzuki
                                                                                                                                     of KTM
                                                                                                                                         376Kawasaki
                                                                                                                                             PageID  | eBay
                                                                                                                                                         #:480
                                                                                                                                                                                                    Sell     Watchlist         My eBay           2
  Hi      !          Daily Deals      Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                        All Categories                             Search             Advanced


         Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                     | Add to Watchlist




             This fits a KTM                   Select Year



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Motorcycle Rearview Side Mirrors 8mm 10mm For
                                                                                                                                                                                                           Shop with confidence
                                                                                                    Honda Yamaha Suzuki KTM Kawasaki
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                        Condition: New

                                                                                                                                Buy 1               Buy 2                  Buy 3                           Seller information
                                                                                                     Bulk savings:
                                                                                                                              $24.95/ea           $24.20/ea              $23.70/ea                         motor-pro (10290       )
                                                                                                                                                                                                           97% Positive feedback

                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :                                                                                             Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                      Sale ends in: 06m 37s
                                                                                                                                                                                                           Visit store
                                                                                                          Quantity:       1         4 or more for $23.20/ea
                                                                                                                                                                                                           See other items
                                                                                                                        More than 10 available



                                                                                                             Price:    US $24.95/ea                                    Buy It Now
                                                                                                                       US $29.95 (16% off)

                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                               30-day returns                                Longtime member


                                                                                                          Shipping: $15.00 Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                 Have one to sell?        Sell now                                                      processing and additional charges.
                                                                                                                        Item location: Guangdong Foshan, China
                                                                                                                        Ships to: Worldwide See exclusions


                                                                                                           Delivery:            Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 16 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                        Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                           Returns: Free 30 day returns |            See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Universal CNC Motorcycle                Black Motorcycle Rearview              Motorcycle Round Rearview                 Motorcycle Mirrors                         Motorcycle 8mm 10mm Side                      Black Motorcycle Rearview
       Rearview Side Mirrors For…              Side Mirrors for Honda…                Side Mirrors 10mm For…                    Rearview Side Round 10m…                   Rearview Mirrors For Hond…                    Side Mirrors 10mm For…
       $27.88                                  $17.94                                 $24.69                                    $24.99                                     $25.64                                        $23.09
       $29.35                                  Free shipping                          $25.99                                    Free shipping                              $26.99                                        Free shipping
       Free shipping                           Seller 99.1% positive                  Free shipping                             New                                        Free shipping                                 Seller 99.5% positive
       Seller 99.1% positive                                                          New                                                                                  New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Rearview-Side-Mirrors-8mm-10mm-For-Honda-Yamaha-Suzuki-KTM-Kawasaki/133366285937?fits=Make%3AKTM&hash=item1f0d400671:g:vPAAAOSwnu1eeCVJ                                                                                  1/5
10/19/2020                                                           Motorcycle
                                                      Case: 1:20-cv-06677       Rearview Side
                                                                            Document       #:Mirrors 8mm/10mm
                                                                                              10 Filed:       For Honda
                                                                                                           11/10/20     KTM Duke
                                                                                                                      Page   308390
                                                                                                                                  of200
                                                                                                                                     376125PageID
                                                                                                                                           690 990 | eBay
                                                                                                                                                      #:481
                                                                                                                                                                                                   Sell     Watchlist         My eBay            2
  Hi      !         Daily Deals      Brand Outlet      Help & Contact


                             Shop by
                             category                  Search for anything                                                                                                        All Categories                             Search              Advanced


        Back to previous page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Handlebars, Grips & Levers > Other Handlebars & Levers                                                                     | Add to Watchlist




             This fits a KTM                  Select Year



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                   Motorcycle Rearview Side Mirrors 8mm/10mm For
                                                                                                                                                                                                          Shop with confidence
                                                                                                   Honda KTM Duke 390 200 125 690 990
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                                                                                                                                 Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                       Condition: New

                                                                                                                               Buy 1               Buy 2                  Buy 3                           Seller information
                                                                                                    Bulk savings:
                                                                                                                             $24.95/ea           $24.20/ea              $23.70/ea                         motor-pro (10290       )
                                                                                                                                                                                                          97% Positive feedback

                                                                                                   Compatibility See compatible vehicles
                                                                                                                :                                                                                             Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                     Sale ends in: 06m 24s
                                                                                                                                                                                                          Visit store
                                                                                                         Quantity:       1         4 or more for $23.20/ea
                                                                                                                                                                                                          See other items
                                                                                                                       More than 10 available / 4 sold



                                                                                                            Price:    US $24.95/ea                                    Buy It Now
                                                                                                                      US $29.95 (16% off)

                                                                                                                                                                     Add to cart


                                                                                                                                                                   Add to Watchlist



                                                                                                       30-day returns                    8 watchers                 Longtime member


                                                                                                         Shipping: $15.00 Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                Have one to sell?        Sell now                                                      processing and additional charges.
                                                                                                                       Item location: Guangdong Foshan, China
                                                                                                                       Ships to: Worldwide See exclusions


                                                                                                          Delivery:            Estimated between Thu. Nov. 12 and Wed. Dec. 2

                                                                                                                               This item has an extended handling time and a delivery
                                                                                                                               estimate greater than 16 business days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                          Returns: Free 30 day returns |            See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Folding Extendable Brake               Motorcycle Street Bike 7/8"            Handle Bar End Mirrors                    For KTM Duke 690 790 390                   For KTM Duke 790 690 390                      7/8'' Bar End Motorcycle
       Clutch Levers For KTM DU…              Handle Bar End Mirrors For…            Motorcycle Rear View Win…                 125 Motorcycle Sportbike…                  250 125 7/8'' Bar End…                        Side Mirrors Black For KTM…
       $23.49                                 $29.09                                 $23.09                                    $25.11                                     $25.08                                        $29.68
       $26.69                                 Free shipping                          Free shipping                             Free shipping                              Free shipping                                 Free shipping
       + $3.99 shipping                       Almost gone                            Seller 99.1% positive                     Seller 99.5% positive                      Seller 99.1% positive                         Seller 99.1% positive
       New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Motorcycle-Rearview-Side-Mirrors-8mm-10mm-For-Honda-KTM-Duke-390-200-125-690-990/143561423521?fits=Make%3AKTM&hash=item216ced7aa1:g:vPAAAOSwnu1eeCVJ                                                                                1/5
10/15/2020                                                             Fork AirDocument
                                                       Case: 1:20-cv-06677      Bleeder Pressure
                                                                                              #: Relief Valve Fit11/10/20
                                                                                                 10 Filed:        For KTM SX XC SX EXC
                                                                                                                             Page   309MXC
                                                                                                                                         ofXCW
                                                                                                                                            376SXF SMR | eBay
                                                                                                                                                PageID     #:482
                                                                                                                                                                                                    Sell     Watchlist        My eBay            2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist



                                                                                                                Ads by
                                                                                                   Stop seeing this ad            Why this ad?




            Check if this part fits your vehicle                        Select Vehicle



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Fork Air Bleeder Pressure Relief Valve Fit For KTM SX
                                                                                                                                                                                                           Shop with confidence
                                                                                                    XC SX EXC MXC XCW SXF SMR
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        20 viewed per day
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more


                                                                                                         Condition: New
                                                                                                                                                                                                           Seller information
                                                                                                                                Buy 1             Buy 2                Buy 3                               motorshop-us (434       )
                                                                                                      Bulk savings:                                                                                        97.6% Positive feedback
                                                                                                                              $4.50/ea           $4.37/ea             $4.28/ea

                                                                                                                                                                                                               Save this Seller
                                                                                                     Compatibility See compatible vehicles
                                                                                                                                                                                                           Contact seller
                                                                                                                  :
                                                                                                                                                                                                           Visit store
                                                                                                           Quantity:      1         4 or more for $4.19/ea
                                                                                                                                                                                                           See other items
                                                                                                                         More than 10 available / 3 sold

                                                                                                                                                                                                                         Ads by
                                                                                                             Price:    US $4.50/ea                                     Buy It Now                                        Stop seeing this ad

                                                                                                                                                                                                                          Why this ad?
                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                                30-day returns                                    5 watchers


                                                                                                          Shipping: $0.30 Economy Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                Have one to sell?         Sell now                                                       processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:            Estimated between Fri. Nov. 6 and Tue. Jan. 5
                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 16 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                                                       Auto insurance savings ahead. | Get a quote now

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Fork Air Bleeder Pressure               M4 0.7MM CNC Fork Air                   Orange M4 0.7MM Fork Air                 Gear Shifter Shift Lever Tip               Rear Grab Rail Handle For                     Gear Shifter Shift Lever Tip
       Relief Valve For KTM SX X…              Bleeder Pressure Relief…                Bleeder Pressure Relief…                 Fit KTM EXC EXCF XC XCF…                   KTM XC XCF EXC XC-F…                          For KTM EXC EXCF XC XC…
       $4.99                                   $11.33                                  $11.50                                   $8.43                                      $11.42                                        $9.50
       Free shipping                           Free shipping                           Free shipping                            Free shipping                              $12.69                                        Free shipping
       New                                     New                                     Almost gone                              Seller 99% positive                        + $0.99 shipping                              Almost gone
                                                                                                                                                                           New




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                                                                                                        1/9
10/15/2020                                                        Fork AirDocument
                                                  Case: 1:20-cv-06677      Bleeder Pressure
                                                                                         #: Relief Valve Fit11/10/20
                                                                                            10 Filed:        For KTM SX XC SX EXC
                                                                                                                        Page   310MXC
                                                                                                                                    ofXCW
                                                                                                                                       376SXF SMR | eBay
                                                                                                                                           PageID     #:483
   Sponsored items from this seller 1/2                                                                                                                                         Feedback on our suggestions




     3x Black Racing Car Vinyl              Coolant Expansion Tank        Hazard Warning Switch              18 LED License Plate Lights    1pc Motorcycle Front Fender   11PCS Inflatable Extension
     Stripe Decal Sticker Fit For…          Bleeder Screw Brass Most…     Button fit for Renault Espa…       Fit for Nissan Navara D40…     Metal Mudguard Fit for…       Tube Adapter Nozzle Air…
     $14.50                                 $4.45                         $3.55                              $10.99                         $8.20                         $6.85
     Free shipping                          Free shipping                 Free shipping                      Free shipping                  + $4.25 shipping              Free shipping




    Description            Shipping and payments                                                                                                                                              Report item



                                                                                                                                                                  eBay item number: 363122268431
      Seller assumes all responsibility for this listing.

      Last updated on Oct 10, 2020 23:53:05 PDT View all revisions

         Compatibility
         Please choose your vehicle’s details for specific results.

             Year               Make        Model            Submodel
              -Select-          -Select-    -Select-          -Select-            Go


         [show all compatible vehicles]


               This part is compatible with 424 vehicle(s).


             Notes       Year                                    Make                           Model                                      Submodel
                         2015                                     KTM                           50                                         SX
                         2015                                     KTM                           50                                         SX Mini
                         2014                                     KTM                           50                                         SX
                         2014                                     KTM                           50                                         SX Mini
                         2013                                     KTM                           50                                         SX
                         2013                                     KTM                           50                                         SX Mini
                         2012                                     KTM                           50                                         SX
                         2012                                     KTM                           50                                         SX Mini
                         2011                                     KTM                           50                                         SX
                         2010                                     KTM                           50                                         SX
                         2009                                     KTM                           50                                         SX
                         2008                                     KTM                           50                                         SX
                         2007                                     KTM                           50                                         SX
                         2006                                     KTM                           50                                         SX
                         1996                                     KTM                           50                                         SX
                         2015                                     KTM                           65                                         SX
                         2014                                     KTM                           65                                         SX
                         2013                                     KTM                           65                                         SX
                         2012                                     KTM                           65                                         SX
                         2011                                     KTM                           65                                         SX

         Page 1 of 22                                                                        1 2 3 4 5 6 7 8 9 10

         Portions of the information contained in this table have been provided by motorshop-us



         Item specifics
         Condition:             New                                                             Manufacturer Part Number:         Does Not Apply
         Brand:                 Unbranded                                                       Botl Size:                        M4x0.7 Pitch
         Material::             Stainless Steel & Aluminum                                      UPC:                              Does not apply




                      Fork Air Bleeder Pressure Relief Valve Fit For KTM SX XC SX EXC MXC XCW SXF SMR

             Specification:

                     100% Brand New
                     Fork Air Bleeder Pressure Relief Valve
                     Material: Stainless Steel & Aluminum
                     Botl Size: M4x0.7 Pitch
                     Color: as picture shown
                     Easy to use to upgrade your forks
                     Allows bleeding of air pressure without tools
                     Reduces harshness caused by air build-up
                     CNC-machined anodized aluminum press buttom
                     Stainless steel body is stronger and will not corrode

             Fitment:
https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                                                         2/9
10/15/2020                                                Fork AirDocument
                                          Case: 1:20-cv-06677      Bleeder Pressure
                                                                                 #: Relief Valve Fit11/10/20
                                                                                    10 Filed:        For KTM SX XC SX EXC
                                                                                                                Page   311MXC
                                                                                                                            ofXCW
                                                                                                                               376SXF SMR | eBay
                                                                                                                                   PageID     #:484
             -For use on KTM, HUSKY, WP, Marzocchi, Olins and Paioli Forks with a M4x0.7mm air bleed screw in the fork cap.
             -Fits for most Euro Off-Road Motorbikes, Husqvarna, KTM, BMW, Beta, Gas Gas etc.
             -Will also fits for Husabergs with WP forks with 4mm thread '98-'12 (Husabergs can take 4mm or 5mm thread bleeders pays to remove and check genuine thread in
             forks).
             for KTM 50SX 1994-2015
             for KTM 50SX Pro Jr. 1997-2008
             for KTM 50SX Pro Sr. 1997-2008
             for KTM 50SX MINI 2012-2015
             for KTM 65SX 1998-2015
             for KTM 65XC 2008-2009
             for KTM 85SX 2003-2015
             for KTM 85XC 2008-2009
             for KTM 105SX 2004-2011
             for KTM 105XC 2008-2009
             for KTM 125EXC 1990-2005
             for KTM 125SX 1993-2013
             for KTM 144SX 2007-2008
             for KTM 150SX 2009-2013
             for KTM 150XC 2010-2012
             for KTM 200EXC 1998-2005
             for KTM 200MXC 1998-2003
             for KTM 200SX 2003-2004
             for KTM 200XC 2006-2009
             for KTM 200XCW 2006-2015
             for KTM 250EXC 1990-2005
             for KTM 250EXC-RFS 2002-2006
             for KTM 250MXC 1995-2003
             for KTM 250SX 1993-2013
             for KTM 250SXF 2005-2013
             for KTM 250XC 2006-2013
             for KTM 250XCF 2007-2013
             for KTM 250XCFW 2006-2015
             for KTM 250XCW 2006-2015
             for KTM 300EXC 1990-2005
             for KTM 300MXC 1993-2005
             for KTM 300XCW 2006-2015
             for KTM 350EXCF 2012-2015
             for KTM 350SXF 2011-2012
             for KTM 350XCF 2011-2012
             for KTM 350XCFW 2012-2015
             for KTM 360EXC 1996-1997
             for KTM 360MXC 1996-1997
             for KTM 360SX 1996-1997
             for KTM 380EXC 1998-2002
             for KTM 380MXC 1998-2002
             for KTM 380SX 1998-2002
             for KTM 400EXC 2000-2007
             for KTM 400MXC 2000-2002
             for KTM 400RXC 1991-1999
             for KTM 400SC 1991-1999
             for KTM 400SX 2000-2002
             for KTM 400XCW 2007-2010
             for KTM 450EXC 2003-2011
             for KTM 450MXC 2003-2005
             for KTM 450SMR 2012-2012
             for KTM 450SX 2003-2006
             for KTM 450SXF 2007-2012
             for KTM 450XC 2006-2007
             for KTM 450XCF 2008-2009, 2013
             for KTM 450XCW 2008-2015
             for KTM 500EXC 2012-2015
             for KTM 500XCW 2012-2015
             for KTM 505SXF 2008-2008
             for KTM 505XCF 2008-2009
             for KTM 520EXC 2000-2002
             for KTM 520MXC 2000-2002
             for KTM 520SX 2000-2002
             for KTM 525EXC 2003-2007
             for KTM 525MXC 2003-2005
             for KTM 525SX 2003-2006
             for KTM 525XC 2006-2008
             for KTM 530EXC 2008-2011
             for KTM 530XCW 2008-2011
             for KTM 550MXC 1993-2006
             for KTM 620SX 1997-1999
             for KTM 620XCE 1997-1998
             for KTM 625SXC 2003-2004
             for KTM 640 Adventure 2007
             for KTM 660 SMC 2004
             for KTM 690 Enduro 2008-2009
             for KTM 690 Enduro R 2009-2010,2012-2013
             for KTM 690 SMC 2008-2009
             for KTM 690 Supermoto 2007-2009
             for KTM 950 Adventure 2003-2007
             for KTM 950 Adventure S 2003-2006
             for KTM 950 Super Enduro 2007
             for KTM 950 Super Enduro R 2008-2009
             for KTM 950 Supermoto 2005-2007
             for KTM 950 Supermoto R 2006-2007
             for KTM 990 Adventure 2007-2009,2012
             for KTM 990 Adventure R 2009,2011-2012
             for KTM 990 Adventure S 2007-2009
             for KTM 990 Supermoto T 2012
             Package included: 1Pair x Fork Air Bleeder
             Note:
             -Please allow 1-10mm difference due to manual measurement.
             -Due to light and screen difference, the item's color may be slightly different from the pictures.



                                                                                        Item Show

https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                        3/9
10/15/2020                                                Fork AirDocument
                                          Case: 1:20-cv-06677      Bleeder Pressure
                                                                                 #: Relief Valve Fit11/10/20
                                                                                    10 Filed:        For KTM SX XC SX EXC
                                                                                                                Page   312MXC
                                                                                                                            ofXCW
                                                                                                                               376SXF SMR | eBay
                                                                                                                                   PageID     #:485




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                 4/9
10/15/2020                                                Fork AirDocument
                                          Case: 1:20-cv-06677      Bleeder Pressure
                                                                                 #: Relief Valve Fit11/10/20
                                                                                    10 Filed:        For KTM SX XC SX EXC
                                                                                                                Page   313MXC
                                                                                                                            ofXCW
                                                                                                                               376SXF SMR | eBay
                                                                                                                                   PageID     #:486




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                 5/9
10/15/2020                                                Fork AirDocument
                                          Case: 1:20-cv-06677      Bleeder Pressure
                                                                                 #: Relief Valve Fit11/10/20
                                                                                    10 Filed:        For KTM SX XC SX EXC
                                                                                                                Page   314MXC
                                                                                                                            ofXCW
                                                                                                                               376SXF SMR | eBay
                                                                                                                                   PageID     #:487




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                 6/9
10/15/2020                                                    Fork AirDocument
                                              Case: 1:20-cv-06677      Bleeder Pressure
                                                                                     #: Relief Valve Fit11/10/20
                                                                                        10 Filed:        For KTM SX XC SX EXC
                                                                                                                    Page   315MXC
                                                                                                                                ofXCW
                                                                                                                                   376SXF SMR | eBay
                                                                                                                                       PageID     #:488




                                                                                                  Shipping

                                  Shipping Method                                    Shipping Destination                                  Shipping Time
                             Economy(without Tracking)     USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 15-30 working days
                         Standard (EMS Express Trackable ) USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 5-7 working days
                          Express (DHL Express Trackable) USA,Canada,United Kingdom,Austrilia,France,Germany,Spain,Ireland,Italy,Others 3-4 working days

             Customs Declaration:

              Import duties, taxes and charges are not included in the item price or shipping charges. These charges are the buyer’s responsibility.
              Please check with your country’s customs office to determine what these additional costs will be prior to bidding/buying.
https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                         7/9
10/15/2020                                   Case: 1:20-cv-06677      Fork AirDocument
                                                                               Bleeder Pressure
                                                                                             #: Relief Valve Fit11/10/20
                                                                                                10 Filed:        For KTM SX XC  SX EXC
                                                                                                                             Page    316MXC
                                                                                                                                          ofXCW
                                                                                                                                             376SXF SMR | eBay
                                                                                                                                                 PageID     #:489
              Please check with your country s customs office to determine what these additional costs will be prior to bidding/buying.

                  DHL can not reach to few remote areas in your country,if you choose Express and living remote areas.You should pay the additional shipping charge. If your area belongs to remote
                  areas, the parcel can't reach, or you need to pay more freight, our customer service will contact you.
                  If you need to add the tracking number, be sure to contact customer service before making orders，especial for the people comes from the country of Eastern Europe, the Middle East
                  and South American. It needs to pay the extra shipping cost!
                  Order can not be shipping to any P.O boxes. Order can only be shipped to physical addresses.




                                                                                                Payment

             Payment is needed to receive within 7 days after deal.if not we will close the transaction.
             We only accept PayPal.
             PayPal is the only online payment method we accept. Please make sure you have a valid/confirmed PayPal account prior bidding. And please make sure that your
             PayPal registed address is the same with your eBay registed address.




   Sponsored items based on your recent views 1/4                                                                                                                                   Feedback on our suggestions




     Oil Filter Plug Cap For KTM       CNC Grab Handle Rear             CNC Grab Handle For KTM           1190 Adventure & R Adv           Motorcycle Fork Air Bleeder       M4 0.7MM CNC Fork Air
     125/200/390 Duke RC…              Handrail For KTM 150 XC…         150 XC 250 XCF 300 EXC…           Front Lamp Headlight…            Pressure Relief Valve For…        Bleeder Pressure Relief…
     $10.99                            $19.95                           $19.95                            $43.27                           $13.90                            $11.33
     Free shipping                     Free shipping                    Free shipping                     $45.55                           Free shipping                     Free shipping
     Last one                          New                              New                               Free shipping                    New                               New
                                                                                                          New




   Explore more sponsored options: Brand

   KTM                                                                                                      uxcell                                                                                      More




     High Flow Billet Water          REAR SPROCKET 50T 125           2013 KTM SX-F 250 RIGHT                  Universal Aluminum Alloy        Aluminum Alloy Keychain         Motorcycle Red Aluminum
     Pump Impeller Wheel For…        144 150 200 250 350 450…        AIR BOX COVER (A) 13…                    Red Decorative Key Lock…        Key Head Cover Purple fo…       Alloy Motorbike Brake…
     $18.99                          $39.00                          $16.79                                   $7.57                           $6.40                           $6.59
     $19.99                          + $5.00 shipping                $23.99                                   Free shipping                   Free shipping                   $7.29
     Free shipping                   Last one                        Free shipping                                                            Last one                        Free shipping
     Last one




   More from this seller 1/2                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                                                             8/9
10/15/2020                                                             Fork AirDocument
                                                       Case: 1:20-cv-06677      Bleeder Pressure
                                                                                              #: Relief Valve Fit11/10/20
                                                                                                 10 Filed:        For KTM SX XC SX EXC
                                                                                                                             Page   317MXC
                                                                                                                                         ofXCW
                                                                                                                                            376SXF SMR | eBay
                                                                                                                                                PageID     #:490
                                                                                                                                                                                                    Sell     Watchlist        My eBay            2
  Hi         !         Daily Deals       Brand Outlet      Help & Contact


                              Shop by
                              category                  Search for anything                                                                                                         All Categories                            Search             Advanced


        Back to search results | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                     | Add to Watchlist



                                                                                                                Ads by
                                                                                                   Stop seeing this ad            Why this ad?




            Check if this part fits your vehicle                        Select Vehicle



       SAVE UP TO 7% WHEN YOU BUY MORE
                                                                                                    Fork Air Bleeder Pressure Relief Valve Fit For KTM SX
                                                                                                                                                                                                           Shop with confidence
                                                                                                    XC SX EXC MXC XCW SXF SMR
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                        20 viewed per day
                                                                                                                                                                                                                  Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more


                                                                                                         Condition: New
                                                                                                                                                                                                           Seller information
                                                                                                                                Buy 1             Buy 2                Buy 3                               motorshop-us (434       )
                                                                                                      Bulk savings:                                                                                        97.6% Positive feedback
                                                                                                                              $4.50/ea           $4.37/ea             $4.28/ea

                                                                                                                                                                                                               Save this Seller
                                                                                                     Compatibility See compatible vehicles
                                                                                                                                                                                                           Contact seller
                                                                                                                  :
                                                                                                                                                                                                           Visit store
                                                                                                           Quantity:      1         4 or more for $4.19/ea
                                                                                                                                                                                                           See other items
                                                                                                                         More than 10 available / 3 sold

                                                                                                                                                                                                                         Ads by
                                                                                                             Price:    US $4.50/ea                                     Buy It Now                                        Stop seeing this ad

                                                                                                                                                                                                                          Why this ad?
                                                                                                                                                                      Add to cart


                                                                                                                                                                    Add to Watchlist



                                                                                                                30-day returns                                    5 watchers


                                                                                                          Shipping: $0.30 Economy Shipping from China/Hong
                                                                                                                         Kong/Taiwan to worldwide | See details
                                                                                                                         International shipment of items may be subject to customs
                                Have one to sell?         Sell now                                                       processing and additional charges.
                                                                                                                         Item location: Guangzhou, China
                                                                                                                         Ships to: Americas, Europe, Asia, Australia See exclusions

                                                                                                           Delivery:            Estimated between Fri. Nov. 6 and Tue. Jan. 5
                                                                                                                                This item has an extended handling time and a delivery
                                                                                                                                estimate greater than 16 business days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                                                       Auto insurance savings ahead. | Get a quote now

                                                                                                            Returns: 30 day Buyer pays for return shipping |                 See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Fork Air Bleeder Pressure               M4 0.7MM CNC Fork Air                   Orange M4 0.7MM Fork Air                 Gear Shifter Shift Lever Tip               Rear Grab Rail Handle For                     Gear Shifter Shift Lever Tip
       Relief Valve For KTM SX X…              Bleeder Pressure Relief…                Bleeder Pressure Relief…                 Fit KTM EXC EXCF XC XCF…                   KTM XC XCF EXC XC-F…                          For KTM EXC EXCF XC XC…
       $4.99                                   $11.33                                  $11.50                                   $8.43                                      $11.42                                        $9.50
       Free shipping                           Free shipping                           Free shipping                            Free shipping                              $12.69                                        Free shipping
       New                                     New                                     Almost gone                              Seller 99% positive                        + $0.99 shipping                              Almost gone
                                                                                                                                                                           New




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                                                                                                        1/3
10/15/2020                                                               Fork AirDocument
                                                         Case: 1:20-cv-06677      Bleeder Pressure
                                                                                                #: Relief Valve Fit11/10/20
                                                                                                   10 Filed:        For KTM SX XC SX EXC
                                                                                                                               Page   318MXC
                                                                                                                                           ofXCW
                                                                                                                                              376SXF SMR | eBay
                                                                                                                                                  PageID     #:491
   Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




     3x Black Racing Car Vinyl                   Coolant Expansion Tank                 Hazard Warning Switch                    18 LED License Plate Lights               1pc Motorcycle Front Fender               11PCS Inflatable Extension
     Stripe Decal Sticker Fit For…               Bleeder Screw Brass Most…              Button fit for Renault Espa…             Fit for Nissan Navara D40…                Metal Mudguard Fit for…                   Tube Adapter Nozzle Air…
     $14.50                                      $4.45                                  $3.55                                    $10.99                                    $8.20                                     $6.85
     Free shipping                               Free shipping                          Free shipping                            Free shipping                             + $4.25 shipping                          Free shipping




    Description               Shipping and payments                                                                                                                                                                                             Report item



      Seller assumes all responsibility for this listing.

             Shipping and handling
             Item location: Guangzhou, China
             Shipping to: Americas, Europe, Asia, Australia
             Excludes: Central America and Caribbean, Afghanistan, Azerbaijan Republic, Bangladesh, China, Georgia, Kazakhstan, Maldives, Mongolia, Nepal, Turkmenistan, Bahrain, Iraq, Jordan,
             Kuwait, Lebanon, Saudi Arabia, Yemen, American Samoa, Cook Islands, Fiji, Guam, Kiribati, Marshall Islands, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga,
             Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Vietnam, Bermuda, Canada, Saint Pierre and
             Miquelon, Bolivia, Brazil, Chile, Colombia, Ecuador, Falkland Islands (Islas Malvinas), French Guiana, Guyana, Paraguay, Peru, Suriname, Uruguay, Venezuela, Algeria, Angola, Benin, Botswana,
             Burkina Faso, Burundi, Cameroon, Cape Verde Islands, Central African Republic, Chad, Comoros, Congo, Republic of the, Côte d'Ivoire (Ivory Coast), Djibouti, Egypt, Equatorial Guinea,
             Eritrea, Ethiopia, Gabon Republic, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Libya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Mayotte, Morocco, Mozambique,
             Namibia, Niger, Nigeria, Reunion, Rwanda, Saint Helena, Senegal, Seychelles, Sierra Leone, Somalia, South Africa, Swaziland, Tanzania, Togo, Tunisia, Uganda, Western Sahara, Zambia,
             Zimbabwe, Albania, Andorra, Austria, Bosnia and Herzegovina, Germany, Gibraltar, Iceland, Ireland, Liechtenstein, Moldova, Monaco, Montenegro, San Marino, Serbia, Sweden, Switzerland,
             United Kingdom, Vatican City State, PO Box

             Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


               Shipping and handling            To                      Service                                                                                               Delivery*

               US $0.30                         United States           Economy Shipping from China/Hong Kong/Taiwan to worldwide                                             Estimated between Fri. Nov. 6 and Tue. Jan. 5
                * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
                especially during peak periods.



               Handling time

               Will ship within 5 business days of receiving cleared payment. The seller has specified an extended handling time for this item.


               Taxes

               Taxes may be applicable at checkout. Learn more



          Return policy
               After receiving the item, contact seller within                                                                     Return shipping

               30 days                                                                                                             Buyer pays for return shipping

          Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




          Payment details
              Payment methods




                                                                                            Special financing available
                                                                                            Select PayPal Credit at checkout to have the option to pay over time.

                                                                                            Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                            purchases of $99 or more. Other offers may also be available.

                                                                                            Interest will be charged to your account from the purchase date if the balance is
                                                                                            not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                            to credit approval. See terms

                                                                                            The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                            Feedback on our suggestions




https://www.ebay.com/itm/Fork-Air-Bleeder-Pressure-Relief-Valve-Fit-For-KTM-SX-XC-SX-EXC-MXC-XCW-SXF-SMR/363122268431                                                                                                                                         2/3
10/15/2020                                    Case: 1:20-cv-06677 Document #: 10 Filed:Feedback
                                                                                        11/10/20Profile
                                                                                                      Page 319 of 376 PageID #:492
                                                                                                                                                              Sell   Watchlist      My eBay           2
                  Hi      !          Daily Deals       Brand Outlet        Help & Contact


                                          Shop by
                                          category                        Search for anything                                                All Categories                         Search                Advanced



                 Home     Community        Feedback forum         Feedback profile



                 Feedback profile


                                        motorshop-us (434              )                                                                                                   Member Quick Links
                                        Positive Feedback (last 12 months): 97.6%                                                                                          Contact member
                                        Member since: May-09-20 in China                                                                                                   View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                            View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                               Detailed seller ratings

                                              1 month          6 months            12 months            Average for the last 12 months

                          Positive                 171            459                  459              Accurate description                                  Reasonable shipping cost
                                                                                                                     (434)                                                (458)
                          Neutral                  0                  3                 3
                                                                                                        Shipping speed                                        Communication
                          Negative                 8                  11                11                           (432)                                                (442)




                         All received Feedback                                      Received as buyer                          Received as seller                                 Left for others

                 11 Feedback received (viewing 1-11)                                                                                                                                  Revised Feedback: 3


                 Search Feedback received as seller with an item title or ID:                                                                       Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                 Negative (11)                          12 Months



                   FEEDBACK                                                                                                      FROM                                                 WHEN

                        Super cheap.... but it doesn't work so price is irrelevant :-(                                           Buyer: c***a (2081 )                                 Past month
                        3.5mm Male AUX Audio Plug Jack To USB 2.0 Female Converter Cable Cord Car MP3                            US $1.54                                             Reciprocal feedback




                                                                                                                                                                                                                     Comment?
                        (#363095300557)


                        Comes rolled up in a bag, the ends crushed,difficult to flatted out. Unusable.                           Buyer: e***a (178 )                                  Past month
                        Auto Vehicle Body Grille Net 40X13" Universal Aluminum Black Mesh Grill Section                          US $10.69                                            Reciprocal feedback
                        (#363024411372)


                        Do not buy here !!!!! It is fraud and deception                                                          Buyer: t***8 (14 )                                   Past month
                        12-Way Blade Fuse Box Block Holder LED Indicator 12V 32V Auto Marine Waterproof                          US $18.99                                            Reciprocal feedback
                        (#363081296356)


                        The item arrived broken and on top of that does not even remotely fit the wrx                            Buyer: _***_ (40 )                                   Past month
                        3x Carbon Fiber Front Mesh Grill Grille Fit For Subaru Impreza WRX STi 9th                               US $82.69                                            Reciprocal feedback
                        (#363005497353)


                        low quality product. :(                                                                                  Buyer: v***i (319 )                                  Past month
                        2x Coolant Temperature Sensor & Switch Fit For HONDA CR-V Civic ACURA Tool                               US $8.99                                             Reciprocal feedback
                        (#363010459627)


                        Order was delivered to 152 Coonawarra road item was addressed to 162 Coonawarra                          Buyer: 1***n (242 )                                  Past month
                        High Low Angle Quick Adapter Kit ACME Car AC R134a A/C Manifold Gauge Conversion                         US $11.59                                            Reciprocal feedback
                        (#363086373483)


                        purchased the item got wrong one didn't want to refund purchase price                                    Buyer: o***m (995 )                                  Past month
                        2'' 52mm Digital Display LED Auto Fuel Pressure Gauge Meter 0-120 PSI Sensor 12V                         US $20.49                                            Reciprocal feedback
                        (#363051306528)


                        things come broken                                                                                       Buyer: k***a (44 )                                   Past month
                        Handheld Digital Laser Tachometer Contact Tach Tool RPM Tester Velocimeter                               US $12.99                                            Reciprocal feedback
                        (#363010459828)


                        Bad shipping                                                                                             Buyer: l***i (936 )                                  Past 6 months
                        12V 15 LED Interior Lights Auto Car Strip Light Bar Lamp White Van Bus Caravan                           US $3.77                                             Reciprocal feedback
                        (#363005176702)


                        I wouldn't even consider this a mirror absolutely junk                                                   Buyer: r***r (252 )                                  Past 6 months
                        Universal Motorcycle Rearview Mirrors Fit For Honda Suzuki Yamaha Scooter                                US $12.69                                            Reciprocal feedback
                        (#363012591471)


                        They suck the product is trash, delivery sucks, and will never use this company                          Buyer: 1***l (23 )                                   Past 6 months
                        Motorcycle CNC Brake Clutch Lever Fit For GY6 Honda Grom MSX125 VTX1300 NC700                            US $12.50                                            Reciprocal feedback
                        (#363006885385)



                 Page 1 of 1
                                                                                                               1
https://www.ebay.com/fdbk/feedback_profile/motorshop-us?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                       1/2
10/15/2020                                                                                     motorshop-us
                                                        Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20  on eBay
                                                                                                                Page 320 of 376 PageID #:493
                                                                                                                                                                                                   Sell      Watchlist         My eBay          2
         Hi           !           Daily Deals     Brand Outlet     Help & Contact


                                        Shop by
                                        category                  Search for anything                                                                                             All Categories                                Search              Advanced



         motorshop-us's profile



                                                                     motorshop-us (434 )                                                                                        Items for sale            Visit store         Contact
                                                                     97.6% positive feedback

                                                                                                                               Based in China, motorshop-us has been an eBay member since May 09, 2020
                                                                         Save




                                       Feedback ratings                                                                                                                                                             See all feedback

                                                          434        Item as described                       459               3                  11                           Super cheap.... but it doesn't work so price is
                                                          442        Communication                       Positive       Neutral               Negative                         irrelevant :-(
                                                                                                                                                                               Oct 12, 2020
                                                          432        Shipping time

                                                          458        Shipping charges                          Feedback from the last 12 months



                                   10 Followers | 0 Reviews | Member since: May 09, 2020 |            China



         Items for sale(1245)                                                                                                                                                                                                                 See all items




             Fender Side Mar...                              3.5mm Male AUX ...                               400W 40A Smart ...                                  Wireless Solar ...                                     Auto Rear Windo...
             US $7.99                        27m left        US $0.99                          9h left        US $47.99                             5h left       US $23.59                           6h left            US $3.25                     9h left




             About eBay      Announcements        Community       Security Center      Resolution Center       Seller Center       Policies     Affiliates    Help & Contact      Site Map


             Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorshop-us?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/15/2020                                                                               Motorshop-us666
                                                      Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20| eBay Stores 321 of 376 PageID #:494
                                                                                                              Page
                                                                                                                                                                     Sell   Watchlist     My eBay             2
      Hi           !           Daily Deals   Brand Outlet   Help & Contact


                                      Shop by
                                      category              Search for anything                                                                     All Categories                         Search                 Advanced



     eBay       eBay Stores       Motorshop-us666




                                             Motorshop-us666
                                             10 followers motorshop-us (434        ) 97.6%


                                                  Save this seller




     Category

     All                                                 Search this Store                                                     Search                                              Time: ending soonest

     ebay motors

         Interior tool
                                                       All Listings   Auction    Buy It Now
         Exterior tool

         LED Light & Lamp                             1-48 of 1,178 Results

         Key case & Fob
                                                                              Fender Side Marker Turn Signal Light Fit For Toyota RAV4 2006-2009
         Toy
                                                                              $7.99                                                                                                                  From China
         Car &Truck Parts
                                                                              Free shipping
         Car &Truck Camera Recorder

         Motorcycle Parts

         Other
                                                                              400W 40A Smart Pulse Repair Car Battery Charger Automatic LCD Lead Charger
     Other
                                                                              $47.99                                                                                                                 From China
     Condition                          see all                               Free shipping
                                                                              13 watching
           New


     Price                                                                    Wireless Solar TPMS LCD Car Tire Pressure Monitoring System 4 External Sensors
           Under $8.00
                                                                              $23.59                                                                                                                 From China
           $8.00 to $15.00
                                                                              Free shipping
           Over $15.00
                                                                              13 watching
     $                 - $


     Buying Format                      see all                               3.5mm Male AUX Audio Plug Jack To USB 2.0 Female Converter Cable Cord Car MP3

           All Listings                                                       $0.99                                                                                                                        9h 22m
           Best Offer                                                         Free shipping                                                                                                          From China
           Auction
           Buy It Now
           Classified Ads
                                                                              Auto Rear Window Sunshade Sun Shade Cover Visor Mesh Shield UV Block Protect
     Item Location                      see all
                                                                              $3.25                                                                                                                        9h 46m
           Default                                                            Free shipping                                                                                                          From China
           Within
           100 mile          of 60106

           US Only
                                                                              2x Fit For Fiat 500 595 Alfa Romeo Italy Flag 70mm Exterior Badges Stickers Car
           North America
           Worldwide                                                          $1.49                                                                                                                  From China
                                                                              $0.99 shipping
     Delivery Options                   see all

           Free Shipping
           Free In-store Pickup
                                                                              3 Way Car Cigarette Lighter Socket Splitter Dual USB Phone Charger Adapter Tool

     Show only                          see all                               $12.49                                                                                                                 From China

           Returns Accepted                                                   Free shipping

           Completed Items
           Sold Items
           Deals & Savings
                                                                              10x T5 3SMD LED White Instrument Panel Dash Light Bulb 6000k 74 17 18 37 70 kits
           Authorized Seller
           Authenticity Verified                                              $4.99                                                                                                                  From China
                                                                              Free shipping
     More refinements...



                                                                              Windshield Washer Nozzle Front fit for Jeep Grand Cherokee

                                                                              $1.99                                                                                                                          1d 3h
                                                                              Free shipping                                                                                                          From China




                                                                              3x LED Road Flares Emergency Disc Safety Light Flashing Roadside Beacon

                                                                              $19.99                                                                                                                 From China
https://www.ebay.com/str/motorshopus666?_dmd=1&rt=nc                                                                                                                                                                         1/4
10/15/2020                                                                   Motorshop-us666
                                          Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20| eBay Stores 322 of 376 PageID #:495
                                                                                                  Page
                                                         Free shipping
                                                         19 sold



                                                         Hot Bike Tire Air CO2 Inflator Pump Valve Head Cycling Gear For Presta Schrader

                                                         $8.59                                                                              From China
                                                         $1.99 shipping
                                                         5 watching



                                                         Hot Carbon Fiber Style Rear Mirror Cover Caps For BMW F20 F21 F22 F30 F32 F36 X1

                                                         $27.55                                                                             From China
                                                         $3.65 shipping




                                                         2PC LED Solar Cup Pad Car Accessories Light Cover Interior Decoration Lights p-

                                                         $10.50                                                                             From China
                                                         Free shipping




                                                         Aluminium Alloy Steering Wheel Cover Trim Body Emblem Sticker Fit For Audi p-

                                                         $4.99                                                                              From China
                                                         Free shipping




                                                         Clutch Brake Bleeder Hose One Way Valve Tube Bleeding Tool Kit Motorcycle Car

                                                         $4.99                                                                              From China
                                                         Free shipping




                                                         10X Ceramic Stone Polishing Grinding Rotary Die Grinder Drill Bit Tools 4-10mm

                                                         $2.99                                                                              From China
                                                         Free shipping




                                                         2x 12V 18LED Round Car Fog Lamp Driving DRL Daytime Running Bright White Light l

                                                         $8.99                                                                              From China
                                                         $0.99 shipping




                                                         Mini Compact Design Bicycle Pump Bike Air Stick Presta Schrader Tire Inflator

                                                         $5.99                                                                              From China
                                                         $2.99 shipping




                                                         Auto Vehicle Body Grille Net 40X13" Universal Aluminum Black Mesh Grill Section

                                                         $10.69                                                                             From China
                                                         Free shipping
                                                         21 sold



                                                         2pcs Universal Throttle Grip Assist Wrist Cruise Control Cramp Rest Motorcycle

                                                         $2.79                                                                              From China
                                                         Free shipping




                                                         2X 60CM APP Slim RGB Sequential Flexible LED DRL Turn Signal Strip For Headlight

                                                         $12.50                                                                             From China
                                                         Free shipping




                                                         Manual 5 Speed Leather Red Stitch Car Gear Stick Shift Knob Universal

                                                         $8.99                                                                              From China
                                                         Free shipping




                                                         Universal Cup Holder for Stroller Cup Holder For Pram Baby Stroller Fast Ship

                                                         $4.99                                                                              From China
                                                         Free shipping
                                                         6 watching



                                                         3" Car Digital GPS Speedometer Head Up Display Overspeed MPH/KM/H Warning Alarm

https://www.ebay.com/str/motorshopus666?_dmd=1&rt=nc                                                                                                     2/4
10/15/2020                                                                   Motorshop-us666
                                          Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20| eBay Stores 323 of 376 PageID #:496
                                                                                                  Page
                                                         $18.99                                                                             From China
                                                         Free shipping




                                                         5 Speed Gear Shift Knob Stick Head Fit For Renault Clio Kangoo Plastic

                                                         $4.99                                                                              From China
                                                         Free shipping




                                                         Car European Standard 13-Core Resistance Tester Trailer Plug Socket Connector

                                                         $15.59                                                                             From China
                                                         Free shipping




                                                         4pcs Replacement Roof Rail Rack Clip Cover Fit For Mazda 2 3 6 CX5 CX7 CX9 kits

                                                         $2.39                                                                              From China
                                                         Free shipping




                                                         8PCS Car Door Handle Films Sticker Protector Anti Scratch Protect Accessories

                                                         $2.64                                                                              From China
                                                         Free shipping




                                                         Auto Accessories 5D Glossy Carbon Fiber Vinyl Film Car Interior Wrap Stickers

                                                         $6.99 to $22.99                                                                    From China
                                                         Free shipping




                                                         9006 HB4 LED Headlight Fog Light Bulbs Kit High Low Beam 6000K White High Power

                                                         $9.99                                                                              From China
                                                         Free shipping




                                                         4Pc Car Side Window Shade Screen Cover Sunshade Breathable For Car Auto Truck

                                                         $9.89                                                                              From China
                                                         Free shipping
                                                         32 sold



                                                         Universal Car Bottle Opener Seat Belt Buckle Alarm Stopper Clip Clamp Tool

                                                         $2.03                                                                              From China
                                                         Free shipping




                                                         5 PCS Car Side Rear Window Screen Mesh Sun Shade Cover Windshield Sunshade Visor

                                                         $7.79                                                                              From China
                                                         Free shipping
                                                         8 watching



                                                         1pc R134a A/C Refrigerant Car Air Conditioning Can Tap Bottle Opener Adapter

                                                         $4.39                                                                              From China
                                                         Free shipping
                                                         8 watching



                                                         Locking Clip Automotive Hot Steel Car Safety Seat Belt Adjuster Steel Adjuster

                                                         $0.99                                                                                  3d 15h
                                                         $1.25 shipping                                                                     From China




                                                         36MM C5W 12SMD LED Canbus Error Free Number Plate Light Bulb Lamp 36MM

                                                         $1.79                                                                                  3d 15h
                                                         $0.99 shipping                                                                     From China




                                                         12V Car Auto LED Male Cigarette Lighter Socket Plug Connector with Fuse Auto

                                                         $0.99                                                                                  3d 15h
                                                         $0.99 shipping                                                                     From China




https://www.ebay.com/str/motorshopus666?_dmd=1&rt=nc                                                                                                     3/4
10/15/2020                                                                             Items
                                                      Case: 1:20-cv-06677 Document #: 10     for sale
                                                                                          Filed:      by motorshop-us
                                                                                                   11/10/20      Page | eBay
                                                                                                                          324 of 376 PageID #:497
                                                                                                                                                                                            Sell   Watchlist       My eBay               2
         Hi           !         Daily Deals      Brand Outlet   Help & Contact


                                          Shop by
                                          category        KTM                                                                                                              All Categories                          Search                    Advanced


                                                                                                                                                                                                           Include description
                                                      Items for sale from motorshop-us (434             )       |       Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                       Sort: Best Match           View:
        eBay Motors
         Other Motorcycle Parts                         6 results for KTM          Save this search
         Other Motorcycle Handlebars,
         Grips & Levers
         More                                             Find your Motorcycle
                                                                                                                                                                                  Clear selections

        Format                              see all
               All Listings
               Auction                                                                                                                                                                 0
                                                          Make & Model                                  Year From / To                  Distance
               Buy It Now                                                                                                                                                      matching results
                                                           KTM                                              Year From                     Any Distance of
        Guaranteed Delivery                 see all        Any Model                                        Year To                      60106-1445                               Find Results
               No Preference
               1 Day Shipping                                                                         Fork Air Bleeder Pressure Relief Valve Fit For KTM SX XC SX EXC MXC XCW SXF SMR (Fits:
               2 Day Shipping                                                                         KTM)
               3 Day Shipping
                                                                                                      Brand New
               4 Day Shipping

                                                                                                      $4.50                                                    From China
        Condition                           see all                                                   Buy It Now
               New   (6)                                                                              +$0.30 shipping
                                                                                                        Watch
        Price
        $             to $


        Item Location                       see all
               Default                                                                                Motorcycle Rectangle Mirrors Fit For Harley Softail Sportster Chopper Bobber (Fits: KTM)
               Within                                                                                 Brand New
                100 miles     of 60106

               US Only                                                                                $22.50                                                   From China
               North America                                                                          Buy It Now
               Worldwide                                                                              Free Shipping
                                                                                                        Watch
        Delivery Options                    see all
               Free shipping


        Show only                           see all
               Free Returns
               Returns accepted                                                                       Fit For THROTTLE FRONT BRAKE LEVER HANDLE ATV 110cc 125cc 250cc 150cc
               Completed listings                                                                     TAOTAO (Fits: KTM)
               Sold listings                                                                          Brand New
               Deals & Savings
                                                                                                      $12.25                                                   From China
        More refinements...                                                                           Buy It Now
                                                                                                      Free Shipping
                                                                                                      17 Sold
                                                                                                        Watch
              Seller Information

             motorshop-us (434        )
              Feedback rating: 434
              Positive Feedback: 97.6%
                                                                                                      Motorcycle LED Turn Signals Brake Light License Plate Integrated Tail Light (Fits: KTM)
              Member since May-09-20 in
                                                                                                      Brand New
              Hong Kong

                                                                                                      $13.99                                                   From China
              Read feedback profile
                                                                                                      Buy It Now
              Add to my favorite sellers
                                                                                                      Free Shipping
                                                                                                        Watch

        Sponsored items for you




                                                                                                      Motorcycle 17 LED Fork Light Strip Amber Turn Signal White Daytime Running p- (Fits: KTM)
                                                                                                      Brand New

                                                                                                      $4.99                                                    From China
                                                                                                      Buy It Now
                                                                                                      Free Shipping
                                                                                                        Watch
                 Fork Air Bleeder Pressure
                 Relief Valv...
                 $4.50
                 Buy It Now



                                                        30 Sets 1 2 3 4 5 6 Pin Way Sealed Electrical Wire Connector Plug For Car Trucks (Fits: KTM)
                                                        Brand New




https://www.ebay.com/sch/m.html?_odkw=&_ssn=motorshop-us&_armrs=1&_osacat=0&_from=R40&_trksid=p2046732.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                     1/5
10/15/2020                                                       Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBay
                                                                                                                        Page 325 of 376 PageID #:498
                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                             $4.50
                                                                                                                                             Shipping                                                      $0.30
                                                     New card                                                                                Tax*                                                          $0.30
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                  $5.10

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motorshop-us | Message to seller

                                                                       Fork Air Bleeder Pressure Relief Valve Fit For KTM SX XC
                                                                       SX EXC MXC XCW SXF SMR
                                                                       $4.50

                                                                       Quantity     1


                                                                       Delivery
                                                                       Est. delivery: Nov 6 – Jan 5
                                                                       Economy Shipping from China/Hong Kong/Taiwan to
                                                                       worldwide
                                                                       $0.30



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Malala Fund
                               Join Malala’s fight and donate to help give all girls the opportunity to learn and lead.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436517196015                                                                                                                                                       1/1
10/2/2020                                                           Shock Absorber
                                                    Case: 1:20-cv-06677   Document Spanner
                                                                                        #:Wrench Puller Tool
                                                                                           10 Filed:         for KTM SX
                                                                                                        11/10/20        SXF XC
                                                                                                                      Page     125 of
                                                                                                                             326   200376
                                                                                                                                      250 350 400 | eBay
                                                                                                                                           PageID      #:499
 Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category              Search for anything                                                                                                           All Categories                            Search                 Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                          | Add to Watchlist




    People who viewed this item also viewed

                           Shock Spanner                               Fork Air Bleeder                               Pair Orange CNC                                     Shock Spanner                                      Spanner Wrench
                           Wrench Puller For…                          Pressure Relief…                               Clutch & Brake…                                     Wrench Puller For…                                 for KTM SX XC X…
                           $9.65                                       $4.50                                          $19.79                                              $9.65                                              $9.45
                           Free shipping                               + $0.30 shipping                               $21.99                                              Free shipping                                      $9.95
                                                                                                                      Free shipping                                                                                          Free shipping




            Check if this part fits your vehicle           Contact the seller



    SAVE UP TO 7%                  See all eligible items


                                                                                                 Shock Absorber Spanner Wrench Puller Tool for KTM
                                                                                                                                                                                                      Shop with confidence
                                                                                                 SX SXF XC 125 200 250 350 400
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                     Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                       Quantity:       1               3 available / 1 sold


                                                                                                                                                                                                      Seller information
                                                                                                          Price:    US $9.47                                      Buy It Now                          motorsmarket_sfc (1013        )
                                                                                                                                                                                                      98.4% Positive feedback
                                                                                                                    US $10.18 (7% off)

                                                                                                                                                                 Add to cart
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                                                               Add to Watchlist
                                                                                                                                                                                                      Visit store
                                                                                                                                                                                                      See other items

                                                                                                             Free shipping                                30-day returns


                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                     Kong/Taiwan | See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: Shenzhen, China
                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                        Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                           Please note the delivery estimate is greater than 17 business
                                                                                                                           days.
                                                                                                                           Please allow additional time if international delivery is subject
                                                                                                                           to customs processing.

                                                                                                      Payments:


                                Have one to sell?      Sell now                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




     Motorcycle Ignition Switch             Belt Removal Tool for Polaris          Motorcycle Engine Steel                 Camshaft Tensioning                        Motorcycle Chain Guide                        GPS Phone Navigation
     Lock SET For Yamaha YBR…               RZR XP1000 900 and Polar…              Piston Pin Removal Tool…                Locking Aligement Timing…                  Roller Tensioner…                             Bracket for KTM Adventure…
     $19.50                                 $18.75                                 $16.90                                  $28.33                                     $7.59                                         $38.14
     $21.52                                 $20.70                                 $18.17                                  $30.46                                     $8.16                                         $41.01
     Free shipping                          Free shipping                          Free shipping                           Free shipping                              Free shipping                                 Free shipping




                                                                                                                                                                                                                                                  Feedback
    Description             Shipping and payments                                                                                                                                                                                           Report item



                                                                                                                                                                                                        eBay item number: 233656414787
      Seller assumes all responsibility for this listing.

      Last updated on Sep 21, 2020 22:37:14 PDT View all revisions

            Item specifics

https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                                                                                                                      1/4
10/2/2020                                                       Shock Absorber
                                                Case: 1:20-cv-06677   Document Spanner
                                                                                    #:Wrench Puller Tool
                                                                                       10 Filed:         for KTM SX
                                                                                                    11/10/20        SXF XC
                                                                                                                  Page     125 of
                                                                                                                         327   200376
                                                                                                                                  250 350 400 | eBay
                                                                                                                                       PageID      #:500
            Condition:        New                                                                Brand:                           Unbranded
            Material:         as described                                                       Color:                           Orange
            Size:             as described                                                       Country/Region of Manufacture:   China
            Type:             Shock Spanner Wrench WP Shock Tool Adjusting                       MPN:                             Does Not Apply
            Warranty:         Seller Warranty                                                    Manufacturer Part Number:        Does not apply
            UPC:              Does not apply                                                     ISBN:                            Does not apply
            EAN:              Does not apply




             Shock Absorber Spanner Wrench Puller Tool for KTM SX SXF XC 125 200 250 350 400

             Description:
             This spanner wrench that makes adjusting your KTM/PDS shock a breeze
             It was designed to loosen or tighten the shock adjusting collar without having to get out that damaging punch.

             Allows you to adjust the spring pre-load without having to remove the shock

             Fitment
             For KTM
             125 - 450 SX / SXF / XCF (Except 2016 250 SX) 2016

             125 - 500 Motorcross All Models 2017-2018
             For

             125 TC 2016
             250 / 350 / 450 FC 2016

             125 - 501 All Models 2017-2018
             Specification:

             Material:T6-6061 Aluminum
             Color:Orange

             Fits models as follows
             For FC 250, 2014-2015
             For FC 350, 2014-2015

             For FC 450, 2014-2015
             For FE 250, 2014-2015
             For FE 350, 2014-2015

             For FE 501, 2014-2016

             For TC 125, 2014-2015
             For TC 250, 2014-2016
             For TE 125, 2014-2016

             For TE 250, 2014-2016

             For TE 300, 2014-2016

             For KTM 125 SX 2012-2015                                                                                                                      Feedback

             For KTM 150 SX 2011-2015

             For KTM 150 XC 2011-2015

             For KTM 200 XC-W 2012-2016
             For KTM 250 SX 2011-2016

             For KTM 250 SX-F 2011-2016

             For KTM 250 XC 2011-2016
             For KTM 250 XC-F 2011-2015
https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                            2/4
10/2/2020                                                               Shock Absorber
                                                        Case: 1:20-cv-06677   Document Spanner
                                                                                            #:Wrench Puller Tool
                                                                                               10 Filed:         for KTM SX
                                                                                                            11/10/20        SXF XC
                                                                                                                          Page     125 of
                                                                                                                                 328   200376
                                                                                                                                          250 350 400 | eBay
                                                                                                                                               PageID      #:501
            For KTM 250 XC F 2011 2015
            For KTM 250 XC-W (e-start) 2012-2016
            For KTM 250 XCF-W 2012-2016

            For KTM 300 XC 2011-2016
            For KTM 300 XC-W (e-start) 2012-2015

            For KTM 350 EXC-F 2012-2015

            For KTM 350 SX-F 2011-2015
            For KTM 350 XC-F 2011-2015

            For KTM 350 XCF-W 2012-2015

            For KTM 450 SX-F 2011-2015
            For KTM 450 SX-F Factory Edition 2012-2014

            For KTM 450 XC-F 2013-2015
            For KTM 450 XC-W 2012-2015

            For KTM 500 EXC 2012-2015

            For KTM 500 XC-W 2012-2015
            Package Includes:

            1x Tool




       Shipping And Handling Policy


            The buyer is responsible for any applicable import duties and local taxes. Please verify with your customs before making your purchase.
            Please verify your address during checkout. We are not responsible for any wrong or undeliverable addresses.


      People always bought together with




                      Waterproof Rechargeable                                    Touch Smart Watch                                       NEW DM28 Dual Camera                       Clear Display Show Case                                 Recharge
                      Bluetooth Speaker Music                                    Women Heart Rate                                        4G smart watch 3+32G                       with Led Lights for MG                                  Touch Sc
                      Pl    L d      k TF                                        B    l t F A d id IOS                                   Wifi GPS Fit    T k                        RG BB M d l Di l                                        P i A
                      US$26.36                                                   US$25.69                                               US$157.27                                   US$32.81                                                US$21.
                      Buy It Now                                                 Buy It Now                                             Buy It Now                                  Buy It Now                                              Buy It Now




    SAVE UP TO 7%                           See all eligible items
 Take 7% off each item
 Marked down item price reflects all savings. Items provided by motorsmarket_sfc                                                                                                 All promotional offers from motorsmarket_sfc




                                                                                                                                                                                                                                             See all



       Motorcycles Rear                                    Motorcycle Chain Guard                                 Boat Motor Outboard                   Motorcycle ABS Plastic                   16" Hand Gear Shifter Shift
       Passenger Footrest Foot                             Guide Shield Protector for                             Carburetor for Tohatsu                Front Fender Cover For                   Lever for Quad Dirt Bike ATV
       Pegs For Honda CRF230                               Honda Z50 JZ Z 50                                      Nissan 2-Stroke 3.5hp 2.5hp           Honda Shadow VT600 VLX                   Motorcycle Go Kartv
       CRF 230                                                                                                    outboards                             600 400

       Was:                   US $23.22                    Was:                     US $8.22                      Was:              US $27.23           Was:            US $39.15                Was:                  US $16.13
       Now:                 US $21.59                      Now:                   US $7.64                        Now:            US $25.32             Now:          US $36.41                  Now:               US $14.60


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                         You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                 Feedback on our suggestions




                                                                                                                                                                                                                                           Feedback

     Rear Swingarm Swing Arm                    Rear Seat Cover Cowl                          New Motorcycle Scalable                 Rear Swingarm Swing Arm       Shock Spanner Wrench                 Shock Spanner Wrench
     Protector for KTM EXC 125-…                Fairing For KTM Duke 125…                     brake clutch levers for KTM…            Protector for KTM EXC 125-…   Puller For KTM SX SXF XC…            Puller For KTM SX SXF XC…
     $19.24                                     $61.45                                        $35.48                                  $19.24                        $9.65                                $9.65
     Free shipping                              Free shipping                                 Free shipping                           Free shipping                 Free shipping                        Free shipping
     New                                        New                                           New                                     New                           New                                  New




https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                                                                                                              3/4
10/2/2020                                                           Shock Absorber
                                                    Case: 1:20-cv-06677   Document Spanner
                                                                                        #:Wrench Puller Tool
                                                                                           10 Filed:         for KTM SX
                                                                                                        11/10/20        SXF XC
                                                                                                                      Page     125 of
                                                                                                                             329   200376
                                                                                                                                      250 350 400 | eBay
                                                                                                                                           PageID      #:502



   Explore more sponsored options:




     Shock Spanner Wrench                    Pair Orange CNC Clutch &                  Spanner Wrench for KTM SX                 CNC Front Axle Nut Screw              NEW CNC REAR GRAB         Shock Spanner Wrench
     Puller For KTM SX SXF XC…               Brake Lever for KTM 250 3…                XC XC-W SX-F XC-F XCF-…                   For KTM 125 150 200 250…              HANDLE FOR KTM EXC 125…   Puller For KTM SX SXF XC…
     $9.65                                   $19.79                                    $9.45                                     $13.99                                $11.42                    $9.65
     Free shipping                           $21.99                                    $9.95                                     $15.21                                $12.69                    Free shipping
                                             Free shipping                             Free shipping                             Free shipping                         + $0.99 shipping
                                                                                                                                 Popular




   More from this seller 1/2                                                                                                                                                                           Feedback on our suggestions




     Motorcycle Ignition Switch              Belt Removal Tool for Polaris             Motorcycle Engine Steel                   Camshaft Tensioning                   Motorcycle Chain Guide    GPS Phone Navigation
     Lock SET For Yamaha YBR…                RZR XP1000 900 and Polar…                 Piston Pin Removal Tool…                  Locking Aligement Timing…             Roller Tensioner…         Bracket for KTM Adventure…
     $19.50                                  $18.75                                    $16.90                                    $28.33                                $7.59                     $38.14
     $21.52                                  $20.70                                    $18.17                                    $30.46                                $8.16                     $41.01
     + shipping                              + shipping                                + shipping                                + shipping                            + shipping                + shipping




 Back to home page                                                                                                                                                                                                    Return to top
 More to explore : Spanner Wrench Automotive Hand Wrenches, Motorcycle Shocks for KTM 125, Motorcycle Parts for KTM 125 Wrench Rabbit, Wrench Rabbit Engines & Parts for KTM 125,
 Rear Motorcycle Shocks for KTM 125, Motorcycle Shocks for KTM 400, Motorcycle Shocks for KTM 200, Motorcycle Parts for KTM 200 Wrench Rabbit, Racetech Motorcycle Shocks for KTM 125,
 Set Spanner Wrench Automotive Hand Wrenches




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                           Feedback




https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                                                                                                4/4
10/2/2020                                                           Shock Absorber
                                                    Case: 1:20-cv-06677   Document Spanner
                                                                                        #:Wrench Puller Tool
                                                                                           10 Filed:         for KTM SX
                                                                                                        11/10/20        SXF XC
                                                                                                                      Page     125 of
                                                                                                                             330   200376
                                                                                                                                      250 350 400 | eBay
                                                                                                                                           PageID      #:503
 Hi! Sign in or register      Daily Deals   Brand Outlet     Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category              Search for anything                                                                                                           All Categories                            Search                 Advanced


       Back to home page | Listed in category:   eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                          | Add to Watchlist




    People who viewed this item also viewed

                           Shock Spanner                               Fork Air Bleeder                               Pair Orange CNC                                     Shock Spanner                                      Spanner Wrench
                           Wrench Puller For…                          Pressure Relief…                               Clutch & Brake…                                     Wrench Puller For…                                 for KTM SX XC X…
                           $9.65                                       $4.50                                          $19.79                                              $9.65                                              $9.45
                           Free shipping                               + $0.30 shipping                               $21.99                                              Free shipping                                      $9.95
                                                                                                                      Free shipping                                                                                          Free shipping




           Check if this part fits your vehicle            Contact the seller



    SAVE UP TO 7%                  See all eligible items


                                                                                                 Shock Absorber Spanner Wrench Puller Tool for KTM
                                                                                                                                                                                                      Shop with confidence
                                                                                                 SX SXF XC 125 200 250 350 400
                                                                                                                                                                                                             eBay Money Back Guarantee
                                                                                                     Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                             your money back. Learn more
                                                                                                       Quantity:       1               3 available / 1 sold


                                                                                                                                                                                                      Seller information
                                                                                                          Price:    US $9.47                                      Buy It Now                          motorsmarket_sfc (1013        )
                                                                                                                                                                                                      98.4% Positive feedback
                                                                                                                    US $10.18 (7% off)

                                                                                                                                                                 Add to cart
                                                                                                                                                                                                          Save this Seller
                                                                                                                                                                                                      Contact seller
                                                                                                                                                               Add to Watchlist
                                                                                                                                                                                                      Visit store
                                                                                                                                                                                                      See other items

                                                                                                             Free shipping                                30-day returns


                                                                                                       Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                     Kong/Taiwan | See details
                                                                                                                     International shipment of items may be subject to customs
                                                                                                                     processing and additional charges.
                                                                                                                     Item location: Shenzhen, China
                                                                                                                     Ships to: Worldwide See exclusions

                                                                                                        Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                           Please note the delivery estimate is greater than 17 business
                                                                                                                           days.
                                                                                                                           Please allow additional time if international delivery is subject
                                                                                                                           to customs processing.

                                                                                                      Payments:


                                Have one to sell?      Sell now                                                      Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                        Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                  Feedback on our suggestions




     Motorcycle Ignition Switch             Belt Removal Tool for Polaris          Motorcycle Engine Steel                 Camshaft Tensioning                        Motorcycle Chain Guide                        GPS Phone Navigation
     Lock SET For Yamaha YBR…               RZR XP1000 900 and Polar…              Piston Pin Removal Tool…                Locking Aligement Timing…                  Roller Tensioner…                             Bracket for KTM Adventure…
     $19.50                                 $18.75                                 $16.90                                  $28.33                                     $7.59                                         $38.14
     $21.52                                 $20.70                                 $18.17                                  $30.46                                     $8.16                                         $41.01
     Free shipping                          Free shipping                          Free shipping                           Free shipping                              Free shipping                                 Free shipping




                                                                                                                                                                                                                                                  Feedback
    Description             Shipping and payments                                                                                                                                                                                           Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Shenzhen, China
            Shipping to: Worldwide

https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                                                                                                                      1/3
10/2/2020                                                               Shock Absorber
                                                        Case: 1:20-cv-06677   Document Spanner
                                                                                            #:Wrench Puller Tool
                                                                                               10 Filed:         for KTM SX
                                                                                                            11/10/20        SXF XC
                                                                                                                          Page     125 of
                                                                                                                                 331   200376
                                                                                                                                          250 350 400 | eBay
                                                                                                                                               PageID      #:504
            Excludes: Africa, Central America and Caribbean, South America, American Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia,
            Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Hong Kong, Laos, Macau, Taiwan, Bermuda, Canada,
            Greenland, Saint Pierre and Miquelon, Albania, Andorra, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Republic of, Cyprus, Czech Republic, Estonia, France, Gibraltar, Guernsey,
            Iceland, Italy, Jersey, Liechtenstein, Lithuania, Luxembourg, Macedonia, Malta, Moldova, Monaco, Montenegro, Norway, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan Mayen,
            Switzerland, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka,
            Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, United Arab Emirates, Yemen

            Quantity:    1                 Change country:         United States                                                          ZIP Code:      60106             Get Rates


              Shipping and handling              To                             Service                                                                            Delivery*

              Free shipping                      United States                  Standard SpeedPAK from China/Hong Kong/Taiwan                                      Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                          Return shipping

              30 days                                                                                                                  Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                                   Special financing available
                                                                                                   Select PayPal Credit at checkout to have the option to pay over time.

                                                                                                   Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                                   purchases of $99 or more. Other offers may also be available.

                                                                                                   Interest will be charged to your account from the purchase date if the balance is
                                                                                                   not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                                   to credit approval. See terms

                                                                                                   The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            We only use PayPal's secure interface to accept payment. If you do not have a PayPal account, you can still use Visa, MasterCard or American Express or other Credit Card PayPal accepted
            via PayPal. Please check PayPal website for more information.




    SAVE UP TO 7%                           See all eligible items
 Take 7% off each item
 Marked down item price reflects all savings. Items provided by motorsmarket_sfc                                                                                                        All promotional offers from motorsmarket_sfc




                                                                                                                                                                                                                                                       See all



       Motorcycles Rear                                    Motorcycle Chain Guard                                 Boat Motor Outboard                       Motorcycle ABS Plastic                        16" Hand Gear Shifter Shift
       Passenger Footrest Foot                             Guide Shield Protector for                             Carburetor for Tohatsu                    Front Fender Cover For                        Lever for Quad Dirt Bike ATV
       Pegs For Honda CRF230                               Honda Z50 JZ Z 50                                      Nissan 2-Stroke 3.5hp 2.5hp               Honda Shadow VT600 VLX                        Motorcycle Go Kartv
       CRF 230                                                                                                    outboards                                 600 400

       Was:                   US $23.22                    Was:                     US $8.22                      Was:              US $27.23               Was:                US $39.15                 Was:                   US $16.13
       Now:                   US $21.59                    Now:                   US $7.64                        Now:            US $25.32                 Now:               US $36.41                  Now:                US $14.60


       * Savings are reflected in item price. Prices are subject to change without notice, while supplies last.                                                                                                   You can change quantities in your cart.
       Offer conditions|Learn about pricing




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




                                                                                                                                                                                                                                                     Feedback




https://www.ebay.com/itm/Shock-Absorber-Spanner-Wrench-Puller-Tool-for-KTM-SX-SXF-XC-125-200-250-350-400/233656414787                                                                                                                                        2/3
10/2/2020                                        Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 332 of 376 PageID #:505
                                                                                            11/10/20
                 Hi! Sign in or register    Daily Deals   Brand Outlet   Help & Contact                                                                   Sell   Watchlist      My eBay


                                           Shop by
                                           category              Search for anything                                                     All Categories                         Search                Advanced



                 Home        Community       Feedback forum      Feedback profile



                 Feedback profile


                                           motorsmarket_sfc (1013        )                                                                                             Member Quick Links
                                           Positive Feedback (last 12 months): 98.4%                                                                                   Contact member
                                           Member since: Feb-17-20 in China                                                                                            View items for sale
                                           Top-rated seller: One of eBay's most reputable sellers.                                                                     View seller's Store
                                                               Consistently delivers outstanding customer service.
                                                               Learn more



                 Feedback ratings                                                            Detailed seller ratings

                                                1 month       6 months       12 months             Average for the last 12 months

                            Positive               323          1055            1058                Accurate description                                  Reasonable shipping cost
                                                                                                                 (994)                                                (1063)
                            Neutral                   6          18                 18
                                                                                                    Shipping speed                                        Communication
                            Negative                  8          17                 17                           (988)                                                (1053)




                           All received Feedback                              Received as buyer                            Received as seller                                 Left for others

                 17 Feedback received (viewing 1-17)                                                                                                                              Revised Feedback: 1


                 Search Feedback received as seller with an item title or ID:                                                                   Rating type:                         Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                             Negative (17)                          12 Months



                   FEEDBACK                                                                                                  FROM                                                 WHEN

                          intentionally misleading, ms250 crankcase. wont return just partial refund.                        Buyer: 0***i (527 )                                  Past month
                          Crankcase For STIHL MS390 MS290 039 029 Engine Housing Fuel Tank (#233671173153)                   US $33.36                                            Reciprocal feedback




                                                                                                                                                                                                                 Comment?
                          i couldn't imagine how small was this NECKLACE display. doesn't fit a necklace                     Buyer: z***a (11 )                                   Past month
                          Resin Earring Necklace Display Bust Stand Mannequin - Jewelry Holder for                           US $9.48                                             Reciprocal feedback
                          (#233685778968)


                          What a scam! says 20, thought- 10 posts 10 backs, it's 4 posts 16 backs. Really?                   Buyer: 7***s (31 )                                   Past month
                          20x 925 Sterling Silver Ball Earring Loop Post Studs Pin Findings with Stoppers                    US $7.03                                             Reciprocal feedback
                          (#233659010485)


                          Not as described...listing can be used w 1 inch tubing...not even 7/8 inch                         Buyer: c***c (1744 )                                 Past month
                          Boat Rail/Stanchion Base for Tube 90 Degree Stainless Steel for 25mm 22mm Tube                     US $23.46                                            Reciprocal feedback
                          (#233656073699)


                          Did not fit, was to wide                                                                           Buyer: n***8 (19 )                                   Past month
                          Car Interior Air Outlet Vent Cover Trim Decor For BMW 3 Series E90 2005-2012                       US $15.58                                            Reciprocal feedback
                          (#233656598656)


                          The belt did not fit it was not that accurate description that they showed in th                   Buyer: 1***3 (8)                                     Past month
                          Transmission Reduction Gear Box for 47CC-49CC 4 Stroke Engine Mini Pocket Bike                     US $24.07                                            Reciprocal feedback
                          (#233655961062)


                          Not honest offering discount then cancel order saying “as per buyer’s request”                     Buyer: 4***4 (801 )                                  Past month
                          OBD2 16-pin Plug Male To USB Female Charging Power Cable For Car GPS DVR                           US $5.86                                             Reciprocal feedback
                          (#233656215471)


                          Received damaged                                                                                   Buyer: r***m (191 )                                  Past month
                          Round Shape Egg Pancake Non-Stick Fry Frying Cook Kitchen Breakfast Pan 24cm                       US $19.82                                            Reciprocal feedback
                          (#233684851774)


                          I cancelled this order 2 minutes after I ordered it and I was still charged.                       Buyer: u***u (1)                                     Past 6 months
                          Gy6 19 Teeth 428 Drive Chain Sprocket Cog Fit for 150cc Quad Pit Dirt Bikes ATV                    US $15.46                                            Reciprocal feedback
                          (#233656073560)


                          very bad description, after many emails, made a partial refund.                                    Buyer: t***n (688 )                                  Past 6 months
                          Stainless Steel Tea Kettle Stovetop Whistling Teakettle Teapot (#233601102608)                     US $26.88                                            Reciprocal feedback


                          Very poor quality. Refunded seller didn’t want them back.                                          Buyer: k***k (29 )                                   Past 6 months
                          12pcs Motorcycle Carburetor Slow Pilot Jets Kit for Keihin PZ19 PB16/18/20 Carb                    US $10.05                                            Reciprocal feedback
                          (#233530127057)


                          Took way to long for delivery. Over a month                                                        Buyer: o***c (14 )                                   Past 6 months
                          Set of 6 Car Headlamp Retaining Spring Clips Headlight Clamps for H1, H3, H4, H7                   US $12.11                                            Reciprocal feedback
                          (#233520086962)


https://www.ebay.com/fdbk/feedback_profile/motorsmarket_sfc?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/2/2020                                                                                  motorsmarket_sfc
                                                       Case: 1:20-cv-06677 Document #: 10 Filed: 11/10/20onPage
                                                                                                            eBay 333 of 376 PageID #:506

         Hi! Sign in or register     Daily Deals       Brand Outlet     Help & Contact                                                                                                           Sell      Watchlist          My eBay


                                    Shop by
                                    category                  Search for anything                                                                                               All Categories                                Search            Advanced



         motorsmarket_sfc's profile



                                                                      motorsmarket_sfc (1013 )                                                                                Items for sale            Visit store         Contact
                                                                      98.4% positive feedback

                                                                                                                    professional Parts&Accessories Seller, quality guarantee! Hope enjoy your shopping!
                                                                         Save




                                      Feedback ratings                                                                                                                                                            See all feedback

                                                          994         Item as described                     1,058            18                  17                          Not what I expected. Will cost me more to
                                                          1,053       Communication                    Positive         Neutral              Negative                        return than refund 🤬
                                                                                                                                                                             Sep 28, 2020
                                                          988         Shipping time

                                                          1,063       Shipping charges                       Feedback from the last 12 months



                                   70 Followers | 0 Reviews | Member since: Feb 17, 2020 |          China



         Items for sale(20205)                                                                                                                                                                                                              See all items




            Set of 12 Motor...                               6 Packs Motorbi...                              1 Set Ignition ...                                 Set of 2 Vertic...                                     Marine Carburre...
            US $18.72                       36m left         US $11.68                      36m left         US $18.40                          36m left        US $36.97                           1h left            US $27.54                  1h left




            About eBay      Announcements        Community        Security Center     Resolution Center      Seller Center        Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motorsmarket_sfc                                                                                                                                                                                                                   1/1
10/2/2020                                             Case: 1:20-cv-06677 Document #: 10 motorsmarket_sfc
                                                                                         Filed: 11/10/20  | eBay Stores 334 of 376 PageID #:507
                                                                                                               Page
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                   Sell   Watchlist     My eBay


                                   Shop by
                                   category              Search this Store                                                                           This Store                         Search           Advanced



     eBay      eBay Stores       motorsmarket_sfc




                                              motorsmarket_sfc
                                              70 followers motorsmarket_sfc (1013        ) 98.4%

                                              professional Parts&Accessories Seller, quality guarantee! Hope enjoy your shopping!

                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                     Time: ending soonest

     eBay Motors                                      1-48 of 19,064 Results
     Home & Garden
                                                                               Set of 12 Motorcycle Fender Seat Nut Durable Compatible for Harley 96-17
     Sporting Goods

     Crafts                                                                    $18.72                                                                                                             From China
                                                                               Was: $20.96
     Business & Industrial
                                                                               Free shipping
     Consumer Electronics

     Health & Beauty
                                                                               6 Packs Motorbike Fender Seat Nut Set Compatible for Harley Touring 96-17
     Toys & Hobbies

     Clothing, Shoes & Accessories                                             $11.68                                                                                                             From China
                                                                               Was: $13.18
     Computers/Tablets &
     Networking                                                                Free shipping

     Pet Supplies

     Cell Phones & Accessories                                                 1 Set Ignition Switch Key for Yamaha Outboard Motor PN 703-82510-43-00
     Jewelry & Watches
                                                                               $18.40                                                                                                             From China
     Musical Instruments & Gear                                                Was: $19.79
     Cameras & Photo                                                           Free shipping

     Show More

                                                                               700C Inner Bicycle Tube 700 x 23C Mountain Bike Presta Valve 60mm Tyre Tube Part

                                                                               $8.87                                                                                                              From China
                                                                               Was: $9.54
                                                                               Free shipping



                                                                               2 Pieces Black Foam Female Mannequin Head Model Wig Glasses Hat Display Stands

                                                                               $12.07                                                                                                             From China
                                                                               Was: $12.98
                                                                               Free shipping



                                                                               3 Pieces Black Foam Female Mannequin Head Model Wig Glasses Hat Display Stands

                                                                               $15.67                                                                                                             From China
                                                                               Was: $16.85
                                                                               Free shipping



                                                                               3-pack Camera Lens Converter for C-Mount Lens to Micro 4/3 MFT Panasonic

                                                                               $9.64                                                                                                              From China
                                                                               Was: $10.37
                                                                               Free shipping



                                                                               Set of 2 Vertical 3 Tubes Boat Kayak Fishing Rod Holder Racks Storage 10"

                                                                               $36.97                                                                                                             From China
                                                                               Was: $38.92
                                                                               Free shipping



                                                                               Marine Carburretor Rebuild Kit For Johnson Evinrude 20/25/28/30/40HP Engines

                                                                               $27.54                                                                                                             From China
                                                                               Was: $28.99
                                                                               Free shipping

https://www.ebay.com/str/motorsmarketsfc?_dmd=1&rt=nc                                                                                                                                                               1/5
10/2/2020                                  Case: 1:20-cv-06677 Document #: 10 motorsmarket_sfc
                                                                              Filed: 11/10/20  | eBay Stores 335 of 376 PageID #:508
                                                                                                    Page

                                                          40x Motorcycle Rubber Grommets Bolts Cushions For Honda Yamaha Fairing

                                                          $15.94                                                                         From China
                                                          Was: $17.14
                                                          Free shipping



                                                          50x Pack Motorcycle Rubber Grommets Bolts Pads For Honda Yamaha Fairing

                                                          $18.86                                                                         From China
                                                          Was: $20.28
                                                          Free shipping



                                                          30 Pieces Motorcycle Rubber Grommets Assortment For Honda Yamaha Fairing

                                                          $13.03                                                                         From China
                                                          Was: $14.01
                                                          Free shipping



                                                          2 Pieces 6" Grab Rail Bar Boat Entry Handrails for Yacht Trailer Camper

                                                          $25.86                                                                         From China
                                                          Was: $27.81
                                                          Free shipping



                                                          Heavy Duty 2" Gate Spring Clip Snap Hook Lobster Claw for Sailboat Halyard

                                                          $4.99                                                                          From China
                                                          Was: $5.39
                                                          Free shipping



                                                          Wired Game Gaming Mouse USB Ergonomic Optical For PC Laptop Computer

                                                          $14.24                                                                         From China
                                                          Was: $15.31
                                                          Free shipping



                                                          2x Chest Adjustable Strap Holder & Clip Horizontal+Vertical for Smartphone

                                                          $23.18                                                                         From China
                                                          Was: $24.92
                                                          Free shipping



                                                          2pcs Helmet Camera Chin Holder for GoPro Hero 8 7 5 Sports Camera Blue+Black

                                                          $12.08                                                                         From China
                                                          Was: $13.62
                                                          Free shipping



                                                          2x 1080P/720P/480P Computer Webcam Camera Dual Microphone for Video Calling

                                                          $18.22                                                                         From China
                                                          Was: $19.59
                                                          Free shipping



                                                          12pcs Silicone Hot Bed Heatbed Leveling Column Buffer Tube for Ender 3

                                                          $15.65                                                                         From China
                                                          Was: $17.71
                                                          Free shipping



                                                          2 Pieces High Torque Worm Geared Motor 12V 12RPM Self-locking for Curtains

                                                          $48.65                                                                         From China
                                                          Was: $52.31
                                                          Free shipping



                                                          6 Pieces Single Earphone 4ft Length Earbud Earplug for Sony PS4 Controller

                                                          $19.35                                                                         From China
                                                          Was: $20.81
                                                          Free shipping



                                                          2 Packs Portable Laptop Cooler Fan Mini Vacuum Cooler Fan LED USB Powered

                                                          $18.24                                                                         From China
                                                          Was: $19.61
                                                          Free shipping



                                                          4 Pieces RCA Connector Male+Female Jack RCA Socket Adapter Soldering Plug

                                                          $7.75                                                                          From China
                                                          Was: $8.33
https://www.ebay.com/str/motorsmarketsfc?_dmd=1&rt=nc                                                                                                 2/5
10/2/2020                                  Case: 1:20-cv-06677 Document #: 10 motorsmarket_sfc
                                                                              Filed: 11/10/20  | eBay Stores 336 of 376 PageID #:509
                                                                                                    Page
                                                          Free shipping



                                                          4Pcs 6.5ft Queue Belt Crowd Control Ribbon Stretch Barriers Belt Wall Mount

                                                          $60.25                                                                             From China
                                                          Was: $64.78
                                                          Free shipping



                                                          8pcs/Set 4mm Gold Plated Banana Plug Speaker Wire AMP Terminal Connectors

                                                          $20.60                                                                             From China
                                                          Was: $22.15
                                                          Free shipping



                                                          8pcs 3D Printer TL Smoother for Addon Module Motor Drivers Accessories

                                                          $13.90                                                                             From China
                                                          Was: $15.80
                                                          Free shipping



                                                          5pcs Joystick Thumb Stick Replacements w/ Tool Kit For Nintendo Switch

                                                          $32.29                                                                             From China
                                                          Was: $34.72                                                                    Brand: Nintendo
                                                          Free shipping



                                                          2x Flexible Hot Bed Sticker 220x220mm Magnetic Heated Bed for 3D Printer

                                                          $26.59                                                                             From China
                                                          Was: $28.59
                                                          Free shipping



                                                          8 Pieces TL Smoother PLUS Addon Module for RepRap MK8 i3 Terminator Parts

                                                          $17.51                                                                             From China
                                                          Was: $19.82
                                                          Free shipping



                                                          2 Pieces Heavy-Duty Trailer Roller Inflatable Ribbed Wobble Replacement

                                                          $29.05                                                                             From China
                                                          Was: $31.24
                                                          Free shipping



                                                          3/8-inch 12-Point Magnetic Swivel Spark Plug Socket Fits BMW Removal Tools

                                                          $9.98                                                                              From China
                                                          Was: $10.73
                                                          Free shipping



                                                          2x Nylon Eye End Cap Bimini Top Fitting 7/8'' Boat Marine Bimini Frame

                                                          $6.23                                                                              From China
                                                          Was: $6.70
                                                          Free shipping



                                                          Switch Box 2 Cylinder Unit for Mercury Outboard 339-7452A19 & Hook Clips

                                                          $77.26                                                                             From China
                                                          Was: $83.08
                                                          Free shipping



                                                          5pcs Cam Cleat Cam Wre Fairlead Sailing Accessories for 3-12mm Dia. Rope

                                                          $29.33                                                                             From China
                                                          Was: $31.54
                                                          Free shipping



                                                          Carburetor Assy 68T-14301-11-00 Replacement fits Yamaha Outboard Motors

                                                          $44.44                                                                             From China
                                                          Was: $47.79
                                                          Free shipping



                                                          Switch Box & Door Stopper for Mercury Outboard 6HP-25 HP 339-7452A19 18-5777

                                                          $87.27                                                                             From China
                                                          Was: $93.84
                                                          Free shipping



                                                          3pcs Motorcycle Digital Tyre Pressure Gauge Rubber Hose Air Compressors Tool

                                                          $22.05                                                                             From China
https://www.ebay.com/str/motorsmarketsfc?_dmd=1&rt=nc                                                                                                      3/5
10/2/2020                                             Case: 1:20-cv-06677 Document #: Items for sale by
                                                                                       10 Filed:        motorsmarket_sfc
                                                                                                     11/10/20     Page| eBay
                                                                                                                         337 of 376 PageID #:510
        Hi! Sign in or register         Daily Deals   Brand Outlet   Help & Contact                                                                                                  Sell    Watchlist       My eBay


                                     Shop by
                                     category           ktm                                                                                                         All Categories                           Search                Advanced


                                                                                                                                                                                                     Include description
                                                       Items for sale from motorsmarket_sfc (1013               )      |   Save this seller | Show results from all sellers




        Categories
                                                           All Listings   Auction     Buy It Now                                                                                                 Sort: Best Match          View:
        eBay Motors
            Other Motorcycle Parts                       29 results for ktm         Save this search
            Other Motorcycle Accessories
            Motorcycle Fairings & Bodywork
                                                           Find your Motorcycle
            Motorcycle Parts
            More                                                                                                                                                              Clear selections



        Format                              see all
                                                                                                                                                                                  0
               All Listings                                Make & Model                                  Year From / To             Distance
               Auction                                                                                                                                                  matching results
                                                            KTM                                           Year From                   Any Distance of
               Buy It Now
                                                            Any Model                                     Year To                    60106                                    Find Results

        Guaranteed Delivery                 see all
               No Preference
                                                                                                       Shock Absorber Spanner Wrench Puller Tool for KTM SX SXF XC 125 200 250 350 400
               1 Day Shipping                                                                          Brand New
               2 Day Shipping
               3 Day Shipping                                                                          $9.47                                               From China
               4 Day Shipping                                                                          Was: $10.18
                                                                                                       Buy It Now
        Condition                           see all                                                    Free Shipping
                                                                                                       7% off
               New     (29)
                                                                                                         Watch
        Price

               Under $15.00
               $15.00 - $35.00
               Over $35.00                                                                             Orange Motorcycle Chain Slider Swingarm Guide Lower Roller For KTM SX SXF XC
        $                to $                                                                          Brand New


        Item Location                       see all
                                                                                                       $6.00                                               From China
                                                                                                       Was: $6.45
               Default
                                                                                                       Buy It Now
               Within
                                                                                                       Free Shipping
                   100 miles    of 60106
                                                                                                       7% off
               US Only                                                                                   Watch
               North America
               Worldwide


        Delivery Options                    see all
                                                                                                       Motorcycle Chain Slider Swingarm Guide Lower Roller For KTM SX SXF XC , 250, 300
               Free shipping
                                                                                                       Brand New

        Show only                           see all                                                    $6.00                                               From China
               Free Returns                                                                            Was: $6.45
               Returns accepted                                                                        Buy It Now
               Completed listings                                                                      Free Shipping
               Sold listings                                                                           7% off
               Deals & Savings
                                                                                                         Watch

        More refinements...


                                                                                                       1 Set Aluminum Water Pump Impeller Wheel Cooler for KTM XC-W 400 2009-2010
              Seller Information
                                                                                                       Brand New
             motorsmarket_sfc (1013          )
                                                                                                       $23.28                                              From China

              Feedback rating: 1,013                                                                   Was: $25.03
              Positive Feedback: 98.4%                                                                 Buy It Now
              Member since Feb-17-20 in                                                                Free Shipping
              Hong Kong                                                                                7% off
                                                                                                         Watch
              Read feedback profile
              Add to my favorite sellers
              Visit seller's eBay Store!
                     motorsmarket_sfc
                                                                                                       GPS Phone Navigation Bracket for KTM Adventure 1050 1090 1190 1290 ADV
                                                                                                       Brand New

                                                                                                       $38.14                                              From China
                                                                                                       Was: $41.01
                                                                                                       Buy It Now
                                                                                                       Free Shipping
                                                                                                       7% off
                                                                                                         Watch




                                                         Motorcycle Rear Fender Splash Mud Guard for KTM DUKE 390 2017-2018
                                                         Brand New




https://www.ebay.com/sch/m.html?_ssn=motorsmarket_sfc&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                     1/5
10/2/2020                                                   Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                      11/10/20| eBayPage 338 of 376 PageID #:511


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                             $9.47
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $0.59
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $10.06

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: motorsmarke... | Message to seller

                                                      Shock Absorber Spanner Wrench Puller Tool for KTM SX
                                                      SXF XC 125 200 250 350 400
                                                      $9.47
                                                      $10.18

                                                      Quantity     1


                                                      Delivery
                                                      Est. delivery: Oct 28 – Nov 17
                                                      Standard SpeedPAK from China/Hong Kong/Taiwan
                                                      Free



                                                      Save up to 7%



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               MUSICARES FOUNDATION, INC.
               Donate today and help MusiCares provide essential financial, health and emergency support
               to the music community in times of crisis.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1436211541013                                                                                                                                       1/1
10/2/2020                                                               Orange
                                                       Case: 1:20-cv-06677     Motorcycle Chain
                                                                            Document       #: 10Slider Swingarm
                                                                                                    Filed:      Guide Lower
                                                                                                            11/10/20        Roller339
                                                                                                                         Page     For KTM
                                                                                                                                       of SX
                                                                                                                                          376SXF XC | eBay #:512
                                                                                                                                               PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                        | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 7%                  See all eligible items


                                                                                                    Orange Motorcycle Chain Slider Swingarm Guide
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Lower Roller For KTM SX SXF XC
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more



                                                                                                             Price:    US $6.00                                       Buy It Now                          Seller information
                                                                                                                       US $6.45 (7% off)                                                                  motorsmarket_sfc (1013        )
                                                                                                                                                                     Add to cart                          98.4% Positive feedback


                                                                                                                                                                                                              Save this Seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                                                          Visit store
                                                                                                                 Free shipping                                30-day returns                              See other items


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                               Please note the delivery estimate is greater than 17 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:



                                                                                                                         Special financing available. | See terms and apply now

                                Have one to sell?         Sell now                                                                Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     NEW For KTM SXF 250 350                  For KTM SX SXF XC 250 350                ABS Chain Slider Swingarm              Motorcycle Chain Slider                     For KTM SX SXF XC 250 350                     For KTM SXF 250 350 450
     450 Plastic Chain Slider…                450 Orange Chain Slider…                 Guide Lower Roller For KT…             Swingarm Guide Lower…                       450 1pc Chain Slider…                         Plastic Chain Slider…
     $6.03                                    $6.45                                    $6.45                                  $6.45                                       $6.45                                         $6.45
     Free shipping                            Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping
     New                                      New                                      Last one                               New                                         New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback


     Motorcycle Chain Guide                   Shock Absorber Spanner                   Sprocket Crank Case Cover              Motorcycle 1" Handlebar                     Motorcycle Training Wheels                    Motorcycle Ignition Switch
     Roller Tensioner…                        Wrench Puller Tool for KTM…              Chain Guard for 90cc 110c…             Control Switches+Wiring…                    For Yamaha50, Peewee50,…                      Lock SET For Yamaha YBR…
     $7.59                                    $9.47                                    $9.76                                  $27.78                                      $75.85                                        $19.50
     $8.16                                    $10.18                                   $10.49                                 $33.28                                      $81.56                                        $21.52
     Free shipping                            Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping




https://www.ebay.com/itm/Orange-Motorcycle-Chain-Slider-Swingarm-Guide-Lower-Roller-For-KTM-SX-SXF-XC/233658047198?hash=item36671adade:g:oToAAOSwdbpfGPgP                                                                                                      1/3
10/2/2020                                                              Motorcycle
                                                       Case: 1:20-cv-06677        Chain Slider#:
                                                                             Document          Swingarm Guide11/10/20
                                                                                                 10 Filed:    Lower Roller Page
                                                                                                                           For KTM340
                                                                                                                                  SX SXF
                                                                                                                                      of XC , 250,
                                                                                                                                          376      300 | eBay
                                                                                                                                                PageID      #:513
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                    Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                          All Categories                            Search                 Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                        | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



    SAVE UP TO 7%                  See all eligible items


                                                                                                    Motorcycle Chain Slider Swingarm Guide Lower
                                                                                                                                                                                                          Shop with confidence
                                                                                                    Roller For KTM SX SXF XC , 250, 300
                                                                                                                                                                                                                 eBay Money Back Guarantee
                                                                                                         Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                 your money back. Learn more
                                                                                                           Quantity:      1               3 available


                                                                                                                                                                                                          Seller information
                                                                                                             Price:    US $6.00                                       Buy It Now
                                                                                                                                                                                                          motorsmarket_sfc (1013        )
                                                                                                                                                                                                          98.4% Positive feedback
                                                                                                                       US $6.45 (7% off)

                                                                                                                                                                     Add to cart                              Save this Seller
                                                                                                                                                                                                          Contact seller
                                                                                                                                                                   Add to Watchlist
                                                                                                                                                                                                          Visit store
                                                                                                                                                                                                          See other items

                                                                                                                 Free shipping                                30-day returns


                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                         Kong/Taiwan | See details
                                                                                                                         International shipment of items may be subject to customs
                                                                                                                         processing and additional charges.
                                                                                                                         Item location: Shenzhen, China
                                                                                                                         Ships to: Worldwide See exclusions

                                                                                                           Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                               Please note the delivery estimate is greater than 17 business
                                                                                                                               days.
                                                                                                                               Please allow additional time if international delivery is subject
                                                                                                                               to customs processing.

                                                                                                         Payments:


                                Have one to sell?         Sell now                                                       Special financing available. | See terms and apply now

                                                                                                                                  Earn up to 5x points when you use your eBay
                                                                                                                                  Mastercard®. Learn more

                                                                                                            Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




     NEW For KTM SXF 250 350                  For KTM SX SXF XC 250 350                ABS Chain Slider Swingarm              Motorcycle Chain Slider                     For KTM SX SXF XC 250 350                     For KTM SXF 250 350 450
     450 Plastic Chain Slider…                450 Orange Chain Slider…                 Guide Lower Roller For KT…             Swingarm Guide Lower…                       450 1pc Chain Slider…                         Plastic Chain Slider…
     $6.03                                    $6.45                                    $6.45                                  $6.45                                       $6.45                                         $6.45
     Free shipping                            Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping
     New                                      New                                      Last one                               New                                         New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




                                                                                                                                                                                                                                                      Feedback




     Shock Absorber Spanner                   Motorcycle Chain Guide                   Sprocket Crank Case Cover              Motorcycle Training Wheels                  Motorcycle Ignition Switch                    Motorcycle Steering Shaft
     Wrench Puller Tool for KTM…              Roller Tensioner…                        Chain Guard for 90cc 110c…             For Yamaha50, Peewee50,…                    Lock SET For Yamaha YBR…                      U-Joint 30T 14mm for ATV…
     $9.47                                    $7.59                                    $9.76                                  $75.85                                      $19.50                                        $16.86
     $10.18                                   $8.16                                    $10.49                                 $81.56                                      $21.52                                        $18.13
     Free shipping                            Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping

https://www.ebay.com/itm/Motorcycle-Chain-Slider-Swingarm-Guide-Lower-Roller-For-KTM-SX-SXF-XC-250-300/233658047162?hash=item36671adaba:g:sqAAAOSwHfpfGPgO                                                                                                     1/3
10/9/2020                                               Case: 1:20-cv-06677Windshield
                                                                            Document  Extension
                                                                                           #: 10Spoiler Air Deflector
                                                                                                   Filed:    11/10/20 SmokePage
                                                                                                                            for KTM341
                                                                                                                                    DUKEof
                                                                                                                                         690 12-18PageID
                                                                                                                                           376     | eBay #:514
                                                                                                                                                                                                  Sell     Watchlist         My eBay            1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Windshields                                                                                              | Add to Watchlist



                                                                                                               Ads by
                                                                                                   Stop seeing this ad          Why this ad?




           Check if this part fits your vehicle               Contact the seller



                                                                                                    Windshield Extension Spoiler Air Deflector Smoke
                                                                                                                                                                                                         Shop with confidence
                                                                                                    for KTM DUKE 690 12-18
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               Last one / 3 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:     US $23.71                                     Buy It Now                          motortradeonline (50662         )
                                                                                                                                                                                                         97.3% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                     More than 74% sold            Last item available                Free shipping
                                                                                                                                                                                                                       Ads by
                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                                                                                                       Stop seeing this ad
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.                                                              Why this ad?
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 12 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:


                                Have one to sell?          Sell now                                                     Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Smoke Windscreen Panels                 Motorcycle windshield wind              Adjustable Clip-On                    Motorcycle Smoke                            Adjustable Clip On                            Smoke Adjustable Clip On
       Wind Deflector for KTM…                 deflector W/ Bracket for…               Windshield Extension…                 Windscreen Spoiler…                         Windshield Extension…                         Windshield Extension…
       $23.60                                  $23.71                                  $20.90                                $15.70                                      $20.80                                        $19.52
       Free shipping                           Free shipping                           + $0.99 shipping                      $16.70                                      Free shipping                                 $20.99
       Last one                                Last one                                Almost gone                           + $4.20 shipping                            New                                           Free shipping
                                                                                                                             New                                                                                       Seller 99.1% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Windshield-Extension-Spoiler-Air-Deflector-Smoke-for-KTM-DUKE-690-12-18/264436824353                                                                                                                                               1/4
10/9/2020                                           Case: 1:20-cv-06677Windshield
                                                                        Document  Extension
                                                                                       #: 10Spoiler Air Deflector
                                                                                               Filed:    11/10/20 SmokePage
                                                                                                                        for KTM342
                                                                                                                                DUKEof
                                                                                                                                     690 12-18PageID
                                                                                                                                       376     | eBay #:515




     Windshield Extension                    Smoke Windshield                      Smoke Windshield                 Windshield Extension          Windshield Extension       Windshield Extension
     Spoiler Air Deflector for…              Extension Spoiler Air…                Extension Spoiler Air…           Spoiler Air Deflector for…    Spoiler Windproof Air…     Spoiler Air Deflector for…
     $31.48                                  $32.78                                $34.99                           $103.17                       $28.55                     $38.25
     Free shipping                           Free shipping                         Free shipping                    Free shipping                 Free shipping              Free shipping




    Description             Shipping and payments                                                                                                                                                  Report item



                                                                                                                                                                      eBay item number: 264436824353
      Seller assumes all responsibility for this listing.

      Last updated on Oct 05, 2020 19:36:55 PDT View all revisions

            Item specifics
            Condition:                          New                                                         Brand:                               Unbranded
            Manufacturer Part Number:           Does Not Apply                                              Country/Region of Manufacture:       China
            UPC:                                Does not apply                                              ISBN:                                Does not apply
            EAN:                                Does not apply




            Store Home | Home & Garden | eBay Motors | Business & Industrial | Computers/Tablets & Networking | Consumer Electronics | Pet Supplies |Cell Phones & Accessories | Cameras & Photo


                                                                           Windshield Extension Spoiler Air Deflector Smoke for KTM DUKE 690 12-18


                   Description:

                   Fitment: For KTM DUKE 690 12-18

                   Professional modified Acrylic clear windshield provides good-looking while adding an excellent degree of wind protection.

                   The wind protection can be significantly better and faster driving noise can be minimized.

                   More comfortable and more relaxed travelling on faster stretches!

                   Quick and easy to install, without installation instructions.

                   Specification:

                   Name: Motorcycle refitted windshield

                   M t   i l ABS l    ti
https://www.ebay.com/itm/Windshield-Extension-Spoiler-Air-Deflector-Smoke-for-KTM-DUKE-690-12-18/264436824353                                                                                                    2/4
10/9/2020                                      Case: 1:20-cv-06677Windshield
                                                                   Document  Extension
                                                                                  #: 10Spoiler Air Deflector
                                                                                          Filed:    11/10/20 SmokePage
                                                                                                                   for KTM343
                                                                                                                           DUKEof
                                                                                                                                690 12-18PageID
                                                                                                                                  376     | eBay #:516
              Material: ABS plastics

              Size: 346*292mm/13.62x11.50"

              Package Includes:

              1 Set Windscreens

              Note:

              Please allow 1-3mm deviation due to manual measurement.(1mm=0.04inch)

              Please check the size details and make sure it will fit your bike before purchase.

              THANK YOU FOR SHOPPING WITH US!

              Have a nice day！☺




       Shipping And Handling Policy




      People always bought together with




                 Motorcycle Windshield                           Windshield Saddle 3                      Windshield Fly Screen                      Motor Windshield Saddle                        3x Univer
                 Bag Three 3 Pouch                               Pouch for Harley Touring                 Visor Guard Spoiler                        Pouch Bag Sunglasses                           Clip On W
                 F ii B f H l                                    FLHT 96 13 E      t                      Shi ld fit f YAMAHA                        P      t St      B f                           R l     W
                 US$31.99                                        US$33.71                                 US$44.96                                   US$33.71                                      US$58.
                 Buy It Now                                      Buy It Now                               Buy It Now                                 Buy It Now                                    Buy It Now
                 Free Shipping                                   Free Shipping                            Free Shipping                              Free Shipping                                 Free Shipp




                 1x Black 304 Stainless                          Universal Wind Deflector                 Aluminium Alloy                            Motorcycle PC                                  Transpare
                 Steel Motorcycle                                Replacement Windscreen                   Windshield Bracket Anti-                   Windshield Protector                           Windshie
                 Wi d hi ld B k t                                f H d Y        h                         Vib ti H ld     F                          G d Shi ld F BMW                               D fl t
                 US$65.82                                        US$23.32                                 US$33.61                                   US$50.27                                      US$23.
                 Buy It Now                                      Buy It Now                               Buy It Now                                 Buy It Now                                    Buy It Now




    Sponsored items based on your recent views 1/4                                                                                                                             Feedback on our suggestions




     Aluminium Engine Oil Filter          Motorcycle Rear Mudguard            Smoke Windscreen Panels   Motorcycle windshield wind   Smoke Windscreen                    CNC Aluminum Engine Oil
     Cover Cap For Motorcycle…            Guard for KTM DUKE 390…             Wind Deflector for KTM…   deflector W/ Bracket for…    Modified Acrylic Windshiel…         Filter Cover Cap For KTM…
     $9.53                                $61.37                              $23.60                    $23.71                       $23.71                              $9.49
     Free shipping                        Free shipping                       Free shipping             Free shipping                Free shipping                       $9.99
     New                                  New                                 Last one                  Last one                     New                                 Free shipping
                                                                                                                                                                         New




    More from this seller 1/2                                                                                                                                                  Feedback on our suggestions




https://www.ebay.com/itm/Windshield-Extension-Spoiler-Air-Deflector-Smoke-for-KTM-DUKE-690-12-18/264436824353                                                                                                3/4
10/9/2020                                               Case: 1:20-cv-06677Windshield
                                                                            Document  Extension
                                                                                           #: 10Spoiler Air Deflector
                                                                                                   Filed:    11/10/20 SmokePage
                                                                                                                            for KTM344
                                                                                                                                    DUKEof
                                                                                                                                         690 12-18PageID
                                                                                                                                           376     | eBay #:517
                                                                                                                                                                                                  Sell     Watchlist         My eBay            1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                        All Categories                             Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Windshields                                                                                              | Add to Watchlist




           Check if this part fits your vehicle               Contact the seller



                                                                                                    Windshield Extension Spoiler Air Deflector Smoke
                                                                                                                                                                                                         Shop with confidence
                                                                                                    for KTM DUKE 690 12-18
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                          Quantity:      1               Last one / 3 sold


                                                                                                                                                                                                         Seller information
                                                                                                            Price:     US $23.71                                     Buy It Now                          motortradeonline (50662         )
                                                                                                                                                                                                         97.3% Positive feedback

                                                                                                                                                                    Add to cart
                                                                                                                                                                                                             Save this Seller
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                  Add to Watchlist
                                                                                                                                                                                                         Visit store
                                                                                                                                                                                                         See other items
                                                                                                     More than 74% sold            Last item available                Free shipping
                                                                                                                                                                                                                       Ads by
                                                                                                          Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                                                                                                                       Stop seeing this ad
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.                                                              Why this ad?
                                                                                                                        Item location: Shenzhen, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                           Delivery:          Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                              Please note the delivery estimate is greater than 12 business
                                                                                                                              days.
                                                                                                                              Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                         Payments:


                                Have one to sell?          Sell now                                                     Special financing available. | See terms and apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                           Returns: 30 day Buyer pays for return shipping |                See details




    Similar sponsored items 1/2                                                                                                                                                                                               Feedback on our suggestions




       Smoke Windscreen Panels                 Motorcycle windshield wind              Adjustable Clip-On                    Motorcycle Smoke                            Adjustable Clip On                            Smoke Adjustable Clip On
       Wind Deflector for KTM…                 deflector W/ Bracket for…               Windshield Extension…                 Windscreen Spoiler…                         Windshield Extension…                         Windshield Extension…
       $23.60                                  $23.71                                  $20.90                                $15.70                                      $20.80                                        $19.52
       Free shipping                           Free shipping                           + $0.99 shipping                      $16.70                                      Free shipping                                 $20.99
       Last one                                Last one                                Almost gone                           + $4.20 shipping                            New                                           Free shipping
                                                                                                                             New                                                                                       Seller 99.1% positive




    Sponsored items from this seller 1/2                                                                                                                                                                                      Feedback on our suggestions




https://www.ebay.com/itm/Windshield-Extension-Spoiler-Air-Deflector-Smoke-for-KTM-DUKE-690-12-18/264436824353                                                                                                                                               1/3
10/9/2020                                               Case: 1:20-cv-06677Windshield
                                                                            Document  Extension
                                                                                           #: 10Spoiler Air Deflector
                                                                                                   Filed:    11/10/20 SmokePage
                                                                                                                            for KTM345
                                                                                                                                    DUKEof
                                                                                                                                         690 12-18PageID
                                                                                                                                           376     | eBay #:518




     Windshield Extension                       Smoke Windshield                       Smoke Windshield                         Windshield Extension                      Windshield Extension                      Windshield Extension
     Spoiler Air Deflector for…                 Extension Spoiler Air…                 Extension Spoiler Air…                   Spoiler Air Deflector for…                Spoiler Windproof Air…                    Spoiler Air Deflector for…
     $31.48                                     $32.78                                 $34.99                                   $103.17                                   $28.55                                    $38.25
     Free shipping                              Free shipping                          Free shipping                            Free shipping                             Free shipping                             Free shipping




    Description            Shipping and payments                                                                                                                                                                                               Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

            Item location: Shenzhen, China
            Shipping to: Worldwide
            Excludes: Alaska/Hawaii, APO/FPO, Africa, Central America and Caribbean, North America, South America, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia,
            India, Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Bahrain, Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Qatar, Saudi Arabia,
            Yemen, American Samoa, Australia, Cook Islands, Fiji, French Polynesia, Guam, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands,
            Tonga, Tuvalu, Vanuatu, Wallis and Futuna, Western Samoa, Brunei Darussalam, Cambodia, Hong Kong, Indonesia, Laos, Macau, Philippines, Taiwan, Albania, Andorra, Belarus, Bosnia and
            Herzegovina, France, Gibraltar, Guernsey, Italy, Jersey, Liechtenstein, Macedonia, Moldova, Monaco, Montenegro, Norway, San Marino, Serbia, Slovakia, Slovenia, Spain, Svalbard and Jan
            Mayen, Sweden, Ukraine, United Kingdom, Vatican City State

            Change country:       United States                                                                                                     60106                  Get Rates
                                                                                                                                     ZIP Code:


              Shipping and handling              To                       Service                                                                                  Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                            Estimated between Wed. Oct. 28 and Tue. Nov. 17
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 1 business day of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.


            Seller's payment instructions
            We only use PayPal's secure interface to accept payment. If you do not have a PayPal account, you can still use Visa, MasterCard or American Express or other Credit Card PayPal accepted
            via PayPal. Please check PayPal website for more information.




    Sponsored items based on your recent views 1/4                                                                                                                                                                          Feedback on our suggestions




https://www.ebay.com/itm/Windshield-Extension-Spoiler-Air-Deflector-Smoke-for-KTM-DUKE-690-12-18/264436824353                                                                                                                                                2/3
10/9/2020                                     Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 346 of 376 PageID #:519
                                                                                         11/10/20
                                                                                                                                                           Sell   Watchlist     My eBay          1
                  Hi       !         Daily Deals       Brand Outlet        Help & Contact


                                       Shop by
                                       category                   Search for anything                                                     All Categories                        Search               Advanced



                 Home      Community         Feedback forum                Feedback profile



                 Feedback profile


                                        motortradeonline (50662                    )                                                                                    Member Quick Links
                                        Positive Feedback (last 12 months): 97.3%                                                                                       Contact member
                                        Member since: Jul-08-15 in China                                                                                                View items for sale
                                        Top-rated seller: One of eBay's most reputable sellers.                                                                         View seller's Store
                                                                Consistently delivers outstanding customer service.
                                                                Learn more



                 Feedback ratings                                                              Detailed seller ratings

                                              1 month          6 months            12 months        Average for the last 12 months

                          Positive                 235           1797                  3528            Accurate description                                Reasonable shipping cost
                                                                                                                   (3113)                                              (3332)
                          Neutral                  4                  19                50
                                                                                                       Shipping speed                                      Communication
                          Negative                 3                  44                96                         (3089)                                            (3285)



                         All received Feedback                                     Received as buyer                     Received as seller                                   Left for others

                 96 Feedback received (viewing 1-25)                                                                                                                          Revised Feedback: 108


                 Search Feedback received as seller with an item title or ID:                                                                    Rating type:                        Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                              Negative (96)                         12 Months


                   FEEDBACK                                                                                                   FROM                                                WHEN

                         Poor quality and fitment.                                                                            Buyer: 3***0 (77 )                                  Past month




                                                                                                                                                                                                                Comment?
                         Pair LED Side Marker Turn Signal Warning Lights For 99-04 VW MK4 Golf Jetta                          US $6.73                                            Reciprocal feedback
                         (#264299480879)


                         Se despega no funciona                                                                               Buyer: t***t (170 )                                 Past month
                         Carburetor Fuel Line Filter for Generac GP6500 GP6500E GP7500E GP5500 8125W                          US $18.26                                           Reciprocal feedback
                         (#264295541419)


                         Haven't received radiator guard v connector                                                          Buyer: 5***3 (9)                                    Past month
                         Fairing Radiator Guard V Connector Part for Suzuki Hayabusa GSX1300R 2008-12                         US $29.76                                           Reciprocal feedback
                         (#264292837189)


                         Received the product without a powersupply. Seller refused to send it to me.                         Buyer: y***e (159 )                                 Past 6 months
                         HDMI Splitter 1x2 Audio Extractor V1.4 2Port Hub Amplifier 3D 1080p 1in2 out                         US $12.52                                           Reciprocal feedback
                         (#264301746364)


                         It is a fraud indicates that the merchandise is sent to you and it never arrive                      Buyer: u***i (94 )                                  Past 6 months
                         Lots 2 Motorcycle 10in Tubeless Wheel Rim for Monkey Bike Parts Silver                               US $99.98                                           Reciprocal feedback
                         (#264515253886)


                         I did not receive my item yet                                                                        Buyer: i***_ (40 )                                  Past 6 months
                         2Pcs Ear Pads Cushion Pillow For Razer ManO'War 7.1 Earphone Accessories                             US $13.23                                           Reciprocal feedback
                         (#264729207029)


                         I will have to modify because did not fit correctly                                                  Buyer: s***i (56 )                                  Past 6 months
                         2x316 Stainless Steel Quick Release Post Boat Bimini Top Deck Hinge Hardware                         US $14.14                                           Reciprocal feedback
                         (#264369876357)


                         Both Items arrived DOA! Total Junk!!!                                                                Buyer: p***a (2588 )                                Past 6 months
                         12V 150PSI Air Compressor Portable Mini Inflator Smart Bicycle Air Tyre Pump                         US $79.14                                           Reciprocal feedback
                         (#264559115882)


                         Total waste of time and unit is not rated for an AC cooler                                           Buyer: r***u (161 )                                 Past 6 months
                         Universal Car Auto A/C Air Conditioning Condenser Set Aluminum Alloy                                 US $38.29                                           Reciprocal feedback
                         (#264299265311)


                         Seller listed the part for the wrong motorcycle type. Did not offer refund.                          Buyer: y***o (255 )                                 Past 6 months
                         Motorcycle Car Starter Solenoid Relay for Yamaha XS360 XS400 XS400R Maxim                            US $9.08                                            Reciprocal feedback
                         (#264436807721)


                         Order 1 month ago.notifications shipped.when asked now the carrier cancelled                         Buyer: 1***1 (282 )                                 Past 6 months
                         Motorcycle Tachometer Speedometer Gauge Mount Bracket+Gauge Sensor                                   US $7.08                                            Reciprocal feedback
                         Bracket (#264299188358)




https://www.ebay.com/fdbk/feedback_profile/motortradeonline?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                               1/2
10/9/2020                                                                                      motortradeonline
                                                          Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20   on Page
                                                                                                                   eBay 347 of 376 PageID #:520
                                                                                                                                                                                                        Sell      Watchlist         My eBay          1
            Hi        !           Daily Deals      Brand Outlet    Help & Contact


                                    Shop by
                                    category                   Search for anything                                                                                                     All Categories                                Search              Advanced



         motortradeonline's profile



                                                                     motortradeonline (50662                    )                                                                    Items for sale            Visit store         Contact
                                                                     97.3% positive feedback

                                                                                                                                Based in China, motortradeonline has been an eBay member since Jul 08, 2015
                                                                         Save




                                       Feedback ratings                                                                                                                                                                  See all feedback

                                                           3,113     Item as described                       3,528                  50                  96                          Thanks 🙂
                                                                                                                                                                                    Oct 05, 2020
                                                           3,285     Communication                       Positive             Neutral               Negative
                                                           3,089     Shipping time

                                                           3,332     Shipping charges                               Feedback from the last 12 months



                                   966 Followers | 0 Reviews | Member since: Jul 08, 2015 |             China



         Items for sale(35067)                                                                                                                                                                                                                     See all items




             2x Motorcycle 5...                              2x Steel 17 Inc...                                     Shifter Linkage...                                 NEW Brake Clutc...                                     Aluminum Heavy ...
             US $7.22                           5m left      US $24.24                        5m left               US $22.14                            7m left       US $35.14                           7m left            US $10.24                   7m left




            About eBay      Announcements          Community       Security Center    Resolution Center             Seller Center        Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/motortradeonline?_trksid=p2047675.l2559                                                                                                                                                                                                    1/1
10/9/2020                                                                            motortradeonline
                                                  Case: 1:20-cv-06677 Document #: 10 Filed:   11/10/20| eBayPage
                                                                                                             Stores 348 of 376 PageID #:521
                                                                                                                                                                                              Sell   Watchlist   My eBay         1
                                      Hi          !           Daily Deals    Brand Outlet   Help & Contact


                                                                  Shop by
                                                                  category              Search this Store                                                                        This Store                      Search              Advanced



                                     eBay      eBay Stores      motortradeonline




                                                                             motortradeonline
                                                                             966 followers motortradeonline (50662          ) 97.3%

                                                                             Dear Valued Customer, Welcome to our store! We're here to express our gratitude for your business with us. We sell many quality products and deeply discounted goods. Please contact us if you buy multiple it

                                                                                 Save this seller




                                     Category

                                     All                                               All Listings   Auction    Buy It Now                                                                                        Best Match

                                     eBay Motors                                     1-48 of 34,696 Results
                                     Computers/Tablets &
                                     Networking                                                              Windshield Extension Spoiler Air Deflector Smoke for KTM DUKE 690 12-18

                                     Consumer Electronics                                                    $23.71                                                                                                        From China
                                     Cell Phones & Accessories                                               Free shipping
                                     Cameras & Photo                                                         Only 1 left!

                                     Video Games & Consoles

                                     Sporting Goods                                                          Motorcycle Accessories Air Filter Cleaner for KTM 125/200/390 DUKE RC200 RC390

                                     Home & Garden
                                                                                                             $18.14                                                                                                        From China
                                     Business & Industrial                                                   Free shipping
                                     Travel

                                     Jewelry & Watches

                                     Musical Instruments & Gear                                              Aluminium Engine Oil Filter Cover Cap For Motorcycle KTM Duke 390 200 125
                                     Clothing, Shoes & Accessories
                                                                                                             $9.53                                                                                                         From China
                                     Health & Beauty                                                         Free shipping
                                     Collectibles

                                     Show More

                                                                                                             Motorcycle CNC Engine Case Cover Screws Bolts For KTM Duke 125 200 390

                                                                                                             $9.97                                                                                                         From China
                                                                                                             Free shipping




                                                                                                             CNC Foot Rear Brake Gear Shifter Shift Pedal Lever For KTM DUKE125 200 390

                                                                                                             $24.60                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             Smoke Windshield Extension Spoiler Air Deflector for YAMAHA MT09 MT-09 FZ-09

                                                                                                             $34.99                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             Windshield Extension Spoiler Air Deflector for KTM 2014-18 RC125 RC200 Smoke

                                                                                                             $35.61                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             HAND HELD CAR VACUUM CLEANER HOOVER HOME WET & DRY VAN 7.4V PORTABLE VACUM

                                                                                                             $28.99                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             Black Motorcycle Bike Fuel Tank Bag Magnetic Outdoor Waterproof Wallet NEW

                                                                                                             $34.36                                                                                                        From China
                                                                                                             Free shipping
                                                                                                             60 watching



                                                                                                             Plated Bumpers Triggers Buttons Replacement Part for Xbox One S Controller

                                                                                                             $9.17 to $9.26                                                                                                From China
                                                                                                             Free shipping
                                                                                                             5 watching



                                                                                                             Windshield Wind Screen Shield Protector Fits for 2017-2019 KTM Duke 125/390

                                                                                                             $40.89                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             Motorcycle Headlight Windshield Cover Fairing for Honda Grom MSX125 Red

                                                                                                             $31.45                                                                                                        From China
                                                                                                             Free shipping
                                                                                                             9 watching



                                                                                                             Motorcycle Rear Mudguard Guard for KTM DUKE 390 2017-2018

                                                                                                             $61.37                                                                                                        From China
                                                                                                             Free shipping
                                                                                                             5 watching



                                                                                                             Impact Motorcycle Rear Hub for KAWASAKI KX125 KX250 2003-2005 Universal

                                                                                                             $27.90                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             Motorcycle Front/Rear LED Turn Signal Blinker for KTM 690 DUKE/R 2008-2017

                                                                                                             $37.58                                                                                                        From China
                                                                                                             Free shipping




                                                                                                             2 Pieces Carbon Fiber Color Air Scoop Fan Cover Cap for GY6 125cc 150cc Scooter

https://www.ebay.com/str/motortradeonline?_dmd=1&rt=nc                                                                                                                                                                                                                                 1/3
10/9/2020                                                                      motortradeonline
                                            Case: 1:20-cv-06677 Document #: 10 Filed:   11/10/20| eBayPage
                                                                                                       Stores 349 of 376 PageID #:522

                                                                     $12.68                                                                           From China
                                                                     Free shipping




                                                                     Performance Roller Weights Air Filter Cartridge Motorcycle Parts for GY6-125

                                                                     $8.85                                                                            From China
                                                                     Free shipping




                                                                     Windshield Fly Screen Visor Guard Spoiler Shield for YAMAHA TMAX 530 12-17

                                                                     $44.96                                                                           From China
                                                                     Free shipping




                                                                     2" 52MM Bezel Gas Fuel Level Gauge Analogue LED Car Marine Boat Universal

                                                                     $13.83                                                                           From China
                                                                     Free shipping
                                                                     60 sold



                                                                     Motorcycle Air Filter Cleaner Replaces for KTM 125 250 390 Duke 2017 2018 2019

                                                                     $12.79                                                                           From China
                                                                     Free shipping




                                                                     Wireless Backlight Mini Touchpad Air Mice 2.4GHz Qwerty for PC, Computers

                                                                     $22.00                                                                           From China
                                                                     Free shipping




                                                                     Windshield Extension Spoiler Air Deflector for SUZUKI GSXS750 GSX-S750 17-19

                                                                     $38.03                                                                           From China
                                                                     Free shipping




                                                                     KH-6750 Single Flexible Aluminum Camera Video Fluid Tripod Head For Camera

                                                                     $39.15                                                                           From China
                                                                     Free shipping
                                                                     10 watching



                                                                     Black Windshield Extension Air Deflector for Kawasaki Z650 Z-650 2017- 2019

                                                                     $33.66                                                                           From China
                                                                     Free shipping




                                                                     Waterproof Magnetic Motorcycle Motorbike Oil Fuel Tank Bag Saddlebag New

                                                                     $36.85                                                                           From China
                                                                     Free shipping
                                                                     11 watching



                                                                     5 / 8 Ways Plastic Distribution Box for Circuit Breaker Indoor On the Wall

                                                                     $15.44 to $20.65                                                                 From China
                                                                     Free shipping
                                                                     19 watching



                                                                     Adjustable Height Lever Car Gear Shift Knob Extender Shifter Extension

                                                                     $19.03                                                                           From China
                                                                     Free shipping
                                                                     8 watching



                                                                     1 Set Engine Bolt Screws for GY6 125cc 150cc Scooter Motorcycle

                                                                     $35.63                                                                           From China
                                                                     Free shipping




                                                                     150dB Single Trumpet 18" Air Horn Compressor Kit for Car Truck 12/24V

                                                                     $31.89                                                                           From China
                                                                     Free shipping




                                                                     Red Motorcycle Scooter Moped Breathable Protector Cushion Seat Cover XL

                                                                     $9.15                                                                            From China
                                                                     Free shipping
                                                                     12 watching



                                                                     For Kawasaki Z125 15-17 Red Motorcycle CNC Engine Stator Cover Protector

                                                                     $19.64                                                                           From China
                                                                     Free shipping




                                                                     Laptop Back Cover Case For Dell Inspiron 15 3552 3558 3567 #460.08808.0012

                                                                     $22.08                                                                           From China
                                                                     Free shipping




                                                                     Black Shell Motorcycle Headlight Fairing Lamp for Streetfighter Dirt Bike

                                                                     $27.27                                                                           From China
                                                                     Free shipping




                                                                     Air Filter Intake Cleaner for KTM 125/200/390 DUKE RC200 RC390

                                                                     $18.14                                                                           From China
                                                                     Free shipping




                                                                     Cap Style Oil Filter Wrench 76mm 14 flutes Suit for Harley 07-18

                                                                     $11.08                                                                           From China
                                                                     Free shipping




                                                                     Smoke Windshield Extension Spoiler Air Deflector for DUCATI SCRAMBLER 16+

                                                                     $32.78                                                                           From China
                                                                     Free shipping




https://www.ebay.com/str/motortradeonline?_dmd=1&rt=nc                                                                                                             2/3
10/9/2020                                                                                                            motortradeonline
                                                                                  Case: 1:20-cv-06677 Document #: 10 Filed:   11/10/20| eBayPage
                                                                                                                                             Stores 350 of 376 PageID #:523

                                                                                                                                                  Smoke Windshield Extension Spoiler Air Deflector for DUCATI SCRAMBLER 2016+

                                                                                                                                                  $31.74                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  Outboard Single Engine Key Switch Panel for Yamaha 704-82570-12-00

                                                                                                                                                  $51.33                                                                              From China
                                                                                                                                                  Free shipping
                                                                                                                                                  5 watching



                                                                                                                                                  4x Spike Custom Tire Air Valve Stem Caps for Car Motorcycle SUV Van Silver

                                                                                                                                                  $6.93                                                                               From China
                                                                                                                                                  Free shipping
                                                                                                                                                  3 watching



                                                                                                                                                  Motorcycle 12V Rear Tail Light Lamp for 49cc 50cc Gy6 Scooters Moped TaoTao

                                                                                                                                                  $22.73                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  End Cap Style Oil Filter Wrench 76mm Drive Fit for Harley 07-18

                                                                                                                                                  $11.08                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  Engine Oil Cooler CNC Radiator Adapter Plate 125cc/140cc for Monkey Pit Bike

                                                                                                                                                  $15.03                                                                              From China
                                                                                                                                                  Free shipping
                                                                                                                                                  Only 1 left!



                                                                                                                                                  Motorcycle Waterpump Water Pump Cover Plastic for YAMAHA MT-09 XSR900 17-19

                                                                                                                                                  $42.06                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  Heated Grips Handlebar Hand Warmers ATV UTV Snowmobile for POLARIS YAMAHA SUZUKI

                                                                                                                                                  $24.35                                                                              From China
                                                                                                                                                  Free shipping
                                                                                                                                                  18 watching



                                                                                                                                                  Motorcycle Rear Pillion Seat Cowl Fairing Cover for Suzuki GSXR1300 08-16

                                                                                                                                                  $47.14                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  Motorcycle Smoke Windshield Windscreen For Harley Sportster XL 883 1200

                                                                                                                                                  $54.16                                                                              From China
                                                                                                                                                  Free shipping




                                                                                                                                                  Side Mount Motorcycle License Plate Bracket Tail Light Holder for Harley

                                                                                                                                                  $33.19                                                                              From China
                                                                                                                                                  Free shipping
                                                                                                                                                  14 watching



                                                                                                                                                  Motorcycle Extended Extension Swingarm Kit Suits for Honda GROM MSX125

                                                                                                                                                  $85.79                                                                              From China
                                                                                                                                                  Free shipping
                                                                                                                                                  Only 1 left!




                                                                                                                                                                            1   2     3     4     5     6      7    8        9   10




  About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact     Site Map


  Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/str/motortradeonline?_dmd=1&rt=nc                                                                                                                                                                                             3/3
10/9/2020                                                 Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                          10 Filed:      by motortradeonline
                                                                                                                      Page| eBay
                                                                                                                             351 of 376 PageID #:524
                                                                                                                                                                                     Sell    Watchlist       My eBay               1
            Hi          !           Daily Deals      Brand Outlet   Help & Contact


                                          Shop by
                                          category         KTM                                                                                                      All Categories                           Search                    Advanced


                                                                                                                                                                                                     Include description
                                                          Items for sale from motortradeonline (50662             )   |    Save this seller | Show results from all sellers




        Categories
                                                              All Listings   Auction   Buy It Now                                                                                                Sort: Best Match          View:
        eBay Motors
            Other Motorcycle Parts                          131 results for KTM        Save this search
            Motorcycle Fairings & Bodywork
            Other Motorcycle Handlebars,
            Grips & Levers                                    Find your Motorcycle
            Other Motorcycle Accessories                                                                                                                                      Clear selections
            Motorcycle Silencers, Mufflers &
            Baffles

                                                                                                                                                                                  0
            More

                                                              Make & Model                                Year From / To            Distance
                                                                                                                                                                        matching results
        Format                                 see all         KTM                                        Year From                  Any Distance of
                 All Listings                                  Any Model                                  Year To                    60106-1445                               Find Results
                 Auction
                 Buy It Now
                                                                                                     Front License Number Plate White Bracket for KTM XCF SX SXF 125 250 350 450
                                                                                                     Brand New
        Guaranteed Delivery                    see all
                 No Preference                                                                       $13.57                                                From China
                 1 Day Shipping                                                                      Buy It Now
                 2 Day Shipping                                                                      Free Shipping
                 3 Day Shipping
                                                                                                          Watch
                 4 Day Shipping


        Condition                              see all
                 New   (131)



        Price
                                                                                                     Front License Number Plate Black Bracket for KTM XCF SX SXF 125 250 350 450
                 Under $15.00
                                                                                                     Brand New
                 $15.00 - $35.00
                 Over $35.00
                                                                                                     $13.31                                                From China
        $                to $                                                                        Buy It Now
                                                                                                     Free Shipping
        Item Location                          see all                                               Only 1 left!
                 Default                                                                                  Watch
                 Within
                   100 miles    of 60106

                 US Only
                 North America
                 Worldwide
                                                                                                     Guard Protective Grill Black for KTM 1050 1190 1290 Adventure 2013-2017
                                                                                                     Brand New
        Delivery Options                       see all
                 Free shipping                                                                       $47.47                                                From China
                                                                                                     Buy It Now
        Show only                              see all                                               Free Shipping
                                                                                                          Watch
                 Free Returns
                 Returns accepted
                 Completed listings
                 Sold listings
                 Deals & Savings


        More refinements...                                                                          NEW Motorcycle Shock Suspension Adjusting Tools Spanner Wrench for KTM SX EXC XC
                                                                                                     Brand New


                 Seller Information                                                                  $10.26                                                From China
                                                                                                     Buy It Now
             motortradeonline (50662            )                                                    Free Shipping
                                                                                                          Watch
                 Feedback rating: 50,662
                 Positive Feedback: 97.3%
                 Member since Jul-08-15 in
                 Hong Kong


                 Read feedback profile
                 Add to my favorite sellers                                                          Motorcycle Key Case Cover for KTM DUKE 125 200 250 300 390 690 1050 EX250
                                                                                                     Brand New


        Sponsored items for you
                                                                                                     $12.50                                                From China
                                                                                                     Buy It Now
                                                                                                     Free Shipping




                                                            Billet Carburetor Screw Drain Plug For KTM SX XCW 65 350 2000-2019 Orange
                                                            Brand New
                    Windshield Extension
                    Spoiler Air Defl...
                    $23.71
                    Buy It Now
                    Free shipping

                    Last one


https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                                         1/8
10/9/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         10 Filed:      by motortradeonline
                                                                                                     Page| eBay
                                                                                                            352 of 376 PageID #:525

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              Aluminium Engine Oil
              Filter Cover Cap...
              $9.53
                                                                              Hot! For KTM XC 250 300 2017-2018 Chain Slider Swingarm Guide Lower Roller
              Buy It Now
              Free shipping                                                   Brand New

                                                                              $6.45                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              Motorcycle Rear                                                 Headlight Protector Guard Headlight Grill Cover for KTM RC 125/200/250/390
              Mudguard Guard for K...
                                                                              Brand New
              $61.37
              Buy It Now                                                      $23.46                                    From China
              Free shipping                                                   Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Rear Grab Handle Passenger Rail Armrest for KTM SX/SXF/XC Orange
                                                                              Brand New
              Smoke Windscreen
              Panels Wind Deflecto...
                                                                              $21.08                                    From China
                                                                              Buy It Now
              $23.60
                                                                              Free Shipping
              Buy It Now
              Free shipping                                                      Watch
              Last one




                                                                              Aluminium Engine Oil Filter Cover Cap For Motorcycle KTM Duke 390 200 125
                                                                              Brand New

                                                                              $9.53                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
              Motorcycle windshield                                              Watch
              wind deflector ...
              $23.71
              Buy It Now
              Free shipping

              Last one


                                                                              Motorcycle Rear Grab Handle Passenger Rail Armrest for KTM SX/SXF/XC Black
                                                                              Brand New

                                                                              $21.33                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              Smoke Windscreen
              Modified Acrylic Win...
              $23.71
              Buy It Now                                                      Motorcycle Rear Mudguard Guard for KTM DUKE 390 2017-2018
              Free shipping                                                   Brand New

                                                                              $61.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              5 Watching
                                                                                 Watch




              CNC Aluminum Engine Oil
                                           Motorcycle CNC Engine Case Cover Screws Bolts For KTM Duke 125 200 390
              Filter Cover ...
                                           Brand New
              $9.49
              Buy It Now
              Free shipping




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                   2/8
10/9/2020                                 Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                          10 Filed:      by motortradeonline
                                                                                                      Page| eBay
                                                                                                             353 of 376 PageID #:526

                                                                              $9.97                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch

              $28.89
              Buy It Now
              Free shipping




                                                                              2Pcs Shock Spanner Wrench WP Shock Tool Adjusting For KTM 125-450 SX SX-F EXC
                                                                              Brand New

                                                                              $16.04                                    From China
                                                                              Buy It Now
              Motorcycle CNC                                                  Free Shipping
              Aluminum Engine Oil Fi...                                          Watch
              $9.99
              Buy It Now
              Free shipping




                                                                              Black Motorcycle Swingarm Cover Protectors Guards for KTM 300 XC-W TPI 2019
                                                                              Brand New

                                                                              $55.84                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch

              Plastic Rear Splash Guard
              Mudguard f...

              $48.22
              Buy It Now
              Free shipping
                                                                              Orange Fork Guard Bolts Screw For KTM SX-F/XC/XC-F/EXC/EXC-F/XC-W/XCF-W 00-19
                                                                              Brand New

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              Black Motorcycle Rear
              Mudguard Guard...

              $46.79                                                          Chain Adjuster Regulator Swingarm Sliders for KTM 640 LC4 Adventure ORANGE ~
              Buy It Now                                                      Brand New
              Free shipping

                                                                              $11.27                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              Plastic Rear Splash Guard                                       2Pair Motorcycle Rear Swingarm Covers Guards for KTM EXC & EXCF 2012-2019
              Mudguard fo...                                                  Brand New
              $61.37
              Buy It Now
                                                                              $40.90                                    From China

              Free shipping                                                   Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              For KTM SXF 250 350 450 Plastic Chain Slider Swingarm Guide Lower Roller
                                                                              Brand New

              Motorcycle Engine Guard                                         $6.45                                     From China
              Crash Frame P...                                                Buy It Now
              $146.00                                                         Free Shipping
              Buy It Now                                                         Watch
              Free shipping




                                           Orange Motorcycle Swingarm Cover Protectors Guards for KTM 300 XC-W TPI 2019
                                           Brand New




              Motorcycle Engine Guard
              Crash Frame P...

https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                     3/8
10/9/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         10 Filed:      by motortradeonline
                                                                                                     Page| eBay
                                                                                                            354 of 376 PageID #:527
              $156.96
              Buy It Now                                                      $55.09                                    From China
              Free shipping                                                   Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Blue Fork Guard Bolts Screw For KTM SX-F/XC/XC-F/EXC/EXC-F/XC-W/XCF-W 00-19
              Motorcycle Engine Guard
              Skid Plate Su...                                                Brand New

              $111.62                                                         $13.37                                    From China
              Buy It Now
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Blue Motorcycle Swingarm Cover Protectors Guards for KTM 300 XC-W TPI 2019
                                                                              Brand New
              3D Tank Pad Protector
              Decal Sticker F...                                              $55.34                                    From China
                                                                              Buy It Now
              $19.68
                                                                              Free Shipping
              Buy It Now
              Free shipping                                                      Watch




                                                                              Fit For KTM SXF 250 350 450 Plastic Chain Slider Swingarm Guide Lower Roller
                                                                              Brand New

                                                                              $6.45                                     From China
                                                                              Buy It Now
              5pcs Motorcycle Tank Gas                                        Free Shipping
              Protector Pa...
                                                                                 Watch
              $17.38
              Buy It Now
              Free shipping




                                                                              Motorcycle Rear Grab Handle Passenger Rail Armrest for KTM XC-F 13-15 Black
                                                                              Brand New

                                                                              $20.58                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch
              For Benelli TRK 502 2017
              2018 Decals ...
              $18.99
              Buy It Now
              Free shipping

                                                                              New Motorcycles Carburetor Screw Drain Plug For KTM SXF XCF 65 125 00-19 Blue
                                                                              Brand New

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              3D Gas Fuel Tank Pad
              Protector Emblem...
              $11.04
                                                                              2pcs Fork Bleeder Relief Valves for KTM SX SXF EXC SMR SMCR M4x0.7mm Orange
              Buy It Now
              Free shipping                                                   Brand New

                                                                              $8.29                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




              3D Gas Cap Fuel Tank         Stand Holder Phone Mobile Phone GPS Bracket for KTM Adv 1050 1190 1290
              Cap Pad Protecto...
                                           Brand New
              $11.43
              Buy It Now
              Free shipping




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                     4/8
10/9/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         10 Filed:      by motortradeonline
                                                                                                     Page| eBay
                                                                                                            355 of 376 PageID #:528

                                                                              $41.08                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch


              $14.95
              Buy It Now
              Free shipping




                                                                              Motorcycle Radiator Grille Guard Cover for KTM Duke 390 2018
                                                                              Brand New

                                                                              $25.21                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Euro Body Bolt Hardware 150pcs / Pack for KTM Motorcycle
                                                                              Brand New

                                                                              $45.46                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              For KTM Duke 200 390 125 2013-2015 Steering Damper Stabilizer Mounting Kit
                                                                              Brand New

                                                                              $44.09                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                              Only 1 left!
                                                                              1 Watching
                                                                                 Watch




                                                                              Motorcycle Air Filter Cleaner Replaces for KTM 125 250 390 Duke 2017 2018 2019
                                                                              Brand New

                                                                              $12.79                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Racing Clutch Pads for KTM 50 Senior Adventure 2002-2007
                                                                              Brand New

                                                                              $35.08                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Throttle Cable Protection Guard Cover For KTM 350 EXC-F 450 EXC 2013-2016
                                                                              Brand New

                                                                              $7.39                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           Motorcycle License Plate Frame Holder LED Light for KTM DUKE 390 2017-2018
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                      5/8
10/9/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         10 Filed:      by motortradeonline
                                                                                                     Page| eBay
                                                                                                            356 of 376 PageID #:529

                                                                              $22.59                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Side Stand Kickstand Enlarge Base Pad For KTM XC XCW XC-F SX SXF
                                                                              Brand New

                                                                              $8.86                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Stand Holder Phone Mobile Phone GPS Bracket for KTM Adv 1050 1190 1090
                                                                              Brand New

                                                                              $41.08                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Front Rear Brake Pads Kit for KTM 125 / 200 / 250 / 300 EXC EXC125
                                                                              Brand New

                                                                              $13.45                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Front/Rear LED Turn Signal Blinker for KTM 690 DUKE/R 2008-2017
                                                                              Brand New

                                                                              $37.58                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Bike Hand Grip Bar End Handlebar for KTM EXC SX SXF XC XCF XCFW
                                                                              Brand New

                                                                              $23.42                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              CNC Billet Motorbike Carburetor Drain Plug For KTM XC 65 530 2000-2019 Red Red
                                                                              Brand New

                                                                              $13.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           Black Motorcycle Headlight Headlamp for KTM EXC XCW EXCF SX Dirt Bike
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                      6/8
10/9/2020                                Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                         10 Filed:      by motortradeonline
                                                                                                     Page| eBay
                                                                                                            357 of 376 PageID #:530

                                                                              $31.75                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Accessories Air Filter Cleaner for KTM 125/200/390 DUKE RC200 RC390
                                                                              Brand New

                                                                              $18.14                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Rear Wheel Cover Splash Guard for KTM DUKE 390 2017 2018, NEW
                                                                              Brand New

                                                                              $61.37                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              CNC Orange Billet Wide Foot Pegs For KTM EXC XC SX SXF Motorcycle Dirt Bike
                                                                              Brand New

                                                                              $46.34                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              8mm Chain Guide Roller Tensioner Fit for CRF YZF KTM RMZ KLX - Green
                                                                              Brand New

                                                                              $7.23                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle Orange Rear Brake Reservoir Cover for KTM SX125 SX250 SXF250
                                                                              Brand New

                                                                              $9.99                                     From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                                                              Motorcycle GPS Bracket Stand Holder For KTM 1290 Super Adventure S 2017-2019
                                                                              Brand New

                                                                              $13.66                                    From China
                                                                              Buy It Now
                                                                              Free Shipping
                                                                                 Watch




                                           Motorcycle Oil Filter Fits for KTM EXC/SX/XC,Husaberg FE/FS, FC/FE
                                           Brand New




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                      7/8
10/9/2020                                            Case: 1:20-cv-06677 Document #: Items for sale 11/10/20
                                                                                     10 Filed:      by motortradeonline
                                                                                                                 Page| eBay
                                                                                                                        358 of 376 PageID #:531

                                                                                                          $6.66                                                      From China
                                                                                                          Buy It Now
                                                                                                          Free Shipping
                                                                                                              Watch




                                                                                                          Windshield Extension Spoiler Air Deflector Smoke for KTM DUKE 690 12-18
                                                                                                          Brand New

                                                                                                          $23.71                                                     From China
                                                                                                          Buy It Now
                                                                                                          Free Shipping
                                                                                                          Only 1 left!
                                                                                                          3 Watching
                                                                                                              Watch




                                                                                                          Front Fork Shock Absorber Guard Wrap Cover Skin for KTM EXC SX SXF XC Black
                                                                                                          Brand New

                                                                                                          $17.84                                                     From China
                                                                                                          Buy It Now
                                                                                                          Free Shipping
                                                                                                              Watch




                                                                                                                                                                                                Tell us what you think




                                                                                                                                 1       2        3                                       Items per page: 50




        About eBay      Announcements         Community        Security Center      Resolution Center      Seller Center      Policies    Affiliates    Help & Contact         Site Map



        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




        *Learn about pricing

        This page was last updated: Oct-08 19:50. Number of bids and bid amounts may be slightly out of date. See each listing for international shipping options and costs.




https://www.ebay.com/sch/m.html?_ssn=motortradeonline&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=KTM&_sacat=0                                                                                                8/8
10/9/2020                                                        Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                           11/10/20| eBayPage 359 of 376 PageID #:532

                                                                                                                                                           How do you like our checkout? Tell us what you think
                                                                   Checkout

                               Pay with                                                                                                      Subtotal (1 item)                                           $23.71
                                                                                                                                             Shipping                                                      Free
                                                     New card                                                                                Tax*                                                          $1.48
                                       0000   0000 0000   0000    Add a credit or debit card

                                                                                                                                             Order total                                                $25.19

                                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                                for certain tax authorities. Learn more


                                        Special financing available.
                                        Apply now. See terms
                                                                                                                                                                       Confirm and pay

                                                                                                                                                                  Select a payment option
                               Ship to

                               1001 Foster Ave,                                                                                                                            See details
                               Bensenville, IL 60106-1445
                               United States

                               Change




                               Review item and shipping

                               Seller: motortradeo... | Message to seller

                                                                       Windshield Extension Spoiler Air Deflector Smoke for KTM
                                                                       DUKE 690 12-18
                                                                       $23.71
                                                                       Quantity 1

                                                                       Delivery
                                                                       Est. delivery: Oct 28 – Nov 17
                                                                       Standard SpeedPAK from China/Hong Kong/Taiwan
                                                                       Free



                               Gift cards, coupons, eBay Bucks



                               Enter code:                                                     Apply




                               Donate to charity (optional)
                               Reflections of Trinity
                               Help children, seniors and others in COVID-19 crisis with food and basic needs.




                               Select amount                          None




                            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1432574363015                                                                                                                                                       1/1
10/9/2020                                                                 Fit For
                                                        Case: 1:20-cv-06677       KTM SXF 250
                                                                              Document      #:350
                                                                                               10450 Plastic 11/10/20
                                                                                                   Filed:    Chain Slider Swingarm
                                                                                                                           Page 360Guideof
                                                                                                                                         Lower
                                                                                                                                           376Roller | eBay #:533
                                                                                                                                                PageID
                                                                                                                                                                                                    Sell     Watchlist        My eBay            1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




           Check if this part fits your vehicle                Contact the seller



                                                                                                     Fit For KTM SXF 250 350 450 Plastic Chain Slider
                                                                                                                                                                                                           Shop with confidence
                                                                                                     Swingarm Guide Lower Roller
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                            Quantity:      1               5 available


                                                                                                                                                                                                           Seller information
                                                                                                              Price:    US $6.45                                       Buy It Now                          motortradeonline (50662        )
                                                                                                                                                                                                           97.3% Positive feedback

                                                                                                                                                                      Add to cart
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                    Add to Watchlist
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                           Free shipping                30-day returns               Longtime member


                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Shenzhen, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 12 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:


                                Have one to sell?          Sell now                                                       Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       NEW For KTM SXF 250 350                 For KTM SX SXF XC 250 350                ABS Chain Slider Swingarm              For KTM SXF 250 350 450                     1x Fit for KTM SXF 250 350                    For KTM SX SXF XC 250 350
       450 Plastic Chain Slider…               450 Orange Chain Slider…                 Guide Lower Roller For KT…             Plastic Chain Slider…                       450 Plastic Chain Slider…                     450 1pc Chain Slider…
       $6.03                                   $6.45                                    $6.45                                  $6.45                                       $6.03                                         $6.45
       Free shipping                           Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping
       Last one                                Last one                                 Last one                               New                                         New                                           New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




       3 Pieces Chain Tensioner                Headlight Protector Guard                Motorcybike Throttle Lock              Rubber motorcycle Rider                     2x Alloy Swing Arm Slider                     NEW Motorcycle Shock
       Roller Slider Guide for 125…            Headlight Grill Cover for…               Assist Cruise Control Fit fo…          Seat saddle lower lowering…                 Spools Adapters for Hond…                     Suspension Adjusting Tool…
       $19.71                                  $23.46                                   $16.75                                 $8.43                                       $25.26                                        $10.26
       Free shipping                           Free shipping                            Free shipping                          Free shipping                               Free shipping                                 Free shipping




https://www.ebay.com/itm/Fit-For-KTM-SXF-250-350-450-Plastic-Chain-Slider-Swingarm-Guide-Lower-Roller/264763235823?hash=item3da51e5def:g:VV8AAOSwHjxe5Zkn                                                                                                    1/3
10/9/2020                                                              NEW Motorcycle
                                                        Case: 1:20-cv-06677  Document Shock Suspension Adjusting
                                                                                            #: 10 Filed:         Tools Spanner
                                                                                                            11/10/20      Page Wrench
                                                                                                                                  361forofKTM SX EXC
                                                                                                                                            376      XC | eBay
                                                                                                                                                 PageID    #:534
                                                                                                                                                                                                    Sell     Watchlist        My eBay            1
  Hi        !          Daily Deals      Brand Outlet        Help & Contact


                          Shop by
                          category                     Search for anything                                                                                                          All Categories                            Search             Advanced


        Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Other Motorcycle Parts                                                                                                    | Add to Watchlist




           Check if this part fits your vehicle                Contact the seller



                                                                                                     NEW Motorcycle Shock Suspension Adjusting Tools
                                                                                                                                                                                                           Shop with confidence
                                                                                                     Spanner Wrench for KTM SX EXC XC
                                                                                                                                                                                                                  eBay Money Back Guarantee
                                                                                                          Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                  your money back. Learn more
                                                                                                            Quantity:      1               20 available / 1 sold


                                                                                                                                                                                                           Seller information
                                                                                                              Price:    US $10.26                                      Buy It Now                          motortradeonline (50662        )
                                                                                                                                                                                                           97.3% Positive feedback

                                                                                                                                                                      Add to cart
                                                                                                                                                                                                               Save this Seller
                                                                                                                                                                                                           Contact seller
                                                                                                                                                                    Add to Watchlist
                                                                                                                                                                                                           Visit store
                                                                                                                                                                                                           See other items
                                                                                                                                         Limited time
                                                                                                           Free shipping                                               30-day returns
                                                                                                                                          remaining

                                                                                                           Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                          Kong/Taiwan | See details
                                                                                                                          International shipment of items may be subject to customs
                                                                                                                          processing and additional charges.
                                                                                                                          Item location: Shenzhen, China
                                                                                                                          Ships to: Worldwide See exclusions

                                                                                                            Delivery:           Estimated between Wed. Oct. 28 and Tue. Nov. 17

                                                                                                                                Please note the delivery estimate is greater than 12 business
                                                                                                                                days.
                                                                                                                                Please allow additional time if international delivery is subject
                                                                                                                                to customs processing.

                                                                                                          Payments:


                                Have one to sell?          Sell now                                                       Special financing available. | See terms and apply now

                                                                                                                                   Earn up to 5x points when you use your eBay
                                                                                                                                   Mastercard®. Learn more

                                                                                                             Returns: 30 day Buyer pays for return shipping |                See details




   Similar sponsored items 1/2                                                                                                                                                                                                 Feedback on our suggestions




       Shock Spanner Wrench                    Motorcycle Shock                         Shock Spanner Wrench                   Spanner Wrench for KTM SX                   (1) Motorcycle Shock                          Shock Absorber Spanner
       Puller For KTM SX SXF XC…               Suspension Adjusting Tool…               Puller For KTM SX SXF XC…              XC XC-W SX-F XC-F XCF-…                     Suspension Adjusting Tool…                    Wrench Puller Tool for KTM…
       $9.65                                   $10.26                                   $9.65                                  $9.95                                       $10.26                                        $9.47
       Free shipping                           Free shipping                            Free shipping                          Free shipping                               Free shipping                                 $10.18
       New                                     New                                      New                                    New                                         New                                           Free shipping
                                                                                                                                                                                                                         New




   Sponsored items from this seller 1/2                                                                                                                                                                                        Feedback on our suggestions




https://www.ebay.com/itm/NEW-Motorcycle-Shock-Suspension-Adjusting-Tools-Spanner-Wrench-for-KTM-SX-EXC-XC/264694211172?hash=item3da1012264:g:pUUAAOSwd6ZejrGW                                                                                                1/4
10/6/2020                                                                ForDocument
                                                       Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                                         12-14
                                                                                           10Front Rear11/10/20
                                                                                               Filed:   Axle Fork Swing
                                                                                                                    PageArm Crash
                                                                                                                            362 Protector
                                                                                                                                  of 376 Pad | eBay #:535
                                                                                                                                          PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




    People who viewed this item also viewed

                           Front Rear Axle                                Racing Fork Wheel                             Front & Rear Axle                                   Front & Rear Wheel                                 For Buell Lightning
                           Fork Crash Slider…                             Axle Sliders Cras…                            Fork Crash Slider…                                  Axle Fork Crash…                                   XB12X Front Rear…
                           $45.99                                         $45.99                                        $43.99                                              $39.59                                             $38.27
                           $57.49                                         Free shipping                                 Free shipping                                       $43.99                                             $46.67
                           Free shipping                                                                                                                                    Free shipping                                      Free shipping




           Check if this part fits your vehicle                        Select Vehicle



                                                                                                   For KTM 690 DUKE 12-14 Front Rear Axle Fork Swing
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Arm Crash Protector Pad
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                             Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                        moto-speedy (3589        )

                                                                                                         Quantity:                      1 available                                                     99.2% Positive feedback
                                                                                                                        1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $48.67                                     Buy It Now                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                           to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     Front Rear Wheel Axle Slider             CNC Front Rear Wheel Axle               Front Rear Wheel Fork Slider          Front Rear Wheel Axle Slider                Front Wheel Axle Slider Fork                  CNC Adjustable Rearset
     Fork Crash Protector For…                Slider Fork Crash Protector…            Crash Protector For Suzuki…           Crash Protector For Yamah…                  Protector For Kawasaki Nin…                   Footpeg For KTM 1290…
     $22.70                                   $22.70                                  $32.33                                $19.80                                      $22.70                                        $125.95
     Free shipping                            Free shipping                           Free shipping                         Free shipping                               Free shipping                                 Free shipping



                                                                                                                                                                                                                                                Feedback



    Description             Shipping and payments                                                                                                                                                                                         Report item



                                                                                                                                                                                                            eBay item number: 184381755112
      Seller assumes all responsibility for this listing.

      Last updated on Sep 30, 2020 04:58:13 PDT View all revisions

https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                                                                                                           1/4
10/6/2020                                                          ForDocument
                                                 Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                                   12-14
                                                                                     10Front Rear11/10/20
                                                                                         Filed:   Axle Fork Swing
                                                                                                              PageArm Crash
                                                                                                                      363 Protector
                                                                                                                            of 376 Pad | eBay #:536
                                                                                                                                    PageID
            Compatibility
            Please choose your vehicle’s details for specific results.

             Year           Make          Model             Submodel
              -Select-      -Select-      -Select-           -Select-            Go


            [show all compatible vehicles]


                This part is compatible with 3 vehicle(s).


             Notes       Year                                 Make                            Model                             Submodel
                         2014                                  KTM                             690                              Duke
                         2013                                  KTM                             690                              Duke
                         2012                                  KTM                             690                              Enduro R

            Portions of the information contained in this table have been provided by moto-speedy



            Item specifics
            Condition:                        New                                                      Modified Item:      No
            Type:                             Axle Slider                                              Holes:              Pre-Drilled
            Surface Finish:                   Anodize                                                  Fit:                Custom Fit
            Manufacturer Part Number:         Does Not Apply                                           Fitting Position:   Front & Rear
            Placement on Vehicle:             Left, Right, Front, Rear                                 Fitment 1:          For KTM 690 DUKE 12-14
            Brand:                            RockMute                                                 Number of Pieces:   2
            Warranty:                         6 Month


                                       moto-speedy
                                       moto-speedy (3589         ) 99.2%                                                          Search within store

                                             Sign up for newsletter


                                                                                                                                  Visit Store: moto-speedy



                                       Items On Sale


      Categories
            Crash Protector


            License Plate Bracket


            Phone Bracket


            Handlebar parts/ Lever
            Guard


            Foot Peg Parts


            Lighting


            Brake Clutch Lever


            Gas Tank


            US Stock


            Other




                                                                                                                                                             Feedback




https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                    2/4
10/6/2020                                                   ForDocument
                                          Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                            12-14
                                                                              10Front Rear11/10/20
                                                                                  Filed:   Axle Fork Swing
                                                                                                       PageArm Crash
                                                                                                               364 Protector
                                                                                                                     of 376 Pad | eBay #:537
                                                                                                                             PageID




                                                           Front & Rear Axle Crash Protector
                                           ● Item Description


                                                  Fitment:
                                                 For KTM 690 DUKE 12-14



                                                 Material:
                                                 T7075 aluminum alloy + T6061 aluminum alloy + POM (Plastic mixed with aluminum powder)
                                                 Color:
                                                 black + black / red + black / gold + black / green + black / blue + black
                                                 Size:
                                                 Bike model specific
                                                 Position:
                                                 Front or rear axle.
                                                 Features:
                                                         Direct install and fit
                                                         Custom design
                                                         Color combination
                                                         High quality raw material and finish
                                                 Note: recommend to use thread-lock glue when install
                                                 Shipment includes: Axle slider x 1 pair ( front x1, rear x1)


                                                 Purpose of the product:
                                                 Offering extra protection to the fork and wheel at accident crash, bike drop, slide to stop situations


                                                 Please check your bike model before placing an order


                                           ● Shipping Informationn


                                           Economic Postal Shipping Method:

                                                 About 7-20 days for delivery to USA.
                                                 About 15-25 days for delivery to whole Europe
                                                 About 35-55 days for delivery to South America
                                                 About 25 days for delivery to North America (Not USA), Australia, New Zealand
                                                 About 10-25 days for delivery to Japan, Korea, Malaysia, Philippine, Singapore, Thailand
                                                 About 45-55 days for delivery to other countries




                                           Expedited Express Shipping Method:

                                                 About 7-10 days for delivery to North America (including USA, Canada, Mexico)
                                                 About 10-13 days for delivery to Europe
                                                 About 5-7 days for delivery to Japan, Korea, Malaysia, Philippine, Singapore, Thailand

                                           Please note for some products, the import country custom may charge import taxes and the import taxes are the buyer's responsibility.



                                           ● Money Back Guarantee


                                           Please contact us once when meet the below problems:

                                                 Shipment delivery delay
                                                 Product received but damage
                                                 Shipment received but not what you ordered
                                                 Product doesn't fit
                                                 Require for installation instruction and assistance

                                                 If you meet any above problems, please contact us freely right away. We will be always here and get back to you promptly. We will
                                                 offer you prompt assistance and solution. Please note negative feedback never helps, but we do. We will have no way for you to
                                                 have any lost on doing business with us.




                                                                                                                                                                                                         Feedback




   Sponsored items based on your recent views 1/4                                                                                                                                    Feedback on our suggestions




https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                                                                    3/4
10/6/2020                                                             ForDocument
                                                    Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                                      12-14
                                                                                        10Front Rear11/10/20
                                                                                            Filed:   Axle Fork Swing
                                                                                                                 PageArm Crash
                                                                                                                         365 Protector
                                                                                                                               of 376 Pad | eBay #:538
                                                                                                                                       PageID




     CNC Adjustable Rearset                  CNC Phone Sport Camera                    For KTM 125 250 350 450                   2015 Motorcycle Radiator              Front Fork Wheel Axle   Rear Fork Wheel Axle
     Footpeg For KTM 1290…                   Navigation GPS Bracket Fo…                530 SX EXC XCF SXF XC…                    Grille Guard Cover For KT…            Sliders Crash Pads…     Sliders Crash Pads…
     $125.95                                 $20.59                                    $4.65                                     $39.12                                $25.99                  $28.99
     Free shipping                           Free shipping                             Free shipping                             $42.99                                Free shipping           Free shipping
     Seller 99.3% positive                   Seller 99.3% positive                     New                                       Free shipping                         Seller 99.5% positive   Seller 99.5% positive
                                                                                                                                 New




   More from this seller                                                                                                                                                                             Feedback on our suggestions




     Front/Rear Turn signals For             Adjustable Rearsets Rear                  Rear Brake Lever Pedal                    Racing Adjustable Rearset
     Kawasaki KLZ Versys 1000…               Set Footpeg For Yamaha…                   Bracket Foot pegs For…                    Footpeg For BMW S1000R…
     $16.99                                  $125.95                                   $53.99                                    $125.95
     + shipping                              + shipping                                + shipping                                + shipping
                                             Last one                                                                            Last one




 Back to search results                                                                                                                                                                                                Return to top
 More to explore : Motorcycle KTM Duke 690s, Front Brake Pads for KTM 690, Rear Sintered Brake Pads for KTM 690, EBC Front Brake Pads for KTM 690, Rear Motorcycle Brake Pads for KTM 690,
 GOLDfren Front Brake Pads for KTM 690, Front Brake Rotors for KTM 690, Sintered Brake Pads for KTM 690, Motorcycle Front Tires for KTM 690, All Balls Motorcycle Fork Seals for KTM 690




        About eBay      Announcements        Community       Security Center      Resolution Center      Seller Center     Policies    Affiliates   Help & Contact   Site Map


        Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




                                                                                                                                                                                                                           Feedback




https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                                                                                    4/4
10/6/2020                                                                ForDocument
                                                       Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                                         12-14
                                                                                           10Front Rear11/10/20
                                                                                               Filed:   Axle Fork Swing
                                                                                                                    PageArm Crash
                                                                                                                            366 Protector
                                                                                                                                  of 376 Pad | eBay #:539
                                                                                                                                          PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search              Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




    People who viewed this item also viewed

                           Front Rear Axle                                Racing Fork Wheel                             Front & Rear Axle                                   Front & Rear Wheel                                 For Buell Lightning
                           Fork Crash Slider…                             Axle Sliders Cras…                            Fork Crash Slider…                                  Axle Fork Crash…                                   XB12X Front Rear…
                           $45.99                                         $45.99                                        $43.99                                              $39.59                                             $38.27
                           $57.49                                         Free shipping                                 Free shipping                                       $43.99                                             $46.67
                           Free shipping                                                                                                                                    Free shipping                                      Free shipping




           Check if this part fits your vehicle                        Select Vehicle



                                                                                                   For KTM 690 DUKE 12-14 Front Rear Axle Fork Swing
                                                                                                                                                                                                        Shop with confidence
                                                                                                   Arm Crash Protector Pad
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                             Color:     - Select -                                                                      Seller information
                                                                                                                                                                                                        moto-speedy (3589        )

                                                                                                         Quantity:                      1 available                                                     99.2% Positive feedback
                                                                                                                        1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $48.67                                     Buy It Now                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                        Free shipping                30-day returns               Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                           to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: 30 day Buyer pays for return shipping |                See details




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




     Front Rear Wheel Axle Slider             CNC Front Rear Wheel Axle               Front Rear Wheel Fork Slider          Front Rear Wheel Axle Slider                Front Wheel Axle Slider Fork                  CNC Adjustable Rearset
     Fork Crash Protector For…                Slider Fork Crash Protector…            Crash Protector For Suzuki…           Crash Protector For Yamah…                  Protector For Kawasaki Nin…                   Footpeg For KTM 1290…
     $22.70                                   $22.70                                  $32.33                                $19.80                                      $22.70                                        $125.95
     Free shipping                            Free shipping                           Free shipping                         Free shipping                               Free shipping                                 Free shipping



                                                                                                                                                                                                                                                Feedback



    Description             Shipping and payments                                                                                                                                                                                         Report item



      Seller assumes all responsibility for this listing.

            Shipping and handling

https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                                                                                                           1/3
10/6/2020                                                                 ForDocument
                                                        Case: 1:20-cv-06677  KTM 690 DUKE#:
                                                                                          12-14
                                                                                            10Front Rear11/10/20
                                                                                                Filed:   Axle Fork Swing
                                                                                                                     PageArm Crash
                                                                                                                             367 Protector
                                                                                                                                   of 376 Pad | eBay #:540
                                                                                                                                           PageID
            Item location: GZ, China
            Shipping to: Worldwide
            Excludes: Africa, South America, Albania, Andorra, Bosnia and Herzegovina, Bulgaria, Gibraltar, Guernsey, Iceland, Ireland, Jersey, Liechtenstein, Luxembourg, Macedonia, Malta, Moldova,
            Monaco, Montenegro, Romania, San Marino, Serbia, Svalbard and Jan Mayen, Vatican City State, Afghanistan, Armenia, Azerbaijan Republic, Bangladesh, Bhutan, China, Georgia, India,
            Kazakhstan, Kyrgyzstan, Maldives, Mongolia, Nepal, Pakistan, Sri Lanka, Tajikistan, Turkmenistan, Uzbekistan, Iraq, Jordan, Lebanon, Oman, Qatar, Yemen, Anguilla, Antigua and Barbuda,
            Aruba, Bahamas, Barbados, Belize, British Virgin Islands, Cayman Islands, Costa Rica, Dominica, Dominican Republic, El Salvador, Grenada, Guadeloupe, Guatemala, Haiti, Honduras,
            Jamaica, Martinique, Montserrat, Netherlands Antilles, Nicaragua, Panama, Saint Kitts-Nevis, Saint Lucia, Saint Vincent and the Grenadines, Trinidad and Tobago, Turks and Caicos Islands,
            American Samoa, Cook Islands, Fiji, French Polynesia, Kiribati, Marshall Islands, Micronesia, Nauru, New Caledonia, Niue, Palau, Papua New Guinea, Solomon Islands, Tonga, Tuvalu, Vanuatu,
            Wallis and Futuna, Western Samoa, Cambodia, Hong Kong, Laos, Macau, Philippines, Bermuda, Greenland, Mexico, Saint Pierre and Miquelon

            Quantity:    1                 Change country:      United States                                                        ZIP Code:      60106                  Get Rates


              Shipping and handling              To                       Service                                                                                 Delivery*

              Free shipping                      United States            Standard SpeedPAK from China/Hong Kong/Taiwan                                           Estimated between Thu. Oct. 29 and Wed. Nov. 18
               * Estimated delivery dates include seller's handling time, origin ZIP Code, destination ZIP Code and time of acceptance and will depend on shipping service selected and receipt of cleared payment. Delivery times may vary,
               especially during peak periods.



              Handling time

              Will usually ship within 3 business days of receiving cleared payment.


              Taxes

              Taxes may be applicable at checkout. Learn more



            Return policy
              After receiving the item, contact seller within                                                                     Return shipping

              30 days                                                                                                             Buyer pays for return shipping

            Refer to eBay Return policy for more details. You are covered by the eBay Money Back Guarantee if you receive an item that is not as described in the listing.




            Payment details
             Payment methods




                                                                                           Special financing available
                                                                                           Select PayPal Credit at checkout to have the option to pay over time.

                                                                                           Qualifying purchases could enjoy No Interest if paid in full in 6 months on
                                                                                           purchases of $99 or more. Other offers may also be available.

                                                                                           Interest will be charged to your account from the purchase date if the balance is
                                                                                           not paid in full within 6 months. Minimum monthly payments are required. Subject
                                                                                           to credit approval. See terms

                                                                                           The PayPal Credit account is issued by Synchrony Bank.




   Sponsored items based on your recent views 1/4                                                                                                                                                                           Feedback on our suggestions




     CNC Adjustable Rearset                     CNC Phone Sport Camera                 For KTM 125 250 350 450                  2015 Motorcycle Radiator                  Front Fork Wheel Axle                     Rear Fork Wheel Axle
     Footpeg For KTM 1290…                      Navigation GPS Bracket Fo…             530 SX EXC XCF SXF XC…                   Grille Guard Cover For KT…                Sliders Crash Pads…                       Sliders Crash Pads…
     $125.95                                    $20.59                                 $4.65                                    $39.12                                    $25.99                                    $28.99
     Free shipping                              Free shipping                          Free shipping                            $42.99                                    Free shipping                             Free shipping
     Seller 99.3% positive                      Seller 99.3% positive                  New                                      Free shipping                             Seller 99.5% positive                     Seller 99.5% positive
                                                                                                                                New




   More from this seller                                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/For-KTM-690-DUKE-12-14-Front-Rear-Axle-Fork-Swing-Arm-Crash-Protector-Pad/184381755112                                                                                                                                           2/3
10/6/2020                                         Case: 1:20-cv-06677 Document #: 10 Filed:Feedback ProfilePage 368 of 376 PageID #:541
                                                                                             11/10/20
                 Hi! Sign in or register    Daily Deals     Brand Outlet      Help & Contact                                                                                  Sell     Watchlist         My eBay


                                           Shop by
                                           category                  Search for anything                                                                     All Categories                              Search                Advanced



                 Home        Community        Feedback forum         Feedback profile



                 Feedback profile


                                            moto-speedy (3589             )                                                                                                                     Member Quick Links
                                            Positive Feedback (last 12 months): 99.2%                                                                                                           Contact member
                                            Member since: Jun-16-11 in China                                                                                                                    View items for sale
                                            Top-rated seller: One of eBay's most reputable sellers.                                                                                             View seller's Store
                                                                  Consistently delivers outstanding customer service.
                                                                  Learn more



                 Feedback ratings                                                                       Detailed seller ratings

                                                  1 month        6 months          12 months                     Average for the last 12 months

                            Positive                  9              174                425                      Accurate description                                         Reasonable shipping cost
                                                                                                                              (375)                                                       (392)
                            Neutral                   0               7                  9
                                                                                                                 Shipping speed                                               Communication
                            Negative                  0               1                  3                                    (379)                                                       (374)




                           All received Feedback                                    Received as buyer                                      Received as seller                                          Left for others

                 3 Feedback received (viewing 1-3)                                                                                                                                                        Revised Feedback: 12


                 Search Feedback received as seller with an item title or ID:                                                                                       Rating type:                              Period:

                    e.g. Vintage 1970's Gibson Guitars                                                                                                                    Negative (3)                             12 Months



                   FEEDBACK                                                                                                                    FROM                                                        WHEN

                                                               Detailed item information is not available for the following items because the feedback is over 90 days old.




                                                                                                                                                                                                                                          Comment?
                          Item was default it did not work correctly                                                                           Buyer: 2***s (13 )                                          Past 6 months
                          Phone Camera Navigation GPS Bracket Fr Honda                                                                         US $31.87                                                   Reciprocal feedback
                          CBR250R/300R/400R/500R/600RR/600F4I (#173655916461)


                          No refund, . Seller lying. Avoid at all costs!!                                                                      Buyer: l***l (140 )                                         Past year
                          Front Wheel Axle Slider Fork Protector For Yamaha MT-01 MT-03 MT-07 MT-09 MT-10                                      US $20.12                                                   Reciprocal feedback
                          (#173910431402)


                          Don't fit in the motorcycle location because the production year is not respectd                                     Buyer: c***5 (28 )                                          Past year
                          Tail Tidy Fender Eliminator License Bracket For YAMAHA MT-09 FZ-09 2017-2020                                         US $30.33                                                   Reciprocal feedback
                          (#174009434085)



                 Page 1 of 1
                                                                                                                          1



                                                     Member Quick Links                       Contact member                      Suggested Next                 Leave Feedback
                                                                                              View items for sale                                                Reply to received Feedback
                                                                                              View seller's Store                                                Follow up to given Feedback
                                                                                                                                                                 Request feedback revision




                 About eBay      Announcements        Community       Security Center        Resolution Center    Seller Center     Policies    Affiliates   Help & Contact          Site Map


                 Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/fdbk/feedback_profile/moto-speedy?filter=period:TWELVE_MONTHS,overall_rating:NEGATIVE&limit=25                                                                                                                             1/1
10/6/2020                                                                                      moto-speedy
                                                        Case: 1:20-cv-06677 Document #: 10 Filed:  11/10/20on eBay
                                                                                                               Page 369 of 376 PageID #:542
         Hi! Sign in or register     Daily Deals        Brand Outlet     Help & Contact                                                                                                            Sell      Watchlist          My eBay


                                    Shop by
                                    category                   Search for anything                                                                                                All Categories                                 Search           Advanced



         moto-speedy's profile



                                                                       moto-speedy (3589 )                                                                                      Items for sale            Visit store         Contact
                                                                       99.2% positive feedback

                                                                                                                   We have been specializing in this line for 15 years and do realise the poor quality of
                                                                          Save
                                                                                                                   China Made products with our long term accumulation of experience. Now we are
                                                                                                                   forcusing on high quality motorcycle products sourcing, quality control for Customer



                                      Feedback ratings                                                                                                                                                              See all feedback

                                                           375         Item as described                    425                 9                  3                           Don’t blinker
                                                                                                                                                                               Sep 28, 2020
                                                           374         Communication                    Positive          Neutral              Negative
                                                           379         Shipping time

                                                           392         Shipping charges                         Feedback from the last 12 months



                                   189 Followers | 0 Reviews | Member since: Jun 16, 2011 |             China



         Items for sale(3589)                                                                                                                                                                                                                 See all items




            Daytime Running...                                Running Sequent...                                LED Turn Signal...                                Front Wheel Axl...                                     Front Wheel Axl...
            US $29.99                        20h left         US $29.99                      20h left           US $12.99                          20h left       US $22.70                          22h left            US $22.70                 22h left




            About eBay      Announcements        Community        Security Center      Resolution Center        Seller Center       Policies     Affiliates   Help & Contact      Site Map


            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://www.ebay.com/usr/moto-speedy                                                                                                                                                                                                                          1/1
10/6/2020                                                                                 moto-speedy
                                                      Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                                11/10/20     Page 370 of 376 PageID #:543
     Hi! Sign in or register        Daily Deals   Brand Outlet   Help & Contact                                                                                     Sell   Watchlist      My eBay


                                   Shop by
                                   category              Search this Store                                                                             This Store                         Search            Advanced



     eBay      eBay Stores       moto-speedy




                                              moto-speedy
                                              189 followers moto-speedy (3589         ) 99.2%

                                              Welcome to Moto-Speedy-Store. Please enjoy your bidings. If you like us, please add us as your favorite seller.

                                                  Save this seller




     Category

     All                                               All Listings   Auction     Buy It Now                                                                                           Time: newly listed

     Crash Protector                                  1-48 of 381 Results
     License Plate Bracket
                                                                              NEW LISTING   Rear Sequential LED Turn signal Indicator For Yamaha NVX 155 EXVITER150 T-MAX530
     Phone Bracket

     Handlebar parts/ Lever Guard                                            $16.99                                                                                                                  From China
                                                                             Free shipping
     Foot Peg Parts

     Lighting

     Brake Clutch Lever
                                                                              NEW LISTING   Sequential LED Turn signal Indicator For Yamaha FZ16 FZ-S 150 FZ150I FZ250 Fazer
     Gas Tank

     US Stock                                                                $16.99                                                                                                                  From China
                                                                             Free shipping
     Other




                                                                              NEW LISTING   Sequential Turn signal Indicator For Yamaha V-MAX 1700 XTZ 1200Z/ZE WR250R/X

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                              NEW LISTING   Sequential LED Turn signal Light For Yamaha FZ-25 FZ-03 FZ-07 FZ-09 FJ-09 FZ-10

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                              NEW LISTING   Sequential Front/Rear LED Turn signal Light For Yamaha XSR 700/900 YZF R1/M/S R6

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                              NEW LISTING   Sequential LED Turn signal Light For Yamaha YBR125/250 YZF-R125 R15 R25 R3 R6 R1

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                             Front/Rear LED Turn signal Light For Yamaha XJ6/N/Diversion/F Tracer 900/GT

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                             Front/Rear LED Turn signals Indicator Light For Yamaha FZ1/N FZ8 FZ6 N/S TDM900

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                             Sequential LED Turn signal Indicator For Yamaha MT-07/Tracer MT-09/Tracer MT-10

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




                                                                             Sequential Turn signals Indicator Light For Yamaha MT-01 MT-125 MT-15 MT25 MT-03

                                                                             $16.99                                                                                                                  From China
                                                                             Free shipping




https://www.ebay.com/str/motospeedy?_dmd=1&rt=nc                                                                                                                                                                       1/4
10/6/2020                                                                     moto-speedy
                                          Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                    11/10/20     Page 371 of 376 PageID #:544
                                                        Sequential Front/Rear Turn signals For Kawasaki Ninja 1000/SX 650/R 250 300 400

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Sequential Front/Rear Turn signal Light For Kawasaki KLE 500 KLR 650 ER-6N ER-6F

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Front/Rear Turn signals Indicator For Kawasaki Z650 Z750/S Z800 Z900 Z1000/R/SX

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Front/Rear Turn signal Indicator For Kawasaki ZRX1200 Z125 PRO Z250/SL Z300 Z400

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Sequential Front/Rear Turn signals For Kawasaki Ninja ZX-6R/RR/636 ZX-10R/RR

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Front/Rear Turn signals For Kawasaki KLZ Versys 1000 KLE Versys 650 Versys-V 300

                                                        $16.99                                                                             From China
                                                        Free shipping




                                                        Shock Absorber Signal Light For Suzuki VZ800/1500 VZR1800 DL650/X/1000 UH200/A

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber Signal Light For Suzuki SFV650 LS650 VL800/1500 AN400

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber LED Signal Light For Suzuki RV200 SV650 TU250/X GW250

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber Signal Light For Kawasaki Versys 650/1000 Versys-X 300

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber Signal Light For Kawasaki Z400 Z650 Z800 Z900/RS Z1000

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber LED Signal Light For Kawasaki W800 W175 Z H2 Z125 PRO

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Shock Absorber LED Signal Light For Yamaha V/SV STAR 1300/250 XV250 FJ09 STRYKER

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Shock Absorber LED Signal Light For Yamaha Bolt/C/R XVS95 V STAR 950/650 XVS65

                                                        $3.98                                                                              From China
                                                        Free shipping


https://www.ebay.com/str/motospeedy?_dmd=1&rt=nc                                                                                                        2/4
10/6/2020                                                                     moto-speedy
                                          Case: 1:20-cv-06677 Document #: 10 Filed:       | eBay Stores
                                                                                    11/10/20     Page 372 of 376 PageID #:545

                                                        Shock Absorber LED Signal Light For Yamaha XSR700/900 SR400/950 FZ07 FZ09 FZ10

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber LED Signal Light For Yamaha MT03 MT07 MT09 MT10 VMAX

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber LED Signal Light Fr Honda NC750X 18-20 NC700X/XD 15-18

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Shock Absorber LED Signal Light For Honda CMX250X/300/500 Rebel 250X/300/500 19

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Front/Rear Shock Absorber LED Signal Light For Honda CBF300 Grom125 CB1000/R 20

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        Shock Absorber LED Signal Light For Honda CB300F CB300F CB500X CN500F CB650F/R

                                                        $3.98                                                                              From China
                                                        Free shipping




                                                        CNC Aluminum Fuel Tank Cap For Kawasaki Z400 2018-2020 Z650 Z900 2017-2020

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Fuel Tank Cap For Kawasaki Versys-X 250/300/1000 KLE 250/300/1000 2017-2020

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Aluminum Fuel Tank Cap For Kawasaki Ninja 250 400 650 Ninja ZX-6R/25R 2020

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Aluminum Fuel Tank Cap For Honda CB650F/R CRF1000/L CB500F/X CB300R 13-20

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Aluminum Fuel Tank Cap For Honda MSX125 CBR250RR 1000RR 650R/F CBR500R 2020

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Fuel Tank Cap For BMW HP2 SPORT 08-11 F650GS F750GS F850GS K1600GT/GTL 2012

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        CNC Fuel Tank Cap For BMW F800GT/R/S/ST/GS ADV 2016 S1000R 14-18 S1000RR 09-20

                                                        $35.95                                                                             From China
                                                        Free shipping




                                                        Billet CNC Fuel Tank Cap For BMW R1200GS/ADV 2007-2010 R1200R/S R nine T 14-19

                                                        $35.95                                                                             From China
                                                        Free shipping
https://www.ebay.com/str/motospeedy?_dmd=1&rt=nc                                                                                                        3/4
10/6/2020                                                                             Items
                                                     Case: 1:20-cv-06677 Document #: 10     for sale
                                                                                         Filed:      by moto-speedy
                                                                                                   11/10/20     Page| eBay
                                                                                                                        373 of 376 PageID #:546
        Hi! Sign in or register       Daily Deals    Brand Outlet   Help & Contact                                                                                                          Sell   Watchlist       My eBay


                                    Shop by
                                    category           ktm                                                                                                                 All Categories                          Search                    Advanced


                                                                                                                                                                                                           Include description
                                                      Items for sale from moto-speedy (3589             )        |      Save this seller | Show results from all sellers




        Categories
                                                          All Listings   Auction     Buy It Now                                                                                                       Sort: Best Match              View:
        eBay Motors
            Motorcycle Fairings & Bodywork              19 results for ktm         Save this search


        Format                             see all        Find your Motorcycle
               All Listings                                                                                                                                                       Clear selections
               Auction
               Buy It Now


        Guaranteed Delivery                see all
                                                                                                                                                                                       0
                                                          Make & Model                                  Year From / To                  Distance
               No Preference                                                                                                                                                   matching results
                                                           KTM                                              Year From                     Any Distance of
               1 Day Shipping
               2 Day Shipping                              Any Model                                        Year To                      60106                                    Find Results
               3 Day Shipping
               4 Day Shipping                                                                         CNC Adjustable Rearset Footpeg For KTM 1290 Super Duke R/GT 2014-2018 (Fits: KTM)
                                                                                                      Brand New
        Condition                          see all
               New   (19)                                                                             $125.95                                                  From China
                                                                                                      Buy It Now                                               Brand: KTM
        Price                                                                                         Free Shipping

        $             to $
                                                                                                      10+ Sold


        Item Location                      see all
               Default
               Within
                100 miles     of 60106

               US Only
                                                                                                      CNC Phone Sport Camera Navigation GPS Bracket For KTM 125 200 390 690 690R Duke (Fits:
               North America                                                                          KTM)
               Worldwide                                                                              Brand New


        Delivery Options                   see all                                                    $20.59 to $53.54                                         From China
                                                                                                      Buy It Now
               Free shipping
                                                                                                      Free Shipping
                                                                                                      2+ Watching
        Show only                          see all
               Free Returns
               Returns accepted
               Completed listings
               Sold listings
               Deals & Savings                                                                        Phone Sport Camera Navigation GPS Bracket For KTM 1290 1190 1050 950 990 690 640 (Fits:
                                                                                                      KTM)
        More refinements...                                                                           Brand New

                                                                                                      $20.59 to $53.54                                         From China
                                                                                                      Buy It Now
              Seller Information                                                                      Free Shipping

             moto-speedy (3589        )
                                                                                                      4+ Watching

              Feedback rating: 3,589
              Positive Feedback: 99.2%
              Member since Jun-16-11 in
              Hong Kong

                                                                                                      For KTM 690 DUKE 12-14 Front Rear Axle Fork Swing Arm Crash Protector Pad (Fits: KTM)
              Read feedback profile                                                                   Brand New
              Add to my favorite sellers
              Visit seller's eBay Store!                                                              $48.67                                                   From China
                  moto-speedy                                                                         Buy It Now                                               Brand: KTM
                                                                                                      Free Shipping




                                                                                                      For Buell Lightning XB12X Front Rear Axle Fork Swing Arm Crash Protector Pad (Fits: KTM)
                                                                                                      Brand New

                                                                                                      $48.67                                                   From China
                                                                                                      Buy It Now                                               Brand: Buell
                                                                                                      Free Shipping




                                                                                                                                                                                                                                 Tell us what you think




https://www.ebay.com/sch/m.html?_ssn=moto-speedy&LH_PrefLoc=&_from=R40&_trksid=p2499338.m570.l1313&_nkw=ktm&_sacat=0                                                                                                                                      1/2
10/6/2020                                                   Case: 1:20-cv-06677 Document #: 10 Filed:Checkout
                                                                                                      11/10/20| eBayPage 374 of 376 PageID #:547


                                                                                                                                           How do you like our checkout? Tell us what you think
                                                  Checkout

               Pay with                                                                                                      Subtotal (1 item)                                           $48.67
                                                                                                                             Shipping                                                       Free
                                     New card                                                                                Tax*                                                          $3.04
                       0000   0000 0000   0000   Add a credit or debit card

                                                                                                                             Order total                                                $51.71

                                                                                                                                *We're required by law to collect sales tax and applicable fees
                                                                                                                                for certain tax authorities. Learn more


                        Special financing available.
                        Apply now. See terms
                                                                                                                                                       Confirm and pay

                                                                                                                                                  Select a payment option
               Ship to

               1001 Foster Ave                                                                                                                             See details
               Bensenville, IL 60106-1445
               United States

               Change




               Review item and shipping

               Seller: moto-speedy | Message to seller

                                                      For KTM 690 DUKE 12-14 Front Rear Axle Fork Swing Arm
                                                      Crash Protector Pad
                                                      Color: Blue
                                                      $48.67
                                                      Quantity 1

                                                      Delivery
                                                      Est. delivery: Oct 29 – Nov 18
                                                      Standard SpeedPAK from China/Hong Kong/Taiwan
                                                      Free



               Gift cards, coupons, eBay Bucks



               Enter code:                                                    Apply




               Donate to charity (optional)
               Reflections of Trinity
               Help children, seniors and others in COVID-19 crisis with food and basic needs.




               Select amount                         None




            Copyright © 1995-2020 eBay Inc. All Rights Reserved. Accessibility, User Agreement, Privacy, Cookies, Do not sell my personal information and AdChoice




https://pay.ebay.com/rxo?action=view&sessionid=1439010046013                                                                                                                                       1/1
10/6/2020                                                             CNC Phone
                                                       Case: 1:20-cv-06677      Sport Camera
                                                                            Document      #:Navigation
                                                                                             10 Filed: GPS11/10/20
                                                                                                           Bracket For KTM
                                                                                                                       Page125375
                                                                                                                              200 390
                                                                                                                                   of690
                                                                                                                                      376690R Duke | eBay
                                                                                                                                           PageID      #:548
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                  Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                        All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                     | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                   CNC Phone Sport Camera Navigation GPS Bracket
                                                                                                                                                                                                        Shop with confidence
                                                                                                   For KTM 125 200 390 690 690R Duke
                                                                                                                                                                                                               eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                         Get the item you ordered or get
                                                                                                                                                                                                               your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                   Optional sets:       - Select -                                                                      Seller information
                                                                                                                                                                                                        moto-speedy (3589       )

                                                                                                         Quantity:                      Last one / 2 sold                                               99.2% Positive feedback
                                                                                                                        1

                                                                                                                                                                                                            Save this Seller
                                                                                                            Price:    US $20.59                                     Buy It Now                          Contact seller
                                                                                                                                                                                                        Visit store
                                                                                                                                                                   Add to cart                          See other items



                                                                                                                                                                 Add to Watchlist



                                                                                                               Free shipping                              Longtime member


                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                       Kong/Taiwan | See details
                                                                                                                       International shipment of items may be subject to customs
                                                                                                                       processing and additional charges.
                                                                                                                       Item location: GZ, China
                                                                                                                       Ships to: Worldwide See exclusions

                                                                                                          Delivery:          Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                             Please note the delivery estimate is greater than 15 business
                                                                                                                             days.
                                                                                                                             Please allow additional time if international delivery is subject
                                Have one to sell?         Sell now                                                           to customs processing.

                                                                                                        Payments:



                                                                                                                       Special financing available. | See terms and apply now

                                                                                                                                Earn up to 5x points when you use your eBay
                                                                                                                                Mastercard®. Learn more

                                                                                                          Returns: Seller does not accept returns |              See details




    Similar sponsored items 1/2                                                                                                                                                                                             Feedback on our suggestions




     Laser Logo CNC Swingarm                  LQ CNC Aluminum Side                    GPS Smart Phone                       License Plate Holder Signal                 10M Motorcycle                                Motorcycle GPS Smart
     Spools Slider For KTM DUK…               Stand Plate Enlarge For KT…             Navigation Mount…                     blinker light For ktm duke…                 Accessories Swingarm…                         Phone Navigation Bracket…
     $8.56                                    $19.99                                  $22.31                                $35.00                                      $15.60                                        $21.79
     Free shipping                            Free shipping                           Free shipping                         $38.89                                      Free shipping                                 Free shipping
     New                                      New                                     New                                   Free shipping                               New                                           New
                                                                                                                            New




    Sponsored items from this seller 1/2                                                                                                                                                                                    Feedback on our suggestions




                                                                                                                                                                                                                                                Feedback




https://www.ebay.com/itm/CNC-Phone-Sport-Camera-Navigation-GPS-Bracket-For-KTM-125-200-390-690-690R-Duke/173360522024?fits=Make%3AKTM&hash=item285d17a328:g:iusAAOSwBvpc3Qk1                                                                              1/4
10/6/2020                                              Case: 1:20-cv-06677CNC Adjustable Rearset
                                                                           Document       #: 10Footpeg
                                                                                                 Filed:For11/10/20
                                                                                                           KTM 1290 Super
                                                                                                                     Page Duke R/GT
                                                                                                                             376  of2014-2018 | eBay #:549
                                                                                                                                      376 PageID
 Hi! Sign in or register      Daily Deals    Brand Outlet        Help & Contact                                                                                                                   Sell     Watchlist        My eBay


                           Shop by
                           category                   Search for anything                                                                                                         All Categories                            Search             Advanced


       Back to search results | Listed in category:    eBay Motors > Parts & Accessories > Motorcycle Parts > Body & Frame > Fairings & Body Work                                                                                      | Add to Watchlist




           This fits a KTM                    Select Year



                                                                                                   CNC Adjustable Rearset Footpeg For KTM 1290
                                                                                                                                                                                                         Shop with confidence
                                                                                                   Super Duke R/GT 2014-2018
                                                                                                                                                                                                                eBay Money Back Guarantee
                                                                                                        Condition: New                                                                                          Get the item you ordered or get
                                                                                                                                                                                                                your money back. Learn more
                                                                                                    Compatibility See compatible vehicles
                                                                                                                 :

                                                                                                             Color:      - Select -                                                                      Seller information
                                                                                                                                                                                                         moto-speedy (3589       )

                                                                                                         Quantity:                       Last one                                                        99.2% Positive feedback
                                                                                                                         1
                                                                                                                                         10 sold / See feedback
                                                                                                                                                                                                             Save this Seller

                                                                                                            Price:    US $125.95                                     Buy It Now
                                                                                                                                                                                                         Contact seller
                                                                                                                                                                                                         Visit store
                                                                                                                      No Interest if paid in full
                                                                                                                      in 6 mo on $99+*                                                                   See other items
                                                                                                                                                                    Add to cart


                                                                                                                                                                  Add to Watchlist


                                                                                                          100% buyer                 Limited quantity
                                                                                                                                                                  More than 76% sold
                                                                                                          satisfaction                  remaining

                                                                                                         Shipping: FREE Standard SpeedPAK from China/Hong
                                                                                                                        Kong/Taiwan | See details
                                                                                                                        International shipment of items may be subject to customs
                                                                                                                        processing and additional charges.
                                                                                                                        Item location: GZ, China
                                                                                                                        Ships to: Worldwide See exclusions

                                                                                                          Delivery:           Estimated between Thu. Oct. 29 and Wed. Nov. 18

                                                                                                                              Please note the delivery estimate is greater than 15 business
                                                                                                                              days.
                                Have one to sell?         Sell now                                                            Please allow additional time if international delivery is subject
                                                                                                                              to customs processing.

                                                                                                        Payments:



                                                                                                                        *No Interest if paid in full in 6 months on $99+. | See terms and
                                                                                                                        apply now

                                                                                                                                 Earn up to 5x points when you use your eBay
                                                                                                                                 Mastercard®. Learn more

                                                                                                          Returns: Seller does not accept returns |               See details




    Similar sponsored items 1/2                                                                                                                                                                                              Feedback on our suggestions




     Clutch Cover & Pressure                  Engine Clutch Protector                 Pair Engine Cover Case                 For KTM 1190 1090                           Enduro Dirt Bike E8 LED                       LED Headlight For KTM
     Plate For KTM 1290 Super…                Cover For KTM 1290…                     Slider Guard Protector For…            Adventure R 1290 Super…                     Headlight Kit For KTM EXC…                    Enduro / EXC / EXC-F / XC…
     $99.99                                   $114.98                                 $49.99                                 $49.77                                      $74.86                                        $172.90
     Free shipping                            $127.76                                 Free shipping                          $52.39                                      $80.50                                        $182.90
     Seller 100% positive                     + $12.00 shipping                       New                                    Free shipping                               Free shipping                                 Free shipping
                                              New                                                                            New                                         New                                           New




    Sponsored items from this seller 1/2                                                                                                                                                                                     Feedback on our suggestions




                                                                                                                                                                                                                                                 Feedback




https://www.ebay.com/itm/CNC-Adjustable-Rearset-Footpeg-For-KTM-1290-Super-Duke-R-GT-2014-2018/173740183029?fits=Make%3AKTM&hash=item2873b8cdf5:g:MJ4AAOSwiwZcPFL2                                                                                         1/4
